Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 1 of 352




                 Exhibit 8
Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 2 of 352




      Country Reports on
      Terrorism 2008


      April 2009

      ________________________________




            United States Department of State Publication
            Office of the Coordinator for Counterterrorism
            Released April 2009




                                                                Page | 1
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 3 of 352




Country Reports on Terrorism 2008 is submitted in compliance with Title 22 of the United States
Code, Section 2656f (the ―Act‖), which requires the Department of State to provide to Congress
a full and complete annual report on terrorism for those countries and groups meeting the criteria
of the Act.

                   COUNTRY REPORTS ON TERRORISM 2008

                                     Table of Contents


Chapter 1. Strategic Assessment

Chapter 2. Country Reports

       Africa Overview
              Trans-Sahara Counterterrorism Partnership
              The African Union
              Angola
              Botswana
              Burkina Faso
              Burundi
              Comoros
              Democratic Republic of the Congo
              Cote D‘Ivoire
              Djibouti
              Eritrea
              Ethiopia
              Ghana
              Kenya
              Liberia
              Madagascar
              Mali
              Mauritania
              Mauritius
              Namibia
              Nigeria
              Rwanda
              Senegal
              Somalia
              South Africa
              Tanzania
              Uganda
              Zambia
              Zimbabwe


                                                                                        Page | 2
Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 4 of 352




East Asia and Pacific Overview
      Australia
      Burma
      Cambodia
      China
      o Hong Kong
      o Macau
      Indonesia
      Japan
      Republic of Korea (South Korea)
      Democratic People‘s Republic of Korea (North Korea)
      Laos
      Malaysia
      Micronesia, Federated States of
      Mongolia
      New Zealand
      Papua New Guinea, Solomon Islands, or Vanaatu
      Philippines
      Singapore
      Taiwan
      Thailand

Europe Overview
      Albania
      Armenia
      Austria
      Azerbaijan
      Belgium
      Bosnia and Herzegovina
      Bulgaria
      Croatia
      Cyprus
      Czech Republic
      Denmark
      Estonia
      Finland
      France
      Georgia
      Germany
      Greece
      Hungary
      Iceland
      Ireland
      Italy
      Kosovo
      Latvia

                                                                Page | 3
Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 5 of 352




      Lithuania
      Macedonia
      Malta
      Moldova
      Montenegro
      The Netherlands
      Norway
      Poland
      Portugal
      Romania
      Russia
      Serbia
      Slovakia
      Slovenia
      Spain
      Sweden
      Switzerland
      Turkey
      Ukraine
      United Kingdom
      o Northern Ireland

Middle East and North Africa Overview
      Algeria
      Bahrain
      Egypt
      Iraq
      Israel, West Bank, and Gaza
      Jordan
      Kuwait
      Lebanon
      Libya
      Morocco
      Oman
      Qatar
      Saudi Arabia
      Tunisia
      United Arab Emirates
      Yemen

South and Central Asia Overview
      Afghanistan
      Bangladesh
      India
      Kazakhstan
      Kyrgyzstan

                                                                Page | 4
          Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 6 of 352




                  Nepal
                  Pakistan
                  Sri Lanka
                  Tajikistan
                  Turkmenistan
                  Uzbekistan

          Western Hemisphere Overview
                Tri-Border Area
                Argentina
                Belize
                Bolivia
                Brazil
                Canada
                Chile
                Colombia
                Dominican Republic
                Ecuador
                El Salvador
                Guatemala
                Honduras
                Mexico
                Nicaragua
                Panama
                Paraguay
                Peru
                Trinidad and Tobago
                Uruguay
                Venezuela

Chapter 3. State Sponsors of Terrorism Overview
                 Cuba
                 Iran
                 Sudan
                 Syria

Chapter 4. The Global Challenge of WMD Terrorism

Chapter 5. Terrorist Safe Havens (7120 Report)
      1. Terrorist Safe Havens/Strategies, Tactics, Tools for Disrupting or Eliminating Safe
          Havens
             1a. International Conventions and Protocols Matrix
      2. Support for Pakistan
      3. Collaboration with Saudi Arabia
      4. Combating Violent Extremism
      5. Outreach through Broadcast Media

                                                                                         Page | 5
          Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 7 of 352




       6. Visas for Participants in United States Programs
       7. Economic Reform
       8. Basic Education in Muslim Countries

Chapter 6. Terrorist Organizations
          Abu Nidal Organization (ANO)
          Abu Sayyaf Group (ASG)
          Al-Aqsa Martyrs Brigade
          Al-Shabaab
          Ansar al-Islam
          Armed Islamic Group
          Asbat al-Ansar
          Aum Shinrikyo
          Basque Fatherland and Liberty (ETA)
          Communist Party of Philippines/New People's Army (CPP/NPA)
          Continuity Irish Republican Army (CIRA)
          Gama'a al-Islamiyya
          HAMAS
          Harakat ul-Jihad-i-Islam/Bangladesh (HUJI-B)
          Harakat ul-Mujahadin (HUM)
          Hizballah
          Islamic Jihad Union (IJU)
          Islamic Movement of Uzbekistan
          Jaish-e-Mohammed
          Jemaah Islamiya Organization (JI)
          Al-Jihad
          Kahane Chai (Kach)
          Kurdistan Workers‘ Party (PKK)
          Lashkar e-Tayyiba (LT)
          Lashkar i Jhangvi (LJ)
          Liberation Tigers of Tamil Eelam (LTTE)
          Libyan Islamic Fighting Group
          Moroccan Islamic Combatant Group
          Mujahadin-e Khalq Organization
          National Liberation Army (ELN)
          Palestine Liberation Front – Abu Abbas Faction
          Palestinian Islamic Jihad – Shaqaqi Faction
          Popular Front for the Liberation of Palestine
          Popular Front for the Liberation of Palestine - General Command
          Al-Qa‘ida
          Al-Qa‘ida in Iraq (Tanzim Qa‘idat al-Jihad fi Bilad al-Rafidayn)
          Al-Qa‘ida in the Islamic Maghreb (AQIM)
          Real IRA
          Revolutionary Armed Forces of Colombia (FARC)
          Revolutionary Nuclei
          Revolutionary Organization 17 November

                                                                             Page | 6
         Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 8 of 352




          Revolutionary People's Liberation Party/Front
          Shining Path
          United Self-Defense Forces of Colombia

Chapter 7. Legislative Requirements and Key Terms

NCTC Statistical Annex
Supplement on Terrorism Deaths, Injuries, Kidnappings of Private U.S. Citizens




                                                                                 Page | 7
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 9 of 352




Chapter 1
Strategic Assessment

Country Reports on Terrorism
OFFICE OF THE COORDINATOR FOR COUNTERTERRORISM

April 30, 2009
This chapter highlights terrorism trends and ongoing issues in 2008 to provide a framework for
detailed discussion in later chapters.

TRENDS IN 2008
AL-QA’IDA AND ASSOCIATED TRENDS: Al-Qa‘ida (AQ) and associated networks
continued to lose ground, both structurally and in the court of world public opinion, but remained
the greatest terrorist threat to the United States and its partners in 2008. AQ has reconstituted
some of its pre-9/11 operational capabilities through the exploitation of Pakistan‘s Federally
Administered Tribal Areas (FATA), the replacement of captured or killed operational
lieutenants, and the restoration of some central control by its top leadership, in particular Ayman
al-Zawahiri. Worldwide efforts to counter terrorist financing have resulted in AQ appealing for
money in its last few messages.

In the years since 9/11, AQ and its extremist allies have moved across the border to the remote
areas of the Pakistani frontier, where they have used this terrain as a safe haven to hide, train
terrorists, communicate with followers, plot attacks, and send fighters to support the insurgency
in Afghanistan. Therefore, Pakistan‘s Federally Administered Tribal Areas (FATA) provided AQ
many of the benefits it once derived from its base across the border in Afghanistan.

The threat from al-Qa‘ida in Iraq (AQI) continued to diminish. While still dangerous, AQI
experienced significant defections, lost key mobilization areas, suffered disruption of support
infrastructure and funding, and was forced to change targeting priorities. Indeed, the pace of
suicide bombings countrywide, a key indicator of AQI's operational capability, fell significantly
during 2008. Initiatives to cooperate with tribal and local leaders in Iraq continued to encourage
Sunni tribes and local citizens to reject AQI and its extremist ideology. The sustained growth and
improved capabilities of the Iraqi forces increased their effectiveness in rooting out terrorist
cells. In Baghdad, Anbar, Diyala Provinces, and elsewhere, local populations turned against AQI
and cooperated with the Government of Iraq and Coalition Forces to defeat it.

The late 2006 Ethiopian incursion into Somalia forced AQ on the run in East Africa, but also
served as a rallying point for anti-Ethiopian/anti-Government militia and al-Shabaab. After
Ethiopian forces drove the Islamic Courts Council (ICC) out of power, al-Shabaab, the militant
wing of the former ICC, and disparate clan militias launched a violent insurgency targeting the
Ethiopian presence in Somalia, the Transitional Federal Government of Somalia (TFG), and the
African Union Mission in Somalia peacekeepers.



                                                                                         Page | 8
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 10 of 352




Attacks against the Ethiopian and TFG forces continued in 2008, following the early 2007 call to
action by AQ‘s Ayman al-Zawahiri, who urged all mujahedin to extend support to Somali
Muslims in a holy war against Ethiopian forces. The subsequent security vacuum in parts of
central and southern Somalia has led divergent factions to oppose al-Shabaab and its extremist
ideology. However, hardcore al-Shabaab fighters, foreign fighters, and allied militias continued
to conduct brazen attacks in Mogadishu and outlying environs, primarily in South/Central
Somalia. AQ elements continued to benefit from safe haven in the regions of southern Somalia
under al-Shabaab influence. After al-Shabaab‘s leaders publicly ordered their fighters to attack
AU peace-keeping troops based in Mogadishu, a suicide vehicle bomber detonated near an AU
base in the capital on January 24, 2008, killing an estimated 13 people.

Al-Qa‘ida in Yemen (AQY) carried out several attacks against tourism and U.S and Yemeni
government targets. The most notable was the September 17 attack against the U.S. Embassy in
Sanaa that killed 18 people. A half a dozen other attacks occurred in Yemen in 2008 including a
January attack that killed two Belgian tourists and two Yemeni drivers in the southern
governorate of Hadramaut. Despite an August raid on an AQY cell that resulted in the death of
its leader, the Government of Yemen has been unable to disrupt other AQY cells. Yemen
continued to increase its maritime security capabilities, but land border security along the
extensive frontier with Saudi Arabia remained a problem, despite increased Yemeni-Saudi
cooperation on bilateral security issues.

Al-Qa'ida in the Islamic Maghreb (AQIM) maintained training camps and support networks in
the isolated and remote areas of Algeria and the Sahel. AQIM continued to primarily target the
Algerian government, but also made threats against what it termed "crusading" Westerners,
particularly American and French citizens, although Russians, Danes, Austrians, Swiss, British,
German, and Canadian citizens have been targeted as well, particularly in kidnappings for
ransom. AQIM support cells have been discovered and/or dismantled in Spain, Italy, Morocco,
Mauritania, Algeria, Tunisia, and Mali. In Algeria, there was a dramatic rise in terrorist attacks
claimed by AQIM during the month of August, with at least 79 people killed in various incidents
across the northeastern part of the country, many of them in suicide bombings.

AQ continued its propaganda efforts seeking to inspire support in Muslim populations,
undermine Western confidence, and enhance the perception of a powerful worldwide movement.
Terrorists consider information operations a principal part of their effort. Their use of the
Internet for propaganda, recruiting, fundraising and, increasingly, training, has made the Internet
a ―virtual safe haven.‖ That said, bin Laden and Zawahiri appeared to be in the position of
responding to events rather than driving them, particularly in the latter half of 2008.

Besides seeking to take advantage of international interventions in Iraq and Afghanistan as tools
for radicalization and fundraising, AQ also sought to use the Israeli/Palestinian conflict, but
lacked credibility in this regard. The international community has yet to muster a coordinated
and effectively resourced program to counter extremist propaganda.

TALIBAN and other insurgent groups and criminal gangs: The Taliban and other insurgent
groups and criminal gangs, some of whom were linked to AQ and terrorist sponsors outside the
country, control parts of Afghanistan and Pakistan and threaten the stability of the region.

                                                                                          Page | 9
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 11 of 352




Attacks against our troops, NATO allies, and the Afghan government have risen steadily.
Taliban insurgents murdered local leaders and attacked Pakistani government outposts in the
FATA of Pakistan. Ideological allies of the Taliban conducted frequent attacks in Pakistan‘s
Northwest Frontier Province (NWFP), particularly in the Swat Valley, and have extended
operations in to the Punjab and the capital city of Islamabad. Suicide bombers are increasingly
used to target Pakistanis, in addition to conducting cross-border raids on ISAF forces.

The Government of Afghanistan continued to strengthen its national institutions, and some polls
indicated the majority of Afghans believed they were better off than they were under the Taliban.
The terror-drug nexus and funding from the Gulf have increased the Taliban‘s ability to fight,
and the Taliban‘s efforts to convince Afghanis that ISAF forces and corruption in the
Afghanistan government are the source of Afghani pain has fueled the insurgency and curtailed
legitimate efforts to influence Afghanis to reject violent extremism. The international
community‘s assistance to the Afghan government to build counterinsurgency capabilities,
ensure legitimate and effective governance, and counter the surge in narcotics cultivation is
essential to the effort to defeat the Taliban and other insurgent groups and criminal gangs.

STATE SPONSORS OF TERRORISM: State sponsorship of terrorism continued to
undermine efforts to reduce terrorism. Iran remained the most significant state sponsor of
terrorism. Iran has long employed terrorism to advance its key national security and foreign
policy interests, which include regime survival, regional dominance, opposition to Arab-Israeli
peace, and countering western influence, particularly in the Middle East. Iran continues to rely
primarily on its Islamic Revolutionary Guard Corps-Qods Force to clandestinely cultivate and
support terrorist and Islamic militant groups abroad, including: Lebanese Hizballah, Palestinian
terrorist groups such as HAMAS and Palestinian Islamic Jihad, certain Iraqi Shia militant
groups, and Islamic militants in Afghanistan, the Balkans, and elsewhere. Throughout 2008, the
Qods force continued to provide weapons, training, and funding to Lebanese Hizballah to
advance its anti-Israeli campaign and undermine the elected Government of Lebanon. Despite a
dramatic decrease in attacks in Iraq since August 2008, security remains fragile, in part because
the Qods Force continued to provide lethal support to select Iraqi militant groups that target U.S.,
Iraqi and Coalition forces. Iranian weapons transfers to select Taliban members in Afghanistan in
2008 continued to threaten Afghan and NATO troops operating under UN mandate and
undermine stabilization efforts in that country. The Government of Iran also continued to pursue
an expansion of its military ties during this period into the Western Hemisphere and parts of
Africa, including through its IRGC-Qods Force.

DEFEATING AN AGILE TERRORIST ENEMY

The terrorist groups of greatest concern – because of their global reach – share many of the
characteristics of a global insurgency: propaganda campaigns, grass roots support, transnational
ideology, and political and territorial ambitions. Responding requires a comprehensive response
that focuses on recruiters and their networks, potential recruits, the local population, and the
ideology. An holistic approach incorporates efforts aimed at protecting and securing the
population; politically and physically marginalizing insurgents; winning the support and
cooperation of at-risk populations by targeted political and development measures; and


                                                                                         Page | 10
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 12 of 352




conducting precise intelligence-led special operations to eliminate critical enemy elements with
minimal risk to innocent civilians.

Significant achievements in this area were made this year against terrorist leadership targets,
notably the capturing or killing of key terrorist leaders in Pakistan, Iraq, and Colombia. These
efforts buy us time to carry out the non-lethal and longer term elements of a comprehensive
counterterrorist strategy: disrupting terrorist operations, communications, propaganda,
subversion efforts, planning and fundraising, and preventing radicalization before it takes root by
addressing the grievances that terrorists exploit and discrediting the ideology that provides their
legitimacy. Actions that advance these strategic objectives include building and strengthening
networks among governments, multilateral cooperation, business organizations, and working
within civil society. It is crucial to empower credible voices and provide alternatives to joining
extremist organizations.

Working with allies and partners across the world, we have created a less permissive operating
environment for terrorists, keeping terrorist leaders on the move or in hiding, and degrading their
ability to plan and mount attacks. Canada, Australia, the United Kingdom, Germany, Spain,
Jordan, the Philippines, Pakistan, Afghanistan, Iraq, and many other partners played major roles
in this success. Dozens of countries have continued to pass counterterrorism legislation or
strengthen pre-existing laws that provide their law enforcement and judicial authorities with new
tools to bring terrorists to justice. The United States has expanded the number of foreign partners
with which it shares terrorist screening information. This information serves as an important tool
for disrupting and tracking travel of known and suspected terrorists. Saudi Arabia has
implemented one of the first rehabilitation programs for returning extremists to turn them against
violent extremism and to reintegrate them as peaceful citizens.

Through the Regional Strategic Initiative, the State Department and other United States agencies
are working with U.S. ambassadors overseas in key terrorist theaters of operation to assess
threats and devise collaborative strategies, action plans, and policy recommendations. We have
made progress in organizing regional responses to terrorists who operate in ungoverned spaces or
across national borders. This initiative has produced better intra-governmental coordination
among United States government agencies, greater cooperation with and between regional
partners, and improved strategic planning and prioritization, allowing us to use all tools of
statecraft to establish long-term measures to marginalize terrorists. (See Chapter 5, Terrorist Safe
Havens (7120 Report) for further information on the Regional Strategic Initiative and on the
tools we are using to address the conditions that terrorists exploit.) 2008 witnessed improvement
in capacity and cooperation on such key issues as de-radicalization, border controls, document
security, interdiction of cash couriers, and biometrics and other travel data sharing. (See Chapter
2, Country Reports, for further details on counterterrorism efforts taken by individual countries).

Radicalization continued in immigrant populations, youth and alienated minorities in Europe, the
Middle East, and Africa. A special focus on new approaches in Europe has been productive and
has informed the way we understand government‘s role in combating radicalization It is
increasingly clear that radicalization does not occur by accident, or because such populations are
innately prone to extremism. Rather, we saw increasing evidence of terrorists and extremists
manipulating the grievances of alienated youth or immigrant populations, and then cynically

                                                                                         Page | 11
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 13 of 352




exploiting those grievances to subvert legitimate authority and create unrest. We also note a
―self-radicalization‖ process, through which youths reach out to extremists in order to become
involved in the broader AQ fight.

Efforts to manipulate grievances represent a ―conveyor belt‖ through which terrorists seek to
convert alienated or aggrieved populations, by stages, to increasingly radicalized and extremist
viewpoints, turning them into sympathizers, supporters, and ultimately, in some cases, members
of terrorist networks. In some regions, this includes efforts by AQ and other terrorists to exploit
insurgency and communal conflict as radicalization and recruitment tools, using the Internet to
convey their message.

Counter-radicalization is a priority for the United States, particularly in Europe, given the
potential for Europe-based violent extremism to threaten the United States and its key interests
directly. The leaders of AQ and its affiliates are interested in recruiting terrorists from and
deploying terrorists to Europe. They are especially interested in people familiar with Western
cultures who can travel freely in the region and to the United States. However, countering such
efforts requires that we treat immigrant and youth populations not as a threat to be defended
against, but as a target of enemy subversion to be protected and supported. It requires that
community leaders take responsibility for the actions of members within their communities and
act to counteract extremist propaganda and subversion. It also requires governments to serve as
facilitators, conveners, and intellectual partners to credible organizations/people who can do
what governments cannot. Finally, bilateral, regional, and multilateral cooperation is essential.

We are also exploring how to harness the enormous potential of the private sector in the United
States with its economic might and fast and flexible responses to market and security conditions.
We need to find better ways to deploy this strength against terrorists. For its part, the private
sector has a vested interest in partnering against violent extremists to secure its existing and
future investments/economic opportunities. In addition, grassroots groups can play an important
role in supporting immigrant and youth populations, strengthening their resistance to extremist
approaches. Citizen diplomacy, cultural activity, person-to-person contact, economic cooperation
and development, and the application of media and academic resources are major components of
our response to the threat of violent extremism.

The commitment by governments to work with each other, the international community, private
sector organizations, and their citizens and immigrant populations remains a key factor in
coordinated efforts to confront violent extremism. Local communities and religious leaders are
also a vital part of countering radicalization strategies.

This chapter sets the scene for the detailed analysis that follows. Significant achievements in
border security, information sharing, transportation security, financial controls, and the killing or
capture of numerous terrorist leaders have reduced the threat. But the threat remains, and state
sponsorship, improved terrorist propaganda capabilities, the pursuit of weapons of mass
destruction by some terrorist groups and state sponsors of terrorism, and terrorist exploitation of
grievances represent ongoing challenges.




                                                                                          Page | 12
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 14 of 352




Chapter 2
Country Reports

Africa Overview

The threat of terrorism - the senseless destruction of innocent lives and property, often times
including oneself, beats every imagination. The world must unite to fight this scourge. No nation
or person is protected against it. Those who feel so angry to carry out these dastardly acts defeat
their own purposes because they end up killing those who may be ready to let the world hear
their cases. They actually end up losing everything.‖

                                     --Ellen Johnson Sirleaf, President of the Republic of Liberia
                                       Statement to the 63rd Session of the UN General Assembly
                                       September 23, 2008, New York City


A limited number of al-Qa‘ida (AQ) operatives in East Africa and more numerous al-Shabaab
militants in Somalia continued to pose the most serious threat to American and allied interests in
the region. Somalia remained a permissive operating environment and emerged as a safe haven
for both Somali and foreign terrorists. Its unsecured borders and continued political instability
provided opportunities for terrorist transit and/or organization. Al-Shabaab and Islamic
extremists in Somalia continue to disrupt peacemaking efforts, and desire to establish a harsh,
abusive rule of law. A limited number of East Africa al-Qa‘ida operatives in Somalia will
continue to represent a long term threat to the international community. This threat has
demonstrably increased; on October 29th, terrorists carried out five near-simultaneous suicide car
bomb attacks against the United Nations Development Program and local government buildings
across Puntland and Somaliland, killing at least 21. Al-Shabaab, which the United States
designated as a terrorist group on March 19, 2008, has seized control of key parts of South and
Central Somalia, including the port city of Kismayo and its environs.

In the North and West of the Continent, al-Qa‘ida in the Islamic Maghreb (AQIM) expanded the
scope of its terrorist operations in the Sahel, conducting terrorist operations in Mauritania and
Mali. On February 1, the Israeli Embassy in Nouackchott, Mauritania and a nearby nightclub
were attacked, which resulted in the wounding of one French civilian. In February, AQIM took
two Austrian civilians hostage and released them eight months later after a ransom was paid. In
September, AQIM murdered and beheaded eleven Mauritanian soldiers. According to Associated
Press reports, AQIM kidnapped two Canadian UN diplomats on December 14, 2008 in Niger and
held them hostage in Mali.

Many African governments improved their cooperation and strengthened their counterterrorism
efforts. Both the African Union (AU) and African regional organizations continued initiatives to
improve counterterrorism cooperation and information sharing. The Southern Africa
Development Community (SADC) has publicly condemned all forms of terrorist activities and
has expressed its readiness to work with the international community in the fight against

                                                                                        Page | 13
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 15 of 352




terrorism. Despite its intentions, however, SADC‘s current capabilities and its efforts to date in
fighting terrorism are limited.

The Financial Action Task Force (FATF), as the international standard-setting body to address
threats of money laundering, terrorist financing and other related crimes, established a network
by which countries around the world can be included. These FATF-Style Regional Bodies
(FSRBs) have the potential to serve both as a disciplinarian and as a resource. In sub-Saharan
Africa, there are two such bodies recognized by the FATF: the Eastern and Southern Africa Anti-
Money Laundering Group (ESAAMLG) and the Intergovernmental Action Group against Money
Laundering and the Financing of Terrorist (GIABA). Like FATF and the other FSRBs, they
conduct mutual evaluations, conduct typologies exercises, work on various issues with
framework and implementation, and provide training for their members. Despite the existence
and activities of these groups, Africa remains the single region in the world without FSRB
coverage over wide swaths of its countries.

The Trans-Sahara Counterterrorism Partnership (TSCTP)

The Trans-Sahara Counterterrorism Partnership (TSCTP) is a multi-faceted, multi-year strategy
to combat violent extremism and defeat terrorist organizations by strengthening individual
country and regional counterterrorism capabilities, enhancing and institutionalizing cooperation
among the region‘s security and intelligence organizations, promoting democratic governance,
and discrediting terrorist ideology. The overall goals are to enhance the indigenous capacities of
governments in the pan-Sahel (Burkina Faso, Mauritania, Mali, Chad, and Niger, as well as
Nigeria, and Senegal) to confront the challenge posed by terrorist organizations in the trans-
Sahara, and to facilitate cooperation between those countries and U.S. Maghreb partners
(Morocco, Algeria, and Tunisia).

TSCTP was developed as a follow-on to the Pan-Sahel Initiative, which focused solely on the
Sahel. Ongoing concern that extremists continued to seek to create safe havens and support
networks in the Maghreb and Sahel, as well as recognition that AQ and others were seeking to
impose radical ideologies on traditionally moderate Muslim populations in the region,
highlighted the urgency of creating an integrated approach to addressing current threats and
preventing conditions that could foster persistent threats in the future.

TSCTP‘s main elements include:

       Continued specialized Antiterrorism Assistance Training (ATA), Terrorist Interdiction
       Program (TIP), and Counterterrorist Finance (CTF) activities in the trans-Sahara region
       and possible regional expansion of those programs;

       Public diplomacy/countering violent extremism programs that expand outreach efforts in
       the trans-Sahara region and seek to develop regional programming embracing the vast
       and diverse region. Emphasis is on preserving the traditional tolerance and moderation
       displayed in most African Muslim communities and countering the development of
       extremism, particularly in youth and rural populations;


                                                                                         Page | 14
         Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 16 of 352




           Democratic governance programs that strive, in particular, to provide adequate levels of
           USG support to build democratic institutions and address economic and social factors
           contributing to radicalism in the Maghreb and the Sahel, strengthening those states to
           withstand internal threats; and,

           Military programs intended to expand military-to-military cooperation, ensure adequate
           resources are available to train, advise, and assist regional forces, and establish
           institutions promoting better regional cooperation, communication, and intelligence
           sharing.

The African Union

The African Union (AU) has several counterterrorism legal instruments including a Convention
on the Prevention and Combating of Terrorism (1999), a 2002 Protocol to the Convention, and a
2004 Plan of Action. The Addis Ababa-based AU Commission provided guidance to its 53-
member states and coordinated limited technical assistance to cover member states'
counterterrorism capability gaps.

The AU worked with member states to eliminate redundancies between the Algiers-based
African Center for Study and Research in Terrorism (ACSRT)1 and the Committee on
Intelligence and Security Services in Africa (CISSA), which was first established at the AU
Summit in Abuja, Nigeria, in January 2005.

The Department of State and the Department of Defense's Africa Center for Strategic Studies
(ACSS) have collaborated with the AU to run counterterrorism workshops. In December,
ACSRT and ACSS jointly hosted an African Capacity Building Counterterrorism Workshop that
focused on combating terrorist financing in North and West Africa. The workshop brought
together approximately 50 African civilian and military officials from North and West African
countries that are engaged in the Trans-Sahara Counterterrorism Partnership. ACSRT also held
sub-regional counterterrorism seminars in Algeria in April, and in Congo in May, that examined
the nature of terrorism threats in those regions, the capacity of countries in those regions to
counter terrorism, and their needs for technical assistance to strengthen that capacity.

In 2005, with Danish funding, the AU hired a consultant to draft a counterterrorism Model Law
to serve as a template to assist member states in drafting language to implement counterterrorism
commitments. In December 2006, an AU-sponsored group of experts drafted counterterrorism
language, which was in the process of being legislated. The group of experts decided to retain
options for both broad and specific laws and determined that new legislation was needed to
combat money laundering and other financial crimes. In August 2008, the AU Peace and
Security Council requested that the AU Commission expedite the development of the African
Counterterrorism Law.

Some AU member states maintained that Africa's colonial legacy made it difficult to accept a
definition of terrorism that excluded an exception for "freedom fighters." Nonetheless, the AU is

1
    The Algiers-based African Center for Study and Research in Terrorism (ACSRT) was approved and inaugurated in
                                                                                                    Page | 15
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 17 of 352




on record strongly condemning acts of terrorism. In August, the Peace and Security Council
issued a statement condemning "unreservedly acts of terrorism, wherever they occur."

Although the AU Commission had the strong political will to act as an effective counterterrorism
partner, AU staffing remained below requisite levels; consequently, capacity remained relatively
weak. The AU created a counterterrorism unit at its Addis Ababa headquarters to coordinate and
promote member state counterterrorism efforts more effectively. The AU welcomed technical
and financial assistance from international partners and donors to bolster both AU headquarters
and ACSRT activities approved by member states.

Angola

Angola's borders remained porous and vulnerable to movements of small arms, diamonds, and
other possible sources of terrorist financing. Angola‘s high rate of dollar cash flow made its
financial system an attractive site for money laundering, and the government‘s capacity to detect
financial crimes remained limited. The government's limited law enforcement resources were
directed towards border control and stemming the flow of illegal immigrants into the country,
which increased exponentially since the 2002 peace treaty ending Angola's protracted civil war.
Corruption, lack of infrastructure, and insufficient capacity continued to hinder Angola's border
control and law enforcement capabilities. Angola recently reached out to engage the USG to
support improving its maritime and airspace security.

Botswana

Terrorists could use Botswana as a transit point due to its porous borders, as evidenced by a 2006
report of organized smuggling of immigrants from Bangladesh and Pakistan, the large number of
illegal Zimbabwean immigrants living in Botswana, and a 2007 report that suspected Islamic
militant Haroon Rashid Aswad resided in Botswana in 2005 prior to his arrest in Zambia.

Botswana is a member of the Southern Africa Development Community (SADC), whose Organ
on Politics, Defense, and Security is responsible for its counterterrorism efforts. The Government
of Botswana established a National Counterterrorism Committee to address issues pertaining to
terrorism and weapons of mass destruction. In April, newly-inaugurated President Ian Khama
established Botswana's first intelligence agency, which is responsible for both domestic and
foreign intelligence gathering. The Botswana Defense Force designated a squadron as its
counterterrorist unit and sent several officers to IMET-sponsored counterterrorism training.

Terrorist financing is not criminalized as a specific offense in Botswana. However, acts of
terrorism and related offenses, such as aiding and abetting, can be prosecuted under the Penal
Code and under the Arms and Ammunitions Act. The Bank of Botswana circulates to financial
institutions the names of suspected terrorists and terrorist organizations listed on the UN 1267
Sanctions Committee‘s consolidated list, the list of Specially Designated Global Terrorists
designated by the United States pursuant to E.O. 13224, and the EU list. This circulation,
however, is done on more of a voluntary, informational basis than a legal one because, as a
World Bank assessment of the Botswana government‘s anti-money laundering and countering
terrorism financing legislation noted, Botswana does not have a legal framework to implement

                                                                                       Page | 16
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 18 of 352




UNSCR 1267 and 1373. There is no legal basis to freeze assets based on UNSCR 1267 lists.
There is neither a legal framework to freeze assets based on a domestic or foreign designation of
terrorists or terrorist organizations in the framework of UNSCR 1373. Although there is no
Financial Intelligence Unit (FIU), the Directorate on Corruption and Economic Crimes has a
dedicated unit investing suspicious transactions.

Burkina Faso

Burkina Faso continued to lack the resources necessary to protect its borders adequately and to
monitor the movement of potential terrorists. There was no formal method for tracking the
movement into and out of the country at border checkpoints, or at either of the country's two
commercial airports. Burkina Faso has the potential of becoming a terrorist safe haven because
of its close proximity to several countries in which terrorist groups currently operate and because
its borders are porous, especially in the sparsely populated north.

Despite its lack of resources, Burkina Faso cooperated with the United States in its efforts to
combat terrorism, where possible, and participated in training, seminars, and exercises, such as
the regional Flintlock exercise held in Spain and Mali, and familiarization events offered by U.S.
Africa Command (AFRICOM) and Special Operations Command Europe (SOCEUR). In
September, SOCEUR initiated three projects in Burkina Faso to increase mutual understanding,
improve tolerance, and combat extremist ideology by supporting non-violent conflict resolution
and shared values.

The Government of Burkina Faso participated in regional efforts at combating terrorism with the
Economic Community of West African States (ECOWAS), the African Union, and other
international organizations.

Burundi

Burundi‘s counterterrorism efforts were hindered by domestic ethnic tension, the unsteadiness of
a transitional period after more than a decade of civil war, a lack of mature governmental
institutions, considerable corruption, and porous borders that enabled various rebel groups in
Tanzania and Eastern Congo to freely enter Burundi. The government of Burundi has supplied
troops to AU operations in Somalia; these deployed Burundian troops faced continued attack
from al-Shabaab. Burundi's lack of capacity to regulate its financial system and investigate
financial crime made it a likely location for money laundering or other terrorist financing.
Burundian officials are nonetheless responsive to all offers of aid, assistance, and training.

Comoros

International terrorism concerns in Comoros focused on Comorian national Fazul Abdullah
Mohammed (a.k.a. Harun Fazul), who is suspected of involvement in the 1998 bombings of the
U.S. Embassies in Nairobi and Dar es Salaam. He was believed to have maintained contacts in
the Comoros. The Comorian government's security forces had limited resources and training in
counterterrorism and maritime security, so the country remained vulnerable to terrorist transit.


                                                                                        Page | 17
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 19 of 352




Comorian police and security forces participated in U.S. antiterrorism assistance programs and
cooperated with the Rewards for Justice Program.

Prior to 2008, the attempted secession of the island of Anjouan, and the establishment of
hundreds of shell banks there, presented serious money laundering/terrorist financing
vulnerabilities in that country. In 2008, Comoros made strides toward building an anti-money
laundering/counterterrorist finance (AML/CFT) regime. With assistance, the Union Government
brought Anjouan back fully into the Union of the Comoros, and although lacking an AML/CFT
law, made use of the tools it does have and began closing down the shell banks. Comoros also
reached out internationally for legal and law enforcement assistance to build an effective
AML/CFT regime and also to find and capture those responsible for the shell banks that were
traced to Europe. Comoros applied for membership and was accepted as an observer to the
Eastern and Southern Africa Anti-Money Laundering Group. At year‘s end, a draft AML law
was in the Parliament.

President Sambi, democratically elected in May 2006, reconfirmed Comoros' rejection of
terrorism, and with Comoros' religious leaders, publicly rejected religious extremism. President
Sambi has sought close partnership with the United States to develop Comoros economically and
to create opportunities for the country's youth. He visited Washington in July, and met with the
Secretary of State. In September, Foreign Minister Jaffar led a Comoran delegation to the State
Department for the second meeting of a ―joint committee‖ to improve bilateral relations, which
included counterterrorism cooperation.

Democratic Republic of Congo

The Democratic Republic of Congo‘s capacity to monitor and disrupt terrorist threats was
extremely limited due to lack of resources and training, lack of governance, and unfamiliarity
with the issue. The two principal foreign armed groups operating in the DRC and posing a threat
to security and stability were the rebel group Democratic Forces for the Liberation of Rwanda
(known by its French acronym FDLR) and the Lord's Resistance Army (LRA). The FDLR,
which includes former soldiers and supporters of the regime that orchestrated the 1994 Rwanda
genocide, continued to operate with relative impunity in parts of North and South Kivu
provinces. The LRA, operating principally in northeastern Orientale province, arrived in the
DRC in 2006 after a 20-year war against the government of Uganda.

Cote D’Ivoire

Cote d‘Ivoire is recovering from a political-military crisis that essentially divided the country‘s
territory in half. Instability and insecurity associated with the country‘s crisis has not been
associated with any international terrorist organizations, and there was little evidence to indicate
the existence of a terrorist threat. In an effort to improve border security, the Government of Cote
d‘Ivoire, in cooperation with the United States, implemented the Personal Identification Secure
Comparison and Evaluation System, (PISCES), at its major airport and seaport. Cote d‘Ivoire‘s
Financial Intelligence Unit (FIU) became operational in 2008, allowing authorities to begin
enforcing its reporting regime and enhance and target investigations. Members of the FIU, as
well as Central Bank of West African States (BCEAO) examiners charged with anti-money

                                                                                         Page | 18
       Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 20 of 352




laundering/counterterrorist finance bank inspections, took part in financial regulatory training
given by the United States in Washington, DC.

Djibouti

Djibouti hosted the only military base in Sub-Saharan Africa for the United States and Coalition
Forces and was one of the most forward-leaning Arab League members supporting ongoing
efforts against terrorism. President Ismail Omar Guelleh and many top leaders in Djibouti
repeatedly expressed their country's full and unqualified support for the global campaign against
terrorism. Although the government's capabilities were limited, Djiboutian counterparts were
very proactive, and were highly receptive and responsive to United States requests for
cooperation. The Djiboutian National Security Services and law enforcement agencies took
extraordinary measures with their limited resources to ensure the safety and security of American
citizens, the U.S. Embassy, and the U.S. military base at Camp Lemonier.

Eritrea

On May 14, the U.S. Department of State certified Eritrea "as a country that is not fully
cooperating with U.S. antiterrorism efforts."2 The lack of Eritrean cooperation has constrained
the United States‘ ability to pursue terrorist suspects in East Africa, including al-Shabaab leaders
linked to al-Qa‘ida (AQ). In addition, the Government of Eritrea provided safe haven to Hassan
Hahir Aweys, a Specially Designated Global Terrorist under U.S. Executive Order 13224 and
UNSCR 1267 for his links to AQ.

The Eritrean government has linked broader cooperation on counterterrorism programs to the
unresolved border dispute with Ethiopia and to a resolution of the ongoing conflict in Somalia.

Ethiopia

The Government of Ethiopia, facing a deteriorating security environment in Somalia that
resulted in increased threats to its own security, and in support of the internationally recognized
Transitional Federal Government of Somalia, battled insurgents and extremists that were
formerly affiliated with the Council of Islamic Courts, including the al Qa‘ida (AQ)-affiliated al-
Shabaab factions. Until they announced their military withdrawal from Somalia in late 2008,
Ethiopian forces provided critical support to the African Union Mission in Somalia (AMISOM)
peacekeeping force, which was also targeted by extremist elements. In addition, Ethiopian forces
countered individuals affiliated with organizations that attempted to conduct attacks inside
Ethiopia.

Ethiopia‘s location within the Horn of Africa made it vulnerable to money laundering activities
perpetrated by transnational criminal organizations, terrorists, and narcotics traffickers.
However, the government has yet to establish an anti-money laundering/combating the financing
of terrorism (AML/CFT) regime. Although passage of the AML/CFT regime stalled in 2007, the
government pressed forward to pass an existing draft, and requested the participation of USG

2
 As a result of this determination, Section 40A of the Arms Export Control Act, as amended (22 U.S.C. 2781),
prohibits the sale or licensing for export of defense articles and defense services to Eritrea.
                                                                                                     Page | 19
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 21 of 352




officials involved in prior technical assistance programs to work with Ethiopian central bank
officials and local technical consultants in order to finalize the AML/CFT law before submission
to parliament. In addition, the government requested that USG officials help draft AML/CFT
training manuals for the Ethiopian banking sector. The manuals will be part of the establishment
of a Financial Intelligence Unit at the National Bank of Ethiopia.

Ethiopia's National Intelligence and Security Service (NISS), with broad authority for
intelligence, border security, and criminal investigation, was responsible for overall
counterterrorism management. Federal and local police counterterrorism capabilities were
primarily focused on responding to terrorist incidents. In November, the Ethiopian government‘s
House of People's Representatives ratified the Protocol to the Organization of African Union
(OAU) Convention on the Prevention and Combating of Terrorism. Ethiopia was an active
participant in African Union (AU) counterterrorism efforts, served as a focal point for the AU's
Center for Study and Research on Terrorism, and participated in meetings of the Committee of
Intelligence and Security Services of Africa (CISSA).

Ghana

Ghana's parliament passed, and President Kufuor signed, a Counterterrorism Act that made it an
offense to commit or to provide financial or material assistance to a person or group which
commits an act of terrorism. The Act also allows, with a court order, police to intercept
communications, for the Director of Immigration to order the removal on non-citizens believed
to be involved in the commission of a terrorist act, and for a national identification card program
to be implemented. The cards will contain bio-metric data such as fingerprints and photos.
AFRICOM provided the Ghanaian Navy with four 27-foot patrol boats to improve maritime
interdiction capacity to help address Ghana‘s limited capacity to patrol its porous borders,
including its maritime border. Ghana also passed an anti-money laundering law that provides for
the establishment of a Financial Intelligence Unit (FIU); at year‘s end, the FIU had not yet been
established.

Kenya

The escalating conflict in Somalia provided a permissive environment for terrorist groups such
as al-Qa‘ida (AQ) operatives and al-Shabaab. The most serious threat to Kenya came from AQ
operatives such as Fazul Abdullah Mohammed (aka Harun Fazul), and Saleh Ali Saleh Nabhan,
who were responsible for the 1998 U.S. embassy bombings. AQ also had a support network in
the coastal region and in parts of Nairobi, such as the Eastleigh District. While the border with
Somalia officially remained closed, some Kenyan officials characterized the closure as irrelevant
given the ease of crossing in both directions.

Kenya lacked the counterterrorism legislation necessary to comply with the UN conventions it
has signed. In addition, it remained difficult to detain terrorist suspects and prosecute them
effectively under existing laws. For example, in September, an appeals court ordered Omar Said
Omar, linked to the 2002 Kikambala Paradise Hotel bombing, released from custody due to a
lack of useable evidence and improper police procedures. The issue of counterterrorism
legislation remained highly controversial in Kenya with elements of the press, the human rights

                                                                                         Page | 20
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 22 of 352




community, and Muslim leadership criticizing proposed legislation as anti-Muslim and as giving
the government excessive power that could potentially be used to abuse human rights. In 2006,
the Kenyan government submitted to Parliament a revised draft of the defeated 2003
"Suppression of Terrorism Bill," but critics sharply criticized the bill and it did not pass. The law
was not reintroduced in the 2008 legislative session. Passage of legislation for combating money
laundering and terrorist financing progressed slowly. The ―Proceeds of Crime and Money
Laundering Bill‖ went through two readings but did not pass before the end of the year‘s
legislative session. Kenya is one of two countries in the Eastern and Southern Africa Anti-
Money Laundering Group without an anti-money laundering law; in August Kenya assumed its
presidency for a one-year term.

Supporters of AQ and other extremist groups were active in the East Africa region. As a result of
the continuing conflict in Somalia, many members of these organizations have sought to relocate
elsewhere in the region and some were believed to have traveled to Kenya. In August, police
raided a house in the coastal town of Malindi searching for Harun Fazul, suspected of leading the
plot to bomb the Embassy in 1998. Fazul escaped, but police said they seized two of his
passports.

Kenyan security officials worked with the United States and other allies to seek to prevent
terrorist infiltration into the country and apprehend suspected terrorists. The Kenyan Army
worked to develop a Ranger Strike Force with assistance from the United States. The mandate
for this unit includes operations against infiltrators and armed groups, including terrorists. The
Kenyan Air Force procured additional F-5 fighter aircraft as being necessary to conduct maritime
and counterterrorism surveillance and strike operations. The Kenyan Navy received training and
equipment from the United States for maritime interdiction operations in territorial waters. The
Maritime Police Unit and other agencies received equipment and training for coastal security
from the State Department‘s Antiterrorism Assistance program (ATA). The U.S. military's
Combined Joint Task Force-Horn of Africa (CJTF-HOA) collaborated with ATA on maritime
operations training, and was in the formative stages of creating a Regional Maritime Center of
Excellence designed to deal with terrorism and other maritime security issues. At year‘s end,
CJTF-HOA was in the process of installing a Maritime Security and Safety Information System
(MSSIS) in key positions along the coast.

Liberia

Despite limited resources, inadequately trained personnel, and a weak judicial system, products
of 14 years of civil war, the Government of Liberia demonstrated a willingness to cooperate with
the United States and the international community to combat terrorism. Through rule of law and
security sector reform assistance programs, the United States supported a number of initiatives
that addressed Liberia's vulnerabilities, which included porous borders, rampant identification
document fraud, lax immigration controls, wide-scale corruption, and underpaid law
enforcement, security, and customs personnel.

There have never been any acts of transnational terrorism in Liberia. Of concern, however, were
reports that during the Charles Taylor-era, hundreds of Middle Eastern businessmen purchased
legitimately issued but fraudulently obtained Liberian diplomatic passports from Ministry of

                                                                                          Page | 21
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 23 of 352




Foreign Affairs (MFA) officials. These documents would permit free movement between the
Middle East and West Africa. The government took steps to stop this practice by requiring that
diplomatic passports be issued only by the Ministry of Foreign Affairs in Monrovia. New
restrictions on who qualifies for Liberian diplomatic or official passports were implemented by
the Foreign Ministry's passport office.

Liberia's indigenous, war-weary, and predominantly Sunni Muslim community, which represents
between 15-20 percent of the country's population, has demonstrated no interest in religious
extremism to date. That said, outstanding land disputes negatively affecting large numbers of
Muslim land owners in Nimba and other counties could fan ethnic and religious tensions with the
predominantly Christian central government.

Madagascar

International terrorism was a concern in Madagascar because of the island nation's inadequately
monitored 3,000 mile coastline. Malagasy police, military, intelligence, and security forces have
not had much training in counterterrorism and maritime surveillance. Despite these limitations,
there was little evidence to indicate any terrorist threat.

Despite limited resources, government officials were willing to cooperate with the United States
and the international community. Madagascar volunteered to be chosen by the UN as a pilot
country for counterterrorism efforts, and received a UN evaluation mission in October. The UN
team will draft a report of recommendations for the Government of Madagascar on how to better
implement UN Resolution 1373, likely focusing on improved coordination between the
intelligence services, police, and the gendarmerie.

To combat terrorist threats, the government has created the Central Counterterrorism Service
within the Ministry of Interior to work with INTERPOL and to provide information within the
framework of regional and international cooperation. It also created a special counterterrorism
branch within the Central Intelligence Service. In June, the Financial Intelligence Unit
(SAMIFIN) was officially launched, and was charged with combating money laundering,
including terrorist finance.

The Malagasy government took steps to create a coast guard to improve maritime security and
border control. The government improved customs methods and equipment and adopted a
biometric passport. It installed an information system to track arrivals and departures, x-ray
machines, UV lamps, and magnetometers at the international airports. Judges, prosecutors, and
judicial police were trained on international counterterrorism cooperation in January and
parliament drafted a bill encompassing the universal counterterrorism instruments, including the
requirements of UN Security Council Resolution 1373.

Despite this progress, political unrest and limited resources constrained Madagascar's ability to
confront a potential terrorist threat. The Malagasy authorities still lacked the capacity to
effectively monitor suspect organizations, control suspicious financial transactions, identify
terrorist suspects, and control the movement of people and goods across its borders.


                                                                                        Page | 22
       Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 24 of 352




Mali

Disparate Tuareg rebel groups in northern Mali attacked Malian military forces on several
occasions, but none of these incidents were related to terrorist activities. Al-Qa'ida in the Islamic
Maghreb (AQIM) used isolated and remote areas of northern Mali as a safe haven and held two
Canadian UN officials, but did not focus attacks within Mali. Mali's extremely long and porous
northern border, together with severe resource constraints stemming from Mali's status as one of
the poorest countries in the world, hampered the Malian government's ability to prevent AQIM
from seeking refuge within northern Mali. An active and engaged member of the Trans-Sahara
Counterterrorism Partnership (TSCTP), Mali worked with the United States and other regional
partners to address the threat posed by AQIM. Mali was also an active participant in U.S.
programs including bilateral and regional military training and the Antiterrorism Assistance
program. On October 31, AQIM released two Austrian tourists who were kidnapped in February
in southern Tunisia to government authorities in northern Mali after a ransom was paid.

Mali worked to combat terrorism and responded on terrorist financing issues. In May, Mali's
National Section for the Processing of Financial Information (CENTIF) began operations. The
CENTIF, which reports to the Ministry of Finance, is responsible for processing information on
money laundering and terrorist financing. In July, the Malian National Assembly ratified a new
counterterrorism law that classified terrorist financing as an act of terrorism. Mali also created an
inter-agency counterterrorism commission composed of senior level officials from the Ministries
of Foreign Affairs, Finance, Interior Security, Defense, Territorial Administration, and Justice. A
member of the Intergovernmental Anti-Money Laundering Group in Africa, Mali‘s mutual
evaluation report was discussed and adopted by the plenary body in November 2008.

Mauritania

Al-Qa'ida in the Islamic Maghreb (AQIM) represented the primary terrorist threat to Mauritania.
After two fatal attacks in late December 2007, AQIM significantly increased its level of activity
and severity of attacks. In 2008:

        On February 1, six gunmen attacked the Israeli embassy and an adjacent nightclub in
        Nouakchott. No one was killed, but three foreigners were injured. AQIM claimed
        responsibility for the attack, and all of the perpetrators were later arrested by Mauritanian
        security forces.

        In April, one of the suspects in an attack on French tourists in December 2007 escaped
        from the main Nouakchott courthouse. This led to an intensive manhunt that culminated
        in a pitched gun battle between Mauritanian security forces and several suspected
        terrorists holed up in a house. A police inspector and two suspects were killed in the
        shootout, and several were wounded. The remaining suspects managed to escape, though
        several were later arrested, including the suspect who had escaped from the courthouse.
        Based on these arrests and other ongoing investigations, Mauritanian security forces
        discovered a villa in Nouakchott stocked with weapons and explosives.



                                                                                          Page | 23
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 25 of 352




       On September 15, an ambush on a military convoy near the remote northern village of
       Tourine resulted in the deaths of 11 soldiers and a civilian guide. The attack was
       particularly gruesome, with the attackers decapitating the soldiers and mining their bodies
       with explosives. AQIM claimed responsibility for the attack.

On August 6, General Mohamed Ould Abdel Aziz‘s bloodless coup against democratically-
elected President Sidi Mohamed Ould Cheikh Abdallahi resulted in U.S. government suspension
of all non-humanitarian assistance, including most military cooperation and counterterrorism
training to the junta-led Mauritanian government.

The lawless eastern and northern regions of Mauritania were a haven for smugglers and
terrorists. The porous borders with Algeria, Mali, and Western Sahara posed ongoing challenges
for the ill-equipped and poorly funded Mauritanian security services. A new counterterrorism
force that received U.S. government training and assistance before the coup was rushed into
deployment in October, in an attempt to bolster Mauritania's northern defenses in the wake of the
Tourine attack. This new counterterrorism force was untested in combat at year‘s end.

The Mauritanian government arrested approximately 90 terrorist suspects during 2007 and 2008
combined. Approximately 60 of these suspects were arrested in April 2008 during the massive
manhunt for the escaped suspect in the attack on French tourists. All suspects from that attack
were arrested or rearrested, and remained in custody at year‘s end.

Mauritius

In November, Mauritian Prime Minister Rangoulam announced before Parliament a series of
planned security upgrades to ports and airports in an unprecedented push to prevent terrorism in
Mauritius. The airport measures will include upgrades of the existing x-ray machines and the
installation of two new units, a 100 percent screening of hold baggage at the airport, the
installation of an Advanced Passenger Information (API) system, and the linking of Customs,
Passport, and Immigration Services databases. Mauritius is also developing an Alert Color Code
System in accordance with international practices.

As a result of limited available resources to cover its shores and waterways, Mauritius has
traditionally had problems controlling land access, especially by small boats. To address this
challenge, Mauritius has fortified its port security measures by strengthening access controls
through an enhanced identification system, updated Closed Circuit Television Systems, and an
increased number of police and customs officers.

Mauritius' Customs Mutual Assistance Agreement with the United States coupled with its goal of
being a port where 100 percent of entering cargo is scanned have prompted progress on the
Mauritian Cargo Community System (CCS) project. The CCS project aims to collect, organize,
and provide advance electronic information on cargo and container shipments to ensure adequate
risk assessment. Progress on this project has led to a continuous increase in the percentage of
containers scanned.



                                                                                       Page | 24
       Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 26 of 352




Mauritius has a comprehensive and growing antiterrorism legislative framework based on "The
Prevention of Terrorism Act of 2002," which criminalized terrorist financing and gave the
government the power to track and investigate terrorist-related assets. The Government of
Mauritius is well aware that organizations that accept charity funds could be susceptible to
terrorist financing, and monitors these types of activities accordingly.

In November, Mauritius established a counterterrorism unit that includes the Commissioner of
Police, the Commander of the National Guard, and the Head of the Interior Affairs Ministry.
In December, Mauritius implemented a new Border Control System that enables more effective
controls over travel documents. Before the implementation of the new system, Mauritian
Customs officials had caught 20 travelers using false passports. While most of these individuals
were released in November, customs officials caught six Iraqis on their way to Australia using
false Danish passports. The Iraqis were being held at year‘s end until the Mauritian authorities
could verify their identities.

Mauritius is one of three countries in sub-Saharan Africa whose Financial Intelligence Unit is an
Egmont Group3 member. In 2008, Mauritius underwent a discussion of its mutual evaluation by
the Eastern and Southern Africa Anti-Money Laundering Group plenary, and the report of the
evaluation was adopted by the plenary body.

Namibia

In 2008, the Government of Namibia enacted the 2007 Financial Intelligence Act, which serves
as the cornerstone of Namibia's anti-money laundering and counterterrorist financing efforts in
concert with the Prevention of Organized Crime Act (2004), the Anti-Corruption Act (2003), the
Drug Control Bill, and the Antiterrorism Bill (the latter two were not yet enacted at year‘s end).
This legislative package calls for reporting of the following acts: suspicious transactions, large
cash transactions, electronic funds transfers, and cross-border conveyances of currency. It also
strengthened the government‘s ability to investigate and prosecute money-laundering crimes.
With the support of the United States, Namibia‘s Financial Intelligence Unit has been established
and is operational.

Nigeria

The Government of Nigeria took steps regarding counterterrorism legislation. The National
Focal Point on Terrorism, an interagency task force formed in February 2007, composed of the
State Security Service (SSS), the Nigerian Customs Service, the Ministry of Foreign Affairs,
Immigration, and other relevant authorities, met periodically throughout the year. In October, in
an effort to improve coordination and communication between the legislative and executive
branches, the UN Office on Drugs and Crime sponsored a workshop on counterterrorism
legislation for Focal Point participants and members of relevant committees in the National
Assembly.

3
  The Egmont Group consists of 108 financial intelligence units (FIUs) from across the world. FIUs are an essential
component of the international fight against money laundering, the financing of terrorism, and related crime. Their
ability to transform data into financial intelligence is a key element in the fight against money laundering and the
financing of terrorism.
                                                                                                        Page | 25
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 27 of 352




A Senate bill based on the Commonwealth Secretariat‘s Model Legislative Provisions on
Measures to Combat Terrorism passed its second reading on September 17, and was referred to
the Senate Committees on National Security and Intelligence and the Judiciary for further
review.

The Nigerian government approved the installation of U.S.-funded body scanners in all four
international airports to detect explosives and drugs on passengers. The scanners were installed
in March, May, and June. The Nigerian and U.S. governments also cosponsored a conference on
aviation security in Abuja from November 17-18. Despite repeated requests from the U.S.
government, however, the Nigerian government has not yet approved the use of U.S. Federal Air
Marshals on direct flights between Nigeria and the United States.

On May 5 in Abuja, President Yar‘Adua, in a message delivered by Vice President Goodluck
Jonathan to open a conference of the Committee of Intelligence and Security Services in Africa
(CISSA), charged the assembled heads of intelligence and security services with developing
strategies to check the spread of extremist ideologies in West Africa by external elements, and
called for increased regional and global networking to meet the threat. Ambassador Emmanuel
Imohe, Director General of Nigeria‘s National Intelligence Agency (NIA), also took a leadership
role at the meeting, calling for greater cooperation and intelligence sharing, particularly given the
region‘s porous borders.

On May 14, the Nigeria Police Force announced the deployment of units from its newly created
Antiterrorism Squad (ATS) to Lagos, Abuja, Port Harcourt, and Kano, reportedly as a result of
an alleged terrorist threat.

On May 27, Malam Kasimu Umar, leader of an extremist Shia group in Sokoto, and 112
members of his sect, were sentenced by the Sokoto Upper Sharia Court to eight years
imprisonment on weapons charges, resisting arrest, public incitement, and ―inciting contempt of
religious creed,‖ in connection with violence in the aftermath of the July 2007 assassination of a
renowned Islamic preacher Malam Umaru Dan Maishiyya, a crime whose motive has never been
determined.

From September 8-12, members of the Nigerian Armed Forces, as well as authorities from
customs and immigration and other relevant civilian agencies, participated in a USG security
seminar on protecting the maritime domain. During the September 17-22 visit of the USS Elrod,
under the auspices of the Africa Partnership Station, a joint exercise was successfully conducted
with the newly operational Regional Maritime Awareness Capability (RMAC) system in Lagos.
Progress continued on the establishment of an additional RMAC station in the east. Nigerian
military personnel attended operational and strategic counterterrorism training in the United
States and Germany under the auspices of the Trans-Sahara Counterterrorism Partnership.
Twelve Nigerians attended a U.S.-sponsored Post-Blast Investigation Training course in August,
while 20 participated in a Maritime Port and Harbor Security Management course in September.

On November 2, the Nigerian Police Force announced the deployment of ATS units to strategic
locations in the Federal Capital Territory, as well as Rivers, Lagos, and Kano States. On

                                                                                          Page | 26
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 28 of 352




November 7, the Nigerian Federal Government elevated its threat level over potential sabotage
of national infrastructure in a confidential memo that was subsequently leaked to the Nigerian
Tribune newspaper.

A member of the Intergovernmental Anti-Money Laundering Group in Africa, Nigeria‘s mutual
evaluation report was discussed and adopted by the plenary body in May 2008. Nigeria‘s
Financial Intelligence Unit (FIU) is the only Egmont member in the sub-region, and has
volunteered to sponsor four additional FIUs in the sub-region for membership. Actions taken by
the Nigerian authorities in 2008 regarding the Economic and Financial Crimes Commission have
led to concerns about the effectiveness of this institution and its continued sustainability.

Rwanda

The Government of Rwanda reinforced border control measures to identify potential terrorists
and to prevent the entry into Rwanda of armed groups operating in the Democratic Republic of
the Congo. Rwanda's intergovernmental counterterrorism committee and a counterterrorism
reaction team in the police intelligence service were operational. In June, a U.S. Coast Guard
team trained Rwanda Defense Force marines on border control operations on Lake Kivu
(bordering the Congo), including harbor security, interdiction of illegal traffic in goods and
persons, the law of naval warfare, anti-narcotrafficking, and counterterrorism drills and
procedures.

Rwandan officials (particularly in the Central Bank and Ministry of Finance) cooperated on
terrorist financing issues. Parliament approved new comprehensive legislation supporting the
prevention and suppression of money laundering and financing of terrorism. The legislation,
awaiting signature by the president, included provisions to enhance the transparency of financial
transactions, establish a Financial Investigations Unit (FIU), and authorize the freezing of assets
of individuals and organizations involved in illicit or terrorism-related activities. Rwanda
officially committed itself to locating and freezing terrorist assets identified by the international
community.

Rwanda participated in regional initiatives on international counterterrorism cooperation,
including the East Africa Standby Brigade. In October, Rwanda hosted a meeting of African
Union Attorney Generals and Ministers of Justice, which considered a broad range of law
enforcement issues, including counterterrorism cooperation and legislation. Rwanda also hosted
several extensive training courses for senior police commanders on counterterrorism and other
issues in cooperation with the United Kingdom.

Besides reinforcing border security and refining counterterrorism legislation and intelligence
sharing, the Government of Rwanda developed counterterrorism response strategies. The
Rwandan national tourist office continued its development of a communications network to alert
embassies should their citizens be harmed in Rwanda's national parks. Work continued as well
on increased disaster preparedness. The national Civil Aviation Authority, working in
conjunction with the U.S. Federal Aviation Administration and the Department of
Transportation, reviewed East African Community security measures for airports and airlines in
Rwanda, focusing in particular on security and disaster response at Kigali International Airport.

                                                                                          Page | 27
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 29 of 352




This year was the first that Rwanda sent National Police officers to the International Law
Enforcement Academy for a range of criminal investigation courses with counterterrorism
applications.

Senegal

The Government of Senegal cooperated with the United States to identify terrorist groups
operating in Senegalese territory. More work remained to be done, however, to develop first
responder services, to facilitate the quick sharing of information between agencies, and to control
porous borders where police and security services were undermanned and ill-equipped to prevent
illicit cross-border trafficking. Although al-Qa‘ida in the Islamic Maghreb did not launch attacks
or secure safe haven in Senegal, it attempted to set up transit points and facilitation networks in
the country. The Government of Senegal affirmed its commitment to USG-assisted efforts to
augment its border security. Senegal recognized that some groups of concern have attempted to
engage in fundraising and propaganda activities and participated in regional efforts to combat
terrorist finance. Senegal lacked specific counterterrorism legislation and current laws made it
difficult to prosecute terrorist suspects. Senegalese government officials participated in
Antiterrorism Assistance programs. One of the first Financial Intelligence Units (FIUs) in the
sub-region, Senegal‘s FIU, known as CENTIF, has been active in sponsoring and holding
implementation, consciousness-raising and awareness workshops on anti-money
laundering/terrorist finance issues for its own stakeholders as well as for counterparts from
around the sub-region. A member of the Intergovernmental Anti-Money Laundering Group in
Africa, Senegal‘s mutual evaluation report was discussed and adopted by the plenary body in
May 2008.

Somalia

Somalia's fragile transitional federal government, protracted state of violent instability, its long,
unguarded coastline, porous borders, and proximity to the Arabian Peninsula, made the country
an attractive location for international terrorists seeking a transit or launching point for
operations in Somalia or elsewhere. On October 29, awareness of the technology, methodology,
and magnitude of the Somali terrorism threat increased dramatically when unknown suicide
terrorists detonated five near-simultaneous vehicle bombs against UN, Ethiopian diplomatic, and
government offices in Bossaso and Hargeisa. Authorities suspected southern Somali extremists
with ties to al Qa‘ida (AQ) were responsible. There were other high profile terrorist attacks:

       On January 18, three international aid workers were killed by a roadside bomb in
       Kismayo.

       In February, two bombs killed 20 and injured over 100 in Bossaso.

       On March 10, a moderate Somali cleric and peace activist was murdered as he left a
       Mogadishu mosque.

       On March 12, a police chief was kidnapped and beheaded.


                                                                                          Page | 28
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 30 of 352




       On June 1, President Abdullahi Yusuf's convoy was ambushed by gunmen.

       On July 6, an assassin killed the Director of the United Nation Development Program in
       Mogadishu.

       On August 3, a roadside bomb killed 20 female street sweepers in Mogadishu.

       On November 9, Somali militants crossed the Kenyan border to kidnap two Italian nuns.

Despite on-going peace negotiations between the Transitional Federal Government (TFG) and
moderate opposition, the Alliance for the Re-Liberation of Somalia, the terrorist group al-
Shabaab (The Youth) militarily captured much of southern Somalia in the second half of the
year. By year's end, the TFG was confined to parts of Mogadishu. Al-Shabaab, whose leaders are
affiliated with AQ, consists of a disparate grouping of armed extremist militia, many of whom do
not adhere to the jihadist ideology that is shared among the leaders of the group. Several senior
leaders are believed to have trained and fought with AQ in Afghanistan. Al-Shabaab and other
extremists also conducted remote-controlled roadside bombings, kidnappings, and assassinations
of government officials, journalists, humanitarian workers, and civil society leaders. Al-Shabaab
threatened agencies and their staff and expelled U.S. humanitarian aid agency CARE from
southern Somalia. The African Union Mission in Somalia (AMISOM), securing the air and sea
ports and presidential compound, lost three soldiers to extremist attacks during the year. Among
the foreign AQ operatives al-Shabaab is sheltering are individuals wanted for the 1998 embassy
bombings in Kenya and Tanzania and a 2002 hotel bombing in Kenya, including Fazul Abdullah
Mohammed (aka Harun Fazul), and Saleh Ali Saleh Nabhan. The capability of the TFG and
other Somali local and regional authorities to carry out counterterrorism activities was extremely
limited.

Somalia-based piracy remains a significant threat in the Gulf of Aden and the Somali basin. The
international community is responding with naval assets but the nature of the threat and the
vastness of the area make stopping piracy nearly impossible without a shore-based strategy to
address piracy. While there is no clear nexus with terrorism, such a link remains possible.

South Africa

South Africa supported efforts to counter international terrorism and shared financial, law
enforcement, and limited intelligence information with the United States. Some analysts believe
that elements and support systems for al-Qa‘ida (AQ) and/or other extremist groups have a
presence within South Africa's generally moderate Muslim community, but it was unclear to
what extent foreign terrorist groups have a presence in South Africa. In 2007, the Department of
the Treasury designated South African nationals Farhad and Junaid Dockrat as AQ financiers
and facilitators, subjecting them to U.S. sanctions.

Border security challenges, socio-cultural attitudes, and document fraud negatively affected the
government‘s ability and efforts to pursue and intervene in counterterrorism initiatives. South
African identity and travel documents generally included good security measures, but because of
poor administration, lack of institutional capacity, and corruption within the Department of

                                                                                       Page | 29
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 31 of 352




Home Affairs, which is responsible for immigration services, thousands of bona fide South
African identity cards, passports, and work/residence permits were fraudulently issued.

South Africa is the only Financial Action Task Force member in Africa and has one of the three
Egmont-member Financial Intelligence Units in the region. It is also a member of Eastern and
Southern Africa Anti-Money Laundering Group (ESAAMLG) and as such, has served as a
resource for other ESAAMLG members.

Tanzania

Tanzania remained vulnerable to international terrorism, as the terrorist network responsible for
the 1998 U.S. Embassy bombing remained active in the region. Tanzania established a National
Counterterrorism Center in late 2007 and continued its participation in several multi-year
programs to strengthen its law enforcement and military capacity, improve aviation and border
security, and combat money laundering and terrorist financing. Tanzania's Anti-Money
Laundering Act, which created a Financial Intelligence Unit as an extra-ministerial department
of the Ministry of Finance, was signed into law in July 2007, with implementing regulations
published in September 2007.

Uganda

Uganda, situated in a region rife with insecurity, was working to find a permanent solution to
two domestic insurgencies while also addressing a regional terrorist threat from al Qa‘ida (AQ)
and al-Shabaab in neighboring countries. Extremists moving between the Horn of Africa and
North Africa and Europe used Uganda as a transit point. While in transit, their members were
believed to have illegally purchased government documents and engaged in recruitment
activities. In response, the Government of Uganda continued efforts to track, capture, and hold
individuals with suspected links to terrorist organizations. In October, the government put
Kampala on high alert and increased security at government installations, popular shopping
centers, and other soft targets. Somalia-based al-Shabaab has never conducted an attack in
Uganda, but identified Uganda as a potential target as retribution for its participation in the AU-
led peacekeeping mission in Somalia. While the Ugandan government was a strong advocate for
cross-border solutions to persistent problems in the Great Lakes Region, resource limitations and
corruption hampered more effective counterterrorism measures. Uganda is one of two members
of Eastern and Southern Africa Anti-Money Laundering Group with no anti-money
laundering/terrorism finance legislation. On December 14, 2008, Uganda commenced a joint
operation with the Democratic Republic of the Congo (DROC) against the Ugandan terrorist
group Lord‘s Resistance Army resident in DROC.

Zambia

In 2007, the Zambian Government passed an antiterrorism bill, which criminalized acts of
terrorism, including terrorist training and incitement, and granted the government significant
authority to investigate, prevent, and prosecute acts of terrorism. However, inadequate resources
and training impeded Zambia‘s law enforcement agencies‘ counterterrorism capabilities.
Zambia‘s borders are long and porous, often cutting across ethno-linguistic lines, and were not

                                                                                        Page | 30
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 32 of 352




effectively monitored or controlled. Its points of entry are vulnerable to human trafficking and
international crime. Instability in Zimbabwe resulted in an increase in migrants during 2008.
Despite assistance from the United States Treasury, the Zambian government does not have an
internationally-compliant anti-money laundering or counterterrorist financing regime.

Zimbabwe

Zimbabwean government agencies routinely provided assistance by conducting investigative
inquiries, traces, and border checks of individuals thought to be threats to U.S. government
facilities or personnel. Zimbabwe's continued economic decline, however, has had a detrimental
impact on local law enforcement and national security elements responsible for implementing
and coordinating counterterrorism efforts. The Suppression of Foreign and International
Terrorism Bill, enacted in August 2007 to combat terrorism and mercenary activities in
Zimbabwe, has been redirected to suppress the political opposition.


East Asia and Pacific Overview

―Extremist terrorism must not be allowed to undermine our racial and religious harmony.
Singaporeans understand that terrorism is a threat to all of us.‖

                                     -- Lee Hsien Loong, Prime Minister of Singapore
                                        New Year Day‘s Message
                                        December 31, 2008


Since 2001, the sustained commitment to counter terrorism by the governments in Southeast
Asia and their citizens has significantly weakened Jemaah Islamiya (JI) and other regional
terrorist groups. The efforts of law enforcement, intelligence, and prosecutors have been
bolstered by increased regional security cooperation and committed support from the United
States and other international partners. The interdiction of a small, semi-autonomous terrorist cell
in Palembang, South Sumatra by Indonesian security forces in July, however, demonstrated the
possible reemergence of groups that espouse violent extremist ideologies. Six years after the
2002 Bali attacks, which killed over 200 people, elements of a seriously fractured JI and their
adherents retained the intent to destabilize regional security and attack Western and U.S.
interests in Southeast Asia. Additionally, the unresolved conflict in the Southern Philippines
between the Government of the Philippines and the Moro Islamic Liberation Front (MILF)
boiled over late in the year when a carefully-negotiated peace accord failed to win approval from
the Philippine Supreme Court. This led to a renewal of violence in Mindanao as MILF insurgents
perpetrated bombings, assassinations, and kidnappings aimed at government forces and in some
cases the general civilian population.

In November, the Government of Indonesia executed three of the 2002 Bali bombers: Amrozi
bin Nurhasym, Imam Samudra, and Ali Gufron (aka Mukhlas). The executions provoked no
serious security incidents despite calls by JI co-founder Abu Bakar Ba‘asyir for retaliatory
attacks. Additionally, in January, the Government of Indonesia formally charged the ten

                                                                                         Page | 31
       Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 33 of 352




suspected members of the Palembang Cell, who were arrested in July. Such trials of suspected
violators of terrorism laws in Indonesia have demonstrated Indonesia‘s commitment to due
process in all stages of the criminal justice process and have increased the credibility of
Indonesia‘s counterterrorism policies.

The U.S. dual strategy of politically supporting the peace process between the Government of the
Philippines and the MILF while providing developmental assistance in areas at risk for terrorist
recruitment continued to marginalize the few remaining ASG and JI terrorists in the southern
Philippines. Philippine military and law enforcement agencies conducted intensive civil-military
and internal security operations to eliminate terrorist safe havens in the Sulu Archipelago and
central Mindanao. JI bomber Umar Patek and several ASG operatives remained on the run,
probably on Jolo Island.

In February, Mas Selemat Kastari, the former leader of a JI cell in Singapore, escaped from
Singaporean detention. Despite a massive manhunt, Singaporean authorities failed to locate and
re-capture Kastari. Other prominent terrorists, such as key JI operatives Noordin Mohammad
Top, Dulmatin, and Umar Patek, also remained at large in the region.

Malaysia continued to use the Internal Security Act (ISA) to detain terrorist suspects without
bringing them to trial. At year‘s end, Malaysian authorities held 16 terrorist suspects linked to JI
and 13 linked to Darul Islam – some of whom were undergoing a program of rehabilitation –
under ISA detention. On average, the Malaysian government has held suspected terrorists and
suspected terrorist supporters in ISA detention for two to six years. Over the past year, the
government released 32 detainees, including 13 terrorist suspects linked to JI and six linked to
Darul Islam.

Thai and USG officials have long expressed concern that transnational terrorist groups could
establish links with southern Thailand-based separatist groups4. However, there were no
indications that transnational terrorist groups were directly involved in the violence in the south,
and there was no evidence of direct operational links between southern Thai separatist groups
and regional terrorist networks.

Despite a series of violent incidents – none of which have been tied to terrorists – and threats
leading up to the Beijing Olympics, the Games were held successfully without episodes of
terrorism. Starting in June, representatives of a group calling itself the Turkistan Islamic Party
(TIP) posted videos on the Internet taking credit for violent incidents in China and threatening to
strike the Olympic Games. TIP is believed to be another name for the Eastern Turkistan Islamic
Movement (ETIM), a UN-listed terrorist organization.


4
  The ethno-nationalist separatist insurgency in Thailand‘s extreme southern provinces of Songkhla, Pattani,
Narathiwat, and Yala continued through 2008. Some 3400 people have been killed in the conflict since the violence
escalated in 2004 in assassinations, beheadings, and coordinated bombings using improvised explosive devices. This
region has experienced episodic, separatist-related violence for decades between the predominantly ethnic Malay-
Muslim population and the Thai government. Thai press reports and security forces attributed nearly all the attacks
in the South to militant separatists; it is unclear, however, how much of the violence was also attributable to crime
and political disputes.


                                                                                                        Page | 32
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 34 of 352




On October 11, the United States rescinded the designation of the Democratic People's Republic
of Korea (DPRK) as a state sponsor of terrorism in accordance with criteria set forth in U.S.
law, including a certification that the Government of North Korea had not provided any support
for international terrorism during the preceding six-month period and the provision by the
government of assurances that it will not support acts of international terrorism in the future.

As in 2007, institutes like the United States-Thailand International Law Enforcement Academy
(ILEA) in Bangkok, the Australian-Indonesian Jakarta Center for Law Enforcement Cooperation
(JCLEC), and the Southeast Asia Regional Center for Counterterrorism (SEARCCT) in Malaysia
sought to expand their efforts to provide effective counterterrorism training to law enforcement
officers throughout the region. Multilateral fora, including the UN Security Council's
Counterterrorism Committee (UNCTC), the G8's Roma-Lyon Group and Counterterrorism
Action Group (CTAG), the Asia-Pacific Economic Cooperation (APEC) forum, the Association
of Southeast Asian Nations (ASEAN), and the ASEAN Regional Forum (ARF), also promoted
regional counterterrorism cooperation.

Australia maintained its position as a regional leader in the fight against terrorism and worked to
strengthen the Asia-Pacific region's counterterrorism capacity through a range of bilateral and
regional initiatives in fora such as APEC, ASEAN ARF, and the Pacific Island Forum. Japan
also continued to assist counterterrorism capacity building in developing countries through
seminars, workshops, and training. In October, the United States, Japan, and Australia convened
for the fourth annual session of the Trilateral Strategic Dialogue Counterterrorism Consultations
in Washington.

Australia

Australia maintained a leading position in regional counterterrorism efforts. Along with Japan
and the U.S., Australia worked to strengthen regional cooperation on border, transport, and
maritime security. In April and May, Australia conducted trilateral regional workshops to
identify and disrupt terrorist cash courier operations and to respond to bioterrorism. These events
were capped by the annual U.S.-Australia-Japan Trilateral Counterterrorism Strategic Dialogue
in October. In September, the Government of Australia announced the appointment of William
(Bill) Paterson as the country's new Ambassador for Counterterrorism.

In 2008, the Australian government appointed a National Security Adviser (NSA) to help the
Prime Minister on a range of policy matters, including countering terrorism and overseeing the
implementation of national security policy arrangements. The National Intelligence Coordination
Committee (NICC) chaired by the NSA will ensure that national intelligence efforts are fully and
effectively integrated across governmental agencies.

In February, the Lombok Treaty between Australia and Indonesia came into full force, providing
a framework for bilateral law enforcement cooperation, particularly against human trafficking,
trade in illicit drugs, and terrorism. The treaty marked a continuation of Australian efforts to
build Indonesian police capacity, such as the Jakarta Centre for Law Enforcement Cooperation
(JCLEC), which plays an important role in fostering cooperation among Southeast Asian

                                                                                         Page | 33
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 35 of 352




agencies involved in counterterrorism, the commencement of joint legal training programs in
July, the renewal of the counterterrorism Memorandum of Understanding (MOU), and inaugural
counterterrorism consultations that were held in May 2008. The treaty marked increased bilateral
cooperation in law enforcement, border control, maritime and transport security, legal assistance,
financial monitoring, defense, and management of chemical, biological, radiological, and nuclear
terrorist threats.

In May, Australia and the Philippines held high-level counterterrorism consultations, which
reviewed capacity building and operational collaboration, and agreed on broad priorities and
directions for future cooperation. In June, Australia extended for a further six months the
assignment of an Australian official to Cambodia to assist the Cambodian Government on
counterterrorism capabilities. Also in June, Australia expanded its bilateral counterterrorism talks
to include first round talks with Russia. In December, Australia signed a counterterrorism MOU
with Bangladesh, the 14th such bilateral agreement concluded by Australia.

Following the September bombing of the Marriott Hotel in Islamabad, Australia announced
plans to expand its counterterrorism efforts with Pakistan, including possible provision of law
enforcement assistance, counter-insurgency training, and technical assistance.

Australian multilateral engagement continued in forums such as the United Nations, the
Association of Southeast Asian Nations (ASEAN), the ASEAN Regional Forum, Asia Pacific
Economic Cooperation, the Pacific Island Forum and the G8 Counterterrorism Action Group.

The Australian Federal Police (AFP) received further funding to expand its investigative and
specialist training, currently delivered to regional law enforcement partners through facilities like
JCLEC. Funding was targeted toward:

       conducting offshore exercises and training with regional partners,

       increasing the number of counterterrorism advisers working in AFP's international liaison
       officer network,

       introducing to high priority locations a custom-built Case Management and Information
       System developed for use in overseas jurisdictions, and

       enhancing specialist forensic and technical training for law enforcement agencies in the
       region and in theaters of war, such as Iraq and Afghanistan.

The AFP's International Deployment Group deploys numerous officers overseas in
counterterrorism technical assistance and operational/liaison roles. The AFP Operational
Response Group was designed to respond on short notice to emerging law and order issues and
to conduct stabilization operations to head off lawless situations that terrorists could exploit.
Australia continued to provide legal drafting assistance to regional states seeking to adopt
international conventions and protocols against terrorism.



                                                                                          Page | 34
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 36 of 352




The Australian Security Intelligence Organization (ASIO) reported that, within Australia, a small
but significant minority of the Islamic community holds or has held extremist views. An even
smaller minority was prepared to act in support of them, including by advocating violence,
providing logistic or propaganda support to extremists, or traveling abroad to train with terrorist
groups or participate in violent activities. Under Australia's Criminal Code, 18 groups are on the
Listing of Terrorist Organizations. The Attorney General reaffirmed three in November: the Abu
Sayyaf Group (ASG), Jamiat ul-Ansar (JuA), and al-Qa'ida in Iraq (AQI).

During 2007-08, legal proceedings commenced against a number of individuals charged with
terrorism offences, and in one trial, convictions were handed down by a jury in Melbourne. Yet,
the nation has also required that the government review its 2005 terrorist legislation in 2010 in
light of a need for protection of guaranteed rights. Because of the deportation of an innocent
relative of a terrorist, there was felt a need to insure that the unwarranted deportation of the
innocent would not occur again.

The Australian Transaction Reports Analysis Centre (AUSTRAC), which monitored financial
transactions, served as the national Anti-Money Laundering and Combating Terrorist Financing
(AML/CTF) regulator, with supervisory, monitoring, and enforcement functions over a diverse
range of industry sectors. A new set of regulatory reforms, introduced in draft legislation made
public in August 2007, was heading for legislative enactment. These included new regulations
regarding real estate, precious gems and stones, and specified legal accounting and trust services.
AUSTRAC continued to seek and fund additional staff and technical capabilities, and establish
identity security strike teams to investigate and prosecute people and syndicates involved in
manufacturing false identities.

Australia supported a range of activities promoting tolerance and mutual understanding, and
countering extremist ideology and propaganda, among communities in the region. In June, the
New South Wales (NSW) Department of Corrective Services provided targeted training in
Australia for a range of senior Indonesian corrections officials. Australia also conducted research
in Indonesia on Indonesian popular attitudes toward democracy, politically motivated violence,
extremist ideology, and pluralism. Australian authorities also facilitated meetings with Southeast
Asian academics, journalists, and community leaders to discuss these issues.

Australia exchanged information with the United States on terrorists using the Terrorist
Screening Centre as the operational hub for encounter management, as well as in APEC's
Regional Movement Alert System. Both programs enhanced our joint ability to disrupt travel by
known and suspected terrorists.

The Australian Defense Force has deployed 1,090 personnel to Afghanistan and 120 troops to
Iraq.

Burma

Bilateral relations between Burma and the United States remained strained. The government
defined almost all anti-regime activities as "acts of terrorism," making little distinction between
peaceful political dissent and violent attacks by insurgents or criminals. The Burmese

                                                                                          Page | 35
         Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 37 of 352




government was quick to link dissident groups with terrorist organizations to justify scrutiny and
disruption of their activities.

The Burmese government characterized a series of bomb blasts in Rangoon and other parts of
Burma as subversive acts, "committed by a group of insurgent destructive elements who wanted
to disturb and destroy stability of the state." However, authorities have not presented credible
evidence to support these accusations. Requests by the U.S. Embassy to view either the scenes
of the blasts or fragments of the explosive devices were consistently denied. There is no evidence
of any terrorist groups targeting American interests in the country.

Cambodia

Cambodia‘s political leadership demonstrated a strong commitment to aggressive legal action
against terrorists and to increase its counterterrorism investigative capability, but its ability to
investigate potential terrorist activities was limited by a lack of training and resources. Despite
this shortfall, the Royal Government of Cambodia to date has fully cooperated with U.S.
counterterrorism efforts.

Conditions in Cambodia – such as porous borders, endemic corruption, massive poverty, high
unemployment, a poor education system, and disaffected elements within the Cham Muslim
population, which makes up approximately five percent of the population – are conditions that
terrorists could exploit. Although the Cham were not generally politically active, the Cambodian
government was aware of the possibility that foreign terrorists might use Cham areas as safe
havens. For example, Hambali, a senior Jemaah Islamiya and al-Qa‘ida operative accused of
involvement in the 2002 Bali nightclub bombings, took refuge in a Muslim school in Cambodia
in 2002-2003.

Despite these challenges, Cambodia remained committed to strengthening its counterterrorism
capability. Cambodia's National Counterterrorism Center, a policy-level decision making body
established in 2005 and chaired by the prime minister, continued to improve cooperation and
information sharing among Cambodia‘s security agencies. In January, the Cambodian
Government established five departments under the secretariat of its proposed National
Counterterrorism Committee (NCTC) to coordinate counterterrorism efforts. The Ministry of the
Interior imposed strict controls on the use of weapons, explosive devices, chemical substances,
and radioactive materials in Cambodia.

The Cambodian government made notable progress in strengthening its counterterrorist finance
regime. In May, the Governor of the National Bank of Cambodia (NBC) signed an
announcement of a Prakas5 of the Law on Anti Money-Laundering and Combating the Financing
of Terrorism (AML/CFT), promulgated in June 2007. The AML/CFT legal regime included the
January 29 establishment of a Financial Intelligence Unit (FIU), which operated within the
framework of the National Bank of Cambodia (NBC). The FIU monitors suspicious transactions
and interfaces with the Ministry of Interior‘s Financial Crimes Investigation Unit. Initial efforts
to develop the AML/CFT regime focused on the banking sector, and the NBC issued Circulars


5
    The Prakas is a key implementing regulation of the law.
                                                                                           Page | 36
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 38 of 352




and Prakas to regulate the financial sector. The 2007 Law on Counterterrorism and the
AML/CFT Law introduced a comprehensive asset-freezing system. Implementation began in
2008.

With U.S. assistance, Cambodian authorities monitored computerized border control systems at
Phnom Penh and Siem Reap airports, and at the land border crossing of Poipet and Koh Kong.
U.S. officials also provided training to Cambodian authorities on crime scene investigation and
methods for countering money laundering.

The Cambodian Government also cooperated with other regional governments on
counterterrorism issues. Australia conducted a one-week work workshop on dissemination and
implementation of counterterrorism law, as well as a workshop on implementing money
laundering law. Officials from the Cambodian government attended workshops in China, India,
Malaysia, and Singapore dealing with cross-border crimes and terrorism.

In May, the UN Counterterrorism Committee‘s Executive Directorate (CTED) conducted an on-
site visit to Cambodia to monitor Cambodia‘s implementation of Security Council Resolution
1373. The committee‘s comprehensive final report included recommendations for improvements,
and outlined Cambodia‘s technical assistance requirements to meet or exceed its
counterterrorism commitments and goals.

China

China increased counterterrorism cooperation with the United States and other nations both
leading up to and following the August Olympic Games in Beijing. In March, China hosted the
U.S.-China Counterterrorism Dialogue aimed at increasing cooperation on counterterrorism.
China also held counterterrorism exercises with neighboring countries, including Thailand and
India. As a founding member of the Shanghai Cooperation Organization (SCO), China has made
counterterrorism one of the SCO‘s main objectives. China continued to participate in the
Container Security Initiative (CSI) with U.S. Customs and Border Protection inspectors stationed
at the ports of Shanghai and Shenzhen.

In October, the U.S. and China marked the ten year anniversary of the Joint Liaison Group (JLG)
on Law Enforcement Cooperation with a plenary meeting in Washington, DC. The seven
working groups of the JLG are aimed at increasing policy dialogue and improving cooperation
writ large between U.S. and Chinese law enforcement agencies.

Although implementation of the Yangshan Deep Water Megaports project was underway by the
U.S. Department of Energy (DOE), the General Administration of China Customs (GACC) told
DOE that it would increase the number of scanners used in the project. In October, GACC told
DOE that contacts on Megaports would be suspended until further notice due to unrelated issues.
The status of implementation of the Yangshan Megaports project was unknown at year‘s end.

China's cash-based economy and robust cross-border trade contributed to a high volume of
difficult-to-track cash transactions. Though mechanisms were in place for tracking financial
transactions in the formal banking sector, the large size of the informal economy, prevalence of

                                                                                       Page | 37
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 39 of 352




counterfeit identity documents, and large numbers of underground banks presented major
obstacles to law enforcement authorities. According to International Monetary Fund statistics,
money laundering in China may account for as much as $24 billion per year.

Terrorist financing is a criminal offense in China, and the government has the authority to
identify, freeze, and seize terrorist financial assets, but laws defining terrorist financing were not
yet consistent with international standards, according to reporting by the Financial Action Task
Force. China's Financial Intelligence Unit (FIU), housed within the People‘s Bank of China
(PBOC), worked closely with the Financial Crimes Enforcement Network (FINCEN) in the
United States to develop its capabilities. In addition to its domestic collection and analysis
activities, the FIU exchanged information with foreign FIUs on a case-by-case basis.
Coordination in this area could be further enhanced through China‘s membership in the Egmont
Group, an umbrella body that coordinates the activities of over 100 FIUs worldwide. Though
China has applied for membership in the Egmont Group, domestic political concerns about
Taiwan's participation in the organization have reportedly hampered membership discussions.

China expanded its role in international efforts to combat terrorist finance and money laundering
by becoming a full member of the Financial Action Task Force (FATF) in June 2007. Since
2004, China has also been a member of the Eurasian Group (EAG), a FATF-style regional
grouping that includes China, Russia, and several Central Asian countries.

Despite a series of violent incidents and threats leading up to the Beijing Olympics, the Games
were held successfully without terrorist incidents. Starting in June, representatives of a group
calling itself the Turkistan Islamic Party (TIP) posted videos on the Internet taking credit for
violent incidents in China and threatening to strike the Olympic Games. TIP is believed to be an
another name for the Eastern Turkistan Islamic Party (ETIP), also known as the Eastern
Turkistan Islamic Movement (ETIM), which was added by UN 1267 Committee to its
Consolidated List of individuals/entities associated with Usama bin Laden, al-Qa‘ida, or the
Taliban on September 11, 2002. Among the incidents TIP took credit for was a series of bus
bombings in Kunming, Yunnan Province that killed two people in July. In March, the Chinese
government claimed that flight attendants foiled a plot to detonate a homemade explosive on a
flight from Urumqi, Xinjiang to Beijing by subduing a female passenger.

Human rights organizations have accused China of using counterterrorism as a pretext to
suppress Uighurs, a predominantly Muslim ethnic group which makes up the majority of the
population within the Xinjiang Uighur Autonomous Region (XUAR) of western China. In the
lead up to the Olympics, China tightened security in Xinjiang, instituting road checkpoints and
arresting people it suspected of being linked to terrorism. In July, the Urumqi, XUAR Public
Security Bureau in Urumqi declared that it detained 82 terrorists during the first six months of
the year while police in Kashgar claimed to have rounded up 12 terrorist groups.

Security forces maintained a high-level of vigilance both in Xinjiang and throughout the country
during the Olympics. In spite of this, a series of violent incidents did occur in Xinjiang during
the Olympics which the Chinese government has blamed on terrorist organizations. In the most
violent reported incident, 17 People's Armed Police Border Guards were killed on August 4
when assailants attacked them with a vehicle, homemade bombs, and knives. Formally

                                                                                           Page | 38
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 40 of 352




established in 2002, the FBI Legal Attaché Office in Beijing bolstered U.S.-China cooperation
on counterterrorism investigations. China provided substantive intelligence in some cases, but
more work remained to be done in terms of the depth and overall responsiveness to U.S.
requests. Another incident in Xinjiang seven days later resulted in two deaths when a series of
homemade bombs were detonated in the remote Xinjiang town of Kuqa.

Hong Kong

Hong Kong's position as a major transit point for cargo, finances, and people and its open trade
and financial regime made it a potential site for money laundering and terrorist financing
activities. The high level of cooperation and the successful implementation of the Container
Security Initiative (CSI) by Hong Kong Customs officials received continued praise from
visiting USG delegations, which described it as a model for CSI implementation. The Hong
Kong government extended the Strategic Freight Initiative (SFI) pilot project, originally
scheduled to run through April 2008 for an additional year.

Hong Kong law enforcement agencies provided full support and cooperation to their overseas
counterparts in tracing financial transactions suspected of being linked to terrorist activities.

Hong Kong actively participated in various anti-money laundering and counterterrorist financing
initiatives, including the Financial Action Task Force (FATF) and the Asia/Pacific Group (APG)
on Money Laundering. Hong Kong is a member of the Egmont Group, reporting through its Joint
Financial Intelligence Unit (JFIU), operated by Hong Kong Police and the Customs and Excise
Department. The results of Hong Kong's 2007 FATF and APG mutual evaluation were
announced in June 2008. In response to recommendations in the report, Hong Kong authorities
are expected to propose legislation to increase supervision of money changers and remittance
agents, but have made no plans to establish reporting requirements for cross-border currency
movements.

Macau

The Macau Special Administrative Region is a member of the Asia Pacific Group (APG) and
completed a mutual evaluation of its Anti-Money Laundering Regime in 2007. In response to
recommendations contained in the report, Macau authorities have taken steps to improve
compliance with suspicious transactions reporting requirements in banks and casinos, but the
threshold reporting limits remain well above international norms. Macau's Financial Intelligence
Office (FIO) remained a temporary body, although its staffing continued to increase. Macau has
not proposed establishing reporting requirements for cross-border currency movements.

The Government of Macau continued to exchange information with the Hong Kong Special
Administrative Region and counterparts in mainland China. Additionally, Macau cooperated
internationally in counterterrorism efforts, through INTERPOL and other security-focused
organizations within the Asia Pacific Region, and considered information sharing mechanisms
that would enable it to join the Egmont Group.

Indonesia

                                                                                         Page | 39
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 41 of 352




Indonesia experienced its third consecutive year without a major terrorist attack while the
Government of Indonesia continued to build a legal and law enforcement environment conducive
to fighting terrorism within its borders. The Indonesian government's counterterrorism efforts
across law enforcement and judicial sectors drastically reduced the ability of terrorist groups,
such as Jemaah Islamiya (JI), to plan and carry out attacks. Arrests in South Sumatra and Jakarta
demonstrated that JI-affiliated individuals and groups, as well as other radical institutions, such
as the Komite Aksi Penanggulangan Akibat Krisis (the Crisis Management Committee
(KOMPAK)), remained a security threat, but with reduced ability to carry out attacks.

The Indonesian National Police (INP) used information gained from suspects arrested last year to
maintain tight surveillance over suspected militant strongholds. In July, the INP raided a home in
Palembang, South Sumatra, capturing ten suspected terrorists and a small cache of explosives. At
the time of the arrests, the men were allegedly plotting an attack on a cafe frequented by non-
Muslims in a resort town in Sumatra. Members of the group have also been accused of killing an
Indonesian teacher in 2007 and of attempting to kill a Catholic priest in 2005.

In October, a raid on a house in Kelapa Gading, North Jakarta, led to the capture of five suspects
and another small cache of explosives. The Jakarta suspects were connected to KOMPAK, which
in the past had provoked militancy in Poso, Sulawesi, and to Darul Islam, a long-standing
extremist Islamic group with some militant strains. Both raids demonstrated INP successes in
interdicting terrorist operations. The United States worked to build the investigative support for
and forensic capabilities of the INP through numerous developmental programs.

The Antiterrorism Assistance Program (ATA) continued to provide tactical and investigative
training, equipment and technical assistance to the INP‘s elite counterterrorism units,
Detachment 88. Regional Detachment 88s, working with other specialized factions of the INP,
have participated in operations that lead to the arrest and successful prosecution of terrorist
suspects in the past few years. As a result of ATA‘s train-the-trainer initiative, INP instructors
now have the instructional skill sets necessary to conduct all Detachment 88 tactical training.

The Attorney General's Task Force on Terrorism and Transnational Crime successfully
prosecuted terrorists, and the U.S. Department of Justice worked with Indonesian prosecutors to
enhance the prosecutorial capacity of the task force. In April, acting JI Emir Ustad Syahroni (aka
Zarkasih) and senior JI operative Abu Dujana (aka Ainul Bahri), were sentenced to 15 years in
prison each for violating the 2003 counterterrorism law. Zarkasih, as acting JI Emir, was one of
the most senior JI leaders ever arrested. Dujana, also an Afghanistan-veteran and JI military
leader, had been involved in several JI attacks. In addition to handing down the sentences, the
judges said JI was a terrorist organization, laying the legal basis for the Indonesian government
to ban JI in the future. In November, Abu Dujana testified on behalf of the prosecution in the
terrorist trials of Dr. Argus Purwantoro and Abu Husna. Additionally, the Task Force
successfully prosecuted 12 other JI members. The court sentenced five JI members for aiding
and abetting Abu Dujana and Zarkasih to between seven and eight years of prison each. The
court sentenced six other members of JI‘s military wing to eight to ten years each in prison. The
Government of Indonesia formally charged the ten suspected terrorists who were arrested in July.
The Attorney General‘s Terrorism and Transnational Crime Task Force led the prosecutions in

                                                                                          Page | 40
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 42 of 352




the trials, which were being held in the Central Jakarta District Court. The AGO Task Force on
Terrorism and Transnational Crime has successfully prosecuted 43 terrorists, including 26 JI
members, since September 2006.

Other Indonesian legal institutions took a hard line against terrorists. In October, the
Constitutional Court rejected a last-ditch appeal by the Bali bombers of their death sentences and
upheld that death by firing squad was constitutional. Also in October, the Ministry of Law and
Human Rights did not include sentence remissions for convicted terrorists in its annual Eid
holiday remissions list.

In November, the Government of Indonesia executed three of the 2002 Bali bombers, Amrozi
bin Nurhasym, Imam Samudra, and Ali Gufron (aka Mukhlas). The three had been convicted for
planning and carrying out the October 2002 bombings in Bali, which killed over 200 people.
There were no serious incidents following the executions, and the public reaction was calm,
despite public calls by JI co-founder Abu Bakar Ba‘asyir for retaliatory attacks.

The Indonesian government made genuine efforts to develop an effective anti-money laundering
system for investigations and prosecutions in compliance with certain provisions in UNSCR
1267 and 1373. Indonesian police froze terrorists‘ financial assets uncovered during
investigations. However, the Government of Indonesia had yet to demonstrate the political will
to implement all requirements under UNSCR 1267. The Financial Action Task Force (FATF)
Mutual Evaluation Report released in July noted that although Indonesia made significant
progress in recent years with its implementation of anti-money laundering measures, relatively
little implementation of countering terrorist finance measures has occurred.

USAID promoted capacity-building to the Financial Crimes Transaction and Analysis Center
(PPATK) and related governmental agencies through its Financial Crimes Prevention Project
(FCPP), a multi-year program, now concluded, which provided technical advisors and policy
support to develop an effective and credible anti-money laundering and terrorist finance regime.
FCPP assistance included the drafting of a National Anti-Money Laundering Strategy adopted by
the President in 2007, to develop a comprehensive asset forfeiture law (that remained in
progress), and certification of Indonesian government officials as anti-money-laundering
specialists and fraud examiners. The number of Suspicious Transaction Reports received
increased from 10 per month in 2002 to over 811 per month in 2008 (through October); these
reports led to 19 prosecutions during the period. One had a terrorist component, and the
strengthened financial oversight improved the tracking of potential terrorist financial
transactions.

The INP continued its program to de-radicalize convicted terrorists. The program identified
individuals who might be open to more moderate teachings and focused on providing spiritual
support to the men and on providing modest financial support to their families. The program
aimed to reduce terrorist recruitment inside prisons. Based on the success of the INP de-
radicalization program, the Indonesian Department of Corrections also decided to undertake a
prisoner de-radicalization program. The Directorate General for prisons proposed that the
creation of a set of guidelines for the handling of terrorist prisoners would improve security and


                                                                                        Page | 41
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 43 of 352




surveillance of the prisoners and encourage prisoners to not resort to violence to carry out their
religious beliefs.

Though Indonesia's counterterrorism efforts have been impressive and its capacity to fight
terrorism within its borders has improved steadily, continued vigilance is needed. The arrests in
Palembang and North Jakarta demonstrated that militant networks remained partially intact and
that groups continued to stockpile explosives for potential operations. Malaysian JI operative and
recruiter Noordin Mohammed Top, who is suspected of involvement in every anti-Western
terrorist attack in Indonesia since 2002, remained at large.

Japan

Japan bolstered its border security and enhanced national counterterrorism measures in
coordination with the United States. Japanese immigration officials strengthened their capability
to identify suspicious travelers upon entry into Narita International Airport through
fingerprinting and facial recognition technology. Using the Biometric Immigration Control
System, officials denied entry to roughly 860 travelers during the year for offenses such as prior
deportation and fake passports. In July, the Japanese Foreign Ministry‘s International
Counterterrorism Cooperation Division extended the pilot Immigration Advisory Program with
the U.S. Department of Homeland Security (DHS) for one additional year. The program, which
embeds DHS officers at Narita, was viewed by the Japanese government as an effective way to
prevent improperly documented air passengers from boarding U.S.-bound flights. Tokyo also
worked to ensure the integrity of Japanese travel documents to reduce the risk of travelers using
fake passports under the expanded VISA Waiver Program.

Japanese authorities collaborated with U.S. officials to increase U.S. access to database records
and fingerprints of known or suspected terrorists. As a VISA Waiver Program country, Japan
held discussions with U.S. counterparts to widen database and biometric record exchanges on
known and suspected terrorists under Homeland Security Presidential Directive (HSPD)-6. The
Japanese Government also educated travelers on the Electronic System for Travel Authorization
through media spots and briefings to major domestic travel agencies.

Japan likewise took steps to strengthen port and shipping security. Under the Container Security
Initiative, Japanese authorities worked with U.S. officials embedded at Japanese ports to review
ship manifests and to screen suspicious containers. Japan and the United States agreed in July to
launch a pilot project under the Megaports Initiative Program, which provides for scanning of
containers to detect radiological material. Japan was in the process of procuring necessary
equipment, such as radiation portal monitors. Japan also continued collaboration with the U.S. on
science and technology for homeland security through the U.S.-Japan Framework Initiative for a
Safe and Secure Society.

Inside Japan, the NPA and the Public Security Intelligence Agency (PSIA) continued to monitor
the activities of Aum Shinrikyo, renamed Aleph, and its splinter group, Hikari no Wa. In
December, PSIA filed a request with the Public Security Examination Commission, a Justice
Ministry-affiliated decision-making board, to maintain surveillance of Aleph and Hikari no Wa
for an additional three years. PSIA has monitored Aum since 2000 under the Organization

                                                                                         Page | 42
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 44 of 352




Control Law, a measure that allows the Agency to conduct on-site facility inspections and to
obtain quarterly operational reports from the group. Both groups continued to perpetuate the
ideology of Aum founder and sarin gas attack planner Chizuo Matsumoto, aka Shoko Asahara.
PSIA inspections revealed that many original Aum members continued to hold leadership
positions in the groups, and that Aum facilities maintained portrait photos and video teachings of
Asahara.

Japan also reached beyond its borders to fight terrorism. Japan is the second largest contributor
to Iraq reconstruction, with $1.5 billion in grants, $3.5 billion in concessionary loans, and $6.9
billion in debt relief. Japanese Air Self Defense Force transport aircraft operated out of Kuwait in
support of Operation Iraqi Freedom but ended its mission in December. Japan remained an active
partner in Operation Enduring Freedom (OEF) and a key international contributor to Afghan
stabilization and reconstruction. Japan has pledged more than $2 billion in reconstruction aid
since 2002 and continued construction on the 114 kilometer stretch of the southern ring road
between Kandahar and Herat. The Maritime Self Defense Force continued to conduct refueling
operations in support of OEF in the Indian Ocean and has provided more than $150 million of
fuel to U.S. and coalition vessels since 2003.

In October, Japan participated in the fourth annual U.S.-Japan-Australia trilateral strategic
dialogue on counterterrorism, as part of the Trilateral Strategic Dialogue, which aimed to
coordinate regional activities. Japanese officials chaired a specialist working group on border
security and took part in discussions on Chemical, Biological, Radiological, and Nuclear
weapons (CBRN), law enforcement capacity building, and counter-radicalization.

Japan assisted counterterrorism capacity building in developing countries through seminars,
workshops, and training. In January, Japan hosted the Seminar on Promotion of Accession to
International Counterterrorism Conventions and Protocols for the fifth consecutive year. Tokyo
promoted information sharing and provided implementation guidance to participants including
Fiji, Papua New Guinea, and several members of the Association of Southeast Asian Nations
(ASEAN). In May, Japan joined the United States, Australia, and the Southeast Asia Regional
Centre for Counterterrorism at the Southeast Asian Bioterrorism Workshop in Kuala Lumpur to
augment the crisis management and counter-CBRN capabilities of several ASEAN participants.
Japan also assisted third country law enforcement personnel by dispatching experts and
accepting trainees. The Japanese Coast Guard (JCG), for example, provided capacity building
services and training seminars to authorities from states that border the Strait of Malacca. Since
2002, Japan has offered technical assistance to support local police in Indonesia and has
provided training to coast guard counterparts from the Philippines. Beyond Southeast Asia, Japan
dispatched three JCG members to Oman and Yemen in December to assist local officials in
addressing piracy concerns in waters off the Horn of Africa.

Japan contributed to counterterrorism capacity building through membership in multilateral fora.
In April, Japan participated in the Sixth Asia-Europe Meeting (ASEM) Counterterrorism
Conference, where members shared threat assessments and discussed ways to increase
counterterrorism capacity-building. During the ASEM Summit in October, Japan joined other
members in condemning terrorism and reaffirming commitment to the UN Global
Counterterrorism Strategy. Under Japan‘s G8 presidency, Japan issued calls to improve

                                                                                         Page | 43
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 45 of 352




information sharing, strengthen the security of land, sea, and air transportation and maintain
momentum on the G8 Counterterrorism Action Group. Also under Japan‘s stewardship,
participants held the G8 Bioterrorism Experts Group workshop in the United States (May) and in
Germany (June).

Japan undertook measures to combat terrorist financing. Under the Law for Prevention of
Transfer of Criminal Proceeds, Japan expanded the scope of businesses and professions under
the previous law‘s jurisdiction. Under the Foreign Exchange and Foreign Trade Law, Japanese
financial institutions must confirm the identity of customers sending 100,000 yen or more
overseas. For domestic remittances, financial institutions must identify the originators of wire
transfers over 100,000 yen. To help stem the flow of terrorist financing to al-Qa‘ida and the
Taliban, Japan also took steps to freeze assets of individuals and entities listed under UN
Security Council Resolution 1267.

Japan became the 22nd country to undergo a comprehensive Financial Action Task Force
(FATF) Mutual Evaluation; it had difficulty meeting FATF recommendations specific to
financial institutions. FATF made a number of findings regarding Japan‘s illicit finance
practices, including the low number of money laundering prosecutions (225 in 2006). It noted
that Japan‘s established mechanism for freezing terrorist assets did not cover the potential use of
domestic funds or other means of support for listed terrorist entities and did not allow Japan to
freeze terrorist funds expeditiously. FATF also found that Japanese law had no requirements for
financial institutions to establish and maintain procedures, policies, and internal controls to
prevent illicit finance.

Republic of Korea

The Republic of Korea (South Korea) demonstrated excellent law enforcement and intelligence
capabilities to combat terrorism. South Korean immigration and law enforcement agencies had
an excellent record of tracking suspicious individuals entering their territory and reacting quickly
to thwart potential terrorist acts. In August, the South Korean Government started issuing e-
passports to ordinary citizens to further protect the identities of lawful travelers and to help
prevent terrorists from using counterfeit passports. South Korea agreed on a mechanism to
exchange terrorist screening information with the United States as part of Seoul‘s successful
effort to join the Visa Waiver Program. Seoul reviewed and strengthened its emergency response
plan and also further tightened its legislative framework and administrative procedures to combat
terrorist financing.

South Korea supported U.S. counterterrorism goals in Afghanistan, maintained a military
contingent in Iraq through December, and led a Coalition Provincial Reconstruction Team in
Irbil Province. In October, South Korea‘s Ambassador for Counterterrorism visited Washington
to meet with U.S. counterterrorism officials to discuss means of further strengthening bilateral
cooperation. In addition, South Korea worked closely with other foreign partners and played a
constructive role in improving regional counterterrorism capabilities. Seoul continued to
participate in the counterterrorism activities of the Asia-Pacific Economic Cooperation forum,
the ASEAN Regional Forum, and the Asia-Europe Meeting. The Korea Overseas International


                                                                                         Page | 44
       Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 46 of 352




Cooperation Agency hosted counterterrorism training and capacity-building programs for
regional partners in forensic science, prevention of money laundering, and cyber security.

North Korea (DPRK)

The Democratic People's Republic of Korea (DPRK) was not known to have sponsored any
terrorist acts since the bombing of a Korean Airlines flight in 1987. On October 11, the United
States rescinded the designation of the DPRK as a state sponsor of terrorism in accordance with
criteria set forth in U.S. law, including a certification that the government of North Korea had
not provided any support for international terrorism during the preceding six-month period and
the provision by the government of assurances that it will not support acts of international
terrorism in the future.

Four Japanese Red Army (JRA) members who participated in a jet hijacking in 1970 continued
to live in the DPRK. On June 13, the Government of Japan announced that the DPRK had agreed
to cooperate in handing over the remaining members of the JRA involved in the hijacking.

The Japanese government continued to seek a full accounting of the fate of 12 Japanese nationals
believed to have been abducted by DPRK state entities. The DPRK admitted to abducting eight
of these individuals but claimed they have since died; the DPRK denied having abducted the
other four individuals. On August 12, Japan and the DPRK agreed on steps towards the eventual
resolution to this issue. The DPRK has not yet implemented its commitment to reopen its
investigations into the abductions, however. Since 2002, five other abductees have been
repatriated to Japan.

Laos

Since 2002, the Government of Laos has consistently denounced international terrorism and
expressed a willingness to cooperate with the international community on counterterrorism.
While domestic opposition elements have in the past employed terrorist tactics, such as
ambushing civilian buses as recently as 2003 and bombing civilian targets as recently as 2004,
Lao officials at many levels saw international terrorism as an issue of only marginal relevance to
Laos. They believed that Laos, as a small and neutral country, would not be targeted or exploited
by international terrorists.

Laos does not have a separate counterterrorism law, but the Lao judicial system was equipped to
prosecute acts of terrorism as crimes under the Lao criminal code, and Laotian officials have
amended the criminal code to strengthen counterterrorism sanctions. Still, a 2006 UN-sponsored
counterterrorism workshop illustrated shortcomings and vagaries in the theoretical application of
the Lao criminal code to deal with terrorism-related crimes, so successful prosecution under
these laws is not assured. These shortcomings remained unresolved.

Laos' border security was weak; border officials could not effectively control access to the
country at any of the country‘s border checkpoints. Border crossing along the Mekong River into
Burma, Thailand, and Cambodia could be accomplished easily and without detection. Border
delineation remained poor in more remote sections of the country, especially along its land

                                                                                       Page | 45
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 47 of 352




borders with Vietnam and China; it was likely that unmonitored border crossings by locals
occurred on a daily basis. Since September 11, 2001, Lao authorities have strengthened airport
security, and airport security forces have participated in U.S.-supported security seminars to raise
their standards, but security procedures at land immigration points remained lax compared with
those of most other countries in the region. In addition, official Lao identity documents,
including passports and ID cards, were easy to obtain.

In accordance with its obligations under UNSCR 1373, the Bank of Laos vetted government and
commercial bank holdings for possible terrorist assets, as identified by U.S.-provided lists of
terrorist organizations and individuals, and issued freeze orders for assets of organizations and
individuals named on these lists. However, the Bank has yet to require the freezing of assets of
individuals and entities included on the UN 1267 Sanctions Committee consolidated list.

Lao authorities issued orders limiting the amount of cash that could be withdrawn from local
banks or carried into or out of the country and strengthened reporting requirements of state and
privately owned commercial banks. Banking regulation remained extremely weak, however, and
the banking system was vulnerable to money laundering and other illegal transactions.

Malaysia

The police forces in Malaysia, who fall under the authority of the Malaysian Home Ministry,
conducted all of the country‘s counterterrorist investigations and operations. Amendments to five
different pieces of legislation – the Anti-Money Laundering Act, the Penal Code, the
Subordinate Courts Act, the Courts of Judicature Act, and the Criminal Procedure Code –
enabled Malaysia to accede to the UN International Convention for the Suppression of the
Financing of Terrorism in 2007. To date, however, Malaysia has not initiated prosecution of any
terrorist suspects using these amended laws, instead relying on its Internal Security Act (ISA) to
detain terrorist suspects without bringing them to trial.

As of December 2008, Malaysian authorities held 16 terrorist suspects linked to Jemaah Islamiya
(JI) and 13 linked to Darul Islam (DI), some of whom were undergoing a program of
rehabilitation, in ISA detention. On average, the Malaysian government has held suspected
terrorists and suspected terrorist supporters in ISA detention for two to six years. However,
allegations that the Malaysian government has used the ISA to detain some persons for political
reasons, rather than security concerns, placed pressure on Kuala Lumpur to amend or abolish the
ISA. In 2008 the Malaysian government released 32 ISA detainees, including 13 terrorist
suspects linked to JI and six linked to DI. Home Minister Syed Hamid Albar, in confirming the
most recent release of the detainees, was quoted in the press as stating that they were no "longer
a threat."

The Malaysian Government engaged with its neighbors on issues related to counterterrorism and
transnational crime, and continued to operate the Southeast Asian Regional Center for
Counterterrorism (SEARCCT). The Center has facilitated the training of Malaysian security
officials, but has done less to identify forward-looking or regional counterterrorism priorities.
SEARCCT is seeking to expand its mission portfolio to include youth outreach and prison
rehabilitation.

                                                                                         Page | 46
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 48 of 352




Malaysian mediators continued to work in the southern Philippines to help end the conflict
between the Philippine government and the separatist Moro Islamic Liberation Front (MILF),
although on November 30, Malaysia withdrew its remaining participants from the International
Monitoring Team (IMT) that monitors the ceasefire between the government and the MILF.
Malaysia, along with Singapore and Indonesia, invited Thailand to join the "Eyes in the Sky"
program designed to provide enhanced security to the Strait of Malacca, the world's busiest
shipping lane. Malaysia has actively contributed to counter-piracy efforts off the coast of
Somalia and sent several naval vessels to the Gulf of Aden following the pirating of two
Malaysian commercial vessels there. Malaysia‘s naval vessels will remain off the coast of
Somalia until February 2009. The pirated ships were released upon the payment of significant
ransom fees to the pirates.

Malaysia‘s central bank signed memoranda of understanding on the sharing of financial
intelligence with the FIUs of seventeen nations, including the United States. Malaysia is an
active member of the Asia/Pacific Group Donor & Provider Group for Technical Assistance and
has worked with the World Bank, International Monetary Fund, Asian Development Bank,
United Nation Counterterrorism Committee Executive Directorate, United Nations Office on
Drugs and Crime, and the Australian FIU (AUSTRAC) to provide technical assistance in various
ASEAN member countries.

Micronesia, Federated States of

Law enforcement efforts against terrorism, limited as they are given the region's lack of capacity,
fall within the purview of the Transnational Crime Unit (TCU). Reliant on American funding
and Australian supervision since its opening in April, the TCU brought officers from other
Pacific island nations to Palikir, the Micronesian capital, to share information on such issues as
narcotics, human trafficking, and terrorism. The TCU also exchanged information with the FBI
and the Australian Federal Police, making it the recipient of any terrorist-related intelligence.

Mongolia

Although there were no known terrorist groups operating in Mongolia and no known bases of
support, Mongolian government officials cited more than 6,000 kilometers of porous borders,
easy entry for foreign travelers, and poverty as conditions that terrorists could exploit, and
moved to increase awareness of terrorism and to consider new laws. In November, Mongolia‘s
State Specialized Inspection Agency, Border Protection Agency, and Customs Authority; in
partnership with the Second Line of Defense program of the U.S. Department of Energy‘s
National Nuclear Security Administration, installed and began using portals to detect the
movement of nuclear and radiological devices and materials at the northern and southern rail
border crossings, and at Chinggis Khaan International Airport in Ulaanbaatar. The Mongolian
police, the Ministry of Justice, and the General Intelligence Agency‘s counterterrorism branch
cooperated with their U.S. counterparts on counterterrorism issues. As a result of resource and
technical limitations, however, Mongolian counterterrorism law enforcement capacities remained
modest.


                                                                                        Page | 47
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 49 of 352




Internationally, Mongolia deployed a total of ten rotations of 100 Mongolian soldiers to Iraq in
support of Operation Iraqi Freedom. These rotations ended in September, with the downsizing of
the Multi-National Forces Iraq contingent strength. Mongolia also supported Operation Enduring
Freedom through the provision of teams of Mongolian soldiers to Afghanistan to train the
Afghan National Army.

New Zealand

The New Zealand government continued to assist Pacific Island Countries' (PICs) compliance
with international counterterrorism efforts and focused on legislative and operational capacity-
building projects in the region through its Pacific Security Fund. New Zealand convened and
chaired the annual Pacific Islands Forum Working Group on Counterterrorism (WGCT), which
provided an opportunity for PICs to receive up-to-date information and to coordinate technical
assistance projects to assist their compliance with UN Security Council reporting obligations. At
the June 2 meeting of the WGCT, New Zealand offered assistance with UN reporting. Similarly,
New Zealand used its Asia Security Fund to promote counterterrorism capacity building and a
range of partnered regional security initiatives. To address radicalization and terrorist recruitment
in the Asia-Pacific region, New Zealand continued to participate in interfaith and inter-cultural
initiatives such as the Asia-Pacific Regional Interfaith Dialogue and the UN-led Alliance of
Civilizations initiative.

A member of the Proliferation Security Initiative‘s (PSI) Operational Experts Group since 2004,
New Zealand attended and presented at PSI meetings throughout the year. In June, New Zealand
provided a PSI presentation to the Pacific Islands Forum Working Group on Counterterrorism
and raised PSI at the Pacific Islands Forum Regional Security Meeting in Suva. New Zealand's
bilateral PSI outreach included Indonesia, Laos, Chile, Brazil, Thailand, Cambodia, Egypt,
Republic of Korea, and Pacific Island countries.

In October 2007, New Zealand police arrested and detained 17 people and seized a sizable
weapons cache, including semi-automatic weapons and petrol bombs. Amid evidence that some
detainees were possibly involved in the planning of terrorist acts against the state, 12 of the 17
were later referred for possible prosecution under the Terrorism Suppression Act (TSA), the first
time the Act was invoked since it became law in 2002. New Zealand's Solicitor-General,
however, declined TSA prosecution but nonetheless prosecuted the 17 arrested under the
Firearms Act. In October 2008, the courts acquitted one of the 17 initially arrested in the 2007
raids because of insufficient evidence. The 16 remaining arrestees were on bail pending a future
court date. In a related event, the Solicitor-General filed contempt of court proceedings against
Fairfax Media and the editor of the Dominion Post newspaper for publishing 13 extracts in
November 2007 from conversations recorded during police surveillance of those 17 people
detained under possible terrorism charges. The matter remained before the courts at year‘s end.

In December, the New Zealand Police requested U.S. funding to enable officers of the elite
Special Tactics Group (STG) to provide covert in-flight security on 2.5 percent of all flights to or
over the United States. New Zealand law already allows armed police on flights to meet
international aviation security standards, though the government said none had yet been
deployed.

                                                                                          Page | 48
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 50 of 352




New Zealand remained active in Operation Enduring Freedom in Afghanistan and worked with
coalition partners in undertaking maritime security operations in the Persian Gulf. New Zealand
commanded the Provincial Reconstruction Team (PRT) in Afghanistan‘s Bamyan Province, with
up to 140 PRT personnel. Three New Zealand Police were based in Bamyan working with the
European Police Mission in Afghanistan.

Papua New Guinea, Solomon Islands, or Vanuatu

Pacific Island nations, in general, are at a crossroads in development which has left a large,
younger generation with fewer options for education and employment than is required for
healthy growth. Without sustained social and economic development the growing youth
population could be more vulnerable to extremist influences. None of these countries‘
governments maintained strong counterterrorism or intelligence gathering programs and
therefore might be unable to detect highly organized and trained terrorists in their territories, nor
have they taken any type of specific, proactive action to detect, disrupt, or deter terrorist activity.

Philippines

As in recent years, terrorist groups active in the Philippines included the Abu Sayyaf Group
(ASG), Jemaah Islamiya (JI), the New People's Army (NPA), and the Rajah Solaiman
Movement (RSM). U.S. intelligence, reconnaissance, and surveillance supported Armed Forces
of the Philippines' operations against terrorist elements in the southern Philippines, while U.S.
Department of Justice criminal-investigation and antiterrorism programs trained approximately
5,000 police and other security personnel. Implementation of the Coastwatch South program
continued to move forward; its radar stations and sea-surface and aerial assets will dramatically
improve the government's oversight of the "Terrorist Transit Triangle" region bordered by the
Philippines, Malaysia, and Indonesia. The Department of Homeland Security Immigration and
Customs Enforcement's newly-developed Philippine Biometric Initiative has provided Philippine
National Police with fingerprints, photographs, and other information on 130 suspected terrorists.
Philippine security forces continued to make progress against terrorist groups, killing 35
terrorists and capturing another 16 during the first half of the year. Those apprehended included
an RSM cofounder and two bomb makers in Mindanao.

The U.S. counterterrorism strategy of offering development opportunities in areas at risk for
terrorist recruitment continued to marginalize the small remaining numbers of ASG and JI
terrorists from Muslim insurgents in the southern Philippines. While the 5,000-strong NPA
continued to disrupt public security and business operations with intermittent attacks on
communication and transportation infrastructure throughout the Philippines, it continued to
decline in personnel and effectiveness. However, the NPA remained steadfast in its refusal to
accept President Arroyo's broad amnesty overtures, turning down offers to negotiate unless its
U.S. and international designations as a terrorist organization were rescinded. RSM maintained
close links to ASG and JI, and was alleged to have been responsible for multiple attacks in the
Philippines. In early 2008, RSM was included on the UN 1267 Committee sanctions list. This led
to the freezing of RSM bank accounts and real estate.


                                                                                            Page | 49
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 51 of 352




Philippine military and law enforcement agencies conducted intensive civil-military and internal
security operations to eliminate terrorist safe havens in the Sulu Archipelago and central
Mindanao. In July, Ruben Pestano Lavilla, Jr., a leader and founding member of the RSM, was
arrested in Bahrain and deported to the Philippines. In December, the Court of Appeals ordered
the trial of RSM founder Hiliarion "Ahmad" Santos and other suspected RSM members for their
alleged involvement in multiple bombings and kidnappings in the Philippines during 2005 and
2006.

The 2007 passage of the Human Security Act (HSA) was an important step in the modernization
of tools available to Philippine law enforcement for use against terrorists. The Act permits
wiretapping of members of judicially-designated terrorist organizations, and financial
investigations of individuals connected to terrorist organizations. However, the law's tight
restrictions have limited its actual application. The key difficulty in implementing the law is that
stiff fines will be imposed on the law enforcement agency for violating a suspect's rights if the
accused is later acquitted or the case is dismissed (fines are approximately USD 10,000 per day
for the entire period of detention). The Act did, however, provide for the establishment of an
Antiterrorism Council to effectively implement counterterrorism efforts in the country and
ensure interagency cooperation. The Council focused its first year's efforts in building the
organizational and administrative infrastructure necessary to facilitate closer cooperation
between Council members and supporting agencies.

The United States had excellent cooperation from Philippine law enforcement officials in
obtaining access to terrorist detainees and witnesses for FBI interviews, and access to criminal,
immigration, financial, and biographic records via the mechanisms established in the U.S. -
Philippine Mutual Legal Assistance Treaty (MLAT). The Philippine Security Engagement Board
was the primary mechanism for the planning and coordination of nontraditional security issues,
including counterterrorism and maritime security. Throughout the year, the Embassy continued
to achieve significant progress in supporting the counterterrorism efforts of the Philippine
government, including well-coordinated Embassy programs aimed at strengthening security
forces and promoting peace and development in Mindanao. This pro-active partnership with the
Philippine government has yielded solid results in combating terrorist elements, including ASG,
JI, and the NPA.

The Antiterrorism Assistance (ATA) Program continued to increase the capabilities of Philippine
law enforcement agencies to detect, deter, counter, and investigate terrorist activities in the
Philippines through carefully-targeted and sequenced delivery of training courses and equipment
grants. During 2008, ATA increased its focus on Mindanao by providing valuable training in a
wide range of areas including Interdicting Terrorist Activity, Explosive Incident
Countermeasures, Post-Blast Investigation, Advanced Computer Forensics, and Cellphone
Forensics. ATA instituted a K-9 program of bomb-detection dogs with the Philippine National
Police (PNP) by funding U.S.-trained dogs, their handlers, veterinarians, and kennel facilities.
ATA assistance has also focused on training in response mechanisms to chemical, biological,
radiological and nuclear (CBRN) terrorism. On the prevention end of the spectrum, U.S.
assistance under the Biosecurity Engagement Program (BEP) has received strong cooperation
from the GRP in securing laboratory infrastructure, dangerous pathogen collections, and raising


                                                                                         Page | 50
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 52 of 352




awareness on biological threats in order to prevent bioterrorism in the Philippines, a place where
burgeoning biotechnology, infectious diseases, and transnational terrorist threats coexist.

The U.S. Department of Justice/International Criminal Investigative Training Assistance
Program (DOJ/ICITAP) trained 4,197 police personnel and pursued police development
primarily through the Model Police Station Program, which trained PNP personnel at 10 stations
in 15 critical subjects; the Maritime Police Project, which when completed will equip maritime
police in Palawan Province with special patrol boats to monitor the western Sulu Sea bordering
Malaysia; and the Southern Philippines Law Enforcement Development Project, which entailed
training PNP personnel in basic police operations and investigation techniques in Sulu Province.

Other programs have included the DHS Immigration and Customs Enforcement (DHS/ICE)
development of the Philippine Biometrics Initiative, whereby fingerprints, photographs, and
other information on suspected terrorists were collected and provided to the appropriate
Philippine authorities. The Coastwatch South program will dramatically improve oversight of the
tri-border "Terrorist Transit Triangle" with the use of 12-17 coastal radar sites connected by a
string of air, ocean, and ground surveillance and interdiction assets, including Forward-Looking
Infrared Radar (FLIR) pods for Philippine Navy aircraft and 10 rigid-hull inflatable boats
(RHIBs).

The Philippine Department of Foreign Affairs (DFA) issued digitized, machine-readable
passports at all its locations.

Singapore

Singaporean officials took strong measures to enhance maritime security in nearby waters,
especially the Strait of Malacca, including countering terrorist threats, piracy, and other criminal
attacks. The three littoral states – Indonesia, Malaysia, and Singapore – continued their surface,
naval, and air patrols in and over the Strait of Malacca. The Republic of Singapore Navy (RSN)
continued construction of the Changi C2 Centre, which will house a multi-agency Port
Operations and Control Centre, a Multinational Operations and Exercises Centre, and an
Information Fusion Centre, the latter to be staffed with International Liaison Officers. The
Regional Cooperation Agreement on Combating Piracy and Armed Robbery against Ships in
Asia (ReCAAP) Information Sharing Centre (ISC) continued its operations, connecting 14
governments in Asia to enhance piracy-related information sharing.

The RSN participated in the annual bilateral exercise "Cooperation Afloat Readiness and
Training" with the U.S. Navy and U.S. Coast Guard, and the multilateral "South East Asia
Cooperation Against Terrorism" (SEACAT) exercise. Singapore conducted its own internal,
annual exercise, APEX, which tested the government‘s interagency response to a maritime
terrorism incident.

As of December, Singapore-held detainees included members of JI who in 2001 and 2002 had
plotted to carry out attacks in Singapore, and members of the Moro Islamic Liberation Front
(MILF). Under detention orders, the detainees were required to undergo a program of religious
counseling with a group of volunteer religious counselors. Singapore enlisted the support of

                                                                                          Page | 51
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 53 of 352




religious teachers and scholars to study JI's ideology, develop teachings to counter the group's
spread within Singapore's Muslim community, and provide counseling to detainees. One JI
detainee was released on a Restriction Order (RO) in February; and five JI members were
released on ROs in September. Singapore authorities determined that the released detainees had
cooperated in Singaporean security investigations and responded positively to rehabilitation,
including religious counseling. One person with links to terrorist groups was newly detained in
2008. The recidivism rates among detainees released in Singapore is unknown.

In February, Mas Selemat Kastari, the Singapore leader of JI, escaped from detention. Despite a
massive manhunt, the Singapore authorities failed to locate and re-capture Kastari, who had
reportedly escaped by climbing out of a restroom window located in a meeting area of the
detention center.

In February, the Financial Action Task Force (FATF) published the results of its review of
Singapore's anti-money laundering and counterterrorism financing regime, finding it compliant
or largely compliant with most of the FATF's recommendations. The evaluation noted that
Singapore had improved feedback to financial institutions, enhanced supervisory oversight and
stepped up training. However, concerns remained over the effectiveness of Singapore's money
laundering regulations and new system for declaring cross-border transactions. In December, the
government amended the Terrorism (Suppression of Financing) Act to allow the government to
respond to requests for extradition from Parties to the International Convention for the
Suppression of the Financing of Terrorism, even in the absence of an extradition treaty, for all
terrorism financing offenses.

In September, Singapore cooperated with U.S. authorities to investigate and subsequently
apprehend a Singapore suspect who had allegedly sent terrorist threats by e-mail to several
airlines and embassies around the world.

In June, the United States and Singapore signed a Memorandum of Cooperation to strengthen
ongoing collaboration on aviation security. In August, the United States and Singapore signed a
host country Memorandum of Understanding concerning challenge inspections under the
Chemical Weapons Convention (CWC). Singapore has been a signatory to the CWC since 1997.

Taiwan

Taiwan is not a member of the United Nations and, therefore, is not subject to UNSC
Resolutions and cannot join UN conventions and protocols related to terrorist financing.
Nonetheless, Taiwan sought to implement, to the maximum extent possible, all UN resolutions
related to combating terrorism and terrorist finance issues. Taiwan continued to provide rapid
and thorough responses on terrorism financing issues to the American Institute in Taiwan (AIT).
In 2006, Taiwan's Executive Yuan submitted an "Antiterrorist Action Law" to the Legislative
Yuan. This bill was still awaiting action by the legislature. If passed, it will empower the
Financial Supervisory Commission to seize assets of entities involved in terrorist activities, and
employ a package of trade, travel, and financial sanctions against North Korea in response to
UNSCR 1718.


                                                                                        Page | 52
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 54 of 352




The cabinet-level Counterterrorism Office (CTO) conducted several large-scale training
exercises. In January, Taiwan law enforcement participated in an AIT sponsored Digital Video
Conference with security organizers from the Salt Lake Olympics Games. In November, the
CTO conducted an inter-ministerial exercise that covered natural disaster and counterterrorist
responses. Taiwan engaged in seeking ways to harden and protect its critical infrastructure, in
order to maintain continuity of operations and government in the event of an attack or a disaster.

Thailand

Counterterrorism cooperation with the Government of Thailand remained strong despite
considerable internal political turmoil and the Thai government‘s concern with domestic political
issues. Thai and USG officials have long expressed concern that transnational terrorist groups
could establish links with southern Thailand-based separatist groups. However, there were no
indications that transnational terrorist groups were directly involved in the violence in the south,
and there was no evidence of direct operational links between southern Thai separatist groups
and regional terroristnetworks.

The ethno-nationalist separatist insurgency in Thailand‘s extreme southern provinces of
Songkhla, Pattani, Narathiwat, and Yala continued through 2008. Some 3400 people have been
killed in the conflict since the violence escalated in 2004 in assassinations, beheadings, and
coordinated bombings using improvised explosive devices. This region has experienced episodic,
separatist-related violence for decades between the predominantly ethnic Malay-Muslim
population and the Thai government. Thai press reports and security forces attributed nearly all
the attacks in the South to militant separatists; it is unclear, however, how much of the violence
was also attributable to crime and political disputes.

The porous nature of Thailand's southern border with Malaysia remained an issue of concern
because of the difficulty both Thailand and Malaysia have in controlling it. In a March meeting
with Malaysian Prime Minister Abdullah Badawi, then Thai Prime Minister Samak Sundaravej
agreed to continue cooperation on measures to improve security in the border area through
discussions on issues of dual nationality, sharing information, and joint patrols by Thai and
Malaysian security forces. In September, Thailand agreed to conduct joint sea and air patrols of
the Malacca Strait with Indonesia, Malaysia, and Singapore. Thailand joined the Malacca Strait
Patrols agreement which includes Eyes in the Sky and intelligence exchange programs.

Legal mechanisms to counter the Southern Thai insurgency lagged behind security efforts.
Government prosecutors struggled to develop cases that could stand up in court and relied
chiefly on confessions to bring prosecutions. Police forensics and ballistics work often failed to
produce evidence that led to arrests following separatist attacks. Because of the difficulties in
bringing cases to court, security forces engaging in operations to arrest militants relied instead on
their powers under martial law and the 2005 Emergency Decree to detain suspects, who can be
held for 37 days without being charged with a crime.

Thai security forces cooperated with the United States and with other countries to deny safe
haven to terrorists within their borders. In the past, Thailand has served as a transit point for
regional terrorists, as evidenced by the 2003 capture in central Thailand of Nurjaman Riduan bin

                                                                                          Page | 53
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 55 of 352




Isomuddin (a.k.a. Hambali), JI's operations chief and the architect behind the 2002 Bali
bombings.

Thai police and security officials participated in a series of U.S. training programs sponsored
through the Antiterrorism Assistance (ATA) program, the Force Protection Detachment (FPD),
and the International Law Enforcement Academy (ILEA) in Bangkok. Training modules
included post-blast and crime scene investigation courses, and the Antiterrorism Executive
Forum. U.S. and Thai militaries cooperated in a series of training events designed to build
counterterrorism capacity to respond to terrorist acts. These events culminated around the Cobra
Gold 2008 Joint-Combined Military Training Exercises, in which peacekeeping, humanitarian
assistance, and disaster relief were for the first time combined to respond to the changing nature
of the security environment in Southeast Asia.

Thailand has been an active and cooperative partner in combating WMD terrorism, and is a
participant in the Container Security Initiative (CSI) and the Megaports Initiative. Working
through the Embassy‘s Export Control and Border Security (EXBS) program, Thailand
participated in port and border security programs, and programs to strengthen Thailand‘s
controls on the export of munitions, dual use goods, and related technologies. The Thai
government participated in EXBS assistance assessments at the ports of Laem Chabang,
Bangkok, and Chiang Saen; a border crossing assessment at Mae Sai; and a Seaport Interdiction
Training at Laem Chabang. Thai officials participated in workshops on Strategic Trade Controls
and attended a conference on international transshipment issues held in Tangier, Morocco. he
Thai government, led by the Ministry of Commerce, stood up an Export Control Working Group
in March and began examining better ways to automate its strategic trade licensing system.

The Thai Anti-Money Laundering Office (AMLO) was the center for interdicting terrorist
finance, and is Thailand's official Financial Intelligence Unit. Thailand has been a member of the
Financial Action Task Force‘s Egmont Group since June 2001. AMLO, the Bank of Thailand
(the central bank), and the Securities and Exchange Commission, are empowered to supervise
and examine financial institutions for compliance with anti-money laundering/counterterrorist
financial laws and regulations.

In October 2007, the Ministry of Finance issued new regulations governing cross border cash
carrying, bringing Thailand into line with the Financial Action Task Force Special
Recommendation on Terrorist Financing. In January 2008, it issued a regulation stipulating that
persons traveling in and out of the country carrying more than USD 20,000 must declare the
amount to Thai customs. In August, the Bank of Thailand reissued instructions to financial
institutions (Thai and foreign commercial banks, finance companies, and asset management
companies) to adopt ―know your customer and customer due diligence‖ procedures in order to
comply with FATF recommendations on Anti-Money Laundering and Combating the Financing
of Terrorism.

The Thai government cooperated on the extradition of international arms dealer Victor Bout,
who is under federal indictment in New York for conspiring to sell millions of dollars worth of
weapons to the Revolutionary Armed Forces of Colombia (FARC). Bout was arrested in


                                                                                        Page | 54
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 56 of 352




Bangkok in March, and his extradition proceedings remained ongoing. U.S. and Thai authorities
have cooperated extensively throughout the investigation and extradition proceedings.

Thailand participated actively in international counterterrorism efforts through the Asia Pacific
Economic Cooperation (APEC), the Association of Southeast Asian Nations (ASEAN), the
ASEAN Regional Forum (ARF), and other fora. In January 2007, Thailand became a signatory
to the ASEAN Convention on Counterterrorism; the Thai Cabinet approved the convention‘s
ratification, and it was ratified by the Foreign Minister in February 2008.


Europe and Eurasia Overview

―So, the question is how - at one and the same time - we can ensure we give no quarter to
terrorism and organized crime, while still advancing the liberties our society is founded upon…
The British way cannot be a head-in-the-sand approach that ignores the fact that the world has
changed with the advent of terrorism, which aims for civilian casualties on a massive scale and
which respects not only no law, but also no recognizable moral framework. Instead, it must be an
approach that is prepared to make the difficult decisions to protect our security – not by ignoring
the demands of liberty but always at the same time doing everything we can to protect the
individual from unfair or arbitrary treatment.‖

                                   --Gordon Brown, Prime Minister of the United Kingdom
                                     Speech on Security and Liberty
                                     June 17, 2008


European countries improved their capabilities to counter the terrorist threat, foiled several
significant terrorist plots, and prosecuted and jailed terrorist suspects. European governments
were increasingly concerned and sought greater understanding of the process of "radicalization"
and how to prevent it. Toward that end, European governments continued their efforts at
outreach to domestic Muslim communities and made attempts to gain support from those
communities to counter the appeal of violent extremist ideology.

European nations continued to work in close partnership with the United States against a terrorist
threat characterized by both external and, increasingly, internal components. The contributions of
European countries in sharing intelligence, arresting members of terrorist cells, interdicting
terrorist financing, and logistics were vital elements in the global effort to combat terrorism and
violent extremism.

The United States and European Union continued to cooperate closely to counter terrorism. At
the June 2004 U.S.-EU Summit, the sides agreed on a Declaration on Combating Terrorism that
renewed the transatlantic commitment to develop measures to maximize capacities to detect,
investigate, and prosecute terrorists; prevent terrorist attacks; prevent access by terrorists to
financial and other economic resources; enhance information sharing and cooperation among law
enforcement agencies; and improve the effectiveness of border information systems. These
commitments were reaffirmed at the 2008 Summit, and work continued on the implementation,

                                                                                        Page | 55
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 57 of 352




and, in particular, the ratification of mutual legal assistance treaties intended to advance
transatlantic cooperation.

European nations were active participants in a variety of multilateral organizations that
contribute to counterterrorist efforts, including the G8, NATO, the Financial Action Task Force,
the Global Initiative to Combat Nuclear Terrorism, the Organization for Security and
Cooperation in Europe (OSCE), the International Maritime Organization, and the International
Civil Aviation Organization. The United States worked with its international partners through
multilateral organizations to establish and implement best practices, build the counterterrorism
capabilities of "weak but willing" states, and help counter terrorism globally. OSCE members
committed themselves to becoming parties to the 13 international terrorism conventions and
protocols, to work together to modernize travel documents and shipping container security, to
prevent and suppress the financing of terrorist organizations, and to implement UNSC
Resolution 1540 to counter WMD (related materials and the means of delivery) proliferation.

Terrorist activity and the presence of terrorist support networks in Europe remained a source of
serious concern. Efforts to combat the threat in Europe were sometimes slowed by legal
protections that made it difficult to take firm judicial action against suspected terrorists, the
absence of adequate legislation, or standards of evidence that limited the use of classified
information in holding terrorist suspects. Terrorists also sought to take advantage of the ease of
travel among Schengen countries. At times, some European states have not been able to
prosecute successfully or hold some of the suspected terrorists brought before their courts – a
product, in part, of insufficient measures to use intelligence information in judicial proceedings.
The EU as a whole remained reluctant to take steps to block the assets of charities associated
with HAMAS and Hizballah.

No major terrorist attacks took place in Europe in 2008, but arrests in Italy, Spain, France,
Belgium, the UK, Turkey and other countries brought home the scope of the challenge facing
European governments and security forces. The level of threat in Western Europe remained high,
particularly in the Netherlands, Denmark, Germany, France, and Belgium. The deaths of
Swedish extremists in Somalia and Iraq and the first-ever German-born suicide bomber in
Afghanistan highlighted the global nature of the threat and the ease with which extremists can
travel to conflict areas.

Cooperation with and among European law enforcement agencies remained vital for
counterterrorism successes, and judicial proceedings in countries across Europe resulted in the
successful convictions of several terrorist suspects. France and Spain continued to cooperate
effectively against Basque Fatherland and Liberty (ETA), scoring major successes including the
arrests of ETA alleged political and military chiefs. Germany and other European countries
continued to maintain pressure on the militant Kurdish nationalist group Kurdistan Workers‘
Party (PKK), which raised funds, often through illicit activity, to support violence in Turkey.
Cooperation between France and Belgium led in December to the arrests to 23 persons allegedly
connected to al-Qa‘ida (AQ). German courts also convicted suspects for activities connected to
organizations ranging from AQ and the Islamic Jihad Union, to the PKK. A Danish court
convicted Hammad Khurshid, a Pakistani-born Danish citizen, and an accomplice for conspiring
to commit terrorism. Italian authorities addressed similarly broad challenges, arresting, charging,

                                                                                           Page | 56
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 58 of 352




and convicting suspects linked to Islamic extremism, the Tamil Tigers, and violent left and right-
wing fringe groups. Recent court decisions have called into question the European Council‘s
regulations for implementing asset freezes against terrorists and supporters of terrorism,
including those who have been designated by the UN. Trials in Belgium in the case of Bilal
Soughir and five other men suspected of having recruited and trained terrorists for suicide attacks
in Iraq resulted in convictions with sentences between ten and two years; all of the sentences
were later reduced on appeal. There were also other appeals - an appeals court in The
Netherlands acquitted the seven members of the Hofstad terrorist group of participating in a
criminal and terrorist organization, though the convictions of three terrorists were upheld, and
the prosecution appealed the acquittals to the Supreme Court. In Spain, the Supreme Court
acquitted on appeal four of the 21 convicted defendants in the Madrid train bombings trial who
had been sentenced in October 2007.

Albania

Albania pledged to increase its contribution of troops to Afghanistan, froze bank accounts related
to money laundering and terrorist financing, and aggressively worked with the United States and
other countries to combat terrorism. Albania made progress in identifying vulnerabilities at land
and sea borders, but the government and police forces continued to face challenges to enforce
border security fully and combat organized crime and corruption.

On January 14, the criminal trial began against Hamzeh Abu Rayyan, the suspected
administrator for UNSCR 1267 Committee-designated terrorist financier Yassin Al-Kadi, who is
charged with hiding funds used to finance terrorism. This marked the first ever criminal terrorist
finance-related trial in Albania; the trial was ongoing at year‘s end. A civil suit filed by al-Kadi
to release his assets from seizure was dismissed, was then refiled in July, and again was
dismissed by the court in September. Al-Kadi's company, Loxhall, also filed a lawsuit in April,
aimed at annulling the Council of Ministers' decision as well as the two orders of the Ministry of
Finance related to the administration of seized terrorism assets.

Although no new groups' assets were frozen this year under Albania's Terrorism Financing
Freeze law, as of October, the Ministry of Finance claimed that it maintained asset freezes
against six individuals and 14 foundations and companies on the UNSCR 1267 list. Despite this
progress, the effectiveness of the government's counterterrorist financing effort was undermined
by a lack of data-processing infrastructure and an inadequate capability to track and manage
cases properly.

Armenia

Armenia‘s counterterrorism partnership with the United States included granting blanket over-
flight clearance and ad hoc landing rights to U.S. military aircraft, deployment of a peacekeeping
contingent to Iraq in support of Operation Iraqi Freedom (OIF), and participation in bilateral
assistance programs that strengthened the government‘s capacity to monitor illicit financial flows
and confront trafficking in hazardous substances. Widespread corruption, however, continued to
hamper full implementation and enforcement of laws that would improve Armenia's
counterterrorism posture and response capability.

                                                                                         Page | 57
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 59 of 352




In response to a Government of Iraq notice that it would not require the same level of
international security assistance in 2009, the Armenian 46-man peacekeeping contingent re-
deployed in October after successfully completing its assigned missions. Since then, the
Armenian Ministry of Defense has expressed active interest in sending a peacekeeping
contingent to Afghanistan in support of the International Security Assistance Force.

Armenia was an active participant in several bilateral and multilateral assistance, security, and
training initiatives targeted at strengthening its ability to combat terrorist financing and the
smuggling of illicit and hazardous materials. These initiatives included: the Global Initiative to
Combat Nuclear Terrorism, the Nuclear Smuggling Outreach Initiative, the Biological Threat
Reduction Program, and related training programs sponsored by the resident offices of Export
Control and Border Security and the Organization for Security and Cooperation in Europe
(OSCE).

By December, Armenia had achieved measured progress in implementing border security and
anti-trafficking measures. These measures included: the installation of Radiation Portal Alarms
at all land ports of entry and at its main airport; the installation of sensors for and increased
monitoring of Armenia's green border with Georgia; and the Armenian Border Guard Service
expected to have full connectivity of its automated Border Management Information System
(BMIS) with all points of entry, which would reduce the possibility of passport and visa fraud.
(Note: The BMIS contains criminal and terrorist watchlists as updated by the Republic of
Armenia's Police and National Security Service.)

In May, Armenia revised its law on Combating Money Laundering and Terrorism Financing.
This revision significantly expanded the range of reporting entities required to report suspicious
transactions to the Financial Monitoring Center (FMC), a specialized intelligence unit within the
Central Bank that is responsible for combating money laundering and terrorism financing. The
FMC continued to share information internationally with other FIUs through its membership in
the Egmont Group. To date, no transactions involving watchlist designees or other suspected
terrorist financing cases have been uncovered.

Armenia continued to demonstrate interest in strengthening its ties with Iran. In May, Armenia
declared support for expanding joint projects in the energy and transportation sectors. This was
followed by the visits of at least two cabinet-level officials to Tehran in the fall to discuss
cooperation in security, political, economic, and cultural spheres. In a reciprocal visit, Armenia
hosted the Deputy Secretary of Iran's Security Council in December to discuss bilateral
cooperation further. As a result of the increased diplomatic activity, Armenia continued to be
reluctant to participate in international efforts that criticized or placed pressure on Iran for its
non-compliance on issues related to nuclear proliferation and terrorist financing.

Austria

Sympathizers of jailed Kurdistan Workers‘ Party (PKK) leader Abdullah Ocalan were believed
to have been behind the October arson attacks against the Turkish consulate in Salzburg and
Turkish associations in Vienna and Graz. In a separate incident, also in October, Kurdish

                                                                                           Page | 58
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 60 of 352




demonstrators unsuccessfully tried to force their way onto the UN premises in Vienna. In
March, a wanted PKK activist and Ocalan confidante, Ayfer Kaya, transited Austria and was
subsequently arrested in Bavaria.

Austria fulfilled its obligations to freeze assets, pursuant to UN Security Council sanctions and
EU Clearinghouse designations, but did not initiate any freezing actions independently. At the
end of 2007, in order to implement the EU's Third Money Laundering Directive, the Austrian
Parliament approved amendments to the Stock Exchange Act, the Securities Supervision Act, the
Insurance Act, the Business Code, and Austrian laws governing lawyers and notaries. In the first
half of 2008, it made amendments to the Gambling Act and the law governing accounting
professionals. These introduced stricter regulations regarding customer identification procedures,
including requiring customer identification for all transactions of more than USD 21,400 for
customers without a permanent business relationship, as well as examining businesses suspected
of money laundering, terrorist financing, and non-face-to-face transactions.

On August 28, Austria‘s Supreme Court ordered the case of Muhammad Shawqi, to be re-tried
because the prosecutor did not present arguments to the jury in as clear a language as required by
law. On March 13, a Vienna court had sentenced Shawqi and his wife to prison for belonging to
a terrorist organization with links to al-Qa'ida and of trying to blackmail the Austrian
government. Shawqi allegedly sent email threats to the Austrian and German Governments
demanding they withdraw their forces from Afghanistan or face unspecified terrorist attacks.

In November, the Vienna public prosecutor suspended criminal investigations against
representatives of the Palestinian Association in Austria, an organization on the U.S. Treasury
Department‘s Office of Foreign Assets Control‘s Specially Designated Nationals list. The
prosecutor stated that he was unable to establish proof of terrorist financing or membership in a
terrorist organization. In August, a Vienna court ruled that the government should unfreeze about
USD eight million from a bank account belonging to the Abu Nidal terrorist group. The court
determined there was insufficient evidence that the money was connected to terrorism or would
be used to support terrorism. The ruling was under appeal at year‘s end.

Austria's Bureau for the Protection of the Constitution and Counterterrorism expressed concern
about radicalization and singled out a handful of suspected extremist mosques in Vienna for
monitoring. The Bureau also continued to monitor the Egyptian Islamic Jihad movement, certain
radicalized converts to Islam, and suspected Afghan extremists entering Austria as asylum
seekers. Media sites monitored by the BVT include the Global Islamic Media Front and the as-
Sahab Foundation for Islamic Media Publications.

The Austrian government worked to implement the Pruem Treaty, which involves the exchange
of DNA, fingerprint, and vehicle data between government agencies, and was designed, in part,
to identify terrorism suspects.

The Government of Austria convened a number of international conferences under its Dialogue
Between Cultures and Religions program, which were attended by government and religious
leaders from around the world. In December, an international group of women activists founded


                                                                                       Page | 59
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 61 of 352




Sisters Against Violent Extremism (SAVE), an antiterrorism organization headquartered in
Vienna that seeks to develop a network of women who have been victims of terrorism.

As a country participating in the Visa Waiver Program (VWP), Austria continued to comply with
requirements in the VWP law related to information sharing and other law enforcement and
counterterrorism cooperation. This cooperation was further enhanced by the Implementing
Recommendations of the 9/11 Commission Act of 2007.

Azerbaijan

Azerbaijan and the United States have a strong record of cooperation on counterterrorism issues
that predates the September 11, 2001 attacks. Azerbaijan, located on the crucial air route to
Afghanistan, has granted blanket overflight clearance, engaged in information sharing and law-
enforcement cooperation, and approved numerous landings and refueling operations at Baku's
civilian airport in support of U.S. and Coalition military operations. Azerbaijan supported
peacekeeping operations in Iraq from August 2003 to November 2008 with an infantry company
of approximately 150 soldiers stationed at the Haditha dam. A platoon of Azerbaijani soldiers
has served in Afghanistan since November 2002 and Azerbaijan is preparing to increase its
contingent to 90 personnel, including medical and civil affairs specialists. Through tailored
Export Control and Related Border Security and Cooperative Threat Reduction programs,
Azerbaijan cooperates with the United States to strengthen its capacity to secure its land and
maritime frontiers against terrorist exploitation for the movement of people and materiel.

Azerbaijan is a logical route for extremists with ties to terrorist organizations, including several
organizations which have been ―inspired‖ or directed by Iran. These groups have sought to move
people, money, and materiel through the Caucasus, but the government has actively opposed
them and has had some success in reducing their presence and hampering their activities.
Azerbaijan has taken steps to combat terrorist financing and identify possible terrorist-related
funding by distributing lists of suspected terrorist groups and individuals to local banks. The
Council of Europe, however, has issued a negative assessment of Azerbaijan‘s anti-money
laundering reform effort thus far through its Committee of Experts on the Evaluation of Anti-
Money Laundering Measures and the Financing of Terrorism mechanism. The government's
draft law on money laundering, with the objective of creating an anti-money laundering and
counterterrorist finance regime, including reporting requirements, a Financial Intelligence Unit,
and other components as defined by international standards, was in an advanced stage of the
legislative process at year‘s end. In anticipation of future adoption of this law, the USG has
trained prosecutors, investigators, and judges on implementing anti-money laundering and
counterterrorism financing law enforcement techniques.

On August 17, an unknown assailant or assailants attacked Baku's main Sunni mosque with
grenades, killing three and wounding eight. The government closed the mosque after the attack.
In late October, a Baku court ordered the mosque reopened, but soon reversed itself. The
government detained thirteen suspects in late August and early September in connection with the
attack. In its September 2 public statement on the attack, the Ministry of National Security
alleged that Ilgar Mollachiyev, an Azerbaijani citizen associated with extremist activities in
Russian region of Dagestan, and his brother-in-law Samir Mehtiyev had masterminded the

                                                                                         Page | 60
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 62 of 352




attack. Mollachiyev was killed by Russian security forces in Dagestan in September. The
mosque remained closed and the investigation into the attack is ongoing.

Belgium

Belgium continued to strengthen its capacity to respond to the threat of terrorism, developing
new institutions over the past several years to coordinate the Belgian government's effort to use
and share information to combat terrorism, maintain vigilance of persons and groups of concern,
and actively work to prevent terrorist financing. In December, a major operation leading to the
arrest of 15 suspected terrorists demonstrated the Belgian government‘s will and capacity to take
effective action.

In October 2007, hearings began in the case of Bilal Soughir and five other men suspected of
recruiting and training terrorists for suicide attacks in Iraq, including Muriel Degauque, a
Belgian national who, in 2005, blew herself up in a failed bomb attack in Iraq. Federal
authorities planned ongoing reviews of court rulings to gauge what acts and groups could be
prosecuted successfully under the 2003 legislation and what types of sentences could be
imposed. On January 10, 2008, the verdicts ranged between 10 years for the leader, Bilal
Soughir, five years for three of his accomplices, and lesser sentences for two others. All of the
verdicts were later reduced on appeal to roughly half of the original sentences.

Belgian police and security agencies have used legislation enacted in recent years to improve
information collection on alleged extremists and suspected terrorists. Belgium's Coordinating
Body for Threat Analysis (OCAM/OCAD) was on its way to becoming fully operational. OCAM
operates under the joint authority of the Justice and Interior Ministers and includes
representatives from the external and internal services, the Federal Police, Customs, and the
Ministries of Transport, Finance, and Foreign Affairs. It facilitates the exchange of information
among all governmental counterterrorism bodies and develops common threat analyses on the
basis of such information exchanges.

Belgian authorities have the ability to create a national list of terrorist entities, separate from UN
and EU lists, coordinated by OCAM, including financiers and suspected financiers of terrorism.
This information allowed Belgian authorities to develop and apply a national capacity to freeze
assets, in addition to UN- and EU-mandated asset freezes that Belgium already implements.
Belgian cooperation on security programs such as the Container Security Initiative, Megaports,
and export controls was excellent.

Belgian authorities reviewed and updated emergency action plans to prepare for and respond to
potential attacks, including bioterrorism. On a local level, authorities instituted drills of rapid
alert systems and reviewed critical infrastructure support, civil protection, and medical assistance
procedures. Federal and local authorities participated in a U.S. European Command (EUCOM)
Weapons of Mass Destruction Consequence Management exercise, furthering U.S.-Belgian
cooperation in this area. Police and private sector working groups targeted terrorists, the
financing of terrorism, and terrorist use of the Internet.




                                                                                           Page | 61
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 63 of 352




Belgium increased its significant military contribution to the International Security Assistance
Force in Afghanistan, where it deployed a force of about 400 troops. The main force protected
Kabul airport and some personnel were deployed at the German-led Provisional Reconstruction
Team in Kunduz. Belgium contributed approximately USD 47 million toward Afghan
reconstruction and promised to boost its support for reconstruction and development, totaling
approximately USD 65 million to be disbursed over the next four years. Assistance to Iraq
included expanded participation in the Jordan International Police Training Center in Amman
(which subsequently closed in September), training for Iraqi diplomats and magistrates in
Belgium, and training for Iraqi servicemen in Abu Dhabi, in cooperation with Germany.

Belgian authorities remained concerned about potential terrorist activities involving groups from
Algeria and North Africa and have investigated groups such as the Moroccan Islamic Combatant
Group; the People‘s Revolutionary Liberation Party Front (DHKP/C), a far right group with links
to neo-Nazi groups; and a cell suspected of training members for attacks in Iraq. The PKK is a
known presence with television production studios in Denderleeuw, Belgium. Belgium fined the
studios, made several arrests, and effectively shut them down.

Belgium continued to take action in response to EU and UN Security Council actions to freeze
suspected terrorist assets and examined steps to improve its ability to combat and control terrorist
financing.

In December 2007, Belgian officials arrested and quickly released 15 persons who had
reportedly threatened to attack unspecified Belgian targets, which led to an increased level of
alert and the closing of trash cans at major tourist locations. While Belgian media and public
opinion were quite critical of the perceived over-reaction, the subsequent year-long investigation
led to the December 2008 arrest of 15 suspected terrorists.

As a country participating in the Visa Waiver Program (VWP), Belgium continued to comply
with requirements in the VWP law related to information sharing and other law enforcement and
counterterrorism cooperation. This cooperation was further enhanced by the Implementing
Recommendations of the 9/11 Commission Act of 2007.

Bosnia and Herzegovina

Despite ethnic polarization and disputes among Bosnian political leaders that hindered the
functioning of state government, Bosnia and Herzegovina's law enforcement organizations
cooperated with the United States on international counterterrorism issues. Bosnia remained a
weak, decentralized state with poor interagency communication and competing security
structures. Efforts by Republika Srpska officials to undermine state-level institutions slowed
efforts to improve operational capabilities to combat terrorism and terrorist financing. These
factors, combined with political interference in law enforcement, resulted in Bosnia being
vulnerable to exploitation as a potential staging ground for terrorist operations in Europe.

The State Investigation and Protection Agency (SIPA) is the state-level Bosnian law enforcement
agency with primary responsibility for counterterrorism operations, but SIPA's capacity was


                                                                                         Page | 62
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 64 of 352




limited. The government filled the position of SIPA Director in December 2007 after a vacancy
that lasted almost a year.

The issue of terrorism in Bosnia, including terrorism threat analysis and counterterrorism
operations, continued to be politicized. Consequently, Bosnian capabilities and potential for
independent action at the state level did not improve as much as hoped. However, the state-level
intelligence service provided excellent cooperation and Bosnian authorities were generally
responsive to U.S. counterterrorism cooperation requests.

Some former members of the mujahedin brigade6, whose citizenship was revoked by the
Citizenship Review Commission, have pursued appeals of these decisions that remained
unresolved. In the case of Abu Hamza al-Suri (Imad al-Husayn), the Bosnian Constitutional
Court issued a ruling that upheld lower court decisions stripping him of his Bosnian citizenship.
The Constitutional Court did, however, return one portion of Hamza's appeal to the State Court
to consider whether deportation and possible resulting family separation would violate his human
rights. The court had not adjudicated this case as of December 2008.

In March, a group of five individuals with alleged ties to extremists, led by Rijad Rustempasic,
was arrested for possession of arms and explosives. For reasons that remain unknown, charges
against the defendants were dropped in May and the defendants were released from custody.
Investigation of this case continues.

The Bosnian organization Aktivna Islamska Omladina (Active Islamic Youth, or AIO)
experienced fractures among its leaders and is no longer an officially registered organization in
Bosnia. However some former members continued to spread extremist doctrine. These former
members maintained links with extremists in Western Europe and the United States.

In December, Bosnia successfully concluded its mission in Iraq with the redeployment to Bosnia
of its Emergency Ordnance Disposal (EOD) team and infantry platoon for fixed site security.
Through eight rotations to Iraq, the EOD team reduced the threat of unexploded ordnance and
excess ammunition.

Bulgaria

In November, the Bulgarian Council of Ministers approved a National Action Plan against
terrorism to prevent terrorist acts within Bulgaria and against Bulgarian citizens, against
installations and contingents abroad, and to counter possible terrorist activities among the
Bulgarian population. The new Counterterrorism Coordination Centre at the State Agency for
National Security (DANS) will be the national hub for the suppression of international terrorism
and coordinates interaction among Bulgarian ministries and with relevant counterterrorism
structures of the EU and NATO.

Bulgaria‘s religious leaders, including the leaders of the nation‘s Muslim community, spoke out
strongly against extremism and terrorism.

6
  Bosnian mujahedin brigade were foreign Muslim volunteers who fought on the Bosnian government side during
the 1992-1995 Bosnian war.
                                                                                                  Page | 63
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 65 of 352




During the year, a total of 20 Bulgarian officials attended Department of Defense
counterterrorism training in the United States or in Bulgaria‘s neighboring countries through the
Embassy‘s Office of Defense Cooperation under the Counterterrorism Fellowship Program
(CTFP). CTFP training focuses on counterterrorism issues taught in residential courses in the
United States or through Mobile Training Teams in Europe. The officials included military
officers and civilians from the Ministry of Defense, the Ministry of the Interior, and DANS. The
CTFP program total for FY 2008, including both direct allocation and EUCOM discretionary
funding, amounted to $252,417.

At the request of the Government of Iraq, Bulgaria concluded its participation in Operation Iraqi
Freedom (OIF) on December 17. Its 2008 OIF contribution consisted of a 153-soldier
contingent, initially at Camp Ashraf but transferred to Camp Cropper in April. Bulgaria also
contributed two officers to the NATO Training Mission in Iraq. In Afghanistan, Bulgaria
continued to increase participation in the International Security Assistance Force, where it
deployed an additional 50 soldiers to take responsibility for one of the Entry Control Points to
Kandahar Airfield, bringing its total, in country, to 470 with the bulk in Regional Command–
South. Bulgaria had an infantry company and an infantry platoon in Kabul, an infantry company
at Kandahar Airfield, one medical team in Kabul and two in Herat, and two officers serving with
the Hungarian Provincial Reconstruction Team in Pol-e Khomri.

In 2008, Bulgaria signed and ratified the counter-WMD Agreement to permit the U.S. Defense
Threat Reduction Agency to provide training and equipment for law enforcement entities to
enhance customs and border guards‘ ability to detect, interdict, identify, investigate, and respond
to the illicit trafficking of WMD and related materials. The Government of Bulgaria also signed
and ratified the ―Second Line of Defense‖ Agreement to permit the U.S. Department of Energy
to install radioactivity detectors at Bulgarian seaports, airports, and border crossings.

DANS came into force on January 1, 2008 and combined the National Security Service, the State
Agency for Protection of Classified Information, the Military Counterintelligence organization,
and the Financial Intelligence Agency (now the Financial Intelligence Directorate). In addition to
its primary mandate of counterterrorism and counterintelligence, DANS is also charged with
fighting organized crime, money laundering, and high-level corruption. After a promising start at
the beginning of 2008, DANS‘s reputation rapidly declined and hit a low in September and
October following a series of scandals and the apparent politicization of high-profile disputes
that led to the dismissal and resignation of several senior intelligence professionals.

The DANS law limited the Financial Intelligence Directorate‘s (FID) effectiveness and
autonomy of FID by changing its status from an independent agency within the Ministry of
Finance to a directorate within the DANS. Some of the FID‘s previous authorities were removed
from the law and included only in regulations, further diminishing the FID‘s status; other
authority was assigned to the Director of DANS, but not expressly to the FID, thereby de facto
limiting its ability to compel de jure compliance by banks. In addition, discrepancies between the
Law on Measures against Money Laundering (LMML) and the law creating DANS created
uncertainty regarding the FID‘s inspections and sanctioning authorities, including its ability to
perform anti-money laundering on-site inspections. The anti-money laundering and anti-terrorist

                                                                                        Page | 64
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 66 of 352




financing activities of FID-DANS were suspended from January 1 to May 1 because of
legislative changes in the national legal framework.

Internal reorganizations notwithstanding, FID remained vigilant against terrorist financing and
continued to cooperate with the USG on identifying and investigating terrorist assets. The FID
reliably distributed lists of individuals and organization linked to terrorism to all of the banks in
Bulgaria, the Ministry of Interior, Customs, and the Border Police. The FID has been responsive
to all mandated UNSCR-designated terrorist organizations, and has also been very supportive
and cooperative on USG designated individuals and organizations. The FID has advised the
banking sector to use the Department of Treasury Office of Foreign Assets Control (OFAC)
website as a reliable information resource for individuals and organizations associated with
terrorism. FID also continued to provide feedback, including information on the response level
of Bulgaria‘s banks, to the U. S. Treasury Department‘s Financial Crimes Enforcement Network.

Croatia

In December, Croatia passed a new national strategy for the prevention of terrorism which will
enhance Croatia's ability to cooperate in international counterterrorism efforts. Also in
December, Croatia, in its Presidency of the UN Security Council, chaired an open debate on
"Threats to International Peace and Security Caused by Terrorism," which resulted in a UN
Presidency Statement condemning terrorist acts and advocating the advancement of international
efforts to combat terrorism.

Croatia was in the initial phases of introducing biometric passports, but border security remained
a challenge. Border patrol forces were limited by a lack of personnel and training to cover a 750
mile border with Serbia, Montenegro, and Bosnia. Monitoring the country's 6,000 miles of
coastline posed similar problems. As Croatia prepared to join the European Union it was
engaged in ongoing reforms of its judiciary to enhance the government's ability to arrest and
prosecute criminals of all varieties, including terrorists.

Croatian law-enforcement institutions cooperated well with U.S. counterterrorism initiatives and
participated in training from the International Law Enforcement Academy in Budapest, Hungary;
the Antiterrorism Assistance program; and U.S. Marshals. The Croatian government has
increased its contribution to the International Security Assistance Force in Afghanistan from 200
to 300 soldiers. These troops serve as military police, medical support, force security, and in
liaison and training roles.

Cyprus

Cyprus took a clear stand against international terrorism and generally supported U.S.
counterterrorism efforts. The government continued to allow blanket overflight and landing
rights to U.S. military aircraft supporting operations in Iraq and Afghanistan. Cyprus was
responsive to efforts to block and freeze terrorist assets, implemented Financial Action Task
Force (FATF) recommendations, and conformed to European Union counterterrorism directives.
On August 9, Cypriot authorities arrested Aslan Tayfun Ozkok, a wanted People‘s Revolutionary
Liberation Party Front (DHKP-C, formerly Dev-Sol) member, who was transiting Cyprus from

                                                                                          Page | 65
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 67 of 352




Syria. Ozkok, whom Turkey had placed on red Interpol notice for high crimes committed on
behalf of DHKP-C, was subsequently sentenced to eight months in prison in Cyprus for traveling
on false documentation.

Cyprus's legal framework for investigating and prosecuting terrorist-related activity remained
relatively weak. The United States and Cyprus cooperated closely on terrorist financing and
money laundering issues. The Cypriot Anti-Money Laundering Authority (MOKAS)
implemented new UNSCR 1267 and 1373 Committee decisions immediately and informally
tracked suspect names listed under U.S. executive orders.

While Cypriot agencies responsible for nonproliferation assess only a small risk of illicit
materials moving through transit cargo, the United States continued to push for increased
maritime cooperation. The Embassy organized and executed training programs to assist Cyprus
to create a stronger export control regime and to pursue more proactive nonproliferation
enforcement.

The de facto division of Cyprus since 1974 into Greek Cypriot- and Turkish Cypriot-dominated
sectors has precluded counterterrorism cooperation between law enforcement authorities in both
communities, and between Cyprus and Turkey. The largely porous, lightly-patrolled ―green line‖
separating the two sides is routinely exploited for trafficking people, narcotics, and other illicit
goods, and is vulnerable to penetration by terrorist groups. Regular ferry service that began in
October 2007 between Latakia, Syria, and Famagusta, in the area administered by Turkish
Cypriots, continued to facilitate increased illegal migration into Cyprus and the wider EU.

In the Turkish Cypriot-administered area, issues of status and recognition inevitably restricted
the ability of authorities to cooperate on counterterrorism. Turkish Cypriots cannot sign treaties,
UN conventions, or other international agreements, and lack the legal and institutional
framework necessary to combat money-laundering and terrorist financing effectively. Within
these limitations, Turkish Cypriots cooperated in pursuing specific counterterrorism objectives.
They regularly alerted the USG to apparent money-laundering efforts through Turkish Cypriot
banks by US citizens and in June froze a wire transfer and opened an investigation into the
suspect transaction.

In February, pressure from the international community culminated in the Turkish Cypriot-
administered area being included as a jurisdiction susceptible to money-laundering by FATF, the
global anti-money laundering (AML) body. This designation galvanized Turkish Cypriot
―authorities‖ and bankers, who quickly passed updated AML ―laws‖ bringing offshore banks
under the authority of the ―Central Bank.‖ A financial investigation unit-equivalent was created
and began operations, and a new ―law‖ that would better regulate casinos was pending at year‘s
end. Commercial bankers upgraded their systems for identifying and reporting suspicious
transactions and held seminars for other industries on methods to identify possible money-
laundering activities. In October, FATF welcomed ―significant progress made in the northern
part of Cyprus in substantially addressing identified AML deficiencies.‖

Ethnic Kurdish communities exist on both sides of the island. The Kurdistan Workers‘ Party has
a presence in Cyprus. Its activities generally were fundraising and transit en route to third

                                                                                         Page | 66
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 68 of 352




countries. Authorities on both sides believed there was little risk the group would conduct
operations on the island.

Czech Republic

Czech authorities continued to cooperate with the United States across a wide spectrum of
security, law enforcement, and military matters as part of its counterterrorism efforts. Whether
protecting the Prague headquarters of Radio Free Europe/Radio Liberty and other U.S. facilities,
providing critical military assistance in Iraq and Afghanistan, or cooperating in criminal
investigations, the Czech Republic remained a steadfast U.S. ally. While intelligence services
continued to do their job well, an ongoing manpower shortage in the police force raised some
concern about the government's ability to effectively respond to a terrorist incident.

The Czech Republic made significant contributions in support of coalition efforts in Afghanistan:
the Czechs deployed a new Provincial Reconstruction Team to Logar and a new Special
Operations task force in support of Operation Enduring Freedom (OEF). They also provided
security to the Dutch PRT in Uruzgan, deployed an Operational Mentoring and Liaison Team to
work alongside the Afghanistan National Air Corps, and continued the deployment of a 100-
person military field hospital based at the Kabul International Airport. The Czechs also took part
in the U.S. efforts to equip the Afghanistan National Air Corps by donating 12 newly
reconditioned Mi-family helicopters. The Czechs deployed over 500 soldiers to Afghanistan in
support of OEF and International Security Assistance Force, which represented a 100 percent
increase from 2007. In Iraq, Czech forces successfully transitioned from providing security in
Basra to helping train the Iraqi Armored Corps in Tadji. In Iraq, the Czech forces completed their
mission at year‘s end, leaving only a small presence at the NATO Training Mission.

On the information sharing front, the Czech Interior Ministry signed a cooperative treaty with the
United States on October 15, establishing the National Contact Point for Terrorism (NCPT) in
Prague. The NCPT is intended as a specialized and centralized analytical and information
gathering unit of the Czech police for combating terrorism. The NCPT will monitor and evaluate
terrorist threats and will cooperate with other law enforcement agencies to detect and prevent
terrorist acts. Within the next three years, the Police Presidium plans to establish a Passenger
Information Unit within NCPT and a National Criminal Bureau that would be partner with
NCPT, with a long term goal of bringing other emergency, law enforcement, and intelligence
agencies under the NCPT umbrella.

A continued shortage of manpower in the police force raised some concern about the
government's ability to effectively respond in the event of a terrorist incident. Since the end of
2007, the police Combating Terrorism and Organized Crime Unit has recruited 40 top level
professionals and provided training, including language training for the new officers. Eighty
more officers are still needed, however.

As a country participating in the Visa Waiver Program (VWP), the Czech Republic continued to
comply with requirements in the VWP law related to information sharing and other law
enforcement and counterterrorism cooperation. This cooperation was further enhanced by the
Implementing Recommendations of the 9/11 Commission Act of 2007.

                                                                                          Page | 67
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 69 of 352




Denmark

The Center for Terror Analysis of the Danish Security and Intelligence Service (PET) assessed
that there is a general terrorist threat against Denmark, both from groups and individuals in
Denmark as well as a threat against Danes and Danish interests abroad. The threat comes
primarily from networks, groups, and individuals who adhere to various forms of militant
Islamic ideology, including al-Qa‘ida (AQ)-related groups and networks. The February
reprinting of controversial cartoons of the Prophet Mohammed led to increased threats.

While there were no terrorist attacks in Denmark in 2008, a plot to assassinate a leading
journalist was disrupted and several judicial proceedings resulted in convictions of terrorist
suspects. Denmark continued to strengthen its response to the threat of terrorism, fashioning new
institutions in its security services and ministries, improving internal coordination among
antiterrorism offices and promulgating new regulations to deal with terrorism more aggressively.

In 2008, Denmark passed a regulation restricting the sale of hydrogen peroxide. In April, the
Ministry of Refugee, Immigration and Integration Affairs created an office to address the
prevention of extremism. The Cohesion and Prevention of Radicalization Office coordinated
with other ministries.

Denmark worked closely with the United States on UN and other multilateral counterterrorism
efforts, including the Financial Action Task Force, and in international nonproliferation groups,
such as the Proliferation Security Initiative (PSI) and the Global Initiative to Combat Nuclear
Terrorism. Denmark cooperated closely with EU partners and institutions within the field of
counter-radicalization. We note however, that Roj-TV, a Kurdistan Workers‘ Party (PKK)-
affiliated media outlet, continued to operate in Denmark.

On February 12, the Danish police arrested two Tunisian nationals on charges of allegedly
plotting to assassinate Mohammed cartoonist Kurt Westergaard. One suspect remained in
custody until August 21, when he voluntarily left the country after PET recommended his
deportation. The second suspect was detained until October 20, when the Supreme Court decided
that there was insufficient evidence to uphold his detainment. The Refugee Appeals Board
blocked his deportation on grounds of possible prosecution in his home country. Danish security
services continued to monitor his whereabouts. In April, the Refugee Board ruled that Denmark
could not deport Muhammad Ezzedine Hamid and Amer Ihsan Namik Saeed, two Iraqis
suspected of facilitating foreign fighters into Iraq, because the Iraqi government could not
guarantee their safety if repatriated.

Multiple individuals were prosecuted under terrorist legislation on charges of incitement to
terrorism:

       On October 21, a Danish court sentenced Hammad Khurshid, a Pakistani-born Danish
       citizen, to 12 years for conspiring to commit terrorism; and his accomplice, Abdoulghani
       Tokhi, an Afghani citizen living in Denmark, to seven years followed by deportation.
       Khürshid was found guilty of bringing bomb manuals to Denmark from an AQ training

                                                                                        Page | 68
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 70 of 352




       camp in Pakistan. Together with Abdoulghani Tokhi, he was filmed manufacturing a
       triacetone triperoxide bomb in 2007.

       On November 18, the Glostrup District Court found a third suspect in the so-called
       ―Glasvej‖ case not guilty of allegedly inciting Muslims abroad to kidnap Danish soldiers
       and nationals in order to pressure Danish authorities to release Khurshid and Tokhi.

       On September 18, the Danish High Court convicted six individuals of supporting
       terrorism by transferring a portion of the proceeds of the sale of T-shirts to the Popular
       Front for the Liberation of Palestine and the Revolutionary Armed Forces of Colombia.
       In 2007, a Danish court acquitted the suspects in the group but the acquittal was
       overturned in 2008. Two suspects received six-month sentences, two received four-month
       suspended sentences and two received 60-day suspended sentences.

The Danish government increased its troop deployment to Afghanistan, raising its forces to more
than 700 as part of the International Security Assistance Force. Most of these are engaged in
NATO‘s Helmand Province in southern Afghanistan.

As a country participating in the Visa Waiver Program (VWP), Denmark continued to comply
with requirements in the VWP law related to information sharing and other law enforcement and
counterterrorism cooperation. This cooperation was further enhanced by the Implementing
Recommendations of the 9/11 Commission Act of 2007.

Estonia

As a member of the International Security Assistance Force in Afghanistan, Estonia contributed
one motorized infantry company plus staff officers (140 soldiers) to the U.K.-led provincial
reconstruction team in the Helmand Province. Estonia has maintained a constant presence in Iraq
since 2003, to include one infantry platoon consisting of 35 soldiers to participate in combat
operations in Iraq in 2008. In addition, three staff officers served in the NATO-led training
mission in Iraq.

Estonia actively enforced all EU laws regarding counterterrorism and cooperated fully with the
United States in law enforcement matters.

The Government of Estonia installed radiation monitors at Narva, on its eastern border with
Russia. New Estonian passports issued since May 2007 (including ―alien‖ passports issued to
stateless residents of Estonia) have the latest in biometric security features, including an
embedded computer chip containing biometric information.

The Government of Estonia's antiterrorism council is responsible for its counterterrorism
policy‘s basic principles and action plan. The council consists of representatives from the
Ministries of Defense, Justice, Foreign Affairs, Economic Affairs and Communication, Internal
Affairs (which include Security Police and Central Criminal Police) and the State Chancery's
National Security Coordination Office. The Ministry of Internal Affairs heads the council. On
January 28, the new Money Laundering and Terrorism Financing Prevention Act (MLTFPA)

                                                                                      Page | 69
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 71 of 352




came into force. The new legislation maintains the principles of the money laundering and
terrorist financing regime provided for by the 1999 Money Laundering Prevention Act (MLPA),
and the amendments made to it from 2000 to 2007. The new legislation also harmonizes
Estonian law with EU standards and brought Estonia‘s money laundering regime into total
compliance with the Financial Action Task Force recommendations.

As a country participating in the Visa Waiver Program (VWP), Estonia continued to comply
with requirements in the VWP law related to information sharing and other law enforcement and
counterterrorism cooperation. This cooperation was further enhanced by the Implementing
Recommendations of the 9/11 Commission Act of 2007.

Finland

The Government of Finland focused on economic, social, and development aid projects aimed at
addressing the conditions that terrorists exploit. Finland maintained its annual contribution of
approximately $15 million in development assistance to Afghanistan, synchronizing
reconstruction support in Afghanistan with other donors and announcing new Rule of Law
(particularly police), governance, humanitarian, and counternarcotics assistance initiatives.

Finnish and American officials shared counterterrorism information effectively, including a wide
range of information on threat assessments, terrorist networks, and government responses to
both. The Finnish government continued to participate actively in ongoing EU efforts to remove
institutional barriers to counterterrorism cooperation.

During Finland's 2008 OSCE Chairmanship, it supported UN activities and sought ways to
intensify international co-operation in combating terrorism within the OSCE. It used legislative
and regulatory mechanisms to keep a close watch over potential terrorist cells or financial
support operations and to interdict their activities within the country. In May, Finland tightened
its terrorism prevention law, criminalizing planning and support for terrorism. Finland upgraded
port and border security to monitor more traffic. In cases when another government presented a
legal request for action or when an individual or organization was suspected of having
committed an offense within Finland's borders, Finland had available regulations that allowed it
to freeze assets without prior UN or EU action.

Finland engaged in significant efforts to mitigate the social and economic factors that might lead
members of the country's small (less than 2 percent) population of foreign-born residents to
adopt extremist ideologies. It carried out programs to help immigrants find jobs and integrate
into Finnish society, and it encouraged religious and ethnic tolerance through a variety of
legislation, government-funded social programs, and ombudsmen's offices.

Finland provided approximately 100 troops in Afghanistan in support of ongoing
NATO/International Security Assistance Force operations.

As a country participating in the Visa Waiver Program (VWP), Finland continued to comply
with requirements in the VWP law related to information sharing and other law enforcement and


                                                                                        Page | 70
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 72 of 352




counterterrorism cooperation. This cooperation was further enhanced by the Implementing
Recommendations of the 9/11 Commission Act of 2007.

France

France was one of a number of major European countries combating terrorism at home and
abroad, although it has not suffered a significant terrorist incident in recent years. Local Corsican
separatists, Basque Fatherland and Liberty (ETA) members, and ultra-left anarchist factions have
been responsible for the majority of recent incidents French authorities have classified as
terrorism. The number and violence of ETA and Corsican attacks in France have continued their
downward trend, but France remained a target for al-Qa‘ida in the Islamic Maghreb (AQIM),
which posed a considerable threat to French interests, underscored in statements made by al-
Qa‘ida (AQ) senior leadership or AQIM itself, and Kurdistan Workers‘ party (PKK) affiliates.
France remained on high alert and recognized its continuing status as a target of AQIM and of
other extremist groups in France and abroad.

French casualties from terrorism included one citizen killed June 8 in an attack in Algeria and
two French citizens killed November 26 in the Mumbai attacks. On December 16, French police
recovered fives sticks of dynamite, placed without fuses, in a major department store located in
central Paris. A previously unknown group, the Afghan Revolutionary Front, claimed
responsibility, but French authorities have since raised doubts about the group‘s authenticity and
motives. Cohesion within the French counterterrorism agencies and rapid reaction to
contingencies is a key strength of French counterterrorism and was a hallmark of the French
approach in 2008.

On December 11, one day before the European summit in Brussels, a joint Belgian and French
counterterrorism operation arrested 17 Islamic extremists with alleged ties to AQ. Fourteen
suspects were arrested in Belgium and nine were arrested and held in France. French authorities
arrested and extradited to Switzerland three Iranian members of the criminal extremist group
Mujahedin-e-Khalq on charges of involvement in terrorist finance. In December, the French
government passed legislation that allowed the Ministry of Interior to freeze terrorist assets for
six-month periods that may be successively renewed in consultation with the Ministry of Justice.

French authorities detained and prosecuted a number of other people with ties to various terrorist
organizations, including Corsican separatists (46 convictions), ETA members (24 convictions),
Islamic terrorists (19 convictions), ultra-left anarchist factions (17 convictions), the Liberation
Tigers of Tamil Ealam (two convictions), and Kurds with links to the PKK (14 convictions).

The French government undertook several counterterrorism operations with other countries
including the UK, Belgium, Germany, Italy, Spain, and Portugal. Two prominent examples were
the May and November capture, respectively, of ETA‘s senior commander, Javier Lopez Pena,
and ETA‘s military head, Mikel Garikoitz Aspiazu Rubian, alias ―Txeroki.‖ In addition to
undertaking operations to arrest and prosecute terrorists, France continued programs to address
radicalization and extremism through the use of social and economic incentives to reduce the
susceptibility of at-risk populations. To further combat radicalization, France took judicial and
administrative action against people who incited violence or hatred. French law allows for the

                                                                                          Page | 71
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 73 of 352




expulsion from French territory of non-citizens who incite hatred or violence. The French
government is very concerned about Islamic radicalization in the French prison system and has
commissioned a study to identify key indicators of radicalization and to generate proposals on its
prevention and suppression.

France‘s most recent CT legislation was adopted in 2006. Three articles in that legislation,
preemptive identification checks on cross-border trains, access to phone and internet connection
data, and access to certain administrative records, were adopted as provisional measures and
extended by the National Assembly on November 20 through 2012. Preliminary detention for
terrorists in France is limited to six days, although the French state may thereafter place suspects
under pre-trial detention for up to four years in view of compelling evidence or when the suspect
is considered to present an imminent threat. In conjunction with local government, the national
government has continued to increase video surveillance in major cities. French law also allows
for asset seizure, video and telephone surveillance, monitoring of public transport records, and
provides other broad powers for official access to connection data held by internet cafes and to
various personal data. The sentence for a convicted terrorist can be up to 30 years for leading or
organizing an attack and from 10 to 20 years for assisting a terrorist organization or operation.
Notably, French nationality may be revoked, leading to expulsion from French territory, if the
person in question was naturalized in the preceding 15 years.

On the military front, France had over 3,000 troops actively participating in operations in
Afghanistan and Operation Enduring Freedom. The French commitment included ground troops
and air assets. On August 18, 10 French soldiers were killed in an ambush in the Uzbin valley.
Subsequently, the prime minister announced on September 22 that France would increase its
military commitments in Afghanistan, to include air mobility assets, intelligence officers, support
personnel, helicopters, drones, and additional ground troops.

As a country participating in the Visa Waiver Program (VWP), France continued to comply with
requirements in the VWP law related to information sharing and other law enforcement and
counterterrorism cooperation. This cooperation was further enhanced by the Implementing
Recommendations of the 9/11 Commission Act of 2007.

Georgia

Georgia has granted blanket overflight clearance to all U.S. military aircraft engaged in
operations in Afghanistan and Iraq. Georgia contributed over 2,000 troops to counterterrorism
efforts in Iraq and became a contributing nation to the International Security Assistance Force in
Afghanistan. Georgia withdrew its troops from Iraq during the August war with Russia to
provide for homeland defense.

The Georgian government continued to improve border security operations and worked to
eliminate corruption at border checkpoints, focusing its efforts on stopping the smuggling of
contraband, including money, illegal drugs, and weapons (chemical, nuclear, and biological) that
could support terrorism. Through a combination of the Department of Energy‘s Second Line of
Defense Program, the Department of Homeland Security‘s Georgia Border Security and Law
Enforcement program, and the State Department‘s Export Control and Related Border Security

                                                                                         Page | 72
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 74 of 352




program, there was a significant improvement in infrastructure, equipment, and enforcement
training at most major border crossing checkpoints, including rail and seaport ports of entry. All
three programs trained individuals in the Georgian Border Police, Georgian Coast Guard,
Customs, Revenue Service, the Nuclear Radiation Safety Service, Patrol Police, and the Institute
of Physics, thus enhancing the Government of Georgia‘s radioactive material detection
capabilities. The Department of Justice conducted a bulk cash smuggling seminar with the Office
of Prosecutor General, Border Police, Ministry of Interior, and Customs.

Border crossings into Russia from the separatist regions of Abkhazia and South Ossetia
continued, but were not under the control of the Government of Georgia. This situation allowed
for the unrestricted and unidentified flow of people, goods, and other items from Russia into
these regions. Since the Russian invasion in August, the Administrative Boundary Lines between
Georgia and the conflict regions have been heavily militarized and movements across the
boundary were controlled, although no formal customs checks or procedures existed.

Germany

Germany investigated, arrested, and prosecuted numerous terrorism suspects and disrupted
terrorist-related groups within its borders with connections to international Islamist, Kurdish
nationalist, and Marxist-Leninist terrorist organizations. Germany provided leadership in the
areas of border and transportation security, countering terrorist financing, and international
efforts in Afghanistan. Germany also strengthened programs to promote integration of the
country‘s Muslim communities and to counter violent extremism.

Although there were no terrorist attacks in Germany, on March 3, Cüneyt Ciftci, a German
resident with Turkish citizenship, carried out a suicide bombing in Khost, Afghanistan that
resulted in the deaths of two U.S. soldiers. Ciftci was associated with the Islamic Jihad Union
(IJU), formerly known as the Islamic Jihad Group, which is a Specially Designated Global
Terrorist pursuant to E.O. 13224.

During the year, German law enforcement authorities arrested a number of individuals suspected
of involvement in terrorism. Prominent new actions and arrests included:

       On February 14, Germany‘s Federal Prosecutor charged German citizen Aleem Nasir
       with six counts of supporting al-Qa‘ida (AQ). He was accused of financially supporting
       AQ, assisting recruiting efforts, and procuring military-relevant equipment.

       On June 19, Germany banned the Kurdistan Workers‘ Party (PKK)-affiliated Roj TV, a
       Denmark-based television station with offices in Germany.

       In September, Germany banned a Kurdish youth website on grounds that it distributed
       PKK propaganda.

       In a series of arrests in July and August, German authorities arrested a number of Turkish
       citizens with Kurdish ethnicity on suspicion of holding leadership roles within the PKK
       in Germany.

                                                                                         Page | 73
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 75 of 352




       On September 12, authorities arrested Ömer Özdemir, a Turkish national, on suspicion of
       recruiting fighters, and procuring donations and equipment for AQ.

       On September 18, authorities arrested Omid Shirkhani, a German citizen of Afghan
       descent; and Hüseyin Özgun, a Turkish citizen; on suspicion of supporting the IJU.

       On November 6, three Turkish nationals were arrested on suspicion of membership in the
       banned Revolutionary People's Liberation Party-Front (DHKP-C), a Marxist-Leninist
       terrorist group that seeks to topple the Turkish government.

German courts also began trials or reached verdicts in some notable counterterrorism cases:

       The Schleswig-Holstein Higher Regional Court found three individuals guilty of
       founding a terrorist organization (in Sudan) and assisting terrorist organization al-Qa‘ida
       in Iraq (AQI). On January 24, German-Moroccan national Redouane El-Habhab received
       a five year and nine month prison term; on February 21, Jordanian Thaer Alhalah was
       sentenced to two years in jail; and on September 24, Moroccan national Abdelali Miftah
       was sentenced to four years in jail.

       On June 19, the Celle Higher Regional Court found Iraqi national Ibrahim Rashid guilty
       of promoting membership in, and support of, AQ and AQI. He was sentenced to three
       years imprisonment.

       On July 15, the Stuttgart Higher Regional Court found three Iraqi nationals guilty of
       belonging to the Ansar al-Islam terrorist organization and attempting to assassinate
       former Iraqi Prime Minister Allawi during his 2004 visit to Berlin. The three received
       prison sentences between seven and ten years.

       On November 5, Dusseldorf's Higher Regional Court imposed a two-year suspended
       sentence for membership in the PKK terrorist organization on Ahmet A., a Turkish
       citizen of Kurdish origin.

       On December 9, the Dusseldorf Higher Regional Court sentenced Lebanese national
       Youssef Mohammad El-Hajdib to life imprisonment for attempted murder in connection
       with the failed terrorist bombing of two commuter trains in July 2006.

       On December 19, convicted Red Army Faction terrorist Christian Klar was released after
       serving 26 years in prison. Klar was convicted of involvement in a number of high-
       profile RAF assassinations and attacks in the late 1970s, including the failed
       assassination of U.S. four-star General Frederick Kroesen, who commanded the Seventh
       Army in Heidelberg at the time.

       On October 22, authorities arrested Turkish citizen Burhan Yilmaz, who is the brother of
       one of the three IJU suspects arrested in September 2007 for allegedly plotting terrorist


                                                                                       Page | 74
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 76 of 352




       attacks directed at U.S. interests. Yilmaz is suspected of supporting the IJU with money
       and equipment transfers.

       In November, Turkey extradited German citizen Attila Selek who stands accused of
        being an associate of the three IJU suspects and having assisted in procuring detonators
        for them.

Germany remained a strong advocate of the UNSCR 1267 sanctions regime.

Germany was the third largest troop contributor to the International Security Assistance Force
(ISAF) in Afghanistan, with nearly 3,500 troops deployed. Germany led the ISAF Provincial
Reconstruction Teams (PRT) in Kunduz and Feyzabad, provided a forward support base in
Mazar-e-Sharif, and commanded ISAF's northern region, which encompassed nine provinces and
five PRTs. Germany is a major contributor to civilian police training efforts in Afghanistan and
supported the creation of a police training academy in Mazar-e-Sharif, pledged $50 million in
project funding, and agreed to participate in the U.S.-led Focused District Development police
training program. Germany is the top European contributor to the EU police training mission in
Afghanistan, EUPOL.

On December 19, the Bundesrat (upper parliamentary chamber) approved new legislation that
broadened the powers of the Federal Office of Criminal Investigation (BKA) in counterterrorism
investigations. The law provided the BKA with preventative investigatory powers and gave the
BKA lead responsibility in terrorism investigations where the threat extends across multiple
federal states, where state-level competence is unclear, or where state officials request federal
assistance.

The German government strengthened its outreach and engagement with Muslim communities to
promote integration and tolerance. The Ministry of Interior continued the German Islam
Conference initiative that it began in 2006. The conference is made up of several working groups
that meet on a regular basis to discuss issues relevant to Muslims living in Germany such as
education, religious instruction, separation of church and state, mosque construction, and
strengthening relations between Muslim communities and the media and business sectors. One
forum within the Conference focuses on improving cooperation between security authorities and
the Muslim community in order to address radicalization and extremism.

In October, a landmark bilateral agreement was signed to enhance fingerprint and DNA
information sharing to combat terrorism and serious crime. The U.S. Embassy‘s Law
Enforcement Working Group continued its ongoing engagement of state-level law enforcement
contacts by organizing four security conferences throughout Germany in which the topic of
Islamic terrorism featured prominently. Germany participated in the Department of Homeland
Security (DHS) Customs and Border Protection's Container Security Initiative in the ports of
Hamburg and Bremerhaven. The DHS Transportation Security Administration's presence in
Frankfurt, together with U.S. and German air marshals, formed key parts of bilateral efforts to
provide air transport security for the seven German airports with flights to the United States.



                                                                                       Page | 75
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 77 of 352




As a country participating in the Visa Waiver Program (VWP), Germany continued to comply
with requirements in the VWP law related to information sharing and other law enforcement and
counterterrorism cooperation. This cooperation was further enhanced by the Implementing
Recommendations of the 9/11 Commission Act of 2007.

Greece

Greece and the United States have a strong record of counterterrorism cooperation. Greece is
increasingly an EU entry point for illegal immigrants coming from the Middle East and South
Asia, and there was concern that it could be used as a transit route for terrorists traveling to
Europe and the United States. The number of illegal immigrants entering Greece through the
Aegean Sea increased dramatically in 2008 and about 100,000 illegal immigrants were arrested.

Greek authorities participated in the Container Security Initiative and cooperated with U.S.
officials on information sharing, as well as the training of Greek security and customs officials,
and judicial personnel. Greece sustained its participation in the International Security Assistance
Force in Afghanistan by providing engineers and other support officers. Greek forces operated in
the Kabul region.

Convicted November 17 (N17) members have continued to make extremist public statements
from prison, for example, Dimitrios Koufodinas released a statement in a Greek newspaper in
November extolling "direct action" that would "strike blows to the capitalist system."
Revolutionary Struggle (RS), a radical leftist group aligned with the ideology of N17, claimed
responsibility for the December 23 shooting of a bus carrying riot police in the Athens district of
Goudi and for placing a bomb, subsequently detonated by police on October 24, outside the
Athens headquarters of the oil company Shell. For further information on N17, see Chapter 6,
Terrorist Organizations.)

Throughout the year, self-styled "anarchists" attacked banks, police stations, and other
"imperialist-capitalist targets" with tools such as firebombs and Molotov cocktails. Since these
attacks usually occurred at night, few persons were seriously injured and there were no deaths.
Several U.S. businesses were targeted. Police officials pursued a more proactive approach to
deterring these attacks and arrested perpetrators. In December, rioting broke out following the
death of a young student at the hands of the police. In the ensuing days, anarchists and students
attacked and destroyed police stations and businesses. No damage to the Embassy or injuries to
personnel was noted.

Hungary

Hungary remained a consistent and reliable counterterrorism partner militarily, economically,
and politically. The Hungarian military continued its leadership of a Provincial Reconstruction
Team in Afghanistan. The Hungarian government fully implemented legislation supporting both
USG and EU efforts to counter terrorist organizations, including terrorist financing and money
laundering activities.

The Hungarian government closely monitored potential extremists, including Hungarian

                                                                                         Page | 76
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 78 of 352




nationals. While there were no known terrorist groups openly operating in Hungary, Hungarian
officials have expressed concern regarding a recent increase in the frequency and the
sophistication of violence targeting domestic political figures and minority communities.

Hungary worked to manage its role as the eastern-most border in the Schengen zone, including
the increased entry of foreigners seeking asylum. The Hungarian government shifted security
forces to the east to improve its ability to apprehend individuals attempting illegal entry, and
intensified use of stationary nuclear material detection systems and mobile units to enhance
identification and control of dangerous materials. Additionally, Hungary signed a bilateral,
criminal data-sharing agreement and HSPD-6 with the U.S. in 2008. While the agreement allows
Hungarian citizens the right to travel to the U.S. under the Visa Waiver Program as of November
17, it will provide the USG additional information, when needed, on individuals requesting
entrance into the United States. As a country participating in the Visa Waiver Program (VWP),
Hungary continued to comply with requirements in the VWP law related to information sharing
and other law enforcement and counterterrorism cooperation. This cooperation was further
enhanced by the Implementing Recommendations of the 9/11 Commission Act of 2007.

Iceland

The Government of Iceland worked to strengthen domestic border security and counterterrorism
capabilities. The Icelandic Coast Guard (ICG) strengthened ties with neighboring states and took
over as Chair of the North Atlantic Coast Guard Forum in October. In June, the government
established the Icelandic Defense Agency under the Ministry of Foreign Affairs. The IDA has
responsibility for operational ties with NATO and other allied states, including intelligence
exchanges.

In July, the Minister of Justice presented a threat assessment prepared by the National Police
Commissioner to the government. The assessment focused on the threat to Iceland from domestic
and international terrorism and organized crime, and it was the first to be ever prepared in
Iceland. It concluded that, although the likelihood of terrorist incidents in Iceland is low, the
potential consequences are severe enough to merit a high level of vigilance.

In October, the ICG hosted NORTHERN CHALLENGE 2008, a NATO-supported exercise
focusing on Explosive Ordnance Disposal and counterterrorism scenarios.

Also in October, the ICG and the U.S. Coast Guard signed a cooperative agreement based on the
bilateral Joint Understanding from October 2006 and its provisions on increasing bilateral
security cooperation between civil institutions. In May, the United States and Iceland held the
second annual round of high level security dialogue talks as specified in the Joint Understanding.

The Icelandic government supported multilateral counterterrorism efforts. Iceland continued its
deployment of personnel at Kabul International Airport and International Security Assistance
Force (ISAF) Headquarters in Afghanistan in support of NATO operations there, and made
funding contributions to several key NATO/ISAF trust funds.




                                                                                       Page | 77
        Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 79 of 352




As a country participating in the Visa Waiver Program (VWP), Iceland continued to comply with
requirements in the VWP law related to information sharing and other law enforcement and
counterterrorism cooperation. This cooperation was further enhanced by the Implementing
Recommendations of the 9/11 Commission Act of 2007.

Ireland

Counterterrorism measures implemented in previous years were sustained and relations between
USG and Irish law enforcement officials were positive. The Irish government permitted the
transit of U.S. military personnel and material though Irish airspace and airports for deployment
to theaters in Iraq and elsewhere. Ireland continued a modest troop commitment to the
International Security Assistance Force in Afghanistan.

As a country participating in the Visa Waiver Program (VWP), Ireland continued to comply with
requirements in the VWP law related to information sharing and other law enforcement and
counterterrorism cooperation. This cooperation was further enhanced by the Implementing
Recommendations of the 9/11 Commission Act of 2007.

Italy

Italy aggressively investigated and prosecuted terrorism suspects, dismantled terrorist-related
cells within its borders, and maintained high-level professional cooperation with its international
partners. Italy's law enforcement and judicial authorities had several noteworthy cases in 2008.

In May, authorities arrested 19 foreigners (mostly Tunisians) in Milan and Pisa and filed new
charges against four others already in jail for alleged drug trafficking and terrorism offenses.
Prosecutors believe that the suspects may have used the proceeds from drug sales to support
terrorist activity abroad and terrorist recruitment in Italy. One of the suspects is Maher Bouyahia,
who was sentenced to six years imprisonment in 2007 for recruiting extremists.

In June and July, authorities arrested around three dozen suspected Tamil Tiger members (all of
Sri Lankan origin), including 28 in Naples, in operations to dismantle groups allegedly dedicated
to financing the Sri Lankan terrorist group. Related arrests were also made in Palermo, Bologna,
Genoa, Rome, and other cities.

In August, authorities arrested five alleged Islamic fundamentalists in and near Bologna who
were accused of raising funds and preparing to send individuals to fight in Iraq and Afghanistan,
according to reports. The five North Africans, four Tunisians, and one Moroccan, were under
investigation for three years. They have been accused of international terrorism but have not yet
been formally charged. Officials alleged the cell sent tens of thousands of dollars to Bosnian
groups linked to terrorist organizations in Iraq and Afghanistan.

Also in August, police again arrested Abdelmajid Zergout, a Moroccan imam in the northern city
of Varese, in response to a provisional arrest warrant from Morocco for his extradition. Zergout
had already been arrested in 2005 and was tried for having raised funds and recruited for the
Moroccan Islamic Combatant Group, but he was acquitted by a Milan court in 2007.

                                                                                         Page | 78
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 80 of 352




In November, police searched the homes and cultural meeting places of members and
sympathizers of Morocco's banned Islamist group al Adl Wal Ihassan (Justice and Charity) in
several regions of northern Italy and Tuscany, which resulted in eleven persons formally under
investigation on terrorism and international terrorism charges.

Also in November, the Milan court of appeals confirmed the prison term of three years and eight
months for Abu Imad, Egyptian Imam of a mosque in Milan, on charges of organizing and
funding terrorism attacks in Afghanistan and Iraq. For the other ten defendants in the same trial,
from Egypt, Morocco, and Algeria, the court confirmed six sentences and reduced four.

In December, Italian authorities arrested two Moroccan nationals outside Milan on terrorism
charges for their plans to attack targets in and around Milan. According to press reports, the
alleged terrorists were planning attacks against the main cathedral in Milan, a Carabinieri station,
an immigration office, and Standa department stores. The reports also indicated that they were
AQ sympathizers angry about Italy's role in Afghanistan.

Domestic anarchist-inspired and extreme-left terrorist groups presented a continued (albeit small-
scale) threat despite Italian authorities' continued efforts to dismantle their organizations. In
April, Italian police caught domestic terrorist Roberto Sandalo attempting to set fire to a mosque
near Milan. Sandalo is thought to be the leader of the Christian Combatant Front, which was
linked to two 2007 attacks in February and April against Muslim institutions. In November,
Sandalo was sentenced to a prison term of nine years and nine months. During the 1970s,
Sandalo was the leader of the Front Line, a small anti-western, leftist terrorist group similar in
ideology and tactics to the Red Brigades. It was known for robbing banks to finance terrorist
attacks. It is unclear how large the Christian Combatant Front is and how many of the ten attacks
on Muslim institutions in the past year were their responsibility.

The Italian government continued to make use of reinforced counterterrorism legislation enacted
in 2005, which facilitated the detention of suspects, mandated arrest for crimes involving
terrorism, and expedited procedures for the deportation of persons who may be involved in
terrorist activities.

The European Court of Human Rights (ECHR) is reviewing the Italian government's policy of
expulsions and deportations without judicial review. On February 28, the ECHR ruled against an
expulsion order signed by former Minister of the Interior Giuliano Amato regarding Tunisian
national Nassim Saadi, 34. The order called for Saadi to be returned to Tunisia, his country of
origin. Saadi was convicted on charges of international terrorism in both Italy and Tunisia, where
he was previously sentenced to 20 years in prison. According to the ECHR, deporting Saadi
would violate article three of the European Convention on Human Rights, which prohibits torture
and inhumane or degrading treatment even in cases of serious threat to the community. Amato's
expulsion decree was based on a July 2005 law authorizing measures to combat international
terrorism. In June, Italian authorities expelled Sami Ben Khemais Essid to Tunisia. Following
this act, the ECHR sent the Italian government a letter reminding it of its obligation to allow the
court prior to deportation to examine Ben Khemais's claim that he faced the risk of torture or
prohibited ill-treatment upon return to Tunisia.

                                                                                         Page | 79
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 81 of 352




Italian authorities have stated publicly that many radical Islamist groups in Italy are inspired by
or connected to al-Qa‘ida in the Islamic Maghreb (AQIM) and other extremist groups and use
Italy as a logistical and financial base. Organizations affiliated with the Kurdish nationalist group
Kurdistan Workers‘ Party did not have a major presence in Italy but were thought to have links
with charitable organizations that maintained Italian branches.

With respect to financial aspects of fighting terrorism, Italy aggressively identified and blocked
financial resources destined for suspected terrorist individuals and groups. Italy worked closely
with the United States on money laundering matters and information sharing; and cooperated
with other foreign governments as an active member of the Financial Action Task Force (FATF)
and the Egmont Group. As a non-permanent member of the UN Security Council, Italy
advocated multilateral cooperation in countering terrorism.

Italy was a leading financial contributor to the United Nations Office on Drugs and Crime
(UNODC) Counterterrorism Prevention Branch. Within the G8, Italy played an active role in the
Rome-Lyon Group and the Counterterrorism Action Group (CTAG), within which Italy leads an
initiative to enhance counterterrorism security measures in airports in the western Balkans.

Italy is an important partner in the Proliferation Security Initiative and the Container Security
Initiative. As a country participating in the Visa Waiver Program (VWP), Italy continued to
comply with requirements in the VWP law related to information sharing and other law
enforcement and counterterrorism cooperation. This cooperation was further enhanced by the
Implementing Recommendations of the 9/11 Commission Act of 2007. In May 2006, the U.S.
and Italy signed a new treaty on extradition and mutual legal assistance, which will allow for
joint investigative teams, easier asset freezing, and faster sharing of financial information. The
U.S. Senate has already ratified the treaties. On the Italian side, the treaties were approved by the
Council of Ministers in November 2008, but were pending a final vote of approval in Parliament
at year‘s end.

Italy participated in NATO's Active Endeavour naval mission against terrorism in the
Mediterranean, and contributed to international military missions in, Afghanistan, where it held
Regional Command-West; and Iraq, where it played a lead role in the NATO Training Mission,
among others.

Italy contributed training personnel to various regional counterterrorism training centers such as
the South East Asia Regional Centre on Counterterrorism in Malaysia, the Joint Centre on Law
Enforcement Cooperation in Indonesia, and the African Union's Antiterrorism Centre in Algeria.

Kosovo

The UN Interim Administrative Mission in Kosovo (UNMIK) administered Kosovo under the
authority of UN Security Council (UNSC) Resolution 1244 of 1999 until June 15, when
Kosovo‘s constitution came into effect. With the promulgation of the Kosovo constitution in
June, the Kosovo Government assumed growing responsibility for the country‘s civil
administration and law enforcement, including counterterrorism. The EU‘s Rule-of-Law Mission

                                                                                          Page | 80
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 82 of 352




in Kosovo (EULEX) started operating on December 9 and replaced UNMIK Police throughout
the country. EULEX‘s primary role is to provide advice and mentoring to Kosovo rule-of-law
institutions.

The Kosovo government and UNMIK continued to monitor suspected terrorist activity
throughout the year. The Ministry of Internal Affairs (MoIA) suspected that a few of the more
than 1,000 NGOs operating in Kosovo were involved in suspicious activities and sought to
prevent extremists from using non-governmental organizations to gain a foothold in Kosovo.
Some NGOs used public facilities for religious gatherings but Kosovo authorities and
municipalities attempted to prevent misuse of facilities for events that had no consent from the
relevant religious community.

The Kosovo Police (KP) and UNMIK Police Counterterrorism Units (CTUs) were primarily
responsible for Kosovo‘s counterterrorism efforts but were small and lacked resources. In
December, the UNMIK CTU transferred its responsibilities to EULEX. Prior to that, the UNMIK
Police CTU monitored, mentored, and advised its KP CTU counterparts. While UNMIK
possessed executive authority over the KP, in practice it was not exercised. The KP and UNMIK
received information and analysis support from the UNMIK Central Intelligence Unit (CIU) and
the KP CTU‘s intelligence, surveillance, and investigations units. The KP CTU, currently
manned at half its intended strength, continued to focus on building up its unit, training and
equipping its officers, and collecting information on potential terrorist threats.

Porous boundaries that were easily crossed by individuals trafficking in persons, weapons, and
narcotics hampered Kosovo‘s counterterrorism efforts. Traffickers took advantage of numerous
roads and trails leading into Kosovo that lacked border controls. Poorly paid border and customs
officials were susceptible to corruption. The lack of full customs enforcement on two northern
posts along the Kosovo-Serbia border hampered counterterrorism efforts further. These two posts
were destroyed by Serb hardliners following Kosovo‘s February 17 independence declaration.
For security reasons, UNMIK and EULEX have not acted to re-establish customs enforcement at
these posts.

The Kosovo Police with UNMIK‘s Department of Justice continued its Witness Protection Task
Force to ensure that witness intimidation did not resurface as a problem in other areas. The Task
Force completed constructing its safe house, encouraged the use of video conferencing
equipment in Kosovo‘s district courts, and increased its efforts to secure relocation agreements
with other jurisdictions.

One incident of suspected terrorism occurred during the year. On November 14, an explosive
device detonated in front of the headquarters of the International Civilian Organization (ICO),
the institution charged with supervising Kosovo‘s independence. There were no injuries.
Kosovo Police continued to investigate the incident at year‘s end. There was one unverified
claim of responsibility from a previously unknown group, but Kosovo authorities had
insufficient evidence to bring charges against any perpetrators.

The UNMIK Department of Justice (DOJ) conducted additional terrorism investigations
independent of Kosovo authorities. During the year, the UNMIK DOJ obtained two terrorism-

                                                                                        Page | 81
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 83 of 352




related convictions. International prosecutors and the Kosovo Special Prosecutor‘s Office
(KSPO) also initiated four terrorism-related investigations. One trial, handled by the KSPO
before a panel of local judges, and two cases handled by International Prosecutors were pending
trial at year‘s end. The Government of Kosovo with UNMIK DOJ made no indictments in
terrorism cases during 2008.

The Albanian National Army (AKSH), which UNMIK designated as a terrorist organization in
2003, continued to intimidate Kosovo citizens. On January 26, three men were arrested for
shooting at a KP police officer in Pristina. After their arrest, the three claimed AKSH
membership, as did a fourth, who was arrested on April 25. In a separate incident on September
17 in the town of Vushtrri/Vucitrn, a bus carrying people to work at the KEK Power Plant was
stopped at a ―checkpoint‖ manned by 12 to 13 men wearing AKSH insignia and carrying
weapons. The men examined the identification of all present and then released the workers. The
case remained under investigation at year‘s end with no arrests made.

Latvia

Latvia's Financial Intelligence Unit maintained a terrorist financing database that it shared with
local banks. Since the May 2005 U.S. Treasury designation of two Latvian banks as institutions
of "primary money laundering concern" under Section 311 of the Patriot Act, Latvian
government and regulatory agencies have worked very closely with the United States to enhance
their legislative and regulatory framework. There have been no further sanctions on Latvian
banks. In 2006, Treasury lifted the proposed sanction against one bank. In the case of the second
institution, the issue is specific to the bank and its ownership structure, and does not reflect
Latvian regulatory efforts.

On September 4, the Counterterrorism Center of the Latvian Security Police and the Freeport of
Riga Authority organized the counterterrorism exercise "RiverJack" in Riga harbor. The scenario
was a hostage situation on a hijacked passenger ferry, which included a fire during the hostage
release operation. Representatives from the State Police (including the Counterterrorism Unit
"OMEGA' and the Mobile Team "Alfa"), State Border Guards, State Fire and Rescue Service,
Center of Emergency and Disaster Medicine, Mobile Team of the National Armed Forces, Navy
Coast Guard Unit, Maritime Administration and the Prosecutor's General Office participated.
The exercise was part of the counterterrorism plan "Ship", developed by the Counterterrorism
Center.

Latvia contributed 150 soldiers to support the International Security Assistance Force in
Afghanistan, including deploying its first ever Operational Mentoring and Liaison Team
(OMLT). Latvia completed its participation in Iraq; the last three officers returned in November.

As a country participating in the Visa Waiver Program (VWP), Latvia continued to comply with
requirements in the VWP law related to information sharing and other law enforcement and
counterterrorism cooperation. This cooperation was further enhanced by the Implementing
Recommendations of the 9/11 Commission Act of 2007.




                                                                                        Page | 82
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 84 of 352




Lithuania

A new domestic law on Money Laundering and Terrorist Financing Prevention came into force
in January. This legislation and associated legal acts codified and amended existing Lithuanian
laws to bring them in line with a number of EU directives and regulations on money laundering
and terrorist financing. As a country participating in the Visa Waiver Program (VWP), Lithuania
continued to comply with requirements in the VWP law related to information sharing and other
law enforcement and counterterrorism cooperation. This cooperation was further enhanced by
the Implementing Recommendations of the 9/11 Commission Act of 2007.

In October, an Agreement for the Prevention and Combating of Serious Crimes was signed,
which will require Parliament ratification. Also in October, the Association of Lithuanian Banks
and the U.S. Department of the Treasury held a two day U.S.-Baltic Banking Conference on
Combating Money Laundering and Terrorist Financing in Vilnius. The conference brought
together government and financial sector representatives to facilitate the exchange of information
and promote strong anti-money laundering and counterterrorist financing practices in the region.

The Lithuanian military was an active participant in multinational operations against terrorist and
insurgent elements. In Iraq, Lithuania had an infantry platoon serving in Multinational Division
Center (MND-C) near Al Kut until July, and four trainers serving in the NATO Training
Mission-Iraq (NTM-I). In Afghanistan, Lithuania led a provincial reconstruction team in Ghor
Province. This consisted of approximately 140 Lithuanian troops and civilians responsible for
maintaining a stable environment throughout the province and coordinating reconstruction
efforts. Lithuania also contributed approximately 60 Special Forces troops to NATO‘s
International Security Assistance Force in Southern Afghanistan.

Macedonia

The Government of Macedonia continued its close coordination with the United States on
counterterrorism matters, which included intelligence sharing on potential terrorist groups
operating in or transiting the country. The government also cooperated with its regional and
European Union partners, and worked closely with INTERPOL and other international law
enforcement agencies.

Macedonia provided adequate security for weapons generally sought by terrorists with annual
inventories and worked to improve security on its weapons facilities. The Macedonian Ministry
of Defense provided support to the Ministry of Interior for actions against domestic and regional
terrorist groups.

Macedonia passed legislation on nuclear security and terrorism, chemical weapons, and entered
into bilateral law enforcement, security, and extradition agreements. Macedonia continued to
provide supported troop rotations to Afghanistan and Iraq. Macedonia‘s troop presence in Iraq
ended in December, coinciding with the expiration of the Status of Forces Agreement between
Iraq and the United States. The government trained several hundred police and military
personnel in counterterrorism techniques, technologies, and methods.


                                                                                        Page | 83
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 85 of 352




Macedonia continued to cooperate closely on preventing terrorist financing and money
laundering through close coordination with the Embassy and in partnership with the banking
sector.

Malta

Malta's location between the African and European continents and its large Search and Rescue
area brought many immigrants to Malta's shores. Since 2002, some 11,646 migrants, most from
East Africa, have been rescued at sea by the Armed Forces of Malta. Upon arrival in Malta, the
immigrants were screened by the Maltese Immigration Police and transferred to closed centers.
Most of then applied for asylum. They can be held up to 12 months pending resolution of the
application, or up to 18 months if the claim is rejected. The Government of Malta engaged in
dialogue with leaders of the migrant community, and provided training to detention center
personnel, with the goal of checking possible extremist threats.

The Maltese government continued to freeze the assets of those organizations on the UN
consolidated list of designated terrorist organizations. Malta actively participates in the EU
Clearing House and cooperates with other Member States and third states to defeat terrorist
activities and by extension, to prevent terrorist financing, to deny safe havens to terrorists, and to
exchange information to stop the commission of terrorist acts. The Maltese government has
historically supported sharing information with the USG on matters relate to terrorism, and has
demonstrated a commitment to interdiction operations and compliance with international
requests.

The Maltese criminal code includes several specific provisions on terrorism. The law addresses
"acts of terror" and "terrorism" and enumerates the actions constituting the offense. Malta
criminalized terrorist financing through the Prevention of Money Laundering Act, which was
expanded to include provisions for the funding of terrorism. Additionally, the Act expanded the
powers of the Maltese Financial Intelligence Unit (the investigative arm) to include terrorist
financing. Since 2006, the Prevention of Money Laundering Regulations have been extended to
terrorist financing and include controls that require proper record keeping, specific reporting
requirements, and relevant training.

As a country participating in the Visa Waiver Program (VWP), Malta continued to comply with
requirements in the VWP law related to information sharing and other law enforcement and
counterterrorism cooperation. This cooperation was further enhanced by the Implementing
Recommendations of the 9/11 Commission Act of 2007.

Moldova

The Moldovan government managed its counterterrorism strategy based on Moldova's 2003-
2008 National Action Plan on Combating Terrorism and worked on implementation of its
obligations under UNSCR 1373, Executive Order 13224, and other provisions related to terrorist
financing. Moldova joined the Egmont Group of financial intelligence units on May 20. The
Moldovan government openly welcomed information regarding terrorist financing from the USG
and other bodies, as well as actively applied such information in its monitoring efforts through its

                                                                                           Page | 84
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 86 of 352




Center for Combating Economic Crimes and Corruption (CCECC). The CCECC issued a decree
regarding actions to be taken to enforce the provisions of the Law on Preventing and Combating
Money Laundering and Terrorism. The CCECC decree listed entities worthy of particular focus
due to possible money laundering and/or terrorist financing concerns. These entities included
countries that do not have legal provisions against terrorist financing, and persons, groups, and
entities identified as participating in terrorist activities. The decree was developed on the basis of
Moldova's national interests and from U.S. and UN lists of designated terrorists.

On December 5, the Moldovan parliament ratified a blueprint on cooperation with the
Commonwealth of Independent States (CIS) states in combating terrorism. This document was
originally signed in August 2005 and provides for joint measures aimed at the prevention and
countering of terrorism and extremism. The document allows for the exchange of information on
combating terrorism between CIS states, and provides for the extradition of persons suspected of
financing or committing terrorist actions. The Moldovan parliament also ratified the specific
program on CIS member states' cooperation in combating terrorism and extremism for 2008-
2010. This three-year program reflects the activities that were included in the blueprint.

The separatist-controlled Transnistria region of Moldova remained a potential area of concern.
Moldovan law enforcement worked hard to track the whereabouts and activities of individuals
moving in and out of Transnistria, an area where central-government police and security services
are rarely able to operate. Some of the individuals moving in and out of Transnistria were foreign
students who remained in Moldova illegally, as the government lacked the resources to deport
them when their visas expired. Corruption was endemic, and it was not difficult to obtain false
travel documents in both Transnistria and Moldova. The United States has not obtained any
information about known terrorist organizations or terrorists operating from or within the
Transnistrian region.

The primary investigative body in counterterrorism cases is the Information and Security
Service, Moldova's intelligence service. U.S. law enforcement assistance programs aided
Moldovan efforts to impede the ability of terrorists and other citizens without proper documents
to cross national borders. The programs also facilitated automation at ports of entry to ensure
greater security of passports and travel documents.

Montenegro

The Ministry of Interior, through the Police Directorate and the Agency for National Security
(ANB), is primarily responsible for counterterrorism operations. In 2008, the Ministry of Interior
began work on a National Counterterrorism Strategy, which will foster better counterterrorism
cooperation among the different institutions. Montenegrin legislation on terrorism has been
harmonized with EU standards and UN conventions. Criminal acts of terrorism are defined by
Montenegrin Criminal Code Article 365 as, "anyone who, with the intention of endangering the
constitutional order and security of Montenegro causes an explosion or fire or undertakes other
dangerous measures or kidnaps a person, or commits another act of violence or threatens to
undertake some dangerous action or to use nuclear, chemical, biological, or other dangerous
substance and whereby may cause fear or feeling of insecurity of citizens shall be punished by
imprisonment for a term of three to fifteen years."

                                                                                           Page | 85
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 87 of 352




In 2007, the Parliament of Montenegro passed the Law on the Prevention of Money Laundering
and Terrorist Financing, and during the same year the government‘s Agency for the Prevention
of Money Laundering and Terrorist Financing (also known as the Financial Intelligence Unit, or
FIU) accepted the Financial Action Task Force on Money Laundering (FATF) Special
Recommendations on Terrorist Financing. The FIU also publishes an international list of
terrorists and terrorist organizations established pursuant to Security Council resolution 1483.

Montenegro ratified the Council of Europe's Convention on the Prevention of Terrorism, and
Convention on the Laundering, Search, Seizure, and Confiscation of the Proceeds from Crime
and on the Financing of Terrorism. In addition, Montenegro has signed bilateral agreements and
memoranda on police cooperation in counterterrorism with almost all regional countries
including Serbia, Croatia, Bosnia and Herzegovina, Slovenia, and Albania, as well as with
Belgium, Turkey, Bulgaria, Romania, and Austria.

In September 2006, in what is known as the "Eagle's Flight" case, seventeen ethnic Albanians,
four of whom are U.S. citizens, were arrested and charged with planning terrorist acts to incite an
ethnic Albanian rebellion. In August 2008, after a lengthy trial, the Higher Court in Podgorica
convicted the defendants of plotting to disturb the constitutional order and security of
Montenegro. Sentences ranged from three months to six years and six months in prison. The
defendants have filed appeals.

Although Montenegro is not a known safe haven for terrorists, the Montenegrin authorities are
focused on potential threats stemming from Islamic extremists in neighboring countries and the
activities of very small groups of local extremists. Montenegrin police forces, including the
Special Antiterrorism Unit, have received international and U.S. training and equipment. For
example, the Department of Justice ICITAP program conducted a regional international
terrorism workshop and provided training for the police organized crime unit, which is
responsible for conducting terrorism investigations. Despite significant training and equipment
from outside donors, Montenegrin law enforcement and security agencies required additional
assistance to attain international standards.

The Netherlands

The Dutch continued their response to the global terrorist threat with leadership and energy in
the areas of border and transportation security, terrorist financing, bilateral counterterrorism
cooperation, and Coalition efforts in Afghanistan. The Netherlands continued operations with
1,650 troops in Afghanistan as part of the International Security Assistance Force. The Dutch led
a Provincial Reconstruction team in Uruzgan province, took command in Kandahar of NATO's
efforts in southern Afghanistan for a year beginning in November, and contributed
approximately USD 100 million in development aid for Afghanistan. The Netherlands deployed
eight trainers in support of the NATO Training Mission in Iraq, two officials for the EU rule of
law mission in Iraq, contributed USD 15 million for Iraqi programs, and made the final
commercial debt relief forgiveness of USD 72 million.




                                                                                        Page | 86
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 88 of 352




In a March quarterly terrorism threat analysis, the Dutch National Counterterrorism Coordinator
(NCTb) raised the domestic threat level from "limited", where it had been since April 2007 to
"substantial," meaning there was a real chance of an attack in the Netherlands. (The Netherlands
has four threat levels: minimum, limited, substantial and critical.) The level was raised primarily
because of the Netherlands' high international profile and increased activities of terrorist groups
like al-Qa‘ida. In the September threat assessment, the NCTb cited Dutch MP Geert Wilders'
controversial film Fitna, and the increasing number of reports about Western extremists at
training camps along the Afghanistan/Pakistan border as the rationale for maintaining the level at
"substantial." The NCTb noted that the Netherlands was specifically mentioned on international
terrorists‘ websites. According to the September assessment, little activity was observed within
local autonomous networks in the Netherlands, though some militants expressed a desire to join
the terrorists in Afghanistan and Iraq.

The NCTb also cited growing resistance among the Muslim community in the Netherlands to
radicalization noting that extremists also became more wary about expressing radical views
because resulting negative publicity might undermine their ―cause.‖ The NCTb concluded that
the government's integration efforts, including educating imams in the Dutch language and
culture, are proving effective. According to the 2008 Trend Analysis on Polarization and
Radicalization, which Interior Minister Ter Horst submitted to Parliament in December, the
Netherlands has 2,500 to 3,000 potential radicals.

According to a November NCTb poll, the Dutch population worried more about the economy
than about terrorism. Only 13 percent of people queried feared a terrorist attack while 85 percent
did not. The NCTb attributed this to the absence of concrete threats and attacks in the
Netherlands. The poll also showed that the number of Dutch worried about radicalization
dropped from 21 percent in 2007 to eight percent in 2008.

The Justice Ministry's Netherlands against Terrorism campaign continued, with a particular
focus on prevention of radicalization. The government's terrorist alert system, which became
operational in June 2005, now includes 14 economic sectors: the financial sector, seaports,
airports, drinking water, railway, natural gas, oil, electricity, nuclear, chemical, municipal and
regional transport, hotels, public events, and tunnels and flood defense systems. In March, the
Dutch tested the alert system for the nuclear sector. In August, the National Forensic
Investigation Team staged an international exercise for forensic experts to improve international
cooperation in terrorist attacks. In November, Dutch security services published a brochure
warning traveling businessmen, civil servants, politicians, and other people having access to
certain military, technological, or economic data, that they could be targets of espionage.

According to an October Justice Ministry progress report on the border control action plan,
major steps have been taken to improve security along external borders and at Schiphol airport to
counter terrorist activities, including intensified cooperation between the border police, the port
police, and the customs service. In February, Schiphol closed three staff access passages and
introduced 100 percent physical controls of personnel and carry-on goods.

There were two major terrorism-related appeal cases this year. In January, the appeals court in
The Hague acquitted the seven members of the Hofstad terrorist group of participating in a

                                                                                        Page | 87
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 89 of 352




criminal and terrorist organization, because "there was no question of a lasting and structured
form of cooperation, nor of a commonly shared ideology." The appeals court upheld only the
conviction of Jason Walters (a dual U.S.-Dutch national), sentenced to 15 years' imprisonment
for having thrown a hand grenade at police officers in November 2004, and for possession of
hand grenades. However, the court did not consider the throwing of a hand grenade a terrorist
act. The sentence of Walters' accomplice, Ismael Aknikh, was reduced to a 15-month prison term
(from 13 years) for possession of hand grenades. In February, the public prosecutor's office in
The Hague filed an appeal with the Supreme Court.

In April, six members of the Hofstad group were removed from the EU terrorist list. The Hofstad
group itself, as well as "important" members of the group, remained on the list.

In December 2006, the Rotterdam district court convicted four members of the "Piranha"
terrorist group of participating in a terrorist organization. One defendant was acquitted and the
sentences handed down were much shorter than prosecutors had sought. The public prosecutor
therefore appealed the cases and sentences to the appeals court in The Hague, and in October
2008, the four guilty verdicts were upheld and longer prison sentences were imposed. A fifth
defendant originally acquitted was convicted. All of the "Piranha" terrorist group defendants
were found guilty of "participating in an organization with terrorist intent." The appeals court
ruled that there was sufficient evidence the group had planned to attack Dutch politicians and a
building of the general intelligence service (AIVD). The court sentenced Samir Azzouz to nine
years' imprisonment, Nouredine El Fatmi to eight years, Mohammed Chentouf to six and a half
years, El Fatmi's former wife Soumaya Sahla to four years, and Mohammed Hamdi received
three months. Defense attorneys appealed the verdict to the Supreme Court.

In March, the Rotterdam court sentenced two former associates of Azzouz to three years'
imprisonment for participating in a terrorist organization, preparing attacks and possessing
dangerous firearms. The two had testified against Azzouz and his co-defendants and were
subsequently tried separately on similar charges in the "Piranha II" case. Defense attorneys have
appealed the verdict.

In May, the public prosecutor's office in Rotterdam dropped charges against three Rotterdam
terrorist suspects arrested in late 2007 for lack of evidence that they were planning a terrorist
attack. In October, the Maastricht district court threw out the public prosecutor's case against 16
alleged Kurdistan Workers‘ Party fighters arrested in late 2004 on charges of participating in a
criminal organization with terrorist intent. The case was dismissed because the Turkish Justice
Minister rejected a legal assistance request allowing Dutch attorneys to hear witnesses in Turkey.
The court ruled that, as a result of this rejection, there could not be a fair trial. In April, the
Netherlands extradited a Pakistani terrorist suspect to Spain. The man, who was arrested in
March, is believed to be a member of a terrorist organization that was planning attacks on Spain
and other European countries. In November, the National Crime Squad arrested a man in The
Hague who may have been involved in preparing terrorist attacks. Following the arrest of a
Dutch woman in the UK in October, on suspicion of involvement in terrorist activities, the AIVD
put the woman's two brothers on the watch list.




                                                                                        Page | 88
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 90 of 352




The Dutch government remained committed to active cooperation with the United States in
designating known terrorist organizations, and interdicting and freezing their assets, and
supported the continued exchange of information on financial transactions. Dutch officials
continued to play a constructive role within the Financial Action Task force to combat terrorist
financing. In August, the Prevention of Money Laundering and Financing of Terrorism Act
became effective. The Act incorporated the EU's third Money Laundering Directive into Dutch
national law. The Dutch government worked with the United States to emphasize the importance
of balancing security and the effectiveness of the financial system.

No new counterterrorism laws were adopted in 2008. A bill making participation and
cooperation in a terrorist training camp a serious punishable offense, even if the training takes
place outside the Netherlands, was awaiting action by the lower house of Parliament at year's
end. The Bill on Administrative National Security Measures, which allows the Interior Minister
to issue restraining orders to prohibit a terrorist suspect's physical proximity to specific locations
or persons, was still awaiting action by the upper house of Parliament at year's end.

In July, the government set up a committee, which is to provide the Cabinet with
recommendations concerning issues warranting special attention, for example, the compatibility
and consistency of various antiterrorism laws, and the identification of remaining gaps in the
Dutch counterterrorism legal regime. The committee's recommendations should contribute to the
ongoing assessment of counterterrorism legislation.

In May, the Netherlands and the United States signed a joint statement enabling the start of the
International Expedited Traveler Initiative between Schiphol Airport in Amsterdam and JFK in
New York. In July, the Dutch Parliament ratified the U.S.-EU Extradition and Mutual Legal
Assistance treaties. In November, the Dutch National Police hosted a bilateral "experts meeting"
on terrorism with FBI officials, fulfilling one of the action items agreed at the 2007 U.S.-Dutch
bilateral law enforcement "Next Steps" consultations.

As a country participating in the Visa Waiver Program (VWP), the Netherlands continued to
comply with requirements in the VWP law related to information sharing and other law
enforcement and counterterrorism cooperation. This cooperation was further enhanced by the
Implementing Recommendations of the 9/11 Commission Act of 2007.

Norway

Norwegian authorities considered the threat of terrorist attacks in Norway low and the
widespread belief among the general public was that Norway was not in danger of attack. In
December, the parliament revised its counterterrorism laws in order to be able to ratify the
Council of Europe Convention on the Prevention of Terrorism. These revisions allowed
incitement, recruiting, and training for terrorist acts to become punishable offenses independent
of whether an attack is actually carried out. They also, however, require specific "intent" to
commit an act that causes terrorism, whereas the prior standard had been "willfulness" to commit
the act.




                                                                                           Page | 89
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 91 of 352




In February, Norwegian police arrested three suspects of Somali descent for financing terrorism
by collecting money for al-Shabaab. (Three others were arrested in Sweden.) Charges against
five were eventually dropped; only one suspect remained under investigation in Norway,
although he is not in custody and retained his passport. Members of the Norwegian press
criticized Norway's failure to maintain a separate terrorist organization list, on the grounds that,
absent such a list, people cannot know which organizations are illegal to contribute to.

In May a court convicted Afran Bhatti of conspiracy to commit "serious vandalism" in
connection with gunshots fired at the Oslo synagogue in 2006, but acquitted Bhatti of the charge
of terrorism in connection with the shooting and plots to attack the United States and Israeli
embassies. The court sentenced Bhatti to eight years' imprisonment for attempted murder and
threatening behavior, separate charges unrelated to the synagogue shooting and embassy plots,
with the possibility of additional detention based upon review of his danger to society. Bhatti
remained in custody pending his appeal of the attempted murder conviction.

Norway contributed more than 500 troops to International Security Assistance Force efforts in
Afghanistan.

As a country participating in the Visa Waiver Program (VWP), Norway continued to comply
with requirements in the VWP law related to information sharing and other law enforcement and
counterterrorism cooperation. This cooperation was further enhanced by the Implementing
Recommendations of the 9/11 Commission Act of 2007.

Poland

Poland continued to support international counterterrorism efforts with heightened participation
in Afghanistan. Poland increased its contribution to the International Security Assistance Force
to 1,600 troops. Poland also took independent military responsibility for Ghazni Province and
began planning for its own associated Provincial Reconstruction Team. Poland turned over
command of the Multinational Division Center-South to Iraqi authorities and withdrew the last
of its combat forces. Poland maintained about 20 soldiers as part of the NATO Training Mission
Iraq.

Through participation in initiatives including the Proliferation Security Initiative and the Global
Initiative to Combat Nuclear Terrorism, Poland remained an active participant in various
international undertakings to combat terrorist threats. One year after integration into the
Schengen zone, Poland maintained a close and growing collaboration with its European
neighbors on counterterrorism. During the year, Poland also established an inter-agency 24-7
Counterterrorism Center to coordinate terrorist threat assessments.

The bilateral Counterterrorism Working Group (CTWG), formed in 2005 to further U.S.-Polish
collaboration on counterterrorism by synchronizing counterterrorism policy and training
counterterrorism specialists, continued to hold regular meetings. The CTWG identified specific
areas of mutual interest, including critical infrastructure and terrorist financing, and developed
further plans for training and cooperation. The Polish and U.S. militaries reached consensus on a
Bilateral Agreement on cooperation in combating cyberterrorism. In 2008, the Illinois State

                                                                                          Page | 90
       Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 92 of 352




Partnership Program initiated a five-year program to expand cooperation between the Illinois
National Guard and various Polish ministries on consequence management.

Portugal

Portugal worked proactively with other nations on programs to combat terrorism and disrupt
funding for terrorist groups. Portugal does not have any indigenous terrorist groups, therefore the
legal system and law enforcement focus is on dissuading international groups from establishing
operations on its soil.

Portuguese and American officials shared counterterrorism information effectively, including
information on threat assessments and terrorist operative activities. In cooperation with other
European Union partners, the Portuguese government continued to participate actively in
ongoing EU efforts to remove institutional barriers to cooperation on counterterrorism.

In September, the Government of Portugal created a new Secretary General for Internal Security,
a move designed to facilitate communication between the Judicial Police (FBI-equivalent),
Public Security Police (national uniformed police), and the National Republican Guard
(paramilitary police force). As a result, the distinct law enforcement agencies were able to share
information about terrorism investigations more effectively.

Portugal contributed approximately 130 Portuguese troops that were deployed in Afghanistan in
support of ongoing International Security Assistance Force and NATO operations, and
maintained its annual contribution of 6.6 million Euros (USD 8.4 million) in development
assistance to Afghanistan.

As a country participating in the Visa Waiver Program (VWP), Portugal continued to comply
with requirements in the VWP law related to information sharing and other law enforcement and
counterterrorism cooperation. This cooperation was further enhanced by the Implementing
Recommendations of the 9/11 Commission Act of 2007.

Romania

The Romanian Government had strong comprehensive internal mechanisms to combat terrorism,
including a National Antiterrorism Strategy and guidelines to prevent the use of Romanian
financial institutions, including its banking system, to finance terrorist-related activities. In 2008,
the Supreme Council for National Defense updated the General Protocol for the National System
for Preventing and Countering Terrorism.7

Romania made its airspace, ground infrastructure, and naval facilities available to U.S. and
NATO forces. Approximately 500 Romanian troops were serving in Iraq and 820 in Afghanistan
as part of coalition and NATO Alliance efforts to combat terrorism and promote peace and
stability. The Romanian troops in Afghanistan represented a 300-plus increase over 2007. In

7
 The General Protocol for the National System for Preventing and Countering Terrorism (NSPCT) was adapted in
2002. The Protocol empowered the Romanian Intelligence Service (SRI) as the national authority in the counter-
terrorist field and the technical coordinator of the NSPCT.
                                                                                                    Page | 91
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 93 of 352




June, the Supreme Council for National Defense confirmed Romania's commitment of troops
deployed in Iraq and Afghanistan through 2009.

Romanian also ratified the European Convention on the Suppression of Terrorism, the Protocol
amending the European Convention on the Suppression of Terrorism, the Council of Europe
Convention on the Prevention of Terrorism, and the Council of Europe Convention on
laundering, search, seizure, and confiscation of the proceeds from crime and on the financing of
terrorism.

The Romanian Intelligence Service (SRI) operated as the technical coordinator for 11 Ministries
of the Romanian Government; three other special Services (the Foreign Intelligence Service, the
Protection and Guard Service, and Special Telecommunications Service); three other
governmental agencies (the National Agency for Export Controls, the National Committee for
Control of Nuclear Activities, and the National Office for Prevention and Control of Money
Laundering); the National Bank of Romania; and the Prosecutor's Office attached to the High
Court of Cassation and Justice. There were 54 prosecutors assigned to the Directorate to
Investigate International Criminal Organizations and Terrorism.

Bucharest is also the headquarters for the Southeast European Cooperation Initiative (SECI)
Regional Center for Combating Transborder Crime (SECI Center), a regional center that
provided law enforcement training and intelligence sharing on transborder criminal activities,
including terrorist-related activities, for the 12 member countries in South Eastern and Central
Europe, including Romania. Romania participated in the SECI Center's Antiterrorism task force,
which Turkey chaired.

In February, the High Court of Cassation of Justice reconfirmed the 20-year prison sentence for
Omar Hayssam who was convicted of terrorism in the 2004 kidnapping case of four Romanian
journalists in Iraq (the Syrian-born Romanian citizen Hayssam fled Romania following his
conviction and remained at large).

On May 15, Romania ratified the September 2007 Bucharest Protocol to the May 1999 U.S.-
Romania Mutual Legal Assistance Treaty. The Protocol enhanced mutual assistance on
the identification of banking information regarding money laundering and terrorism activities, as
well as other criminal activities on which the United States and Romania subsequently agree.
Notable cases of U.S.-Romania law enforcement cooperation in this area included the extradition
of Tareq Al Ghazi and Luis Moreno to the United States to stand trial on terrorism and money
laundering charges related to their efforts to sell weapons to the Revolutionary Armed Forces of
Colombia (FARC); significant assistance related to Viktor Bout, the renowned international arms
trafficker known as the "Merchant of Death" who agreed to sell weapons to the FARC; and the
case of Yeyha Ali Zeiter, who was arrested on drug-related terrorism charges.

On June 4, the government issued Executive Order 594/2008 which approved the rules to
enforce the provisions of the law 656/2002 in conformity with EU regulations on preventing and
sanctioning money laundering, as well as on establishing some measures to prevent and counter
the financing of terrorist activities.


                                                                                       Page | 92
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 94 of 352




On June 25, the National Securities Commission issued Order 83/2008, to institute measures to
prevent and fight money laundering and terrorism financing via the capital market. The order
was published in the Official Gazette 525 on July 11.

The National Bank of Romania issued its own internal regulations regarding customer due
diligence procedures in order to prevent money laundering and terrorism financing. The
regulations were published in the Official Gazette on July 14.

The Financial Intelligence Unit submitted a restructuring program in order to implement more
effectively the provisions of the Governmental Emergency Ordinance no. 53/2008 and the
Governmental Decision no. 594/2008, to check against possible terrorist-related financing
activities, including a new cooperation protocol for the National Office for Prevention and
Combating of Money Laundering and the National Agency of Exports Control, as well as law
enforcement and intelligence services, which enhances intra-governmental cooperation within
the National System for Prevention and Combating of Terrorism.

The Romanian Government's Emergency Decision no. 202/2008, which was published in the
Official Gazette on December 8, provides a mechanism for the implementation of international
sanctions to prevent and counter terrorism, including empowering the National Office for
Prevention and Control of Money Laundering, reporting on suspicious transactions, blocking
funds, and obliging institutions to conduct due diligence in establishing the bona fides of clients.

December 31marked the official implementation of the new electronic passport protocols under
Government Decision no. 557/2006 and in accordance with the provisions of the EC Regulation
no. 2252/2004 on the standards for integrating security and biometric elements in passports and
travel documents.

Russia

Violence and terrorism continued to roil the North Caucasus, where the decline in incidents in
Chechnya was replaced by an increase in terrorism in Dagestan, Ingushetia, and North Ossetia.
Other violent acts took place in Moscow and St. Petersburg, but did not match the level of
terrorist violence in Russia‘s south and were difficult to differentiate from criminal acts. The
Russian government continued to view counterterrorism as a top priority, and considered
cooperation in this field with the United States a pillar of bilateral relations. Russia did not pass
significant new counterterrorism legislation in 2008, but President Medvedev signed a decree
reorganizing the Ministry of the Interior‘s counterterrorism efforts by combining assets from
counter-narcotics and anti-organized crime sections into new units to counter extremism. Russia
did not offer safe haven to terrorists, but there was evidence of a foreign terrorist presence in the
North Caucasus with international financial and ideological ties. As in 2007, there were no high-
profile terrorist incidents in Russia involving a large number of civilian casualties.

In October, Director of Federal Security Services (FSB) Aleksandr Bortnikov announced that
Russia had disrupted 69 terrorist acts planned by terrorist cells in the Volga region, the Urals, the
North Caucasus, and Siberia. Among them, the FSB claimed to have disrupted a plot to bomb
tourist sites in Sochi in July and August using improvised explosive devices.

                                                                                          Page | 93
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 95 of 352




Throughout the North Caucasus, groups have moved away from mass attacks on civilians in
favor of targeted attacks on policemen, local interior ministry officials, and departments
responsible for fighting the insurgency. As violence has declined in Chechnya, it has increased
substantially in the surrounding region, although it was often difficult to characterize whether it
was the result of terrorism, political violence, or criminal activities. In 2008, terrorists killed
three colonels heading the Anti-organized Crime Units (UBOPs) in North Ossetia, Kabardino-
Balkaria, and Karachay-Cherkessia. These units lead antiterrorist operations within their regions
for the Interior Ministry. In one of the deadliest attacks in Russia since the September 2004
school seizure in Beslan, a female suicide bomber struck a minibus in the North Ossetian
regional capital of Vladikavkaz on November 6. The attack killed 12 and injured as many as 41
civilians, most of whom were students at local colleges.

The 1998 federal law ―On Fighting Terrorism" and the 2006 federal law ―On Countering
Terrorism‖ remained the main counterterrorism legal authorities. The National Antiterrorism
Committee, organized in 2006, is the main government body coordinating the Russian
government‘s response to the terrorist threat. On September 6, President Medvedev signed a
decree reorganizing the federal and regional Ministry of Interior organized crime units, which
were increasingly handling counterterrorism duties, into new units tasked with fighting
extremism.

The United States and Russian Counterterrorism Coordinators met in June to advance
cooperation within the context of the United States-Russia Counterterrorism Working Group.
Cooperation continued on a broad range of counterterrorism issues. Russian law enforcement
agencies also cooperated closely with U.S. agencies, including participation in the September
2008 Counterterrorism Working Group-Intelligence Sub Group meeting in Washington, D.C.
with representatives from the CIA, FBI, Russian Federal Security Service, and Foreign
Intelligence Service (SVR). The U.S. and Russian law enforcement agencies shared substantive,
concrete terrorism intelligence at this meeting. Past cooperation led to the release of a hostage
victim and the conviction of a U.S.-based subject attempting to purchase shoulder-to-air missiles.

Regulating and investigating terrorist websites was a major concern with numerous requests to
the United States for assistance from both the Federal Security Service and the Cybercrime
Directorate. At the St. Petersburg G8 Summit in July 2006, the United States and Russia jointly
announced the Global Initiative to Combat Nuclear Terrorism and invited other nations to join.
The Initiative demonstrated Russia's effort to take a leadership role in establishing a partnership
among nations to accelerate efforts to combat nuclear terrorism. The fourth meeting of the
Initiative took place in Spain in June. (See Chapter 4, The Global Challenge of Nuclear
Terrorism, for further information on the Global Initiative to Combat Nuclear Terrorism.)

In March, Russia hosted the Seventh International Meeting of the Heads of special services,
security agencies, and law-enforcement organizations, which FBI, CIA, DOE, and NCTC
attended. Russia continued to work with regional groups to address terrorism. It sent
representatives to September‘s OSCE Public-Private Partnership Counterterrorism Conference,
which focused on partnerships between state authorities, civil society, and the business
community in combating terrorism. Russia joined with other members of the Shanghai

                                                                                         Page | 94
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 96 of 352




Cooperation Organization (SCO), at its annual summit, in a commitment to work with the UN to
develop a Comprehensive Counterterrorism Charter and to continue to conduct exercises like
―Peace Mission 2007,‖ which Russia hosted. The Collective Security Treaty Organization
(CSTO) elected not to hold its annual International Antiterrorism Forum.

Russia is a member of the Financial Action Task Force on Money Laundering and Terrorist
Financing (FATF) and is a leading member, chair, and primary funding source of the FATF-style
body known as The Eurasian Group on Money Laundering (EAG). EAG members include
Russia, China, Belarus, Kazakhstan, Kyrgyzstan, Uzbekistan, and Tajikistan. Russia, through
EAG, provided technical assistance and funding towards establishing legislative and regulatory
frameworks and operational capabilities.

Serbia

Serbia's law enforcement and security agencies, particularly the Customs Administration,
Criminal Police, Border Police, Security Information Agency, and other security services, greatly
increased bilateral counterterrorism cooperation since the July formation of the new government.
Intra-governmental cooperation between these agencies also improved, increasing their
effectiveness. Serbia had two police organizations that operated as counterterrorism tactical
response units, the Special Antiterrorist Unit and the Counterterrorist Unit. In addition, the
government created a Criminal Investigative Unit for Counterterrorist Investigation within the
Interior Ministry‘s Criminal Investigation Directorate.

The United States provided counterterrorism training and assistance to the Serbian government.
In May, the Department of Justice International Criminal Investigative Assistance Training
Program‘s Organized Crime Advisor (ICITAP) conducted a counterterrorism workshop for
Serbian and Montenegrin police officers in Montenegro. The workshop covered trends in
international terrorism, the formation of a Joint Terrorist Task Force, investigative techniques,
vulnerability assessments, crime scene management, case studies, and practical exercise
problems. ICITAP also conducted two informant development courses for Serbian
counterterrorism police officers in January and November. In January, ICITAP donated a
special forces boat to the Special Antiterrorism Unit. In June and November, the Defense Threat
Reduction Agency conducted two multi-agency counterterrorism courses. The Export Control
and Border Security Program (EXBS) provided weapons of mass destruction detection
equipment and training, as well as training in detecting illicit radioactive materials and chemical
trafficking, to the Border Police, Customs, and prosecutorial and licensing authority
agencies. In conjunction with the Departments of Homeland Security and Energy, EXBS
provided other courses in undercover operations, export control, and dual use commodity
identification to Border Police, Customs, and police investigative, prosecutorial, and licensing
authority agencies.

A bill on terrorist financing, now pending Parliamentary approval, will apply all provisions of
the Anti-Money Laundering Law to terrorist financing. It will require reporting of transactions
suspected to be terrorist financing and will create mechanisms for freezing, seizing, and
confiscating suspected terrorist assets.


                                                                                         Page | 95
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 97 of 352




A trial of 14 Islamic fundamentalists charged with conspiracy to commit unconstitutional
activity, terrorism, illegal possession of firearms, and attempted murder commenced in April.
Authorities found evidence that the group was planning attacks on infrastructure in the city of
Novi Pazar, a local religious leader, and several sites in Belgrade, including the U.S. Embassy.
Authorities charged an additional four persons with planning an attack on Novi Pazar police in
March.

Slovakia

The primary police unit responsible for investigating criminal offenses related to terrorism is the
Counterterrorism Unit (CTU) of the Organized Crime Bureau. The CTU is authorized to carry
out criminal investigations and make arrests of suspected terrorist or extremists within the
country. It also has the mandate to develop Slovakia's counterterrorism strategy. The most recent
version, approved in October 2007, focuses on developing the legislative and institutional
framework to combat terrorism, as well as strengthening the coordination, collaboration, and
exchange of information among key institutional actors. The Financial Intelligence Unit (FIU) of
the Organized Crime Bureau and the Slovak Information Service also have counterterrorism
responsibilities.

One suspected terrorist, Mustapha Labsi, has been held in Slovak custody since May 2007. In
November 2007, the Bratislava Regional Court approved a Slovak government request to
extradite him to Algeria where he has been convicted in absentia to life in prison. In January
2008, the Supreme Court confirmed this decision. In June, the Constitutional Court ruled that the
Supreme Court must verify that Labsi will not face torture upon extradition. In December, the
Migration Office again denied Labsi's request for asylum in Slovakia, which he appealed.

Slovakia cooperated closely with a range of international partners in numerous fora. For
example, Slovak police participated in the Police Working Group on Terrorism, a consortium of
EU member states, Norway, and Switzerland. The Slovak Information Service is engaged in the
Club de Berne, which facilitates exchange of police and intelligence information on terrorism. It
also participated in the EU's Joint Situation Center.

Cooperative ties with other EU member states, as well as with the United States, have
strengthened as a result of Slovakia's accession to Europe‘s border-free Schengen zone on
December 21, 2007, and entry into the U.S. Visa Waiver Program on November 17, 2008. As a
country participating in the Visa Waiver Program (VWP), Slovakia continued to comply with
requirements in the VWP law related to information sharing and other law enforcement and
counterterrorism cooperation. This cooperation was further enhanced by the Implementing
Recommendations of the 9/11 Commission Act of 2007.

In August, at the request of the Slovak Customs, U.S. Customs and Border protection held a five-
day anti-corruption and integrity enhancement course in Bratislava. Thirty-two Slovak
participants, including investigators, prosecutors, and analysts in the Customs Service, Alien and
Border Police, Police Presidium, Ministries of Interior and Justice, and Special Court, took part
in the five-day course taught by four trainers from Washington D.C.


                                                                                        Page | 96
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 98 of 352




In 2008, Slovakia increased the level of its permanent deployment to the International Security
Assistance Force in Afghanistan to 176, more than doubling its contingent.

Slovenia

In January 2008, Slovenia‘s 2007-enacted Act on the Prevention of Money Laundering and
Financing of Terrorism became applicable. During Slovenia's Presidency of the EU Council,
Slovenia chaired an EU troika meeting with the United States on the external aspects of fighting
against terrorism, as well as international terrorist financing. Slovenia also chaired an EU-U.S.
workshop on financial sanctions. In September, Slovenia's Ministry of Defense held a regional
counterterrorism conference, sponsored by the Counterterrorism Fellowship Program. The
Conference included 90 military and civilian personnel from Slovenia and six western Balkan
countries. Slovenia continued to provide two instructors as part of the NATO training mission in
Iraq and 15 support personnel to the NATO mission in Chad. Slovenia also contributed 66 troops
to International Security Assistance Force efforts in Afghanistan. As a country participating in
the Visa Waiver Program (VWP), Slovenia continued to comply with requirements in the VWP
law related to information sharing and other law enforcement and counterterrorism cooperation.
This cooperation was further enhanced by the Implementing Recommendations of the 9/11
Commission Act of 2007.

Spain

The Government of Spain and its citizens were concerned that their country remained a principal
target of domestic terrorism and Islamic extremism. On the international front, al-Qa'ida (AQ)
deputy Ayman al-Zawahiri and the leaders of al-Qa'ida in the Islamic Maghreb (AQIM)
routinely called for the recapture of the former Muslim-controlled region in the Iberian Peninsula
they still call al-Andalus. As the fifth anniversary of the March 11, 2004 Madrid train bombings
approached, the Spanish government remained in a constant state of heightened alert and took
pride in the fact that there have been no further deaths in Spain at the hands of international
terrorists since 2004. Spain cooperated closely with the United States to investigate and
prosecute acts of terrorism and to prevent future attacks, and worked hard to disrupt terrorist acts
that possibly were directed against U.S. interests.

Spain remained an important transit and logistical base for terrorist organizations operating in
Western Europe. Its geographical location, large population of immigrants from North Africa,
and the ease of travel to other countries in Europe, made Spain a strategic crossroads for
international terrorist groups.

Spain continued to aggressively target terrorist recruiters and facilitators. The Ministry of
Interior detained 65 suspected Islamist terrorists. Many of these individuals were believed to be
supporters of terrorist groups such as AQ, AQIM, and the Moroccan Islamic Combat Group
(GICM).

The Spanish government began 2008 with the January 19 arrest of 14 suspected radical Islamists,
primarily Pakistanis, in Barcelona, who allegedly were plotting to attack the city's transportation
system. The Tehrik-e-Taliban Pakistan terrorist group, which has links to AQ, claimed that those

                                                                                         Page | 97
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 99 of 352




arrested were part of its organization and that the attacks had been planned to retaliate against the
Spanish military presence in Afghanistan. In June, Spanish police arrested eight Algerian
nationals on charges of suspicious activities with links to terrorist cells, including recruiting and
indoctrination, as well as providing financial and logistical support to Islamic terrorist
organizations. In October, security services arrested a dozen radical Islamist suspects, all
Moroccan nationals, accused of financing terrorism and of sending recruits to Iraq. Some
members of the cell were also accused of helping some of the suspects in the Madrid train
bombings flee the country. All were subsequently set free, except for four individuals already in
prison on other charges.

The domestic terrorist group Basque Fatherland and Liberty (ETA), whose aim is to create an
independent Basque state, waged its deadliest year since 2004:

       On March 7, on the eve of Spain's national election, ETA gunmen murdered a former
       town councilman in Mondragon.

       On May 14, an ETA truck bomb detonated at a barracks in Legutiano killed a Civil
       Guard.

       On September 22, a car bomb detonated at a military academy in Santona, killing a
       corporal in the Spanish army.

       On December 3, the fourth victim, a Basque businessman, was shot by ETA gunmen.

Nevertheless, Spain's intensified cooperation with the French government put considerable
pressure on ETA. Joint operations in France resulted in, among other successes, the detention of
ETA's alleged political leader in May, and its alleged military chief who reportedly was also the
number-one authority in ETA, in November. On December 9, a joint operation resulted in the
arrest of the alleged replacement military chief. All three arrests occurred in France with the
participation of Spanish security forces. As of mid December, security services had arrested 158
alleged ETA members or associates, including 33 in France.

In the judicial arena, the Spanish Supreme Court overturned the convictions of several radical
Islamists from two previous, high-profile cases.

       In July the Spanish Supreme Court announced the acquittal on appeal of four of the 21
       convicted defendants in the Madrid train bombings trial who had been sentenced in
       October 2007. The four had been sentenced to between five and 12 years for smuggling
       explosives and membership in a terrorist organization.

       The Supreme Court also upheld the lower court's acquittal of the suspected mastermind
       of the attacks, agreeing with the lower court's decision that he be acquitted of belonging
       to a terrorist organization because he had already been sentenced in Italy and could not be
       tried for the same crime twice.



                                                                                          Page | 98
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 100 of 352




       In October, the Supreme Court overturned 14 of the 20 convictions of a cell sentenced in
       February for plotting to truck bomb the National Court and reduced the sentences of
       another four of those convicted in the plot.

Spain participated in the Megaports and Container Security Initiatives, and worked hard to deny
terrorists access to Spanish financial institutions. Spain maintained a robust law enforcement and
intelligence posture against terrorist financing. Spain was a member of the G8 Counterterrorism
Action Group and provided technical assistance to other countries to help build their institutions
to counter terrorist financing. Spain is a longtime member of the intergovernmental Financial
Action Task Force and its efforts to combat money laundering were considered comprehensive
and effective. However, Spain has not frozen the assets of or designated as a terrorist Imad Eddin
Barakat Yarkas, the convicted and jailed leader of the Madrid-based AQ-affiliated cell who was
detained shortly after 9/11.

Spain played an active role in the Global Initiative to Combat Nuclear Terrorism; it hosted a
table-top exercise in May, a plenary meeting in June, and a field training exercise in October.
These events developed Spain's own expertise in disaster preparedness and contingency planning
and served to build the capacity of fellow Global Initiative partner nations.

Spain also signed numerous multilateral agreements to strengthen counterterrorism cooperation
on a political level. In May, the Ministers of Interior from Spain, France, Portugal, Italy, Malta,
Algeria, Libya, Morocco, Mauritania and Tunisia agreed to strengthen their exchange of
information to prevent anybody accused of a terrorist crime from finding shelter in those
countries.

On a bilateral level, Spain signed agreements with Morocco and Algeria. In June, the Spanish
and Moroccan General Prosecutors Offices signed an International Protocol of Cooperation to
fight terrorism and organized crime. Also in June, Spain and Algeria signed a bilateral
Agreement on Security to Fight Terrorism, Illegal Immigration, and Organized Crime, which
includes the exchange of information.

Spain contributed more than 750 troops to the International Security Assistance Force in
Afghanistan.

As a country participating in the Visa Waiver Program (VWP), Spain continued to comply with
requirements in the VWP law related to information sharing and other law enforcement and
counterterrorism cooperation. This cooperation was further enhanced by the Implementing
Recommendations of the 9/11 Commission Act of 2007.

Sweden

The Government of Sweden placed a high priority on increasing international cooperation
against terrorism. Swedish authorities considered the threat of terrorist attacks inside Sweden to
be low, but they monitored a number of known terrorists and terrorist organizations within their
borders, including al-Qa‘ida (AQ), Al-Shabaab, Ansar al-Islam/Sunna, the Revolutionary Armed
Forces of Colombia (FARC), Hizb Al-Tahrir, Hizballah, Islamic Jihad, and the Kurdistan

                                                                                          Page | 99
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 101 of 352




Workers‘ Party (PKK). These groups provided logistical and financial support to their respective
organizations abroad.

The Government of Sweden did not provide safe haven to terrorists or terrorist organizations.
Terrorist organizations exploited Sweden's considerable legal protections of personal freedoms
and civil liberties to maintain a presence in the country, however. Sweden‘s political asylum
policy attracted individuals from areas of conflict.

According to Swedish terrorism experts, members of terrorist groups, such as Ansar al-Islam,
Ansar al-Sunna, and Hizballah, used funds earned in Sweden to finance terrorist activities
elsewhere. In 2007, the Swedish government shut down the al-Aqsa Foundation in Malmo when
it was suspected of facilitating such activity for Hizballah. On December 22, its deputy
chairman, Khaled al-Yousef, was charged with financing terrorism in Israel; he has not been
sentenced.

Swedish law does not provide the government independent national authority to freeze or seize
assets, unless in connection with an ongoing criminal investigation. However, once the EU takes
action, the government can and does freeze assets of entities and persons listed on the UN 1267
Sanctions Committee list. This procedure is managed through the Sanctions Act (1995). Sweden
can also take action against entities designated by the EU clearinghouse process, although
Sweden has not yet proposed individuals or entities for inclusion on such lists.

Sweden played an active role in EU deliberations to develop legal instruments for the listing and
de-listing of terrorist organizations and an appeals process after the freezing of financial assets.
Without a designation by the UN or EU, Swedish authorities only have the right to seize assets
once a criminal investigation has been initiated. Efforts to create a national authority and address
existing shortcomings are underway.

Terrorism-related cases in Sweden included:

       On May 8, Ahmad Hamad, a Swedish resident born in Iraq, was arrested and placed in
       detention by U.S. forces in Iraq. Hamad remained in detention.

       In the spring, three Swedish residents of Somali origin were released from prison after
       being held for three months on suspicion of funneling funds to terrorist organizations in
       Somalia. (Three others were arrested in Norway.)

       On October 5, Abu Qaswarah, a Swedish citizen, died in a firefight with Iraqi and U.S.
       forces in Iraq. He allegedly was the second in command of AQ and was the senior leader
       of AQ in northern Iraq. A Moroccan native, Qaswarah had historic ties to AQ in Iraq
       founder Abu Musab al-Zarqawi and senior AQ leaders in Afghanistan and Pakistan.
       According to the Swedish Security Service, Qaswarah was known for his activities in
       violent Islamist circles in Sweden and was listed on the UN and EU terrorist lists in
       December 2006.



                                                                                        Page | 100
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 102 of 352




       In 2005, the Swedish Court of Appeal found Ali Berzengi and Ferman Abdullah, Iraqi
       citizens with Swedish residency permits, guilty of financially supporting Ansar al-Sunna
       terrorist actions in Irbil, Iraq. They remained in custody awaiting a government decision
       on deportation.

       On August 4, a Moroccan, Abderazzak Jabri, was extradited from Sweden to Morocco.
       He first arrived in Sweden via Spain in 2002 and applied for asylum. He moved into the
       mosque in Brandbergen, where he shared rooms with Abu Qaswarah (see above). The
       mosque was under surveillance by Swedish authorities, who in March 2004 arrested
       several suspects, including Jabri. Afterwards Jabri was seen as a ―security threat,"
       resulting in the rejection of his asylum case. Jabri disappeared but turned up in Vienna
       two years later (2006) with a fake passport and tickets to Syria. Jabri claimed he was on
       his way to Spain to apply for amnesty as an illegal immigrant. He was then held by
       Swedish authorities until his extradition to Morocco in August 2008.

The Swedish government also agreed to pay damages to two Egyptian nationals, Ahmed Agiza
and Muhammed Alzery/al-Zari. The men claimed they had been deported by Sweden to Egypt,
where they had been tortured. An asylum request to return to Sweden was subsequently denied
by Swedish authorities; both men have appealed and remained in Egypt, where Agiza is
incarcerated.

Through the European Common Foreign and Security Policy, Sweden continued to contribute to
capacity-building projects in Morocco, Algeria, and Indonesia. Sweden participated in
EUROPOL and EUROJUST, European law enforcement institutions that coordinated member
states‘ counterterrorism cooperation and activities. Additionally, it participated in the Nordic
Council of Ministers Regional Forum for Nordic Governmental Cooperation. Sweden
contributed over USD 1,000,000 to the Terrorism Prevention Branch of the UN Office on Drugs
and Crime. In December, Sweden's Parliament voted to raise its troop contribution to the
International Security Assistance Force in Afghanistan from 350 to 500.

As a country participating in the Visa Waiver Program (VWP), Sweden continued to comply
with requirements in the VWP law related to information sharing and other law enforcement and
counterterrorism cooperation. This cooperation was further enhanced by the Implementing
Recommendations of the 9/11 Commission Act of 2007.

Switzerland

The United States worked closely with the Swiss government, the Swiss Bankers' Association,
the Swiss Interagency Counterterrorism Task Force, and cantonal law enforcement authorities.
Swiss security services continued to monitor activities of terrorist groups with a presence in
Switzerland and to coordinate with appropriate USG officials, though the scope of the
coordination was limited. Swiss law severely restricted the level of information-sharing possible
on banking issues.

On December 5, the Government of Switzerland extended, for the second time, its ban against al-
Qa‘ida (AQ) and its associate organizations for three years. The ban includes not only all

                                                                                     Page | 101
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 103 of 352




activities by the organization itself, but also all activities in support of the organization.
Approximately $16.6 million (SFr 20 million) in AQ and Taliban assets in 35 separate accounts
remained frozen.

The Swiss government maintained a list of individuals and organizations connected with
international terrorism or terrorist financing, in accordance with UN lists. On December 4, 2007,
Switzerland proposed to the UN General Assembly a new process intended to enable better
coordination in global counterterrorism efforts. Pursuant to this initiative, Switzerland and the
other four countries have held a series of workshops and made recommendations for better
coordinating the activities of the various UN bodies involved in the fight against terrorism. The
recommendations were included in a resolution that the General Assembly adopted during the
review of the UN counterterrorism strategy on September 4-5.

Along with the U.S. and UN lists, the Swiss Economic and Finance Ministries have drawn up
their own internal list of individuals and entities connected with international terrorism or its
financing. Swiss authorities have thus far blocked about 48 accounts totaling approximately USD
20.6 million from individuals or companies linked to individuals or entities listed pursuant to
relevant UN resolutions. The Swiss Attorney General also separately froze 41 accounts
representing about approximately USD 23 million on the grounds that they were related to
terrorist financing, but the extent to which these funds overlap with the UN consolidated list has
yet to be determined. As far as Taliban and AQ assets are concerned, on October 24, SECO
wrote that 35 bank accounts totaling approximately USD 19 million were still frozen.

Counterterrorism activities were carried out by several police units: The Federal Criminal
Police's Counterterrorism Unit focuses on AQ-related cases and employed 21 officials -- 11
working on terrorism, nine working on terrorist financing, and a unit chief. Of the 130 employees
who work in the Department for Analysis and Prevention in the Federal Office for Police,
approximately twelve concentrate on counterterrorism matters, in addition to the roughly 85
cantonal policemen focusing on counterterrorism activities.

In practice, the Swiss government does not compile lists of prohibited organizations. The sole
recent exception has been AQ, which is banned on the basis of UN Security Council decisions.
Due in part to increased antiterrorism activities in neighboring EU countries, several terrorist
organizations, including the Liberation Tigers of Tamil Eelam, Kurdistan Workers‘ Party (PKK),
and the Revolutionary Armed Forces of Colombia (FARC), have a presence in Switzerland.
Existing Swiss law and practice prevent the government from listing these entities as terrorist
organizations.

The Government of Switzerland estimated there are 4,000 well-organized sympathizers of the
PKK, in Switzerland and approximately 100 individuals in the PKK's central coordinating cadre.
PKK's headquarters is located in Basel, but their activities also covered the Zurich area. Most of
its activities in Switzerland consisted of media relations, training of management staff, and
fundraising. In 2007, a group of about twenty Kurdish people raided the premises of various
newspapers, radio and television stations in Basel, Bern, Biel, and Zurich, and an Amnesty
International office. One year later, in October 2008, other Kurdish activists were strongly
suspected by the Federal Office of Police (FEDPOL) of raiding a dozen Turkish cafes, travel

                                                                                      Page | 102
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 104 of 352




agencies and other buildings in several Swiss-German cantons. FEDPOL managed to track
several PKK-related messages claiming responsibility that were sent to Switzerland and abroad.
Judicial investigations were ongoing at year‘s end. The Government banned fundraising events
during Kurdish celebrations in November, such as the 30th anniversary of the founding of the
PKK. It also applied a more restrictive policy on permits, including demonstration permits,
residence permits, and Swiss citizenship applications.

In late September, French and Swiss police forces reportedly arrested twelve people belonging to
the Mujahadin-e Khalq. They were involved in the financing of a terrorist organization linked to
money laundering. Several persons were detained for judgment.

In addition to not designating the FARC as a terrorist organization, Switzerland designated Jean-
Pierre Gontard, a Swiss professor, to act as Switzerland's designated mediator for the FARC over
the past several years. Colombia expressed strong criticism against Jean-Pierre Gontard
following Columbia's successful military operation on July 2, 2008, which released 15 hostages
including former presidential candidate Ingrid Betancourt and three American defense
contractors. Colombian officials accused Jean-Pierre Gontard of exceeding his authority and of
being a money courier for FARC based on documents found at the FARC camp and have since
cut off all Swiss mediation efforts. The Swiss government defended Gontard, stating that his
work was "strictly humanitarian.‖

In practice, Switzerland does not extradite persons based solely on their membership in a
"terrorist" organization. However, terrorism and membership in a terrorist organization are
illegal and subject to criminal penalties. Article 260 of the Swiss penal code defines a terrorist as
someone who takes part in an organization that keeps its structure and membership secret and
that has the purpose of committing violent crimes or of enriching itself by criminal means.
Anyone who supports such an organization or participates in its criminal activities can be
punished with up to five years in prison. The penal code also provides for punishment of those
who commit criminal acts outside of Switzerland if their organization conducts its criminal
activities partly within Swiss boundaries or plans to do so.

Switzerland, in conjunction with Liechtenstein, commissioned a study in November on the
financing of terrorism.

In late June 2007, the U.S. Securities and Exchange Commission put Credit Suisse (CS), ABB,
and Syngenta on its "black list" of companies suspected of indirectly sponsoring terrorist
countries. Credit Suisse said that it was conducting a controlled withdrawal of its business from
Cuba, North Korea, Syria, Iran, and Sudan. ABB said that it no longer had dealings with North
Korea, Burma, or Sudan and would review its business dealings with Iran if the U.S. sanction
procedures changed.

As a country participating in the Visa Waiver Program (VWP), Switzerland continued to
comply with requirements in the VWP law related to information sharing and other law
enforcement and counterterrorism cooperation. This cooperation was further enhanced by the
Implementing Recommendations of the 9/11 Commission Act of 2007.


                                                                                         Page | 103
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 105 of 352




Turkey

Counterterrorism cooperation is a key element of our strategic partnership with Turkey.
Domestic and transnational terrorist groups have targeted Turkish nationals and foreigners in
Turkey, including, on occasion, USG personnel, for more than 40 years. Terrorist groups that
operated in Turkey have included Kurdish nationalists, al-Qa‘ida (AQ), Marxist-Leninist, and
pro-Chechen groups.

Turkish terrorism law defines terrorism as attacks against Turkish citizens and the Turkish state;
this definition may hamper Turkey‘s ability to interdict, arrest, and prosecute those who plan and
facilitate terrorist acts to be committed outside of Turkey.

AQ-inspired terrorists continued to target U.S. and foreign personnel in Turkey. On July 9, three
gunmen attacked the U.S. consulate in Istanbul, killing three police officers. The Turkish
government arrested four alleged associates of the attackers in the following days and believe
that the gunmen were AQ-inspired terrorists. Earlier in the year, the Turkish National Police
(TNP) and the National Intelligence Organization (MIT) conducted a successful series of raids
against suspected AQ-affiliated terrorists. In January, police raids in Gaziantep against an alleged
AQ cell ended in firefights, leading to the deaths of four suspects and the arrests of another 18.
Follow-on raids in April led to the detention of an additional 35 people; 24 were indicted for
various offenses. In mid-December, the Turks arrested another 60 suspected Islamic extremists
in Istanbul, Izmir, and Manisa.

Most prominent among terrorist groups in Turkey is the Kurdistan Workers‘ Party (PKK).
Composed primarily of Kurds with a nationalist agenda, the PKK operated from bases in
northern Iraq and directed its forces to target mainly Turkish security forces. In 2006, 2007, and
2008, PKK violence claimed hundreds of Turkish lives. The Kurdistan Freedom Falcons (TAK),
a group designated under E.O. 13224, is affiliated with the PKK and has claimed responsibility
for a series of deadly attacks in Turkish cities in recent years.

On February 19, TAK announced it would engage in a renewed campaign of violence in Turkey.
On July 27, two bombs exploded in the Istanbul working-class neighborhood Gungoren, killing
17 and injuring more than 150. No group claimed responsibility, but Turkish authorities blamed
the PKK. On August 19, both TAK and the PKK claimed responsibility for an August 19 car
bomb at a Mersin police checkpoint and for an August 23 car bomb in a residential area of Izmir.
The PKK also claimed responsibility for a car bomb in Diyarbakir on January 3, which killed six
civilians and wounded 70; it apologized for this attack, claiming that the attackers were PKK
members acting independently of orders.

The Turkish military and the PKK engaged in constant skirmishes in the Southeast throughout
the year, the largest of which was an October 4 attack against a military outpost at Aktutun, in
which 15 soldiers were reported killed. On October 17, 2007, in the midst of weeks of violence,
during which PKK attacks claimed scores of killed or wounded Turkish soldiers and citizens, the
Turkish parliament overwhelmingly passed a motion authorizing cross-border military
operations against PKK targets in northern Iraq, which it renewed in October 2008. U.S.

                                                                                       Page | 104
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 106 of 352




information sharing, begun in November 2007, helps ensure these Turkish actions hit terrorist
rather than civilian targets. Turkish forces carried out extensive operations along the Turkey-Iraq
border in the latter part of the year and continued to carry out strikes along the Turkey-Iraq
border throughout 2008. In February, the Turks launched ground operations into northern Iraq,
targeting PKK locations, and then disengaged by the end of the month. The Turkish government
claimed that 657 PKK members were killed, 161 were captured, and 161 had surrendered in
skirmishes throughout the year. In addition, 120 PKK members turned themselves over to
Turkish authorities under the terms of a repentance law passed in 2005.

Other prominent terrorist groups in Turkey included the Revolutionary People's Liberation
Party/Front, a militant Marxist-Leninist group with anti-U.S. and anti-NATO views that seeks
the violent overthrow of the Turkish state; and Turkish Hizballah (not affiliated with Lebanese
Hizballah), an organization of Sunni Kurds with a violent history. The Great Eastern Islamic
Raiders Front is a decentralized Islamic revivalist group that was particularly active in the 1990s;
it claimed ties with al-Qa‘ida (AQ). A previously unknown terrorist organization, Revolutionary
Headquarters (Devrimci Karargah), an apparently Marxist organization espousing an anti-
imperialist, anti-Zionist agenda, claimed responsibility for two attacks in Istanbul against
political and military targets. Investigations into an organization named Ergenekon, allegedly
composed of former military officials, bureaucrats, politicians, journalists, and underworld
figures, began in 2007, leading to arrests in the summer of 2008. Alleged members of Ergenekon
were on trial for a number of crimes including terrorism charges; the details of the case were
murky, however, and Ergenekon‘s status as a terrorist organization remained under debate at
year‘s end.

In November 2008, Turkish customs officials at the Port of Mersin seized a suspicious Iranian
shipment bound for Venezuela which contained 22 shipping containers of barrels of nitrate and
sulfite chemicals, commonly used for bombs, along with dismantled laboratory equipment.
Customs officials detected the equipment during a search of 22 containers manifested as "tractor
parts." They were being transshipped to Port of Mersin by trucks from Iran. In December,
customs officials asked Turkish Atomic Energy Authority and military experts to examine the
seized material. At year‘s end, disposition of the shipment remained undecided.

The Turkish government has proposed a number of reforms to its counterterrorism and
intelligence structure including increasing civilian control of counterterrorism operations and
improving civil-military cooperation in CT efforts. The reform proposals predated 2008, but
were given a sharper focus following the October 4 Aktutun attack. The proposals were still in
the formative stage at year‘s end.

Turkey has consistently supported Coalition efforts in Afghanistan. Turkey has over 800 troops
as well as a military training team in Kabul, a civilian Provincial Reconstruction Team in
Wardak Province, and has undertaken training of Afghan police officials, politicians, and
bureaucrats in Turkey. It has pledged a total of $200 million to reconstruction efforts in
Afghanistan. Turkey has provided significant logistical support to Coalition operations in
Afghanistan and Iraq, authorizing the use of Incirlik Air Base as an air-refueling hub for
Operation Enduring Freedom and Operation Iraqi Freedom, and as a cargo hub to transport non-
lethal cargo to U.S. troops in Afghanistan and Iraq. Almost 60 percent of air cargo for U.S.

                                                                                       Page | 105
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 107 of 352




troops in Iraq transits Incirlik. Establishment of this hub allows six C-17 aircraft to transport the
amount of goods it took nine to ten aircraft to move from Germany, and saves the United States
almost $160 million per year. Between one-third and two-thirds of the fuel destined for the Iraqi
people and more than 25 percent of fuel for Coalition Forces transits from Turkey into Iraq via
the Habur Gate border crossing. Turkey was active in reconstruction efforts, including providing
electricity to Iraq. Turkey contributed headquarters personnel to the NATO Training Mission in
Iraq (NTM-I) and completed military leadership training in Turkey for 89 Iraqi officers as a
further contribution to the NATO NTM-I.

Pursuant to its obligations under UNSCR 1267 and subsequent resolutions, Turkish officials
continued to circulate UN and U.S.-designated names of terrorists to all law enforcement and
intelligence agencies, and to financial institutions. Only UN-listed names, however, were
subjected to asset freezes enforced through a Council of Ministers decree. This legal mechanism
for enforcing sanctions under UNSCR 1267 was challenged in Turkish courts by UN-designated
terrorist financier Yasin al-Kadi, whose assets had been frozen by the state. Following a series of
legal actions, the decree freezing his assets has been successfully challenged but was still in
effect pending appeal.

Ukraine

Ukraine suffered no domestic terrorism incidents, although law enforcement authorities
sometimes labeled ordinary criminal activity as terrorist acts. The Ukrainian State Committee for
Financial Monitoring (SCFM) and the Professional Association of Managers of Financial
Companies signed an agreement to include real estate financial transactions in data reported to
the SCFM. The agreement was intended to counteract the ability of criminal and terrorist
organizations to launder money through real estate transactions.

From October 30-31, the SBU hosted a seminar on "The Prevention of Terrorism: International
Experience and its Relevance for Ukraine" in Kyiv that brought together senior government
officials with international experts to discuss how Ukraine can learn from the experience of its
European counterparts. On November 13-14, government counterterrorism officials also
participated in OSCE-sponsored training on incorporating international counterterrorism laws
into Ukrainian legislation. Ukraine continued to contribute to stabilization efforts in both Iraq
and Afghanistan.

United Kingdom

In December, a jury at Woolwich Crown Court in south London convicted Bilal Abdulla, a
doctor who had been practicing medicine in Scotland, of conspiracy to murder and conspiring to
cause explosions in the June 30, 2007 car bomb attack at Glasgow International Airport and in
failed car bomb attacks in London a day earlier. He was sentenced to life in prison and is
expected to serve at least 32 years before being eligible for release. Abdulla was accused of




                                                                                         Page | 106
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 108 of 352




planning two attacks in London and Glasgow8 just days after Prime Minister Gordon Brown
took office.

In December, Manchester Crown Court convicted Rangzieb Ahmed of being a member of al-
Qa'ida (AQ) and directing a terrorist organization in Britain. He was sentenced to life in prison
and is expected to serve a minimum of ten years. A co-defendant, Habib Ahmed, was also found
guilty of belonging to AQ. Rangzieb was accused of leading a three-man terrorist cell that was
planning a terrorist attack overseas, and his conviction marked the first of its kind in the United
Kingdom since directing terrorism became an offense under the Terrorism Act of 2000. The
prosecution presented evidence that Rangzieb was in contact with senior AQ members. Both
men's arrest and the disruption of their cell was the result of a three-year international
investigation by police.

In November, Parliament passed the Counterterrorism Act 2008. The act lays out and refines
government powers to pursue and prosecute suspected terrorists, and focuses mainly on rules of
evidence and information gathering, search and seizure, terrorist finance, jurisdiction,
questioning suspects, and forfeiture of assets. The government was forced to throw out one
provision of the Act which would have extended the detention period for terrorist suspects before
being charged to 42 days. A heavy defeat in the House of Lords voted down the controversial
measure 309 to 118 in October. In the wake of defeat in the House of Lords, Home Secretary
Jacqui Smith indicated that new legislation would be brought forward to allow the director of
public prosecutions to apply to the courts for the right to question terrorist suspects for up to 42
days if necessary.

On November 8, police re-arrested radical cleric and terrorist suspect Abu Qatada at his home in
west London after a Special Immigration Appeals Commission revoked his bail over concerns
that he was a flight risk and was in danger of breaching his bail conditions. Suspected of being
Osama bin Ladin's "right-hand man in the UK" and an AQ recruiter in Europe, Qatada had been
released from prison to house arrest in June after successfully contesting UK plans to deport him
to Jordan where he was convicted in absentia of planning terrorist attacks. Between his release in
June and his re-arrest in November, Qatada had been living under strict bail conditions, including
a 22-hour per day curfew and a ban from using mobile telephones or the Internet. The Home
Office continued attempts to secure his deportation to Jordan.




8
  A paramedic became suspicious of the contents of one of the vehicles, (the other had already been towed away for
parking illegally), which led to the discovery of the plot. Neither vehicle detonated as police managed to defuse
them. The following day, two terrorist suspects, Abdulla and Kafeel Ahmed, believed to have fled from London,
attempted to drive a vehicle filled with gas cylinders into an entrance of Glasgow airport. The vehicle caught fire
and did limited damage to the building. The driver, Ahmed, died later as a result of injuries sustained at the scene,
while an airport employee apprehended Abdulla as he exited the vehicle. Abdulla, who is of Iraqi origin, had
associated with a Sunni terrorist cell in Baghdad before returning to Britain to plan the 2007 attacks.




                                                                                                       Page | 107
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 109 of 352




Abdelbasset al-Megrahi, a Libyan citizen, continued to pursue a second appeal of his conviction
by a Scottish court in connection with the 1988 terrorist bombing of Pan Am flight 103 over
Lockerbie, Scotland, which killed 270 people. Following his diagnosis of incurable cancer by
doctors in Scotland in September, Megrahi applied for bail (he qualified to make the bail
application because of his pending appeal). The Scottish High Court of Justiciary denied
Megrahi's bail request on November 14, indicating that Meghrai's declining health had not
reached a stage at which early release would be appropriate. Megrahi is serving a life sentence in
Scottish prison.

The government continued to hone its response to terrorism under its "CONTEST"
Counterterrorism Strategy. The CONTEST strategy divides government resources under four
thematic response areas: Prevent, Pursue, Protect, and Prepare. In December the government
hosted its second annual "Prevent" conference, drawing together over 700 participants from
national and local government, community and civil society organizations, law enforcement
agencies, and social service providers to review progress in the government's counter-
radicalization efforts at the local level. The conference was an opportunity for stakeholders to
take stock of efforts to develop and implement local government-funded programs aimed at
countering extremism in communities throughout the United Kingdom. Participants shared
information on best practices and discussed programs as varied as cultural and sports workshops,
discussion forums, and joint police-social service partnerships focused on identifying young
people vulnerable to messages of extremism. The Home Secretary opened the conference by
calling on participants to confront radical ideology that contends that being British and being
Muslim are incompatible.

In October, the Home Secretary announced new measures aimed at strengthening the
government's power to exclude foreign extremists from entering Britain. The so-called
"preachers of hate" rules are expected to extend to anyone suspected of advocating illegal
activity to stir tensions in the UK. The new rules will give the Home Office new powers to
"name and shame" extremists blocked from entering Britain and to share their details with other
countries. The rules, which could apply equally to radical clerics as well as animal-rights
protesters and far-right groups, are expected to see an increase in the number of people banned
from entering Britain and will shift the burden of proof from the government to suspected
individuals, by demanding that they refute accusations made against them by publicly
denouncing or retracting their reported views. By year's end, it was not clear whether the
measures had been applied to anyone, nor was it clear whether the measures would survive a
court challenge.

In testimony to the House of Commons Defense Committee in October, government Security
Minister Lord West warned that Britain faced a 30-year struggle to counter radicalization among
extremist elements of the country's young Muslims. West praised the government's efforts to
open dialogue with young British Muslims, insisting that engagement was beginning to pay
dividends, but cautioned that there was still a long way to go, and that it would take decades to
win the battle of ideas against terrorism and extremism. Lord West's testimony before the
committee investigating Britain's preparedness to defend itself against terrorism drew strong
reaction when West, a former Royal Navy admiral and First Sea Lord, raised concern over the
UK's ability to monitor all the vessels entering British waters and to patrol the 11,000 miles of

                                                                                      Page | 108
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 110 of 352




British coast effectively. UK media reported that committee members expressed concern that
management of the UK's national security apparatus remained fragmented between various
ministries and Whitehall departments.

In October, the Secretary of State for Schools announced plans to issue guidance to UK primary
and secondary schools requiring teachers and school administrators to play a key role in getting
young people to reject extremism. The goal was to empower young people to expose and refute
extremist ideology through classroom discussions, short courses, and anti-hate seminars. The
guidance would require teachers to report students to the police if there is suspicion of them
being drawn to violent extremism. Similarly, in November, the Home Office requested in
November that universities monitor the attendance and movements of international students in an
attempt to counter student visa scams.

In early 2008, UK authorities also detained and expelled a PKK representative in Britain, and in
December they conducted raids against a group of individuals suspected of providing support to
the PKK.

As a country participating in the Visa Waiver Program (VWP), the United Kingdom continued to
comply with requirements in the VWP law related to information sharing and other law
enforcement and counterterrorism cooperation. This cooperation was further enhanced by the
Implementing Recommendations of the 9/11 Commission Act of 2007.

Northern Ireland

Since May 2007, Northern Ireland has been governed by a power-sharing agreement led by the
Democratic Unionist Party (DUP) and Sinn Fein, the political wing of the IRA. Activities by
dissident republican groups opposed to Sinn Fein's participation in the peace process and the
current power sharing government were the main source of concern. In June, the Secretary of
State for Northern Ireland Shaun Woodward stated that dissident republican activity was at its
highest level in five years. Later in the year, police raised concerns that a five-month impasse
between Sinn Fein and the DUP over devolution of policing and justice could embolden
dissident groups. The impasse was resolved in November, however, and the parties were
working together toward devolution. Unionists raised concerns about devolution occurring while
the IRA Army Council was still active. At the request of the British and Irish governments, the
Independent Monitoring Commission (IMC) looked into the Army Council's operations and
determined there was no evidence that it was operational.

The Independent Monitoring Commission (IMC), a four-person body established by the Irish and
British governments in 2004, regularly releases reports on paramilitary activity in Northern
Ireland and Ireland. In a 2008 report, the IMC stated that it had not observed a material increase
in the number of dissident activists or an increase in their access to weapons. The IMC did note
that the targeting by dissident groups of Northern Ireland police officers remained a serious
concern. Various dissident republican groups, including the Continuity IRA and the Real IRA,
were involved in attacks on police throughout the year.




                                                                                     Page | 109
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 111 of 352




In December, the British government announced that loyalist paramilitary groups had until
February 2010 to decommission their weapons or face prosecution for illegal possession of
illegal arms. The International Commission on Decommissioning (IICD) continued to work with
the Ulster Defense Association (UDA) and Ulster Volunteer Force (UVF) to complete this
process.


Middle East and North Africa Overview

―Terrorism and criminality are the enemies of every religion and every civilization. They would
not have appeared except for the absence of the principle of tolerance.‖

                                           --King Abdullah bin Abdulaziz of Saudi Arabia
                                             The United Nations, New York City
                                             November 13, 2008

Most governments in the region cooperated with the United States in counterterrorist activities
and undertook efforts to strengthen their capabilities to counter terrorism effectively. These
efforts included participation in USG-sponsored antiterrorism assistance (ATA) programs and
taking steps to bolster banking and legal regimes to combat terrorist financing.

The Iraqi government, in coordination with the Coalition, made significant progress in
combating AQI and affiliated terrorist organizations. There was a notable reduction in the
number of security incidents throughout much of Iraq, including a decrease in civilian casualties,
enemy attacks, and improvised explosive device (IED) attacks in the last quarter of the year.
Terrorist organizations and insurgent groups continued their attacks on Coalition and Iraqi
security forces using IEDs, vehicle-borne improvised explosive devices (VBIEDs), and suicide
bombers. The Iraqi government continued to emphasize national reconciliation and made
progress in passing key pieces of reconciliation-related legislation. There were also practical
steps taken that helped to advance reconciliation at the provincial and local level. The United
States continued its focused efforts to mitigate the threat posed by foreign fighters in Iraq. State
sponsors of terrorism, Iran and Syria, continued to play destabilizing roles in the region. [See
Chapter 3, State Sponsors of Terrorism.]

The Expanded Neighbors Process continued to provide a forum for Iraq and its neighbors to
address the political and security challenges facing Iraq and the region. In November, the Iraqi
government sent representatives to Syria to participate in the second Neighbors Process working
group on border security where the group sought new ways to limit the flow of foreign terrorists
into Iraq.

Israel responded to the terrorist threat as it has in recent years, with operations targeted at
terrorist leaders, terrorist infrastructure, and active terrorist activities such as rocket launching
groups. Israel Defense Forces (IDF) and Israel Security Services (ISA) continued incursions into
the West Bank to conduct roundups and other military operations designed to increase pressure
on Palestinian terrorist organizations and their supporters. The Israeli security services also
imposed strict and widespread closures and curfews in Palestinian areas. The regular and

                                                                                         Page | 110
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 112 of 352




indiscriminate rocket attacks on Israel from Gaza were met by retaliatory fire by the IDF. Israel
also maintained its targeted assassinations policy in Gaza. While there continued to be an overall
decrease in the number of successfully perpetrated terrorist attacks in comparison to previous
years, Israeli security officials maintained that the decrease was not for lack of terrorists‘ efforts,
but because the security services were able to keep terrorist planners and operators off balance
and foil acts before they were carried out. The Israeli Air Force increasingly launched airstrikes
against launch teams in November and December following escalations in rocket and mortar
attacks. Israel launched Operation Cast Lead in Gaza on December 27 in response to these rocket
attacks.

In Lebanon, a campaign of domestic political intimidation continued, including several attacks
against members of the Lebanese army and Internal Security Forces. In May, Lebanese
Hizballah initiated armed confrontations against Lebanese government and other Sunni and
Christian elements in the country following the government‘s efforts to shut down Hizballah‘s
independent telecommunications network, in addition to the removal of the Hizballah-affiliated
head of airport security. A Hizballah official suspected in several bombings against U.S. citizens,
Imad Mughniyeh, was killed in Damascus, Syria in February. No one has taken responsibility for
his death.

Attacks in Algeria in August killed nearly 80 people. These attacks were indicative of the shifts
in strategy made by al-Qa‘ida in the Islamic Maghreb (AQIM) towards attacks employing
suicide tactics and improvised explosive devices (IEDs), and the targeting of Western interests as
well as Algerian government officials and civilians.

On March 10, AQIM claimed responsibility for kidnapping two Austrian tourists near the
Tunisia-Algeria border. The hostages were released on October 31 after a ransom was paid. In
February, the Tunisian courts handed down guilty verdicts on eight of 30 Tunisians convicted in
a December 2007/January 2008 plot targeting U.S. and UK interests in Tunisia.

The security situation in Yemen deteriorated significantly over the past year as al-Qa‘ida in
Yemen increased its attacks against Western and Yemeni government institutions. On January
17, suspected al-Qa‘ida operatives ambushed a tourist convoy in the eastern Hadramout
Governorate, killing two Belgians. The U.S. Embassy was attacked on September 17; fatalities
included several Yemeni security personnel and citizens, as well as an American citizen.

Algeria

The security situation in Algeria was marked by a decrease in the number of high profile terrorist
attacks throughout the country compared with 2007, although the overall number of attacks did
not decline and ongoing low-level terrorist activities continued in the countryside. In the first
half of the year there was a lull in attacks by terrorist groups as security forces stepped up their
operations following the December 2007 bombing of the UN headquarters in Algiers. There was
a dramatic rise in terrorist attacks during the month of August, however, with at least 79 people
killed in various incidents across northeastern Algeria, most of them in suicide bombings. The
targets included police stations, a coast guard outpost, and a bus transporting Algerian workers
for a Canadian company. Previously, the Salafist Group for Preaching and Combat (GSPC), now

                                                                                          Page | 111
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 113 of 352




al-Qa'ida in the Islamic Maghreb (AQIM), focused on targeting Algerian government interests
and had been more averse to suicide attacks and civilian casualties. Although Algerian
government interests remained the primary focus of AQIM, the attack on the bus and an attack
against French railroad workers confirmed AQIM‘s intention to act on its public threats against
foreigners. AQIM continued to diversify its tactics by importing tactics used in Iraq and
Afghanistan.

National reconciliation remained a contentious issue for many Algerians, who are still divided
over whether amnesty and re-integration or a more aggressive, unforgiving approach to terrorism
is the best way to address the continuing threat. Although the Charter for Peace and National
Reconciliation has officially expired, its terms may still be applied on a case by case basis at the
exclusive discretion of the president.

Following the 2006 announcement of affiliation with al-Qa‘ida (AQ), AQIM began to increase
the threats against what it termed "crusading" Westerners, particularly American and French
citizens, although Russians, Danes, Austrians, and now Canadians have been targeted as well.
AQIM support cells have been discovered and dismantled in Spain, Italy, Morocco, Mauritania,
and Mali, with AQIM-maintained training camps and support networks in northern Mali.

The year was punctuated in the month of August with several high-profile terrorist attacks:

         On August 3, a police station in Tizi Ouzou, the capital of the Kabylie region, was
         damaged in a suicide bomb attack, leaving over twenty people injured.

         On August 9, eight people, all civilians, were killed in an attack on a police station in
         Zemmouri al-Bahri, a seaside town to the east of Algiers.

         On August 10, three policemen were killed in a bomb attack on the nearby beach of
         Tigzirt.

         On August 19, the heaviest casualties from the August spate of attacks occurred when a
         suicide bomber exploded his vehicle outside a gendarmerie training college in Issers
         where prospective new recruits were waiting for the gates to open. The Algerian
         government reported that 43 people were killed and 45 injured.

         On August 20, there were two car bomb explosions in the nearby town of Bouira. The
         first, outside a military building, left four soldiers lightly wounded, according to the
         official Algerian Press Service. The second exploded outside of a hotel and killed 11
         people. It was reported that the hotel was being used to house foreigners working on
         the nearby Koudiet Acerdoune dam project, run by a Canadian company. During the
         attack, the driver of the suicide vehicle rammed a bus carrying workers of the company
         and detonated the bomb.

The police and army response to the August attacks was energetic, and public disapproval of the
large number of civilians killed in the attacks increased the number of tips phoned in, which may
account for the historically low number of attacks that occurred during the subsequent Ramadan

                                                                                        Page | 112
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 114 of 352




holiday in September. A noticeable increase in the visible security presence in major cities may
have also contributed to the low number of terrorist incidents during Ramadan.

The majority of attacks have occurred in rural and suburban areas. The terrorists were very
careful to establish remote bases, communicate sparingly, and planned and carried out attacks
meticulously. AQIM appeared aware of the need to avoid civilian casualties, but this has been
difficult to accomplish as its police and military targets often operated among civilians. Roadside
bombs and ambushes persisted despite the efforts of the security forces. In some cases, however,
approaching terrorists were intercepted before they could successfully complete their attacks.
The combination of a population weary of civilian casualties from over a decade of Islamic
terrorist violence, and the growing availability and use of cell phones has made the terrorists
more vulnerable to detection and attack by the police.

AQIM's strategy in Algeria appeared to be influenced by AQ's experience in Iraq. AQIM has
issued directions to avoid civilian deaths and attacks have been concentrated on military, police,
and foreign targets. AQIM sought to disrupt business and commercial activity and probably used
such attacks to discourage foreign investment. The overall civilian death toll due to terrorist
attacks has declined in recent years.

It was estimated that the Algerian security services killed, wounded or arrested 1,000 terrorists in
2008, compared to an estimated combined figure of about 1,100 for 2007. Although the total
number of attacks rose in 2008 to 295 compared to 218 in 2007, the number of civilian casualties
decreased. The counterterrorism successes of the Algerian services, combined with the public
rejection of terrorists, possibly reduced AQIM's overall effectiveness. One of the most effective
counterterrorism operations took place in August when 12 terrorists were killed in the forests of
Ouacif and Ain Elhamam, in the wilaya of Tizi Ouzou. The surge in terrorist activity in late
August may have been revenge attacks for this operation. In addition, over 300 terrorists were
sentenced (often in absentia, with sentences never carried out) to capital punishment during the
year, of which 257 were sentenced by the court of Boumerdes alone. The Government of Algeria
instituted a program to hire 100,000 new police and gendarme officers, reinforce the borders,
augment security at airports, and increase the overall security presence in the city of Algiers. The
initiative was effective in reducing the impact of terrorist incidents during the year and also
demonstrated the government's determination to fight terrorism.

AQIM, thanks in part to high unemployment among Algerian youth, was partially successful in
replenishing its numbers after the arrests, surrender, or death of an estimated 1,000 terrorists.
Those remaining appeared to be more hard-line and resistant to the government's amnesty offer.
Despite the upsurge of AQIM activity in August, the overall security situation remained greatly
improved from the situation of the late 1990s. The Algerian military and security forces were
often criticized as slow to adapt to AQIM's changing tactics as well as slow to accept that they
faced a better organized international threat in the form of AQIM rather than a purely internal
threat.

Bahrain




                                                                                       Page | 113
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 115 of 352




The Government of Bahrain actively monitored terrorist suspects, but domestic legal constraints
at times hampered its ability to detain and prosecute such suspects. The trial of five men accused
of membership in a terrorist organization, undergoing terrorist training, facilitating the travel of
others abroad to receive terrorist training, and financing terrorism ended with their conviction on
January 16. The court sentenced the five to six months imprisonment with credit for time served.
The case represented the first use of the new 2006 counterterrorism law.9

Security forces monitored the activities of two other Bahraini citizens and arrested them on June
9. Prosecutors charged the men with maintaining links to al-Qa‘ida and financing terrorism.
Their trial began on August 24 and was ongoing at year‘s end.

Bahrain continued its cooperation with U.S. authorities on counterterrorist finance. Its Financial
Information Unit (FIU) resides in the Central Bank of Bahrain (CBB). The CBB, FIU, and local
banks worked cooperatively on counterterrorist finance and anti-money laundering issues. The
government expressed its desire to host a conference in conjunction with the U.S. Department of
the Treasury on the regulation of Islamic charities. In addition, Bahrain hosts the Middle East
and North Africa Financial Action Task Force secretariat.

Egypt

While there were no attacks by foreign terrorist groups in Egypt, the smuggling of humans,
weapons, and other contraband through the Sinai into Israel and the Gaza Strip has created
criminal networks that may be associated with terrorist groups in the region. The apparent
radicalization of some Sinai Bedouin may possibly be linked in part to these smuggling networks
and Egyptian efforts to dismantle them.

The Egyptian and U.S. governments maintained a strong dialogue and shared information on a
broad range of counterterrorism and law enforcement issues. In 2008, Egypt hosted the fourth
annual session of the U.S.-Egypt Counterterrorism Joint Working Group.

In the past six years, Egypt has tightened its terrorist finance regulations in keeping with relevant
UN Security Council resolutions. Egypt strengthened its anti-money laundering legislation by
specifically adding terrorism financing to the list of punishable crimes. The Government of
Egypt also maintained open lines of communication with U.S. officials concerning terrorist
finance information. The Egyptian government regularly informed its own financial institutions
of any individuals or entities that are designated by any of the UN sanctions committees. A team
from the UN Counterterrorism Committee Executive Directorate visited Egypt to review efforts
to implement UN Security Council resolutions on counterterrorism.

Egypt maintained its strengthened airport security measures and security for the Suez Canal, and
continued to institute more stringent port security measures.

9
  The 2006 counterterrorism law was the first of its kind in Bahrain to specifically criminalize terrorism. It
enumerated the types of crimes considered to be terrorism and established punishments, ranging up to and including
the death penalty. The law also criminalized conspiracy to carry out an act of terrorism and outlawed membership in
proscribed groups, including al-Qa‘ida. Bahrain enacted amendments to an existing anti-money laundering law in
2006 that criminalized the undeclared transfer of money across international borders.
                                                                                                     Page | 114
       Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 116 of 352




The Egyptian judicial system does not allow plea bargaining, and terrorists have historically been
prosecuted to the full extent of the law. Terrorism defendants may be tried in military tribunals
or emergency courts. Many of the Egyptian president's far-reaching powers in the realm of
counterterrorism come from Egypt's Emergency Law, which has been in force since 1981, and
was renewed by Parliament for two years in June. President Mubarak has pledged to lift the
Emergency Law and has called for new counterterrorism legislation to replace the Emergency
Law, noting that Egypt should follow the example of other countries that have recently passed
comprehensive laws to combat terrorism. Such legislation reportedly has been drafted but not yet
submitted to Egypt's Parliament.

The imprisoned former leader of Egyptian Islamic Jihad, Sayid Imam al-Sharif, issued a sequel
to his 2007 critique of violent jihad. His critique, while not a rejection of the concept of violent
jihad, attempted to establish "rules of engagement" and also suggested non-violent alternatives.

Iraq

Iraq remained a committed partner in counterterrorism efforts. The Iraqi government, with
support from Coalition Forces, continued to make significant progress in combating al-Qa‘ida in
Iraq (AQI) and affiliated terrorist organizations, as well as Shiite militia elements engaged in
terrorism. The significant reduction in the number of security incidents throughout much of Iraq,
beginning in the last half of 2007, continued in 2008, with an even further decrease in civilian
casualties, enemy attacks, and improvised explosive device (IED) attacks.

Terrorist organizations and insurgent groups continued attacks on Coalition and Iraqi security
forces using IEDs, including vehicle-borne improvised explosive devices, and suicide bombers.
Beginning in November 2007 and through July 2008, improvised rocket-assisted mortars were
used in attacks on Coalition Forces resulting in both military and civilian casualties. AQI and its
Sunni extremist partners also increasingly used Iraqi nationals and females as suicide bombers.
Coalition Forces conducted a full spectrum of operations to defeat the adaptive threats employed
by AQI, by, with, and through Iraqi forces.

Iraqi and Coalition Forces tactically defeated many AQI cells in Baghdad and Anbar, and AQI
elements consolidated into Ninewa and Diyala provinces. Despite being limited to smaller safe
havens within Iraq, AQI retained pockets of extremists in and around Baghdad and in Anbar. In
Ninewa, Coalition Forces focused operations against AQI and like-minded Sunni extremists by
capturing or killing senior leaders. On October 5, U.S. troops killed Abu Qaswarah, AQI‘s Emir
of the North and second-in-command. AQI continued primarily to target the Iraqi security forces,
SOI (Sons of Iraq) groups, and tribal awakening movement members. Despite the improved
security environment, AQI still possessed the means to launch high-profile attacks against Iraqi
civilians and infrastructure and their focus seemed to have shifted to such attacks. In addition to
countering AQI and Sunni extremists, Iraq is making progress in defeating terrorists with
alternative motivations.

Foreign terrorists from North Africa and other Middle Eastern countries who were sympathetic
to Sunni extremists continued to flow into Iraq, predominantly through Syria. Their numbers,

                                                                                         Page | 115
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 117 of 352




however, were significantly fewer than in the previous year. Terrorism committed by illegal
armed groups receiving weapons and training from Iran continued to endanger the security and
stability of Iraq, however incidents of such violence were markedly lower than in the previous
year. Many of the groups receiving ideological and logistical support from Iran were based in
Shia communities in Central and Southern Iraq. Iraqi government officials continued to strongly
condemn terrorists from all quarters. On November 19, Iraq, Turkey, and the United States
renewed its formal trilateral security dialogue as one element of ongoing cooperative efforts to
counter the militant Kurdish nationalist group, Kurdistan Workers‘ Party (PKK). Iraqi leaders,
including those from the Kurdistan Regional Government continued to publicly state that the
PKK was a terrorist organization and would not be tolerated in Iraq. The Trilateral discussions
continued through the end of the year.

The Iraqi government increased its bilateral and multilateral efforts to garner regional and
international support against the common threat of terrorism. The Expanded Neighbors Process
continued to provide a forum in which Iraq and its neighbors could address the political and
security challenges facing Iraq and the region. In November, the government sent representatives
to Syria to participate in the second Neighbors Process working group on border security where
the group sought new ways to limit the flow of foreign terrorists into Iraq. Also on the diplomatic
front, ambassadors from Jordan, Bahrain, Syria, United Arab Emirates, Kuwait, and the Arab
League all presented their credentials in 2008.

The Iraqi government pressed senior Iranian leaders to end support for lethal aid to Iraqi militias,
and the Iraqi army defeated extremists trained and equipped by Iran in Basra, Baghdad, and other
areas. For example, in the Charge of the Knights operation in April in Basra, Prime Minister
Maliki ordered Iraqi security forces to combat extralegal Iranian-supported militias. Iraqi forces
arrested violent extremists, confiscated arms, and helped to reestablish the rule of law in Basra.
The operation was Iraqi-led, while small British and American Military Transition Teams were
in place to provide Iraqi leaders with advice, access to surveillance, and the ability to call for
additional resources as needed.

On April 19, in published comments in response to the operations, Muqtada al-Sadr threatened to
wage ―open war until liberation‖ against the Iraqi government unless it agreed to stop targeting
Mahdi Army members. Attacks by Mahdi Army members increased in Baghdad‘s Sadr City
neighborhood after Sadr‘s statement. However, Iraqi Foreign Minister Hoshiyar Zebari vowed,
in response, that the Iraqi government would continue to pursue militias. Although attacks by
militants have since sharply decreased, Shia militant groups‘ ties to Iran remained a challenge
and threat to Iraq‘s long term stability.

The Government of Iraq attributed security gains to both the Coalition troop surge and the
purported decisions by some elements affiliated with Muqtada al-Sadr's Jaysh al-Mahdi Army to
forego armed action in favor of political activity. Improved Iraqi Security Forces proficiency and
increasing popular support for the actions of Iraqi Forces against AQI and other extremist groups
also illustrated security progress. SOI groups provided Coalition and Iraqi forces with valuable
information that helped disrupt terrorist operations and exposed large weapons caches. The SOI
began integration into Iraqi Security Forces in October. Sunni tribal awakening movements
formed alliances with the coalition against AQI and extremist groups. Ethno-sectarian related

                                                                                       Page | 116
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 118 of 352




violence continued to decline, although reports late in the year that Christians were targeted for
assassination in Mosul indicated that AQI still sought to sow fear and instability by promoting
inter-ethnic and inter-religious animosity.

The Iraqi security forces continued to build tactical and operational momentum and assumed
responsibility for security in all of Iraq's 18 provinces. On November 17, the Governments of
Iraq and the United States signed a Security Agreement that provided the legal basis for
continued security cooperation, which will help Iraq build its capacity to fight terrorist
organizations, and established formal mechanisms for ensuring that future security operations are
conducted in accord with the Security Agreement. Continued international support will be
critical for the Iraqi government to continue building its capacity to fight terrorist organizations.
Iraq's intelligence services continued to improve in both competency and confidence, but will
require ongoing support before they will be able to adequately identify and respond to internal
and external terrorist threats.

Israel, West Bank, and Gaza

Twenty-seven Israeli civilians were killed in at least 10 separate terrorist attacks during the year,
up from six attacks in 2007. Israel continued to experience terrorist threats emanating from the
West Bank and Gaza. Rocket and even more accurate mortar fire emanating from the Gaza Strip
were Palestinian terrorist organizations' preferred form of attack, while incidents of Palestinian
suicide bombings continued to decline relative to previous years.

Israel responded to the terrorist threat as it has in recent years, with operations targeted at
terrorist leaders, terrorist infrastructure, and active terrorist activities such as rocket launching
groups. Israel Defense Forces (IDF) and Israel Security Services (ISA) incursions into the West
Bank continued to conduct roundups and other military operations designed to increase pressure
on Palestinian terrorist organizations and their supporters. The Israeli security services also
imposed strict and widespread closures and curfews in Palestinian areas. By some reports, Israeli
military operations in 2008 killed an estimated 782 Palestinians in the West Bank and Gaza,
including at least 315 by year's end as a result of Israeli Air Force (IAF) airstrikes.

Radical groups used Gaza casualties for propaganda purposes. Due to budgetary constraints,
construction on an extensive security barrier in the West Bank and Jerusalem was sporadic in
2008. Israeli officials believed the separation barrier played an important role in making terrorist
attacks more difficult to undertake.

Terrorist attacks in Israel and the West Bank included the following:

        On February 4, a Palestinian suicide bomber struck a shopping mall in the southern town
        of Dimona, killing one person and injuring nine others. Israeli police killed a second
        attacker before he was able to detonate his bomb belt. Two terrorist groups, the al-Aqsa
        Martyrs' Brigade (AAMB) and the Popular Front for the Liberation of Palestine (PFLP),
        claimed joint responsibility for the attack.



                                                                                         Page | 117
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 119 of 352




        On March 6, a Palestinian resident of East Jerusalem shot and killed eight students
        and wounded 11 others at the prominent Mercaz Harav Kook Yeshiva (Jewish religious
        school) in West Jerusalem. An off-duty soldier entered the yeshiva and killed the
        assailant.

        On April 25, a terrorist operating on behalf of HAMAS and the Palestinian Islamic Jihad
        (PIJ) infiltrated Israel from the West Bank and shot to death two civilian security guards
        at an industrial park near the village of Qalansuwa.
        On June 1 and 20, Israeli settlers fired three rockets toward the Palestinian town of
        Burin. In late July, settlers threw a Molotov cocktail into a home in Burin as well. No
        injuries were reported from either attack.

        On July 2, a Palestinian resident of East Jerusalem killed three people and wounded at
        least 18 others with a bulldozer in West Jerusalem before being shot and killed by an off-
        duty soldier. The government defined the incident as a terrorist attack, but police were
        unable to determine a clear motive.

        On July 22, a Palestinian resident of East Jerusalem wounded at least 16 people with a
        bulldozer on a busy West Jerusalem street before being killed by police. The attack was
        widely viewed as a copycat of the July 2 attack.

        On September 25, a prominent Hebrew University professor and critic of Jewish
        settlements in the West Bank was wounded when a pipe bomb, allegedly planted by
        radical members of the settlement movement, exploded as he opened the door of his
        home in West Jerusalem. After the attack, police found flyers near the academic‘s home
        calling for the establishment of a new state in the West Bank based on Jewish religious
        law. The flyers, signed by a Jewish extremist group called the Army of the State
        Liberators, also offered USD 314,000 to anyone who killed a member of the non-
        governmental organization, Peace Now. Israeli Security Services continued to investigate
        the attack.

        During the year, rocket, mortar, and sniper fire from the Gaza Strip killed eight Israeli
        civilians and one Ecuadorian kibbutz volunteer.

Throughout the year, Israel's security services were able to keep terrorist planners and operators
off balance, reporting multiple foiled attempts:

        On January 16, IDF, Civil Administration, and police forces intercepted a truck
        containing 800 kg of potassium/nitrate at the Eliyahu border crossing south of Qalqiliya,
        West Bank. Potassium nitrate is a banned substance in Gaza and the West Bank due to its
        use in the manufacturing of explosive devices and Qassam rockets.

        On November 4, IDF and security forces discovered a tunnel situated 250 meters from
        the Gaza security fence that they believed would be used for the abduction of IDF
        soldiers. Israeli forces killed several militants during an ensuing firefight.


                                                                                        Page | 118
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 120 of 352




        On November 12, IDF forces killed four armed militants in Gaza that were attempting to
        place an explosive device near the Gaza security fence.

        On November 28, IDF forces identified another attempt by militants to lay an explosive
        device at the Gaza security fence near Khan Yunis. In an ensuing firefight, IDF forces
        killed one terrorist and wounded four others.

The smuggling of commodities, arms, explosives, and funds in support of terrorist groups such
as HAMAS through tunnels along the Philadelphi Route between the Gaza Strip and Egypt
remained problematic. On January 23, HAMAS terrorists blew up several sections of the border
fence separating the Gaza Strip from the Egyptian town of Rafah. According to the Israeli
Ministry of Foreign Affairs (MFA), HAMAS used this opportunity to smuggle explosives, anti-
tank, and anti-aircraft weapons into the Gaza Strip.

Despite the fact that the IDF thwarted the above-mentioned attacks, terrorist groups conducted
mortar attacks against the Israeli-manned crossings between Gaza and Israel, and Qassam rocket
launches from Gaza that terrorized Israeli communities abutting Gaza. Palestinian terrorists
routinely fired rockets and mortars at Israeli civilians from the Gaza Strip despite an Egyptian-
negotiated truce or cease fire between Israel and HAMAS that began on June 19. According to
the Israeli MFA, Palestinian terrorist groups fired approximately 1,750 rockets and 1,528 mortars
into Israel in 2008, up from 896 rockets and 749 mortars in 2007. Rocket and mortar attacks
began to escalate toward the end of the year; the MFA estimated that Palestinian terrorist groups
fired 213 rockets and 126 mortars at Israel from November 4 to December 18 in the lead up to
the end of the ceasefire. On December 17, the press reported that terrorist groups in Gaza fired
25 Qassam rockets at Israel. On December 18, HAMAS leadership announced the end of the
ceasefire. In total, 361 rockets were launched on Israel from Gaza during the month of
December. Targeted Israeli towns included Sderot and Ashkelon, as well as a number of nearby
agricultural collectives (kibbutzim) and IDF bases. Palestinian terrorist groups increasingly used
122 mm Grad missiles, which landed in or near Ashkelon. While there were no fatalities
resulting from rocket and mortar attacks between the June 19 ceasefire and December 18, these
attacks resulted in numerous cases of shock and property damage, and disrupted daily life.

The reliance on rockets reflected technological advancements that allowed groups to
manufacture the rockets cheaply, stockpile them, and launch them greater distances. As the
rockets' ranges continued to increase, Israeli authorities in the port city of Ashdod initiated
emergency response training in anticipation of eventual rocket attacks in their city. Mortars were
used mainly against Israeli targets within or on the edge of the Gaza Strip, to include crossings,
which had the effect of closing the crossings to the detriment of Gaza's residents.

From February 29 to March 1, the IDF conducted Operation Warm Winter against terrorist
targets in Gaza. Following the November 4 tunnel discovery along the Gaza security fence, Israel
undertook small-scale military operations and airstrikes against suspected launch teams and sites
in Gaza. The Israeli Air Force increasingly launched airstrikes against launch teams in November
and December following escalations in rocket and mortar attacks. Israel launched Operation Cast
Lead in Gaza on December 27 in response to these rocket attacks. In the first few days of the
operation, the Israeli air force and navy conducted a heavy bombardment of HAMAS targets in

                                                                                      Page | 119
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 121 of 352




the Gaza Strip, including bases, training camps, and suspected weapons caches. These actions
caused civilian casualties and some international observers alleged that the Israeli response was
disproportionate.

Israel's security establishment remained concerned about the terrorist threat posed to Israel in the
north by Hizballah and its Iranian and Syrian sponsors. Israeli security officials said Hizballah
continued to provide support to select Palestinian groups to augment their capacity to conduct
attacks against Israel. Throughout the year, Israeli officials claimed publicly that Hizballah had
completely replenished its ranks, possessed more short and medium-range rockets than it had
before the 2006 war, had moved arms back to southern Lebanon, and was providing training to
HAMAS operatives from Gaza. While Israel's northern border remained comparatively quiet, the
IDF continued a strong exercise schedule and military presence in the Golan Heights.

HAMAS and Hizballah continued to finance their terrorist activities against Israel mostly
through state sponsors of terrorism Iran and Syria, and through various fundraising networks in
Europe, the United States, the Middle East, and to a lesser extent, elsewhere. The funds
channeled to these organizations frequently passed through major international financial capitals,
such as Dubai, Bahrain, Hong Kong, Zurich, London, or New York. Unlawful funding bound for
terrorists that may pass through Israel's financial sector, however, was well monitored and often
blocked. Israel has adopted strong measures to prevent terrorist financing through its financial
sector or through the smuggling of financial instruments. Regulation and enforcement of its
domestic financial industry was equivalent in scope and effect to other highly industrialized and
developed nations. Israel's Counterterrorist Finance regime is administered as part of its Anti-
Money Laundering program (AML/CFT).

The Israeli National Police (INP), with the advice of the security services, is charged with
enforcement of counterterrorist finance laws. Regulation of and intelligence on financial crimes
is coordinated by the Israel Money Laundering and Terror Financing Prohibition Authority
(IMPA), in coordination with the National Security Council. The INP reported no indication of
an overall increase in financial crime relative to previous years. The IMPA received
approximately 17,152 suspicious transaction reports, disseminated 529 intelligence reports to law
enforcement agencies and to foreign Financial Intelligence Units, and reported that
approximately USD two million was frozen or forfeited in AML/CTF-related actions.

On the law enforcement front, the ISA and INP continued to cooperate with U.S. law
enforcement agencies on cases involving U.S. citizens killed in terrorist attacks. On October 29,
the Knesset, the Israeli parliament, voted to continue work on a biometrics bill by sending it to
the Constitution, Law, and Justice Committee for further work. The bill proposed that Israel
switch to "smart" identification methods such as fingerprints and digital photographs on
identification cards and passports.

The Israeli government released convicted Lebanese terrorist Samir Kuntar and four Hizballah
militants on July 16 in exchange for the remains of two Israeli soldiers whose capture by
Hizballah sparked the 2006 War with Lebanon.




                                                                                       Page | 120
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 122 of 352




The Israeli Counterterrorism Bureau issued a warning in October in advance of the Jewish
holiday season that terrorist groups may attempt to kidnap Israeli tourists in the Sinai. Terrorists
held hostage and later killed four Israeli citizens at the Chabad House as part of the November 26
attacks on Mumbai, India.

West Bank and Gaza

The Palestinian Authority's (PA) counterterrorism efforts improved in 2008, with Prime Minister
Salam Fayyad's government engaged in efforts to control terrorist groups, particularly HAMAS.
The PA was unable to undertake counterterrorism efforts in the HAMAS-controlled Gaza Strip,
however. Besides being responsible for hundreds of rocket, mortar, and small arms attacks into
Israel, HAMAS and other armed groups in Gaza engaged in tunneling activity, and smuggled
weapons, cash, and other contraband into the Gaza Strip. HAMAS has created its own security
forces in Gaza, built around its military wing cadres, which now number at least 15,000. In the
West Bank, PA security forces (PASF) followed up on efforts to establish law and order and
fight terrorist cells with security deployments to Jenin, Bethlehem, and Hebron. All observers,
including Israeli security officials, credited PASF with significant security improvements across
the West Bank.

Terrorist groups such as HAMAS, Palestinian Islamic Jihad (PIJ), Popular Front for the
Liberation of Palestine (PFLP), and the al-Aqsa Martyrs Brigades (AAMB) remained active, but
their ability to carry out attacks from the West Bank has been degraded. Extremist settler groups
were also a threat in the West Bank, and have engaged in attacks against Palestinians and
incitement against Palestinians and Israeli security forces.

The primary PA security forces are the National Security Forces (NSF), police, Preventive
Security Organization (PSO), Presidential Guard (PG), General Intelligence (GI or Mukhabarat),
and Civil Defense. All forces are under the Interior Minister's operational control and follow the
Prime Minister's guidance. In the Gaza Strip, HAMAS has established separate internal
intelligence, police, coastal patrol, border guard, and "Executive Force" organizations. HAMAS
military-wing members were often integrated into their ranks. Militias in Gaza such as the
HAMAS and PIJ military wings, the AAMB, and an assortment of clan-based armed groups also
carried out attacks against Israel.

Palestinian terrorist groups, particularly PIJ and HAMAS, received substantial foreign funding
and support from foreign terrorist organizations, mainly those based in Syria and Lebanon. The
PA has aggressively pursued HAMAS-linked groups and institutions in the West Bank, but has
not fully dismantled HAMAS or other terrorist organizations and their infrastructure in territory
under its control. In March, a HAMAS cell from the southern West Bank carried out a suicide
bombing in Dimona, Israel, killing an Israeli woman. In April, PIJ gunmen infiltrated the
Tulkarm industrial area and killed two Israeli security guards.

The situation in and around Gaza was much worse. In April, HAMAS gunmen killed two Israeli
civilians at the Nahal Oz fuel terminal after infiltrating into Israel. Over 3200 rockets and
mortars were fired from Gaza into Israel in 2008, killing eight Israelis and one third-country


                                                                                       Page | 121
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 123 of 352




national, and causing several injuries. HAMAS also engaged in tunneling activity and smuggled
weapons, cash, and other contraband into the Gaza Strip.

No progress was made in apprehending, prosecuting, or bringing to justice the perpetrators of the
October 2003 attack on a U.S. Embassy convoy in Gaza that killed three USG contractors and
critically injured a fourth.

Cooperation between the PA and the Government of Israel security services improved in 2008.
Nevertheless, PASF commanders have complained that the IDF did not coordinate
counterterrorism efforts with them and conducted unilateral raids in towns in Palestinian areas.
The PA protected and returned several Israelis, including IDF soldiers, who had inadvertently
entered Palestinian cities, including Jenin, Jericho, and Bethlehem.

The United States worked with PA security commanders to assist their CT efforts, including in
its deployments to Jenin, Bethlehem, and Hebron. The Antiterrorism Assistance Program
provided training for over 200 PA security personnel, primarily members of the Presidential
Guard.

In the West Bank, PASF‘s ability to counter terrorism was hindered by a lack of resources,
unclear chain-of-command, and IDF-imposed restrictions on their movement, equipment, and
operations. PASF officials frequently raised concerns about operational difficulties due to IDF
restrictions on PASF movements. Efforts to arrest and prosecute terrorists were also impeded by
a disorganized legal system and inadequate prison infrastructure. PA courts were inefficient and
failed to ensure fair and expeditious trials, while most Palestinian prisons were destroyed in
Israeli military operations during the second Intifada and have not been rebuilt.

President Abbas and PM Salam Fayyad have publicly and consistently supported a security
program that includes disarming fugitive militants, aggressively arresting members of terrorist
organizations, and gradually dismantling armed groups. PM Fayyad has condemned violence
against Israelis in harsh terms and taken rapid action against those involved in attacks. Since
becoming Prime Minister, Fayyad has condemned every attack against Israelis as contrary to
Palestinian interests and commitments, and has ordered immediate action, including arrests and
prosecutions.

The Palestinian Monetary Authority (PMA) continued building a Financial Follow-Up Unit
(FFU) and developing capacity to track and deter financial transactions used to fund terrorist
activity. The PA Cabinet improved efforts to counter terrorist financing, and the Finance
Ministry worked with the Justice Ministry, Attorney-General, Supreme Judicial Council, and (as
appropriate) Interior and Waqf Ministries to shut down illegal NGOs and charities. USAID
supported the PA‘s financial sector reform efforts through its Modernizing Financial Institutions
project. The PA enacted Anti-Money Laundering (AML) legislation in late 2007 and used its
provisions to freeze suspect bank accounts, although the law does not criminalize all terrorist
financing activities. The PA continued to experience substantial shortcomings in investigating
and prosecuting financial crimes due to personnel shortages and limited technical expertise in
law enforcement and the judiciary. The PA is also lagging in its implementation of the AML law
due to limited regulatory guidance for the private sector.

                                                                                      Page | 122
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 124 of 352




Jordan

In its public statements and security measures, the Government of Jordan continued to place a
high priority on its fight against violent extremism, against a backdrop of low support for
terrorism among Jordanians. The Pew Research Center Global Attitudes survey of 2008
indicated that only 19 percent of Jordanian Muslims expressed confidence in Usama bin Ladin
and only 25 percent believed suicide bombing was ever justified. This is approximately the same
as 2007, but reflects a multi-year downward trend.

According to the same survey, however, Jordan was the only Muslim country in which most
respondents had favorable opinions of HAMAS, a designated foreign terrorist organization. The
demographic realities attendant to hosting a majority Palestinian population, coupled with
intensifying concern in Jordan about the stalled peace process and instability in the Palestinian
areas, were among the factors behind a government decision to renew contact with HAMAS.
News of the meetings first surfaced in July. Jordan in recent years had maintained one of the
more antagonistic policies toward HAMAS among Arab states.

The Jordanian government offered little public comment on its motivations and plans for
engagement with HAMAS, saying talks were narrowly focused on security issues. According to
an August poll by the Jordan Center for Strategic Studies, conducted after the first public reports
of the HAMAS-Jordan meetings, the percentage of Jordanian respondents who said they viewed
HAMAS as a "legitimate resistance organization" increased from 59 to 71 percent since June; the
pollster attributed the rise in HAMAS' popularity in part to the HAMAS-Government of Jordan
warming trend.

Even as the Jordan-HAMAS relationship thawed somewhat, the Jordanian government continued
to express its staunch support for the Palestinian Authority, led by Fatah's Mahmoud Abbas, and
for the peace process. Noteworthy in this regard was Jordan's ongoing training of over a
thousand Palestinian security forces at the Jordan International Police Training Center (JIPTC)
outside of Amman. Throughout the year, graduates were deployed in the West Bank cities of
Jenin and Hebron. These forces contributed significantly to the security of these areas and helped
advance peace and stability in the West Bank.

Jordan continued to reinforce the need for moderate authentic Islam worldwide. In a mid-
November statement on the third anniversary of the 2005 Amman hotel bombings that killed
dozens of Jordanians, King Abdullah II reiterated the need to fight terrorism and takfirism (when
Muslims assert that other Muslims are not true followers of Islam, and in some cases deserving
of death), and to deliver an Islamist message based on moderation and rejection of extremism.
Also in November, Jordan hosted a conference entitled "Toward an Islamic Renaissance Plan."
Participants called on the Arab media to "open the media, cultural, and political doors for the
trends of centrism and moderation... to enable this trend to reach the large masses, which are
grabbed by the trends of religious and non-religious extremism and fanaticism."

Putting such directives into practice, Jordan's Public Security Directorate (PSD) inaugurated a
program in November to expose criminals in the general prison population suspected of takfiri

                                                                                      Page | 123
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 125 of 352




sympathies to a select group of jurists and professors of Islamic law. It was also intended to help
convince them, through dialogue, to revise their extremist thinking and thus, limit the danger that
those prisoners would influence other inmates. More generally, Jordan's various security services
sought to identify potential radicals before they become violent and to direct them toward a more
moderate path.

Jordan's security forces remained vigilant against terrorist threats. The State Security Court
(SSC), a special tribunal for terrorism and other cases that have both civilian and military judges
and attorneys, maintained a heavy caseload and brought many to trial while convicting others.

Some examples:

         In August, the SSC sentenced 15 men to prison for plotting to recruit people
         to fight Americans in Iraq, also convicting the defendants of plotting actions that would
         have subjected the Kingdom to hostile acts.

         In June, the Court sentenced three men after they were convicted on charges of storing
         weapons in Jordan for HAMAS. The court sentenced Ayman Naji Hamadallah to 15
         years in jail with hard labor and handed down five-year jail terms against Muhammad
         Ahmad Abu-Rabi and Ahmad Abu-Dhyab. The defendants were convicted on the
         charge of "conspiring to commit acts of terrorism."

         Also in June, the SSC sentenced an al-Qa'ida (AQ) network affiliate, Awni Mansi, to
         life imprisonment with hard labor on charges of possessing automatic weapons with
         illicit intent and attempted murder during a shoot-out with police in Irbid in January
         2007. According to the indictment, Mansi had been assigned by an AQ member in
         Syria to recruit Jordanian men for training in Syria and Lebanon before being sent to
         Iraq.

         In May, the SSC sentenced Sattam Zawahra, Nidal Momani, and Tharwat Daraz to 15-
         year prison terms after convicting them of plotting to assassinate President George W.
         Bush during his visit to Jordan in November 2006. The tribunal first handed the
         defendants the death penalty but immediately commuted the sentence to 15 years
         because they were "still young and deserve a second chance in life."

It should also be noted that in May, Jordan's Supreme Court overturned the 10-year sentence of
Muammar Ahmad Yusuf al-Jaghbir, who had been convicted for his role in the 2002 murder of
USAID official Laurence Foley in Amman. The Court referred the case back to the SSC.

While the security forces and the SSC responded effectively to terrorism, some legal tools
proved impotent. For example, certain multilateral conventions on counterterrorism that the
Jordanians have ratified (for example, the UN Convention Against Hostage Taking, Suppression
of Terrorist Bombings, Suppression of Acts of Nuclear Terrorism), were not recognized by the
Ministry of Justice as able to withstand judicial scrutiny because they were never enacted by
Parliament and/or published in the Gazette.


                                                                                       Page | 124
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 126 of 352




In June, the Jordanian Securities Commission Board of Commissioners issued anti-money
laundering (AML) regulations for securities activities, a positive step toward defining obligated
entities falling under the regulatory purview of the Commission. These regulations established
requirements for creating effective internal anti-money laundering, record keeping requirements,
and required specific due diligence procedures for dealing with high risk customers, including
politically exposed persons. The lack of comprehensive legislation addressing terrorist financing,
however, remained a gap in Jordanian efforts to impede money laundering and terrorist financing
(CTF). During 2008, over 400 Jordanians in banks, the insurance commission, Jordan Customs,
the Public Security Directorate, the General Intelligence Directorate, as well as judges and
prosecutors, received training on the full range of AML/CTF issues.

In mid-December, the United States and Jordan signed an agreement to work cooperatively to
detect, deter, and interdict illicit smuggling of nuclear material, deepening the Jordanian-U.S.
partnership in the global effort to prevent nuclear terrorism and proliferation. The agreement will
help Jordan expand its detection systems at various ports of entry and lead to the training of
Jordanian officials on the use and maintenance of the equipment.

Kuwait

The Government of Kuwait exerted measured effort but made little progress in combating
terrorism; successive parliamentary dissolutions prevented the enactment ofstronger
antiterrorism and money laundering legislation, and the government continued to have difficulty
prosecuting terrorists and terrorism financiers and facilitators.

Kuwait was an effective and reliable partner in providing security for U.S. military installations
and convoys in Kuwait. The risk of a terrorist attack in Kuwait remained high, however, because
of the government-welcomed presence of U.S. forces in the country.

Kuwait lacked legal provisions to deal with conspiracies to commit terrorist acts, a problem
exacerbated by the contentious relationship between the executive branch (headed by Kuwait‘s
ruling family) and the elected legislative body, the National Assembly, which must approve such
legislation. In general, the Kuwaiti government was more likely to take action against non-
Kuwaiti residents involved in terrorist facilitation, but showed reluctance to take legal or
preventative action against key local Sunni extremists unless there was a perception of clear and
direct danger to Kuwaiti or U.S. interests.

The Kuwait's Ministry of Awqaf (religious endowments) and Islamic Affairs‘ World Moderation
Center offered a 45-day moderation course, which over 700 imams have completed thus far. 10
The Center also began offering this course to high school Islamic studies teachers. During the
year, Kuwaiti officials visited the Kingdom of Saudi Arabia‘s rehabilitation center with the intent
to establish a similar center in Kuwait; the Kuwaiti Prime Minister announced this initiative in a
September meeting with the Secretary of State of the United States. However, as of year‘s end,

10
  In 2005, Kuwait's Ministry of Awqaf (religious endowments) and Islamic Affairs launched the World Moderation
Center, an initiative to spread moderation and to combat extremism. In 2006, 86 Islamic Education supervisors took
the same 45-day training, and in 2007, 283 senior Islamic Education teachers from the Ministry of Education and 58
instructors at the Religious Education College took the course.
                                                                                                    Page | 125
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 127 of 352




the Rehabilitation Center had not yet been established reportedly due to legal constraints. The
Amir of Kuwait made a call for tolerance and dialogue at the November UN General Assembly-
sponsored Interfaith Dialogue in New York.

The Government of Kuwait increased its cooperation with NATO by conducting a six-day joint
exercise in November that focused on combating terrorist attacks and piracy. Kuwait Army
Commandos, Kuwait National Guards, and a Jordanian Special Forces Unit also participated in a
November joint exercise on combating terrorism in residential areas.

Kuwait experienced a dramatic increase in dialogue on counterterrorism; the government
engaged in numerous high-level counterterrorism talks with U.S. officials including the
President, and senior civilian and military officials on issues ranging from border security, cyber
security, and recidivism of terrorists. In March, Kuwait participated in an Antiterrorism
Assistance (ATA) workshop designed to improve its interagency counterterrorism coordination.

The Kuwaiti government lacked sufficient enforcement mechanisms for combating money
laundering and terrorist financing, thus hindering its effectiveness. The government implemented
no cash reporting requirements for individuals leaving the country, and this was a significant
vulnerability. While money laundering was a criminal offense, terrorist financing was not
specifically prohibited. Kuwait had established an Anti-Money Laundering/Combating Terrorist
Financing Committee, with representation from a wide range of government ministries and
domestic financial institutions. Kuwait was also an active member of the Middle East and North
Africa Financial Action Task Force. Although Kuwait had a Financial Intelligence Unit, it did
not exercise independent authority in accordance with current international standards. A revised
anti-money laundering draft law, which would criminalize terrorist financing, has been pending
Council of Ministers‘ approval and subsequent referral to the National Assembly for passage
since August. The Ministry of Social Affairs and Labor regulates charities; transfers of donated
funds abroad must be approved by the ministry.

The Kuwaiti government made several arrests on terrorism-related charges, but was unable to
successfully prosecute or detain for a lengthy period because of the lack of evidence and/or the
lack of a clear definition of terrorism under its constitutional framework.

Significant acquittals took place during the year:

       In February, Kuwait‘s highest court, the Court of Cassation, acquitted two Kuwaiti
       former Guantanamo Bay Detention Camp detainees. The public prosecutor failed to
       convince the court that the defendants endangered Kuwait‘s ties with friendly nations by
       joining al-Qa‘ida (AQ) and the Taliban. The Kuwaiti government later acknowledged its
       failure to effectively monitor the movements of these defendants when former detainee
       Abdullah al-Ajmi, along with another Kuwaiti citizen, participated in a March suicide
       attack in Mosul, Iraq.

       On April 23, the Court of Appeals overturned a seven-year sentence (in absentia) and
       acquitted two ―Peninsula Lions‖ terrorists involved in the January 2005 confrontations
       with the police.

                                                                                       Page | 126
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 128 of 352




In October, the Kuwaiti Council of Ministers published an Action Plan which included and
allocated USD 2.7 billion for counterterrorism initiatives to be implemented by the Ministry of
Interior by 2012. Among them were:

       Counterterrorism and Radicalism programs (USD 2.6 million): These programs would
       focus on enforcing international security agreements related to terrorism and radicalism,
       countering radical thought, engaging the media to denounce radicalism, establishing
       preventive security measures to protect infrastructure and vital installations, censoring
       radical web sites, reviving the role of NGOs in combating radical thought, and protecting
       Kuwaiti interests all around the world.

       CCTV Surveillance System (USD 1 billion): This project aims at monitoring and
       securing vital installations, highways, populous areas, land borders, and islands.

Lebanon

Since 2004, there have been numerous assassinations and assassination attempts of prominent
Lebanese figures, including former Prime Minister Rafiq Hariri. The attacks targeted Lebanese
political and military figures and journalists, many of whom were critical of Syrian interference
in Lebanon. All of these attacks remained unsolved at year‘s end. The UN International
Independent Investigation Commission (UNIIIC) was appointed to investigate the Hariri
assassination and related cases.

Terrorist violence in 2008 included the following incidents:

          On January 15, a U.S. Embassy armored vehicle was attacked with an improvised
          explosive device north of Beirut, injuring two embassy body guards, killing three
          Lebanese bystanders, and injuring 20 others, including one American citizen.

          On January 25, a car bomb in the Hazmieh suburb of Beirut killed an Internal Security
          Force (ISF) Intelligence officer that had been assisting with UNIIIC‘s investigation,
          along with his driver and four others.

          On August 13, a road side bomb detonated in Tripoli, killing 12 Lebanese Armed
          Forces (LAF) soldiers, six civilians, and wounding more than fifty.

          On September 29, a road side car bomb in Tripoli detonated, killing four LAF soldiers
          and two civilians.

          On September 10, a car bomb attack killed Sheikh Saleh al-Aridi, a senior
          member of the Lebanese Democratic Party led by Druze leader Talal Arslan. This was
          the first assassination since 2004 that targeted a pro-Syrian politician.

The end of former President Emile Lahoud‘s term in November 2007 and the subsequent
vacuum in the presidency left Lebanon in a state of political turmoil. The political deadlock

                                                                                      Page | 127
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 129 of 352




lasted until May 2008, when the government‘s designation of Hizballah‘s independent
communications network as illegal and decision to remove the Hizballah-loyal chief of airport
security sparked armed clashes between Hizballah and other groups in Beirut that quickly spread
to other parts of the country. The clashes ended a few days later with the help of Arab League
intervention which led to the Qatari-brokered Doha Agreement of May 21. The agreement ended
the months-long political impasse and paved the way for the May 25 election of consensus
candidate former LAF Commander Michel Sleiman as president. A national unity government
was officially formed on July 11, including three cabinet ministers appointed by the President, 16
ministers appointed by the majority March 14 coalition, and 11 ministers appointed by the March
8 opposition (including one minister from Hizballah), as agreed in Doha.

In September, the new government selected General Jean Kahwagi as the new LAF Commander.
Kahwagi is a respected commander with experience in the Nahr al-Barid Palestinian refugee
camp fighting Fatah aI-Islam (FAI) terrorists in an urban setting. The U.S. government has an
active antiterrorism assistance program with the LAF, which includes both training and
equipment.

While the Lebanese government has made progress, there were concerns about its ability to
combat terrorism, especially in Lebanon‘s 12 Palestinian refugee camps. A porous border with
Syria, weak internal camp security by Palestinian authorities and Lebanese security authorities,
and reticence to enter the camps all contributed to a concern that there would be another
confrontation against an armed group in one of the camps. The most widely predicted venue for
such a clash is in Lebanon‘s most populous refugee camp, Ain al Hilweh, near the southern city
of Sidon. The camp is well known for intra-Palestinian violence and is a safe haven for
fugitives.11 As of December, the Lebanese authorities were reportedly making efforts to capture
Abdel al-Rahman Awad, believed to be the successor of FAI leader Shaker al-Abssi. (Abssi is a
fugitive, and there is speculation that he is in Syria or that he has been killed by Syrian security
authorities.)

UN Security Council Resolution (UNSCR) 1559 called for respect for the sovereignty and
political independence of Lebanon, the end of foreign interference in Lebanon, and the disarming
and disbanding of all Lebanese and non-Lebanese militias. Hizballah, which the United States
has designated as a Foreign Terrorist Organization, is also a political party represented in
Lebanon's cabinet and parliament. While the Lebanese government was committed to fulfilling
the provisions of UNSCR 1559, it maintained that implementation of Hizballah‘s disarmament
should be accomplished through ―national dialogue‖ rather than force. President Sleiman
launched a new round of the National Dialogue talks in September. (The previous National
Dialogue began in 2006 and was never resumed after the 2006 war.) The 14 participants in the
dialogue represent the major Lebanese political parties that participated in negotiations for the
May 2008 Doha Agreement. After the third round of talks in December, participants agreed to


11
  Ain al Hilweh internal security relies largely on Palestinian group Fatah forces. Cooperation among the
Palestinians and the government led to the establishment in 2005 of a Palestinian-Lebanese Dialogue Committee.
The committee works towards establishing cooperative security arrangements and reducing the poor conditions in
the camps that create a fertile environment for extremist ideology.


                                                                                                   Page | 128
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 130 of 352




form a committee to evaluate participants, proposals for a "National Defense Strategy," which is
intended to include how to deal with Hizballah‘s weapons.

Border security remained problematic. Even with LAF troop deployments after the 2006 war, the
Government of Lebanon still does not exercise control over parts of the border in the Hizballah-
dominated Bekaa Valley, in addition to the wider problem of Hizballah‘s military presence in the
southern suburbs of Beirut, southern Lebanon, and parts of the Bekaa Valley. It was quite likely
that smuggling of weapons from Syria to Hizballah and other militant groups in Lebanon
continued. Reports from the UN Interim Force in Lebanon (UNIFIL) and the LAF said there was
no conclusive evidence of arms smuggling to Hizballah in the area of southern Lebanon patrolled
by UNIFIL (south of the Litani river). This was despite Hizballah officials' comments to the
press that the organization is now more heavily armed than it was before the 2006 war with
Israel.

UNSCR 1701 called upon Lebanon to secure its borders at all entry points to prevent entry of
arms, weapons of mass destruction, or related material without its consent. In May 2007, the UN
Secretary General dispatched a border security team to Lebanon (the Lebanon Independent
Border Assessment Team or LIBAT) to assess the monitoring of Lebanon‘s border with Syria. In
July 2008, a second assessment team (LIBAT II), responsible for assessing the implementation
of the recommendations of LIBAT I, was sent to Lebanon. The overall assessment of LIBAT II
was that the borders are as penetrable and insecure as they were in 2007 and concluded that the
rate of implementation of LIBAT I‘s recommendations was insufficient. At the border crossing
points and particularly along the eastern border with Syria, little progress was observed.
However, some positive steps like the installation of security equipment such as scanners and
computerization of passport control have been taken.

Lebanese officials played an active leadership role in the 2008 MENA-FATF (Middle East and
North Africa Financial Action Task Force) and the US-MENA (Middle East and North Africa)
Private Sector Dialogue. Lebanon's Financial Intelligence Unit is the Special Investigation
Commission (SIC), an independent legal entity empowered to investigate suspicious financial
transactions. It investigated 186 cases involving allegations of money laundering, terrorism, and
terrorist financing activities. The SIC referred requests for designation or asset freeze regarding
Hizballah and groups affiliated with Hizballah to the Ministry of Foreign Affairs, but does not
require banks to freeze these assets, because the Lebanese government does not consider
Hizballah a terrorist organization.

Lebanese authorities maintained that the amnesty for Lebanese individuals involved in acts of
violence during the 1975-90 civil wars prevented the government from prosecuting terrorist
cases of concern to the United States. These cases included individuals involved in the 1985
hijacking of TWA Flight 847, during which a U.S. Navy diver was murdered; the bombings of
the U.S. Embassy in Beirut in 1983 and 1984; and the abduction, torture, and murder of U.S.
hostages in Lebanon from 1984 to 1991. A Hizballah official suspected in several bombing
attacks against U.S. citizens, Imad Mughniyeh, was killed in Damascus, Syria in February 2008.
Mohammad Ali Hamadi, who spent 18 years in a German prison for his role in the TWA
hijacking, was released in December 2005 and was believed to be in Lebanon. The United States


                                                                                       Page | 129
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 131 of 352




continued its efforts to bring him to trial before a U.S. court and has formally requested his
extradition. The United States does not have an extradition treaty with Lebanon.

Libya

The United States rescinded Libya's designation as a state sponsor of terrorism in June 2006.
Libya renounced terrorism and weapons of mass destruction in 2003 and has continued to
cooperate with the United States and the international community to combat terrorism and
terrorist financing.

In November 2007, Egyptian cleric and al-Qa'ida (AQ) leader Ayman al-Zawahiri announced a
merger between AQ and the Libyan Islamic Fighting Group (LIFG). In an audiotape, al-Zawahiri
urged AQ fighters to topple the Government of Libya, describing Muammar al-Qadhafi as an
"enemy of Islam" and criticizing the 2003 decision to renounce WMD and terrorism. According
to press accounts, LIFG maintains a limited presence in eastern Libya and has facilitated the
transfer of foreign fighters to join insurgents fighting U.S.-led forces in Iraq.

On August 14, Libya and the United States signed a comprehensive claims settlement agreement
to provide compensation to claimants in both countries who allege the other country‘s
responsibility in incidents causing injury or death. Included in the settlement agreement are
claims stemming from the 1988 bombing of Pan Am flight 103 in Lockerbie, Scotland, and the
1986 bombing of the La Belle nightclub in Berlin. On October 31, the Secretary of State certified
to Congress that settlement funds had been received, paving the way for the confirmation of a
U.S. Ambassador to Tripoli and the expansion of normalized relations.

Morocco

Morocco pursued a comprehensive counterterrorism approach that emphasized vigilant security
measures, including international cooperation, and counter-radicalization policies.
Characteristics of groups disrupted by Moroccan authorities supported previous analysis that
Morocco‘s threat of terrorist attack continued to stem from the existence of numerous small
"grassroots" extremist groups. These groups, sometimes referred to collectively as adherents to
Moroccan Salafia Jihadia ideology12, remained isolated from one another, small in size (less than
50 individuals each), and tactically limited. The existence of these relatively small groups
pointed to the need for continued vigilance, but the Government of Morocco‘s counterterrorism
efforts have done a good job of minimizing the threat.

There were reports of considerable numbers of Moroccans going to northern Mali and Algeria to
receive training from AQIM elements with some returning to Morocco and others traveling to
Iraq to conduct terrorist attacks. Although AQIM has been unable to support a successful
terrorist attack in Morocco to date, Moroccan authorities remained concerned about the
―inspiration‖ and knowledge transfer that AQIM may have provided to Moroccan extremists.
AQIM repeatedly tried to incite Moroccans to commit violence against their government through
website propaganda. The government remained concerned about numbers of veteran Moroccan

12
  Salafi Jihadist ideology is a catch-all term used by Moroccan authorities to describe fundamentalist teachings
originally emanating from the eastern Arab world.
                                                                                                      Page | 130
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 132 of 352




jihadists returning from Iraq to propagate and conduct terrorist attacks at home. While overall
numbers of Moroccans fighting in Iraq were difficult to confirm, some press reporting put the
number at several hundred. A further cause of concern is Moroccans who were radicalized
during their stays in Western Europe, such as those connected with the 2004 Madrid train
bombings.

The Moroccan government pursued a comprehensive counterterrorism approach that, building on
popular rejection of terrorism, emphasizes neutralizing existing terrorist cells through traditional
law enforcement and preemptive security measures, and prevented terrorist recruitment through
comprehensive counter-radicalization policies. Morocco aggressively targeted and dismantled
terrorist cells within the Kingdom by leveraging policing techniques, coordinating and focusing
the security services, and expanding and bolstering regional partnerships. These efforts resulted
in the neutralization of numerous Salafi Jihadi-inspired terrorist groups, the most prominent
were:

       In February 2008, Moroccan authorities arrested a 36-person strong terrorist network in
       the cities of Nador, Rabat, Marakesh, and Casablanca. In addition to attack plotting
       against Moroccan and Western targets, group leader and de facto double-agent
       Moroccan-Belgium Abdelkader Belliraj, now in Moroccan custody, was suspected of
       participating in a bank robbery and half a dozen assassinations in Europe and smuggling
       arms into Morocco.

       In July, security services arrested, in various cities, 35 members of a terrorist network
       specializing in the recruitment of volunteers for Iraq.

       In August, another 15-person network calling itself Fath al-Andalus was reportedly
       disbanded in Laayoune, Western Sahara, and various cities in Morocco. The group was
       allegedly planning bombing attacks against UN peacekeeping forces in Western Sahara
       and tourists sites in Morocco.

       In December, authorities reportedly arrested five members of a terrorist cell in the
       northeastern Moroccan city of Berkane, along with nine other group members in other
       cities, who were allegedly preparing to rob banks in order to acquire arms for terrorist
       acts.

In addition to traditional security measures, Morocco's King Mohammed VI has promoted
significant efforts to reduce extremism and dissuade individuals from becoming radicalized.
Ordinary citizens providing tips to Moroccan security authorities have been instrumental in
detecting many terrorist groups in Morocco, according to Interior Ministry sources.

After the 2003 Casablanca bombings, Morocco steadily increased attention to and focused on
upgrading places of worship, modernization of the teaching of Islam, and strengthening the
Ministry of Endowments and Islamic Affairs. In September 2008, Sheikh Mohamed Ben
Abderrahman Al Maghraoui issued a highly inflammatory fatwa (a religious opinion on Islamic
law issued by an Islamic scholar) that asserted the validity of marriage of girls, as young as nine
years old. Moroccan authorities responded aggressively by discrediting the radical Sheikh and

                                                                                       Page | 131
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 133 of 352




closing down approximately 60 Koranic schools under his supervision, and initiating an official
inquiry into his competence. In addition, the public prosecutor's office initiated a criminal case
against him for encouraging pedophilia. The Council of Ulamas, Morocco‘s highest religious
body, was charged by the King, who is its leader, to "combat the hoaxes peddled by proponents
of extremism," and to ensure the safeguarding of Morocco‘s tolerant Sunni Islam identity.

After this event and in a speech to the Higher Council of Ulamas in late September, the King
announced his "proximity strategy," calling for the rehabilitation of 3,180 mosques, the training
of 33,000 imams, and increasing the number of regional Ulama councils from 30 to 70 across
Morocco, to help propagate a culture of religious tolerance and confront extremism. The
pioneering experiment, begun in 2007, of training and using women as spiritual guides
continued.

The Government of Morocco, and frequently the King himself, regularly and strongly
condemned terrorist acts, wherever they occurred. The King has been particularly outspoken in
the wake of attacks in neighboring Algeria, in expressions of sympathy for and solidarity with
foreign governments and the victims.

The perceived injustice faced by the Palestinian people was cited by Moroccan officials as the
single greatest radicalizing element among Moroccan extremists. Although the Moroccan
Parliament remained in need of strengthening and reform, it nonetheless provided a forum for
airing moderate Islamist-inspired views in a political setting, offering a counter-example to
extremist rhetoric.

During the year, the Moroccan government continued to implement internal reforms aimed at
ameliorating the socio-economic factors that terrorists exploit. The National Initiative for Human
Development, launched by the King in 2005, is a $1.2 billion program designed to generate
employment, combat poverty, and improve infrastructure, with a special focus on rural areas.

In 2008, Morocco implemented elements of a comprehensive anti-money laundering bill passed
in May 2007 that provided the legal basis for the monitoring, investigation, and prosecution of
illegal financial activities. The new laws allow for the freezing of suspicious accounts, permit the
prosecution of terrorist finance related crimes, and call for the establishment of a Financial
Intelligence Unit. U.S. and EU programs are providing Moroccan police, customs, central bank,
and government financial officials with training to recognize money laundering methodologies.
Morocco has a relatively effective system for disseminating U.S. government and UN Security
Council Resolution terrorist freeze lists to its financial sector and legal authorities. Morocco has
frozen some terrorist-related accounts.

The Government of Morocco made firm public commitments that the struggle against terrorism
would not be used to deprive individuals of their rights and emphasized adherence to human
rights standards and increased law enforcement transparency as part of its approach. Non-
governmental organizations were granted unprecedented access to prisons where individuals
convicted of terrorism-related crimes were held. Terrorist suspects and convicts were generally
accorded rights and due process of law.


                                                                                       Page | 132
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 134 of 352




Moroccan laws were effective in leading to numerous convictions and the upholding of
convictions of multiple terrorism-related cases:

       In January, 50 defendants in the sensational 2007 Ansar al-Mehdi terrorist conspiracy
       trial were convicted and sentenced to prison. Alleged mastermind Hassan al-Khattab
       received a 25-year sentence. Forty-nine others, including four women and several
       members of the security forces, received sentences of two to 10 years.

       In November, the appeals court in Sale upheld the life sentence handed down last
       October of would-be suicide bomber Hicham Doukkali, who was wounded in August
       2007 when his booby-trapped butane canister exploded in the central city of Meknes.

       In June, a court convicted 29 men belonging to a terrorist group known as the "Tetouan
       Cell," after its northern Moroccan town of origin, for plotting terrorist attacks.

       An appeals court also upheld the prison sentences, ranging from two to six years, of
       members of the terrorist group "Jamaat al Mouslimoun al Joudoud," who were arrested in
       2005 on terrorism-related charges.

In April, following the mass escape in March of eight Salafist prisoners, and concerned the
Moroccan prisons were serving as a place of radical fundamentalist networking and plotting, the
government created a new ministerial-level Directorate General of Prison Affairs, separate from
the Ministry of Justice. By the end of the year, all but one of the escapees had been recaptured.
One was arrested in and returned from Algeria, according to the press.

In mid-November, the government announced the authorization of a $27.5 million emergency
program, on top of an existing $81.5 million investment budget, designed to improve prison
conditions and alleviate overcrowding. In addition to providing for the construction of six new
penitentiaries, the program dedicated funds toward the government strategy of making new and
existing penitentiaries spaces for reeducation and social reintegration into society. In November,
Moroccan law enforcement entities initiated an unprecedented series of meetings with Salafist
detainees with the goal of decreasing prison conflicts and violent recidivism, and improving
prisoner treatment.

Another key to Morocco‘s counterterrorism efforts has been its emphasis on international
cooperation. Moroccan authorities continued to disrupt plots to attack Moroccan, U.S. and other
Western-affiliated targets, and aggressively investigated numerous individuals associated with
international terrorist groups. The Government of Morocco accepted returnees from the U.S.
detention facility at Guantanamo Bay and prosecuted them under Moroccan law. In mid-
November, for example, a Moroccan appeals court sentenced former Guantanamo detainee Said
Boujaidia to 10 years in prison on charges of conspiracy, sabotage, financing, and participating
in a criminal gang.

Morocco has also forged solid cooperative relationships with European and African partners by
sharing information and conducting joint operations. Morocco is considered a Mediterranean
Partner of the North Atlantic Treaty Organization and the Organization for Security and

                                                                                      Page | 133
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 135 of 352




Cooperation in Europe. Morocco worked closely with African partners such as Mauritania and
Senegal and is striving to improve its relationship with Algeria, a dynamic sometimes
complicated by political differences. The government used army and Ministry of Interior
paramilitary forces to secure its borders as best it could but faced resource constraints and a vast
border area. The Moroccan government removed and prosecuted several corrupt border officers
suspected this year of accepting bribes to allow AQIM members to infiltrate Morocco, according
to reports.

In the wake of an AQIM attack that killed 12 Mauritanian soldiers in the region of Tourine in
mid-September, the Government of Morocco sent military advisors to Mauritania to provide the
government with training and advice on the protection of military bases and patrolling
techniques.

Oman

Oman promoted religious moderation and tolerance and proactively implemented
counterterrorism strategies and cooperated with neighboring countries to prevent terrorists from
entering or moving freely throughout the Arabian Peninsula. To better coordinate efforts to
prevent terrorist-related activities, the government began the formation of a national terrorism
operations and analysis center. While Oman is not a major financial center and did not have a
significant money laundering problem, its financial system remained vulnerable to criminal
activity. The government established a Financial Intelligence Unit attached to the Directorate of
Financial Crimes of the Royal Oman Police and continued to work towards finalizing a draft
counterterrorism financing law. In September, a Ministerial Decree strengthened the Oman
Program for Anti-Money Laundering (by requiring certain non-banking establishments and
companies to verify the identity of their clients and document financial transactions.

Oman's long coastline and relatively porous borders remained vulnerable to illegal transit by
migrant workers, smugglers, human trafficking victims, terrorists, and individuals involved in
the traffic and sale of illegal drugs. The government was concerned about the steady flow of
illegal immigrants throughout the year attempting to enter Oman, often in transit to other
destinations in the Arabian Peninsula, particularly the United Arab Emirates (UAE). The
majority of the illegal immigrants apprehended were from Pakistan and Afghanistan. Somalis
continued to attempt to cross the border into Oman from Yemen. The Omani government
actively sought training and equipment through the U.S. and British military to support its efforts
to control its land and maritime borders. U.S. military assistance was used to bolster coastal
patrol operations and make Oman's remote inland borders with Yemen, Saudi Arabia, and the
UAE less porous and easier to observe.

Qatar

While counterterrorism cooperation between Qatar and the United States remained positive, the
United States continued to strive for increased cooperation with the Qatari government on
information sharing.




                                                                                        Page | 134
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 136 of 352




There has not been a terrorist attack in Qatar since the March 19, 2005, suicide vehicle-borne
improvised explosive device attack at an amateur theater playhouse that killed a British citizen.
Cooperation with U.S. law enforcement authorities continued to improve during and after the
course of the investigation of this case. Press reports indicated that up to 19 people of various
nationalities, including one Qatari, were apprehended during the ensuing investigation. There
were no reports of criminal prosecution in the case; however, many of the third country nationals
who were apprehended were deported subsequent to the investigation.

The Qatar Authority for Charitable Activities is responsible for overseeing all domestic and
international charitable activities, including approving international fund transfers by charities
and monitoring overseas charitable, development, and humanitarian projects. The Authority
reports annually to Qatari government ministries on the status of their oversight and
humanitarian activities.

Cooperation with U.S. authorities on counterterrorist finance continued to develop. Qatar's
Financial Information Unit (FIU) resides in the Qatar Central Bank. Local banks worked with the
Central Bank and the FIU on counterterrorist finance and anti-money laundering issues, and bank
officials attended U.S.-sponsored conferences.

Qatar was one of two countries in the Gulf with an Attorney General independent of the Ministry
of Interior or Ministry of Justice, and equivalent to a ministerial level position. The Attorney
General independently controlled and oversaw public prosecutions and appointed attorneys
within the Public Prosecutors Office.

The USG has provided law enforcement and counterterrorism training under various programs,
including the Antiterrorism Assistance (ATA) program. The Ministry of Interior and State
Security each had an officer graduate from the FBI National Academy in 2008. In addition, the
FBI provided counterterrorism and investigative training to larger groups both in Qatar and the
United States. The exchanges and training have had a positive effect in maintaining a good
relationship with Qatari law enforcement agencies and increasing their ability to deter, disrupt,
and defeat terrorist activity in Qatar. Operationally, however, this capability has yet to be fully
tried, tested, or proven.

Saudi Arabia

The Saudi government continued to build its counterterrorism capacity and efforts to counter
extremist ideology. In the first six months of the year, the Ministry of Interior arrested 701
militants who had allegedly been planning to attack oil fields and other vital installations. In
large scale sweeps, the Kingdom confiscated weapons, ammunition, sophisticated electronics
equipment, and money. As of late summer, 520 of these suspects were still being held, awaiting
trial on terrorism charges. The Saudis are developing a facilities security force following an
unsuccessful attack in 2006 against one of the world‘s largest oil processing plants in the Eastern
Province.

The Government of Saudi Arabia has announced terrorism trials for 991 individuals indicted on
various terrorism-related charges including terrorist finance. After deciding to not establish a

                                                                                        Page | 135
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 137 of 352




specific court for terrorist trials, the Ministry of Interior determined that trials will be conducted
in a Sharia court, following established court procedures, as part of a strategy to confront
terrorist ideologies within the existing system. The militants were divided into two groups: those
who were directly involved in attacks and those who provided refuge, transportation, and funds.
The General Court of Riyadh set up a 10-member bench to look into the initial case of 70
terrorist suspects, which included Saudis and foreigners. The court sessions will be restricted to
the judges, lawyers, and the accused, which has led to criticism over the lack of transparency.

The Saudi government continued to make strides in its public counterterrorism programs. In
July, the Ministry of Interior issued a statement demanding citizens remain vigilant to extremist
activities, even within their own families, and report ―deviant‖ behavior. In response, the Grand
Mufti, Shayh Abd-al-Aziz Al al-Shaykh, issued a statement in support of the state‘s position on
terrorism and warned citizens to be smart and not fall for the lies and deception of these people
[terrorists] who are pretending to be good.

In an effort to combat terrorist ideologies, the Ministry of the Interior announced the arrest of
five individuals, two of whom were not Saudi, for disseminating terrorist propaganda on Internet
sites in August. The five individuals were charged with seeking to recruit young people to AQ
thought and mobilize them to action in Saudi Arabia or abroad. From a technical standpoint, the
Ministry noted that the websites were registered outside of Saudi Arabia and that the individuals
owning the websites made frequent changes to the sites in a way that made it difficult for the
Saudi government to shut down.

On a more basic level, the Ministry of Islamic Affairs launched an extensive media campaign to
educate young Saudis on the ―correct‖ teachings of Islam in order to prevent them from
becoming drawn to extremist doctrines. The campaign included messages incorporated into
Friday sermons at mosques, distribution of literature and tapes, and article postings on the
Internet. In 2007, the Kingdom issued identification cards to imams and religious leaders to curb
instances of unauthorized persons delivering Friday sermons. In 2008, the government continued
to monitor the licensed imams and looked for instances of ―illegal sermons.‖

Saudi Arabia continued to make progress in combating money laundering and terrorism finance.
The Saudi Capital Authority Market stressed that financial brokerage companies be bound to the
same law combating money laundering and terrorism financing when designing swap
agreements with foreign investors. Banks must report suspicious transactions to the Financial
Investigations Unit (FIU), which is part of the Ministry of Interior, and provide the Saudi Arabia
Monetary Agency‘s Department of Banking Inspection and the Anti-Money Laundering Unit
with a copy of the report.

In September, the Ministry of Social Affairs announced the enforcement of rules and regulations
on charitable organizations aimed at preventing terrorist finance. During Ramadan in September,
the Ministry of Islamic Affairs tightened controls on charitable contributions. This was in
response to a 2007 incident, where seven terrorist cells were apprehended after raising 20 million
Saudi Riyals from donors who thought the money was for legitimate charitable uses. The
Government has stated its intent to establish a Charities Commission to ensure rigorous
implementation of existing terrorist financing regulations.

                                                                                          Page | 136
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 138 of 352




The United States continued to urge the Government of Saudi Arabia to pursue and prosecute
terrorist financiers more vigorously. Last year‘s new cash courier regulations resulted in several
individuals being investigated.

Since the inception of the government-run rehabilitation program for those with extremist
ideologies, a number of rehabilitated extremists have been reintegrated into Saudi society. The
program incorporates scholars, intellectuals, and psychologists with the goal of helping
participants ―overcome‖ their extremist viewpoints. The programs generally run for three to six
months, and accommodate 20 individuals at a time. According to a Ministry of Interior study,
foreign fighters were not typically Sharia experts and fell victim to the extremist cause by
exposure to video, film, and other material that urged them to ―sympathize‖ with people in
Afghanistan and Iraq.

Tunisia

The Government of Tunisia continued to place a high priority on combating extremism and
terrorism. In addition to using security and law enforcement measures, the Tunisian government
pursued a variety of economic and social programs aimed at addressing the underlying
challenges that can contribute to the spread of extremism. The Tunisian government actively
prevented the formation of terrorist groups inside Tunisia, including prohibiting the formation of
religious-based political parties and groups that it believed would pose a terrorist threat.

By carefully monitoring the activities of Tunisian extremists, both in Tunisia and abroad,
Tunisian law enforcement organizations challenged the ability of terrorists to organize internally.
Since the passage of Tunisia's 2003 Terrorism Law, approximately 1,000 Tunisians have been
detained, charged, and/or convicted on terrorism-related charges. In 2008, the Tunisian judiciary
prosecuted a steady stream of such cases:

       On February 21, the Tunis Court of Appeals upheld guilty verdicts but reduced the
       sentences for eight of the 30 Tunisians convicted in December 2007 of involvement in
       the December 2006/January 2007 terrorist plot known as the "Soliman" case, in which a
       terrorist cell called Assad Ibn Fourat‘s Army had allegedly targeted domestic and foreign
       (including U.S. and UK) interests in Tunisia.

       On July 12, the Tunis Court of First Instance convicted five Tunisians, including two
       security officials, of various terrorism-related charges.

       In two separate mid-August trials, 19 Tunisians were convicted on separate terrorist-
       related charges.

On March 10, al-Qa'ida in the Islamic Maghreb claimed responsibility for kidnapping two
Austrian tourists along the Tunisia-Algeria border. The hostages were released in Mali on
October 31, reportedly in exchange for a ransom of USD 2.8 million.



                                                                                       Page | 137
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 139 of 352




Tunisian extremists were involved in terrorist activities abroad, including in France, Italy, Iraq,
and Lebanon. Domestically, the government worked to improve security procedures at borders
and airports. A number of Tunisians suspected of involvement in terrorist incidents abroad were
also repatriated and subsequently charged with, or convicted, of terrorist activities.

United Arab Emirates

The Government of the United Arab Emirates (UAE) repeatedly condemned terrorist acts in Iraq,
Lebanon, Pakistan, and elsewhere in the region. In order to prevent extremist preaching in UAE
mosques, the General Authority of Islamic Affairs and Endowments provided prescribed
guidelines for all Friday sermons and monitored compliance. The UAE worked to keep its
education system free of radical influences and emphasized social tolerance and moderation.

The Container Security Initiative (CSI), which became operational at Port Rashid and Jebel Ali
Port in the Emirate of Dubai in 2005, has three U.S. Customs and Border Protection officers co-
located with the Dubai Customs Intelligence Unit at Port Rashid. On average, CSI reviewed
approximately 250 bills of lading each week, resulting in about 20 non-intrusive inspections of
U.S.-bound containers; examinations were conducted jointly with Dubai Customs officers, who
shared information on trans-shipments from high risk areas, including those originating in Iran.

The UAE has a cyber-crime law criminalizing the use of the Internet by terrorist groups to
"promote their ideologies and finance their activities." The UAE has established a National
Security Council charged with formulating and implementing a national strategic plan.
Cooperation on law enforcement matters was hampered by the lack of a mutual legal assistance
treaty (MLAT) between the United Arab Emirates and the United States.

The UAE continued efforts to strengthen its institutional capabilities to combat terrorist
financing, but challenges remain. The 2008 MENA-FATF (Middle East North Africa Financial
Action Task Force) Mutual Evaluation Report for the UAE, for example, made a
recommendation to amend the federal anti-money laundering law and increase dedicated
resources available to the Central Bank's Financial Intelligence Unit (FIU). Although the UAE
has taken important steps to address hawala remittances, further vigilance is required.

The UAE Central Bank provided training programs to financial institutions on money laundering
and terrorist financing. The United States has encouraged the UAE to implement additional
measures to combat Bulk Cash Smuggling (BCS), in particular from countries at higher risk of
terrorist finance activity. Immigration and Customs Enforcement has provided Dubai Customs
with BCS training for airport interdiction of contraband currency; joint BCS operations have
been proposed. The Department of Justice also provided BCS training for prosecutors in Dubai.

The Central Bank initiated memoranda of understanding with regional FIUs, and performed anti-
money laundering training both locally and regionally. The Central Bank investigated financial
transactions and froze accounts in response to internal investigations.

Yemen


                                                                                       Page | 138
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 140 of 352




The security situation in Yemen continued to deteriorate during 2008 and was marked by a series
of attacks against both Western and Yemeni interests, culminating in the September 17 suicide
bombing of the U.S. Embassy in Sanaa that killed 18. This strategy of constant offense continued
despite highly publicized raids on suspected terrorist cells by Yemeni security forces.
Recruitment for al-Qa‘ida in Yemen (AQY) remained strong, and the use of vehicle borne
improvised explosive devices (VBIEDs) and suicide vests indicated a high level of training,
coordination, and sophistication by Yemen‘s terrorist leadership. Conversely, the government‘s
response to the terrorist threat was intermittent and its ability to pursue and prosecute suspected
terrorists remained weak due to a number of shortcomings, including stalled draft
counterterrorism legislation. The government‘s focus on the al-Houthi rebellion in the Sada‘a
governorate in the North of the country and internal security concerns distracted its forces from
focusing on counterterrorism activities.

The largest success for Yemen‘s security forces in 2008 was an August raid on an AQY cell in
Tarim, in the governorate of Hadramaut. Hamza al-Qaiti was killed along with four other
suspected militants. Large numbers of weapons, devices to build car bombs, and explosives,
including mortars that were similar to those used in the March attack on the U.S. Embassy, were
uncovered.

In spite of this, the raid did little to deter or disrupt other AQY cells. One month after the August
raid, at least seven assailants dressed in Yemeni security-service uniforms attacked the U.S.
Embassy using two VBIEDs and suicide vests. While unable to gain access to the Embassy
itself, the attack was sophisticated and well-coordinated. Final tallies brought the death toll to 18,
including one American.

A formerly unknown group calling itself Islamic Jihad in Yemen immediately claimed
responsibility for the attack. The group stated the attack was motivated by the August 11 raid in
Tarim, among other reasons. Initially the Yemeni government allowed an FBI investigative team
full access to evidence from the attack, but cooperation has since waned. Both Yemeni and U.S.
officials believe that Islamic Jihad is AQ affiliated. AQY later claimed responsibility for the
attack in an online extremist magazine.

In addition to the September 17 assault, there were over half a dozen terrorist attacks in 2008:

       In January, AQY claimed responsibility for the shooting deaths of two Belgian tourists
       and two Yemeni drivers in the southern governorate of Hadramaut.

       On March 18, four mortars fell short of the U.S. Embassy, injuring dozens at an adjacent
       girls‘ school.

       On April 6, three mortars hit residential complex housing western workers, including
       several U.S. Embassy employees in Sanaa, prompting the ordered departure of non-
       essential U.S. Embassy staff and family members.




                                                                                         Page | 139
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 141 of 352




       On April 30, two mortars hit the Customs Administration parking lot, causing a large
       explosion just adjacent to the Italian Embassy, believed by many to have been the
       intended target.

       In May, an AQY-affiliated group claimed that it fired a mortar onto the grounds of the
       presidential palace in Sanaa, but no official statement was released acknowledging the
       incident.

       In July, AQY claimed responsibility for a suicide car bomb attack of a central security
       forces compound in Hadramaut that killed eight people.

Prosecuting terrorists remained a large hurdle for Yemeni courts, largely because current law, as
applied to counterterrorism and the financing of terrorism, remained weak. A working group
drafted new counterterrorism legislation that was sent to a committee for review, where it
remained at year‘s end.

The absence of effective counterterrorism legislation that criminalized the activities of those
engaged in planning, facilitating, or carrying out acts of terrorism, both in Yemen and abroad,
contributed to Yemen‘s appeal as safe haven and potential base of offensive operations for
terrorists. For this reason, the government was forced to apply other available laws, including
fraudulent document charges, to thwart foreign fighters going to Iraq.

The Government of Yemen continued to run its surrender program for wanted terrorists that it
believes it cannot apprehend. The program provides lenient requirements for completion of
convictions to those who surrender. In 2008, however, 17 prior program participants were
returned to custody for recidivism. In March, convicted terrorist and February 2006 prison
escapee Jaber al-Banna walked into a Yemeni security court and posted bond. His sentence was
later reduced from 10 to five years, supposedly for handing himself in to the authorities. The
decision will need to be ratified by the Yemeni Supreme Court before it is implemented, and it
remained unclear whether the time al-Banna had already served, including time he spent outside
prison once he escaped, will count against the five-year sentence. Jaber al-Banna is wanted by
the United States for providing material support to a terrorist organization and conspiring to
provide support to AQ. Al-Banna is on the FBI‘s most wanted list, but the Yemeni constitution
precludes extradition of Yemeni citizens, even though he also has American citizenship.


South and Central Asia Overview

―We are fighting the menace and we will continue to fight. But this is the fight for the peace of
the world. This is the fight for the future of generations to come. The fight against extremism is
a fight for the hearts and minds of people. It can‘t be won only by guns and bombs. The fight
must be multifaceted.‖
                                         -- Asif Ali Zardari, President of Pakistan
                                            UN General Assembly, New York City
                                            September 25, 2008


                                                                                      Page | 140
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 142 of 352




Already terrorism plagued, South and Central Asia experienced more tragedy in 2008 as
terrorists expanded their operations and networks across the region and beyond. The impact of
the region‘s terrorist problem on the United States and its citizens grew more severe as dozens of
U.S. citizens were attacked, kidnapped, or killed by violent extremists. In response, the U.S.
worked to increase counterterrorism cooperation with its partners in South Asia. However,
continuing political unrest in the region, weak governments, and competing factions within
various South Asia governments, combined with increased terrorist activities, resulted in limited
progress and made South Asia even less safe for U.S. citizens and interests than it was in 2007.

Although hundreds of terrorist attacks were conducted throughout South Asia, the year was
punctuated by several high-profile and immensely destructive acts of terrorism, including the
July 7 bombing of the Indian embassy in Kabul, Afghanistan, the November 26 attacks in
Mumbai, India and the September 20 bombing of the Marriott Hotel in Islamabad, Pakistan.

The Taliban-led insurgency in Afghanistan remained strong and resilient in the south and east.
Although the insurgency absorbed heavy combat and leadership losses, its ability to recruit foot
soldiers from its core base of rural Pashtuns remained undiminished.

Pakistan continued to suffer from rising militancy and extremism. The United States remained
concerned that the Federally Administered Tribal Areas (FATA) of Pakistan were being used as
a safe haven for al-Qa‘ida (AQ) terrorists, Afghan insurgents, and other extremists.

India ranked among the world‘s most terrorism-afflicted countries. It was the focus of numerous
attacks from both externally-based terrorist organizations and internally-based separatist or
terrorist entities. Several attacks inflicted large numbers of casualties, including the most
devastating attack of the year on November 26 in Mumbai. Although clearly committed to
combating violent extremism, the Indian government's counterterrorism efforts remained
hampered by its outdated and overburdened law enforcement and legal systems. In the wake of
the Mumbai terrorist attacks, India‘s Parliament has introduced bills to restructure its
counterterrorism laws and has proposed a new agency, the National Investigative Agency, to
create national-level capability to investigate and potentially prosecute acts of terrorism. Since
the Mumbai attacks, India has also greatly increased counterterrorism cooperation with the
United States.

Leading up to the national elections on December 29, Bangladesh‘s Caretaker Government
attempted to crack down on those accused of terrorism and criminality. The Awami League won
a landslide electoral victory, claiming 230 of the 299 seats in Parliament. It has pledged to focus
serious attention on Bangladesh‘s counterterrorism needs and has championed the creation of a
South Asia counterterrorism task force to enable countries to work together regionally to stamp
out the rise of violent extremism.

In Sri Lanka, the government continued its military campaign against the Liberation Tigers of
Tamil Eelam (LTTE), a U.S.-designated foreign terrorist organization. Both sides continued to
engage in ―any means necessary‖ tactics to fight the war. The LTTE used suicide bombings and
other terrorist attacks, some of which caused serious civilian casualties. The government has

                                                                                       Page | 141
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 143 of 352




been criticized for using paramilitary organizations that rely on abduction, extra-judicial killings
and other illegal tactics to combat the LTTE and their suspected sympathizers. At the end of the
year, the military recaptured most of the LTTE-held territory, including Killinochchi, but the
LTTE continued to fight, reverting to more asymmetrical tactics, including the continued use of
suicide bombers in the capital Colombo.

In April, the Communist Party of Nepal (Maoists) won the national Constituent Assembly
election, and took control of various government ministries as well as the Prime Minister‘s
position. Despite their electoral victory, the Maoists remained a U.S.-designated terrorist entity
under the Terrorism Exclusion List.

The Central Asian region's most significant terrorist organizations include the Islamic Movement
of Uzbekistan (IMU) and a splinter group, the Islamic Jihad Group (IJG). However, radical
extremist groups such as Hizb ut-Tahrir (HT) foment an anti-Semitic, anti-Western ideology that
may indirectly generate support for terrorism. HT, an extremist political movement advocating
the establishment of a borderless, theocratic Islamic state throughout the entire Muslim world,
has followers in Kyrgyzstan, Kazakhstan, Tajikistan, Uzbekistan, and elsewhere. The United
States has no evidence that HT has committed any acts of international terrorism, but the group's
radical anti-American and anti-Semitic ideology is sympathetic to acts of violence against the
United States and its allies. HT has publicly called on Muslims to travel to Iraq and Afghanistan
to fight Coalition Forces.

Afghanistan

Afghanistan continued to confront the challenges of building a stable, democratic, and tolerant
government in the face of an insurgency that more and more relied on vicious and increasingly
sophisticated terrorist attacks by anti-Afghan forces on coalition forces, civilians, international
NGOs, and other soft targets, most notably through improvised explosive devices (IEDs) and
suicide bombings. Supported by the international community, the Afghan government has made
suppression of such terrorist attacks and the establishment of effective law-enforcement
mechanisms a high priority.

Reconciliation of members of the insurgency remained a priority, with the government
undertaking a number of initiatives. Under the Disbandment of Illegal Armed Groups (DIAG)
program, the follow-on to the earlier Disarmament, Demobilization, and Reintegration (DDR)
program, authorities have disbanded 362 illegal armed groups and collected over 42,000
weapons in 84 districts since its inception in March 2005. In April 2007, in an effort to achieve
greater local government support, DIAG began offering development assistance to qualifying
districts. Forty-eight of the 84 targeted districts currently qualify for this assistance and are
considered to be in compliance with DIAG disarmament regulations. DIAG operations
expanded, intensifying efforts to build political will at the provincial and local levels to target the
more threatening illegal armed groups.

The International Security Assistance Force (ISAF) led the coalition forces‘ counterinsurgency
campaign, using a combination of counterinsurgency means and methods, including
synchronized use of combat (air and ground forces) and non-combat means (building civil

                                                                                          Page | 142
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 144 of 352




governance and aiding reconstruction and development in conjunction with the UN Assistance
Mission in Afghanistan (UNAMA) to fight extremism.

The Commander, U.S. Central Command, maintained command and control of U.S.
counterterrorism forces operating in Afghanistan. Counterterrorism operations were coordinated
with U.S. forces at Headquarters of U.S. Forces–Afghanistan (USFOR-A) and Combined Joint
Task Force 101. Special Operations Forces conducting combined operations and foreign internal
defense operated under the Commander, USFOR-A. United States CT forces target insurgent
leaders, and insurgent training and logistics centers, with the objective of eliminating terrorists
and facilitating reconstruction and development. The Afghan National Army (ANA), and to a
lesser extent, the Afghan National Police (ANP), took the lead in the majority of
counterterrorism operations, in close cooperation with coalition forces. In August, the Afghan
National Security Force (ANSF) assumed lead responsibility from coalition forces for Kabul
City, and assumed the lead on the majority of security operations across the country. The
insurgents, partly in response to their growing inability to confront coalition and ANSF forces in
conventional encounters, increasingly resorted to terrorist tactics to intimidate ordinary Afghans.
These tactics included greater use of IEDs along key travel arteries, assassination of lower-level
Afghan government officials, and the use of suicide bombers and direct fire attacks against
Afghan civilians.

Integrated civilian-military counterinsurgency approaches in the east have continued to yield
some successes. Nonetheless, the anti-government insurgency remained a capable, determined,
and resilient threat to stability and to the expansion of government authority, particularly in the
south and east. The insurgency continued to suffer heavy combat losses, including among senior
leaders, but its ability to obtain al-Qa‘ida (AQ) support and recruit soldiers remained
undiminished. Taliban information operations were increasingly aggressive and sophisticated.

Streams of Taliban financing from across the border in Pakistan, along with funds gained from
narcotics trafficking and kidnapping, have allowed the insurgency to strengthen its military and
technical capabilities. To address this issue, a ―mini-jirga‖ between Pakistani and Afghan
officials and tribal leaders was held in October. The participants also discussed other ways to end
terrorism along their border, including the possibility of holding talks with the Taliban
insurgents—a proposal the Taliban subsequently rejected.

Insurgents continued to target police, police recruits, government ministers, parliamentarians,
civil servants, and civilians, including urban crowds, in numerous violent incidents. Terrorists,
often supported by criminal gangs, also increasingly turned to kidnapping Afghans and
foreigners, most notably several reporters and at least one district governor were kidnapped.
Most of these kidnappings were done for ransom, presumably as a means of raising money to
support their operations.

Insurgents also targeted international non-governmental organizations (NGOs), Afghan
journalists, government workers, UN workers, and recipients of NGO assistance. They attacked
teachers, pupils (especially girls), and schools. They also threatened and often brutally killed
those who worked for religious tolerance, including ex-insurgents, tribal leaders, and moderate
imams, mullahs, and religious scholars. Insurgents coupled threats and attacks against NGOs

                                                                                       Page | 143
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 145 of 352




with continued targeting of Provincial Reconstruction Teams, de-mining teams, and construction
crews working on roads and other infrastructure projects. The most notorious incident was an
acid attack on female students outside of an all-girls school in Kandahar. That particular attack
injured several students and resulted in the school being closed for a time, but the school has
since re-opened.

Bangladesh

Jamaatul Mujahedin Bangladesh (JMB), the banned domestic Islamic extremist group
responsible for a wave of bombings and suicide attacks in late 2005, remained a threat. During
the national Parliamentary election campaign in December, authorities arrested several suspected
JMB members and uncovered weapons caches that included grenades and chemicals that could
be used to make explosives.

Neighboring India alleged that the United Liberation Front of Assam (ULFA) and other anti-
India insurgency groups operated from Bangladesh with the knowledge of senior Bangladeshi
government officials. India also blamed the terrorist group Harakat ul-Jihadi-Islami-Bangladesh
(HUJI-B) for bomb attacks within India. Bangladesh strongly denied those allegations. The
absence of counterterrorism cooperation between India and Bangladesh fueled mutual allegations
that each country facilitated terrorism inside the borders of the other.

In April and June, the caretaker government established the Money Laundering Prevention
Ordinance and the Antiterrorism Ordinance. These laws facilitated international cooperation in
recovering money illegally transferred to foreign countries and mutual legal assistance in
criminal investigation, trial proceedings, and extradition matters. The new ordinances are part of
the effort to enable Bangladesh to enter the Egmont Group, the international body of Financial
Intelligence Units (FIU) that plays a critical role in fighting terrorist financing.

U.S. and Bangladeshi law enforcement agencies cooperated well on several cases related to
domestic and international terrorism. Bangladesh cooperated with the United States to further
strengthen control of its borders and land, sea, and air ports of entry. The United States began
human rights training for the Rapid Action Battalion, the country‘s premier counterterrorism law
enforcement force.

India

In 2008, India ranked among the world‘s most terrorism-afflicted countries. On November 26 in
a pivotal moment that is now called "26/11", terrorists struck at a variety of locations in Mumbai
on November 26, killing at least 183 people, including 22 foreigners, six of whom were
Americans and 14 members of the police and security forces. Over 300 more were injured.

The attacks in Mumbai targeted places frequented by foreigners and wealthy Indians. The
attackers entered Mumbai from the sea and attacked people in two hotels, a Jewish center, the
main train station, and additional locations. They also planted bombs in two taxis that later
exploded in different locations in the city. The terrorists appeared to have been well-trained and
took advantage of technology, such as Global Positioning System trackers. Local and state police

                                                                                      Page | 144
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 146 of 352




proved to be poorly trained and equipped, and lacked central control to coordinate an effective
response. This attack was the most recent in a long list of lethal terrorist incidents this year.

Among the major events:

       On May 13, Jaipur experienced serial bomb blasts at crowded market areas and at Hindu
       temples. At least 60 people were killed, and more than 150 injured.

       On June 29, Maoist insurgents attacked and killed 33 security forces in Malkangiri
       district in the eastern state of Orissa.

       On July 7, Indian interests were attacked in Afghanistan when terrorists drove a vehicle-
       borne IED into the outer perimeter of the Indian Embassy in Kabul on July 7. Two Indian
       diplomats died, and a number of Afghan citizens were wounded.

       On July 25, serial bombs were set off in Bangalore in both business and industrial areas.
       At least one individual died, while eight were injured.

       On July 26, in Gujarat‘s capital, Ahmedabad, 21 devices exploded killing 54 and injuring
       at least 156. These explosions took place in market areas, on buses and other vehicles,
       and at the hospital to which the wounded from the first serial bomb blast were being
       treated.

       On September 13, terrorists detonated serial bombs in New Delhi in a variety of market
       places and other crowded public areas. These attacks killed at least 20 individuals and
       wounded more than 80.

       On October 30, insurgents detonated a series of nine bomb blasts throughout the
       northeastern state of Assam killing approximately 110 people.

None of the perpetrators of these attacks has yet been prosecuted. The Indian government
assessed that South Asian Islamic extremist groups including Lashkar-e-Tayyiba, Jaish-e-
Mohammad, and Harakat-ul-Jihad-i-Islami (Bangladesh) as well as indigenous groups were
behind these events. The Government of India believed these attacks were aimed at creating a
break-down in India-Pakistan relations, fostering Hindu-Muslim violence within India, and
harming India's commercial centers to impede India's economic resurgence.

Eastern India has a long history of Maoist (left-wing extremism), and insurgent terrorist activity
that has challenged state writ and control, governance structures, and the ruling political class. In
2008, there were 50 terrorist attacks in Eastern India that killed approximately 500 individuals.
No American citizens were targeted or victims of terrorism in any of these incidents.

Insurgent groups, often fighting for recognition, political, and economic rights, or independence,
were also active in the Northeast. Failure to properly accommodate the competing interests of
diverse ethnic groups, low levels of development, and the success of previous insurgent
movements in creating new Indian states were cited as explanatory factors for the appeal of

                                                                                         Page | 145
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 147 of 352




insurgent movements. In 1990, the Government of India banned one of the most active insurgent
groups, the United Liberation Front of Assam (ULFA). ULFA is alleged to have been involved
in several terrorist attacks this year, including the bicycle bomb blast on September 18 in
Chirang district, resulting in 20 injured Indian citizens, and the October 30 serial blasts
mentioned above.

The Communist Party of India (Maoists), commonly referred to as Maoist/Naxalites, were active
in the states of Chhattisgarh, Andhra Pradesh, Karnataka, Orissa, Bihar, Jharkhand, and West
Bengal, the so-called "Red Corridor." Companies, Indian and foreign, operating in Maoist
strongholds were sometimes targets for extortion.

State governments have expressed interest in augmenting their security forces by either creating
or buttressing state-level assets, or hosting central level units to address the increased terrorist
threat. Chattisgarh's government has invested in counterinsurgency training for police and
paramilitary forces at its Jungle Warfare Training Center. Nevertheless, there is no clear unified
command structure between state and federal forces in counterinsurgency efforts, which hampers
their effectiveness.

Specifically in response to the Mumbai attacks, the Indian government has proposed a new
agency, the National Investigative Agency, to create national-level capability to investigate and
potentially prosecute such acts. Also in response to the Mumbai attacks, the Indian government
amended some existing laws to strengthen the hands of security and law enforcement agencies in
fighting terrorism. Two themes have framed the public debate on the new legislation: states'
rights vs. federal power, and civil liberties vs. stronger law enforcement powers.

Illicit funding sources that may have been exploited to finance terrorist operations were being
closely investigated. Indian authorities believe that the Mumbai terrorists used various funding
sources including credit cards, hawala, charities, and wealthy donors. In addition to the Mumbai
attacks, the rise in terrorist attacks and their coordinated nature throughout India suggested the
terrorists were well-funded and financially organized.

Indian officials, particularly in West Bengal and Assam, were concerned about the porous India-
Bangladesh border, of which only 2500 of the 3000 km land border has been fenced (total land
and water border is 4100 km). India's inability to protect its porous maritime border has been
under media scrutiny since it came to light that the perpetrators of the November 26 Mumbai
attacks arrived by sea. In Tamil Nadu, coast guard and police officials, as well as security
analysts, all acknowledged that the government was unable to monitor sufficiently the thousands
of small commercial fishing vessels that ply the waters between India and Sri Lanka.

The Indian government has implemented an advance passenger information system to receive
inbound passenger information from air carriers operating in India. The system, however, is not
compatible with or able to share data with the U.S. and EU equivalent systems. In addition, the
Government of India and air carriers have shown an increased interest in receiving fraudulent
document training from the United States and other countries.

Kazakhstan

                                                                                       Page | 146
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 148 of 352




Kazakhstan detained and prosecuted suspected terrorists and took tangible steps to cooperate and
share information with the United States and international organizations. With the addition of
one international terrorist organization, the Islamic Party of Turkistan, to the list of already-
banned terrorist organizations, the Government of Kazakhstan now designates 16 groups as
banned terrorist and extremist organizations.

In April, the Kazakhstani Committee for National Security (KNB) announced plans to submit a
strict new law, On Counteracting Terrorism, to Parliament that would replace the current law,
adopted in 1999. At the time, the KNB stated the bill was included in the government‘s
legislative plan and would be submitted to Parliament. At year‘s end, however, Parliament had
not yet approved the new law. Kazakhstan‘s Prime Minister instructed the Minister of Finance to
speed up drafting a bill on combating financing of terrorism in June, but the draft law on terrorist
financing remained stalled in Parliament.

Kazakhstan strengthened its engagement in international counterterrorism activities:

       In March, the Government of Kazakhstan approved a treaty with the Government of the
       Slovak Republic on cooperation in fighting terrorism.

       In April, President Nursultan Nazarbayev signed two draft laws on counterterrorism
       activities within the framework of the Shanghai Cooperation Organization.

       In June, Kazakhstan hosted the first Global Initiative to Combat Nuclear Terrorism field
       exercise, entitled ―Anti-Atom Terror,‖ which was attended by more than 15 partner
       nations. Additionally, more than 900 military, intelligence, law enforcement, and
       security personnel from Kazakhstan took part in organizing and conducting the exercise.

       In August, the Government of Kazakhstan approved the signing of a treaty with the
       Government of the United Arab Emirates on cooperation in fighting terrorism.

       In September, Kazakhstan hosted a ―Design-Basis Threat‖ exercise attended by seven
       partners from the Global Initiative to Combat Nuclear Terrorism.

       In October, Kazakhstan hosted the Common World Forum to promote intercultural and
       inter-religious dialogues.

Law enforcement actions against terrorists included:

       In February, a court in Stepnorgorsk sentenced two members of an extremist group to 12
       years of imprisonment and six others to nine years of imprisonment for planning to
       commit terrorist attacks in the fall of 2006.

       In March, a court in Shymkent sentenced 15 members of a terrorist group, detained in
       April 2007, on charges of organizing terrorist acts against the local office of the
       Kazakhstani Committee for National Security (KNB), to prison terms ranging from 11 to

                                                                                       Page | 147
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 149 of 352




       19 years. House searches of the convicts revealed hidden explosives, guns, ammunition,
       and extremist literature, along with a detailed plan of the local KNB building and a list
       with KNB officers' and their family members' home phone numbers and addresses.

       In November, police in the southern Zhambyl District of Almaty detained an Uzbek
       citizen, allegedly wanted for membership in religious extremist, separatist, and
       fundamentalist organizations. According to the Almaty Region‘s prosecutor, police
       placed the detainee under arrest, pending a decision on his extradition to Uzbekistan.

Kazakhstan promoted intercultural and religious dialogues designed to prevent radicalization and
supported other domestic counterterrorism initiatives. In August, the Ministry of Interior and the
People‘s Assembly of Kazakhstan signed a memorandum on cooperation in strengthening
interethnic and interfaith relations within Kazakhstani society. In December, the Ministry of
Justice opened an International Center of Culture and Religions to study the positive experience
of interfaith and interethnic cooperation in Kazakhstan. Kazakhstan also enacted five interagency
regulatory legal acts regulating the counterterrorism activities of public bodies and conducted
149 interagency counterterrorism exercises and training programs.

Kyrgyzstan

In 2008, the Kyrgyz Republic took political, legislative, and law enforcement steps to disrupt and
deter terrorism. Since 2001, Kyrgyzstan has hosted the Operation Enduring Freedom Coalition
airbase at Manas International Airport near Bishkek. In November 2006, President Bakiyev
signed a comprehensive law on "Counteracting Terrorist Financing and Legalization (Money
Laundering) of Proceeds from Crime." The law obligates financial institutions to report any
suspicious activity and bank transactions that exceed the threshold of $25,000. The law also
established a Financial Intelligence Service, an administrative body charged with collecting and
analyzing information related to financial transactions, developing systems to prevent and detect
suspicious transactions, and submitting cases to the prosecutor's office for further action.

The Government of Kyrgyzstan, with financial support from the U.S. and other international
organizations, continued efforts to improve border security throughout the country, particularly
in the southern Batken region. These efforts included the construction of more modern border
point facilities at several locations throughout the country, a program to create central
communications between the dispersed border points and several government agencies, the
installation of radiation detection equipment at select crossings, and the establishment of a
tracking system to monitor the transit of certain dual-use equipment throughout the country.

Kyrgyzstan's military and internal forces worked to improve their counterterrorism capabilities
and to expand cooperation with regional partners. With U.S. assistance, the Kyrgyz armed forces
continued to build capacity in terms of their facilities and tactical capabilities. U.S. financial
support has resulted in the training of dozens of Kyrgyz armed forces personnel, and the
establishment of more modern defense facilities. Further, the Kyrgyz Ministry of Defense is in
the process of reorganizing their forces to respond more efficiently to perceived threats in the
southern region of Kyrgyzstan.


                                                                                      Page | 148
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 150 of 352




Kyrgyzstan's under-regulated borders, particularly in the Batken region, have allowed for people
and illicit goods to move into and out of the country with a large degree of freedom. Kyrgyz law
enforcement still lacked the equipment, manpower, and funding to effectively detect and deter
terrorists or terrorist operations in the southern regions of Kyrgyzstan.

Hizb ut-Tahrir (HT), banned as an extremist group in Kyrgyzstan since 2003, is believed by local
specialists to have approximately 15,000 members in Kyrgyzstan. These HT members are
located primarily among Kyrgyzstan's ethnic Uzbek population in the south, but are reportedly
achieving an increased following in the north as well. Kyrgyz officials reported growing support
for and bolder public outreach by HT. Supporters of terrorist groups the Islamic Jihad Group
(IJG) and the Islamic Movement of Uzbekistan (IMU) were also believed to maintain a presence
in Kyrgyzstan, and Kyrgyz authorities alleged that both groups received material support from
HT.

Nepal

While Nepal experienced no significant acts of international terrorism, several incidents of
politically-motivated violence occurred across the country. Nepalese voters elected the
Communist Party of Nepal (Maoists), a designated organization on the Terrorist Exclusion List
(TEL), to lead the government. In response to continued violence by Maoist-affiliated youth,
other political parties condoned the use of violence for their youth wings. Unrest in the southern
Terai plains increased with the proliferation of numerous armed groups. Nevertheless, the
Nepalese government made some headway in counterterrorism efforts, specifically with the
passage of anti-money laundering legislation and the arrest of individuals suspected of terrorist
ties. U.S. antiterrorism assistance was constrained by the presence of the Maoists within the
government.

In April, the Communist Party of Nepal won a plurality of votes in the Constituent Assembly
election and went on to create a new coalition government in August. Although the Maoist party
ended a ten-year insurgency in 2006 and entered into the interim government in April 2007,
factions of the Maoists continued to engage in violence, extortion, and abductions. The Maoist-
affiliated Young Communist League, which included former members of the People‘s Liberation
Army and grew increasingly prominent during 2007, carried on the Maoist militia's tactics of
abuse, abduction, murder, intimidation, and extortion in cities and villages.

There were no indications that Nepal was a safe haven for other international terrorists; however,
authorities arrested several individuals with suspected ties to Pakistani terrorist organizations
using Nepal to transit between Pakistan and India. The interim Parliament passed anti-money
laundering legislation in January, which led to the creation of a Financial Information Unit
(FIU). Although faced with resource and staffing constraints, the FIU responded favorably to
U.S. requests to freeze the assets of individuals and entities involved in the terrorist financing
when or if such assets were discovered.




                                                                                       Page | 149
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 151 of 352




The United States sponsored the attendance of Nepalese security force officers at various
international counterterrorism events, and hosted a regional counterterrorism seminar in
Kathmandu with participants from Nepal, Sri Lanka, Bangladesh, and the Maldives.

Pakistan

International terrorist organizations, including al-Qa‘ida (AQ) and its supporters, continued to
operate and carry out attacks in Pakistan. Violence stemming from Sunni-Shia sectarian strife,
ethnic tensions, and militant sub-nationalists claimed civilian lives. Attacks occurred with
greatest frequency in the regions bordering Afghanistan: Balochistan, the North West Frontier
Province (NWFP), and the adjacent Federally Administered Tribal Areas (FATA), but militant
attacks continued to grow and target urban centers including Lahore, Islamabad, Peshawar, and
Rawalpindi.

The coordination, sophistication, and frequency of suicide bombings that increased sharply in
2007, continued to grow in Pakistan in 2008. By November 30, there were already 57 recorded
suicide attacks in Pakistan, in comparison to 45 reported attacks in 2007. These suicide attacks
often resulted in large numbers of casualties, and several occurred in Islamabad, Rawalpindi, and
Lahore. The attacks targeted high profile government, military, and western-related sites, such as
hotels. The most prominent among the attacks this year was the September 20 suicide bombing
against the Marriot Hotel in Islamabad where at least 60 people were killed and over 200 injured.
Two Americans died in this sophisticated attack aimed at foreigners and Pakistan‘s international
reputation. Other instances in which Americans were targeted included attacks on an American
diplomat and the killing of a USAID contractor, both in Peshawar.

Other high profile bombings in Islamabad have targeted foreigners, including the June 2
bombing of the Danish Embassy and the March 15 bombing of an Italian restaurant where
several Americans were injured. In response to these incidents, diplomatic security and police
checkpoints surrounding Islamabad have increased significantly.

The majority of suicide attacks across Pakistan have targeted well-protected military and
government installations. These attacks included very high profile targets and caused high
casualty rates, such as the August 21 bombing of an ammunitions factory at Wah Cantonment
killing over 70 people and the March 11 suicide bombings in Lahore targeting the Federal
Investigation Agency. In January, the first ever female suicide bomber in Pakistan targeted a
police checkpoint in NWFP. Also the newly elected civilian government has been the target of
several attacks, specifically the coalition-partner Awami National Party (ANP) in the NWFP.
Militants have tried unsuccessfully to kill ANP leaders across NWFP, including ANP Chairman
Asfandyar Wali Khan in Charsadda and senior minister Bashir Bilour at the Inter-provincial
Games in Peshawar. It is also believed that militants were responsible for the assassination of
former Prime Minister Benazir Bhutto on December 27, 1007.

Extremists led by Baitullah Mehsud and other AQ-related extremists spread north throughout the
FATA with an increased presence in Bajaur and Khyber. In most of the FATA, the militants
continued to openly challenge the writ of the state with high levels of violence. In the bordering
districts of NWFP, the militants tried to extend their influence by targeting CD shops, barber

                                                                                      Page | 150
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 152 of 352




shops, police stations, and girls‘ schools. As the militancy seeped into the settled areas of NWFP
this year, small towns such as Nowshera and Kohat saw an increase in suicide attacks.

There was a growing trend of militants garnering support by promising to fill a vacuum left by
―ineffective‖ government structures. Baitullah Mehsud formed the Tehrik-i-Taliban (TTP) in
Pakistan in December 2007 as a loose alliance of militants. In 2008, the TTP became the most
public signal of broad local militant coordination aimed at attacking Pakistani security forces.
TTP was active all over the FATA and NWFP, but specifically in Kurram, Swat, Bajaur, North
Waziristan, and South Waziristan. In February, Mehsud called a unilateral ceasefire and the lull
in attacks lasted until after the parliamentary elections in, but resumed shortly thereafter. In
August, the Government of Pakistan officially banned the TTP and froze its bank accounts. The
ban allowed Pakistani security forces to arrest anyone associated with the group. In addition,
media outlets were not allowed to broadcast interviews or other interaction with the TTP. The
Pakistani government also turned down the TTP‘s offer of a ceasefire and peace talks. Militants
and related criminal elements increased their direct targeting of individual foreigners, including
aid workers, journalists, diplomats, and politicians in the NWFP. Most of the victims were
kidnapped for ransom whereas some of the targets were assassinated, such as American citizen
and USAID worker Stefan Vance who was killed in Peshawar in November. Other significant
attacks included the attempted kidnapping of the Principal Officer at the U.S. Consulate in
Peshawar, the kidnapping of the Pakistani Ambassador to Afghanistan Tariq Azizuddin, and the
kidnappings of Chinese engineers and Iranian and Afghan diplomats.

Pakistani security services cooperated with the United States and other nations to fight terrorism
within Pakistan and abroad. Hundreds of suspected AQ operatives have been killed or captured
by Pakistani authorities since September 2001. Pakistan continued to pursue AQ and its allies
through nationwide police action and military operations in the FATA and elsewhere. Despite
having approximately 80,000 to 100,000 troops in the FATA, including Army and Frontier
Corps (FC) units, the Government of Pakistan‘s authority in the area continued to be challenged.
Pakistani security forces pursued major military operations in South Waziristan, Darra Adam
Khel, Bajaur, Khyber, and Swat. The rise of local ―lashkars‖ or tribal militias to combat militants
has added some support to Pakistan Army operations.

Despite an increased number of infiltrations across the Line of Control, Pakistan-India relations
were improving, with trade opened for the first time in over 60 years, until they were
significantly set back by the terrorist attacks in Mumbai, India in November. These attacks were
attributed to the (Pakistan-based) Kashmir terrorist group Laskhar-e-Tayyiba (LT), a designated
Foreign Terrorist Organization, and to its fundraising subsidiary, the Jamaat ud-Dawa (JUD),
which the Government of Pakistan banned after the UN Security Council listed the group and
certain named individuals in the 1267 Sanctions Committee. In response to allegations of
involvement by the LT and JUD in the Mumbai attacks, Pakistani officials cracked down on a
LT camp in Muzzafarabad and arrested or detained more than 50 LT or JUD leaders in Punjab
and elsewhere in Pakistan. Pakistani officials pledged to prosecute all individuals in Pakistan
found to be involved in the Mumbai attacks and offered to share intelligence regarding the
attacks with the Government of India. President Zardari said non-state actors (terrorists) were
operating on Pakistani soil and noted his own wife (Prime Minister Benazir Bhutto assassinated
on December 27, 2007) had been a victim of terrorism. The composite dialogue between

                                                                                       Page | 151
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 153 of 352




Pakistan and India was frozen by the Indian government in December, however, contributing to
heightened tension between the two governments.

In terrorist financing, Pakistan worked with the UNSCR 1267 Committee to freeze assets of
individuals and groups identified as terrorist entities linked to LT/JUD. AQ and the Taliban,
however, continued to operate in Pakistan. Despite government efforts to curb illicit financial
transactions, unlicensed informal hawalas (money changers) still operated illegally in parts of the
country. The informal and secretive nature of the unlicensed hawalas made it difficult for
regulators to effectively combat their operations. Most illicit funds were transacted through these
unlicensed operators.

The United States and Pakistan engaged in a broad range of cooperative counterterrorism efforts
including border security and criminal investigations, as well as several long-term projects.
Pakistan is a major recipient of U.S. military and economic assistance. [See Chapter 5, Terrorist
Safe Havens (7120 Report) for further information on U.S. Assistance for Pakistan. ]

Sri Lanka

The Sri Lankan government‘s offensive against the Liberation Tigers of Tamil Eelam (LTTE),
killed more than 7,000 people and displaced many thousands more. Effective January 16, the
government formally abrogated the 2002 Cease-Fire Accord (CFA) with the LTTE, and the
conflict intensified during the year. The government maintained control of the Eastern Province,
and captured the strategic town of Pooneryn in November, placing the entire northwestern coast
under government control. The LTTE controlled a significant, although rapidly shrinking section
of the north and carried out attacks throughout the country. The Sri Lankan Army remained
deployed across the country in all areas it controlled to fight the insurgency. The Special Task
Force (STF) police were deployed in the east, north, and in strategic locations in the west.

In 2008, there were at least 70 attacks attributed to the LTTE, including:

       The October assassination by suicide bombing of the leader of the opposition in the North
       Central Provincial Council retired Major General Janaka Perera, UNP organizer Dr. Raja
       Johnpulle, and 26 others in Anuradhapura.

       In April, a suicide bomber killed 14 people in Gampaha district including the Minister of
       Highways Jeyaraj Fernandopulle.

       Other major LTTE attacks included the August air strikes on the naval base in
       Trincomalee, a combined air-ground assault on a military base in Vavuniya in September,
       and the October bombings of the Thallady Army camp in Mannar and the Kelanitissa
       power plant in Colombo.

       The LTTE also targeted public transportation systems. In April, a parcel bomb killed 26
       civilians at a bus stand in Colombo.



                                                                                      Page | 152
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 154 of 352




The government used paramilitary groups to assist its military forces in fighting the LTTE. The
Tamil Makkal Viduthalai Pulikal (TMVP), led by breakaway-LTTE eastern commanders
Vinayagamurthi Muralitharan aka "Karuna" and Sivanesathurai Chandrakanthen aka "Pillaiyan,"
operated mostly in the east. Karuna was appointed a Member of Parliament on October 7;
Pillaiyan was elected as the Chief Minister of the Eastern Provincial Council. The Eelam
People's Democratic Party (EPDP), led by Minister of Social Services and Social Welfare
Douglas Devananda, operated in Jaffna.

In 2008, there were numerous killings of civilians by unknown actors suspected of association
with the TMVP or the EPDP. The government captured the key town of Pooneryn in November.
At the end of the year, government forces and the LTTE were poised to take LTTE‘s
administrative headquarters at Kilinochchi. The LTTE maintained control of a shrinking section
of the north and retained the capacity to mount attacks throughout the country.

The LTTE financed itself with contributions from the Tamil Diaspora in North America, Europe,
and Australia, by imposing local "taxes" on businesses operating in the areas of Sri Lanka under
its control, and reportedly by extortion in government-controlled areas. The LTTE also used
Tamil charitable organizations as fronts for its fundraising. To date, the Sri Lankan Navy has
sunk 10 LTTE supply ships; the most recent sinking occurred in June.

The United States has provided training for relevant Sri Lankan government agencies and the
banking sector. The Government of Sri Lanka cooperated with the United States to implement
both the Container Security Initiative and the Megaports program at the port of Colombo.

Tajikistan

As the poorest of the former Soviet countries, the Tajik government‘s main impediment to
countering terrorism remained its lack of resources. The government, particularly the Border
Guards, which are under the State Committee for National Security, lacked appropriate technical
equipment, personnel, and training to effectively interdict illegal border crossings and to detect
and analyze hazardous substances. Individual border guards and other law enforcement
personnel were not motivated to interdict smugglers or traffickers due to systematic corruption,
low income, conscripted service, and lack of support from senior Tajik government officials.

As a result, extremists and terrorists may exploit Tajikistan‘s border to travel to and from
Afghanistan. To address the problem of transshipment of illicit goods across Tajikistan‘s
borders, the United States and other donors assisted the Government of Tajikistan‘s efforts to
secure its 1,400 kilometer porous border with Afghanistan. Assistance included a USD five
million U.S. Department of Defense (DOD) radio program to improve Border Guard
communications capability. DOD held four Counter Narcoterrorism Training (formerly Joint
Combined Exchange Training) events with Tajik security forces to improve their capacity to
conduct counterterrorism operations.

The Defense Institute for Legal Studies conducted a Response to Terrorism course in Dushanbe
that representatives from several ministries attended. Tajikistan also participated in exercise
Regional Cooperation 08, sponsored by the U.S. Department of Defense and hosted by

                                                                                      Page | 153
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 155 of 352




Kyrgyzstan. This exercise focused on dealing with terrorism, and strengthened cooperation
between the Central Asian countries. The Tajik government also participated in regional security
alliances, including the Shanghai Cooperation Organization.

Tajikistan prohibited extremist-oriented activities and closely monitored groups it listed as
terrorist organizations, such as the Islamic Movement of Uzbekistan (IMU) and Hizbut-Tahrir
(HT). The Government of Tajikistan believed that HT, in particular, was active in the northern
part of the country. The USG believed that supporters of terrorist groups such as al-Qa‘ida (AQ),
the Islamic Jihad Union (IJU), and the IMU were active in the region.

Turkmenistan

The September 2008 violence in the Khitrovka region of Ashgabat forced the Government of
Turkmenistan to reevaluate its counterterrorism program, training partners, and readiness. The
Government of Turkmenistan cooperated with a variety of international organizations and
partner countries in conducting counterterrorism training events for government personnel,
including, for example, canine bomb detection and professional seminars on terrorism and
security studies. While the government strictly controlled access into and passage through
Turkmenistan at official border crossings and along main roads, clandestine passage was still
possible due to long and porous borders that stretch across mountain and desert terrain, as well as
the small size and uneven quality of Turkmenistan's border guard and customs services.
Turkmenistan's law enforcement and security agencies exert stringent security control over all
aspects of society, making it unlikely that Turkmenistan could easily be used as a terrorist safe
haven. The government maintained a military-style counterterrorism unit said to have hostage
rescue and explosives threat management capability, as well as a Department for the Prevention
of Terrorism and Organized Crime in the Ministry of Internal Affairs. The government entered
the names of individuals and organizations on terrorist financing lists into its banking system.

Uzbekistan

The Government of Uzbekistan worked aggressively to combat terrorists and terrorist groups.
Nevertheless, widespread poverty and the government's repressive security policies created
conditions that religious extremists could exploit. The government worked with international
organizations and other countries to strengthen border controls in order to combat the transit of
goods and people of concern across Uzbekistan's borders. The Government of Uzbekistan also
said that it had conducted counterterrorism operations and government-sponsored forums, and
state-controlled media warned of the dangers of terrorism and extremism.

The Government of Uzbekistan pursued modest steps in resuming counterterrorism cooperation
with the United States. Uzbekistan also agreed to extend overflight rights for commercial aircraft
carrying non-lethal supplies contracted by the U.S. Department of Defense, and permitted such
overflights of aircraft during 2008.

In April, Uzbekistan joined the International Convention on the Suppression of Acts of Nuclear
Terrorism. The government also participated in counterterrorism-themed UN Office of Drugs


                                                                                       Page | 154
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 156 of 352




and Crime activities. Uzbekistan hosts the Shanghai Cooperation Organization's Regional
Antiterrorist Structure.

Western Hemisphere Overview

―Terrorism, whatever its justification or ideological motivations, has no place in the community
of values that we have forged with so much difficulty. Mexico condemns it and affirms its will
to cooperate on the basis of international law in order to prevent terrorist acts and to punish its
authors.‖

                                        -- Felipe Calderon Hinojosa, President of Mexico
                                           UN General Assembly, New York City
                                           September 24, 2008


Regionally based Foreign Terrorist Organizations (FTOs) in Colombia, and remnants of radical
leftist Andean groups were the primary perpetrators of terrorist acts in the Western Hemisphere
in 2008.

In May 2008 Venezuela was re-certified as "not cooperating fully" with U.S. antiterrorism efforts
under Section 40A of the Arms Export and Control Act, as amended. Cuba remained a state
sponsor of terrorism.

The threat of a transnational terrorist attack remained low for most countries in the Western
Hemisphere. Overall, governments took modest steps to improve their counterterrorism
capabilities and tighten border security, but corruption, weak government institutions, ineffective
or lack of interagency cooperation, weak or non-existent legislation, and reluctance to allocate
sufficient resources limited progress. Some countries, like Argentina, Colombia, Panama,
Paraguay, Mexico, and El Salvador, made serious prevention and preparedness efforts. Others
lacked urgency and resolve to address counterterrorism deficiencies. Most countries began to
look seriously at possible connections between transnational criminal organizations and terrorist
organizations.

Colombia maintained and strengthened its ―Democratic Security‖ strategy, which combines
military, intelligence, police operations, efforts to demobilize combatants, and the provision of
public services in rural areas previously dominated by armed groups. The Colombian military
crippled the FARC‘s communications, destroyed major caches of weapon and supplies, and
reduced the group‘s financial resources through counternarcotics and other security operations.
Kidnappings in Colombia by both the FARC and other criminal groups have significantly
decreased.

On July 2, a Colombian military operation rescued three U.S. Department of Defense
contractors, former Colombian presidential candidate and Senator Ingrid Betancourt, and eleven
Colombians held by the FARC. The three Americans, taken hostage in February 2003, were the
longest-held U.S. hostages in the world at the time of their rescue.


                                                                                        Page | 155
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 157 of 352




After years of seeming invincibility, the FARC‘s Secretariat suffered several key losses in 2008.
A Colombian military strike on March 1 killed Secretariat member Raúl Reyes at his camp just
across the Ecuadorian border, followed less than a week later by the killing of Secretariat
member Iván Ríos at the hands of one of his own security guards. Secretariat member and FARC
founder Manuel Marulanda (―Tirofijo‖) died in late March, reportedly of natural causes.
Colombian security forces also captured or killed a number of mid-level FARC leaders and
reduced the amount of territory where terrorists could freely operate. At least 3,027 FARC
members deserted in 2008, a record number that surpassed the previous year‘s record number of
2,480.

The Government of Trinidad and Tobago extradited to the United States two Guyanese and one
Trinidadian indicted in the United States in 2007 and accused of plotting to destroy a fuel
pipeline at New York's John F. Kennedy International Airport.

Mexico and Canada were key counterterrorism partners. Cooperation with them was broad and
deep, involving all levels of government and virtually all agencies, in several initiatives.
Recognizing the threat from terrorist transit, the Mexican government worked with the United
States to enhance aviation, border, maritime, and transportation security; to secure critical
infrastructure; and to combat terrorist financing. The United States and Mexico also worked
together to mitigate the threat of violence or assassination against high level officials of the
Mexican Government. United States-Canadian counterterrorism cooperation took place in a
number of established forums, including the terrorism subgroup of the Cross Border Crime
Forum, the Shared Border Accord Coordinating Committee, and the Bilateral Consultative
Group on Counterterrorism (BCG). Each year, the BCG brings together U.S. and Canadian
counterterrorism officials from over a dozen agencies to coordinate policy on bioterrorism,
information sharing, and joint counterterrorism training.

The United States enjoyed solid cooperation on terrorism-related matters from most hemispheric
partners, especially at the operational level, and maintained excellent intelligence, law
enforcement, and legal assistance relations with most countries. The hemisphere boasts the OAS
Inter-American Committee Against Terrorism, which is the only permanent regional multilateral
organization focused exclusively on counterterrorism.

Tri-Border Area

The Governments of Argentina, Brazil, and Paraguay, have long been concerned with arms and
drugs smuggling, document fraud, money laundering, and the manufacture and movement of
contraband goods in the border region where their three countries meet. In the early 1990s, they
established a mechanism to address these illicit activities. In 2002, at their invitation, the United
States joined them in what became the "3+1 Group on Tri-Border Area Security" to improve the
capabilities of the three to address cross-border crime and thwart money laundering and potential
terrorist financing activities.

The United States remained concerned that Hizballah and HAMAS sympathizers were raising
funds in the Tri-Border Area by participating in illicit activities and soliciting donations from
sympathizers in the sizable Middle Eastern communities in the region. There was no

                                                                                        Page | 156
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 158 of 352




corroborated information, however, that these or other Islamic extremist groups had an
operational presence in the region.

Argentina

Argentina cooperated well with the United States at the operational level, and addressed many of
the legal and institutional weaknesses that previously hindered its counterterrorism efforts. With
U.S. support, the Government of Argentina continued to build law enforcement capacity along
its eastern and its remote northern borders, dealing with challenges of drug trafficking,
contraband, and other international crime. The United States government also provided
equipment donations for chemical/biological/radiological/nuclear first responder operations and
training to high level government officials to create more awareness about the potential threat
from terrorists or terrorist organizations operating in the hemisphere. In 2007, the National
Coordination Unit in the Ministry of Justice and Human Rights became fully functional,
managing the government's anti-money laundering and counterterrorist finance efforts and
representing Argentina to the Financial Action Task Force, Financial Action Task Force of South
America, and Group of Experts of the Inter-American Commission for the Control of the Abuse
of Drugs (CICAD) of the Organization of American States‘ CICAD Group of Experts. The
Attorney General's special prosecution unit, set up to handle money laundering and terrorism
finance cases, began operations in 2007. In 2008, the Argentine Central Bank's Superintendent of
Banks began specific anti-money laundering and counterterrorist finance inspections of financial
entities and exchange houses. The Argentine government and Central Bank remained committed
to freezing assets of terrorist groups identified by the United Nations in Argentine financial
institutions.

On November 9, 2006, an Argentine judge issued arrest warrants for eight current and former
Iranian government officials and one member of Hizballah, who were indicted in the July 18,
1994 terrorist bombing of the Argentine-Jewish Mutual Association (AMIA) that killed 85 and
injured over 150 people.13 Despite Iranian objections, on November 7, 2007, the INTERPOL
General Assembly voted to uphold the Executive Committee's decision and the Red Notices
were issued. At the 2008 UN General Assembly, President Cristina Fernández de Kirchner called
on Iran to surrender the suspects to face charges in Argentina.

On December 16, 2008, at the AMIA Special Prosecutor's request, the presiding Argentine judge
in a civil suit against the Iranian suspects and Hizballah ordered the attachment of six
commercial properties in Argentina allegedly owned by former Iran Cultural Attaché and named
suspect Mohsen Rabbani. The judge also requested that select European governments freeze up
to USD one million in bank accounts allegedly belonging to former Iranian President Ali
Hasehmi Rafsanjani and another Iranian accused of involvement in the attacks.

Belize

13
  On March 13, 2007, the INTERPOL Executive Committee decided unanimously to issue international ―wanted‖
notices ("Red Notices") for five of the Iranians (including the former Minister of Intelligence and Security, Ali
Fallahijan, and the commanders of the Islamic Revolutionary Guard Corps and the Qods Force) and the one
Lebanese national (Imad Mugniyah, recently deceased).


                                                                                                     Page | 157
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 159 of 352




The government of Belize cooperated with the United States by sharing information and
assistance to the extent of its limited resources. The Belize Defense Force (990 total personnel)
has operated a Counterterrorism Platoon (Belize Special Assignment Group comprising 35
persons) for approximately two years to perform operations within the territory of Belize and its
territorial waters in support of civil authorities. Belize's borders are extremely porous and it
remained easy to change identity by purchasing stolen passports. The country is sparsely
populated and has limited human and technological resources to monitor individuals and groups
residing within or transiting through its borders.

Bolivia

The Bolivian government deepened its relationship with Iran, a state sponsor of terrorism, in
2008. On September 5, during an official visit to Tehran, Bolivian President Evo Morales
announced that Bolivia would open a new Embassy in Iran. Morales also announced that Iran
would help Bolivia develop its petrochemicals, cement fabrication, and agricultural sectors.
Iranian state television agreed to provide Spanish-language programming to Bolivian state
television.

On December 11, the Egmont Group announced the expulsion of Bolivia because of continued
lack of adequate terrorist financing legislation. This followed Bolivia‘s suspension from the
group in 2007. In October a working group was formed by the Bolivian Vice Ministry for
Justice, the Counternarcotics Directorate, and the Financial Investigation Unit, with support from
the U.S. Embassy‘s Narcotics Affairs Section and the Drug Enforcement Administration (DEA).
It submitted legislation designed to control money laundering, including terrorist financing, to
the National Council for Political and Social Economy and the Ministerial Counternarcotics
Council for analysis and approval prior to submission to the Bolivian Congress. As of December,
the legislation had not been forwarded to Congress.

Brazil

The Brazilian government continued to be a cooperative partner in countering terrorism,
including investigating potential terrorism financing, document forgery networks, and other
illicit activity. Operationally, elements of the Brazilian Government responsible for combating
terrorism, such as the Federal Police, Customs, and the Brazilian Intelligence Agency, worked
effectively with their U.S. counterparts and diligently pursued investigative leads provided by
U.S. intelligence, law enforcement, and financial agencies regarding terrorist suspects.

Brazil's intelligence and law enforcement services were concerned that terrorists could exploit
Brazilian territory to support and facilitate terrorist attacks, whether domestically or abroad, and
have focused their efforts in the areas of Sao Paulo; the tri-border areas of Brazil, Argentina, and
Paraguay; Brazil, Peru, and Colombia; and the Colombian and Venezuelan borders. Brazil's
recognition of the potential threat from terrorism prompted a reform of the Brazilian Intelligence
Agency (ABIN) that raised the profile of the issue by upgrading the counterterrorism division to
the department level. ABIN hosted a multilateral conference on counterterrorism involving the
security services of several South American countries. Together with the United Nations

                                                                                        Page | 158
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 160 of 352




Organization for Crime and Drugs, ABIN co-hosted an international conference on terrorist
financing. Brazil participated in international counterterrorism forums such as the 3+1
Mechanism on Security in the Tri-Border Area, the Working Group on Terrorism of the
Common Market of the South (Mercosul), and the Sub-working Group on Financial Issues,
which discusses terrorist financing and money laundering among the Mercosul countries.

Bilaterally, the USG provided a variety of training courses throughout Brazil in counterterrorism,
combating money laundering, detection of travel document fraud, container security, and
international organized crime. Brazil and the United States began exchanging information on
critical infrastructure protection issues.

Although Brazil has no official list of terrorist groups and does not recognize the Revolutionary
Armed Forces of Columbia (FARC) as a terrorist organization, President Luiz Inácio Lula da
Silva has been critical of the FARC's use of violence and has publicly called on the group to
desist in the armed struggle against the Colombian government. President Lula also signaled a
renewed commitment to cooperate with the Colombian government that could help curtail the
FARC's activities along Brazil‘s border. In July, Lula and Colombian President Alvaro Uribe
signed bilateral accords to cooperate on combating the illicit trafficking of weapons and
munitions; to enhance defense cooperation; and, together with Peru, to combat the trafficking of
drugs, weapons, and munitions by increasing intelligence sharing and joint patrolling of border
riverways.

Brazil was capable of monitoring domestic financial operations and effectively utilized its
financial intelligence unit, the Financial Activities Oversight Council (COAF), to identify
possible funding sources for terrorist groups. Through the COAF, Brazil has carried out name
checks for persons and entities on the UNSCR 1267 list, but has so far not found any assets,
accounts, or property in the names of persons or entities on the UNSCR 1267.

Brazil also continued to undertake steps to enhance its capabilities to combat money laundering.
Since 2003, Brazil has established fifteen specialized money-laundering courts, including two in
São Paulo, with each court headed by a judge who received specialized training in national
money laundering legislation. In 2008, the United States and Brazil established a working group
with money laundering judges to share best practices and training needs.

In 2006, Brazil adopted a national anti-money laundering strategy goal building on the success of
the specialized courts by creating complementary specialized federal police financial crimes
units in the same jurisdictions. In 2008, the Federal Police established such units in the Federal
District (Brasilia), and the states of Rio de Janeiro and Sao Paulo. In addition, the Ministry of
Justice funded the creation of technology centers to combat money laundering in the Federal
District and Rio de Janeiro, the latter of which received two such centers, one embedded with the
Public Ministry and one with the state Civil Police. In 2008, the Ministry signed accords to
establish additional centers in Bahia, Goiás, and Rio Grande do Sul.

The Brazilian government‘s counterterrorism strategy consisted of deterring terrorists from using
Brazilian territory to facilitate attacks or raise funds by aggressively monitoring and suppressing
transnational criminal activities that could support terrorist actions. It accomplished this through

                                                                                       Page | 159
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 161 of 352




effective actions between its law enforcement entities and cooperation with the United States and
other partners in the region.

Brazil and the United States continued to work together through the Container Security Initiative
in Santos to promote secure containerized cargo to the United States and through the
establishment of a Trade Transparency Unit to detect money laundering through trade
transactions.

The Brazilian government achieved visible results from recent investments in border and law
enforcement infrastructure that were executed with a view to gradually control the flow of goods,
both legal and illegal, through the Tri-border Area (TBA). Brazilian Customs (Receita Federal)
continued to take effective action to suppress the smuggling of drugs, weapons, and contraband
goods along the border with Paraguay. According to Receita Federal, the agency interdicted
more than $76 million in smuggled goods, including drugs, weapons, and munitions, an increase
of eight percent from 2007. Because of the effective crackdown on the Friendship Bridge14, most
smuggling operations took place through the Paraná River and Lago de Itaipú and some have
migrated to other sections of the border such as the towns of Guaíra and Ponta Porã. The Federal
Police had Special Maritime Police Units in both Foz do Iguaçu and Guaíra that aggressively
patrolled the maritime border areas.

The Brazilian government‘s failure to strengthen its legal counterterrorism framework
significantly undermined its overall commitment to combating terrorism and the illicit activities
that could be used to facilitate terrorism. Two key counterterrorism-related legislative initiatives
continued to languish. A counterterrorism bill that would have established the crime of terrorism
and other associated crimes was drafted but shelved before its introduction in Congress, and the
Brazilian Congress had not approved a long-delayed anti-money laundering bill at year‘s end.
The latter bill would have facilitated greater law enforcement access to financial and banking
records during investigations, criminalized illicit enrichment, allowed administrative freezing of
assets, and facilitated prosecutions of money laundering cases by amending the legal definition
of money laundering, making it an autonomous offense.

Canada

In 2008, United States-Canadian counterterrorism cooperation continued in a number of
established fora, including the terrorism sub-group of the Cross Border Crime Forum, the Shared
Border Accord Coordinating Committee, and the Bilateral Consultative Group (BCG), which
meets on an annual basis. At its January meeting, U.S. and Canadian counterterrorism officials
from over a dozen agencies met to coordinate policies on terrorism and share information.

In Afghanistan, Canada‘s presence has grown to a 2,750-person battle group that is taking the
fight to the Taliban insurgency in Kandahar province as part of the International Security
Assistance Force‘s Regional Command South. Canada continued to provide a Provincial
Reconstruction Team for stabilization and development efforts, and led a major initiative to
improve cross border coordination between Afghan and Pakistani authorities, including police

14
  In 2007, Receita Federal completed the inspection station at the Friendship Bridge connecting Foz do Iguaçu,
Brazil, and Ciudad del Este, Paraguay.
                                                                                                    Page | 160
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 162 of 352




and military, and to enhance the capacities of the units that work to secure the border and prevent
insurgent and terrorist crossings. As of December, Canada had lost 103 soldiers, one diplomat,
and two aid workers in Afghanistan. It has suffered the highest proportion of casualties to troops
deployed of any NATO member in country. During the October national election campaign,
Prime Minister Harper re-affirmed that Canada‘s combat role in Afghanistan would end in 2011.

Canada helped other countries address terrorism and terrorist financing with its Counterterrorism
Capacity Building Program, a USD 12 million a year program to provide training, advice, and
technical assistance to counterpart agencies. Through this program, Canada provided assistance
to several countries in the Caribbean to draft new counterterrorism legislation and conducted
intelligence training for border officials on the Afghan-Pakistani border and financial
intelligence training for officials in India. Through its Cross Cultural Roundtable and Muslim
Outreach program, Canada has actively engaged its citizens in a dialogue on a broad range of
national security issues, including terrorism. The Muslim Communities Working Group in the
Department of Foreign Affairs and International Trade continued its efforts abroad to enhance
Canada‘s relationships with the countries of the Muslim world, focusing on the promotion of
democratic governance, pluralism, and human rights. Canada currently has two projects under
the Organization of American States‘ (OAS) Inter-American Committee Against Terrorism: a
capacity-building program on document security; and fraud prevention in El Salvador for all the
countries of Central America, the Dominican Republic, and Mexico. Canada sponsors projects as
part of the OAS‘ Hemispheric Security Group. These projects have included efforts to combat
identity theft, improve port security in Jamaica, and hemisphere-wide cyber-security.

In 2008, Canada secured its first convictions under the 2001 Antiterrorism Act. In September, a
Toronto court convicted a 20-year-old man for conspiring in a group plot to bomb several
Canadian targets, including Parliament Hill, Royal Canadian Mounted Police headquarters, and
nuclear power plants. Canada‘s Criminal Youth Justice Act protects his identity. The court had
not set a sentencing date at year‘s end. The government dropped charges against seven alleged
co-conspirators; ten of the accused awaited trial at year‘s end. The remaining individuals faced
charges including participation in alleged terrorist training and terrorist financing.

In a separate trial in October, a Canadian judge convicted Momin Khawaja of five charges of
financing and facilitating terrorism and two criminal code offenses related to building a remote-
control device that could trigger bombs. Police arrested Khawaja in 2004, accusing him of
conspiring with a British al-Qa‘ida (AQ) cell in a thwarted London bomb plot in that same year.
Khawaja faces a maximum of two life terms, plus a consecutive 58 years. In both cases, the
judges upheld the constitutionality of Section 38 of the Canada Evidence Act, which allows
Canada to protect sensitive foreign government information from public disclosure.

Police in Quebec arrested Said Namouh in September in connection with the arrest in Austria of
three members of the Global Islamic Media Front, an AQ-linked propaganda and recruitment
organization. Police charged Namouh with plotting a terrorist attack against an unspecified
foreign country but found no direct threat to Canada. Namouh remained in custody pending a
January bail hearing. In November, working in cooperation with French authorities, Canadian
police arrested an Ottawa university instructor in connection with the 1980 bombing of a Paris
synagogue, which killed four people. In June and October, in separate immigration cases, the

                                                                                      Page | 161
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 163 of 352




Canadian Border Services Agency deported two alleged ―Basque Homeland and Freedom‖
terrorists back to Spain to face criminal charges following a request from the Spanish
government.

Two important pieces of legislation that the government introduced to Parliament in October
2007 met different fates during 2008. One was a bill to amend the Immigration and Refugee
Protection Act to allow for continued application of ―security certificates,‖ which have been in
use for several decades as a way to detain, pending deportation, foreign nationals deemed to be a
security threat. The bill provided for a group of cleared ―special advocates‖ to challenge the
evidence on behalf of the accused and for an initial judicial review of detainees in the first 48
hours of arrest and at six-month intervals. Parliament passed this bill, which entered into force on
February 14. Five individuals are currently subject to security certificates. The government
dropped one individual‘s certificate. The government released four of the certificate holders from
detention subject to conditions on their movement, while one individual under a certificate
remained in custody. Legal challenges to the security certificate regime continued.

The second bill was part of a mandatory review of the 2001 Antiterrorism Act. Two provisions
of the Act – investigative hearings permitting police to apply for an order requiring a witness to
appear before a judge and answer questions; and preventive arrest, whereby police may bring an
individual before a judge in the early stages of terrorist activity to disrupt a potential terrorist
attack – had sunset clauses and lapsed in February. Although the Senate passed this bill, the
Commons had not done so when Governor General Michaelle Jean, on advice of Prime Minister
Stephen Harper, dissolved Parliament to hold an October 14 national election. The new
government of Prime Minister Harper vowed to reintroduce this legislation in the new
Parliament in 2009. Other provisions of the 2001 Act remained in effect.

On December 12, Canada and the United States renewed the bilateral agreement on emergency
management cooperation, updating a 1986 accord. It established the basis for mutual assistance
in sending supplies, equipment, emergency personnel, and expert support in response to natural
and man-made incidents, including those related to terrorism. It provided for integrated
responses and relief efforts during cross-border incidents, delineated a comprehensive and
harmonized approach to emergency management, and established a framework for a joint
response to emergent threats.

In December, Canada renewed formal counterterrorism research and development activities with
the United States by extending a 1995 Memorandum of Understanding. The agreement, between
Canada‘s Department of Public Safety and the U.S. Department of Defense, allows the countries
to pursue joint technical requirements for combating terrorism across a spectrum of activities,
including chemical, biological, radiological, and nuclear countermeasures; physical security and
blast mitigation; explosives detection; and countermeasures for improvised explosive devices.
Canada also pursued science and technology goals with the United States through the Public
Security Technical Program, which began in 2003.

Canada significantly expanded and refined its Chemical, Biological, Radiological-Nuclear, and
Explosives (CBRNE) Research and Technology Initiative (CRTI). The CRTI integrates people
and knowledge from the Canadian scientific, technology, law enforcement, national security,

                                                                                        Page | 162
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 164 of 352




public health, policy, and first responder communities to pursue innovative approaches to
counterterrorism through CBRNE science and technology. Canadian authorities base the broad
program on an annual risk assessment and priority setting process that cover areas including
CBRNE detection and identification, criminal and national security investigation capabilities,
emergency casualty treatment for CBRNE events, food safety, public confidence, and socio-
behavioral issues.

In February, the Financial Action Task Force (FATF) released a Mutual Evaluation on Anti-
Money Laundering and Combating the Financing of Terrorist Finance (AML/CFT) in Canada.
According to the report, Canada has strengthened its overall AML/CFT regime since its last
evaluation in 1997, but Canada‘s regime was generally insufficient to meet FATF
recommendations. Following the FATF report, Canada amended the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (PCMLTFA) in June to bring Canada more in line with
international standards, including the FATF‘s. The PCMLTFA amendments introduced a risk-
based approach as a key element of the compliance regime, allowing reporting entities to assess
their own vulnerabilities, identify high-risk areas, and allocate resources appropriately. In
December, the Canadian government gave Canada‘s financial intelligence unit the power to issue
administrative fines in addition to assessing criminal penalties.

In March, Canada charged an alleged Tamil Tiger fundraiser under the country's laws against
terrorist financing. Ontario resident Prapaharan Thambithurai stands accused of raising money
for the World Tamil Movement. His trial is pending, and he remained free on bail at year‘s end.
In November, the Minister of Public Safety announced that Canada had completed the
mandatory two-year review of listed terrorist entities, and decided that the forty-one entities
previously on the list should remain listed.

Chile

Chilean law enforcement actively cooperated in international terrorism investigations and with
U.S. efforts to monitor and combat terrorist financing. Law Enforcement officials monitored
possible links between extremists in Chile's Iquique Free Trade Zone and those in the Tri-Border
Area, as trade links between these two areas were increasing. Chile's National Intelligence
Agency remained mostly an analytical body, relying on law enforcement and investigative
agencies for the vast majority of collection and operations.

The Federal Bureau of Investigation (FBI) continued to support Chile‘s Carabineros, the
National Military Police, and Gendarmes, in a number of matters related to domestic terrorism.
To promote cooperation in identifying, controlling, and more efficiently preventing violent
crimes and transnational organized crime, the FBI signed memoranda of cooperation with
Chile‘s four principal law enforcement agencies; the National Prosecutors of the Public Ministry
(Fiscalía Nacional – Ministerio Público), Chilean Customs (Aduanas), the Carabineros, and the
Investigative police (Policía de Investigaciones, or PDI).

The Carabineros have become members of the FBI‘s South America Fingerprint Exchange
(SAFE) Initiative, a biometric exchange program wherein foreign governments provide and
exchange biometric information on violent criminal offenders with the USG. The Department of

                                                                                    Page | 163
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 165 of 352




State conducted a two-week Antiterrorism Assistance (ATA) program on Interdicting Terrorist
Attack, that was attended by members of the Carabineros and the PDI.

U.S. law enforcement agencies working in the Embassy continued to monitor the Coordinadora
Arauco Melleca (CAM), a violent Mapuche Indian group in southern Chile that has burned fields
and attacked police while fighting for land it claims belongs to it. CAM appears to have begun to
organize itself and recent incidents have demonstrated increased planning and a more
professional use of weapons and tactics.

Chilean police continued monitoring for possible contacts between Mapuche groups and armed
political movements in Latin America and Spain. The well trained Grupo de Operaciones
Policiales Especiales, a 300-person unit of the Carabineros, served as the nation's primary
counterterrorist reaction force and participates annually in Exercise Fuerzas Comando, a U.S.
Special Operations Command South-sponsored special operations seminar designed to refine the
tactics, techniques, and procedures used by Special Operations counterterrorism forces.

Colombia

The Government of Colombia continued vigorous law enforcement, intelligence, military, and
economic measures against the Revolutionary Armed Forces of Colombia (FARC) and the
National Liberation Army (ELN), along with operations against remaining elements of the
United Self-Defense Forces of Colombia (AUC). Colombia increased its counterterrorism
cooperation and training efforts in the region. The threat of extradition to the United States
remained a strong weapon against drug traffickers and terrorists. In 2008, Colombia extradited a
record 208 defendants to the United States for prosecution; most were Colombian nationals.

The administration of President Álvaro Uribe maintained its focus on defeating and demobilizing
Colombia's terrorist groups through its ―Democratic Security‖ policy, which combines military,
intelligence, police operations, efforts to demobilize combatants, and the provision of public
services in rural areas previously dominated by illegal armed groups.

On July 2, a Colombian military operation rescued three U.S. Department of Defense
contractors, former Colombian presidential candidate and Senator Ingrid Betancourt, and eleven
Colombians held by the FARC. The three Americans, kidnapped in February 2003, were the
longest-held U.S. hostages in the world at the time of their rescue.

After years of seeming invincibility, the FARC‘s Secretariat suffered several key losses in 2008.
On March 1, a Colombian military strike killed Secretariat member Raúl Reyes at his camp just
across the Ecuadorian border, followed less than a week later by the killing of Secretariat
member Iván Ríos at the hands of one of his own security guards. Secretariat member and FARC
founder Manuel Marulanda (―Tirofijo‖) died in late March, reportedly of natural causes.

In addition to the high-profile hostage rescue and the severe blows to the FARC Secretariat,
Colombian security forces captured or killed a number of mid-level FARC leaders, debriefed
terrorist group deserters for detailed information on their respective units, and reduced the
amount of territory where terrorists could freely operate. The Colombian military crippled the

                                                                                     Page | 164
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 166 of 352




FARC‘s communications network, destroyed major caches of weapon and supplies, and reduced
the group‘s financial resources through counternarcotics and other security operations.

Additionally, a record number of FARC members deserted in 2008, yet another sign of the
organization's deteriorating power. Desertions increased among mid-level and in some cases
senior FARC leaders, such as FARC commander Nelly Ávila Moreno (―Karina‖), who deserted
in May. FARC desertions in 2008 numbered at least 3,027, surpassing the previous year‘s record
number of 2,480.

Despite the ongoing campaign against the FARC, the group continued tactical-level terrorism,
kidnapping for profit and maintained 28 ―political‖ hostages including former Meta Governor
Alan Jara and Valle del Cauca Assemblyman Sigifredo López. The FARC also continued
narcotrafficking activities, launched several bombings against military and civilian targets in
urban areas, and targeted numerous rural outposts, infrastructure targets, and political adversaries
in dozens of attacks. Examples of 2008 terrorist activity attributed to the FARC included the
following:

• In March, the FARC attacked electrical towers in Nariño and Cauca, cutting off power to
numerous municipalities;

• In August, a bomb in Ituango, Antioquia killed seven and wounded 50;

• In August, a car bomb in front of the Justice Palace in Cali killed four and wounded 26;

• In August, two Bogota supermarkets were targeted with small incendiary devices;

• In November, guerrillas from the FARC‘s 49th Front in Neiva killed Caquetá council member
Edinson Javier Pérez;

• In November, FARC members killed teacher Dora Liliana Saavedra and her husband Ferney
Ledesma, in front of schoolchildren, for entertaining Colombian Army members at their home;

• In December, the FARC attacked a humanitarian caravan led by the Colombian Family Welfare
Institute in Caquetá department with a roadside bomb, killing two health workers.

Peace talks between the government of Colombia and the ELN remained stalled throughout the
year due to ELN intransigence. International and local efforts to coax the ELN back to the
negotiating table—including efforts by former ELN leader Antonio Bermúdez (―Francisco
Galán‖), who announced his resignation from the group to focus on peace talks in 2008—made
little progress. The ELN remained in the field, but with diminished resources, a dwindling
membership of approximately 2,000 fighters, and reduced offensive capability. Still, the ELN
inflicted casualties on the Colombian military through increased use of land mines. It continued
to fund its operations through narcotics trafficking. The ELN and FARC clashed over territory in
northeastern and southern Colombia, and the ELN continued kidnapping and extortion.
Numerous ELN fronts increased their drug trafficking activities in an effort to stem losses
suffered by the government of Colombia and the FARC.

                                                                                       Page | 165
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 167 of 352




The Colombian government continued to process and investigate demobilized paramilitaries
under the Justice and Peace Law (JPL), which offers judicial benefits and reduced prison
sentences for qualifying demobilizing terrorists. The law requires all participants to confess fully
to their crimes as members of a terrorist group and to return all illicit profits. More than 32,000
rank-and-file ex-AUC members who did not commit serious crimes have demobilized, and many
were receiving benefits through the government‘s reintegration program, including psychosocial
attention, education, healthcare, and career development opportunities. Over 160,000 victims
have registered under the JPL, although Colombian government efforts to create measures to
provide reparations stalled. Some former paramilitaries continued to engage in criminal activities
after demobilization, mostly in drug trafficking, but the AUC as a formal organization remained
inactive.

In May, the Colombian government extradited 14 former top AUC leaders to the United States
for prosecution for narcotrafficking offenses, and for failure to comply with their JPL
obligations. Several have continued to testify about their crimes from the United States in hopes
of reduced penalties in Colombia when they complete their U.S. sentences and the USG returns
them to Colombia. Still, the Uribe administration suspended extraditions of several alleged AUC
members who were cooperating with the paramilitary peace process under the JPL. The United
States continued to seek their extraditions.

The Colombian government continued to seek the extradition of three Irish Republican Army
(IRA) members. The Colombian courts first acquitted the three of charges that they trained the
FARC on bomb tactics and then, following an appeal by the prosecution, sentenced them to 17
years in prison. The three fled Colombia while on bail and resurfaced in Ireland in August 2005.
Colombia‘s extradition request remained under review before the Irish courts and the three
fugitives remained at large.

Colombia kept up its close cooperation with the United States to block terrorists' assets.
Financial institutions closed drug trafficking and terrorism-related accounts on Colombian
government orders or in response to designation by the U.S. Treasury Department‘s Office of
Foreign Assets Control (OFAC). Aerial and manual eradication of illicit drugs in Colombia, key
to targeting terrorist group finances, covered about 225,000 hectares of illegal drug crops, thus
depriving terrorist groups of potentially huge profits. OFAC carried out several designation
actions against the financial assets and networks of narcotics traffickers and narcoterrorists (like
the FARC) pursuant to Executive Order 12978 and the Foreign Narcotics Kingpin Designation
Act. The OFAC sanctions investigations specifically targeted networks of money exchange
businesses in Colombia that laundered narcotics proceeds for the FARC. The United States
government continued to support the Government of Colombia in its efforts to decrease the
number of kidnappings in that country and to support computer investigations and forensics
units. These units were responsible for analysis of computer equipment seized during many
security operations.

Colombia continued to expand its role as a regional leader in counterterrorism and provided
training to several other countries, including combating terrorist financing. The Colombian
government continued to seek enhanced regional counterterrorism cooperation to target terrorist

                                                                                        Page | 166
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 168 of 352




safe havens in vulnerable border areas and provided counterterrorism training to officials from
partner countries across the region. Colombia and Mexico significantly increased joint training
and operations against narcoterrorist organizations operating in both countries, and President
Uribe and Mexican President Felipe Calderón met November 10, announcing they would
enhance their joint counternarcotics and counterterrorism cooperation.

In March, Ecuador suspended diplomatic relations and counterterrorism cooperation with
Colombia to protest the Raúl Reyes camp attack, and the bilateral relationship remained frozen at
year‘s end. Venezuela followed suit, but restored diplomatic relations with Colombia at the Rio
Group Summit in the Dominican Republic later in March. President Uribe has called on both
governments to engage against the FARC and for Nicaragua to turn over FARC members given
asylum there after the attack that killed Reyes.

Dominican Republic

The Dominican Republic is considered a transit point for suspected terrorists and extremists to
Europe, Africa, and within the Western Hemisphere. Despite good intentions, the Dominican
government lacked the ability to control its air, land, and sea borders fully, due in part to
corruption and the mismanagement of resources. While many land border, freight, and airline
hubs remained permeable, some strides were taken, such as the Container Security Initiative. The
United States assisted Dominican Customs in:

       Establishing criteria to use non-intrusive inspection equipment to screen high risk
       maritime containers that could smuggle nuclear and radioactive material into U.S. ports;

       Identification of Port Caucedo as a Megaport and its certification as part of the Customs
       Trade Partnership Against Terrorism initiative; and

       Creating a counterterrorism task force to counter transnational insurgents involved in
       narcotics trafficking.

The United States provided training and equipment to Dominican agencies involved in
counterterrorism efforts. It helped introduce biometrics equipment at the Headquarters of the
Dominican National Police and other key locations, which enabled U.S. and Dominican
authorities to receive timely biometric data from Dominican military, law enforcement, and
judicial databases. It assisted with the training and development of an elite military hostage
rescue team, and the Department of State‘s Antiterrorism Assistance program helped train a
nationally deployable Police Explosives Ordinance Unit.

Ecuador

Ecuador's greatest counterterrorism and security challenge remained the presence of Colombian
narcotics and insurgent/terrorist groups in the northern border region. In order to evade
Colombian military operations, these groups, principally the Revolutionary Armed Forces of
Colombia (FARC), regularly used Ecuadorian territory for rest, recuperation, resupply, and
training, as well as coca processing and limited planting and production, thereby involving

                                                                                      Page | 167
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 169 of 352




significant numbers of Ecuadorians in direct or indirect ways. The porous 450-mile border and
the lack of adequate licit employment opportunities for Ecuadorians in the region have made the
area vulnerable to narcoterrorist influence and created a contraband economy. Ecuadorian
officials along the border believed the FARC‘s economic impact allowed it to buy silence and
compliance.

Ecuador stepped up its response to this threat, although it continued to face constraints on
resources and limited capabilities. The Correa Administration, while maintaining the country's
traditional neutrality with respect to the Colombian conflict, has stated it opposed armed
encroachments of any kind across its borders. On March 1, a Colombian attack in Ecuadorian
territory caused the destruction of a FARC camp and the death of FARC Secretariat member
Raúl Reyes. Colombian analysis of documents contained within laptops recovered at the camp
suggested elements within the Ecuadorian government had connections to the FARC. The Correa
administration strongly denied ties to the FARC, claiming that the only Ecuadorian government
contacts with the FARC were to negotiate the release of hostages. The government shifted troops
to the border region and continued to promote a development agenda along its northern border in
concert with international donors to spur economic development in the area.

Ecuador's security forces conducted operations against FARC training and logistical resupply
camps along the northern border. The Ecuadorian military increased the number of operations in
Ecuador's northern border region. The military‘s operational tempo, already higher in early 2008
than in previous years, increased further after the March 1 attack. A total of over 100 battalion-
level operations along the northern border led to the discovery and destruction of 11 cocaine
producing laboratories, over 130 FARC facilities (bases, houses, and resupply camps), the
eradication of nine hectares of coca, and the confiscation of weapons, communications
equipment, and other support equipment. These operations also netted valuable information on
FARC activities and infrastructure both inside and outside of Ecuador, and resulted in the
detention of 20 FARC members and the killing of one FARC member during the year. Despite
increasing successes in this effort, insufficient resources, the challenging border region terrain,
and a terse bilateral relationship with Colombia since the March 1, 2008 raid made it difficult to
thwart cross-border incursions.

Other groups present in Ecuador, although less active in the last couple of years, included the
Popular Combatants Group, the Revolutionary Militia of the People, the Marxist-Leninist Party
of Ecuador, and the Alfarista Liberation Army.

The Ecuadorian government continued to strengthen controls over money laundering through the
Financial Intelligence Unit (FIU), which it established under a 2005 Money Laundering Law.
The FIU cooperated closely with the Anti-Narcotics Police Directorate, the Superintendent of
Banks, the courts, and the private banker association to identify suspicious transactions and
develop information for the prosecution of cases.

Ecuador's judicial institutions remained weak, susceptible to corruption, and heavily backlogged
with pending cases. While the military and police have made numerous arrests, the judicial
system had a poor record of achieving convictions.


                                                                                       Page | 168
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 170 of 352




El Salvador

El Salvador provided valuable assistance to regional security efforts by hosting the Comalapa
Cooperative Security Location (CSL), a regional Department of Defense (DOD) narcotics
detection and interdiction hub. El Salvador also hosted the USG-funded International Law
Enforcement Academy (ILEA), which provided instruction on counterterrorism, transnational
crime, alien trafficking, and money laundering. El Salvador maintained a military contingent in
Iraq in support of Coalition efforts, and worked within the Central American Regional
Integration System to promote effective regional responses to transnational crime and other
public security threats.

The principal Salvadoran counterterrorism entity, the National Civilian Police (PNC), worked in
close cooperation with the Salvadoran Immigration Service, the Office of the Attorney General,
and the Office of State Intelligence. A 2006 statute established strict criminal liability for
engaging in terrorism, while other statutes outlaw money laundering and terrorist financing.

Guatemala

Guatemala continued to strengthen its anti-money laundering and terrorist financing regime since
its 2004 removal from the Financial Action Task Force list of Non-Cooperative Countries. With
U.S. assistance, Guatemala formed an interagency money laundering task force with
representation from the Financial Intelligence Unit, the Guatemalan tax authority, and the Public
Ministry (prosecutor‘s office). The U.S. Department of Defense continued to train the
Guatemalan military‘s counterterrorist unit. In addition to threats posed by transnational
narcotics organizations, Guatemala is a major alien smuggling route from Central and South
America, which makes it a potential transit point for terrorists seeking to gain access to the
United States.

Severe resource constraints, corruption, and an ineffective criminal justice system hampered
efforts to combat transnational crime threats such as drug trafficking and alien smuggling,
especially in remote areas of the country. Guatemala‘s borders lacked effective coverage by
police or military personnel, and controls at its southern and eastern borders with El Salvador
and Honduras have been relaxed as part of the Central American integration process.
Nevertheless, Guatemalan civil aviation and port authorities cooperated with the United States in
investigating potential terrorism leads.

Haiti

The Government of Haiti cooperated with the United States on counterterrorism efforts. The
Financial Investigative Unit (BAFE) within the Haitian National Police and the Financial
Intelligence Unit (UCREF) within the Ministry of Justice cooperated with the United States in
anti-money laundering initiatives to improve the ability to detect funds acquired through criminal
activity, including funds that could be acquired through terrorist networks. The Haitian
government drafted Counterterrorism legislation in 2008.

Honduras

                                                                                     Page | 169
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 171 of 352




In 2008 Honduran cooperation with the United States on combating terrorist financing remained
strong. The Honduran Banking and Insurance Commission, through instruction from the
Ministry of Foreign Affairs, promptly sent prompt freeze orders to the entire regulated financial
sector every time the United States amended Executive Order lists. Financial entities, particularly
the commercial banks, promptly undertook the requested searches for accounts by terrorist
entities. No terrorist-related funds have been found to date in the Honduran financial system. The
Honduran Congress was considering a change to the criminal code that would criminalize
terrorist financing. While terrorism is a crime, terrorist financing is not listed as a separate crime.

There was a trend in Honduras towards closer regional intelligence cooperation with neighboring
countries; this cooperation was aimed principally at organized crime but it could potentially
protect the country from terrorist threats. In September 2007, the Honduran government
announced the adoption of a National Security Strategy, which included counterterrorism as an
objective, and stressed regional and international cooperation.

The United States assisted the Honduran Armed Forces (HOAF) with its counterterrorism efforts
by providing training and equipment. With U.S. assistance, the Honduran Armed Forces created
a Joint Task Force.

There was no indication of terrorist groups using illegal immigration networks. Over the past
five years, however, smuggling rings have been detected moving people from East Africa, the
Middle East, and Southwest Asia to Honduras or through its territory. In 2008, there was an
increase in the number of boats arriving on the north coast, ferrying people from all over the
world seeking to enter the United States illegally via Guatemala and Mexico. Nationals of
countries without Honduran visa requirements, especially Ecuador and Colombia, were involved
in schemes to transit Honduras, often with the United States and Europe as their final destination.
Foreign nationals have successfully obtained valid Honduran identity cards and passports under
their own or false identities. The Honduran government's ability to combat transnational crime
was limited by sparsely populated and isolated jungle regions, limited resources, corruption, and
poor control of the north coast and eastern border. However, increased U.S. and Honduran
government investment and training for members of the judicial branch, law enforcement
entities, and the military have begun to decrease criminal activity and reduce the potential appeal
of using the criminal infrastructure in these remote areas for the movement of terrorists and their
resources.

Jamaica

Jamaica‘s proximity to the United States, well developed sea lanes and air links, and the transit
of over two million travelers annually between the United States and Jamaica make the country a
potential transit point for terrorists. In 2008, the United States and Jamaica continued their close
cooperation in a variety of counterterrorism-related areas, which included the Container Security
Initiative, provision of equipment and training to the Jamaica Defense Force and Constabulary
Force, and law enforcement intelligence sharing. In 2007, following his imprisonment in the
United Kingdom for inciting murder and for fomenting terrorism and racial hatred, British


                                                                                          Page | 170
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 172 of 352




authorities deported the radical Jamaican-born cleric Sheik Abdullah El-Faisal. Jamaican and
U.S. authorities remained concerned about El-Faisal's plans, intentions, and influence.

Mexico

Although no serious terrorist incidents targeting U.S. interests/personnel have occurred on or
originated from Mexican territory, violence has risen to new levels and narcotraffickers have
shown a willingness to use terrorist tactics. Incidents illustrating this include the September 15
independence day grenade attack in Morelia, which claimed at least seven lives and injured
scores, as well as the killing and beheading of eight military soldiers in Guerrero in mid-
December. Another like incident involved a U.S. target; on October 12, unknown persons fired
gunshots and tossed an undetonated grenade at the U.S. Consulate in Monterrey. Although such
attacks have raised the specter of domestic terrorism, Mexico primarily represents a terrorist
transit threat and bilateral efforts focused squarely on minimizing that threat.

President Calderón's Administration has demonstrated an unprecedented commitment to address
national security concerns. U.S. law enforcement agencies enjoyed a much-improved
relationship with Mexican security institutions across the board. Mexico worked with the United
States to secure critical infrastructure, combat terrorist financing, and enhance aviation, border,
maritime, and transportation security. In October 2007, Mexico and the United States announced
the Mérida Initiative. The U.S. government has pledged $1.4 billion over three years to the
Government of Mexico to aid in their fight against criminal elements in their country. In June
2008, Congress approved $400 million for Mexico in support of the Merida Initiative, which
provides funding for equipment, vetting, and training to support law enforcement operations. It
also provides technical assistance for reform and oversight of security agencies. In addition to
active support for law enforcement, there are parallel efforts in the areas of judicial reform, anti-
corruption, and programs to encourage participation of civil society. The Mexican government‘s
increased commitment to national security concerns has resulted in a significant increase in
violence against high level Mexican government officials. The United States government has
worked closely with the Mexican government to mitigate this threat.

Mexico continued to make steady progress in the area of counterterrorism with an emphasis on
border security projects targeting the smuggling of aliens who raise terrorism concerns. The
government worked to professionalize federal law enforcement, restructuring and strengthening
institutions responsible for fighting organized crime, and developing tools under the framework
of the Security and Prosperity Partnership (SPP) to better address national security threats.

The continued exploitation of smuggling channels traversing the U.S. Mexico border, and lack of
enforcement along Mexico's border with Guatemala remained strategic concerns. In 2007,
Mexico passed a law against human trafficking, which will aid in pursuing criminal proceedings
against traffickers and smugglers operating in the country.

One setback in United States-Mexico counterterrorism cooperation was a change in detention
procedures. In 2005 and 2006, Mexico's Immigration Service (INM) maintained a policy of
housing all detained aliens who may raise terrorism concerns in their detention facility near
Mexico City. In March 2007, however, the INM began releasing such detainees from their point

                                                                                         Page | 171
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 173 of 352




of arrest, thus hindering information sharing and the USG‘s ability to track the movement of
these aliens. This remained a problem in 2008.

Nevertheless, cooperation between the U.S. and Mexican governments has been strong overall.
The two countries exchanged information and closely cooperated in targeting alien smugglers,
particularly along Mexico's northern border. The Operation Against Smugglers (and Traffickers)
Initiative on Safety and Security (OASISS), which allows Mexican and U.S. law enforcement
officials to share real-time information regarding ongoing alien smuggling investigations, has
been particularly effective. OASISS enhances the ability of both governments to prosecute alien
smugglers and human traffickers. OASISS is currently operational in the United States in all four
states along the southwest border and in most of Mexico's northern border states. The program
provides a model for bilateral information sharing in a variety of law enforcement and security
areas. An essential next step to expand OASISS to all of Mexico's northern border states is
scheduled to be completed with FY-2008 Merida Initiative funding.

The U.S.-Mexico Border Security and Public Safety Working Group, formed in March 2006, has
become another important tool for bilateral cooperation, establishing protocols enabling both
governments to respond cooperatively at a local level to critical incidents and emergencies. The
success of the pilot sites led to the expansion and formalization of the program. These protocols
are now in place along the entire U.S.-Mexico border.

Mexico coordinated with the United States on the information sharing of air passenger data and
the use of its Integrated System for Migratory Operations (SIOM). In addition, the Mexican and
U.S. governments agreed to share, on a case-by-case basis, biometric data for comparison to the
Integrated Automated Fingerprint Identification System (IAFIS).

The United States also developed a strong working relationship with the Financial Intelligence
Unit of the Attorney General's Office (PGR) and its companion unit in the Mexican Treasury
(Hacienda) in combating money laundering, terrorist financing, and narcotics trafficking.

In 2007, President Calderón signed into law legislation outlawing terrorist financing and
associated money laundering. The new law established international terrorism and terrorist
financing as serious criminal offenses, as called for in UN resolution 1373, and provides for up
to 40-year prison sentences. The measure also incorporated several non-finance related
provisions including jail sentences for individuals who cover up the identities of terrorists and for
those who recruit people to commit terrorist acts. While it lacked some important provisions,
such as asset forfeiture measures, the law was a significant step forward. Mexico's legislature
continued working on justice reform legislation, which, if enacted, will offer law enforcement
officials broader authorities (including asset forfeiture) to investigate and prosecute serious
criminal cases, including terrorist activity. Despite the recent legislation, money laundering
remained a significant problem in Mexico.

The Mexican Navy and Army continued to expand their counterterrorism capabilities. The
Mexican Navy improved control over ports of entry by deploying a newly constituted infantry
force. The Navy also worked to expand its still incomplete control over Mexico's vast maritime
zone by better integrating radar, patrol craft, seagoing vessels, air platforms, and land-based

                                                                                        Page | 172
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 174 of 352




platforms. These enhancements to Mexico's maritime air surveillance will allow the Navy to
protect key national strategic facilities, including those related to oil production in the Bay of
Campeche.

Nicaragua

In 2008 Nicaragua made no substantive progress towards establishing a Financial Intelligence
Unit or on a counterterrorism bill first proposed in 2004. Nicaragua‘s judiciary remained highly
politicized, corrupt, and prone to manipulation. President Daniel Ortega‘s 2007 decision to grant
Iranian nationals visa-free entry into Nicaragua remained in effect.

President Ortega maintained close relations with the Revolutionary Armed Forces of Colombia
(FARC). On March 6, President Ortega broke diplomatic relations with Colombia for 24 hours
following Colombia‘s March 1 military action against a FARC base in Ecuador. Nicaragua also
publicly welcomed survivors of the March 1 Colombian military operation against the FARC
and granted asylum to suspected FARC operatives:

       On April 19, President Ortega personally met Lucia Andrea Morett Alvarez and her
       parents on their arrival in Nicaragua. Morett, a Mexican university student, suffered
       injuries during the March 1 Colombian military operation against FARC personnel in
       Ecuador. According to the Nicaraguan Foreign Ministry, Morett was in Nicaragua as a
       tourist. She was never offered, nor did she request asylum or Nicaraguan citizenship.

       On May 11, President Ortega sent a Nicaraguan Air Force plane to Ecuador to retrieve
       two Colombian survivors of the March 1 operation, Doris Torres Bohórquez and Martha
       Pérez Gutiérrez. Nicaragua granted both asylum, and on July 19, the anniversary of the
       Sandinista revolutionary victory, President Ortega officially welcomed them as survivors
       of ―state-sponsored terrorism by Colombia.‖

       On August 19, Nicaraguan Foreign Minister Samuel Santos, confirmed that a third
       Colombian, Nubia Calderón de Trujillo, also known as ―Esperanza,‖ had been granted
       ―humanitarian asylum‖ in Nicaragua. Santos stated that Nicaragua had responded to a
       request for assistance sent to the Nicaraguan Embassy in Ecuador by Calderón, who was
       also injured in the March 1 operation. On September 30, the U.S. Department of Justice
       Office of Foreign Asset Control (OFAC) named Calderón and seven other international
       representatives of the FARC as significant narcotraffickers under the Kingpin Act. The
       OFAC press release noted that, ―Nubia Calderón de Trujillo was recently granted asylum
       by Nicaragua, even though she is a member of an internationally recognized
       narcoterrorist organization.‖ Unlike Morett and the two other Colombians, Calderón did
       not appear in public after arriving in Nicaragua.

       In July, the local press discovered that, in late 2007, an official of the Supreme Electoral
       Council (CSE) issued a Nicaraguan national identity card (cédula) to a René Alberto
       Gutiérrez Pastrán. Gutiérrez Pastrán was actually FARC emissary Alberto Bermúdez, aka
       ―Cojo.‖ Bermúdez subsequently used his false identity to transit Nicaragua.


                                                                                         Page | 173
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 175 of 352




Panama

The Panamanian government approved a reform of its security forces that touched off a
controversy over whether the government intended to ―re-militarize.‖ The government justified
these security reforms by pointing to the need to protect the Canal from possible terrorist attacks.
An act of terrorism that closed off the Panama Canal would severely affect the economies of
Panama, the United States, and other countries that rely heavily on the Canal for commerce.

The reforms fused the National Maritime Service (SMN) and the National Air Service (SAN)
into a new, coast guard-like National Aero-Naval Service (SENAN). It also created a legal
framework for the country‘s intelligence service, now called the National Intelligence and
Security Service (SENIS). Finally, it broke off the National Frontier Directorate or the
Panamanian National Police (PNP) to form a new independent security service, called the
National Frontier Service (SENAFRONT). The reforms also made it possible for uniformed
officers to lead all these services, something previously prohibited by law. The creation of the
SENAFRONT was publicly justified by the need to keep a police force permanently deployed on
the border to protect against ―irregulars‖ and drug traffickers. Major investments will be required
before these changes can be expected to have a serious improvement on operational capability.
Some investments in improved equipment, such as new and refurbished helicopters, were
underway at year‘s end.

Panama's highly developed commercial transport sector and shared border with Colombia made
it a transshipment point for arms, drugs, and smuggling of illegal aliens. The Revolutionary
Armed Forces of Colombia (FARC) continued to be active in Panama's Darien Province and
Panama's Public Forces (PPF) closely monitored its activities. The PPF captured six members of
the FARC in a boat off the village of Jaque in the Darien in February, after the occupants of the
boat opened fire on the PPF. There were several reports of FARC members entering villages in
the Darien and stealing supplies. A shoot-out occurred between the PPF and the FARC in the
village of Manene in the Darien in December. The PFF wounded and captured at least one
member of the FARC. The FARC was believed to have had links to several kidnappings in
Panama.

Panama provided enhanced force protection for U.S. military vessels, including submarines,
during "high value transits" of the Canal. U.S. officials praised Panama's level of support and
security. The Ministry of Government and Justice used classroom training, tabletop exercises,
and field visits to improve coordination among PPF agencies. Panama co-hosted the annual
PANAMAX exercise, a multinational security training exercise tailored to the defense of the
Canal. The exercise replicated real world threats to the Canal to develop appropriate responses
and guarantee safe passage to the approaches to the Canal and through the waterway. Twenty
nations participated, including the United States. On the margins of PANAMAX, Panama once
again hosted a tabletop exercise specifically designed to examine its ability to address
asymmetric threats.

Panama continued to participate in the Container Security Initiative (CSI) at two ports. CSI
activities at a third port will be operational shortly, as a third scanner has just been installed in


                                                                                           Page | 174
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 176 of 352




the Colón Free Trade Zone. Additionally, the Department of Energy‘s Megaports Radiation
Portals became functional at the ports of Manzanillo and Balboa.

PPF Counterterrorism units in the police and frontier forces continued to benefit from the third
year of counterterrorism training funded by United States Southern Command (SOUTHCOM)
and provided by U.S. Navy Special Warfare South personnel.

Panama is an international offshore banking center. While the government has taken extensive
measures to combat money laundering in the banking system, the Colón Free Trade Zone served
as a vehicle for illicit finance. Panama's Foreign Ministry, Council for Public Security and
National Defense, Financial Analysis Unit, and the Superintendent of Banks were fully
cooperative in reviewing terrorism finance lists.

Paraguay

A weak, politicized judicial system, a police force widely viewed as corrupt and ineffective, and
a lack of strong anti-money laundering and terrorist financing legislation continued to hamper
Paraguay‘s counterterrorism efforts. On June 25, Paraguay's Congress took the final measure to
pass improved anti-money laundering legislation as part of a major overhaul of the penal code.
The Congress‘ Legal Reform Commission also drafted a criminal procedural code reform bill
that would facilitate prosecution of money laundering and terrorism and modernize Paraguay's
criminal justice system. However, the procedural code reform bill has since been ―mothballed‖
in the Commission for more than a year. Terrorist financing legislation will be critical to keep
Paraguay current with its international obligations. Efforts to include a terrorist financing statute
in the new penal code failed; however, several draft terrorist financing laws are pending in
Congress. Paraguay's Secretariat for the Prevention of Money Laundering (SEPRELAD) is
working on a revised draft of the terrorist financing bill to present to Congress. Using its
experience in the development of a similar law, Brazil is providing technical assistance to
SEPRELAD. The Egmont Group notified Paraguay about the need to comply with its
international commitments regarding terrorist financing legislation. If Paraguay does not show
reasonable progress in enacting such a law, it could face expulsion.

Paraguay did not exercise effective immigration or customs controls at its porous borders. Efforts
to address illicit activity occurring in the Tri-Border Area were uneven due to a lack of resources
and, more principally, corruption within Customs, the police, and the judicial sector. The United
States continued to work closely with SEPRELAD, which made several in-roads into
undermining money laundering in Paraguay, including December raids on illegal exchange
houses. Paraguay fully paid its outstanding dues to the Financial Action Task Force of Latin
America (GAFISUD) in mid-2008, after many years in arrears with the organization.

In October, a Paraguayan court dismissed tax evasion and money laundering charges against
Kassem Hijazi, a suspected Hizballah money launderer, after significant indications of judicial
and political interference with the prosecution of what had been the largest money-laundering
case in Paraguay‘s history. A Paraguayan court convicted and sentenced suspected Hizballah
fundraiser Hatem Ahmad Barakat on tax evasion charges in April 2006; during 2008, he
continued to appeal his three-year sentence while on bail.

                                                                                         Page | 175
       Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 177 of 352




The United States assisted Paraguay with capacity building for law enforcement and training for
judges, prosecutors, and police in counterterrorism awareness, as well as weapons of mass
destruction response capabilities. Under the Millennium Challenge Corporation‘s Threshold
Program, the United States assisted Paraguay with training for judges, prosecutors, and police in
investigation techniques that are critical to money laundering and terrorist financing cases.
Paraguay submitted a proposal for a second phase of the Threshold Program in November, which
will focus in part on police corruption.

Peru

Peru's primary counterterrorism concern remained fighting remnants of the militant Maoist
Sendero Luminoso (SL or Shining Path), a designated Foreign Terrorist Organization that
wreaked havoc on the country in the 1980s and 1990s at a cost of more than 69,000 lives. SL
remnants in the Upper Huallaga River Valley (UHV) sought to regroup and replenish their ranks
following significant setbacks suffered in 2007. Separately, the SL organization in the Apurimac
and Ene River Valley (VRAE) maintained its control over the area. Both groups continued to
engage in drug trafficking, and during the year carried out 64 terrorist acts in remote coca-
growing areas that killed at least 12 police, four civilians, and 15 members of the military.

Although the Fujimori government nearly eliminated SL in the 1990s, the organization, now
entwined with narcotics trafficking, remained a threat in 2008. The two SL organizations
combined were thought to number several hundred armed combatants. While today's SL is
shorter on revolutionary zeal than in the past, analysts believed leaders continued to use Maoist
philosophy to justify their illicit activities.

Involvement in drug production and trafficking provided SL with funding to conduct operations,
allowing it to improve relations with local communities in remote areas and to recruit new
members. While SL in the UHV worked during the year to recuperate from losses suffered in
2007, insufficient government presence in the more remote VRAE allowed the organization
there to continue operating:

        On March 5, five armed attackers killed two Peruvian National Police (PNP) officers near
        the town of Chanchamayo in Junín department.

        On March 23, an estimated 30 SL members ambushed an anti-drug police unit near
        Quinua in Ayacucho department, killing one.

        On April 30, SL attackers killed two civilians who were acting as guides for military
        personnel, near the town of Ancoin in Ayacucho department.

        On June 27, SL members attacked troops on a counternarcotics operation near Sivia in
        Ayacucho department, killing one.

        On October 9, in northern Huancavelica department, SL triggered a remotely activated
        bomb underneath a truck returning Peruvian Army soldiers to a nearby base. The

                                                                                      Page | 176
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 178 of 352




       attackers then opened fire from both sides of the road, killing 14 soldiers and two
       civilians. Sixteen others were wounded, three of them critically. It was the deadliest SL
       attack since the 1992 capture of SL founder Abimael Guzmán.

       On November 16, an SL ambush killed three PNP officers in the town of Huanta in
       northern Ayacucho.

       On October 14, suspected SL elements attacked a PNP vehicle traveling on the highway
       north of Tingo María in Huánuco department, firing on it from both sides of the road.
       Two of the five officers inside were injured, one of whom later died.

       On November 26, suspected SL attackers ambushed a PNP convoy on the highway some
       20 kilometers north of Tingo María in Huánuco department, killing five police and
       wounding four others.

       On December 27, SL insurgents attacked a military helicopter in Vizcatan killing one
       soldier and wounding two others.

In late August, the Army began an offensive called "Operation Excellence," aimed at taking
control of the Vizcatán region in northern Ayacucho department. While there were unconfirmed
reports of SL casualties, the military suffered losses in a number of SL attacks in response to the
offensive.

Implementation of the García government's "Plan VRAE," which called for 2,000 troops and 19
counterterrorism bases operated under a central command was still evolving. Plans for new
health, education, and infrastructure investment in these isolated communities where the state
lacked presence were not implemented, although new Prime Minister Yehude Simon led a full
cabinet delegation to the VRAE in November to evaluate the situation.

During the period June 2007 to November 2008, the "Huallaga Police Front" (an initiative begun
in 2006 under then-President Toledo), prosecuted a counterterrorism campaign in the UHV and
captured more than 100 alleged SL members, including one national-level leader. It also
destroyed 27 SL camps, broke up an urban cell that served as an intelligence link, and seized
dozens of weapons, explosives, and ammunition.

Government efforts to improve interagency cooperation, especially in intelligence, and to
strengthen prosecutorial capacity were somewhat successful. Police units specializing in
counterterrorism and counter-narcotics conducted some joint operations with the Peruvian Army
in the UHV.

President García continued reauthorizing a 60-day state of emergency in parts of Peru's five
departments where SL operates, suspending some civil liberties, and giving the armed forces
additional authority to maintain public order. There was no movement on President García's
2006 proposal calling for the death penalty for those convicted of acts of terrorism.

The Túpac Amaru Revolutionary Movement (MRTA) has not conducted terrorist activities since

                                                                                       Page | 177
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 179 of 352




the 1996 hostage taking at the Japanese Ambassador's residence in Lima. Efforts to reconstitute
an organizational structure were not in evidence in 2008, though former MRTA members were
working to establish a political party called the Free Fatherland Movement ("Movimiento Patria
Libre") to compete in future elections.

SL founder and leader Abimael Guzmán and key accomplices remained in prison serving life
sentences on charges stemming from crimes committed during the 1980s and 1990s.

The Revolutionary Armed Forces of Colombia (FARC) continued to use remote areas along the
Colombian-Peruvian border to rest, regroup, and make arms purchases. Experts believed the
FARC continued to fund coca cultivation and cocaine production among the Peruvian population
in border areas.

Trinidad and Tobago

In June, the Government of Trinidad and Tobago approved the extradition of two Guyanese and
one Trinidadian accused of plotting to blow up jet fuel tanks and a fuel pipeline at New York‘s
John F. Kennedy International Airport. In a separate matter, Imam Yasin Abu Bakr of Jamaat al-
Muslimeen (JAM) became the first person prosecuted under the 2005 Antiterrorism Act after
delivering an allegedly seditious sermon in late 2005. Bakr challenged the validity of the Act, but
a high court judge dismissed the constitutional motion. The JAM leader has filed an appeal
challenging the judge's ruling. The special prosecutor for the State desired to sever the terrorism
indictment so that the other charges could proceed in the interim. However, the Director of
Public Prosecutions determined that the best chance for conviction was if all three charges were
tried together.

In July, Trinidad and Tobago enacted the Immigration (Advance Passenger Information) Act,
2008. Under this Act, regional and international aircraft and vessels must submit Advance
Passenger Information prior to arrival in and upon departure from Trinidad and Tobago. The Act
makes permanent the Advance Passenger Information System measures utilized in Trinidad and
Tobago and other West Indies host nations during the 2007 Cricket World Cup. The system
utilizes a number of watch lists, including INTERPOL's Stolen and Lost Travel Documents
database to check every passenger arriving in Trinidad and Tobago or traveling through by air or
by sea. Furthermore, the government established the Trinidad and Tobago Immigration
Document Examination Laboratory at Port of Spain's Piarco International Airport. The
laboratory's primary aim is to counter the fraudulent use of travel and identity documents by
utilizing technical equipment and trained experts. The United States continued to support
Trinidad and Tobago‘s counterterrorism efforts by engaging in bomb detection training and
providing equipment. For its part, the Government of Trinidad and Tobago trained 16 additional
tactical and bomb-sniffing dogs through its canine academy.

Trinidad and Tobago is the United States' largest supplier of liquefied natural gas (LNG) and
plays an important role in Caribbean energy security. Recognizing this, the U.S. Department of
Energy and the U.S. Department of Homeland Security began engaging Trinidad and Tobago,
under the umbrella of the Inter-American Committee against Terrorism of the Organization of
American States, to improve protection of infrastructure critical to LNG exports. Following

                                                                                      Page | 178
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 180 of 352




bilateral preparatory meetings in 2007, a team of USG experts carried out a vulnerability
assessment in January 2008 and prepared a report with recommendations to improve and
prioritize critical infrastructure protection efforts.

Uruguay

The Government of Uruguay‘s cooperation and intelligence sharing on counterterrorism-related
issues greatly improved in 2008, especially at the working level, where officers in law
enforcement and security services recognized the importance of actively conducting
investigations, sharing intelligence with the United States, and working cooperatively with
regional partners. Uruguayan authorities generally cooperated with the United States and
international institutions on counterterrorism efforts and have to implement a 2004 money
laundering law more robustly. Uruguayan banking and law enforcement agencies have
mechanisms in place to identify financial assets, individuals, and groups with links to terrorism,
but to date they have discovered neither terrorist assets in Uruguayan financial institutions nor
terrorist operatives in Uruguay. In October, the parliament passed legislation to create a
specialized organized crime unit to prosecute crimes including terrorism and terrorist financing.
The judges and prosecutors were named in December.

Uruguay is a member of the Permanent Working Group on Terrorism of the Common Market of
the South (Mercosur), together with Argentina, Brazil, Chile, Paraguay, and Bolivia. The group
facilitates cooperation and information sharing among countries combating terrorism. The
Working Group expanded its focus from the Tri-Border Area of Argentina, Paraguay, and Brazil
to the porous and insufficiently monitored Uruguayan-Brazilian border. Uruguay was also active
in a range of international counterterrorism efforts, particularly in the Rio Group and the
Organization of American States.

Uruguay provided the greatest number of UN peacekeepers per capita of any UN member state.
Uruguayan officials believe that using its diplomatic and military resources to fight global
instability served to address the conditions that terrorists exploit.

Uruguay significantly increased participation in joint military training. It hosted the
Peacekeeping Operations (PKO) South in September, took second place in the Force‘s
Commando Counter Terrorism Competition in the United States in June, and participated for the
second time in the multinational training exercise, PANAMAX in August. This is a significant
improvement over past reluctance to engage in security cooperation, and indicates that Uruguay
is moving beyond the aftermath of its thirteen-year military dictatorship, which ended in 1985.

Venezuela

President Chávez's ideological sympathy for the FARC and the National Liberation Army (ELN)
limited Venezuelan cooperation with Colombia in combating terrorism. In January, he called for,
and the Venezuelan National Assembly approved, a resolution calling for international
recognition of the FARC and ELN as belligerent forces, not terrorist groups. In March, he called
FARC second-in-command Raúl Reyes, "a good revolutionary" and held a national moment of
silence following the Colombian cross-border raid into Ecuador that killed Reyes. In March,

                                                                                       Page | 179
         Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 181 of 352




Venezuelan authorities apprehended two FARC fighters seeking medical treatment in Venezuela.
They took the injured man to a military hospital for treatment and his companion to a regional
penitentiary. By May however, Venezuelan authorities declined to provide information on the
whereabouts of either man. In June, President, Chávez publicly changed course, calling upon the
FARC to unconditionally release all hostages, declaring that armed struggle is "out of place" in
modern Latin America. In July, the Venezuelan National Guard detained FARC chief of borders
and finance Gabriel Culma Ortiz and the Venezuelan government handed him over to Colombian
authorities.

Venezuelan President Hugo Chávez brokered the unilateral release of six hostages from the
Revolutionary Armed Forces of Colombia (FARC) in January and February 2008.

In December, a Venezuelan court sentenced two self-proclaimed Islamic extremists to 10 years
each for placing a pair of pipe bombs outside the U.S. Embassy in 2006. The court convicted
José Miguel Rojas Espinoza of constructing and placing the devices and found Teodoro Rafael
Darnott guilty of planning the attack and instigating Rojas to conduct it.

In June, the U.S. Department of the Treasury's Office of Foreign Assets Control (OFAC)
designated Venezuelan diplomat Ghazi Nasr al Din and travel impresario Fawzi Kan'an as
Venezuelan Hizballah supporters. In September, OFAC designated two senior Venezuelan
government officials, Hugo Armando Carvajal Barrios and Henry de Jesús Rangel Silva, and the
former Justice and Interior Minister, Ramón Rodríguez Chacín, for materially assisting the
narcotics trafficking activities of the FARC. Limited amounts of weapons and ammunition, some
from official Venezuelan stocks and facilities, have turned up in the hands of Colombian terrorist
organizations. The Venezuelan government did not systematically police the 1,400-mile
Venezuelan-Colombian border to prevent the movement of groups of armed terrorists or to
interdict arms or the flow of narcotics. The FARC, ELN, and remnants of the United Self-
Defense Forces of Colombia (AUC) regularly crossed into Venezuelan territory to rest and
regroup as well as to extort protection money and kidnap Venezuelans to finance their
operations.

Iran and Venezuela continued weekly flights connecting Tehran and Damascus with Caracas.
Passengers on these flights were reportedly subject to only cursory immigration and customs
controls at Simon Bolivar International Airport in Caracas. Venezuelan citizenship, identity, and
travel documents remained easy to obtain, making Venezuela a potentially attractive way station
for terrorists. International authorities remained suspicious of the integrity of Venezuelan
documents and their issuance process.

In May 2008, Venezuela was re-certified as "not cooperating fully" with U.S. antiterrorism
efforts under Section 40A of the Arms Export and Control Act, as amended (the "Act"). Pursuant
to this certification, defense articles and services may not be sold or licensed for export to
Venezuela from October 1, 2008, to September 30, 2009.[1]




[1]
      This certification will lapse unless renewed by the Secretary of State by May 15, 2009.
                                                                                                Page | 180
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 182 of 352




Chapter 3
State Sponsors of Terrorism

State sponsors of terrorism provide critical support to non-state terrorist groups. Without state
sponsors, terrorist groups would have greater difficulty obtaining the funds, weapons, materials,
and secure areas they require to plan and conduct operations. The United States will continue to
insist that these countries end the support they give to terrorist groups.

Sudan continued to take significant steps towards better counterterrorism cooperation. Iran and
Syria have not renounced terrorism or made efforts to act against Foreign Terrorist Organizations
and routinely provided safe haven, substantial resources, and guidance to terrorist organizations.
Cuba continued to publicly defend the FARC and provide safe haven to some members of
terrorist organizations, though some were in Cuba in connection with peace negotiations with the
Governments of Spain and Colombia.

On October 11, the United States rescinded the designation of the Democratic People's Republic
of Korea (DPRK) as a state sponsor of terrorism in accordance with criteria set forth in U.S.
law, including a certification that the Government of North Korea had not provided any support
for international terrorism during the preceding six-month period and the provision by the
government of assurances that it will not support acts of international terrorism in the future.


State Sponsor: Implications

Designating countries that repeatedly provide support for acts of international terrorism as state
sponsors of terrorism imposes four main sets of U.S. Government sanctions:

    1. A ban on arms-related exports and sales.

    2. Controls over exports of dual-use items, requiring 30-day Congressional notification for
       goods or services that could significantly enhance the terrorist-list country's military
       capability or ability to support terrorism.

    3. Prohibitions on economic assistance.

    4. Imposition of miscellaneous financial and other restrictions, including:

               Requiring the United States to oppose loans by the World Bank and other
               international financial institutions;

               Exception from the jurisdictional immunity in U.S. courts of state sponsor
               countries, and all former state sponsor countries (with the exception of Iraq), with
               respect to claims for money damages for personal injury or death caused by
               certain acts of terrorism, torture, or extrajudicial killing, or the provision of
               material support or resources for such acts;
                                                                                       Page | 181
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 183 of 352




               Denying companies and individuals tax credits for income earned in terrorist-list
               countries;

               Denial of duty-free treatment of goods exported to the United States;

               Authority to prohibit any U.S. citizen from engaging in a financial transaction
               with a terrorist-list government without a Treasury Department license; and

               Prohibition of Defense Department contracts above $100,000 with companies in
               which a state sponsor government owns or controls a significant interest.


CUBA

Although Cuba no longer actively supports armed struggle in Latin America and other parts of
the world, the Cuban government continued to provide safe haven to several terrorists. Members
of ETA, the FARC, and the ELN remained in Cuba during 2008, some having arrived in Cuba in
connection with peace negotiations with the governments of Spain and Colombia. Cuban
authorities continued to publicly defend the FARC. However, on July 6, 2008, former Cuban
President Fidel Castro called on the FARC to release the hostages they were holding without
preconditions. He has also condemned the FARC's mistreatment of captives and of their
abduction of civilian politicians who had no role in the armed conflict.

The United States has no evidence of terrorist-related money laundering or terrorist financing
activities in Cuba, although Cuba has one of the world‘s most secretive and non-transparent
national banking systems. Cuba has no financial intelligence unit. Cuba‘s Law 93 Against Acts
of Terrorism provides the government authority to track, block, or seize terrorist assets.

The Cuban government continued to permit some U.S. fugitives—including members of U.S.
militant groups such as the Boricua Popular, or Macheteros, and the Black Liberation Army to
live legally in Cuba. In keeping with its public declaration, the government has not provided safe
haven to any new U.S. fugitives wanted for terrorism since 2006.


IRAN

Iran remained the most active state sponsor of terrorism. Iran‘s involvement in the planning and
financial support of terrorist attacks throughout the Middle East, Europe, and Central Asia had a
direct impact on international efforts to promote peace, threatened economic stability in the Gulf,
and undermined the growth of democracy.

The Qods Force, an elite branch of the Islamic Revolutionary Guard Corps (IRGC), is the
regime‘s primary mechanism for cultivating and supporting terrorists abroad. The Qods Force
provided aid in the form of weapons, training, and funding to HAMAS and other Palestinian
terrorist groups, Lebanese Hizballah, Iraq-based militants, and Taliban fighters in Afghanistan.
                                                                                       Page | 182
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 184 of 352




Iran remained a principal supporter of groups that are implacably opposed to the Middle East
Peace Process. Iran provided weapons, training, and funding to HAMAS and other Palestinian
terrorist groups, including Palestine Islamic Jihad (PIJ) and the Popular Front for the Liberation
of Palestine-General Command (PFLP-GC). Iran‘s provision of training, weapons, and money to
HAMAS since the 2006 Palestinian elections has bolstered the group‘s ability to strike Israel. In
2008, Iran provided more than $200 million in funding to Lebanese Hizballah and trained over
3,000 Hizballah fighters at camps in Iran. Since the end of the 2006 Israeli-Hizballah conflict,
Iran has assisted Hizballah in rearming, in violation of UN Security Council Resolution 1701.

Iran‘s IRGC Qods Force provided assistance to the Taliban in Afghanistan. The Qods Force
provided training to the Taliban on small unit tactics, small arms, explosives, and indirect fire
weapons. Since at least 2006, Iran has arranged arms shipments including small arms and associated
ammunition, rocket propelled grenades, mortar rounds, 107mm rockets, and plastic explosives to
select Taliban members.

Despite its pledge to support the stabilization of Iraq, Iranian authorities continued to provide
lethal support, including weapons, training, funding, and guidance, to Iraqi militant groups that
targeted Coalition and Iraqi forces and killed innocent Iraqi civilians. Iran‘s Qods Force
continued to provide Iraqi militants with Iranian-produced advanced rockets, sniper rifles,
automatic weapons, and mortars that have killed Iraqi and Coalition Forces as well as civilians.
Tehran was responsible for some of the lethality of anti-Coalition attacks by providing militants
with the capability to assemble improvised explosive devices (IEDs) with explosively formed
projectiles (EFPs) that were specially designed to defeat armored vehicles. The Qods Force, in
concert with Lebanese Hizballah, provided training both inside and outside of Iraq for Iraqi
militants in the construction and use of sophisticated IED technology and other advanced
weaponry.

Iran remained unwilling to bring to justice senior al-Qa‘ida members it has detained, and has
refused to publicly identify those senior members in its custody. Iran has repeatedly resisted
numerous calls to transfer custody of its al-Qa‘ida detainees to their countries of origin or third
countries for trial. Iran also continued to fail to control the activities of some al-Qa‘ida members
who fled to Iran following the fall of the Taliban regime in Afghanistan.

Senior IRGC and Qods Force officials were indicted by the Government of Argentina for their
alleged roles in the 1994 terrorist bombing of the Argentine Israel Mutual Association which,
according to the Argentine State Prosecutor‘s report, was initially proposed by the Qods Force.


SUDAN

Sudan remained a cooperative partner in global counterterrorism efforts. During the past year,
the Sudanese government continued to pursue terrorist operations directly involving threats to
U.S. interests and personnel in Sudan. Sudanese officials have indicated that they view their
continued cooperation with the United States as important and recognize the benefits of U.S.
training and information-sharing. Though the counterterrorism relationship remained solid, some

                                                                                        Page | 183
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 185 of 352




hard-line Sudanese officials continued to express resentment and distrust over actions by the
USG and questioned the benefits of the bilateral cooperation. Their assessment reflected
disappointment that Sudan's counterterrorism cooperation has not resulted in its removal from
the State Sponsors of Terrorism list. Nonetheless, there was no indication at year‘s end that the
Sudanese government will curtail its counterterrorism cooperation with the United States.

Al-Qa‘ida (AQ)-inspired terrorist elements, and elements of both Palestine Islamic Jihad (PIJ),
and HAMAS remained in Sudan. In light of the continuing hybrid UN-AU deployment to
Darfur, various terrorist threats against this mission have emerged, and AQ leadership has called
for ―jihad‖ against UN forces in Darfur. In the early hours of January 1, 2008, attackers in
Khartoum sympathetic to AQ shot and fatally wounded two U.S. Embassy staff members – an
American and a Sudanese employee – both of whom worked for the U.S. Agency for
International Development. Sudanese authorities cooperated closely with the USG in
investigating this terrorist crime. On February 1, five alleged conspirators were arrested and put
on trial for murder on August 31. Their trial was ongoing at year‘s end. Other extremist groups
also have threatened attacks against Western interests in Sudan. The July 14 request by
International Criminal Court Chief Prosecutor Moreno-Ocampo for an arrest warrant against
Sudanese President Omar al-Bashir on charges related to atrocities committed in Darfur has
further inflamed tensions. Therefore, the terrorist threat level remained critical in Khartoum and
Darfur, and potentially other parts of Sudan.

Elements of designated terrorist groups remained in Sudan. With the exception of HAMAS,
whose members the Sudanese government consider to be ―freedom fighters‖ rather than
terrorists, the government does not appear to openly support the presence of extremist elements.
We note, however, that there have been open source reports that arms were purchased in Sudan's
black market and allegedly smuggled northward to HAMAS.

The Sudanese government has prevented foreign fighters from using Sudan as a logistics base
and transit point for extremists going to Iraq. However, gaps remained in the Sudanese
government's knowledge of and ability to identify and capture these individuals. There was
evidence to suggest that individuals who were active participants in the Iraqi insurgency have
returned to Sudan and were in a position to use their expertise to conduct attacks within Sudan or
to pass on their knowledge. There was also evidence that Sudanese extremists continued to
participate in terrorist activities in Somalia, which the Sudanese government has also attempted
to disrupt.


SYRIA

Syria was designated in 1979 as a state sponsor of terrorism. Syria provided political and
material support to Hizballah and allowed Iran to use Syrian territory as a transit point for
assistance to Hizballah. HAMAS, Palestine Islamic Jihad (PIJ), the Popular Front for the
Liberation of Palestine (PLFP), and the Popular Front for the Liberation of Palestine-General
Command (PFLP-GC), among others, based their external leadership within Syria's borders. The
Syrian government insisted these groups were confined to political and informational activities,


                                                                                       Page | 184
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 186 of 352




but groups with leaders in Syria have claimed responsibility for deadly anti-Israeli terrorist
attacks.

Over the course of the year, Syria's public support for the Palestinian groups varied, depending
on Syrian national interest and international pressure. President Bashar al-Asad continued to
express public support for Palestinian terrorist groups. HAMAS Politburo head and defacto
leader Khalid Meshal and his deputies continued to reside in Syria. Syria provided a safe haven
for Meshal and security escorts for his motorcades. Meshal's use of the Syrian Ministry of
Information as the venue for press conferences this year could be taken as an endorsement of
HAMAS's message. Media reports indicated HAMAS used Syrian soil to train its militant
fighters. Though the Syrian government claimed periodically that it used its influence to restrain
the rhetoric and activities of Palestinian groups, the Syrian government allowed a Palestinian
conference organized by HAMAS, PFLP-GC, and PIJ to occur in January, and another HAMAS
organized conference, reportedly funded by Iran, to take place in November.

Highlighting Syria's ties to the world's most notorious terrorists, Hizballah Operations Chief
Imad Mugniyah, perished in a February 12 car bombing near Syrian Military Intelligence (SMI)
headquarters in the Damascus neighborhood of Kafr Sousa. Among other atrocities, Mugniyah
was wanted in connection with the 1983 bombings of the Marine barracks and the U.S. Embassy
in Beirut, which killed over 350. Despite initial attempts to cover up the incident, the Syrian
government reluctantly acknowledged some days later that one of the world's most wanted
terrorists had been present and died on Syrian soil.

Syrian officials publicly condemned some acts of terrorism, while continuing to defend what
they considered to be legitimate armed resistance by Palestinians and Hizballah against Israeli
occupation of Arab territory, and by the Iraqi opposition against the "occupation of Iraq." Syria
has not been directly implicated in an act of terrorism since 1986, although an ongoing UN
investigation into the February 2005 assassination of former Lebanese Prime Minister Rafiq
Hariri continued to investigate Syrian involvement.

Syria itself was the location of at least one major attack. On September 27, the car-bombing of a
Syrian government facility reportedly injured 14 and killed at least 17 individuals, marking the
first significant attack against regime institutions in nearly 20 years. Not since the Muslim
Brotherhood uprising in the early 1980s had Syrian institutions been targeted by terrorists.
Regional media reports indicated this bombing was directed at the Palestinian Branch of the
Syrian Military Intelligence; the perpetrators remained unknown at year‘s end.

Throughout the year, Syria continued to strengthen ties with fellow state sponsor of terrorism,
Iran. Syria's Minister of Defense visited Tehran in May and initiated a Memorandum of
Understanding on defense cooperation. Syria also allowed leaders of HAMAS and other
Palestinian groups to visit Tehran. President Asad repaid a 2007 visit to Damascus by Iranian
President Ahmadinejad with a visit of his own to Tehran in early August, his third visit since
2005. Asad continued to be a staunch defender of Iran's policies, including Iran's "civil" nuclear
ambitions.




                                                                                        Page | 185
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 187 of 352




Syria increased border monitoring activities, instituted tighter screening practices on military-age
Arab males entering its borders, hosted two Border Security Working Group meetings with
technical experts from the Iraqi Neighbors group, and expressed a desire to increase security
cooperation with Iraq. At the same time, Syria remained a key hub for foreign fighters en route
to Iraq.

The USG designated several Iraqis residing in Syria and Iraqi-owned entities, including Mishan
Al-Jaburi and his satellite television channel Al-Ra'y, under Executive Order 1348 for providing
financial, material, and technical support for acts of violence that threatened the peace and
stability of Iraq. The United States also designated known foreign fighter facilitators based in
Syria, including members of the Abu Ghadiyah network, that orchestrated the flow of terrorists,
weapons, and money from Syria to al-Qa‘ida in Iraq, under Executive Order 13224.

Despite acknowledged reductions in foreign fighter flows, the scope and impact of the problem
remained significant. Syria continued to allow former Iraqi regime elements to operate in the
country. Attacks against Coalition Forces and Iraqi citizens continued to have a destabilizing
effect on Iraq's internal security. Though Syrian and Iraqi leaders met throughout the year both
publicly and privately to discuss border enhancements and other measures needed to combat
foreign fighter flows, there were few tangible results. While Syria has taken some positive steps,
the Syrian government could do more to interdict known terrorist networks and foreign fighter
facilitators operating within its borders.

Syria remained a source of concern regarding terrorist financing. The Commercial Bank of Syria
remained subject to U.S. sanctions. Industry experts reported that 70 percent of all business
transactions were conducted in cash and that nearly 90 percent of all Syrians did not use formal
banking services. Despite Syrian governmental legislation requiring money-changers to be
licensed by the end of 2007, many money-changers continued to operate illegally in Syria's vast
black market, estimated to be as large as Syria's formal economy. Regional "hawala" networks
remained intertwined with smuggling and trade-based money laundering, facilitated by
notoriously corrupt customs and immigration officials, raising significant concerns that Syrian
government and business elites are, at the very least, complicit in illicit financing schemes.

Syria's government-controlled press continued to tout Syrian regime efforts to combat terrorism.
The Syrian government, using tightly-controlled press outlets, was quick to blame a Lebanon-
based, al-Qa‘ida-affiliated group, Fatah al-Islam, for the September 27 attack against a
prominent military intelligence installation. Syrian TV broadcasted a November 7 program
featuring the confessions of some 20 Fatah al-Islam members, including the daughter and son-in-
law of Fatah al-Islam leader Shakr al-Absy, of their involvement.

It remained unclear why Fatah al-Islam would have launched an attack against Syrian security
elements, but media reports suggested Absy's disappearance inside of Syria as a possible motive.
In response to the September 27 bombing, the Syrian security services conducted at least one
reported raid on an alleged terrorist cell residing in the Damascus area, killing and arresting
several suspected militants and confiscating a cache of weapons and explosives.




                                                                                       Page | 186
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 188 of 352




Chapter 4
The Global Challenge of WMD Terrorism

Introduction

The nexus of weapons of mass destruction (WMD) and terrorism poses one of the gravest
risks to the national security of the United States and its global partners. A successful major
WMD terrorist attack could result in mass casualties and produce far-reaching economic and
political consequences. This chapter outlines:

       The key elements of the United States' National Strategy for Combating WMD
       Terrorism;
       The various types of materials terrorists may use in a WMD attack;
       The potential that resources of a state could be directed or diverted to facilitate WMD
       terrorism;
       The emerging WMD terrorism threat presented by non-state facilitators; and
       Transformational U.S. partnerships to combat this growing global risk.

The United States places the highest priority on working with a broad range of local
governments, Federal entities, domestic emergency responders, international organizations,
foreign governments, and private sector organizations to develop effective partnerships to
confront the global challenge of WMD terrorism.

Diplomatic and Strategic Priorities for Combating WMD Terrorism

U.S. diplomatic priorities for combating WMD terrorism build on the comprehensive approach
set forth in the National Strategy for Combating Terrorism
(http://www.globalsecurity.org/security/library/policy/national/nsct_sep2006.pdf). Specifically,
the U.S. strategic approach hinges on the six objectives outlined in the National Strategy. The
USG works across all objectives simultaneously to maximize its ability to eliminate the threat.

       Determine terrorists' intentions, capabilities, and plans to develop or acquire WMD.
       Understand and assess the credibility of threat reporting and provide technical
       assessments of terrorists' WMD capabilities.

       Deny terrorists access to the materials, expertise, and other enabling capabilities required
       to develop WMD, with a particular focus on weapons-usable fissile materials, dangerous
       pathogens, and poisonous chemicals. Denial efforts extend to the methods of transport,
       sources of funds, and other capabilities that could facilitate the execution of a WMD
       attack. In addition to building upon existing initiatives to secure materials, develop
       innovative approaches that blend classic counterproliferation, nonproliferation, and
       counterterrorism efforts.

       Deter terrorists from employing WMD. A new deterrence calculus seeks to deter
       terrorists, facilitators, and supporters from contemplating a WMD attack and, failing that,

                                                                                       Page | 187
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 189 of 352




       to dissuade them from actually conducting an attack. Traditional deterrence by
       punishment may not work because terrorists generally show a wanton disregard for the
       lives of innocents and, in some cases, for their own lives. Accordingly, develop a range
       of deterrence strategies that are tailored to the various WMD threats and the individual
       actors who facilitate or enable those threats. Employ diplomatic strategies that seek to
       address extremism and defuse volatile conditions in order to discourage consideration of
       WMD as a tool to address perceived injustices.

       Detect and disrupt terrorists' attempted movement of WMD-related materials, weapons,
       and personnel. Expand our global capability for detecting illicit materials, weapons, and
       personnel transiting abroad. Utilize global partnerships, international agreements, and
       ongoing border security and interdiction efforts to promote detection capabilities.
       Continue to work with countries to enact and enforce strict penalties for WMD
       trafficking and other suspect WMD-related activities.

       Prevent a WMD-related terrorist attack and develop a response capability. Once the
       possibility of a WMD attack has been detected, work to contain, interdict, and eliminate
       the threat. Continue to develop requisite capabilities to eliminate the possibility of a
       WMD operation and to prevent a possible follow-on attack. Prepare ourselves for
       possible WMD incidents by developing capabilities to manage the range of consequences
       that may result from such an attack.

       Define the nature and source of a terrorist-employed WMD device. Should a WMD
       terrorist attack occur, the rapid identification of the source and perpetrator of an attack
       would facilitate response efforts and may be critical in disrupting follow-on attacks.
       Work to maintain and improve our capability to determine responsibility for the intended
       or actual use of WMD via accurate attribution, using the rapid fusion of technical
       forensic data with intelligence and law enforcement information.

In December 2008, the Commission on the Prevention of WMD Proliferation and Terrorism
released its final report to Congress. This report highlighted several key observations including
the high likelihood that a WMD would be involved in a terrorist attack within the next five years.
The Commission concluded that the United States, and the world, must act quickly to slow the
proliferation of WMD technologies and information to avoid such an act.

As the implementation of diplomatic strategic priorities for combating WMD terrorism move
forward, special care must be taken to work closely with the full range of foreign partners to
prioritize and tailor capacity-building approaches to the regional and local conditions that exist
worldwide.


THE MATERIAL THREATS

There are four generally accepted categories of weapons of mass destruction (WMD) that
terrorists may seek to acquire and use in a WMD terrorist attack: chemical, biological,
radiological, and nuclear (CBRN).

                                                                                        Page | 188
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 190 of 352




Chemical

Chemical weapons represent a potentially dangerous tool in the hands of terrorists. Effectively
dispersed and in sufficient dosages, chemical agents could cause mass casualties, as was
demonstrated by the use of chemical weapons during World War I and more recently during the
Iran-Iraq war. Today‘s chemical terrorism threat ranges from the potential acquisition and use of
chemical warfare agents and military delivery systems, to the production and use of toxic
industrial chemicals and improvised dissemination systems, such as those used in the 1995 attack
conducted by Aum Shinrikyo in the Tokyo subway system. Perpetrators of that attack used
sharpened umbrellas to puncture plastic bags filled with the nerve agent sarin causing the sarin to
spill out and evaporate – killing twelve and injuring thousands. Terrorists also have sought to
acquire and use commercially-available materials, such as poisons and toxic industrial
chemicals. The growth and sophistication of the worldwide chemical industry, including the
development of complex synthetic and dual-use materials, may make the task of preventing and
protecting against this threat more difficult. Preventing chemical terrorism is particularly
challenging as terrorists can, with relative ease, use toxic industrial chemicals and other
commonly available chemical agents and materials as low-cost alternatives to traditional
chemical weapons and delivery systems, though likely with more limited effects.

Biological

Bioterrorism, another deadly threat, is the deliberate dispersal of pathogens through food, air,
water, or living organisms to cause disease. The Commission on the Prevention of WMD
Proliferation and Terrorism (See The Report of the Commission on the Prevention of WMD
Proliferation and Terrorism) concluded that it is more likely that terrorists would be able to
acquire and use biological agents than nuclear weapons due to the difficulty in controlling the
proliferation of biotechnologies and biological agent information. If properly produced and
released, biological agents can kill on a massive scale and, if terrorists use a pathogen that can be
transmitted from person to person, the disease could quickly spread across oceans and continents
through air travel before authorities realize their nations have been attacked.

Developing a bioterrorism capability presents some scientific and operational challenges.
However, the necessary technical capabilities are not beyond the expertise of motivated scientists
with university-level training. Unlike most other types of CBRN threats, the materials required to
produce a biological weapon are available in laboratories worldwide, and many threat agents
could be isolated from nature. International laboratories are often not safeguarded and secured up
to preferred U.S. standards, making access to dual-use equipment and potentially dangerous
pathogens possibly more accessible. Even the use of a badly-designed weapon can have a limited
health impact but cause significant disruption. A small-scale bioterrorism attack such as the 2001
anthrax attacks in the United States, which resulted in five Americans killed and an additional 17
individuals infected, had a substantial economic impact with the costs of decontamination,
medical treatment for those exposed, decreased commercial activity, social distress, and lost
productivity. The terrorists can often meet their objective of creating disruption and fear without
causing large numbers of casualties.


                                                                                        Page | 189
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 191 of 352




Among present-day terrorist organizations, al-Qa‘ida (AQ) is believed to have made the greatest
effort to acquire and develop a bioterrorism program. U.S. forces discovered a partially built
biological weapons laboratory near Kandahar after expelling the Taliban from Afghanistan.
Although it was not conclusive that AQ succeeded in producing a biological weapon, the
discovery demonstrated a concerted effort to acquire a biological weapons capability.

Radiological

Some terrorists seek to acquire radioactive materials for use in a radiological dispersal device
(RDD) or "dirty bomb." Radioactive materials are used widely in industrial, medical, and
research applications and include devices used for power supply in remote locations, cancer
therapy, food and blood irradiation, and radiography. Their widespread use in nearly every
country makes these materials much more accessible than the fissile materials required for
nuclear weapons. Most radioactive materials lack sufficient strength to present a significant
public health risk once dispersed, while the materials posing the greatest hazard would require
terrorists to have the expertise to handle them without exposure to incapacitating doses of
radiation or detection during transit across international borders. Public panic and economic
disruption caused by setting off an explosive radiological dispersal device, however, could be
substantial, even if a weak radioactive source is used.

Nuclear

Some terrorist organizations, such as al-Qa‘ida, have openly stated their desire to acquire nuclear
weapons. The diffusion of scientific and technical information regarding the assembly of nuclear
weapons, some of which is now available on the Internet, has increased the risk that a terrorist
organization in possession of sufficient fissile material could develop its own crude nuclear
weapon. The complete production of a nuclear weapon strongly depends on the terrorist group's
access to special nuclear materials as well as engineering and scientific expertise. Certainly with
recent nuclear proliferants among less stable countries, such as North Korea, the number of
potential sources of an unsecured nuclear weapon or materials is challenging world-wide efforts
to control and account for nuclear materials. Terrorists may, however, seek to link up with a
variety of facilitators to develop their own nuclear capability. These facilitators include black
market proliferators or transnational criminal networks that may seek to profit from the sale of
nuclear material, a weaponized device, or technical knowledge gathered from nuclear experts
currently or formerly involved in a national nuclear program.

Dual-Use Materials, Equipment, Research, and Technologies of Concern

Reducing the risk of terrorist acquisition of, access to, and use of dual-use materials, equipment,
research, and technologies remains a critical challenge. Terrorists have shown an interest in
taking advantage of this trend when developing improvised devices. This challenge has only
been compounded by the diffusion of dual-use information on the Internet and in academic
venues. Attacks in Iraq in 2006 and 2007 involving improvised devices using chlorine cylinders,
a dual-use chemical used in water treatment facilities, offered a notable example.




                                                                                       Page | 190
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 192 of 352




The United States maintains dual-use export controls based on its multilateral commitments in
the export control regimes, but also maintains unilateral controls on a wide range of dual-use
items predominantly for antiterrorism reasons. Effective partnerships with private sector
organizations, industry, academia, and the scientific research community, as well as with local
governments, will play an important role in mitigating the risk of dual-use capabilities falling
into the wrong hands. Implementing the use of substitute materials in technologies is one way to
limit the spread of sensitive materials around the world. For example, recent technological
developments allow the use of low enriched uranium as a substitute for highly enriched uranium
for production of the medical isotope Mo99.

In this era of commercial globalization, control of exports is not limited to national borders, but
also extends to U.S. research universities, laboratories, and industry. The reduced domestic pool
of qualified scientists and engineers has driven many U.S. companies, universities and
laboratories to recruit foreign nationals in order to remain competitive. The employment of
talented foreign science and engineering staff or students carries the risk of WMD technology
transfers by way of deemed exports. A deemed export is the release of information pertaining to
the design and manufacturing of dual-use technology or source code to a foreign national within
the confines of the United States borders. In accordance with the Export Administration
Regulations, several USG departments and agencies support a national effort to better control
foreign access to sensitive dual-use technologies to prevent unauthorized transfers.

STATE SPONSORSHIP OF TERRORISM: A KEY CONCERN

A state that directs WMD resources to terrorists, or one from which enabling resources are
clandestinely diverted, poses a grave WMD terrorism threat. Although terrorist organizations
will continue to seek a WMD capability independent of state programs, the sophisticated WMD
knowledge and resources of a state could enable a terrorist capability. State sponsors of terrorism
and all nations that fail to live up to their international counterterrorism and nonproliferation
obligations deserve greater scrutiny as potential facilitators of WMD terrorism.

NON-STATE FACILITATORS: AN EMERGING THREAT

State sponsors of terrorism with WMD programs represent just one facet of the overall risk of
WMD terrorism. The non-state entities they use to facilitate their WMD programs have emerged
as a growing WMD proliferation threat in recent years that could eventually provide terrorists
with access to materials and expertise that are particularly hard to acquire. In 2003, the United
States and its international partners succeeded in interdicting a shipment of WMD-related
material destined for Libya's then-active nuclear weapons program. The facts surrounding this
shipment revealed a transnational nuclear proliferation network reaching from Southeast Asia to
Europe, developed by Pakistani nuclear scientist A.Q. Khan. This network was making available
sensitive technology and WMD-related materials to nations willing to pay. There is a serious risk
that such non-state facilitators and their networks could provide their services to terrorist groups.

The dismantling of the A.Q. Khan network revealed an uncomfortable truth about globalization.
The very trends driving globalization, improved communications and transportation links, can
enable the development of extended proliferation networks that may facilitate terrorist

                                                                                        Page | 191
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 193 of 352




acquisition of WMD. Globalization requires that partner nations work together closely to
prevent, detect, and disrupt linkages that may develop between terrorists and facilitators such as
A.Q. Khan.

TRANSFORMATIONAL PARTNERSHIPS TO COMBAT WMD TERRORISM

Since September 11, 2001, the international community has made significant strides in
responding to the threat of WMD terrorism. States are working together bilaterally and
multilaterally to address these threats and protect their populations. The United States has taken
concrete measures to build a layered defense against the WMD terrorism threat. In 2003, the
United States announced the first National Strategy to Combat Weapons of Mass Destruction.
Through a variety of multinational initiatives such as the Global Threat Reduction Initiative, the
Proliferation Security Initiative (PSI), and the Global Initiative to Combat Nuclear Terrorism, the
United States has taken a leadership role in reducing the threat of WMD reaching the hands of
non-state actors and terrorists.

The Proliferation Security Initiative: Announced in 2003, the Proliferation Security Initiative
deserves special mention as a particularly well received and effective international initiative. The
PSI is a global effort that aims to stop the trafficking of WMD, its delivery systems, and related
materials to and from states and non-state actors of proliferation concern worldwide. The PSI
relies on voluntary actions by states, using existing legal authorities, national and international,
to put an end to WMD-related trafficking. PSI partners take steps to strengthen those legal
authorities as necessary. States that wish to participate in the PSI are asked to endorse its
Statement of Interdiction Principles, which identifies specific measures participants commit to
undertake for the interdiction of WMD and related materials. As of December 31, 2008, 94 states
have endorsed the Statement. PSI participants conduct approximately seven exercises per year to
improve their operational capabilities to conduct interdictions and meet periodically to share
information and develop new operational concepts. The PSI has led to a number of important
interdictions over the last five years and is an important tool in the overall U.S. strategy to
combat WMD proliferation to state and non-state actors.

The Global Initiative to Combat Nuclear Terrorism (GICNT): President Bush and Russian
Federation President Putin announced the GICNT on July 15, 2006 with the intention of
expanding and accelerating the development of partnership capacity against one of the most
serious threats to international security. The Global Initiative offers a comprehensive approach to
strengthening all defensive layers necessary to prevent, protect against, and respond
comprehensively to the nuclear terrorist threat.

By agreeing to the Global Initiative‘s Statement of Principles, partner nations commit themselves
to:
       Develop, if necessary, and improve accounting, control, and physical protection systems
       for nuclear and other radioactive materials and substances;
       Enhance security of civilian nuclear facilities;
       Improve the ability to detect nuclear and other radioactive materials and substances in
       order to prevent illicit trafficking in such materials and substances, to include cooperation


                                                                                       Page | 192
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 194 of 352




        in the research and development of national detection capabilities that would be
        interoperable;
        Improve capabilities of participants to search for, confiscate, and establish safe control
        over unlawfully held nuclear or other radioactive materials and substances or devices
        using them;
        Prevent the provision of safe haven and financial or economic resources to terrorists
        seeking to acquire or use nuclear and other radioactive materials and substances;
        Ensure respective national legal and regulatory frameworks, which are sufficient to
        provide for the implementation of appropriate criminal and, if applicable, civil liability
        for terrorists and those who facilitate acts of nuclear terrorism;
        Improve capabilities of participants for response, mitigation, and investigation in cases of
        terrorist attacks involving the use of nuclear and other radioactive materials and
        substances, including the development of technical means to identify nuclear and other
        radioactive materials and substances that are, or may be, involved in the incident; and
        Promote information sharing pertaining to the suppression of acts of nuclear terrorism
        and their facilitation, taking appropriate measures consistent with their national laws and
        international obligations to protect the confidentiality of any information which they
        exchange in confidence.

In the beginning of 2007, the partnership consisted of 13 nations; by the end of 2008, the
partnership had grown to 75 partner nations representing all regions of the world.15 The IAEA
and the EU also participate as observers. Partner nations created a Plan of Work, committing
themselves to host or co-sponsor events in furtherance of the goals in the Statement of Principles.

15
  The following countries are Global Initiative Current Partner Nations:
1. Afghanistan                26. Hungary                                  51. Panama
2. Albania                    27. Iceland                                  52. Poland
3. Armenia                    28. India                                    53. Portugal
4. Australia                  29. Ireland                                  54. Republic of Korea
5. Austria                    30. Israel                                   55. Republic of Macedonia
6. Bahrain                    31. Italy                                    56. Romania
7. Belgium                    32. Japan                                    57. Russian Federation
8. Bosnia                     33. Jordan                                   58. Saudi Arabia
9. Bulgaria                   34. Kazakhstan                               59. Serbia
10. Cambodia                  35. Kyrgyz Republic                          60. Seychelles
11. Canada                    36. Latvia                                   61. Slovakia
12. Cape Verde                37. Libya                                    62. Slovenia
13. Chile                     38. Lithuania                                63. Spain
14. China                     39. Luxembourg                               64. Sri Lanka
15. Cote d‘Ivoire             40. Madagascar                               65. Sweden
16. Croatia                   41. Malta                                    66. Switzerland
17. Cyprus                    42. Mauritius                                67. Tajikistan
18. Czech Republic            43. Montenegro                               68. Turkey
19. Denmark                   44. Morocco                                  69. Turkmenistan
20. Estonia                   45. Nepal                                    70. Ukraine
21. Finland                   46. Netherlands                              71. United Arab Emirates
22. France                    47. New Zealand                              72. United Kingdom
23. Georgia                   48. Norway                                   73. United States
24. Germany                   49. Pakistan                                 74. Uzbekistan
25. Greece                    50. Palau                                    75. Zambia


                                                                                                   Page | 193
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 195 of 352




In 2008, nine countries conducted 11 Plan of Work activities and three exercises, implementing
all eight of the principles. Additionally, the co-chairs launched the Global Initiative Exercise
Planning Group (EPG), which guides and supports the development of exercises and planning
scenarios to enhance the capabilities of GICNT partners to accomplish the objectives described
in the GICNT Statement of Principles. The Global Initiative continued to engage the private
sector and local governments, both of which have an important role to play in preventing,
protecting against, and responding to acts of nuclear terrorism.

The Global Threat Reduction Initiative (GTRI): The goal of GTRI, announced by the United
States on May 26, 2004, in Vienna, Austria, is to identify, secure, remove, or facilitate the
disposition, as quickly and expeditiously as possible, of vulnerable nuclear and radioactive
materials and equipment around the world that pose a potential threat to the international
community. International partners are key participants in this initiative, and GTRI has
undertaken cooperative activities in over 90 countries. In particular, GTRI seeks to facilitate
globally the reduction or elimination of the use of highly enriched uranium in civilian nuclear
applications and to remove or protect other vulnerable nuclear and radiological materials at
civilian sites worldwide. Specific activities include the conversion of reactors used for research,
testing, and medical-isotope production from the use of highly enriched uranium (HEU) fuel to
low enriched uranium (LEU); repatriation of fresh and spent HEU fuel to its country of origin
(the United States or Russian Federation); enhancement of physical protection at sites utilizing
such materials; and removal of unwanted radiological sources and other nuclear materials not
otherwise covered by the fuel-return programs.

Second Line of Defense (SLD): Under its Second Line of Defense (SLD) Program, the
Department of Energy‘s National Nuclear Security Administration (DOE/NNSA) cooperates
with partner countries to provide radiation detection systems and associated training to enhance
host nation capabilities to deter, detect, and interdict illicit trafficking of special nuclear and
other radiological materials across international borders. The SLD Program complements first
line of defense threat reduction efforts which ensure that protections are in place to lock down
and protect material at the source in civilian and military facilities. The second line of defense
thus serves as a key component in a layered defense system, seeking to detect trafficking in
material that may have been removed from these facilities as it is moved across international
borders and through the maritime shipping network. The SLD Program includes two
components: the Core Program and the Megaports Initiative. The Core Program focuses on
providing equipment to land border crossings, feeder seaports, and international airports. This
work originally began in Russia and has since expanded to include former Soviet states, the
Caucasus, Eastern Europe, and other key areas. The Megaports Initiative began in 2003 and
provides equipment to scan containerized cargo as it moves through the global maritime shipping
network. In identifying ports of interest for engagement under the Megaports Initiative,
DOE/NNSA considers a number of factors, including volume of containers and regional terrorist
threat. To date, DOE/NNSA has completed deployments at over 230 sites around the world.

Global Threat Reduction (GTR): GTR programs aim to prevent proliferators and terrorists,
anywhere in the world, from acquiring WMD expertise, materials and technology. GTR is
actively engaged in Pakistan, Afghanistan, and other regions that are vulnerable to proliferators

                                                                                        Page | 194
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 196 of 352




or that harbor terrorists who have expressed an interest in acquiring WMD. GTR programs have
expanded to meet these emerging WMD proliferation threats worldwide and focus on promoting
biological, chemical, and nuclear security in those countries where there is a high risk of WMD
terrorism or proliferation. The programs also engage and redirect former weapons scientists in
the former Soviet Union, Iraq, and Libya. By engaging biological, chemical, and nuclear
scientists, and helping them to secure dangerous pathogens, improve chemical security, and
adopt nuclear safety best practices, GTR seeks to keep WMD and dual-use materials, technology
and expertise away from proliferators and terrorists. GTR outreach has helped at-risk facilities
deter attempted thefts of dangerous pathogens, and engaged WMD scientists worldwide, among
other nonproliferation successes.

Additional U.S. Efforts Supporting a Global Layered Defense: The United States has also
worked with partner nations through the UN and the IAEA to reduce the threat of WMD in the
hands of terrorists. The UN Security Council has passed two important resolutions related to the
prevention of terrorism and the proliferation of WMD. In 2001, the Security Council adopted
Resolution 1373, which requires all UN member states to refrain from providing any support,
active or passive, to terrorists, and to work together to limit terrorist movement and safe haven.
In 2004, the Security Council adopted Resolution 1540, which requires all UN member states to
refrain from providing support to non-state actors that attempt to develop or acquire WMD and
their means of delivery. The United States remains committed to full implementation of both UN
Security Council Resolutions 1373 and 1540.

The Convention on the Suppression of Acts of Nuclear Terrorism (Nuclear Terrorism
Convention) entered into force on July 7, 2007. On September 25, 2008, the Senate passed
resolutions of advice and consent to ratification of the Nuclear Terrorism Convention to the
Senate, the Amendment to the Convention on the Physical Protection of Nuclear Material, the
Protocol of 2005 to the Convention on the Suppression of Unlawful Acts Against the Safety of
Maritime Navigation, and the Protocol of 2005 to the Protocol for the Suppression of Unlawful
Acts against the Safety of Fixed Platforms Located on the Continental Shelf. Collectively, these
treaties will enhance international cooperation with regard to the prevention of WMD terrorism
and proliferation of WMD, as well as the investigation and prosecution of such acts.

Conclusion: The threat of terrorists acquiring and using WMD poses one of the greatest security
challenges facing the United States and the international community today. During the past year,
the USG has built on a range of activities and launched new efforts to prevent, protect against,
and respond to the threat or use of WMD. Together with partner nations and international
organizations, the United States will continue to take the initiative to reduce the global risk of
WMD terrorism.




                                                                                      Page | 195
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 197 of 352




Chapter 5
Terrorist Safe Havens (7120 Report)

5.1.a. Terrorist Safe Havens

Terrorists operate without regard to national boundaries. To effectively counter terrorists, we are
working to strengthen our regional and transnational partnerships and increasingly operate in a
regional context. Denying safe haven plays a major role in undermining terrorists' capacity to
operate effectively and forms a key element of U.S. counterterrorism strategy.

Terrorist safe havens are defined in this report as ungoverned, under-governed, or ill-governed
areas of a country and non-physical areas where terrorists that constitute a threat to U.S. national
security interests are able to organize, plan, raise funds, communicate, recruit, train, and operate
in relative security because of inadequate governance capacity, political will, or both. Physical
safe havens provide security for terrorist leaders, allowing them to plan acts of terrorism around
the world.

Global communications and financial systems, especially those created by electronic
infrastructure such as the internet, global media, and unregulated economic activity, further
allow terrorists to carry out activities, particularly the dissemination of propaganda and
misinformation, without the need for a physical safe haven. These "virtual" havens are highly
mobile, difficult to track, difficult to control, and are not based in any particular state. This part
of the report, however, will not address virtual safe havens, and will focus instead on physical
safe havens.

Defeating the terrorist enemy requires a comprehensive effort executed locally, nationally,
regionally, and globally. Working with partner nations, we must eliminate terrorist leadership,
but incarcerating or killing terrorists will not achieve an end to terrorism. Over the last several
years we‘ve been working with partners on regional strategies to break up terrorist networks,
eliminate terrorist safe havens, and disrupt those activities that support terrorists. The latter
include funding, facilitation of terrorist travel, communications, and intelligence and information
collection by terrorists seeking to identify potential targets. Finally, and most challenging, we
must address the underlying conditions that terrorists exploit by offering a positive agenda
focused on modernization and strengthening the rule of law. This includes programs based on
economic liberalization, institutional reform, and democratization that would bring at-risk
populations closer to the mainstream of the global system. We must continue to enlist the support
and cooperation of a growing network of partners. If we are to be successful, we must all work
together toward our common goal in a strategic and coordinated manner.


TERRORIST SAFE HAVENS

AFRICA

Somalia. A small number of al-Qa‘ida (AQ) operatives remain in East Africa, particularly
Somalia, where they pose a serious threat to U.S. and allied interests in the region. Although
                                                                                           Page | 196
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 198 of 352




these elements were disrupted as a result of Ethiopian and Somali Transitional Federal
Government military actions, AQ operatives continued to operate in Somalia and elsewhere in
East Africa. Somalia remains a concern given the country's long, unguarded coastline, porous
borders, continued political instability, and proximity to the Arabian Peninsula, all of which
provide opportunities for terrorist transit and/or safe haven. AQ remains likely to make common
cause with Somali extremists, most notably al-Shabaab, which has expanded its area of control
during a protracted anti-Ethiopian/Transitional Federal Government (TFG) insurgency over the
past two years.

The Trans-Sahara. Remote areas of the Sahel and Maghreb regions in Africa serve as terrorist
safe havens because of limited government control in sparsely populated regions. The threat to
U.S. and Western interests from Islamic extremists increased in 2007 as a result of the 2006 AQ
merger with the Algerian-based Salafist Group for Preaching and Combat (GSPC), which was
subsequently renamed al-Qa‗ida in the Islamic Maghreb (AQIM). AQIM has subsequently
conducted a number of attacks, primarily on Algerian targets, but also including Western
interests. In contrast, the Libyan Islamic Fighting Group‘s (LIFG), November 2007 merger with
AQ has yielded few successful attacks to date, reflecting the depleted capabilities of LIFG within
Libya. AQIM has used the Sahel to train Islamic militants in small arms, use of explosives, and
guerilla tactics for the last several years. Training appears to take place on the move or in
makeshift facilities in remote areas outside government control. While Libyan extremists have
trained in AQIM-run camps, a goal of their preparations was also to join anti-Coalition fighting
in Iraq, particularly during 2007. AQIM taps into already existing smuggling networks in the
Sahel to obtain weapons, explosives, and supplies to support its operations.

EAST ASIA AND PACIFIC

The Sulu/Sulawesi Seas Littoral. Southeast Asia includes a safe haven area composed of the
Sulawesi Sea and Sulu Archipelago, which sit astride the maritime boundary between Indonesia,
Malaysia, and the Philippines. The geography of the thousands of islands in the region made the
area difficult for authorities to monitor. Worker migration, tourism, trade, and other non-terrorist
activities, both licit and illicit, that occur in this maritime region pose another challenge to
identifying and countering the terrorist threat. Although Indonesia, Malaysia, and the Philippines
have improved their efforts to control their shared maritime boundaries, this expanse remains
difficult to control. Surveillance is partial at best, and traditional smuggling and piracy groups
provided an effective cover for terrorist activities, such as movement of personnel, equipment,
and funds. The Sulu/Sulawesi Seas Littoral represents a safe haven for the Jemaah Islamiya (JI)
terrorist organization and the Philippine Abu Sayyaf Group (ASG).

The Southern Philippines. The southern Philippines, specifically the Sulu archipelago and
Mindanao, serve as terrorist safe havens. The government‘s control in this area is weak due to
rugged terrain, weak rule of law, poverty, and local Muslim minority resentment of central
governmental policies. In addition to a few Jemaah Islamiya (JI) fugitives and the Abu Sayyaf
Group (ASG), the area hosts several terrorist and insurgent groups including the Communist
Party of the Philippines/New People‘s Army and the Rajah Solaiman Movement.

THE MIDDLE EAST

                                                                                        Page | 197
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 199 of 352




Iraq. Iraq is not currently a terrorist safe haven, but terrorists, including Sunni groups like al-
Qa‘ida in Iraq (AQI), Ansar al-Islam (AI), and Ansar al-Sunna (AS), as well as Shia extremists
and other groups, view Iraq as a potential safe haven. The Iraqi government, in coordination with
the Coalition, made significant progress in combating AQI and affiliated terrorist organizations.
The threat from AQI continued to diminish in 2008. AQI, although still dangerous, has
experienced the defection of members, lost key mobilization areas, suffered disruption of support
infrastructure and funding, and been forced to change targeting priorities. A number of factors
have contributed to the substantial degradation of AQI. The alliance of convenience and mutual
exploitation between AQI and many Sunni populations has deteriorated. The Baghdad Security
Plan, initiated in February 2007, along with assistance from primarily Sunni tribal and local
groups, has succeeded in reducing violence to late 2005 levels, has disrupted and diminished
AQI infrastructure, and has driven some surviving AQI fighters from Baghdad and Anbar into
the northern Iraqi provinces of Ninawa, Diyala, and Salah ad Din. Though AQI remained a
threat, new initiatives to cooperate with tribal and local leaders in Iraq have led Sunni tribes and
local citizens to reject AQI and its extremist ideology. The continued growth, professionalism,
and improved capabilities of the Iraqi forces have increased their effectiveness in rooting out
terrorist cells. Iraqis in Baghdad, Anbar and Diyala Provinces, and elsewhere have turned against
AQI and were cooperating with the Iraqi government and Coalition Forces to defeat it.

Northern Iraq. The Kurdistan Worker‘s Party (PKK) maintained an active presence in northern
Iraq, from which it coordinated attacks in the predominantly ethnic Kurdish areas of southeastern
Turkey and provided logistical support to forces that launched attacks into Turkey, primarily
against Turkish security forces, local Turkish officials, and villagers who opposed the
organization. In October 2007, the Turkish Parliament overwhelmingly voted to extend the
authorization for cross-border military operations against PKK encampments in northern Iraq.
On November 19, 2008, Iraq, Turkey, and the United States renewed their formal trilateral
security dialogue as one element of ongoing cooperative efforts to counter the PKK. Iraqi
leaders, including those from the Kurdistan Regional Government, continued to publicly state
that the PKK was a terrorist organization and would not be tolerated in Iraq.

Lebanon. Hizballah remained the most prominent and powerful terrorist group in Lebanon, with
deep roots among Lebanon's large Shia community, especially in southern Lebanon, which
comprises at least one third of Lebanon‘s population. The Lebanese government continued to
recognize Hizballah, a U.S.-designated Foreign Terrorist Organization, as a legitimate
"resistance group" and political party. Hizballah maintained offices in Beirut and military-style
bases elsewhere in the country and was represented by elected deputies in parliament.

An increasing number of AQ-associated Sunni extremists are also operating within the country.
AQ likely views Lebanon as an opportunity to expand its jihad into the Levant, especially after
the 2006 conflict between Israel and Hizballah. The organization uses the Palestinian refugee
camps as staging grounds for recruitment, training, planning, and facilitating transit of foreign
fighters to and from Iraq. The camps, run by Palestinian authorities inside the camps, continue to
be no-go zones for the Lebanese Armed Forces and safe havens for armed Sunni extremists.




                                                                                       Page | 198
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 200 of 352




See Chapter 3, State Sponsors of Terrorism, for information on Iran and Syria, which provided
safe haven to Hizballah and Palestinian terrorist groups and were used as safe havens by AQ-
linked operatives and groups.

Yemen. The security situation in Yemen continued to deteriorate in 2008. Yemen experienced
several setbacks to its counterterrorism efforts as al-Qa‘ida in Yemen (AQY) carried out several
attacks against tourism and U.S and Yemeni government targets. The most notable was the
September 17 attack against the U.S. Embassy in Sanaa that killed 18 people. A half a dozen
other attacks occurred in Yemen in 2008 including a January attack that killed two Belgian
tourists and two Yemeni drivers in the southern governorate of Hadramaut. Despite an August
raid on an AQY cell that resulted in the death of its leader, the Government of Yemen has been
unable to disrupt other AQY cells and its response to the terrorist threat was intermittent. Yemen
continued to increase its maritime security capabilities, but land border security along the
extensive frontier with Saudi Arabia remained a problem, despite increased Yemeni-Saudi
cooperation on bilateral security issues. The Yemeni government‘s focus on the al-Houthi
rebellion in the Sada‘a governorate in the North of the country and internal security concerns
distracted its forces from adequately focusing on counterterrorism activities.

SOUTH ASIA

Afghan-Pakistan Border. Despite the efforts of both Afghan and Pakistani security forces,
instability along the Pakistan-Afghanistan frontier continued to provide al-Qa‘ida (AQ) with
leadership mobility and the ability to conduct training and operational planning, targeting
Western Europe and U.S. interests in particular. Numerous senior AQ operatives have been
captured or killed, but AQ leaders continued to plot attacks and to cultivate stronger operational
connections that radiated outward from Pakistan to affiliates throughout the Middle East, North
Africa, and Europe.

Pakistan. AQ terrorists, foreign insurgents, and Pakistani militants have broadened and
strengthened their safe havens in portions of Pakistan‘s Federally Administered Tribal Areas
(FATA), North-West Frontier Province (NWFP) and Baluchistan in 2008. AQ and others use the
FATA to launch attacks in Afghanistan, plan operations worldwide, train, recruit, and provide
propaganda. Other extremists, including Taliban and traditionally Kashmir-focused organizations
such as Hizb-e-Islami Gulbuddin or Hizb-e-Islami Khalis, use the area for safe haven and share
short term goals of eliminating Coalition presence in Afghanistan. They exploit the local
sympathetic populations to recruit, train, and conduct cross-border raids and bombings in
Afghanistan. Islamist Deobandi groups and many local tribesmen in the FATA and the NWFP
continue to resist the government's efforts to improve governance and administrative control at
the expense of longstanding local autonomy.

Extremists led by Pakistani Taliban commander Baitullah Mehsud and other AQ-related
extremists re-exerted their hold in areas of South Waziristan and captured over 200 government
soldiers, who were later released after a local peace deal collapsed. Extremists have also gained
footholds in the settled areas bordering the FATA, including Swat, Tank, and DI Khan. Pakistani
security forces continue to fight militant leader Maulana Fazlullah in Swat, a settled area in
NWFP. The Government of Pakistan maintains approximately 120,000 troops, including Army

                                                                                       Page | 199
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 201 of 352




and Frontier Corps (FC) units, along the Afghanistan border. The United States plans to help
modernize and increase the capacity of the FC so they can become a more effective force against
extremists.

In order to increase the central government's writ in the FATA and eliminate safe havens
throughout Pakistan, the Government of Pakistan seeks to implement a comprehensive approach
with three prongs: political, security, and development. For the political prong, the government
seeks to bolster effective governance by empowering local officials. For the security prong,
Pakistan's objective is to increase the capacity and efficacy of local security forces. For the
development prong, the Pakistani government has designed a comprehensive sustainable
development plan for the region. The plan concentrates on four sectors – basic human services,
natural resources, communication infrastructure, and economic development – and, if fully
implemented, would cost $2 billion. The plan was developed with the extensive grassroots
participation of all stakeholders to provide essential economic and livelihood opportunities while
upgrading and expanding social services to a population at risk for recruitment by terrorist
organizations.

Afghanistan. The Afghan government, in concert with ISAF/NATO forces and the international
community, continued efforts to eliminate terrorist safe havens and to bring and build security on
the Afghan side of the border. The border areas remained contested, however, with ongoing
insurgent and terrorist attacks, including AQ activity. Attacks by the Taliban and other insurgent
groups and criminal networks, along with those of extremist movements such as Hizb-e-Islami
Gulbuddin (HIG) and the Haqqani network, continued throughout Afghanistan. Criminal
networks and narcotics cultivation remained particularly prevalent in the south and east of the
country, constituting a source of funding for the insurgency in Afghanistan. AQ maintained its
support to militants inside Afghanistan, providing funding, training, and personnel to facilitate
terrorist and insurgent operations. Anti-Coalition organizations such as HIG continued to operate
in coordination with AQ, Taliban, and other insurgent groups, primarily in the east.

WESTERN HEMISPHERE

Colombia Border Region. The regions adjacent to Colombia‘s borders with Venezuela,
Ecuador, Peru, Panama, and Brazil include rough terrain and dense forest cover. These
conditions, coupled with low population densities and weak government presence, create
potential areas of safe haven for insurgent and terrorist groups, particularly the Revolutionary
Armed Forces of Colombia (FARC). Brazil, Peru, and Panama have often adopted a tacit policy
mix of containment and non-confrontation with Colombian narcoterrorist groups, although some
confrontations do occur. Much depends on local decisions and cross-border relations. Ecuador
increased its controls and demonstrated a willingness to militarily confront encroaching foreign
narcoterrorists. The FARC has used areas in neighboring countries near Colombia's border to
rest and regroup, procure supplies, and stage and train for terrorist attacks.

Venezuela. Corruption within the Venezuelan government and military; ideological ties with the
FARC; and weak international counternarcotics cooperation have fueled a permissive operating
environment for drug traffickers and an increase in drug transit to the United States and Europe.


                                                                                      Page | 200
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 202 of 352




The Tri-Border Area (Argentina, Brazil, and Paraguay). No corroborated information shows
that Hizballah, HAMAS, or other Islamic extremist groups used the Tri-Border Area (TBA) for
military-type training or planning of terrorist operations, but the United States remains concerned
that these groups use the region as a safe haven to raise funds. Suspected supporters of Islamic
terrorist groups, including Hizballah, take advantage of loosely regulated territory and the
proximity of Ciudad del Este, Paraguay and Foz do Iguaçu, Brazil to participate in a wide range
of illicit activities and to solicit donations from within the sizable Muslim communities in the
region and elsewhere in Argentina, Brazil, and Paraguay. The Argentine, Brazilian, and
Paraguayan governments have long been concerned with arms and drugs smuggling, document
fraud, money laundering, trafficking in persons, and the manufacture and movement of
contraband goods through this region. In the early years of this decade, the governments of
Argentina, Brazil, and Paraguay invited the United States to participate in the Three Plus One
Group on Tri-Border Area Security to focus on practical steps to strengthen financial and border
controls and enhance law enforcement and intelligence sharing. The USG has been part of the
―3+1‖ since 2002, and our law enforcement agencies are very active in the region. Despite their
view that concrete evidence does not exist of terrorist financing in their countries or in the TBA,
Brazil, Argentina, and Paraguay have made notable strides in launching initiatives to strengthen
counterterrorist and law enforcement institutions and cooperation, including developing financial
intelligence units, broadening border security cooperation, augmenting information sharing
among prosecutors responsible for counterterrorism cases, and establishing trade transparency
units.

5.1.b. STRATEGIES, TACTICS, TOOLS FOR DISRUPTING OR ELIMINATING SAFE
HAVENS

The Regional Strategic Initiative. The State Department's Office of the Coordinator for
Counterterrorism (S/CT) has developed the Regional Strategic Initiative (RSI) in key terrorist
theaters of operation to collectively assess the threat, pool resources, and devise collaborative
strategies, action plans, and policy recommendations. The RSI promotes cooperation between
our counterterrorism partners, for example, between Malaysia, Indonesia, and the Philippines as
they confront terrorist transit across the Sulawesi Sea; or among Mauritania, Algeria, Morocco,
Niger, Chad, and Mali, to counter al-Qa‘ida in the Islamic Maghreb (AQIM). Terrorists are
highly adaptable. Defeating them requires both centralized coordination and field authority.
Resources and responses must be applied in a rapid, flexible, and focused manner. The RSI helps
achieve this coordinated approach. In 2008, RSI strategy groups were in place for South East
Asia, Iraq and its neighbors, the Eastern Mediterranean, the Western Mediterranean, East Africa,
the Trans-Sahara, South Asia, and Latin America.

COUNTERING TERRORISM ON THE ECONOMIC FRONT

Since the terrorist attacks of September 11, 2001, the United States has acted to block funding of
terrorists and their supporters, and to promote international cooperation against them. On
September 23, 2001, the President signed E.O. 13224, giving the United States a powerful tool to
impede terrorist funding. This Executive Order (EO) provides a means to disrupt the financial
support network for terrorists and terrorist organizations by authorizing the USG to designate
and block the assets of foreign individuals and entities that commit, or pose a significant risk of

                                                                                      Page | 201
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 203 of 352




committing, acts of terrorism. The EO prohibits transactions between U.S. persons and
designated individuals and entities. In addition, because of the pervasiveness of the financial
base of foreign terrorists, the order authorizes the USG to block the assets of individuals and
entities that provide support, offer assistance to, or otherwise associate with designated terrorists
and terrorist organizations. The order also covers their subsidiaries, front organizations, agents,
and associates.

The Secretary of State, in consultation with the Attorney General and the Secretary of the
Treasury, also has the authority to designate groups as Foreign Terrorist Organizations (FTOs)
pursuant to Section 219 of the Immigration and Nationality Act, as amended. These designations
play a critical role in U.S. counterterrorism efforts and are an effective means of curtailing
support for terrorist activities and pressuring groups to get out of the terrorism business. As a
consequence of such a designation, it is unlawful for U.S. citizens or any persons subject to the
jurisdiction of the United States to provide material support or resources to a designated FTO.
U.S. financial institutions are also required to freeze the funds of designated FTOs.

2008 Designations under E.O. 13224 (FTO Designations are discussed in Chapter 6):

   On March 11, the United States designated Harakat Ul-Jihad-i-Islami/Bangladesh (HUJI-B)
   under Executive Order 13224 for its support to terrorist organizations. The group seeks to
   establish Islamic rule in Bangladesh and was inspired by Usama bin Ladin‘s ideology in
   1992. In April of that year several of HUJI-B‘s leaders addressed a press conference to
   demand that Bangladesh transform into an Islamic state. HUJI-B has connections to Pakistani
   militant groups Harakat ul-Jihadi-Islami (HUJI) and Harakat ul-Mujahidin (HUM), which
   have similar agendas including the integration of both Jammu and Kashmir into Pakistan.
   Many of HUJI-B‘s members reportedly both trained and fought against the former Soviet
   Union in Afghanistan together with the Mujahadeen. Sympathizers within Pakistan‘s Inter-
   Services Intelligence (ISI) are suspected of providing training to the group. HUJI-B is also
   linked to Asif Reza Commando Force (ARCF), a group that claimed responsibility for an
   attack on the American Center in Kolkata, the capital of West Bengal, in 2002.

   On March 19, the United States designated al-Shabaab under Executive Order 13224.
   Founded and led by Adan Hashi Ayro, an alumnus of 1990s Afghanistan terrorist training
   camps, al-Shabaab is dedicated to the removal of Ethiopian forces from Somalia and the (re)-
   establishment of Sharia law. The group formed in 2004 as a youth movement of the Islamic
   Courts Union (ICU), but after the ICU lost power in 2006 to the Transitional Federal
   Government (TFG) and the Ethiopian military the group started recruiting jihadists to wage
   war against ―enemies of Islam.‖ In December 2007, Ayro, the head of Somalia‘s Islamist
   movement Sheik Hassan Dahir Aweys, and several hundred purported followers fled
   Mogadishu to Somalia‘s southern border with Kenya.

   On May 27, the United States designated Zaki-ur-Rehman Lakhvi, Muhammad Saeed,
   Mahmoud Mohammad Ahmed Bahaziq, and Haji Muhammad Ashraf under Executive Order
   13224 for providing support to and holding leadership positions in Lashkar e-Tayyiba (LT), a
   Pakistan-based terrorist group with links to Usama bin Ladin and the al-Qa‘ida (AQ)
   network. LT has conducted numerous attacks against Indian military and civilian targets

                                                                                         Page | 202
    Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 204 of 352




since 1993. The Government of India implicated LT in multiple attacks from 2001 through
2008, including the November 2008 terrorist attacks in Mumbai. In March 2002, senior AQ
leader Abu Zubaydah was captured at an LT safe house in Pakistan. Despite being banned by
the Government of Pakistan in January 2002, LT continues to operate in Kashmir and engage
in or support terrorist activities worldwide.

o    Muhammad Saeed is LT's overall leader and chief and plays a key role in LT's
     operational and fundraising activities worldwide. Saeed oversaw the management of a
     terrorist training camp in Pakistan in 2006, including funding of the camp, which
     prepared militants to fight against Coalition forces in Afghanistan. In 2005, he
     determined where graduates of an LT camp in Pakistan should be sent to fight, and
     personally organized the infiltration of LT militants into Iraq during a trip to Saudi
     Arabia. That same year, Saeed arranged for an LT operative to be sent to Europe as LT's
     European fundraising coordinator.

o    Zaki-ur-Rehman Lakhvi is LT's chief of operations. In this capacity he directed LT
     military operations in Chechnya, Bosnia, Iraq, and Southeast Asia. Lakhvi instructed LT
     associates in 2006 to train operatives for suicide bombings. Prior to that, he instructed
     operatives to conduct attacks in populated areas. In 2004, Lakhvi sent operatives and
     funds to attack U.S. forces in Iraq. Lakhvi also directed an LT operative to travel to Iraq
     in 2003 to assess the terrorist situation there. In past years, Lakhvi has played an
     important role in LT fundraising activities, reportedly receiving AQ-affiliated donations
     on behalf of LT.

o    Haji Muhammad Ashraf is LT's chief of finance, a position he has held since at least
     2003. Ashraf traveled to the Middle East in 2003 and 2004 where he personally collected
     donations on behalf of LT. Ashraf assisted the Saudi Arabia-based LT leadership in 2003
     in expanding its organization and increasing its fundraising activities.

o    Mahmoud Mohammad Ahmed Bahaziq is a financier and is credited with being the main
     financier behind the establishment of the LT and its activities in the 1980s and 1990s. He
     has also served as the leader of LT in Saudi Arabia. In 2003, Bahaziq coordinated LT's
     fundraising activities with Saudi nongovernmental organizations and Saudi businessmen,
     and encouraged LT operatives to continue and accelerate fundraising and organizing
     activities. As of mid-2005, Bahaziq played a key role in LT's propaganda and media
     operations.

On June 13, the United States designated the Revival of Islamic Heritage Society (RIHS) and
its branches and subsidiaries under Executive Order 13224 for providing financial and
material support to AQ and its affiliates. RIHS is a Kuwaiti-based non-governmental
organization (NGO) that has also provided financial support for acts of terrorism. In 2002,
when the United States first designated RIHS-Afghanistan and RIHS-Pakistan, there was no
evidence that the Kuwait-based RIHS headquarters (RIHS-HQ) knew that the two branch
offices were financing AQ. Since that time, however, evidence has mounted implicating
RIHS-HQ in terrorism support activity. The USG has learned that RIHS senior leadership,
who have actively managed all aspects of the organization's day-to-day operations, have been

                                                                                     Page | 203
    Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 205 of 352




aware of both legitimate and illegitimate uses of RIHS funds. Suspected of providing support
to terrorism, RIHS offices have been closed or raided by the governments of Albania,
Azerbaijan, Bangladesh, Bosnia-Herzegovina, Cambodia, Kosovo, and Russia. RIHS-HQ
provides significant financial and logistical support to the Pakistan-based UN-designated
terrorist group Lashkar e-Tayyiba (LT) in South Asia and to Jemaah Islamiya (JI) in
Southeast Asia.

On June 16, the United States designated the Rajah Solaiman Movement (RSM) under
Executive Order 13224 for its support to terrorist organizations. RSM was established in
2002 and seeks to return the Philippines to an Islamic state. The group is named after Rajah
Solaiman, the last king of Manila before Spanish colonization in the 1500s introduced
Catholicism along with European rule to the region. The group's members have reportedly
been trained, financed, and directed by both the Philippines-based Abu Sayyaf Group and the
Indonesia-based JI.

On November 12, the United States designated the Union of Good under Executive Order
13224. The organization was created by HAMAS leadership to transfer funds to that terrorist
organization in late 2000 shortly after the start of the second Intifada. The Union of Good
facilitates the transfer of tens of millions of dollars a year to HAMAS- managed associations
in the West Bank and Gaza Strip. In addition to providing cover for HAMAS financial
transfers, some of the funds transferred by the Union of Good have compensated HAMAS
terrorists by providing payments to the families of suicide bombers. The group‘s executive
leadership and board of directors include HAMAS leaders and other terrorist supporters.

On November 20, the United States designated Ahmed Abdi Aw-Mohamed, Issa Osman
Issa, and Mukhtar Robow under Executive Order 13224 for providing support to al-Shabaab,
a terrorist group linked to AQ. The individuals include the organization‘s reputed leader, its
spokesman, and a regional military leader. These three leaders use lethal tactics to undermine
peace and civil society in Somalia and they have had direct involvement in the kidnappings
and cold-blooded murders of numerous Somali officials and civilians. Al-Shabaab has used
intimidation and violence to undermine the Somali government and threaten civil society
activists working to bring about peace through political dialogue and reconciliation. Many of
al-Shabaab's senior leaders are believed to have trained and fought with AQ in Afghanistan.

o    Ahmed Abdi aw-Mohamed is the founder and a current leader of al-Shabaab. He claimed
     his group was responsible for the May 2007 assassination of a judge in Beledweyne,
     Somalia, and in March 2007, he coordinated attacks on Ethiopian troops in Somalia.
     Aw-Mohamed has also served as a conduit for financing to al-Shabaab.

o    Issa Osman Issa has a leadership role in al-Shabaab and has served as a commander of al-
     Shabaab forces in Somalia. In late April 2007, Issa led a militia assault against
     Mogadishu's Basil Hotel, often frequented by Ugandan peacekeepers. He also was
     reportedly involved in recruiting an individual to carry out a successful April 2007
     suicide attack against the Ethiopian military presence in Afgooye, Somalia. Before al-
     Shabaab's creation, Issa was one of the operatives who fired the surface-to-air missiles
     used in the failed 2002 attempt to shoot down an Israeli airliner in Mombasa, Kenya. Issa

                                                                                  Page | 204
       Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 206 of 352




        was also involved in the planning of the near-simultaneous attack in 2002 against the
        Paradise Hotel in Kikambala, Kenya, in which a vehicle-borne explosive device struck
        the hotel killing 12 and injuring 40. He is reportedly linked to 1998 bombings of U.S.
        Embassies in Africa.

   o    Mukhtar Robow serves as al-Shabaab's spokesperson, communicating to the press and
        public on its behalf. He has also served as al-Shabaab's spiritual leader and as its military
        commander in Southern Somalia. Robow has targeted Somali Transitional Federal
        Government (TFG), Ethiopian, and African Union troops in Somalia. Robow and former
        al-Shabaab leader Aden Hashi Ayrow (deceased) were responsible for the November
        2006 suicide attack against a TFG checkpoint in Baidoa, Somalia.


REWARDS FOR JUSTICE (RFJ). Through the RFJ program, the Secretary of State offers and
pays rewards for information that prevents or successfully resolves an act of international
terrorism against United States persons or property. Reward offers of up to $25 million have
been authorized for information leading to the capture of Usama bin Ladin and other key terrorist
leaders. Since its inception in 1984, RFJ has paid more than $82 million to over 50 people who
provided credible information.

In 2008, the RFJ program added the following six terrorists to its Most Wanted list.

        Baitullah Mehsud, the senior leader of Tehrik-e-Taliban (Taliban Movement of Pakistan)
        who is regarded as the principal al-Qa‘ida (AQ) leader in the Pakistani tribal areas of
        South Waziristan, with a reward offer of up to USD five million;

        Radullan Sahiron, a senior leader of the Abu Sayyaf Group, with a reward offer of up to
        USD one million;

        Abdul Basit Usman, a known terrorist responsible for bombings in the southern
        Philippines, with a reward offer of up to USD one million;

        Khair Mundos, an ASG member known to have funneled money from AQ to be used in
        bombings against Americans, with a reward offer of up to USD 500,000;

        Prominent AQ member Abu Yahya al-Libi, who has appeared in a number of propaganda
        videos, with a reward offer of up to USD one million; and

        RFJ added Sirajuddin Haqqani, a senior leader of the Haqqani terrorist network who
        maintains close ties to AQ, with a reward offer of up to USD five million.

All of these reward offerings are listed in greater detail on the www.rewardsforjustice.net
website.

                 MULTILATERAL EFFORTS TO COMBAT TERRORISM


                                                                                         Page | 205
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 207 of 352




International cooperation remained essential to initiatives in fields ranging from intelligence and
law enforcement coordination, to targeted financial sanctions, and to norms and standards of
financial regulation, particularly because most funds used to support terrorism are located
outside the jurisdiction of the United States.

Throughout the year, the United States worked closely with multilateral partners in numerous
counterterrorist financing efforts, including the Counterterrorism Committee of the United
Nations, the Egmont Group of Financial Intelligence Units, the Financial Action Task Force
(FATF) and FATF-style regional bodies, the G8's Counterterrorism Action Group (CTAG), and
international financial institutions. In addition, the United States continued its regular dialogue
on terrorist financing with the European Union. Since its launch in September 2004, the dialogue
has served as a framework for ongoing exchanges to promote information sharing and
cooperation on joint issues of concern, and on technical assistance issues.

European nations and international partners are active participants in a variety of multilateral
fora that contributed to counterterrorist efforts, including the G8, NATO, the Organization for
Security and Cooperation in Europe (OSCE), the Asia Pacific Economic Cooperation (APEC)
forum, the ASEAN Regional Forum, and the Organization of American States. The United States
and its partners worked through these organizations to establish and implement best practices,
build the counterterrorism and law enforcement capabilities of "weak but willing" states, and to
institutionalize global counterterrorism. The World Bank and International Monetary Fund have
pledged to provide countries with training to increase their capacity to combat money laundering
and terrorist financing.

The United Nations (UN). The Counter-Terrorism Committee (CTC) was established by
Security Council Resolution 1373 after September 11, 2001, with the goal of enhancing the
ability of UN member states to combat terrorism. The Counter-Terrorism Committee's Executive
Directorate (CTED), established by Resolution 1535 in 2004, became fully operational in 2005.
CTED's mandate is to enhance the Committee's ability to monitor the implementation of
Resolution 1373 and to advance capacity-building work by facilitating technical assistance to
member states and promoting closer cooperation and coordination with international, regional,
and sub-regional organizations. It also conducts visits to member states to assess the
implementation of Resolution 1373. CTED visited six states in 2008: Niger, Jamaica, Saudi
Arabia, Cambodia, the Lao People‘s Democratic Republic, and South Africa. UN Security
Council Resolution 1805 (March 20, 2008) extended CTED‘s mandate until December 31, 2010,
and affirmed the CTC‘s endorsement of a revised organizational plan for CTED.

The Counterterrorism Implementation Task Force (CTITF) brought together 24 UN entities
across the UN system, which work under mandates from the General Assembly, the Security
Council, and various specialized agencies, funds, and programs to implement the historic Global
Counterterrorism Strategy, which was agreed to by all 192 member countries in September 2006.
In 2007, the Task Force developed a program of work and established working groups to carry
forward a first set of initiatives to implement the Strategy. A compilation of activities undertaken
by the Task Force entities in implementing the strategy was issued in a report by the Secretary
General in July 2008.


                                                                                       Page | 206
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 208 of 352




The United Nations Security Council 1540 Committee on non-proliferation was established after
in the adoption of Resolution 1540 ―that all States shall refrain from providing any form of
support to non-State actors that attempt to develop, acquire, manufacture, possess, transport,
transfer or use nuclear, chemical, or biological weapons and their means of delivery.‖ The
United States co-sponsored UN Security Council Resolution 1810, which extended the work of
the 1540 Committee for three years until April 2011; highlighting a shift in emphasis from
reporting to implementation (national action plans) and consideration of options for developing
and making more effective existing funding mechanisms to enhance overall technical assistance
efforts.

UN Specialized Agencies are also involved in the work of fighting terrorism. For example, the
International Civil Aviation Organization (ICAO) adopted passport security standards, and the
UN Office on Drugs and Crime‘s (UNODC's) Terrorism Prevention Branch and Global
Programme Against Money Laundering continued to provide assistance to countries in the legal
and related aspects of counterterrorism. UNODC‘s mandate in the area of counterterrorism is
specifically focused on building the legal framework necessary for member states to become
party to and implement the international counterterrorism conventions and protocols. The
Terrorism Prevention Branch also focused on strengthening the capacity of the national criminal
justice systems to apply the provisions of these instruments in compliance with the principles of
rule of law and on providing substantive input on counterterrorism issues to intergovernmental
bodies.

International organized crime networks and members can provide support to terrorist
organizations and facilitate their activities. The UN Convention on Transnational Organized
Crime (CTOC) is the main international instrument to counter international organized crime. The
UNODC‘s implementation of the CTOC and its Protocols, specifically the Protocol on Human
Smuggling, contributed to the global efforts to counter terrorism by providing technical
assistance and training, and strengthening countries‘ legal systems and law enforcement and
border control capabilities. Building the capacity of countries to control their borders helps
disrupt terrorist mobility.

The International Atomic Energy Agency (IAEA) continued to implement its Nuclear Security
Plan (2006-2009) for combating the threat of terrorism involving nuclear and other radioactive
material. IAEA promoted its member states‘ ratification and implementation of international
instruments relating to nuclear security, including the Amendment to the Convention on the
Physical Protection of Nuclear Material, and the non-binding IAEA Code of Conduct on the
Safety and Security of Radioactive Sources. The IAEA Nuclear Security Series is a framework
of guidance documents designed to help states establish a coherent nuclear security
infrastructure.

The United States has been working with and through the IAEA to enhance security over at-risk,
vulnerable nuclear, and other radioactive materials within the IAEA‘s 144 Member States to
reduce the risk that such materials could be used in a terrorist event.

In 2008:


                                                                                     Page | 207
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 209 of 352




       The IAEA published several documents in the Nuclear Security Series, notably Nuclear
       Security Culture, Security in the Transport of Radioactive Material, Protective and
       Preventive Measures against Insider Threats, and Combating Illicit Trafficking in
       Nuclear and other Radioactive Material.
       The IAEA continued to prioritize nuclear security training and support the development
       of mechanisms for nuclear security education.
       More than 1500 participants from 87 countries took part in IAEA nuclear security
       training in a total of 68 events.
       Participation in the IAEA Illicit Trafficking Database (ITDB) program expanded to 100
       States. As of December 31, ITDB Participating States had reported or otherwise
       confirmed in total 1,340 incidents of nuclear or radiological materials outside legitimate
       control to the ITDB.

The IAEA continued to work with States to improve global controls for radioactive sources,
particularly national regulatory infrastructures and export controls. Efforts included urging States
to make political commitments to follow the non-binding IAEA Code of Conduct on the Safety
and Security for Radioactive Sources and the associated Guidance on the Import and Export of
Radioactive Sources, the latter of which represents the first international export control
framework for radioactive sources. To date, 92 States have made a commitment to follow the
Code of Conduct and 46 States to follow the import/export Guidance. In May, the IAEA held a
meeting attended by experts from 88 Member States that sought to harmonize implementation of
global export controls for sources, as provided in the guidance.

The IAEA continued, upon request, to assist States in developing and implementing measures to
prevent incidents of nuclear terrorism at major public events. Drawing on ITDB reporting, the
IAEA provided information support and advice in the areas of detection, interdiction, and
response. In addition, training courses, workshops, and exercises were conducted and detection
equipment purchased and supplied. In 2008, working in close cooperation with the Global Threat
Reduction Initiative (GTRI), the IAEA, drawing on its successful nuclear security programs at
the 2004 Olympics in Greece and at the Pan American Games in Rio de Janeiro, successfully
implemented a major nuclear security program leading up to and during the 2008 Beijing
Olympic Games in China.

ITDB also continued to expand its membership and now includes 100 countries. The ITDB is a
voluntary program whereby states confirm incidents of illicit trafficking or other unauthorized
activities involving nuclear and radioactive material. The ITDB collects authoritative
information on illicit trafficking events and helps participating states better understand illicit
trafficking events and trends. Additionally, the ITDB is an authoritative database for tracking
nuclear and radioactive materials that have fallen outside of legitimate control and that could be
used in potential actions of terrorism.

Group of Eight (G8) Counterterrorism Actions. The Group of Eight (G8), composed of
Canada, France, Germany, Italy, Japan, Russia, the United Kingdom, and the United States,
continued to develop and promote effective counterterrorism standards and best practices
throughout the year.


                                                                                       Page | 208
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 210 of 352




Japan hosted the 2008 annual G8 Summit in Toyako Hokkaido, where G8 Leaders committed to
take action on a range of counterterrorism issues, including:
        strengthening cooperation among the G8 and UN on capacity building for countries
         requiring
        assistance to meet international counterterrorism commitments;
        countering bulk cash smuggling and the exploitation of charities that finance terrorism
         and
        violent extremism;
        continuing to develop measures to counter and prevent radicalization leading to violence;
        reinforcing efforts to tackle chemical, biological, radiological, and nuclear terrorism;
        protecting against attacks on energy infrastructure and transportation systems; and
        preventing abuse of information/communication technology.

G8 Leaders condemned all terrorist acts as criminal and unjustifiable, particularly the tactics of
suicide bombings, the recruitment of the young or disadvantaged to carry out such bombings,
and hostage taking. G8 Leaders also committed to economic and social development along with
counterterrorism in the Afghanistan and Pakistan border regions.

Counterterrorism Action Group (CTAG). At the June 2003 Evian Summit, G8 Leaders
adopted a plan to build political will and capacity to combat terrorism globally, and established
the Counterterrorism Action Group (CTAG) to implement this plan. CTAG supports the UN
Counter-Terrorism Committee's efforts to monitor and promote implementation of UNSCR 1373
by developing an active forum for donors to coordinate counterterrorism cooperation with, and
assistance to, third countries. It promotes counterterrorism by prioritizing needs and targeting
and coordinating assistance to expand counterterrorism capacity in recipient countries; and
encourages all countries to meet their obligations under UNSCR 1373 and, for states party to
them, the 13 international counterterrorism conventions and protocols.

Under the leadership of the rotating G8 presidency, CTAG meets two times per year with the
active participation of G8 member states, the European Commission, and other donor countries
and organizations. Coordination meetings hosted by the local embassy of the G8 presidency were
also held among CTAG members' diplomatic missions in recipient countries, and in coordination
with the UN Counterterrorism Executive Directorate‘s country visits.

Financial Action Task Force (FATF) and FATF-Style Regional Bodies (FSRBs). The United
States continued to play a strong role in developing new initiatives within FATF as well as
throughout the entire FATF network to meet evolving anti-money laundering and
counterterrorism financing threats. In 2008, the United States delegation continued its
contributions to the Plenary on issues of policy as well as to the Working Groups on issues of
implementation. The United States continued its co-chair role, with Italy, on the International
Cooperation Review Group to address jurisdictional anti-money laundering/counterterrorism
financing systemic deficiencies and threats. The United States also participated in major FATF
work comprising examination, negotiation, and implementation of Special Recommendation IX
on cash couriers for supranational entities, examination of proliferation finance, and discussion
of the inclusion of the FATF-style regional bodies in the FATF network. In 2008, additional
work contributed by the United States included outreach to the private sector, public-private

                                                                                       Page | 209
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 211 of 352




partnerships, development of guidance for non-financial businesses and professions, hosting
mutual evaluation assessor training, and participating in FATF mutual evaluations. The United
States played a similar and equally active role in the FSRBs, supporting FSRB-executed training
and typologies workshops and providing technical assistance not only to members, but to the
Secretariats themselves, as well as taking part in Contact Groups, mutual evaluations, and Expert
Review Groups, and providing advice upon request with an eye to increasing the capacity and
transparency of the Secretariats.

European Union (EU). The United States and the EU cooperated closely on combating
terrorism. At the June 2008 U.S.-EU Summit, both parties recognized the need to play an active
role in multilateral counterterrorism efforts at the UN and to ensure effective implementation of
the UN Global Counterterrorism Strategy. The EU Counterterrorism Coordinator, Gilles de
Kerchove, coordinated the counterterrorism work of the Council of the European Union,
composed of representatives from all 27 EU Member States. De Kerchove participated in regular
dialogues with U.S. counterterrorism officials.

The U.S. and EU have deepened cooperation in the area of domestic security, including
reciprocally participating in each others‘ domestic response exercises. The European Council
Secretariat attended the TOPOFF 4 (Top Officials) exercise to test U.S. ―all-hazards response‖
capabilities. Likewise, the United States recently participated in the European Council‘s review
of its emergency and crisis coordination arrangements. The United States and EU continued to
collaborate on techniques for identifying terrorist travel. U.S. experts have met with EU
counterparts on a number of occasions to exchange lessons learned on the development of
passenger prescreening systems, including the use of Passenger Name Records.

In September, the European Court of Justice held that EU implementation of asset freezes
required by the United Nations sanctions regime against al-Qa‘ida, the Taliban, and their
associates, violated procedural and property rights enshrined in European Community law. The
Court annulled the regulation (insofar as it applied to the two plaintiffs), but gave the EU three
months to revise it to rectify these defects. There are several other similar challenges to the EU‘s
implementation of counterterrorism sanctions pending before the European Court of Justice. EU
officials are working to remedy issues raised in the September ruling while preserving a strong
counterterrorism effort that complies with UN obligations.

EU Justice and Home Affairs Ministers approved a change to the existing EU Framework
Decision on Terrorism. Among other changes, the Ministers added incitement and terrorist
training as criminal offences under the EU legal framework. The United States and the EU‘s
Judicial Cooperation Unit (Eurojust) have improved cooperation and information exchange
among investigators and prosecutors. Pursuant to the U.S.-Eurojust Cooperative Agreement, a
U.S. National Liaison Prosecutor, resident in Brussels, assists with operational cases that include
several EU member states and assists in mutual legal assistance or extradition issues involving
member states. The United States and all but three EU Member States (Belgium, Greece, and
Italy) have ratified the U.S.-EU Extradition and Mutual Legal Assistance Agreements; in
November 2008, Eurojust hosted a seminar for law enforcement practitioners from the United
States and EU Member States on implementation of the agreements.


                                                                                        Page | 210
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 212 of 352




The United States and EU have established a roadmap toward mutual recognition between the
EU Authorized Economic Operator provisions and the U.S. Customs-Trade Partnership Against
Terrorism, which are based on a risk management approach to cargo security. A Secure Freight
Initiative pilot project in Southampton, UK was concluded in 2008 and provided valuable lessons
that will assist in determining how best to execute the 9/11 Implementation Act‘s requirement for
100 percent scanning of maritime cargo containers.

The United States and EU organized an experts‘ seminar in December 2008 on enhancing the
control of explosives. The forum focused on two high-priority shared challenges: improvised
liquid or ―home-made‖ explosives and response issues. Discussions are underway to expand
existing transatlantic cooperation on research and development to include security research.
Despite this progress, EU concerns about privacy protection in the United States continue to
present an operational and political obstacle to further collaboration. However, the High Level
Contact Group created in 2006 to assess this problem has made considerable progress. On June
10, 2008, the EU-U.S. Summit recognized that the fight against transnational crime and terrorism
requires the ability to share personal data for law enforcement purposes while fully protecting the
fundamental rights and civil liberties of both sides‘ citizens and residents. At the December 2008
Justice and Home Affairs Ministerial, the United States and EU reaffirmed their commitment to
a series of basic privacy principles and moved closer to consensus on their application in
transatlantic data transfers.

The United States and the EU continued to cooperate on combating terrorist financing, including:
      Discussing implementation of specific Financial Action Task Force Special
      Recommendations, including Special Recommendation IX on Cash Couriers and the
      EU‘s request to be treated as a single jurisdiction for purposes of evaluation;
      Improving implementation of FATF SR III on developing effective targeted sanctions
      regimes;
      Improving procedures for information sharing and for working with private sector
      financial institutions to strengthen implementation of asset freeze measures;
      Exchanging information and best practices in expert-level discussions; and
      Holding regular senior-level meetings and practitioner workshops between the United
      States and EU on counterterrorist financing issues.

Organization for Security and Cooperation in Europe (OSCE). The United States worked
with the OSCE through its Action against Terrorism Unit (ATU) to encourage cooperation and to
address existing gaps in the capabilities and legal frameworks of the OSCE‘s 56 participating
States. In July, the OSCE hosted an expert meeting to identify areas where the OSCE could
contribute to the enhancement of protection from terrorist attacks of Critical Energy
Infrastructure (CEI). The meeting highlighted various global threats to CEI, as well as potential
responses, including using the OSCE as a platform to enhance information sharing, facilitate
cooperation with relevant international organizations, and promote public private partnerships. In
September, the OSCE organized a high-level political conference, a joint initiative of the United
States and the Russian Federation, on Public-Private Partnerships (PPPs). The conference
highlighted the fact that effective solutions to fighting terrorism require integrated approaches
that harness the expertise of all sectors of society by bringing them together in close public-
private cooperation. Over 250 participants from 54 OSCE participating states and Partners for

                                                                                      Page | 211
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 213 of 352




Cooperation, and 45 civil society and business community participants, as well as representatives
from 18 international organizations, discussed ways to best draw upon the capacity of businesses
and civil society to help governments fight terrorism. In October, the OSCE hosted a workshop
on countering violent extremism and radicalization to discuss terrorist recruitment methods. The
OSCE also continued its considerable efforts to provide technical capacity-building assistance to
help participating states detect and prevent the use of fraudulent and counterfeit travel
documents, to make it more difficult for terrorists and other criminals to forge or counterfeit
them, and to encourage the reporting of lost and stolen travel documents to INTERPOL. The
OSCE Helsinki Ministerial issued a decision supporting the G8 Leaders‘ statement of
counterterrorism principles and called upon participating states, inter alia, to implement the UN
Global Counterterrorism strategy, promote PPPs, and enhance cooperation in countering violent
extremism and radicalization, and continue to support the implementation of UNSCR 1540.

North Atlantic Treaty Organization (NATO). NATO leads International Security Assistance
Force (ISAF) stability operations against radical insurgents in Afghanistan. NATO also conducts
Operation Active Endeavor (OAE), a naval mission that aims to combat terrorism by monitoring
Mediterranean maritime traffic. The Alliance is engaged in a far-reaching transformation of its
forces and capabilities to better deter and defend against 21st Century threats, including
terrorism, and is working closely with partner countries and organizations to ensure
interoperability of forces, thus enhancing security and broadening cooperation.

NATO adopted its Military Concept against Terrorism in 2002, fielded a Chemical Biological
Radiological and Nuclear (CBRN) defense battalion in 2004, and established a special Terrorist
Threat Intelligence Unit. Efforts were underway to enhance Allied protection against the
potential attempts to disrupt critical infrastructure (energy, cyber) systems. Through NATO‘s
Defense Against Terrorism (DAT) program, the Alliance is developing 10 cutting-edge
technologies to protect troops and civilians against terrorist attacks. In December 2008, NATO
Foreign Ministers condemned all terrorist acts as unjustifiable and criminal and deplored tactics
such as suicide bombing and hostage taking, as well as the recruitment of the young and
disadvantaged to conduct terrorist activities. NATO‘s 26 Allies and 24 Euro-Atlantic Partnership
Council Partners have all submitted initial reports as called for by UN Security Council
Resolution 1540. NATO also supported a UNSCR 1540 regional implementation seminar in
June in Croatia.

Trans-Sahara Counterterrorism Partnership (TSCTP). The Trans-Sahara Counterterrorism
Partnership (TSCTP) is a multi-faceted, multi-year strategy to combat violent extremism and
defeat terrorist organizations by strengthening individual-country and regional counterterrorism
capabilities, enhancing and institutionalizing cooperation among the region‘s security and
intelligence organizations, promoting democratic governance, and discrediting terrorist ideology.
The overall goals are to enhance the indigenous capacities of governments in the pan-Sahel
(Mauritania, Mali, Chad, and Niger, as well as Nigeria and Senegal) to confront the challenge
posed by terrorist organizations in the trans-Sahara, and to facilitate cooperation between those
countries and our Maghreb partners (Morocco, Algeria, and Tunisia). (See Chapter 2, Country
Reports, Africa, for further information on the TSCTP.)




                                                                                     Page | 212
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 214 of 352




The African Union (AU). The African Union (AU) has several counterterrorism legal
instruments including a Convention on the Prevention and Combating of Terrorism (1999), a
2002 Protocol to the Convention, and a 2004 Plan of Action. The Addis Ababa-based AU
Commission provided guidance to its 53-member states and coordinated limited technical
assistance to cover member states' counterterrorism capability gaps. In 2005, with Danish
funding, the AU hired a consultant to draft a counterterrorism Model Law to serve as a template
to assist member states in drafting language to implement counterterrorism commitments. In
December 2006, an AU-sponsored group of experts drafted counterterrorism language, which
was in the process of being legislated. The group of experts decided to retain options for both
broad and specific laws and determined that new legislation was needed to combat money
laundering and other financial crimes. In August, the AU Peace and Security Council requested
the AU Commission to expedite the development of the African Anti-Terrorism Law. Some AU
member states maintained that Africa's colonial legacy made it difficult to accept a definition of
terrorism that excluded an exception for "freedom fighters." Nonetheless, the AU is on record
strongly condemning acts of terrorism. In August 2008, the Peace and Security Council issued a
statement condemning "unreservedly acts of terrorism, wherever they occur." (See Chapter 2,
Country Reports, Africa, for further information on the AU.)

Association of Southeast Asian Nations (ASEAN) and the ASEAN Regional Forum (ARF).
In January 2007, the Heads of State of the ten-member Association of Southeast Asian Nations,
comprising Brunei, Burma, Cambodia, Indonesia, Laos, Malaysia, Philippines, Singapore,
Thailand, and Vietnam, signed a new convention on counterterrorism cooperation. The new
ASEAN treaty recognized the importance of having a global legal framework to combat
terrorism, as established by the universal conventions on terrorism. The treaty further recognized
that terrorism offenses such as hijacking, hostage-taking, and bombing are not political offenses,
and terrorists cannot hide behind political justifications to evade justice. Under the new
Convention, ASEAN members agreed to cooperate to prevent terrorist attacks, terrorist
financing, and terrorist movement across national borders. They also agreed to cooperate to
enhance intelligence exchanges, promote public participation in counterterrorism efforts, and
strengthen preparedness for dealing with chemical, biological, and nuclear terrorism. The United
States worked closely with ASEAN to enhance counterterrorism cooperation. The United States
actively participated in counterterrorism-related activities of the 26-member ASEAN Regional
Forum (ARF), including the annual meetings on counterterrorism and transnational crime.

Asia Pacific Economic Cooperation (APEC). The 21 member economies of APEC (Australia,
Brunei, Canada, Chile, China, Hong Kong, Indonesia, Japan, Republic of Korea, Malaysia,
Mexico, New Zealand, Papua New Guinea, Peru, Philippines, Russia, Singapore, Chinese Taipei,
Thailand, the United States, and Vietnam), are committed to creating a safe environment for the
movement of goods, services, and people throughout the region. Since 2001, APEC has worked
to secure the region‘s economic, trade, investment, and financial systems from terrorist attack
and/or abuse by proliferators. The APEC Counterterrorism Task Force (CTTF) was established
in 2003 to coordinate implementation of Leaders' and Ministers' statements on counterterrorism
and non-proliferation, promote information sharing, and develop counterterrorism capacity in the
region. APEC also leverages its relationship with the private sector to promote public-private
partnerships in counterterrorism and secure trade.


                                                                                      Page | 213
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 215 of 352




In 2008, APEC Leaders‘ recognized that joint counterterrorism efforts are based on a common
understanding that all terrorist acts are criminal and unjustifiable, and must be unequivocally
condemned, especially when they target or injure civilians, or use the abhorrent practices of
suicide bombing and hostage taking. The United States continued its work within APEC to
dismantle transnational terrorist groups and to eliminate the severe and growing danger posed by
proliferation of weapons of mass destruction and their means of delivery. The United States also
led capacity-building work to counter biological and chemical terrorism, completing a joint pilot
project with Peru to implement the APEC Food Defense Principles. The United States promoted
APEC efforts to counter terrorist financing and to help member economies implement the
Financial Action Task Force Special Recommendations on Terrorist Financing. Lastly, the
United States actively supported APEC initiatives to strengthen aviation, land, and maritime
security, and support trade recovery following an attack.

OAS Inter-American Committee against Terrorism (CICTE). On March 12, 2008, at the
Eighth Regular Session of CICTE in Washington DC, the Member States adopted the
Declaration of Reaffirmation of the Hemispheric Commitment to Fighting Terrorism, which
acknowledged that terrorism constitutes a grave threat to the lives, well-being, and fundamental
freedoms of all people, threatens international peace and security, and undermines the values and
principles underlying the inter-American system, democratic institutions, and the freedoms
enshrined in and promoted by the Charter of the OAS, the Inter-American Democratic Charter,
and other international instruments. The CICTE Ministers also reaffirmed their commitments and
conclusions adopted in the Declaration of Panama on the Protection of Critical Infrastructure in
the Hemisphere in the Face of Terrorism, in the Declarations adopted at the six previous regular
sessions of CICTE, as well as the importance of the United Nations Global Counterterrorism
Strategy, and the relevance of the implementation of these in the fight against terrorism; and the
importance of the efforts of the Financial Action Task Force (FATF) and its commitment to
implement and promote internationally its 40 Recommendations on Money Laundering and Nine
Special Recommendations on Terrorism Financing. CICTE operates as the counterterrorism
policy body for the hemisphere, with its experts representing and advising the 34 member state
governments on how to meet the requirements of the international conventions and protocols
relating to terrorism, UN Security Council Resolutions (especially 1373, 1267, and 1540), and
the Inter-American Convention against Terrorism (IACAT).

In 2008, the Secretariat received over $4.8 million in voluntary contributions, a 300% increase
over 2007. It conducted 115 activities, training courses and technical assistance missions,
benefiting over 2,800 participants through nine programs in five areas: border control, critical
infrastructure protection, counterterrorism legislative assistance and terrorist financing, crisis
management of emerging terrorist threats, and international cooperation and partnerships. Key
achievements included the development of new methodologies—workshops on best practices
and crisis management exercises—and the expansion of international partnerships.

Tri-Border Area (Argentina, Brazil, and Paraguay). The Governments of the Tri-Border Area
(TBA) – Argentina, Brazil, and Paraguay – have long been concerned with arms and drugs
smuggling, document fraud, money laundering, trafficking in persons, and the manufacture and
movement of contraband goods through this region. In the early 1990s, they established a
mechanism to address these illicit activities. In 2002, at their invitation, the United States joined

                                                                                        Page | 214
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 216 of 352




them in what became the "3+1 Group on Tri-Border Area Security" to improve the capabilities
of the three to address cross-border crime and thwart money laundering and potential terrorist
financing activities. The United States remained concerned that Hizballah and HAMAS
sympathizers were raising funds in the TBA by participating in illicit activities and soliciting
donations from sympathizers within the sizable Muslim communities in the region. There was no
corroborated information, however, that these or other Islamic extremist groups had an
operational presence in the TBA.


LONG-TERM GOALS AND PROGRAMS/ACTIONS DESIGNED TO REDUCE
CONDITIONS THAT ALLOW TERRORIST SAFE HAVENS TO FORM

The Antiterrorism Assistance Program (ATA) provides partner countries with the training,
equipment, and technology needed to increase their capabilities to find and arrest terrorists,
building the kind of cooperation and interactivity between law enforcement officers that has a
lasting impact. During fiscal year 2008, the State Department delivered over 280 training
activities and technical consultations, and trained over 5,600 participants from 68 countries. Over
the course of its 25-year existence, the ATA program has trained more than 66,500 students from
154 countries, providing programs tailored to the needs of each partner nation and to local
conditions.

ATA training subjects included:
  → Airport security
  → Cyber terrorism
  → Bomb detection
  → Dignitary protection
  → Border control
  → Fraudulent document recognition
  → Countering terrorist financing,
  → Interdiction of terrorist organizations
  → Crisis management and response
  → Kidnap intervention
  → Crisis response teams
  → Hostage negotiation and rescue
  → Response to incidents involving weapons of mass destruction
  → Critical antiterrorism skills at the tactical, operational, and strategic levels.

All courses emphasized advanced law enforcement techniques under the rule of law. Successful
ATA programs include:

       Afghanistan: In April, an assassination attempt on President Karzai, by Taliban fighters
       in Kabul, was thwarted by the quick action of the ATA trained Presidential Protective
       Services (PPS) personnel. Three assassins were killed and three were arrested. Based on
       the elevated threat information received, the PPS were advised on the best procedures to
       deal with the anticipated attack. ATA continued to organize, train, equip, and mentor the


                                                                                        Page | 215
Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 217 of 352




 340-person Presidential Protective Service (PPS) responsible for President Karzai‘s
 safety.

 Colombia: ATA continued its assistance in the development a cutting-edge anti-
 kidnapping training facility known by its location in Sibate, Colombia. In 2008,
 Colombia law enforcement began assuming full responsibility for delivering ATA-based
 training courses as a part of the Sibate programs. ATA training has helped Colombia‘s
 ―GAULA‖ anti-kidnapping units reduce kidnappings in Colombia by 83 percent since
 2002. Over the past six years, none of the ATA-trained GAULAs have lost a single
 hostage during rescue operations.

 Indonesia: The ATA- trained and equipped tactical units of Detachment 88 (Det 88)
 have arrested and participated in the adjudication of over four hundred terrorist suspects.
 Elements of Det 88 directed the investigation that resulted in the arrest operation, and
 related death, of one of Southeast Asia‘s most wanted terrorists, Dr. Azahari bin Husin,
 the organizer of a nightclub bombing in Bali in 2002 that killed over 200 people. In May,
 ATA-trained computer forensic specialists examined the computer of an arrested
 terrorist, linking him to a 2005 Bali bombing revealing other terroristcells in Indonesia
 and connecting the suspect to another suspected bomb maker.

 Kenya: In a cooperative venture with the Kenya National Steering Committee for
 Maritime Security, ATA completed the construction of a maritime training facility in
 Manda Bay, Kenya. The facility officially opened on February 28. Three eleven-week
 basic maritime security courses, and additional advanced courses, were conducted at the
 facility. ATA trained officers conducted patrols in the Port of Mombasa and at selected
 sites along the Kenya coastline.

 Liberia: Maintaining a team of mentors/security advisors embedded in the Liberian
 Special Security Service, ATA continued its work to improve the personal security of
 Liberian President Sirleaf in 2008. Fifteen courses and consultations were offered during
 the year. In addition to their primary role in providing presidential protection, ATA
 trained SSS personnel were called upon by local Liberian police to assist with a hostage
 situation at the home of a former Liberian Minister. Three officers responded and safely
 extricated the hostages from the home.

 Mexico: Due to the increasing level of violence against high-level Mexican Government
 officials ATA has delivered the a continuing series of VIP Protection courses in Mexico
 for the Office of the Attorney General, the Secretariat of Public Security, and other high
 level Government of Mexico Officials.

 Pakistan: Using techniques based on ATA Post-Blast Investigative courses, the Federal
 Special Investigations Group‘s (SIG‘s) forensics laboratory developed leads gleaned
 from a cell phone SIM card destroyed in a bomb blast and retrieved by personnel of the
 Quetta Province Criminal Investigative Division. More than 33 messages were retrieved,
 outlining 14 bomb threats. Based on the information recovered by an ATA designed and


                                                                                Page | 216
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 218 of 352




       funded SIG forensics laboratory with ATA trained staff, numerous suspects were
       identified and two bombs were later seized.

       Palestinian Authority: The ATA program for the Palestinian Authority initially focused
       on providing VIP protection courses to the Presidential Guards from the West Bank.
       Fifteen VIP courses were delivered in less than five months, training 320 participants in
       VIP protection, surveillance detection, and vital installation security. Overall, the USD
       five million program will provide technical and leadership training, as well as operational
       support equipment, to enhance the VIP Protective Unit for the Palestinian Authority.

       Thailand: In just one of its many successful operations this year, a Royal Thai Police
       (RTP) tactical team conducted a successful raid in which they arrested eight suspects and
       recovered—unharmed—a kidnapped American citizen. The RTP Lieutenant Colonel who
       led the operation, the lead investigator, and four members of the tactical entry team had
       completed ATA training courses in Crisis Response Team, Hostage Negotiation, Officer
       Survival/High-Threat Incident, and the Police Role in Crisis Management.

The Terrorist Interdiction Program (TIP) assisted priority countries at risk of terrorist activity
to enhance their border security capabilities. TIP provided participating countries with a
computerized watch listing system to identify suspect travelers at air, land, or sea ports of entry.
TIP further promoted expanded cooperation, data sharing, and close liaison with host
governments in the areas of rule of law, anticorruption, and law enforcement. Since 2001, the
State Department has provided TIP assistance to more than 20 countries at 110 ports of entry,
assistance that was instrumental in impeding and interdicting terrorist travel. High-priority
countries participating in the program include Iraq, Pakistan, Afghanistan, Yemen, Thailand, and
Kenya. While the primary focus of TIP is on constraining terrorist travel, thousands of
individuals traveling on stolen passports in Pakistan, as well as wanted criminals, narcotics
smugglers, and human traffickers have been identified and intercepted worldwide. The TIP
complements other counterterrorism-related U.S. efforts to enhance aviation, border, cyber,
maritime, and transportation security.

Counterterrorist Finance Training (CTFT) The State Department chaired the interagency
Terrorist Finance Working Group (TFWG), which met biweekly to develop and coordinate USG
CTF capacity-building efforts, and worked to expand its counterterrorist financing (CTF)
capacity-building efforts in key partner nations. Although our CTF programs retained their
global focus, we expanded our CTF training programs for North and West Africa in 2008. The
CTF capacity-building program includes training and technical assistance in the legal, financial
regulatory, financial intelligence, financial investigation, and judicial, prosecutorial, and asset
forfeiture fields; as well as task force development to build interagency cooperation between the
fields.

CTF 2008 programs included:

       The posting of five Resident Legal Advisors (RLAs),
       The development of a Regional Operational Cash Courier program and Prosecutorial and
       Designation Workshops,

                                                                                        Page | 217
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 219 of 352




       Financial Intelligence Unit (FIU) analytical training, mentorship, and overall
       development,
       Financial regulatory training for national and supranational supervisory authorities, and
       Terrorist financing investigative, financial forensics, and analytical training on a number
       of levels for law enforcement authorities.

The roles and responsibilities of our five Department of Justice Resident Legal Advisors were
expanded with bilateral and regional responsibilities. The RLAs have conducted training
workshops, assisted with the drafting of laws and regulations, and conducted outreach to
parliamentarians.

Under the auspices of the TFWG, we have worked with the Department of Homeland Security
and our interagency partners to expand our bulk cash smuggling training programs. This
included conducting a highly successful Regional Operational Cash Courier Training program in
South East Asia and bulk cash smuggling training in a variety of countries, including Nigeria and
Iraq.

Increasing Economic Development. Poverty, unemployment, weak institutions, and corruption
can turn nations of great potential into recruiting grounds for terrorists. Development is central to
the President's National Security Strategy and long-term U.S. economic growth. Well-conceived,
targeted aid is a potential leveraging instrument that can help countries implement sound
economic policies and improve the conditions that terrorists might otherwise exploit.

The Millennium Challenge Account (MCA), established by Congress in 2004, represents a new
model for achieving transformational development by providing assistance to those countries
that rule justly, invest in their people, and encourage economic freedom. The prospect of an
MCA Compact provides a powerful incentive for the poorest countries to reform.

U.S. private sector flows to the developing world, including net trade and investment ($672
billion in 2007), dwarf our foreign aid ($21.8 billion). Unutilized capital in developing countries,
owing to weak policies and poor property rights, is estimated to be as high as $9 trillion.
Debt relief for the poorest is another element of our development strategy. Our long-standing
support for the Heavily Indebted Poor Countries (HIPC) initiative, as well as for the Multilateral
Debt Relief Initiative (MDRI) introduced in 2006, promotes debt sustainability, reduces the
likelihood of debt distress, and enables the poorest countries to devote additional resources to
reducing poverty and promoting economic growth. USAID's humanitarian aid programs and its
activities in the areas of economic growth, agriculture, trade, health, democracy, and conflict
prevention, address the conditions that terrorists exploit for recruitment.

The Middle East Partnership Initiative (MEPI).

In 2008, MEPI provided support to reformers and civic activists to expand political participation,
build education systems responsive to 21st Century challenges, assist developing economies, and
empower women. Working in 16 countries and in the Palestinian territories, MEPI invested in
programs ranging from broadcast media to women‘s entrepreneurship.


                                                                                        Page | 218
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 220 of 352




Political
        MEPI supported programs to develop inclusive and representative political parties and
        more transparent electoral systems.
        Through training and technical assistance, MEPI supported independent media outlets
        and efforts to advance freedom of the press.
        Through numerous small grants to indigenous organizations, MEPI helped to expand
        civic activism and sustain efforts of activists to obtain basic rights and fundamental
        freedoms, including freedom of expression and association.
        By supporting the G8's BMENA Initiative and the participation of civil society from
        across the region in the Forum for the Future and associated BMENA activities, MEPI
        provided rare opportunities to reformers and activists to advance their objectives directly
        with government officials in multilateral settings.

Economic
     Provided technical and other assistance in support of free trade agreements with Bahrain,
     Jordan, Morocco, and Oman; and WTO accession for Yemen, Algeria, and Lebanon.
     Expanded trade capacity of Arab countries with training and technical assistance; and
     assisted a number of Gulf and North African countries with revisions to their labor,
     intellectual property, and customs codes; and to their agricultural import/export
     standards.
     Expanded efforts to strengthen indigenous labor and business organizations.
     Created mechanisms to extend credit and other financial services to small- and medium-
     sized businesses through peer consultation and training for regional banks and financial
     organizations.
     Supported the adoption of new corporate governance codes in Bahrain, Tunisia, and
     Yemen and facilitated increased awareness of corporate governance best practices in
     those countries.
     Expanded commercial and legal reform efforts in the Gulf by working to update legal
     curricula at law schools in Qatar and Oman; revised commercial codes to meet
     international standards in Bahrain, Qatar, and Oman; and provided continuing education
     programs for the judiciary.

Education
      Promoted critical thinking and independent reading, and prompted education reform
      efforts with an initiative to provide over 8.2 million high-quality Arabic-language
      American children's books to more than 6,770 primary schools in more than 40,620
      classrooms in four Middle Eastern countries.
      Provided English language study to more than 6,000 underserved youth from 13
      countries in the Middle East through the English Access Micro-scholarship Program,
      bringing the total number of students reached with MEPI support to more than 13,000.
      Provided entrepreneurship training for more than 400 participants, almost half of them
      women, from 16 Middle Eastern and North African countries, with over 50 alumni going
      on to start or expand businesses.
      Partnered with NGOs, businesses, universities, and private organizations to create five
      highly scalable and replicable youth education and employment programs that offer


                                                                                       Page | 219
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 221 of 352




       market-specific skills training, such as a ―Mini MBA‖ accounting, textile management,
       and a ―workplace success‖ training program.

Women
    Strengthened the technology, business, and advocacy skills of women throughout the
    region.
    Established the first U.S.-Middle East Partnership for Breast Cancer Awareness and
    Research, which enabled women across the region to join together in private-public
    partnerships, civic engagement, and networking.
    Created business network hubs in nine countries, focusing on training, professional
    development, and information sharing on laws, business opportunities, skills, and the
    global economy.
    Supported legal reform and family law initiatives in the region in order to improve gender
    equality and economic rights for women.




                                                                                  Page | 220
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 222 of 352




                INTERNATIONAL CONVENTIONS AND PROTOCOLS

1. Convention on Offences and Certain Other Acts Committed On Board Aircraft
Signed in Tokyo on September 14, 1963.
Convention entered into force on December 4, 1969.
Status: 184 Parties

2. Convention for the Suppression of Unlawful Seizure of Aircraft
Signed in The Hague on December 16, 1970.
Convention entered into force on October 14, 1971.
Status: 184 Parties

3. Convention for the Suppression of Unlawful Acts Against the Safety of Civil Aviation
Signed in Montreal on September 23, 1971.
Convention entered into force on January 26, 1973.
Status: 187 Parties

4. Convention on the Prevention and Punishment of Crimes Against Internationally
Protected Persons, including Diplomatic Agents
Adopted in New York on December 14, 1973.
Convention entered into force on February 20, 1977.
Status: 171 Parties

5. International Convention Against the Taking of Hostages
Adopted in New York on December 17, 1979.
Convention entered into force on June 3, 1983.
Status: 166 Parties

6. Convention on the Physical Protection of Nuclear Material
Signed in Vienna on October 26, 1979.
Convention entered into force on February 8, 1987.
Status: 139 Parties

7. Protocol for the Suppression of Unlawful Acts of Violence at Airports Serving
International Civil Aviation, Supplementary to the Convention for the Suppression of
Unlawful Acts against the Safety of Civil Aviation
Signed in Montreal on February 24, 1988.
Protocol entered into force on August 6, 1989.
Status: 168 Parties

8. Convention for the Suppression of Unlawful Acts Against the Safety of Maritime
Navigation
Done in Rome on March 10, 1988.
Convention entered into force on March 1, 1992.
Status: 152 Parties

                                                                               Page | 221
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 223 of 352




9. Protocol for the Suppression of Unlawful Acts Against the Safety of Fixed Platforms
Located on the Continental Shelf
Done in Rome on March 10, 1988.
Protocol entered into force on March 1, 1992.
Status: 140 Parties

10. Convention on the Marking of Plastic Explosives for the Purpose of Detection
Done in Montreal on March 1, 1991.
Convention entered into force on June 21, 1998.
Status: 140 Parties

11. International Convention for the Suppression of Terrorist Bombings
Adopted in New York on December 15, 1997.
Convention entered into force on May 23, 2001.
Status: 161 Parties

12. International Convention for the Suppression of the Financing of Terrorism
Adopted in New York on December 9, 1999.
Convention entered into force on April 10, 2002.
Status: 167 Parties

13. International Convention for the Suppression of Acts of Nuclear Terrorism
Adopted in New York on April 13, 2005.
Convention entered into force on July 7, 2007.
Status: 52 Parties

14. 2005 Amendment to the Convention on the Physical Protection of Nuclear Material
Not yet entered into force
Status: 24 States have deposited instruments of ratification, acceptance or approval with the
depositary.

15. Protocol of 2005 to the Convention for the Suppression of Unlawful Acts Against the
Safety of Maritime Navigation
Not yet entered into force
Status: Eight States have deposited instruments of ratification, acceptance or approval with the
depositary.

16. Protocol of 2005 to the Protocol for the Suppression of Unlawful Acts Against the Safety
of Fixed Platforms Located on the Continental Shelf
Not yet entered into force
Status: Six States have deposited instruments of ratification, acceptance or approval with the
depositary.




                                                                                      Page | 222
                                                       Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 224 of 352
Name of the country               1           2            3            4            5            6           7             8            9          10           11           12           13           14     15   16
      Afghanistan        15/04/1977   29/08/1979   26/09/1984   24/09/2003   24/09/2003   12/09/2003                23/09/2003   23/09/2003   01/10/2003   24/09/2003   24/09/2003

       Albania           01/12/1997   21/10/1997   21/10/1997   22/01/2002   22/01/2002   05/03/2002 29/04/2002 19/06/2002       19/06/2002   20/10/2004   22/01/2002   10/04/2002

        Algeria          12/10/1995   06/10/1995   06/10/1995   07/11/2000   18/12/1996   30/04/2003 06/10/1995 11/02/1998       30/06/2006   14/11/1996   08/11/2001   08/11/2001                25/04/2007

       Andorra           17/05/2006   23/09/2004   22/05/2006   23/09/2004   23/09/2004   27/06/2006 22/05/2006 17/07/2006       17/07/2006   17/05/2006   23/09/2004   22/10/2008

        Angola           24/02/1998   12/03/1998   12/03/1998                                          16/01/2008

  Antigua and Barbuda    19/07/1985   22/07/1985   22/07/1985   19/07/1993   06/08/1986   04/08/1993                                                                    11/03/2002

       Argentina         23/07/1971   11/09/1972   26/11/1973   18/03/1982   18/09/1991   06/04/1989 12/02/1992 17/08/1993       26/11/2003   08/03/1999   25/09/2003   22/08/2005

       Armenia           23/01/2003   10/09/2002   10/09/2002   18/05/1994   16/03/2004   24/08/1993 10/09/2002 08/06/2005       08/06/2005   22/07/2005   16/03/2004   16/03/2004

       Australia         22/06/1970   09/11/1972   12/07/1973   20/06/1977   21/05/1990   22/09/1987 23/10/1990 19/02/1993       19/02/1993   26/06/2007   09/08/2002   26/09/2002                17/07/2008

        Austria          07/02/1974   11/02/1974   11/02/1974   03/08/1977   22/08/1986   22/12/1988 28/12/1989 28/12/1989       28/12/1989   31/05/1999   06/09/2000   15/04/2002   14/09/2006   18/09/2006

      Azerbaijan         05/02/2004   03/03/2000   15/03/2000   02/04/2001   29/02/2000   19/01/2004 23/03/2000 26/01/2004       26/01/2004   04/07/2000   02/04/2001   26/10/2001   28/01/2009

       Bahamas           12/06/1975   13/08/1976   27/12/1984   22/07/1986   04/06/1981   21/05/2008 02/05/2008 25/10/2005       25/10/2005   21/05/2008   05/05/2008   01/11/2005

       Bahrain           09/02/1984   20/02/1984   20/02/1984   16/09/2005   16/09/2005                12/02/1996 21/10/2005     21/10/2005   30/01/1996   21/09/2004   21/09/2004

      Bangladesh         25/07/1978   28/06/1978   28/06/1978   20/05/2005   20/05/2005   11/05/2005 27/06/2005 09/06/2005       09/06/2005   16/08/2005   20/05/2005   26/08/2005   07/06/2007

       Barbados          04/04/1972   02/04/1973   06/08/1976   26/10/1979   09/03/1981                12/09/2002 06/05/1994     06/05/1994   12/09/2002   18/09/2002   18/09/2002

        Belarus          03/02/1988   30/12/1971   31/01/1973   05/02/1976   01/07/1987   09/09/1993 01/05/1989 04/12/2002       04/12/2002   06/02/2002   01/10/2001   06/10/2004   13/03/2007

       Belgium           06/08/1970   24/08/1973   13/08/1976   19/05/2004   16/04/1999   06/09/1991 20/04/1999 11/04/2005       11/04/2005   16/04/2007   20/05/2005   17/05/2004

        Belize           19/05/1998   10/06/1998   10/06/1998   14/11/2001   14/11/2001                10/06/1998                                          14/11/2001   01/12/2003

        Benin            30/03/2004   13/03/1972   19/04/2004   31/07/2003   31/07/2003                19/04/2004 31/08/2006     31/08/2006   30/03/2004   31/07/2003   30/08/2004

        Bhutan           25/01/1989   28/12/1988   28/12/1988   16/01/1989   31/08/1981                26/08/2005                             26/08/2005                22/03/2004

        Bolivia          05/07/1979   18/07/1979   18/07/1979   22/01/2002   07/01/2002   24/01/2002 01/02/2002 13/02/2002       13/02/2002   01/02/2002   22/01/2002   07/01/2002

Bosnia and Herzegovina   07/03/1995   15/08/1994   15/08/1994   01/09/1993   01/09/1993   30/06/1998 15/08/1994 28/07/2003       28/07/2003   03/05/2004   11/08/2003   10/06/2003

       Botswana          16/01/1979   28/12/1978   28/12/1978   25/10/2000   08/09/2000   19/09/2000 30/10/2000 14/09/2000       14/09/2000   19/09/2000   08/09/2000   08/09/2000

        Brazil           14/01/1970   14/01/1972   24/07/1972   07/06/1999   08/03/2000   17/10/1985 09/05/1997 25/10/2005       25/10/2005   04/10/2001   23/08/2002   16/09/2005

  Brunei Darussalam      23/05/1986   16/04/1986   16/04/1986   13/11/1997   18/10/1988                20/12/2000 08/12/2003     08/12/2003                14/03/2002   04/12/2002

       Bulgaria          28/09/1989   19/05/1971   28/03/1973   18/07/1974   10/03/1988   10/04/1984 26/03/1991 08/07/1999       08/07/1999   08/09/1999   12/02/2002   15/04/2002                17/03/2006

     Burkina Faso        06/06/1969   19/10/1987   19/10/1987   01/10/2003   01/10/2003   13/01/2004 08/12/1998 15/01/2004       15/01/2004   07/07/2004   01/10/2003   01/10/2003

       Burundi           14/07/1971                11/02/1999   17/12/1980                                                                                                           24/09/2008

      Cambodia           22/10/1996   08/11/1996   08/11/1996   27/07/2006   27/07/2006   04/08/2006 08/11/1996 18/08/2006       18/08/2006                31/07/2006   12/12/2005

      Cameroon           24/03/1988   14/04/1988   11/07/1973   08/06/1992   09/03/1988   29/06/2004 13/03/2003                               03/06/1998   21/03/2005   06/02/2006

        Canada           07/11/1969   20/06/1972   19/06/1972   04/08/1976   04/12/1985   21/03/1986 02/08/1993 18/06/1993       18/06/1993   29/11/1996   03/04/2002   19/02/2002
                                                         Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 225 of 352
Name of the country                 1           2            3            4            5            6           7             8            9          10           11           12           13           14            15         16
      Cape Verde           04/10/1989   20/10/1977   20/10/1977   10/09/2002   10/09/2002   23/02/2007 12/09/2002 03/01/2003       03/01/2003   04/11/2002   10/05/2002   10/05/2002

Central African Republic   11/06/1991   01/07/1991   01/07/1991   19/02/2008   09/07/2007   20/02/2008 01/07/1991                                            19/02/2008   19/02/2008   19/02/2008

         Chad              30/06/1970   12/07/1972   12/07/1972                01/11/2006

         Chile             24/01/1974   02/02/1972   28/02/1974   21/01/1977   12/11/1981   27/04/1994 15/08/1989 22/04/1994       22/04/1994   02/08/2000   10/11/2001   10/11/2001                12/03/2009

         China             14/11/1978   10/09/1980   10/09/1980   05/08/1987   26/01/1993   10/01/1989 05/03/1999 20/08/1991       20/08/1991                13/11/2001   19/04/2006

       Colombia            06/07/1973   03/07/1973   04/12/1974   16/01/1996   14/04/2005   28/03/2003 14/01/2004                                            14/09/2004   14/09/2004

       Comoros             23/05/1991   01/08/1991   01/08/1991   25/09/2003   25/09/2003   18/05/2007 10/03/2008 06/03/2008       06/03/2008                25/09/2003   25/09/2003   12/03/2007

        Congo              13/11/1978   24/11/1989   19/03/1987                                                                                                           20/04/2007

  Congo (Democratic        20/07/1977   06/07/1977   06/07/1977   25/07/1977                21/09/2004                                                       27/06/2008   28/10/2005
   Republic of the)
     Cook Islands          12/04/2005   14/04/2005   14/04/2005                                          14/04/2005 12/03/2007                                            04/03/2004                             12/03/2007

      Costa Rica           24/10/1972   09/07/1971   21/09/1973   02/11/1977   24/01/2003   02/05/2003 22/04/2003 25/03/2003       25/03/2003   12/07/2005   20/09/2001   24/01/2003

     Côte d'Ivoire         03/06/1970   09/01/1973   09/01/1973   13/03/2002   22/08/1989                                                                    13/03/2002   13/03/2002

        Croatia            05/10/1993   08/06/1993   08/06/1993   12/10/1992   23/09/2003   29/09/1992 08/06/1993 18/08/2005       18/08/2005   24/02/2005   02/06/2005   01/12/2003   30/05/2007   11/09/2006

         Cuba              12/02/2001   27/11/2001   31/10/2001   10/06/1998   15/11/2001   26/09/1997 31/10/2001 20/11/2001       20/11/2001   30/11/2001   15/11/2001   15/11/2001

        Cyprus             31/05/1972   05/07/1972   27/07/1973   24/12/1975   13/09/1991   23/07/1998 23/04/2002 02/02/2000       02/02/2000   20/09/2002   24/01/2001   30/11/2001   28/01/2008

    Czech Republic         25/03/1993   14/11/1994   14/11/1994   22/02/1993   22/02/1993   24/03/1993 25/03/1993 10/12/2004       10/12/2004   25/03/1993   06/09/2000   27/12/2005   25/07/2006

       Denmark             17/01/1967   17/10/1972   17/01/1973   01/07/1975   11/08/1987   06/09/1991 23/11/1989 23/08/1995       23/08/1995   05/10/1998   31/08/2001   27/08/2002   20/03/2007

        Djibouti           10/06/1992   24/11/1992   24/11/1992   01/06/2004   01/06/2004   22/06/2004 11/06/2004 09/06/2004       09/06/2004   11/06/2004   01/06/2004   13/03/2006

       Dominica                         26/07/2005   26/07/2005   24/09/2004   09/09/1986   08/11/2004 26/07/2005 31/08/2001       12/10/2004                24/09/2004   24/09/2004

  Dominican Republic       03/12/1970   22/06/1978   28/11/1973   08/07/1977   03/10/2007                             03/07/2008                             21/10/2008   04/09/2008   11/06/2008

        Ecuador            03/12/1969   14/06/1971   12/01/1977   12/03/1975   02/05/1988   17/01/1996 04/03/2004 10/03/2003       10/03/2003   15/12/1995                09/12/2003

         Egypt             12/02/1975   28/02/1975   20/05/1975   25/06/1986   02/10/1981                25/07/2000 08/01/1993     08/01/1993   19/07/1993   09/08/2005   01/03/2005

      El Salvador          13/02/1980   16/01/1973   25/09/1979   08/08/1980   12/02/1981   15/12/2006 08/04/1998 07/12/2000       07/12/2000   18/02/2000   15/05/2003   15/05/2003   27/11/2006

   Equatorial Guinea       27/02/1991   02/01/1991   02/01/1991   07/02/2003   07/02/2003   24/11/2003 14/01/2004 14/01/2004       14/01/2004                07/02/2003   07/02/2003

        Eritrea                                                                                                                                 01/12/1994

        Estonia            31/12/1993   22/12/1993   22/12/1993   21/10/1991   08/03/2002   09/05/1994 22/12/1993 15/02/2002       28/01/2004   05/03/1996   10/04/2002   22/05/2002                24/02/2009   16/05/2008   16/05/20
                                                                                                                                                                                                                                 08
       Ethiopia            27/03/1979   26/03/1979   26/03/1979   16/04/2003   16/04/2003                15/12/1999                                          16/04/2003

          Fiji             31/01/1972   27/07/1972   05/03/1973   15/05/2008   15/05/2008   23/05/2008 21/09/1992 21/05/2008       21/05/2008   11/07/2008   15/05/2008   15/05/2008   15/05/2008   22/06/2008   21/05/2008   21/05/20
                                                                                                                                                                                                                                 08
        Finland            02/04/1971   15/12/1971   13/07/1973   31/10/1978   14/04/1983   22/09/1989 03/04/1998 12/11/1998       28/04/2000   05/12/2001   28/05/2002   28/06/2002   13/01/2009

        France             11/09/1970   18/09/1972   30/06/1976   26/08/2003   09/06/2000   06/09/1991 06/09/1989 02/12/1991       02/12/1991   21/05/1997   19/08/1999   07/01/2002
                                                           Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 226 of 352
Name of the country                   1           2            3            4            5            6           7             8            9          10           11           12           13           14     15   16
         Gabon               14/01/1970   14/07/1971   29/06/1976   14/10/1981   19/04/2005   19/02/2008 13/08/2003                                            10/03/2005   10/03/2005   01/10/2007   20/03/2008

         Gambia              04/01/1979   28/11/1978   28/11/1978                                          16/06/2000 01/11/1991                  20/06/2000

        Georgia              16/06/1994   20/04/1994   20/04/1994   18/02/2004   18/02/2004   07/09/2006 15/02/1999 11/08/2006       11/08/2006   25/04/2000   18/02/2004   27/09/2002

        Germany              16/12/1969   11/10/1974   03/02/1978   25/01/1977   15/12/1980   06/09/1991 25/04/1994 06/11/1990       06/11/1990   17/12/1998   23/04/2003   17/06/2004   08/02/2008

         Ghana               02/01/1974   12/12/1973   12/12/1973   25/04/1975   10/11/1987   16/10/2002 15/07/1997 01/11/2002       01/11/2002   22/04/1998   06/09/2002   06/09/2002

         Greece              31/05/1971   20/09/1973   15/01/1974   03/07/1984   18/06/1987   06/09/1991 25/04/1991 11/06/1993       11/06/1993   30/10/1995   27/05/2003   16/04/2004

        Grenada              28/08/1978   10/08/1978   10/08/1978   13/12/2001   10/12/1990   09/01/2002 15/01/2002 09/01/2002       09/01/2002   15/01/2002   13/12/2001   13/12/2001

       Guatemala             17/11/1970   16/05/1979   19/10/1978   18/01/1983   11/03/1983   23/04/1985 11/10/1994                               26/11/1997   12/02/2002   12/02/2002

         Guinea              18/01/1994   02/05/1984   02/05/1984   22/12/2004   22/12/2004   29/11/2005 01/10/1998 01/02/2005       01/02/2005   23/01/2004   07/09/2000   14/07/2003

     Guinea-Bissau           17/10/2008   20/08/1976   20/08/1976   06/08/2008   06/08/2008   08/10/2008 17/10/2008 14/10/2008       14/10/2008                06/08/2008   19/09/2008   06/08/2008

         Guyana              20/12/1972   21/12/1972   21/12/1972   12/09/2007   12/09/2007   13/09/2007 19/06/2002 02/01/2003       02/01/2003   13/12/2007   12/09/2007   12/09/2007

          Haiti              26/04/1984   09/05/1984   09/05/1984   25/08/1980   17/05/1989

        Holy See
        Honduras             08/04/1987   13/04/1987   13/04/1987   29/01/2003   01/06/1981   28/01/2004 20/01/2004 17/05/2005       17/05/2005   18/02/2004   25/03/2003   25/03/2003

        Hungary              03/12/1970   13/08/1971   27/12/1972   26/03/1975   02/09/1987   04/05/1984 07/09/1988 09/11/1989       09/11/1989   11/01/1994   13/11/2001   14/10/2002   12/04/2007   04/12/2008

         Iceland             16/03/1970   29/06/1973   29/06/1973   02/08/1977   06/07/1981   18/06/2002 09/05/1990 28/05/2002       28/05/2002   24/05/2002   15/04/2002   15/04/2002

          India              22/07/1975   12/11/1982   12/11/1982   11/04/1978   07/09/1994   12/03/2002 22/03/1995 15/10/1999       15/10/1999   16/11/1999   22/09/1999   22/04/2003   01/12/2006   19/09/2007

        Indonesia            07/09/1976   27/08/1976   27/08/1976                             05/11/1986                                                       29/06/2006   29/06/2006

Iran (Islamic Republic of)   28/06/1976   25/01/1972   10/07/1973   12/07/1978   20/11/2006                14/02/2002

           Iraq              15/05/1974   03/12/1971   10/09/1974   28/02/1978                             31/01/1990

         Ireland             14/11/1975   24/11/1975   12/10/1976   30/06/2005   30/06/2005   06/09/1991 26/07/1991 10/09/2004       10/09/2004   15/07/2003   30/06/2005   30/06/2005

          Israel             19/09/1969   16/08/1971   30/06/1972   31/07/1980                22/01/2002 02/04/1993 06/01/2009       06/01/2009                10/02/2003   10/02/2003

          Italy              18/10/1968   19/02/1974   19/02/1974   30/08/1985   20/03/1986   06/09/1991 13/03/1990 26/01/1990       26/01/1990   26/09/2002   16/04/2003   27/03/2003

        Jamaica              16/09/1983   15/09/1983   15/09/1983   21/09/1978   09/08/2005   16/08/2005 18/08/2005 17/08/2005       19/08/2005   18/08/2005   09/08/2005   16/09/2005

          Japan              26/05/1970   19/04/1971   12/06/1974   08/06/1987   08/06/1987   28/10/1988 24/04/1998 24/04/1998       24/04/1998   26/09/1997   16/11/2001   11/06/2002   03/08/2007

         Jordan              03/05/1973   18/11/1971   13/02/1973   18/12/1984   19/02/1986                18/09/1992 02/07/2004     02/07/2004   23/05/1996                28/08/2003

       Kazakhstan            18/05/1995   04/04/1995   04/04/1995   21/02/1996   21/02/1996   02/09/2005 18/05/1995 24/11/2003       24/11/2003   18/05/1995   06/11/2002   24/02/2003   31/07/2008

         Kenya               22/06/1970   11/01/1977   11/01/1977   16/11/2001   08/12/1981   11/02/2002 05/10/1995 21/01/2002       21/01/2002   22/10/2002   16/11/2001   27/06/2003   13/04/2006   01/08/2007

         Kiribati                                                   15/09/2005   15/09/2005                             17/11/2005   17/11/2005                15/09/2005   15/09/2005   26/09/2008

   Korea (Democratic         09/05/1983   28/04/1983   13/08/1980   01/12/1982   12/11/2001                19/07/1995
  People's Republic of)
                                                        Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 227 of 352
Name of the country                1           2            3            4            5           6           7          8            9          10           11           12           13           14            15         16
  Korea (Republic of )    19/02/1971   18/01/1973   02/08/1973   25/05/1983   04/05/1983   07/04/1982 27/06/1990 14/05/2003   10/06/2003   02/01/2002   17/02/2004   17/02/2004

        Kuwait            27/11/1979   25/05/1979   23/11/1979   01/03/1989   06/02/1989   23/04/2004 08/03/1989 30/06/2003   30/06/2003   18/03/1996   19/04/2004

      Kyrgyzstan          28/02/2000   25/02/2000   25/02/2000   02/10/2003   02/10/2003              28/02/2000                           14/07/2000   01/05/2001   02/10/2003   02/10/2007

Lao People's Democratic   23/10/1972   06/04/1989   06/04/1989   22/08/2002   22/08/2002              07/10/2002                                        22/08/2002   29/09/2008
       Republic
         Latvia           10/06/1997   23/10/1998   13/04/1997   14/04/1992   14/11/2002   06/11/2002 13/04/1997 04/12/2002   04/12/2002   17/08/1999   25/11/2002   14/11/2002   25/07/2006

        Lebanon           11/06/1974   10/08/1973   23/12/1977   03/06/1997   04/12/1997   16/12/1997 27/05/1996 16/12/1994   16/12/1994   26/11/1997                             13/11/2006

        Lesotho           28/04/1972   27/07/1978   27/07/1978                05/11/1980                                                                12/11/2001   12/11/2001

        Liberia           10/03/2003   01/02/1982   01/02/1982   30/09/1975   05/03/2003              10/03/2003 05/10/1995   05/10/1995                05/03/2003   05/03/2003

 Libyan Arab Jamahiriya   21/06/1972   04/10/1978   19/02/1974   25/09/2000   25/09/2000   18/10/2000 26/07/1996 08/08/2002   08/08/2002   10/10/2002   22/09/2000   09/07/2002   22/12/2008   19/07/2006

     Liechtenstein        26/02/2001   23/02/2001   23/02/2001   28/11/1994   28/11/1994   25/11/1986 26/02/2001 08/11/2002   08/11/2002   04/12/2002   26/11/2002   09/07/2003

       Lithuania          21/11/1996   04/12/1996   04/12/1996   23/10/2002   02/02/2001   07/12/1993 04/12/1996 30/01/2003   30/01/2003   21/11/1996   17/03/2004   20/02/2003   19/07/2007

      Luxembourg          21/09/1972   22/11/1978   18/05/1982   10/05/2006   29/04/1991   06/09/1991 14/11/2003                           05/01/2007   06/02/2004   05/11/2003   02/10/2008

 Macedonia (The former    30/08/1994   07/01/1998   04/01/1995   12/03/1998   12/03/1998   20/09/1996 04/01/1995 07/08/2007   07/08/2007   21/09/1998   30/08/2004   30/08/2004   19/03/2007
 Yugoslav Republic of)
      Madagascar          02/12/1969   18/11/1986   18/11/1986   24/09/2003   24/09/2003   28/10/2003 30/03/1998 15/09/2006   15/09/2006   23/12/2003   24/09/2003   24/09/2003

        Malawi            28/12/1972   21/12/1972   21/12/1972   14/03/1977   17/03/1986                                                                11/08/2003   11/08/2003

       Malaysia           05/03/1985   04/05/1985   04/05/1985   24/09/2003   29/05/2007              08/09/2006                           27/11/2007   24/09/2003   29/06/2007

       Maldives           28/09/1987   01/09/1987   01/09/1987   21/08/1990                           22/03/1999                           22/03/1999   07/09/2000   20/04/2004

         Mali             31/05/1971   29/09/1971   24/08/1972   12/04/2002   08/02/1990   07/05/2002 31/10/1990 29/04/2002   29/04/2002   28/09/2000   28/03/2002   28/03/2002

         Malta            28/06/1991   14/06/1991   14/06/1991   11/11/2001   11/11/2001   16/10/2003 14/06/1991 20/11/2001   20/11/2001   15/11/1994   11/11/2001   11/11/2001

    Marshall Islands      15/05/1989   31/05/1989   31/05/1989   27/01/2003   27/01/2003   07/02/2003 30/05/1989 29/11/1994   16/10/1995   06/02/2003   27/01/2003   27/01/2003                             09/05/2008   09/05/20
                                                                                                                                                                                                                            08
       Mauritania         30/06/1977   01/11/1978   01/11/1978   09/02/1998   13/03/1998   29/01/2008 08/07/2003 17/01/2008   17/01/2008                30/04/2003   30/04/2003   28/04/2008   28/02/2008

       Mauritius          05/04/1983   25/04/1983   25/04/1983   24/09/2003   17/10/1980              17/08/1989 03/08/2004   03/08/2004                24/01/2003   14/12/2004

        Mexico            18/03/1969   19/07/1972   12/09/1974   22/04/1980   28/04/1987   04/04/1988 11/10/1990 13/05/1994   13/05/1994   09/04/1992   20/01/2003   20/01/2003   27/06/2006

 Micronesia (Federated                              19/03/2003   06/07/2004   06/07/2004              19/03/2003 10/02/2003                             23/09/2002   23/09/2002
      States of)
 Moldova (Republic of )   20/06/1997   21/05/1997   21/05/1997   08/09/1997   10/10/2002   07/05/1998 20/06/1997 12/10/2005   12/10/2005   01/12/1997   10/10/2002   10/10/2002   18/04/2008   22/12/2008

        Monaco            02/06/1983   03/06/1983   03/06/1983   27/11/2001   16/10/2001   09/08/1996 22/12/1993 25/01/2002   25/01/2002   14/05/1998   06/09/2001   10/11/2001

       Mongolia           24/07/1990   08/10/1971   14/09/1972   08/08/1975   09/06/1992   28/05/1986 22/09/1999 22/11/2005   22/11/2005   22/09/1999   07/09/2000   25/02/2004   06/10/2006

      Montenegro          20/12/2007   20/12/2006   20/12/2006   23/10/2006   23/10/2006   21/03/2007 20/12/2006 03/06/2006   03/06/2006                23/10/2006   23/10/2006

       Morocco            21/10/1975   24/10/1975   24/10/1975   09/01/2002   09/05/2007   23/08/2002 15/02/2002 08/01/2002   08/01/2002   26/05/1999   09/05/2007   19/09/2002
                                                        Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 228 of 352
Name of the country                1           2            3            4            5           6           7          8            9          10           11           12           13           14            15    16
     Mozambique           06/01/2003   16/01/2003   16/01/2003   14/01/2003   14/01/2003   03/03/2003 16/01/2003 08/01/2003   08/01/2003   15/03/2006   14/01/2003   14/01/2003

       Myanmar            23/05/1996   22/05/1996   22/05/1996   04/06/2004   04/06/2004              22/05/1996 19/09/2003   19/09/2003   01/09/2004   12/11/2001   16/08/2006

        Namibia           19/12/2005   04/11/2005   04/11/2005                             02/10/2002 04/11/2005 20/07/2004   07/09/2005

         Nauru            17/05/1984   17/05/1984   17/05/1984   02/08/2005   02/08/2005   12/08/2005 19/08/2005 11/08/2005   11/08/2005   03/04/2006   02/08/2005   24/05/2005

         Nepal            15/01/1979   11/01/1979   11/01/1979   09/03/1990   09/03/1990

      Netherlands         14/11/1969   27/08/1973   27/08/1973   06/12/1988   06/12/1988   06/09/1991 11/07/1995 05/03/1992   05/03/1992   04/05/1998   07/02/2002   07/02/2002

     New Zealand          12/02/1974   12/02/1974   12/02/1974   12/11/1985   12/11/1985   19/12/2003 02/08/1999 10/06/1999   10/06/1999   19/12/2003   04/11/2002   04/11/2002

       Nicaragua          24/08/1973   06/11/1973   06/11/1973   10/03/1975   24/09/2003   10/12/2004 25/04/2002 04/07/2007   04/07/2007   10/01/2006   17/01/2003   14/11/2002   25/02/2009

         Niger            27/06/1969   15/10/1971   01/09/1972   17/06/1985   26/10/2004   19/08/2004 23/12/2008 30/08/2006   30/08/2006   06/03/2009   26/10/2004   30/09/2004   02/07/2008

        Nigeria           07/04/1970   03/07/1973   03/07/1973                             04/04/2007 25/03/2003 24/02/2004                10/05/2002                16/06/2003                04/05/2007

          Niue
        Norway            17/01/1967   23/08/1971   01/08/1973   28/04/1980   02/07/1981   15/08/1985 29/05/1990 18/04/1991   18/04/1991   09/07/1992   20/09/1999   15/07/2002

         Oman             09/02/1977   02/02/1977   02/02/1977   22/03/1988   22/07/1988   11/06/2003 27/11/1992 24/09/1990   24/09/1990   13/12/2001

        Pakistan          11/09/1973   28/11/1973   24/01/1974   29/03/1976   08/09/2000   12/09/2000 26/09/2000 20/09/2000   20/09/2000                13/08/2002

         Palau            12/10/1995   03/08/1995   03/08/1995   14/11/2001   14/11/2001   24/04/2007 12/10/1995 04/12/2001   04/12/2001   30/11/2001   14/11/2001   14/11/2001

        Panama            16/11/1970   10/03/1972   24/04/1972   17/06/1980   19/08/1982   01/04/1999 10/04/1996 03/07/2002   03/07/2002   12/04/1996   05/03/1999   03/07/2002   21/06/2007

  Papua New Guinea        15/12/1975   15/12/1975   15/12/1975   30/09/2003   30/09/2003              11/07/2002                                        30/09/2003   30/09/2003

       Paraguay           09/08/1971   04/02/1972   05/03/1974   24/11/1975   22/09/2004   06/02/1985 23/07/2002 12/11/2004   12/11/2004   15/10/2004   22/09/2004   30/11/2004

          Peru            12/05/1978   28/04/1978   28/04/1978   25/04/1978   06/07/2001   11/01/1995 07/06/1989 19/07/2001   19/07/2001   07/02/1996   10/11/2001   10/11/2001

      Philippines         26/11/1965   26/03/1973   26/03/1973   26/11/1976   14/10/1980   22/09/1981 17/12/2003 06/01/2004   06/01/2004   17/12/2003   07/01/2004   07/01/2004

         Poland           19/03/1971   21/03/1972   28/01/1975   14/12/1982   25/05/2000   05/10/1983 12/08/2004 25/06/1991   25/06/1991   26/09/2006   03/02/2004   26/09/2003                01/06/2007

        Portugal          25/11/1964   27/11/1972   15/01/1973   11/09/1995   06/07/1984   06/09/1991 18/12/2001 05/01/1996   05/01/1996   09/10/2002   10/11/2001   18/10/2002

         Qatar            06/08/1981   26/08/1981   26/08/1981   03/03/1997                09/03/2004 17/06/2003 18/09/2003   18/09/2003   09/11/1998   27/06/2008   27/06/2008

        Romania           15/02/1974   10/07/1972   15/08/1975   15/08/1978   17/05/1990   23/11/1993 03/09/1998 02/06/1993   02/06/1993   21/09/1998   29/07/2004   09/01/2003   24/01/2007   06/02/2007

   Russian Federation     03/02/1988   24/09/1971   19/02/1973   15/01/1976   11/06/1987   25/05/1983 31/03/1989 04/05/2001   04/05/2001   19/09/2007   08/05/2001   27/11/2002   20/01/2007   19/09/2008

        Rwanda            17/05/1971   03/11/1987   03/11/1987   29/11/1977   13/05/2002   28/06/2002 16/05/2002                                        13/05/2002   13/05/2002

  Saint Kitts and Nevis                03/09/2008   10/09/2008   28/07/2008   17/01/1991   29/08/2008 03/09/2008 17/01/2002                09/05/2002   16/11/2001   16/11/2001                             29/03/2007

      Saint Lucia         31/10/1983   08/11/1983   08/11/1983                                        11/06/1990 20/05/2004   20/05/2004

 Saint Vincent and the    18/11/1991   29/11/1991   29/11/1991   12/09/2000   12/09/2000              29/11/1991 09/10/2001   09/10/2001                15/09/2005   28/03/2002
      Grenadines
         Samoa            09/07/1998   09/07/1998   09/07/1998                                        09/07/1998 18/05/2004                09/07/1998                27/09/2002
                                                       Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 229 of 352
Name of the country               1           2            3            4            5            6           7             8            9          10           11           12           13           14            15         16
      San Marino                                                                                                                                           12/03/2002   12/03/2002

 Sao Tome and Principe   04/05/2006   08/05/2006   08/05/2006   12/04/2006   23/08/2006                08/05/2006 05/05/2006     05/05/2006                12/04/2006   12/04/2006

     Saudi Arabia        21/11/1969   14/06/1974   14/06/1974   01/03/2004   08/01/1991   07/01/2009 21/02/1989 02/02/2006       02/02/2006   11/07/1996   31/10/2007   23/08/2007

        Senegal          09/03/1972   03/02/1978   03/02/1978   07/04/2006   10/03/1987   03/11/2003 24/03/2003 09/08/2004       09/08/2004   11/02/2004   27/10/2003   24/09/2004

        Serbia           06/09/2001   23/07/2001   23/07/2001   12/03/2001   12/03/2001   27/04/2002 06/09/2001 10/05/2004       02/03/2005   22/06/2006   31/07/2003   10/10/2002   26/09/2006

      Seychelles         04/01/1979   29/12/1978   29/12/1978   29/05/1980   12/11/2003   13/08/2003 21/05/2004 24/01/1989       24/01/1989   14/08/2003   22/08/2003   30/03/2004                09/01/2006

     Sierra Leone        09/11/1970   13/11/1974   20/09/1979   26/09/2003   26/09/2003                                                                    26/09/2003   26/09/2003

      Singapore          01/03/1971   12/04/1978   12/04/1978   02/05/2008                             22/11/1996 03/02/2004                  20/01/2003   31/12/2007   30/12/2002

       Slovakia          20/03/1995   13/12/1995   06/03/1995   28/05/1993   28/05/1993   10/02/1993 20/03/1995 08/12/2000       08/12/2000   20/03/1995   08/12/2000   13/09/2002   23/03/2006

       Slovenia          18/12/1992   27/05/1992   27/05/1992   06/07/1992   06/07/1992   07/07/1992 27/05/1992 18/07/2003       18/07/2003   05/06/2000   25/09/2003   23/09/2004

   Solomon Islands       23/03/1982                13/04/1982

       Somalia
     South Africa        26/05/1972   30/05/1972   30/05/1972   23/09/2003   23/09/2003   17/09/2007 21/09/1998 08/07/2005       08/07/2005   01/12/1999   01/05/2003   01/05/2003   09/05/2007

         Spain           01/10/1969   30/10/1972   30/10/1972   08/08/1985   26/03/1984   06/09/1991 08/05/1991 07/07/1989       07/07/1989   31/05/1994   30/04/1999   09/04/2002   22/02/2007   09/11/2007   16/04/2008   16/04/20
                                                                                                                                                                                                                               08
       Sri Lanka         30/05/1978   30/05/1978   30/05/1978   27/02/1991   08/09/2000                11/02/1997 04/09/2000                  11/10/2001   23/03/1999   08/09/2000   27/09/2007

        Sudan            25/05/2000   18/01/1979   18/01/1979   10/10/1994   19/06/1990   18/05/2000 15/05/2000 22/05/2000       22/05/2000   25/05/2000   08/09/2000   05/05/2003

       Suriname          10/09/1979   27/10/1978   27/10/1978                05/11/1981                27/03/2003                             27/03/2003

      Swaziland          15/11/1999   27/12/1999   27/12/1999   04/04/2003   04/04/2003   17/04/2003                17/04/2003   17/04/2003   13/05/2003   04/04/2003   04/04/2003

        Sweden           17/01/1967   07/07/1971   10/07/1973   01/07/1975   15/01/1981   01/08/1980 26/07/1990 13/09/1990       13/09/1990   05/04/2007   06/09/2001   06/06/2002

      Switzerland        21/12/1970   14/09/1971   17/01/1978   05/03/1985   05/03/1985   09/01/1987 09/10/1990 12/03/1993       12/03/1993   03/04/1995   23/09/2003   23/09/2003   15/10/2008   15/10/2008   15/10/2008   15/10/20
                                                                                                                                                                                                                               08
 Syrian Arab Republic    31/07/1980   10/07/1980   10/07/1980   25/04/1988                             18/07/2002 24/03/2003     24/03/2003   29/09/2004                24/04/2005

       Tajikistan        20/03/1996   29/02/1996   29/02/1996   19/10/2001   06/05/2002   11/07/1996 29/02/1996 12/08/2005       12/08/2005   18/07/2006   29/07/2002   16/07/2004

       Thailand          06/03/1972   16/05/1978   16/05/1978   23/02/2007   02/10/2007                14/05/1996                             25/01/2006   12/06/2007   29/09/2004

     Timor-Leste
         Togo            26/07/1971   09/02/1979   09/02/1979   30/12/1980   25/07/1986   07/06/2006 09/02/1990 10/03/2003       10/03/2003   22/07/2003   10/03/2003   10/03/2003

        Tonga            13/02/2002   21/02/1977   21/02/1977   09/12/2002   09/12/2002   24/01/2003 10/12/2002 06/12/2002       06/12/2002   10/12/2002   09/12/2002   09/12/2002

  Trinidad and Tobago    09/02/1972   31/01/1972   09/02/1972   15/06/1979   01/04/1981   25/04/2001 03/04/2001 27/07/1989       27/07/1989   03/04/2001   02/04/2001

        Tunisia          25/02/1975   16/11/1981   16/11/1981   21/01/1977   18/06/1997   08/04/1993 07/06/1994 06/03/1998       06/03/1998   28/05/1997   22/04/2005   10/06/2003

        Turkey           17/12/1975   17/04/1973   23/12/1975   11/06/1981   15/08/1989   27/02/1985 07/07/1989 06/03/1998       06/03/1998   14/12/1994   30/05/2002   28/06/2002

     Turkmenistan        30/06/1999   25/05/1999   25/05/1999   25/06/1999   25/06/1999   07/01/2005 25/05/1999 08/06/1999       08/06/1999   14/01/2005   25/06/1999   07/01/2005   28/03/2008   22/09/2005

        Tuvalu                                                                                                      02/12/2005
                                                         Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 230 of 352
Name of the country                 1           2            3            4            5           6          7           8            9          10           11           12           13           14            15         16
        Uganda             25/06/1982   27/03/1972   19/07/1982   05/11/2003   05/11/2003   10/12/2003 17/03/1994 11/11/2003                02/07/2004   05/11/2003   05/11/2003

        Ukraine            29/02/1988   21/02/1972   26/01/1973   20/01/1976   19/06/1987   06/07/1993 03/01/1990 21/04/1994   21/04/1994   18/03/1999   26/03/2002   06/12/2002   25/09/2007   24/12/2008

 United Arab Emirates      16/04/1981   10/04/1981   10/04/1981   25/02/2003   24/09/2003   16/10/2003 09/03/1989 15/09/2005   15/09/2005   21/12/1992   23/09/2005   23/09/2005   10/01/2008

    United Kingdom         29/11/1968   22/12/1971   25/10/1973   02/05/1979   22/12/1982   06/09/1991 15/11/1990 03/05/1991   03/05/1991   28/04/1997   07/03/2001   07/03/2001

  United Republic of       12/08/1983   09/08/1983   09/08/1983                22/01/2003   24/05/2006 09/03/2004 11/05/2005                11/02/2003   22/01/2003   22/01/2003
       Tanzania
United States of America   05/09/1969   14/09/1971   01/11/1972   26/10/1976   07/12/1984   13/12/1982 19/10/1994 06/12/1994   06/12/1994   09/04/1997   26/06/2002   26/06/2002

       Uruguay             26/01/1977   12/01/1977   12/01/1977   13/06/1978   04/03/2003   24/10/2003 03/12/1998 10/08/2001   10/08/2001   14/06/2001   10/11/2001   08/01/2004

      Uzbekistan           31/07/1995   07/02/1994   07/02/1994   19/01/1998   19/01/1998   09/02/1998 07/02/1994 25/09/2000   25/09/2000   09/06/1999   30/11/1998   09/07/2001   29/04/2008

       Vanuatu             31/01/1989   22/02/1989   06/11/1989                                        09/11/2005 18/02/1999   18/02/1999   25/01/2006                31/10/2005                             20/08/2008   20/08/20
                                                                                                                                                                                                                             08
 Venezuela (Bolivarian     04/02/1983   07/07/1983   21/11/1983   19/04/2005   13/12/1988                                                                23/09/2003   23/09/2003
     Republic of)
       Viet Nam            10/10/1979   17/09/1979   17/09/1979   02/05/2002                           25/08/1999 12/07/2002   12/07/2002                             25/09/2002

        Yemen              26/09/1986   29/09/1986   29/09/1986   09/02/1987   14/07/2000   31/05/2007 05/01/2007 30/06/2000   30/06/2000   04/07/2007   23/04/2001

        Zambia             14/09/1971   03/03/1987   03/03/1987                                                                             31/05/1995

      Zimbabwe             08/03/1989   06/02/1989   06/02/1989
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 231 of 352




5.2. Support for Pakistan

The 9/11 Commission recommended the United States "make the difficult long-term
commitment to the future of Pakistan" and "support Pakistan's government in its struggle against
extremists with a comprehensive effort that extends from military aid to support for better
education, so long as Pakistan's leaders remain willing to make difficult choices of their own."

Composition and Levels of Assistance, Including Security and Other Assistance

The United States commitment to a long-term relationship with Pakistan was highlighted by
President Bush's pledge to seek from Congress USD three billion in Economic Support Funds
(ESF) and Foreign Military Financing (FMF) for Pakistan during the five-year period from FY-
2005 through FY-2009. Since 2002, U.S. assistance to Pakistan, including security assistance
and coalition support funds, totaled approximately $12.4 billion. Approximately $2.0 billion in
U.S. assistance, including defense-related security assistance and reimbursements from coalition
support funds, was provided to Pakistan from monies appropriated for FY-2008.

In addition to Economic Support Funds and Foreign Military Financing, the United States is also
providing other forms of assistance to Pakistan, including funding for Child Survival and Health
(CSH), Development Assistance (DA), International Military Education and Training (IMET),
International Narcotics and Law Enforcement (INCLE), Antiterrorism Assistance (NADR-
ATA), Export Control and Border Security (NADR¬EXBS), Small Arms and Light Weapons
(NADR-SALW), Terrorism Interdiction Programs (NADR-TIP), Food for Peace (P.L. 480 Title
I & II), Emergency Refugee and Migration Assistance (ERMA), and International Disaster and
Famine Assistance (IDFA). The chart below offers a comparison of selected types of assistance
and does not include security cooperation or coalition support fund requests.

           FY-    FY-2006      FY-    FY-2007      FY-    FY-2008
Account
           2006   Supplemental 2007   Supplemental 2008   Supplemental
CSH        22,800 5,300        22,400              29,800
DA         27,000 10,500            95,300                    29,800
ESF        296,600 40,500           283,700 110,000           347,200
FMF        297,000                  297,000                   297,570
IMET       2,037                    1,992                     2,129
INCLE      37,620                   21,350                    21,800
NADR       8,600                    10,000                    9,700
P.L 480
TITLE I 17,700
& II
ERMA                                                          5,300
IDFA                 70,000                                   6,500


                                                                                    Page | 223
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 232 of 352




TOTAL 709,320 126,300                 731,750 110,000            749,000

The mix of U.S. assistance for Pakistan reflects the diverse ways the United States is cooperating
with Pakistan in pursuit of critical USG policy goals. These include countering nuclear
proliferation; building a stable and democratic Afghanistan; ensuring peace and stability in South
Asia through the continuation of the India-Pakistan reconciliation process; supporting Pakistan's
efforts to become a modern, prosperous, democratic state; and assisting it in reconstruction
efforts from the October 8, 2005 earthquake.

U.S. Foreign Military Financing (FMF) funding for Pakistan supports improved border security
and control along Pakistan‘s border with Afghanistan, improves Pakistan‘s counterterrorism
capabilities and enhances Pakistan‘s force modernization through equipment acquisitions,
upgrades and maintenance. FMF is helping to make Pakistan more secure so that it can more
readily take the steps necessary to build a durable peace with all its neighbors, thus fostering
security and stability throughout the South Asia region. FMF is being used by Pakistan to
upgrade and maintain helicopters, aircraft, weapons systems, munitions, and other equipment,
which have enabled Pakistan's armed forces to operate against foreign terrorists and militants in
the rugged border areas along the Pakistan-Afghanistan border. Since 2001, over 2,000 Pakistani
military personnel have been killed carrying out counterterrorism operations.

International Military Education and Training (IMET) assistance to Pakistan complements FMF
by exposing Pakistani officers to U.S. doctrine, systems, and culture, promoting military-to-
military cooperation, increased professionalism, and enhanced military interoperability between
Pakistan and the United States. IMET also assists Pakistan in developing expertise to more
effectively manage its defense establishment; building the military‘s technical skills to better
operate and maintain U.S.-origin equipment; and promoting military subordination to democratic
civilian rule and respect for human rights. Post is seeking sizable future increases in IMET to
help bridge the gap created in U.S.-Pakistani military exchanges during the years Pakistan was
sanctioned which prevented Pakistani military officials from attending training in the United
States.

Measures to Ensure that Assistance Has the Greatest Long-Term Positive Impact on the
Welfare of Pakistani People and Their Ability to Counter Terrorism

Economic Support Funds, Development Assistance, and Child Survival and Health assistance
were used to improve the lives of ordinary Pakistanis; lay the groundwork for the country's
sustained economic growth; and strengthen social, political, and economic institutions, thus
alleviating the conditions that terrorists exploit while demonstrating that United States‘ interests
in Pakistan extends beyond counterterrorism to concern for the Pakistani people as a whole.

Pakistan's low literacy rate greatly hampers its ability to develop and expand its economic base.
Literacy averages 54 percent nationwide, and in Pakistan's remote tribal areas can be as low as
0.5 percent for women. The dearth of good public schools results in thousands of youth attending
madrassas, schools that teach mainly religious subjects, some of which promote a radical, violent
ideology. To tackle these problems, USG-funded education programs in Pakistan are aimed at
improving the quality of education in Pakistani primary and secondary schools, especially in

                                                                                        Page | 224
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 233 of 352




Baluchistan, Sindh, and the Federally Administered Tribal Areas (FATA); improving early
childhood education; training teachers; increasing parental and community involvement in
schools; ensuring teachers have adequate classroom materials; improving access to schools, and
promoting the development of a new generation of Pakistani leaders by providing scholarships
for disadvantaged students to obtain a higher education. Adult and youth literacy education
programs are targeting out-of-school youth and illiterate adult populations, with a focus on
women and girls. In addition, post-secondary student exchanges play a large part in our
education efforts, with Pakistan's Fulbright Program being the largest U.S. government-funded
Fulbright Program in the world.

Democratization is another key focus of United States assistance to Pakistan. Democracy is an
important tool for countering terrorism over the long term. The programs include several
mutually reinforcing components: legislative training to increase the effectiveness, transparency,
and accountability of Pakistan's provincial and national parliaments; political party strengthening
focused on identifying and training young reformers – tomorrow‘s political leadership; support
for increased women's political participation; independent media training for journalists; and
civil society development designed to increase the capacity of indigenous nongovernmental
organizations to serve as policy watchdogs and promote human rights.

Pakistan trails its South Asian neighbors in almost all key health areas: maternal and infant
mortality; safe, affordable family planning; and control of infectious diseases. Child Survival and
Health funds have been used to increase availability of maternal and child health services,
especially in rural areas; to ensure that families who want to space births can access high quality
family planning services; to help maintain Pakistan's low human immunodeficiency virus
prevalence rate by increasing awareness; to eradicate polio; to support continued progress in TB
diagnosis and treatment; and to increase communities‘ access to clean drinking water and their
practice of adequate hygiene behaviors.

The United States supports Pakistan‘s economic growth. New programs are being developed to
create jobs and increase incomes. Current programs providing microfinance and small business
lending in rural and peri-urban areas will continue to enable enterprise development and smooth
income streams for the poor. Programs improving the competitiveness of small and medium
enterprises are assisting the growth of Pakistani exports. By generating frequent, positive
coverage in the local press, these programs are helping to improve the image of U.S. government
assistance.

Earthquake reconstruction efforts entered their fourth year in 2008, and continued to rebuild,
furnish, and supply health and education sector infrastructure and human resource capacities; to
re-establish the livelihoods of earthquake victims; to resettle displaced victims; and to train
skilled and unskilled individuals in vocational training, agriculture and livestock development,
asset formation, enterprise development, micro-credit, and market restoration.

Economic Support Funds and Child Survival and Health monies helped fund the government‘s
Federally Administered Tribal Areas Sustainable Development Plan to improve governance and
encourage economic development of the border area between Afghanistan and Pakistan.


                                                                                       Page | 225
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 234 of 352




International Narcotics and Law Enforcement funds for Pakistan continued to strengthen border
security and enable law enforcement access to remote areas along the border between Pakistan
and Afghanistan, thus enhancing the country's capability to interdict traffickers in narcotics,
arms, persons, and contraband, as well as terrorists. International Narcotics and Law
Enforcement funds were used to reform, strengthen, and improve cooperation between Pakistan's
law enforcement agencies. International Narcotics and Law Enforcement funds supported a
counternarcotics Air Wing based in Quetta, Baluchistan, operated by Pakistan's Interior Ministry.
The Wing includes C-208 Caravan fixed-wing surveillance aircraft and UH-2 Huey II
helicopters.

International Narcotics and Law Enforcement funds were also used to procure vehicles and
communications, surveillance, and related equipment for border control and counter-narcotics
activities; fund infrastructure projects to enhance roads in inaccessible parts of FATA; fund an
Automated Fingerprint Identification System and National Criminal Database; and fund training
and equipment to expand law enforcement investigative skills and forensic capacities.

Nonproliferation, Antiterrorism, Demining, and Related Programs/Export Control and Related
Border Security assistance strengthened Pakistan's export control system and thus prevented
weapons of mass destruction and related technology transfers that raise proliferation concerns.
Nonproliferation, Antiterrorism, Demining, and Related Programs/Export Control and Related
Border Security funds are used for nonproliferation export control training addressing
legal/regulatory reform, export licensing systems, customs enforcement, general inspection,
weapons of mass destruction detection training for border control personnel, and procuring
specialized radiation/chemical detection equipment.

Nonproliferation, Antiterrorism, Demining, and Related Programs/Antiterrorism Assistance
funding for Pakistan enhances the capabilities of elite national police units responsible for
counterterrorism investigations and tactical operations. Nonproliferation, Antiterrorism,
Demining, and Related Programs/Antiterrorism Assistance trained the Special Investigation
Group and crisis response teams that were integral in making arrests after the December 2003
assassination attempts on President Musharraf and the May 2004 car bombs near the U.S
Consulate in Karachi.

Nonproliferation, Antiterrorism, Demining, and Related Programs/Terrorism Interdiction
Programs funding for Pakistan is being used to support the Personal Identification Secure
Comparison Evaluation System automated border control system. Funds were used to sustain
ongoing program operations and expand coverage to additional Pakistani ports-of-entry.

Measures to Alleviate Difficulties, Misunderstandings, and Complications in United States-
Pakistani Relations

The United States and Pakistan engaged in extensive consultations to ensure that U.S. foreign
assistance has the greatest long-term benefit for Pakistanis and enhances the country's ability to
counter terrorism. The United States participated in the annual Pakistan Development Forum,
which brought together the Government of Pakistan and bilateral and multilateral donors to
discuss Pakistan's development priorities and assistance needs. The United States holds regular

                                                                                       Page | 226
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 235 of 352




consultations with major donors including Great Britain, the European Union, Japan, the Asian
Development Bank, and the World Bank, to ensure that assistance to Pakistan is effectively
coordinated for maximum impact.

The USAID Federally Administered Tribal Areas (FATA) Development Program supported the
Government of Pakistan‘s FATA Sustainable Development Plan. The USAID program focused
on improving health, education, access to and availability of jobs, and capacity-building of
FATA institutions. In education, USAID is improving access and quality of education for
students by building and furnishing 62 primary, middle, and high schools; awarding scholarships
to enable 37 women from this area to attend a one-year, pre-service teacher education program;
and building or restoring water and sanitation facilities at 190 girls' primary schools and in 90
villages.

In health, USAID is improving the quality of drinking water, training health practitioners,
providing polio vaccines, and immunizing children. To date, the United States has conducted 13
polio eradication campaigns in the FATA. USAID is promoting competitiveness initiatives to
support both the marble and granite, and gems and jewelry sectors of the local economy, as well
as providing jobs, training opportunities, and access to micro loans. Finally, the program is
building the capacity of the FATA Secretariat and other Government of Pakistan institutions to
improve their ability to deliver services and ensure the sustainability of USAID‘s development
efforts in the region.

USAID GLOBAL EXPORT PROMOTION PROGRAMS

The Pakistan Initiative for Strategic Development and Competitiveness (PISDAC) project aimed
to increase the competitiveness of small- and medium-sized enterprises in the country. Sectors
currently covered under the project are gems, jewelry, dairy, horticulture, surgical supplies,
furniture, and marble granite. The project has focused on several prominent Pakistani industries
and formed six strategic working groups composed of business people from the industries that
develop sector-specific strategies.

USAID supported the Government of Pakistan's education reform strategy by: (1) strengthening
education policy and planning; (2) improving the skills and performance of teachers and
administrators; (3) increasing youth and adult literacy; (4) expanding public-private partnerships;
and (5) providing school improvement grants and involving parents and communities in public
schools.


5.3. Collaboration with Saudi Arabia

Steps to Institutionalize and Make More Transparent Government-to-Government
Relations

The United States-Saudi Strategic Dialogue, inaugurated in November 2005, has constituted a
high level institutionalized forum for coordinating U.S. and Saudi interests. The Strategic
Dialogue has consisted of six working groups focusing on human development, economy,

                                                                                      Page | 227
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 236 of 352




energy, consular affairs, military cooperation, and counterterrorism. These Strategic Dialogue
working groups have met periodically to address issues such as making government more
accountable and participatory, human rights, visas, child custody cases, and security cooperation.
Ministerial-level meetings, dealing with bilateral issues of strategic importance, have been held
as part of the Strategic Dialogue.

Intelligence and Security Cooperation to Counter Terrorism

The United States and Saudi Arabia have an ongoing dialogue on a full range of counterterrorism
issues, which include regular high-level discussions and close working-level collaboration. Saudi
cooperation is significant, and U.S. law enforcement and intelligence agencies have benefited
and continue to benefit from Saudi information and intelligence on individuals and
organizations. U.S. law enforcement agencies have provided counterterrorism training to Saudi
security services in both Saudi Arabia and in the United States.

Since May 2003, the Saudi government has killed or captured al-Qa‘ida‘s (AQ‘s) operational
Saudi-based senior leadership, as well as most of the network‘s key operatives and many of the
Kingdom‘s most wanted individuals. This effort has disrupted AQ‘s efforts to prosecute its
terrorist campaign against the Saudi government. In 2008, the Saudi government announced
plans to hold trials of individuals accused of involvement in terrorist activities inside the
Kingdom. Saudi security forces continued to target terrorists and their supporters, and, in 2007,
the Saudi government announced the arrest of more than 400 terrorists and their supporters,
including terrorist financiers and those advocating extremist ideology over the Internet. Saudi
officials claimed these arrests disrupted major attacks that were planned against Saudi
government and economic targets. During a July 2007 address to the Shura Council, Interior
Minister Prince Nayif bin Abdulaziz Al Saud stated that more than 9,000 suspected terrorists and
their supporters have been arrested since 2003 and more than 3,100 remained in custody.

Recognizing that financiers of terrorism are key actors that allow terrorist groups to operate, the
Saudi government continued to target such individuals and arrested 56 terrorist financiers and
prosecuted 20 in 2008. The United States continued to urge Saudi Arabia to take action against
additional key terrorist financiers and facilitators in the Kingdom. While the government has not
yet made operational a National Committee to oversee overseas charitable contributions, the
government has prohibited Saudi charities from sending funds abroad until the Committee is
established. Saudi Arabia took action against suspected terrorist financiers by freezing their
accounts and confiscating their assets. The Saudi government has frozen assets and accounts
belonging to individuals designated by the 1267 committee, and also imposed the required travel
ban on these individuals.

Grand Mufti Sheikh Abdulaziz al-Sheikh, Saudi Arabia‘s preeminent religious figure, made
strong statements warning Saudis to be cautious when making charitable contributions, and the
government continued to closely monitor charitable giving by Saudis. The government also
implemented new customs regulations that restrict the free flow of money, precious metals, and
gems across its borders.




                                                                                       Page | 228
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 237 of 352




Saudi Contributions to Stability in the Middle East and the Islamic World, including the
Middle East Peace Process; Eliminating Support for Extremist Groups

Since ascending to the throne, King Abdullah has followed a more activist foreign policy,
offering Saudi assistance and support in efforts to resolve regional crises in Lebanon, Sudan, and
Somalia; fostering Israeli-Palestinian peace efforts; and increasing Saudi diplomatic engagement
around the world. In particular, he has pursued an Interfaith Dialogue Initiative to encourage
religious tolerance on a global level, which was endorsed in a November 2008 session of the UN
General Assembly.

Saudi Arabia has strengthened its border controls and security and, in particular, its border with
Iraq to address travel by Saudis to Iraq to join terrorist groups fighting against Coalition Forces
and the travel of non-Saudis through Saudi Arabia. The Saudi government announced a project
to secure its border with Iraq as part of its larger border modernization program. The project will
increase physical barriers and electronic surveillance of the northern border. In the interim, the
Ministry of the Interior has deployed additional forces to the border area and has been successful
in interdicting illicit movement of persons and equipment across the Saudi-Iraq border. The
Saudi government announced the arrest of several hundred individuals who were planning to
travel to Iraq or were actually en route, and increased its security cooperation with the
Government of Iraq.

Senior Saudi leaders, including King Abdullah and Interior Minister Nayif, made strong
statements against Saudis traveling to Iraq to join terrorist groups. Grand Mufti Abdulaziz al-
Sheikh also issued a religious edict urging Saudi youth not to travel to Iraq to join terrorist
organizations. This edict was repeated by other senior Saudi religious leaders as well.

The Saudi government continued its aggressive campaign to undercut the extremist ideologies
that underpin support for terrorism and terrorist groups. In 2008, the Saudi government
announced plans to hold trials of terrorism suspects to publicly discredit extremist ideology. The
government published a list of 85 most-wanted terrorism suspects, along with a campaign to
emphasize that these individuals were practitioners of ―deviant ideologies. Its publicity campaign
also included using print media ads, billboards, text messages, and the Internet to oppose
extremist thought. The government continued to monitor speeches and writings of religious
leaders closely to ensure they do not advocate extremism and to conduct re-education training for
religious leaders. Those who violate government decrees and regulations were fired or
reassigned. In an effort to prevent unauthorized preaching, the Saudi government has taken steps
to issue identification cards to imams authorized to speak in mosques. The government has
stepped up its efforts to delegitimize the extremist ideologies that glorify terrorism and undercut
the so-called Islamic underpinnings of these beliefs. Senior Saudi leaders have made strong
statements criticizing the extremist ideology espoused by many terrorists as evil and ―un-
Islamic.‖

The government also operated a rehabilitation program designed to re-educate those arrested for
supporting extremism or terrorism, including Saudis formerly held at the Guantanamo Bay
detention facility. The program was designed to reintegrate individuals into society and includes
educational, social, and religious components to undermine extremist messages and foster a more

                                                                                       Page | 229
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 238 of 352




tolerant attitude. The program builds on family and tribal relations to reinforce the message and
speed the reintegration process. Those who complete the program and show evidence of having
been rehabilitated are eligible for consideration for release from custody, though not before they
have served any prison sentence for their previous crimes. Employment, coupled with tribal and
family reintegration, including marriage, in some cases, are important components of the post-
release program, as are monitoring and follow-up by both extended families and the Saudi
government. More than 1,000 Saudis have completed the program and the Saudi government
states that the recidivism rate is very low. The USG is following the progress of this program
closely, both to understand the program and monitor rates of recidivism, and will not hesitate to
raise any concerns with the Saudi government.

The United States continued to urge the Saudis to make progress on revising their textbooks to
remove hateful and intolerant references and to reform its educational system. Senior Saudi
officials have acknowledged the need to combat extremism by addressing comprehensive
education reform. In November 2006, the King Abdul Aziz Center for National Dialogue held
the Sixth National Dialogue Forum in Al-Jawf called ―Education: Reality and Promises.‖ The
Dialogue produced a ―road map‖ for educational reform that included revision of textbooks,
curricula, and teaching methods to promote tolerance. The Saudi government continued its
National Campaign to Counter Terrorism, which includes publications, lectures, and workshops
intended to educate school-age girls and boys about the evils of terrorism. Additionally, the
Ministry of Education recently issued a new regulation that allows only Ministry-approved
summer camps to operate.

Political and Economic Reform in Saudi Arabia and in Muslim Communities Worldwide

King Abdullah continued to pursue an incremental reform policy that aims to achieve a more
tolerant society. Saudi Arabia is a conservative country and some societal elements are wary of
this policy. The undercurrent against reform remains strong, albeit muted, and the government
continued to move slowly in easing many social restrictions. The United States has encouraged
the Government of Saudi Arabia to make legal, economic, political, and social reforms, with
progress in such areas as local governance, economic reform, and religious and social freedoms.

The Saudi government has taken some steps to devolve power. In 2007, King Abdullah granted
increased authority to the Majlis al-Shura, the Consultative Council, which can now offer some
oversight on government actions and has the authority not only to review laws proposed by the
Council of Ministers but to propose laws. King Abdullah also established an Allegiance Council
to institutionalize the selection of future Crown Princes via a process to formally ratify the
King‘s candidate for a successor. The United States will continue to urge the Government of
Saudi Arabia to promote political participation, increased transparency, and accountability in
government.

Recognizing the need to better prepare Saudis for the challenges of the 21st century and to
address some of the root causes of extremism, King Abdullah has directed a major overhaul of
the Saudi education system. Total educational spending at all levels ($33 billion) represented
25% of the entire national budget. Saudi Arabia is now in the third year of a six-year $2.4 billion
program to reform its primary and secondary educational system, which includes incorporating

                                                                                       Page | 230
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 239 of 352




an updated and modernized curriculum, updated teacher training, and new textbooks. It
continued granting increasing independence to private schools in matters of curriculum. The
government is awarding tens of thousands of scholarships for Saudi students to study in Western
countries (the largest number of students are going to the United States) and expanding the
numbers and striving to improve the quality of colleges and universities, both state-run and
private.

While Saudi Arabia continued to have a society strictly segregated by gender, women‘s rights
and opportunities have increased. Saudi women are joining the workforce in larger numbers and
there have been efforts to rein in the Mutawwa‘in (religious police) and apply official sanctions
for extremist acts. Recent government initiatives to allow women to stay alone at hotels and
comments about granting women the right to drive have generated resistance among religious
and social conservatives, but have demonstrated the King‘s commitment to moving forward,
albeit slowly, on women‘s rights.

The United States sponsors a variety of initiatives focused on increasing our engagement with
Saudi society at all levels and promoting a positive view of the United States among Saudi
citizens. Initiatives have included enhanced State Department educational, exchange, and
outreach programs, including: reaching under-served audiences and remote areas with the
International Visitor Leadership Program, English language training programs for youth
(ACCESS and the Youth Exchange and Study Program), English language teacher training,
leadership seminars for female university students, promotion of legal studies among women,
and active collaboration with Saudi scholarship programs and individual students to promote
U.S. higher education and to better prepare Saudi students for U.S. study.

Oil prices averaging $100 per barrel over the course of 2008 resulted in a budget surplus of close
to $130 billion. Saudi Arabia continued to invest heavily in social development and large
infrastructure projects and has supported investments to diversify the economy away from
petroleum and the petrochemical industry. The Kingdom announced plans to establish six
Economic Cities, including the King Abdullah Economic City, to provide regional anchors to
spur economic diversification and to move into greater value-added manufacturing.

Ways to Promote Greater Tolerance and Respect for Cultural and Religious Diversity in
Saudi Arabia and Throughout Muslim Communities Worldwide

In November 2008, the Secretary of State re-designated Saudi Arabia a ―Country of Particular
Concern‖ pursuant to the International Religious Freedom Act. This is an important element of
our bilateral dialogue with the Saudi government. The United States is working to promote
religious and cultural tolerance in Saudi Arabia and to counter the spread of extremist ideology
through high-level engagement and exchange programs aimed at reaching key population
groups.

On April 25, 2005, following the visit of then-Crown Prince Abdullah to Crawford, Texas, the
United States and Saudi Arabia issued a joint declaration noting that ―future relations must rest
on a foundation of broad cooperation. We must work to expand dialogue, understanding, and


                                                                                       Page | 231
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 240 of 352




interactions between our citizens.‖ The declaration noted that such cooperation would include
programs designed to:

– Increase the number of young Saudi students traveling and studying in the United States;
– Increase military exchange programs so that more Saudi officers visit the United States for
military training and education; and
– Increase the number of Americans traveling to work and study in Saudi Arabia.

In 2005, Saudi Arabia initiated a scholarship program to increase the number of young Saudi
men and women pursuing undergraduate and graduate studies in the United States. By 2008,
more than 18,000 Saudis were studying in the United States on Saudi government scholarships.

Ways to Assist Saudi Arabia in Reversing the Impact of Financial, Moral, Intellectual, or
Other Support to Extremist Groups in Saudi Arabia and Other Countries, and to Prevent
this Support from Continuing in the Future

The United States and Saudi Arabia worked closely together to combat terrorism in Saudi Arabia
and abroad. The United States continued to urge the Saudi government to more vigorously
pursue and prosecute terrorist financiers, and offered training to the Government of Saudi Arabia
to help increase its capacity to detect and disrupt terrorist financing efforts.

While the Saudis have not yet made operational a High Commission for Charities to oversee all
charities in Saudi Arabia, the government has imposed a ban on domestic charities sending
money overseas except through this Commission. All international charitable work is carried out
through Saudi government agencies such as the Saudi Fund for Development or the Red
Crescent Society.

The United States and Saudi Arabia have worked together in the past to designate individuals
and entities jointly at the UNSC 1267 Committee. To combat terrorist financing, Saudi Arabia
has instituted new anti-money laundering and counterterrorism finance laws and regulations
including removing charity boxes from mosques, restricting the amount of cash that can be
carried into or out of the Kingdom without disclosure, and establishing a Financial Investigations
Unit (FIU) in the Ministry of Interior to analyze money-laundering cases and to eventually
consolidate all counterterrorism financing operations, both analysis and investigations. Saudi
Arabia needs to continue to take steps to exercise oversight of fundraising activities in the
Kingdom and Saudi charitable activities abroad.


5.4 Combating Violent Extremism

The United States recognizes that the global and generational challenge of countering violent
extremism requires marginalizing violent extremists and undermining their effort to exploit
religion to rationalize their acts of terror. While it is important to recognize that not all extremists
are Muslim, we cannot ignore the large number of extremists who have distorted Islam to
promote terrorism.


                                                                                           Page | 232
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 241 of 352




Tools to Accomplish Such Goals

The United States advances these strategic objectives by:

       Amplifying credible mainstream Muslim voices.
       Engaging foreign publics to explain American policies and debunk the myths about
       America and Islam
       Creating networks of like-minded mainstream thinkers
       Creating organic initiatives that go to the heart of the ideological appeal. This component
       of Public Diplomacy is not simply trying to ―win the hearts and minds‖ of Muslim
       communities. Our interest is in helping these communities acquire credible alternatives to
       the violent extremists. Thus, the key measure is not whether they ―like‖ America.

Learning about the United States through experience, is important. The United States is
promoting increased exchanges. The significance of people-to-people exchanges has never been
more clear or compelling. The 9/11 Commission report recognized the essential contribution
exchanges make to national security. The National Intelligence Reform Act of 2004 reaffirmed
the importance of America's commitment to exchanges.

The United States is expanding educational opportunities, both for study in the United States and
for English language training. English language programs not only provide crucial skills but also
open a window to information about the United States, its people, and its values. Education USA
advising centers at U.S. embassies and affiliated organizations promote U.S. higher education
opportunities, including English language study, to prospective international students in the
region. Americans must also better educate themselves about the world. The National Security
Language Initiative is encouraging more Americans to study critical languages such as Chinese,
Russian, Hindi, Persian, and Arabic.

Responding to and quickly debunking misinformation, conspiracy theories, and urban legends is
crucial for success in the struggle of ideas. That is a key objective of the State Department‘s
Digital Outreach Team, whose members post comments on well-trafficked Arabic, Persian, and
Urdu language blog sites. Additionally, State‘s america.gov website contains articles debunking
false stories about the United States and a blog ―Rumors, Myths, and Fabrications‖ is devoted to
this issue.

The Internet, radio, television, and video products remain powerful tools for bringing America's
foreign policy message to worldwide audiences. The State Department produces a wide array of
print and electronic materials describing for foreign audiences, in their own languages, the need
to counter those who have committed or wish to commit violent acts, as well as achievements
made in this area.

The State Department's premier web page to explain U.S. counterterrorism policy is Confronting
Terrorism, featured on the America.gov web site. The site is listed among the top 10 of more
than 200 million sites in a Google search for the terms "terrorism U.S.‖ At least 133 w
                                  featuring articles, texts, and transcripts from key policymakers,
this site provides valuable links to the Electronic Journals series, the National Strategy for

                                                                                       Page | 233
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 242 of 352




Combating Terrorism, the list of designated Foreign Terrorist Organizations, and the State
Department's annual Country Reports on Terrorism.

Strengthening and empowering the voices most credible to speak out in favor of non-violence,
respect for rule of law, and the compatibility of Islam and democracy, is central to our efforts.
Providing Muslim youth with credible alternatives to messages coming from violent extremists is
critical. We are doing this in new ways using a light U.S. government footprint.

The American people are one of public diplomacy‘s greatest assets. Empowerment of individuals
and groups from all walks of life is a key aspect of the Department's public diplomacy efforts.

We recognize this will require a long-term effort spanning years and generations. For that reason,
we are placing increased emphasis on programs directed at younger audiences, including
undergraduate and, in select cases, high school students.

The U.S. government's assistance programs, administered through USAID, the Middle East
Partnership Initiative, the Millennium Challenge Corporation, and other U.S. entities, advance
U.S. interests in this area through programs to increase access to education, improve health care,
and empower people to build better lives. Civic engagement is an important component.
Assistance programs to strengthen and professionalize independent media and civic society
contribute to opening the "marketplace of ideas," as well as supporting development and reform
across the board. (More information on these programs can be found in this chapter.)

The Ambassador’s Fund for Counterterrorism. The State Department‘s Office of the
Coordinator for Counterterrorism has developed a strategic communication team to address the
―soft‖ side of counterterrorism. The Ambassador‘s Fund for Counterterrorism funds innovative
activities and programs that aim to shift the perceptions of target audiences, undermine the
enemy‘s image, delegitimize extremist ideologies, and diminish support for violent extremism.
In 2008, it funded 17 programs across all geographical regions (representing a total of $750,000).

Programs have included:
      Promoting Civic Engagement and Community Law Enforcement by Moroccan Youth.
      Affecting Institutional Change in Madrassa Schools in Bangladesh.
      Empowering Women against Religious Violence in India.
      Launching the Creation of a European Minority Media Network.
      Supporting De-radicalization Among Incarcerated Terrorists in Indonesia.

Iran Programs

The United States appropriated $66 million in FY-2006 supplemental funds and almost $60
million in FY-2008 funds for civil society development, broadcasting, and exchange programs
related to Iran, as well as efforts to explain U.S. policy objectives to the Iranian people.

Benchmarks for Measuring Success and Linking Resources to Accomplishments



                                                                                      Page | 234
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 243 of 352




In 2004, State established the Public Diplomacy Evaluation Office (PDEO). Its mandate was to
evaluate all major public diplomacy and exchange programs individually as well as provide an
overall strategic framework for public diplomacy assessment. This function was modified in
July 2008 with the creation of the Evaluation and Measurement Unit (EMU) within the Office of
Policy, Planning, and Resources for Public Diplomacy and Public Affairs. The Evaluation &
Measurement Unit builds accountability and improves the effectiveness of U.S. mission public
diplomacy activities worldwide through program evaluation that include the application of
rigorous data collection methods and innovative analytical approaches. The EMU evaluates U.S.
mission public diplomacy programs, products and initiatives, and educational and cultural
exchange programs supported by core operating funds, primarily carried out by the Bureau of
International Information Programs (IIP) and U.S. overseas missions.

Organizations as diverse as the Peace Corps, Department of Defense, the British Council, the
World Bank, and non-profits in Italy, Japan, and the Netherlands have all consulted with PDEO
and EMU on how to measure public diplomacy activities.

The measures of performance and accountability used by public diplomacy are based upon
recognized social and behavioral science methodologies and include measuring changes in
audience attitudes (knowledge, skills, perceptions, and understanding), behavior, and condition.

Examples include:
      Improved or increased understanding of the United States, its policies and values;
      Initiated or implemented "positive" change within an individual's organization (positive
      referring to changes that support U.S. ideals and values);
      Reduction in level of anti-American sentiment among key foreign audiences;
      Program participant (key/target audience) satisfaction scores of public diplomacy
      programs and public outreach activities, and
      Institutional partnerships and linkages and on-going collaboration.

Participation in International Institutions for the Promotion of Democracy and Economic
Diversification

The United States is a leading participant in many international organizations, such as the United
Nations and NATO. We also play a leading role in other initiatives, such as the Forum for the
Future and the Community of Democracies, which stimulate cooperation with other nations to
advance the agenda of freedom. For the first time since its creation in 2000 and in response to
U.S. government recommendations, the Community of Democracies created regional dialogues
which brought together representatives from governmental and non-governmental organizations
from each region to discuss the challenges and solutions unique to their areas. We will continue
to seek opportunities to build on the momentum coming out of the April ministerial, particularly
in support of the Forum for the Future and the Broader Middle East and North Africa (BMENA)
processes.




                                                                                      Page | 235
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 244 of 352




Outreach Through Broadcast Media
This section is provided by the Broadcasting Board of Governors (BBG)

Broadcasting Board of Governors Initiatives: Outreach to Foreign Muslim Audiences

Overview. The Broadcasting Board of Governors (BBG) promotes freedom and democracy and
seeks to enhance understanding through the broadcast of unbiased news, and information about
America and the world to foreign audiences. Since September 11, this mission has become more
critical among Muslim audiences and BBG programming has expanded accordingly. The result
of BBG efforts, detailed below, has been to boost weekly audiences in Muslim-majority
countries or regions from under 15 million a week five years ago to over 70 million today.

Four of the five broadcast entities under the supervision of the Board, the Voice of America, the
Middle East Broadcasting Networks, Radio Free Europe/Radio Liberty, and Radio Free Asia,
provide programming for Muslim audiences. From 24-hour broadcasting to large Muslim
populations in the Middle East and South Asia, to programs heard by Muslim audiences in
Indonesia, Thailand, Russia, and Russian-speaking Central Asia, BBG programs are serving
Muslim audiences and promoting U.S. foreign policy goals.

A number of new or expanded broadcasts reflect the continued urgency of the broadcast
priorities associated with U.S. counterterrorism efforts. For example, the programs of the Middle
East Broadcasting Networks, Radio Sawa and Alhurra Television, are broadcast 24 hours a day
in Arabic and reach audiences in 22 countries in the Middle East and Europe. In 2008, Persian
News Network broadcast 24 hours per day into Iran, up from only eight daily broadcast hours in
2006. RFE/RL‘s Radio Farda also broadcasts 24/7, targeting a younger Iranian audience with a
mix of music and information programs. The BBG‘s Arabic and Persian 24/7 broadcast products
reach audiences in the broadcast media they prefer: radio, television, and the Internet.

To reflect the nation‘s critical foreign policy priorities since September 11, 2001, BBG‘s
broadcast resources have shifted from areas of the world where the local media are increasingly
free and strong to the Middle East and Central and South Asia. VOA has reduced its broadcasts
to Europe, strengthening its focus on Iran, Afghanistan, Indonesia, Pakistan, and other critical
nations. Eighteen of RFE/RL‘s broadcast languages, almost two-thirds of the total, are directed
to countries or regions where the majority populations are Muslim. RFE/RL broadcasts to Iran,
Iraq, Afghanistan, Azerbaijan, Bosnia, Kosovo, Kazakhstan, Kyrgyzstan, Tajikistan,
Turkmenistan, and Uzbekistan; as well as the majority Muslim populations of Tatarstan,
Bashkortostan, and the North Caucasus in the Russian Federation.

The BBG‘s research indicates that these new programs resonate with audiences and are drawing
listeners and viewers, even in environments where listening or seeking access to satellite
broadcasts may be illegal. Telephone surveys conducted in Iran indicate that the BBG‘s Persian
language programming reached 29 percent of Iranians on a weekly basis.

Programming in other key areas with large Muslim populations provides relevant news and
information to audiences who otherwise might not have access to unbiased reporting on key U.S.
government policy statements and reporting on local or international news. VOA‘s Urdu

                                                                                      Page | 236
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 245 of 352




language service has expanded its broadcasts to Pakistan, and Pashto language broadcasts target
the Waziristan region. Both VOA and RFE/RL provide blanket news and information coverage
to Afghanistan in the Dari and Pashto languages. RFE/RL is the most popular radio station for
news in Afghanistan; over 56% of Afghan adults now listen to or watch one or more of BBG‘s
various broadcasts for that country at least once a week.

The agency‘s broadcast strategy focuses on building program reach and impact within the
Islamic world with thematic content, which includes facilitating citizen discourse, engaging the
world in conversations about America, and helping audiences understand the principles of
democratic societies. Technical aspects emphasize enhanced program delivery and employ
modern communication techniques. The rigorous use of research about audience and broadcast
environments, more frequent program review and oversight, and more compelling broadcast
formats that will resonate in competitive but critical international markets and are crucial to this
strategy. BBG broadcasters provide unbiased comprehensive news and information as mandated
under the U.S. International Broadcasting Act.

During the past year, the agency‘s extensive journalistic resources reported on the regional
political, military, and economic issues facing our listeners, as well as U.S. and international
news. The U.S. elections provided a unique opportunity to showcase the democratic process in
action, as well as the smooth transition of power from the Bush to the Obama Administration.
BBG correspondents in the United States and around the world contributed to coverage available
in 60 languages, providing program perspectives that were often lacking in media outlets abroad.
Live, simultaneous interpretation of Congressional hearings, election debates, and Presidential
speeches, such as the State of the Union, allowed Muslim audiences to hear our nation‘s official
policies, as well as the deliberations that led to the adoption of those policies.

To deliver program content, the agency continued to make aggressive strides in using new
technologies, both to combat jamming and to capture new audiences through web and other
communications tools. Comprehensive Internet sites are vital tools for each BBG language
service, and the use of webchats, blogsites, and other attractive Internet applications have been
expanded as the Internet becomes an increasingly viable information medium in both open and
closed societies. The Internet offers an exciting transmission opportunity to countries such as
Iran, where the BBG‘s traditional broadcast technologies are jammed or blocked. Through the
use of proxy sites and daily emails of news summaries, VOA Persian and Radio Farda bypass the
Iranian government‘s censorship tools. Radio Farda‘s enhanced website has improved the flow
of information to viewers and increased opportunities for interactivity with audiences.

In 2008, traffic to VOANews.com increased 47 percent from a year earlier to nearly 117 million
visits. At least 25 percent of this traffic originated in Iran, while significant segments also came
from China, Indonesia, Pakistan, India, Afghanistan, Nigeria, Turkey, and Russia.

In addition, the BBG‘s use of social media to distribute news and information and to engage
audiences in dialogue bodes well for the future. Blogs on Iranian issues, Russian politics, U.S.
politics, and African music attracted visitors to VOA content, both on VOANews.com and on
other sites. New, branded pages on YouTube, Facebook, and Twitter offered another means for
audiences to find VOA content. On YouTube alone, there have been more than two million

                                                                                        Page | 237
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 246 of 352




views of VOA videos; much of this content was posted by VOA services targeting Muslim
audiences. VOA also offers podcasts of audio and video programs on i-tunes.

VOA created a special U.S. election site that attracted traffic from more than 200 countries and
resulted in many users joining an online VOA community, where they shared photos, asked
questions and provided comments. Large numbers of users originated from China, India,
Indonesia, Pakistan, Saudi Arabia, Nigeria, Turkey, Malaysia, Egypt, and Afghanistan.

For Arab audiences, Radio Sawa has an all-news Arabic-language website that communicated
with the youthful technologically-savvy population in the Middle East. RadioSawa.com has
shown tremendous growth since its inception in 2003. Some of the unique features on the
website included live streaming, recorded audio programs, news update features, and continuous
breaking news. Other unique features include daily interviews with important newsmakers and
Sawa Magazine, a variety journal featuring technology, science, health, movies, and unusual
events. In 2008, Alhurra increased its web presence, by streaming its programming at
www.alhurra.com. In addition, Alhurra archives two months of programming on the website.

As the BBG‘s various Internet platforms continued to grow in popularity, however, hackers
sought opportunities to exploit infrastructure and security vulnerabilities. In April, RFE/RL
Internet sites in Iran, Russia, Azerbaijan, Tajikistan, Kosovo, Macedonia, Bosnia, and Belarus
were targeted by a massive distributed denial of service attack (DDOS).

The Middle East

Arabic Broadcasting. To effectively communicate with the large, predominantly young
audiences in the Middle East, the BBG launched Radio Sawa in 2002, a 24/7 network of stations
specifically designed to reach the large segment of the Arabic-speaking population under the age
of 35. In 2008, Radio Sawa continued to broadcast objective, authoritative, comprehensive, and
timely news about the Middle East, the United States, and the world. In addition to 325
newscasts per week, Radio Sawa offered discussion and informational programs such as the
popular Sawa Chat interactive feature and the Free Zone, a weekly review and discussion of
democracy and freedom as they relate specifically to the Middle East. Feature programs
encouraged discussion of key social and political issues in a manner very different from
indigenous Arab media.

Radio Sawa broadcasts on FM in:
       Morocco (Rabat, Casablanca, Tangier, Meknes, Marrakesh, Agadir, and Fes)
       Jordan (Amman and Ajlun)
       the Palestinian Territories (Ramallah and Jenin)
       Kuwait (Kuwait City)
       Bahrain (Manama)
       Qatar (Doha),
       U.A.E. (Abu Dhabi and Dubai)
       Iraq (Baghdad, Nasiriya, Basra, Mosul, Kirkuk, Sulimaniya, Fallujah, Ramadi, Al-Hilla,
       Tikrit, Amara, Najaf, Samawa, and Erbil)
       Lebanon (Beirut, North Lebanon, South Lebanon, and Bekaa Valley)

                                                                                      Page | 238
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 247 of 352




       Djibouti

Radio Sawa expanded its FM coverage in Iraq by adding FM transmitters in Fallujah, Ramadi,
and Tikrit. Radio Sawa also broadcasts on medium wave to Egypt, Yemen, Saudi Arabia, and
throughout Sudan, and is available on Arabsat, Nilesat, and Eutelsat satellite systems.

Building on the success of Radio Sawa, the BBG launched Alhurra Television in 2004, covering
22 countries in the Middle East via the same satellites used by major indigenous Arabic
channels. In the five years Alhurra has been broadcasting, it has provided in-depth coverage of
historic events, such as elections in the U.S. and the Middle East and continuing developments in
the Middle East peace process. Alhurra is a consistent leader in its reporting and analysis on
democratic trends in the Middle East, garnering a reputation for comprehensive coverage.

In December 2008, when fighting broke out in Gaza, Alhurra broadcast live reports from
correspondents in Israel and Gaza. Extensive breaking news coverage and expert analysis from
Washington provided an American perspective. Through objective and accurate reporting,
Alhurra has been an example of a free press to the region and has become a trusted source of
news for its estimated 26 million weekly viewers.

Alhurra provided insights into life in America and the American system of government. It is the
only Arabic-language network to have dedicated correspondents at the White House, State
Department, Congress, and the Pentagon. During the presidential elections, Alhurra provided
daily coverage of the candidates and the issues that impacted the U.S. election process,
presenting a compelling platform for showcasing the political institutions of the United States.

Alhurra carried extensive live news coverage of events and speeches by U.S. senior officials.
The network augments its regular news coverage of the U.S. through its current affairs programs,
such as Inside Washington, which takes viewers behind the scenes of the political process in
Washington with guests such as Supreme Court Justice Antonin Scalia, Secretary Margaret
Spellings, and New York Times columnist Thomas Friedman. Alhurra‘s program on women‘s
rights, Musawat (Equality), came to America to profile five influential and successful women
including former Secretary Donna Shalala, American Red Cross Chairman Bonnie McElveen
Hunter, and former Chairman and CEO of Hewlett-Packard, Carly Fiorina.

Alhurra also produces programs that provide a forum for discussion on sensitive issues such as
women‘s rights and human rights. Current affairs programs, such as Women’s Views, are unique
in the region's media. Hosted by four women from different backgrounds, the program airs free
discussion on social and political issues that are largely regarded as taboo in the region.
Alhurra‘s Eye on Democracy focuses on democratic efforts and human rights concerns
throughout the Middle East.

Throughout its five-year history, Alhurra has provided a forum for discussion of important topics
by a wide variety of experts and voices of moderation. Its talk shows, roundtables, and
documentaries have routinely tackled vital topics that are not addressed on many other stations in
the region, including the struggle for human rights, the position of women in Arab society,
religious freedom, freedom of the press, and freedom of expression.

                                                                                      Page | 239
       Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 248 of 352




Radio Sawa and Alhurra Television now reach a total audience of 35 million adults 15 and older,
according to international research firms such as ACNielsen. The surveys show that despite high
levels of anti-American sentiment throughout the region, both Alhurra and Radio Sawa are
regarded as credible sources of news and information by their audiences.

In September, the Middle East Broadcasting Networks began broadcasting a new all-news and
information program to Darfur, Afia Darfur. The daily 30-minute program focuses on the latest
news from Sudan and the plight of displaced people in Darfur and eastern Chad. Broadcasting on
shortwave radio, the program includes interviews with American officials, human rights experts,
Sudanese experts, and NGO representatives. Afia Darfur also incorporates interviews with
internally displaced people living in Darfur, providing them with an opportunity to speak out
about the humanitarian crisis. Additionally, the program addresses how the Western press is
covering Darfur; as well as examining its rich history and cultural background.

Arabic in Europe. Since August 2006, Alhurra Europe has brought the best programs of
Alhurra and Alhurra-Iraq to the Arabic-speaking population in Europe. Alhurra Europe can be
seen on the Hotbird satellite system that reaches all of Europe.

Iraq

Alhurra Iraq, a dedicated television stream to Iraq containing more concentrated news and
information to and about Iraq, began broadcasting in April 2004. Through satellite and terrestrial
transmission, Alhurra has gained a strong foothold in one of the most competitive TV
marketplaces in the world. In 2008, Alhurra-Iraq added another terrestrial channel in Tikrit
(channel 33) bringing the total number of terrestrial channels in Iraq to four (including Basra,
Baghdad, and Mosul.) Alhurra‘s goal is to help its viewers make educated and informed
decisions about political, social, and economic events.

RFE/RL's Radio Free Iraq (RFI) continued to provide the Iraqi people with breaking news and
in-depth coverage of developments in Iraq and the Middle East. Because RFI is a surrogate
broadcaster, the Iraqi people see it as ―their radio.‖ RFI appeals to a wide spectrum of listeners in
Iraq by covering the most significant political issues in the country, including daily coverage of
the activities of the Iraqi Cabinet and Parliament. RFI‘s extensive network of freelance reporters,
based in the Baghdad bureau, risk their lives to bring objective news to their compatriots.

This past year, Radio Free Iraq focused on subjects such as efforts to secure and restore order in
Basra, Iraq‘s second largest city; the role of U.S. forces in Iraq; relations with Iraq‘s neighbors,
including Iran, and the U.S. presidential election and its meaning for Iraqis. RFI gave ample
coverage to the Iraqi political agenda, including reform of the Al-Maliki Cabinet, the relationship
between the central government and Kurdistan's Regional Government, debates on Iraqi
sovereignty, reform of political institutions, and preparations in the run up to the provincial and
local elections. The Service also followed Iraqi cooperation with Turkey to curb PKK activities
against the Turkish military from Iraqi territory. RFI spotlighted various human rights issues
such as women‘s rights, the fate of Iraqi prisoners in neighboring countries, and the rights of


                                                                                        Page | 240
       Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 249 of 352




journalists. RFI broadcast interviews with numerous top Iraqi officials and politicians, including
Interior Ministry Spokesman Abdel Karim Khalaf and Foreign Minister Hoshyar Zebari.

In April, RFE/RL analyst Daniel Kimmage released The Al-Qa’ida Media Nexus, a study on the
nexus of ties and coordination between the global network of al-Qa‘ida (AQ) affiliates, arguing
that the marketing techniques that catapulted AQ to worldwide fame are quickly becoming
obsolete as user-created content sweeps the Web. The study provided an overview of the hidden
structures that disseminate AQ's claims and ideas, giving readers a conceptual vocabulary to
describe this guerilla media network in order to clarify discussion on how best to counteract its
influence. ―Fight Terror with YouTube‖, an op-ed by Kimmage also appeared in The New York
Times on June 26.

VOA’s Kurdish Service. Broadcasting four hours of daily radio programming, VOA's Kurdish
Service remained highly popular among Kurds in Iraq. According to surveys conducted by
InterMedia Research, VOA occupied a unique position among Iraqi Kurds. It is the only major
international broadcaster offering programs in the two main Kurdish dialects, Kurmanji and
Sorani. VOA Kurdish focused on the Iraqi scene through a network of stringers, and with special
programs and call-in shows devoted to combating extremism inside the country and in the
surrounding region. Special coverage highlighted the debate among Kurds on the role of Islam in
the regional and national constitutions of Iraq. Some of the topics discussed in VOA Kurdish
special programming included the observance of Muslim holidays in the United States, Muslim
students in U.S. colleges, and the role of religion in U.S. politics.

Iran

VOA’s Persian News Network. As noted above, broadcasting to Iran remained a key BBG
priority. VOA‘s Persian News Network (PNN) has seen large audience growth, with one in four
adults watching the broadcasts weekly. The seven-hour television program block opens with
Today in Washington, a brief look at the latest news developments in Washington. Other original
programming includes:

           Today’s Woman, a one-hour program features influential women from around the
           world discussing social issues, medical themes, human rights, the law, sports, and
           business.

           News and Views, PNN‘s 2-hour flagship news program features live interviews and
           news coverage of the latest worldwide headlines.

           Roundtable with You, a talk show with expert guests who discuss current events,
           politics, popular culture, and global health. Viewers and listeners from Iran and
           around the world participate in the show via phone calls and e-mails.

           Late Edition, which begins with a close look at the day‘s top story. This program is
           targeted to a younger demographic and features segments on Iran‘s student
           movement, health, technology, sports, entertainment, and culture.


                                                                                      Page | 241
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 250 of 352




           NewsTalk, a journalists‘ roundtable discussion program that features an examination
           of the day‘s top stories and an in-depth look at issues relating to Iran.

PNN‘s achievements during 2008 included numerous high-value interviews, extensive on-the-
scene coverage of the U.S. Presidential election, and an aggressive, expanding use of the PNN
website to engage Iranian audiences. Key guests included U.S. Ambassador to Iraq Ryan
Crocker, General David Petraeus, Nobel Peace Prize laureate Shirin Ebadi, and exiled Iranian
student movement leader and human rights activist Ahmad Batebi.

PNN‘s reporters deployed to the sites of the U.S. Presidential debates, the Democratic and
Republican conventions and to the election night camps of both the Obama and McCain
campaigns in Chicago and Phoenix to provide immediate and close perspectives on the race to
the White House. Following the election, PNN invited its audience to email its messages for the
new President-elect. The hundreds of messages received were posted on PNN‘s website and
shared with the new Transition Team.

Radio Farda. As of July 7, 2008, RFE/RL assumed sole managerial oversight of Radio Farda,
continuing 24-hours a day broadcasting to Iran. RFE/RL and the Voice of America had jointly
operated Radio Farda since its inception in December 2002. With increased funding, Radio
Fardo has supported the addition of larger blocks of news and information in its tradition as a
"surrogate" broadcaster, presenting news about the country to which it broadcasts. Current
broadcasts include over eight hours of daily news and information programming. Radio Farda
finds direct sources of information within Iran in spite of the challenging environment for
journalism.

Iranians turned to Radio Farda and its website for round-the-clock breaking news on stories of
global interest, such as Iran‘s nuclear program; Iran‘s economic climate and unemployment; and
human rights abuses. Radio Farda devoted substantial coverage to the March 14 parliamentary
elections in Iran. Before the vote, Farda broadcast a weekly program entitled Elections Under the
Magnifying Glass. A separate program, Fresh Glance, provided Iranian youth with a forum to
discuss the elections.

To enhance its program offerings, Radio Farda launched a new roundtable program called Your
Voice is Farda's Voice. The program invited listeners to discuss a variety of social and political
issues, with the goal of increasing interactivity by giving listeners a platform to freely express
their views. During the first program, listeners from Tehran, Shiraz, and Kurdistan discussed
sanctions and criticized the Iranian government for mismanaging the economy. In summer 2008,
Radio Farda launched a new program devoted exclusively to women‘s issues. The weekly
journal The Other Voice, investigated women‘s issues from theoretical and historical points of
view, and analyzed current events related to women.

Radio Farda reaches significant audiences in Iran, in spite of the government‘s consistent
jamming. Radio Farda has the highest weekly reach rate, 4.3 percent according to the January
2008 national telephone survey of Iran, of any international radio broadcaster, double that of the
BBC‘s Persian service.


                                                                                      Page | 242
         Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 251 of 352




Radio Farda‘s website continued to show growth. The website has a variety of interactive
features including ―Question of the Week‖, most popular and most emailed stories, ―Listeners
Views‖, and "Farda Club‖ for moderated discussions and blogs. It averaged close to 3 million
page views each month, despite the Iranian government‘s efforts to block it. The regular use of
online forums sparked lively discussion. Depending on the question of the week, the number of
comments has exceeded 300. One of the more popular topics eliciting strong audience reaction
and debate was Dutch producer Geert Wilders‘ disputed movie Fitna which is critical of Islam
and the Koran. Farda received 420 audience comments in one week, mostly from inside Iran.

This year Farda also expanded its selection of popular Persian and western music, which draws
in the younger audience. On a daily basis, Radio Farda receives anywhere from 50-500
messages. Many are listener comments on recent changes to Farda‘s music offering; some are
listener comments with respect to a particular topic; and others are complaints about reception.

Afghanistan

RFE/RL's Radio Free Afghanistan has a weekly reach of 45.7 percent in the country, according
to the most recent national survey conducted in August 2008, making it the number one radio
station for news in Afghanistan. Afghanistan is the only country in the RFE/RL broadcast region
where a U.S. government-funded broadcaster is the dominant media outlet.

Radio Free Afghanistan delivers breaking news, in-depth reporting, and analysis to the people of
Afghanistan on the struggles their young democracy faces, including a resurgent Taliban. With
its dual-language programming and its tone of moderation, Radio Free Afghanistan works to
promote national unity and religious tolerance. In 2008, Radio Free Afghanistan covered an
array of domestic, regional, and international news items, including corruption, capital
punishment, increased kidnappings, ongoing reconstruction efforts, female education, the Beijing
Olympics where an Afghan won the country‘s first Olympic medal (a bronze in Taekwondo),
media freedom and government censorship; and the U.S. Presidential election and its meaning
for Afghanistan.

Radio Free Afghanistan provided extensive coverage of the August 22 air strike by forces of the
U.S.-led coalition in which more than 90 people in Herat province were allegedly killed. Radio
Free Afghanistan was the first media outlet in the country to interview an eyewitness to the
attack. Throughout October, Radio Free Afghanistan continued to cover the saga of journalist
Sayed Perwiz Kambaksh, who was sentenced to death months ago for distributing an Internet
article that questioned Islam‘s treatment of women.16 In November, Radio Free Afghanistan
reported on an epidemic of kidnappings in the country. Taliban militants and unaffiliated armed
gangs have kidnapped dozens of foreigners (as well as hundreds of Afghans) in the past five
years. RFA also gained an exclusive, wide-ranging interview with Afghan President Hamid
Karzai.

Radio Free Afghanistan not only maintained a close relationship and dialogue with its listeners,
but it has had an impact on the country, reuniting families, providing basic health and hygiene


16
     On October 21, an Afghan court commuted the death sentence but ordered Kambaksh to spend 20 years in jail.
                                                                                                     Page | 243
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 252 of 352




information, and promoting change. It used the hundreds of letters it received from listeners to
find stories that deserved attention.

Unfortunately, Radio Free Afghanistan faces an increasingly challenging security environment.
Throughout the year, RFA journalists came under growing pressure and threats from elements
most often associated with the Taliban. In fall 2008, two journalists were threatened with death
and a third was kidnapped and then released.

VOA continued to rank as one of the top three international broadcasters in Afghanistan. As of
September 2008, research indicated that 30.5 percent of Afghan adults were listening to or
watching VOA programs at least once a week.

VOA's Afghanistan TV Broadcast Ashna devoted a portion of its presidential election coverage
issues affecting Muslim American voters, such as the economy, the wars in Iraq and
Afghanistan, and tensions in the Middle East. Correspondents interviewed Muslims at political
rallies, and followed Afghan-Americans who volunteered for the Barack Obama campaign. The
program also included interviews with prominent Muslim-American voices, including
Representative Keith Ellison, and a profile of an Afghan-American family voting for the first
time. The program also included an interview with First Lady Laura Bush on Afghanistan, and
aired an original documentary on the Afghan drug trade.

VOA‘s Afghanistan radio focused on issues relating to Islam and human rights. Participants in
live talk shows included Mawlawi Abdul Qadir and Aminudin Saeedi, leading Afghan Islamic
scholars. VOA‘s radio programs also examined the Taliban policy of burning of schools and text
books, focusing on the issue with leading Islamic scholars and Afghan analysts. Highlighted in
the series were Dr. Alam Payind, head of the Middle East Department of the Ohio University and
Raj Wali Khatak, a well-known Afghan author.

Pakistan

Media restrictions imposed by Musharraf in 2007 were eased and VOA Urdu Television went
back on the air in April with its two private affiliates: GEO and Aaj. VOA‘s TV presence was
further advanced when the Urdu Service joined with Pakistan‘s state broadcaster PTV, available
to 90 percent of the population, for special live coverage of the three U.S. presidential debates.

VOA Urdu‘s 12/7 Radio Aap ki Dunyaa (Your World) daily program doubled its reach to
Pakistan with a new, faster-paced news format. VOA also doubled traffic to the website: www.
Urduvoa.com, which includes a polling function and runs contests to attract younger audiences.

VOA Urdu and PTV broadcast 14 hours of live TV coverage in Urdu and English on Election
Night 2008, covering the historic election of Barack Obama as President. The PTV Chairman at
the time said these broadcasts helped PTV dominate coverage among other private broadcasters
and were well received in Pakistan‘s tribal areas.

A new programming venture was a new half-hour weekly television and web-based show,
Muslims’ America. The weekly 30-minute show, in English and Urdu, profiled American

                                                                                      Page | 244
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 253 of 352




Muslims in all walks of life, tackled myths and realities of American life, and focused on the
subjects‘ positive contributions. Comments from viewers in Pakistan and elsewhere in the world
were overwhelmingly positive about the first 12 episodes, which appeared on Pakistan‘s number
one rated private cable news channel, Geo, as well as Aaj TV, VOA‘s Urdu website, YouTube,
and Facebook.

In 2008, VOA Urdu attracted new audiences by creating an Urdu Service YouTube channel,
providing content on Facebook, Veoh, and a blog for university-aged students in Pakistan. The
blog is linked to a popular VOA Urdu TV segment called Campus, which follows the experience
of four VOA Urdu reporters who are also attending college in the United States.

The Pakistan/Afghanistan Border Region

VOA‘s Deewa Radio (Light), a broadcast stream aimed at the more than 40 million Pashto-
speaking people living in the volatile Afghanistan-Pakistan border region, offered local, regional,
U.S., and international news, as well as features on politics, illegal drug and narcotics trafficking,
the economy, health, education, and sports. With a network of more than 20 stringers in the
target region, the service covered the fast-moving developments on the ground, including recent
military operations in the volatile Swat region and in North and South Waziristan.

Radio Deewa‘s two daily, live call-in shows attract about 300 calls a day, scores of e-mails, and
voice messages. Program topics included suicide bombings, school burnings, and discussions of
religious moderation. In addition, Deewa has interviewed current federal ministers, provincial
ministers, NWFP officials, party leaders, members of parliament, and experts on regional politics
such as Nawaz Sharif, the former prime minister. Deewa‘s audiences benefited from wide-
ranging interviews with Islamic scholars, human rights activists, members of the U.S. Congress,
State Department officials, and regional experts.

India. VOA Hindi TV, with a broadcast affiliation with India‘s Zee TV, reached the country‘s
large Muslim population of nearly 150 million. The Hindi Service presented discussions about
events in Pakistan and Kashmir, India-Pakistan peace initiatives, Iran‘s nuclear ambitions,
developments in Afghanistan, and the Iraq war. Hindi TV broadcast five days a week via Zee
TV, offering exclusive interviews with U.S. government senior officials, Muslim-American
leaders and scholars, and provided extensive coverage of the Mumbai attacks, other major
developments in the region, and India's relations with Iran, Pakistan, and the United States.
VOA‘s Hindi radio broadcasts ended on September 30, 2008.

Bangladesh. Bangladesh has one of the largest Muslim populations in the world. During the past
year, VOA Bangla produced numerous radio and television features on Muslim youth, Islamic
centers in the United States, and other topics of interest. In addition, the Service broadcast call-in
shows on Muslim celebrations in the U.S at the end of the fast of Ramadan. VOA Bangla Service
also conducted many interviews with U.S. officials and experts, and provided comprehensive
coverage of elections in the U.S. and Bangladesh.

Turkish. Throughout 2008, VOA‘s Turkish Service focused on the role of Islam in politics
under the strictly secular Turkish constitution. Coverage included Turkey‘s mediation efforts

                                                                                         Page | 245
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 254 of 352




between Syria and Israel and relations with the United States and Iran. Interviews included U.S.
and Turkish officials, President Abdullah Gul, members of the United States Congress, and other
experts. In addition to its extensive multimedia coverage of the U.S. presidential elections, VOA
Turkish prepared programs and reports on the role of religion in the U.S. for radio, television,
and the Internet.

This year, VOA Turkish expanded its TV affiliation in Turkey by launching daily, live webcam
reports for the TGRT News TV network. TGRT News, a 24-hour nationwide news network with
a weekly audience share of over 30 percent of Turkey's estimated 25 million regular viewers,
carried a live 15-minute VOA Turkish news and current affairs program three times a week, in
addition to a weekly VOA 30-minute news and magazine program. At the request of TGRT,
VOA also produced a number of live and special programs on the U.S. presidential elections.

Indonesia. VOA‘s weekly audience in Indonesia increased in 2008 to 17.5 percent, or more than
25 million people, because of the placement of short program segments on popular local
television stations. VOA Indonesian TV products can now be regularly seen on seven of
Indonesia‘s 11 national TV stations, in addition to more than 20 local and regional stations.
During the fasting month of Ramadan, VOA produced a special series of 12 stories on Islam in
the United States, which were carried by national stations. VOA Indonesian also produced eight
hours daily of original radio programming for a network of more than 230 affiliate FM and
medium wave stations across the country. Radio programming included five-minute Headline
News reports, which were aired 32 times a day, seven days a week.

Central Asia

BBG‘s programming to Central Asia–RFE/RL to Uzbekistan, Turkmenistan, Tajikistan,
Kazakhstan, and Kyrgyzstan; VOA to Uzbekistan–continued despite increased harassment and
repression against its correspondents and editors and new challenges to delivering programs to
audiences.

Uzbekistan. Uzbek authorities stepped up its attacks on RFE/RL‘s Uzbek Service in June when
state-owned television accused RFE/RL journalists of "anti-state activities" and broadcast
personal information about them, including the names of their children and other family
members, photographs, passport information, addresses, and places of work. Operating in
conditions reminiscent of the Soviet era, RFE/RL‘s Uzbek Service continued to provide news
coverage and democracy promotion.

VOA's daily 30-minute radio broadcasts were carried on shortwave and medium wave from
Tajikistan. In 2008, under pressure from the government of Uzbekistan, the Kyrgyz government
banned two FM stations in Osh and Jalalabad, Kyrgyzstan, from rebroadcasting VOA Uzbek
programs. Under similar pressures, Ayna TV, the VOA Uzbek affiliate in neighboring
Afghanistan stopped broadcasting the weekly VOA Uzbek TV program, Exploring America.
Currently, this program is carried by Keremet TV in Osh, Kyrgyzstan, where a large ethnic
Uzbek community lives. Some viewers in Uzbekistan‘s Ferghana Valley region were able to
watch this broadcast. VOA Uzbek featured interviews with various U.S. and international
sources discussing critical issues, such as the fight against terrorism, religious extremism, and

                                                                                      Page | 246
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 255 of 352




U.S.-Uzbek relations. Interviews with Members of Congress and key officials provided a unique
perspective on U.S. policymaking. The Service also featured reporting on Muslim life in the
United States and served as a window into religious tolerance and understanding in America. In
order to expand VOA‘s reach, the Uzbek Service launched uzmobil.com, distributing VOA news
to mobile phone subscribers in Uzbekistan, the largest Muslim country in former Soviet Central
Asia.

Tajikistan. In Tajikistan, RFE/RL‘s Tajik-language Service ―Radio Ozodi‖ is the largest
independent media outlet in the country and top international broadcaster. The Tajik government
has repeatedly expressed its dissatisfaction with RFE/RL‘s coverage of local political, economic,
and social issues. The Service‘s website has become one of the best content-oriented Tajik-
language sites. Ozodi forum and Ozodi polling were popular among users and attracted hundreds
of comments.

Kyrgyzstan. RFE/RL‘s popular Kyrgyz-language Service was dealt a major setback when state
authorities pulled the plug on RFE/RL radio and TV programming in October 2008. Kyrgyz
authorities have stated that RFE/RL's Kyrgyz Service will not be restored to the airwaves unless
its programs are submitted to the government for prior approval. According to the most recent
national survey, the Service‘s unduplicated weekly reach on radio and TV was 33.8% of the
population.

Kazakhstan. As of September 1, 2008, RFE/RL‘s Kazakh Service transitioned to an Internet
platform, continuing radio programming for one hour in the evening and one hour repeat in the
morning. The Kazakh Service launched a bilingual (Kazakh and Russian) site in summer 2008.
Within the first month, visits increased by 270 %; page views were up by 540% and average time
spent on site grew by almost 300%. The Service received two national Internet awards from
Award.kz for best Kazakh-language site and best new media site. The competition was
independent and involved over 1,000 websites.

Turkmenistan. RFE/RL, which is barred from having a bureau and accredited domestic
correspondents, reported on government harassment of civil society and independent journalists
in the run up to the country‘s Parliamentary election.

Balkans and Caucasus

Bosnia and Herzegovina. VOA broadcasts to Bosnia and Herzegovina included programming
targeted to the half of the population that are Bosnian Muslims. VOA‘s Bosnian Service
broadcasts a 30-minute live, daily news and current affairs television show, which is tailored to
address concerns of the Muslim population in Bosnia and provides exclusive interviews with
Bosnian politicians and moderate Muslim religious leaders. VOA Bosnian programs explain U.S.
policy on topics such as counterterrorism, and focus on a variety of Bosnian issues, including the
dangers radical Islamic groups pose to the country. In addition, the Service produces a weekly
interactive TV program that airs Sundays during a prime time news program on BHT1, Bosnia‘s
public broadcaster. The Sarajevo-based BHT1 network is internationally funded and is the only
station that reaches audiences in both the Bosnian-Croat Federation and Republika Srpska.
VOA‘s programs are also aired by 15 television affiliate stations throughout Bosnia, and are

                                                                                     Page | 247
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 256 of 352




available via satellite. The Bosnian Service is also working to significantly enhance the content,
functionality, and design of its website to complement its popular TV broadcasts.

RFE/RL‘s South Slavic and Albanian Languages Service continued to fulfill a unique role in the
Balkans with its regional programming. With bureaus in Belgrade and Pristina, the Service
provided extensive coverage of events and analysis surrounding Kosovo independence and its
impact in the region and beyond. Programming stressing the bonds among the peoples of the
former Yugoslavia regularly reached Muslim listeners in Kosovo and Bosnia and Herzegovina.
The Service broadcast two popular thirty-minute television programs in Bosnia, TV Liberty and
Open Parliament.

Azerbaijan. VOA‘s Azerbaijani Service provided extensive coverage on Muslims in America,
including special programs on the occasion of Muslim holidays, with messages of congratulation
by the President of the United States, Administration officials, and Congressional leaders. The
Azerbaijani broadcasts of VOA and RFE/RL reached radio audiences in and around Baku, the
capital, via a local 24/7 dedicated FM frequency.

The Russian Federation

Tatarstan/Bashkortostan. RFE/RL‘s Radio Azatliq is the only major international broadcaster
in the Tatar and Bashkir languages, providing listeners with objective news and information not
available from Russian media. The Service‘s newly designed website, launched in November
2007, has shown steady growth. Since May 2008, page views increased by 70 percent.

North Caucasus. The North Caucasus remained politically unstable. Thus, the media
environments were limited, with few sources of independent news and information available in
the region, regardless of language. RFE/RL remained the only international broadcaster
providing content targeted at the region in three local languages, Avar, Chechen, and Circassian.

Africa

Nigeria. VOA has strong audiences in Nigeria, Africa‘s most populous nation with about 73
million Muslims. The Hausa and the English-to-Africa services have a weekly audience of 21
million. Some 47 percent of the Hausa-speaking population of Nigeria listen to VOA at least
once a week. The Hausa service, aimed primarily at the country‘s Northern region, covered
violent clashes between Muslims and Christians in the northern state of Jos that broke out after
local elections in late November 2008. VOA‘s coverage included on-the-scene stringer reports,
and interviews with witnesses, victims, and Nigerian government and security officials. The
Service provided extensive analysis of the sectarian conflict, interviewed religious and ethnic
leaders who appealed for calm, interviewed the governor, and organized a panel discussion with
members of opposing factions.

In October 2008, VOA staff traveled to northern Nigeria to organize and cover Town Hall
meetings in Kaduna and Bauch, which attracted more than 4,000 people. The meetings, which
focused on health issues, were covered by, among others, the Nigerian Television Authority‘s


                                                                                       Page | 248
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 257 of 352




national network, BBC, Deutsche Welle, Radio France International, and four Nigerian national
dailies.

Somalia. In its second year of broadcasting, VOA‘s Somali Service covered the continuing
conflict in Somalia and efforts to find a negotiated peace agreement between the transitional
government and an Islamic insurgency. Research in 2008 showed that more than 66 percent of
adults in Mogadishu listened to VOA. The service also covered the growing threat of piracy off
the coast of Somalia. The VOA Somali Service spoke with all protagonists of a political crisis
that resulted in the resignation of Somali President Abdullahi Yusuf on December 29. Interviews
included Mr. Yusuf; Prime Minister Nur Hassan Hussein, who had opposed the president over
the naming of a cabinet; Sheikh Sharif Sheikh Ahmed, head of the Somali opposition group
Alliance of Re-Liberation of Somalia (ARS); and House Speaker Sheikh Aden Mohamed Nur,
Somalia‘s current Acting President. The Service also spoke with Senator Russ Feingold,
Chairman of the Senate Foreign Relations Subcommittee on African Affairs, during the
lawmaker‘s visit to Djibouti on December 13.

Ethiopia and Eritrea. VOA‘s Horn of Africa Service broadcasts 17 hours a week in the
evenings in three languages: seven 60-minute broadcasts in Amharic, five 30-minute broadcasts
in Tigrigna and five 30-minute broadcasts in Afan Oromo. These VOA broadcasts provided
uncensored reporting of ethnic clashes and conflict resolution.

Swahili. VOA‘s Swahili Service has strong listenership in Tanzania and Kenya. VOA‘s audience
is more than 23 percent of adults in Tanzania. On March 16, 2008, VOA Swahili expanded its
broadcasts to two hours each weekday, and one hour on Saturdays and Sundays. In 2008, there
was a huge demand for news and information about the U.S. election.

French to Africa. VOA‘s French to Africa Service broadcasts 23 hours weekly on radio via
shortwave and to an array of affiliates across the region to the 250 million French speakers in
Africa, many of whom live in predominantly Muslim countries such as Senegal, Mali, Burkina
Faso, Niger, and Chad. It also broadcasts a 30-minute weekly television program.

China

Radio Free Asia (RFA) provided service to Muslim audiences through its Uyghur language
service launched in December 1998. It is the only international radio service providing impartial
news and information in the Uyghur language to the potential audience of more than 16 million
Uyghur Muslims in Western China and Central Eurasia. The Xinjiang Uyghur Autonomous
Region (XUAR) alone comprises roughly one-sixth of China's territory and is estimated to have
more than 10 million Uyghur speakers.

Consistent with RFA's mandate, the Uyghur service acts as a substitute for indigenous media
reporting on local events in the region. The service broadcasts two hours daily, seven days a
week, often breaking stories that go unreported by China's state-run media or foreign news
organizations. RFA provided a forum for a variety of opinions and voices from within the XUAR
with its programs that included breaking news, analysis, interviews, commentary, a hotline call-
in show, a weekly news review, and feature stories.

                                                                                     Page | 249
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 258 of 352




The Uyghur Service news and stories featured important interviews with various U.S. and
international sources, including officials, scholars, scientists, artists, historians, educators, and
human rights activists, as well as Chinese and Uyghur dissidents from all over the world.
Programs addressed pressing issues like China‘s relationship with Central Asian countries,
democratic development in Central Asia, Uyghur history, literature, the arts, human rights,
religious freedom, labor issues, official corruption, the environment, Internet control in China,
and AIDS and other health issues. Additionally, RFA brings U.S. policy, debate, and
Congressional resolutions on China to its listeners via interviews with members of Congress and
other policymakers. This past year, the RFA Uyghur service was the first to report on the
executions of two Uyghurs accused of terrorism, broke the news of an impending forced abortion
in Gulja, and chronicled the systematic tightening of Uyghur political and religious activities in
the lead up to the 2008 Beijing Olympics. These stories, among many more, were picked up by
the New York Times, Time Magazine, ABC News, AP, Reuters, and other international media
outlets.

RFA's Uyghur service website, launched in September 2004, provides continuously updated
news in all three writing systems used to convey the Uyghur language: Arabic, Latin, and
Cyrillic. RFA's site is the only non-Chinese Uyghur news website and the only Unicode Uyghur
news website. The site streams the daily RFA broadcast in Uyghur and offers ongoing coverage
of events in the XUAR in text, image, and video. The archived audio files can be retrieved on a
special page or downloaded via podcast. RSS feeds are also available, making it possible for
people to automatically update their news readers or web pages with RFA news content.

RFA continued to be confronted with continuous jamming of broadcasts and blocking of its
website. RFA confronts Chinese censorship by broadcasting on multiple short-wave frequencies
and by regularly e-mailing instructions on accessing the banned www.rfa.org through proxy web
servers. Despite Chinese censorship, research indicates that Uyghur listeners and web users
consider RFA a lifeline in a controlled media environment, a station offering unique content
worth taking risks to access. The Uyghur Service received the 2005 Edward R. Murrow Regional
Award for outstanding achievements in electronic journalism.

Transmission. Since September 11, 2001, the Broadcasting Board of Governors (BBG) has
modernized its transmission capabilities, continuing its move from a predominantly shortwave
environment to one that uses AM, FM, satellite, and Internet capabilities to reach its audience.
By bolstering transmission capabilities to the Muslim world, BBG has improved opportunities to
deliver news and information clearly, reliably, and effectively. New transmission capabilities
have been added, and assets reallocated from regions of lesser geopolitical importance and from
technologies of declining effectiveness.

The BBG has worked to ensure that programming is delivered in the media that are most
effective in reaching local populations. In the past year, shortwave transmission facilities in
Morocco were closed to shift available resources to more effective delivery media. An
emergency back-up power system was installed at the Kabul medium wave transmitting facility
to overcome erratic local electricity supply problems and to ensure more reliable delivery of
BBG medium wave programs to audiences in Afghanistan. Backup generators were also being

                                                                                        Page | 250
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 259 of 352




installed at BBG FM stations in Afghanistan. In the past year, a new BBG TV transmitter and
two new BBG FM transmitter systems came on the air in cities in Iraq. Arrangements were being
made to establish FM transmitters in Somalia at Hargeysa and on cell phone towers at other key
locations in the country. Shortwave transmissions were added to support a new half hour news
and information program in Arabic for audiences in Sudan. Arrangements were being made with
the Government of Kuwait to share shortwave transmitters, and ongoing meetings with the
Directors General of various other international broadcasters are leading to other economical
arrangements to share transmission resources.

At year‘s end, the BBG was supporting the construction of a number of additional FM
transmitters in various locations and two high power medium wave radio transmitters that should
come on the air in the coming year: one medium wave transmitter for Pashto programming in
Afghanistan was nearing completion, and one for Radio Farda programs to Iran was under
construction.

Any recommendations the President may have for additional funding and legislation
necessary to achieve the objectives of the strategy?

The President's budget request for FY-2009 includes funding for a number of initiatives that
support outreach to Muslim audiences. These initiatives include a signature three-hour daily
program to provide additional information about American policies, people, institutions, and
perspectives to its audiences across 22 countries in the Middle East; increasing Alhurra‘s
newscast capability to 24 hours a day (from the current 16 hour capability), and enhancing Radio
Sawa‘s coverage of the region. The FY-2009 budget also continues VOA's Somalia three hour
program stream, maintains program strength in Iran, Afghanistan, and Pakistan, launches a new
RFE/RL Azerbaijani to Iran broadcast, and supports significant enhancement to Internet efforts
in several key languages, including Russian and Persian. These initiatives are critical to the
continued outreach to Muslim audiences.

Further, the BBG's current authority for personal services contracting (PSC) for up to 60 PSCs at
any given time, has assisted the agency in staffing broadcast services experiencing a surge in
broadcast requirements, or which are operated pursuant to a grant from USAID. This authority
has been extended by the Congress on an annual basis.

Presenting the United States Point of View through Indigenous Broadcast Media

At the Department of State, the Bureau of Public Affairs, Office of Broadcast Services uses
television and video products as strategic tools for bringing America's foreign policy message to
Middle East and worldwide audiences. A state-of-the-art digital broadcast television facility
enables the Department to deliver messages instantly, using the same technology as commercial
broadcast television networks. Public Affairs facilitates live and taped interviews with the
Secretary of State and other State Department principals to all the major Arab networks such as
Middle East Broadcasting Corporation (MBC), Al Arabiya, Al Iraqiya, Abu Dhabi TV, Dubai
Television, Arab Radio and Television Network (ART), Alhurra, Kuwait TV, Egyptian TV
(ETV), and the Lebanese Broadcasting Corporation (LBC). This investment in people and


                                                                                      Page | 251
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 260 of 352




technology was developed to give senior USG officials an opportunity to engage and inform the
largest audiences possible about our foreign policy and public diplomacy objectives.

The Bureau of Public Affairs Office of Broadcast Services also works with broadcast industry
recognized, internet-based news clip service providers to extend the reach and placement of U.S.
government officials. These vendors, thenewsmarket.com and Pathfire, have thousands of
servers in newsrooms all over the world, that enable broadcasters to quickly receive and re-
purpose video footage of State Department ceremonies and remarks by officials presenting
foreign policy positions and representing democratic principles.

To enhance the capacity of the U.S. Embassy in Iraq, the Department of State operates a
television studio inside the Embassy. This fully-functioning studio allows senior U.S.
government officials to conduct live interviews via satellite with national and international media
on a range of topics related to the current situation and future of Iraq, as well as America's role in
the broader Middle East.

The Bureau of Near Eastern Affairs, Press & Public Diplomacy Office, through its Middle
Eastern Press Unit, has significantly expanded the Department‘s outreach to Arabic, Hebrew,
and Persian media outlets (print, broadcast, and Internet) through a strategy of proactive
engagement. Since its creation, it has recorded an ever-increasing number of interviews with
Arab and regional media outlets. In 2008, the Middle Eastern Press Unit, together with NEA
posts, gave over 1,500 interviews, up 25% from 2007. Many of the broadcasts aired multiple
times and were picked up by other regional media outlets and wire services. The outreach to new
media has also increased in an effort to reach regional audiences directly. The Arabic language
web chats have continued allowing Arab audiences to interact directly with USG policy makers
on topics such as, ―What is a Provincial Reconstruction Team (PRT),‖ ―Muslims and Political
Participation in the United States,‖ and ―Solving the Western Sahara Dilemma.‖

This capacity was further enhanced by the Office of the Under Secretary for Public Diplomacy
and Public Affairs‘ creation of Regional Media Hubs in London, Brussels, and Dubai. In these
key media markets, spokesmen advocate U.S. policies and actively encourage and facilitate a
growing number of USG officials to appear on important Arabic, European, and other
international media. For example, between November 2007 and November 2008, the Dubai Hub
Director and Deputy Director participated in 273 on-air interviews, talk shows, and panel
discussions (most in Arabic) with Arab broadcast media, including Al Jazeera, Al Arabiya, MBC
1, LBC, Al Hurra, Sharqiyya, Nile TV, BBC Arabic, Radio Sawa, Sawt al Arab, and a number of
smaller local and regional stations. Major engagements included the Annapolis Conference on
Middle East Peace in November 2007, where the Dubai Hub Director was live on-air all day
with various pan-Arab outlets; the March 2008 fifth anniversary of the war in Iraq, with USG
officials conducting 49 interviews with Arab outlets that month on that topic; and the November
2008 U.S. elections, with 62 interviews by various USG officials on Arab outlets that month.
The London Hub and domestic office have also increased efforts this year to reach Iranian
audiences through increased engagement with BBC Persian, VOA Persian, and Radio Farda.
The London Hub also continued to produce a weekday morning report on the pan-Arab media
for readers throughout the USG, matched by the Brussels' Hub morning report on key European
media.

                                                                                         Page | 252
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 261 of 352




The State Department‘s Rapid Response Unit (RRU) monitors all major stories in world media,
with additional focus on Arabic electronic and internet media, in real time. It produces a daily,
early morning report for internal U.S. government use that analyses opinion trends on foreign
policy issues of key importance to the U.S. and provides appropriate messaging that explains
U.S. positions on those issues. The report is delivered by LISTSERV to U.S. officials, including
cabinet secretaries, ambassadors, heads of military commands, public affairs officers, and
others. The RRU provides other analysis and regional media compilations for U.S. officials.

Presenting the U.S. Point of View through Internet-based Media

The Department of State directly engages participants in online discussion forums on the Internet
through the Digital Outreach Team. The Team participates in discussions of policy issues and
related developments on websites in Arabic, Persian, and Urdu. Openly representing the State
Department, but using the more informal language of the discussion forums, the Team seeks to
ensure that the U.S. perspective is heard in cyberspace, providing a counterpoint to anti-U.S.
rhetoric and misinformation. Other public diplomacy efforts of the Department of State and other
agencies targeted at countering extremist use of the Internet are coordinated with the Global
Strategic Engagement Center, an interagency organization that is staffed with personnel from
the State Department, the Department of Defense, the National Counterterrorism Council, and
the Intelligence Community and that is housed at the State Department in order to support the
Under Secretary for Public Diplomacy and Public Affairs with interagency coordination and
subject matter expertise.

The Department has expanded its web presence via the State.gov website and the America.gov
website in English, Arabic, Russian, Persian, French, and Spanish.

The introduction of multimedia interactive products such as ads, videos, podcasts, web chats,
blogging, and other interactive elements widen audience participation. Country-specific websites
run by our Embassies overseas provide a wide range of information and advocate U.S. policies to
foreign audiences.

In the absence of a U.S. embassy in Iran, the Bureau of International Information Programs
manages a Persian-language website directing policy and general information into Iran. The
website supports active engagement via web chats, webcasts, and listservs to connect U.S.
policymakers and subject-matter experts with Iranian citizens. IIP‘s Arabic-language website
provides information about U.S. policies, society, and values directly to audiences in the Middle
East.

Presenting the U.S. Point of View through U.S. Missions in the Field

The Strategic Speakers Initiative (SSI) identifies, recruits, and programs prominent U.S. experts
to engage foreign opinion leaders on key strategic themes such as Islam in America, democracy
and Islam, rule of law, violent extremism and security, energy, the environment, and trade and
development. The Citizen Dialogue Program, allows Muslim-American citizens from different
fields to share their personal stories in strategically important countries. Many audiences are

                                                                                      Page | 253
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 262 of 352




              strength and diversity of Islam in America. Strategic Speaker participants are often
part of a bigger public diplomacy package that includes web chats, direct video conferences, and
other outreach.

IIP‘s INFOCENTRAL website provides guidance and background information on U.S. policy
priorities to U.S. embassies and military commands worldwide.

Major Themes of Biased or False Media Coverage of the United States in Foreign
Countries and Actions Taken to Address this Type of Media Coverage.

The Department of State is taking a leading role to counter misinformation and falsehoods about
the United States and its policies or intentions. The Department of State‘s actions to address
these false allegations include:

       The Department of State‘s America.gov webpage entitled "Identifying Misinformation,"
       which appears in English and Arabic, provides truthful information and analysis to the
       public to debunk false allegations about Iraq and other issues.

       The Department has instructed spokespeople in Washington and Public Affairs Officers
       at our embassies around the world to use information on the website to counter false
       stories in the local media, or to contact the Department‘s Counter-Misinformation
       Officer, who can rapidly provide research and guidance.

Potential incentives for and costs associated with encouraging U.S. broadcasters to dub or
subtitle into Arabic and other relevant languages their news and public affairs programs
broadcast to Muslim communities in order to present those programs to a much broader
Muslim audience than is currently reached.

The single greatest incentive for U.S. broadcasters to dub or subtitle their news and public affairs
programs would be evidence that there is adequate demand for the programming among the
targeted foreign publics. The Office of the Under Secretary for Public Diplomacy and Public
Affairs is working with the Bureau of Public Affairs and other elements within the Department
to explore avenues to demonstrate that a potentially profitable market exists for this
programming. If data emerges that indicates that this translation makes sense from a business
standpoint, we will present this data to broadcasters in an effort to encourage this activity.


5.6. Visas for Participants in U.S. Government Programs

According to the State Department's Bureau of Consular Affairs, current visa processing
guidelines are sufficient to meet any requirements for the issuance of appropriate visas to
individuals from predominantly Muslim nations to participate in any new exchange program, as
envisioned by the Intelligence Reform and Terrorism Protection Act of 2004.

The Bureau of Consular Affairs' policy is to expedite all student and exchange visitor
applications, with the goal of giving every student and exchange visitor applicant the opportunity

                                                                                       Page | 254
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 263 of 352




to meet their program start date in the United States, providing the individual is admissible. This
policy is in place at every embassy and consulate worldwide. In countries with a significant
waiting period for a visa appointment due to high demand, this policy reduces the wait time for
students and exchange visitors from weeks to mere days. In all cases requiring a separate
administrative processing, the average processing time is now about 60 to 90 days. Processing
can take longer, however, and applicants should allow additional time. Administrative processing
can only be expedited when circumstances involve significant USG interests or life and death
situations.

The most important factor in expediting visa applications is for the applicants, in conjunction
with their program sponsors, to initiate their visa applications well in advance of their planned
travel. New exchange programs should be planned far enough in advance to allow the necessary
time for visa processing. Candidates should be advised to obtain passports immediately, visit
embassy websites for instructions on applying for U.S. visas, and ensure they follow instructions
concerning required documents and procedures, as well as for information on how to complete a
visa application and how to arrange an appointment.


5.7. Economic Reform

High unemployment and underemployment, often a result of slow economic growth, are among
the most critical issues in predominantly Muslim countries. U.S. assistance programs attempt to
address this issue with reforms to improve the investment climate. Such reforms could include
business registration, dispute settlement, financial sector and agricultural reforms, combined with
education, job training, and health programs.

The U.S. strategy of Total Economic Engagement pursues economic reform, rule of law, and
global economic integration, in countries with predominantly Muslim populations. Total
Economic Engagement includes:

       Regular bilateral discussions on these topics with host government officials, with both
       U.S. Embassy officials and officials from a wide range of U.S. agencies participating;

       Formal structured dialogues, high-level Economic Dialogues, and Trade and Investment
       Framework Agreement (TIFA) Councils;

       U.S. bilateral and multilateral assistance programs for economic reform, trade capacity-
       building, and rule of law managed chiefly through USAID, the Millennium Challenge
       Corporation (MCC), and the State Department's Middle East Partnership Initiative
       (MEPI). Programs are often complemented with technical assistance provided by
       specialized U.S. agencies and offices;

       Coordinated multilateral policies and assistance strategies to advance reform goals by
       working with such international organizations as the International Monetary Fund, the
       World Bank, the World Trade Organization, and OECD (MENA-OECD Investment), and
       other multilateral donors; and

                                                                                      Page | 255
         Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 264 of 352




           Working with NGOs, such as Transparency International, and U.S. and foreign business
           associations, such as American Chambers of Commerce and Business Councils, to
           advance reform issues of mutual concern.

Integrating Predominantly Muslim Countries into the Global Trading System

There are a number of U.S. government-funded programs to promote predominantly Muslim
countries' integration into the global trading system. The following table lists U.S. government
funding for trade and capacity-building programs in these countries.


     USG Funding for Trade and Capacity-building17
Country                                                                USG FY-2008 Funding
Afghanistan                                                            12,621,961
Bangladesh                                                             773,297
Egypt                                                                  17,229,944
Indonesia                                                              13,442,029
Iraq                                                                   6,935,264
Jordan                                                                 11,271,667
Lebanon                                                                0
Morocco                                                                534,925,76218
Pakistan                                                               836,400
West Bank/Gaza                                                         18,267,194
Yemen                                                                  3,955,000

World Trade Organization (WTO) Awareness and Accession. USAID programs with
components dealing with WTO awareness, accession, and compliance are being implemented in
the following countries:

           Afghanistan. Since 2003, USAID has been contributing to a thriving and growing
           economy through private sector strengthening activities and the creation of an enabling
           environment for trade and business.
              o The Economic Growth and Private Sector Strengthening Project supports the
                  development of sound economic governance across economic ministries and
                  agencies of the Government of Afghanistan.


17
     For further information, see the Trade Capacity Building Database at: http://qesdb.usaid.gov/tcb/
18
  Figure includes $532 million of the $697.5 million (total) Millennium Challenge Compact, which will be spent
over a five year period beginning in FY2009.


                                                                                                         Page | 256
Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 265 of 352




    o   In the area of customs administration reform, USAID supported the
        development and implementation of a modern Customs code, refurbishment of
        Customs facilities at key border crossings, and Afghanistan‘s observer status in
        the World Customs Organization (WCO).
    o   In the area of trade development, USAID has trained government officials in
        trade policy. In August, it supported Afghanistan to participate in negotiations to
        sign onto the South Asia Free Trade Agreement (SAFTA). It also supported
        public education on free trade and provided assistance to draft Afghanistan‘s
        Memorandum of Foreign Trade Regime (MFTR), to be submitted to the WTO in
        the coming months as a first step toward WTO accession.

 Indonesia. The Trade Assistance Project focuses on legal support, economic research,
 public outreach, organizational development, information technology, and WTO
 awareness and agreements. The objective is to improve the Ministry of Trade‘s capacity
 to analyze and implement trade reforms that will lead to increased exports and a more
 attractive investment climate.

 Iraq. The Trade Policy and Market Access Support Project provides technical assistance
 to the Government of Iraq on legal, procedural, and practical matters pertaining to Iraq‘s
 bid to join the WTO. This includes technical assistance in completing key accession-
 relation documentation, in particular agriculture, sanitary and phyto-sanitary, technical
 barriers to trade, intellectual property, and modifications and updates as WTO-related
 regulatory reforms progress.

 Jordan: WTO Accession in 2000 set off numerous successful trade reforms and market
 liberalization efforts. Current compliance issues are being addressed with a focus on
 Intellectual Property Rights.

 Lebanon: Since 2000, the USG has been funding technical assistance to the Government
 of Lebanon to help it achieve full integration into the world economy and the multilateral
 trading system through securing membership in the World Trade Organization (WTO).
 As part of the U.S. government effort, Lebanon is working to meet WTO accession
 requirements. Working directly with the Lebanese Ministry of Economy and Trade
 USAID/Middle East Partnership Initiative (MEPI) has provided the necessary technical
 assistance, guidance, and structure to facilitate the advancement of Lebanon through the
 accession process. This assistance has also brought in the private sector into the dialogue
 creating a firmer basis for economic development and stability. With 12 years being the
 average length of accession, Lebanon is well on track and within the normal range to
 achieve membership. During a time of civil strife, this process has remained on track
 despite the numerous political challenges.

 Yemen: In conjunction with funding from the USAID Mission in Yemen and additional
 support from the Middle East Partnership Initiative (MEPI), the FASTrade project has
 been active in supporting a number of customs reform efforts, working primarily with the
 Yemen Customs Authority (YCA). In 2005, a comprehensive initiative to assist YCA
 with the implementation of the WTO Valuation Agreement and related reforms was

                                                                                Page | 257
    Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 266 of 352




      initiated. Over several months time, legal assistance was provided to prepare and
      recommend a valuation law that would be fully compliant with the WTO Agreement on
      Customs Valuation. In addition, training on WTO valuation procedures was provided to
      Customs officials at each of three principal field offices and in the Headquarters in
      Yemen‘s capital, Sanaa. Yemen‘s periodic security situation resulted in numerous delays
      with the provision of further technical assistance. However, by 2007, a team of FASTrade
      advisors were mobilized to Yemen to carry out extensive training for YCA officials on
      risk management issues. Extensive preparatory work of appropriate training materials
      was carried out in the United States after which the team traveled to Yemen to provide
      both classroom and field training on risk management techniques to enable Yemen to
      meet best international practices for applying risk management principles in a customs
      administration. These best practices are consistent with the WCO SAFE Standards and
      also utilize the application of the Automated System for Customs Data Selectivity
      Module to target shipments at risk for high revenue loss or otherwise incorrect
      declarations.

USAID Global Export Promotion Programs. USAID global export promotion programs
include Afghanistan, Bangladesh, Indonesia, and Pakistan:

      Afghanistan. The Afghanistan Small Medium Enterprise Development (ASMED)
      Project supports the development of the Afghan private sector by addressing non-
      governmental barriers to enterprise development. Key activities include improving access
      to market information through market-sector studies, strengthening internal capacity of
      business associations to lay the groundwork for future advocacy, a youth internship
      placement program, an innovative grants program to support global development
      alliances, technical assistance, market-place development in post-kinetic areas, value
      chain improvements, participation in trade fair and trade missions, and training for firms
      and business service providers.

      Bangladesh. The Shrimp Quality Support Project focuses on improving the quality and
      quantity of shrimp exports by Bangladesh in socially and environmentally acceptable
      ways by transferring appropriate applied research to farmers.

      Indonesia. The Enterprise and Agribusiness Development Activity supports the
      competitiveness of labor-intensive manufacturing industries, including footwear,
      furniture, auto parts, garments, home accessories, and information and communications
      technology. Competitiveness is strengthened by strengthening industry value chains,
      improving business skills, such as export readiness; and developing new industry-based
      standards to improve product quality and access to markets.

      Pakistan. The Initiative for Strategic Development and Competitiveness provides
      technical assistance and training to increase the competitiveness of Pakistani small and
      medium-sized enterprises. The project works with a number of sectors, including gems,
      jewelry, dairy, marble, horticulture, and furniture to improve their capacity to market and
      export their products. The project has formed six strategic working groups to develop


                                                                                     Page | 258
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 267 of 352




       sector-specific strategies aimed at upgrading production and improving marketing and
       trade.

Customs Reforms. Customs reforms are supported by USAID programs in Egypt and
Afghanistan.

USAID Africa Bureau Programs. Programs managed within the USAID Africa Bureau include
Sub-Saharan integration into the global trading system, the driving forces of which are the
African Growth and Opportunity Act and the African Global Competitiveness Initiative.
Program efforts are focused on helping countries build a sound enabling environment including
policies, laws, and regulations governing business and trade; improving infrastructure to
facilitate trade; strengthening financial services to small and medium-sized enterprises and other
businesses; and developing the energy sector to meet the needs of growing African economies.

USAID Asia Bureau Programs:

Central Asia Region. The Regional Trade Liberalization and Customs Project has been
operating in Kazakhstan, the Kyrgyz Republic, and Tajikistan since July 2007. The project seeks
to help host governments and the private sector capitalize on the advantages of greater regional
and global economic integration, by providing assistance and training to improve conditions for
international and cross-border trade and transit. Support includes advice on: simplification of
tariffs, preferences, and pre-export barriers; World Trade Organization accession or improved
compliance with obligations; customs procedures to reduce delays and costs to traders; efficiency
of transport and transit for goods and traders; and private sector access to market information.

The Business Environment Improvement Project was launched for Kazakhstan, the Kyrgyz
Republic, and Tajikistan in October 2006. This program supports the streamlining of legal and
regulatory processes and facilitates multi-party engagement to improve the business, trade, and
legal environment.

The Central Asia Infrastructure Integration Initiative, under the Regional Electricity Market
Assistance Project, helps to establish a transparent and competitive regional electricity market to
increase regional electricity trade, stimulate economic growth, and provide market-based
solutions for regional disputes related to hydro facilities and reservoirs.

USAID supports the U.S.-Central Asia Republics Trade and Investment Framework Agreement
to help foster increased regional trade through reduced transaction costs for businesses through
streamlining of border-crossing procedures and increasing information.

Kazakhstan. The Regional Trade Liberalization and Customs Project provides analysis and
recommendations on World Trade Organization (WTO)-compliant laws and regulations,
including technical regulations, amendments to the Customs Code, veterinary, food safety and
phyto-sanitary controls; and copyright, trademarks, patents, and trade-related intellectual
property rights. Training is provided for WTO-compliant implementation for proposed food
safety reforms; implementation of the Customs Valuation Agreement; and calculation of
aggregate measures of support in agriculture. Support to Customs modernization includes

                                                                                       Page | 259
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 268 of 352




analysis of Integrated Border Management issues, assessing status and capacity building on risk
management. Activities to improve trade and transit include legal analysis and advice on
recommendations for a ―Single Window‖ system for pre-customs clearance, which is designed to
streamline required paperwork and reform the import and export licensing system. The
Kazakhstan Small Business Development Project, funded in October 2006, aims to promote the
development of small business.

Kyrgyz Republic. The Regional Trade Liberalization and Customs Project provides support to
the World Trade Organization (WTO) Department within the Kyrgyz Ministry of Economic
Development and Trade (MEDT). Among its goals are to strengthen MEDT‘s technical capacity
in legal and regulatory processes to meet outstanding WTO compliance obligations, including
technical regulations and protection of trade-related intellectual property rights. Training is
conducted on requirements of accession to the WTO Government Procurement Agreement and
on improved implementation of the Customs Valuation Agreement. Assistance on trade
facilitation includes assessment of the Customs risk management system, developing draft
instructions on the interaction of state control bodies for border-crossing points, and expert
advice on simplification of export and import procedures and documentation.

Tajikistan. The Regional Trade Liberalization and Customs Project works directly with the
Tajik government to prepare it to meet its World Trade Organization (WTO) commitments by
revising and updating legislation to bring trade-related legislation into conformity with the
provisions of WTO Agreements, currently focusing on sanitary and phyto-sanitary standards,
veterinary surveillance, technical regulations, trade related intellectual property rights protection,
and customs valuation. Trade facilitation work focuses on improving customs procedures and
border transit management, including assessment and recommendations for the Customs risk
management system, advising on amendments to the Customs Code to bring it fully in line with
the Customs Valuation Agreement; providing expert recommendations on simplification of
export and import procedures and documentation; and on measures to increase efficiency of
trade management, such as bonded warehouses and expedited border-crossing procedures. Fiscal
reform projects focus on reducing regional disparities by increasing the effectiveness of local tax
administration and increasing the capacity of local governments to develop and execute budgets.

Turkmenistan. USAID works to foster trade advisory services and implement International
Financial Reporting Standards in Turkmenistan.

USAID Europe and Eurasia Bureau Programs

Albania. The objective in Albania is to strengthen its integration into the Euro-Atlantic
community and promote its contribution to integration of ethnic groups in the region. USAID
worked with the Albanian government to improve the business climate for private sector growth
and investment, and to improve private sector competitiveness to meet international export
requirements. The Albanian Center for International Trade, founded in 2003, assists the
Government of Albania to improve the quality of its trade policies. The Enterprise Development
and Export Market Services Project, which ran through September 2008, promoted the
competitiveness of small and medium Albanian enterprises in domestic and foreign markets, and
accelerated the entry of Albanian exports into global markets.

                                                                                         Page | 260
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 269 of 352




Azerbaijan. Azerbaijan's program emphasizes economic growth and reform, with a focus on
developing the non-oil sectors of the economy.

Bosnia and Herzegovina (BiH). The program in BiH supports progress towards full integration
into the EU. USAID/BiH worked to integrate the energy sector into the regional European
framework and supported the development and implementation of a coherent regionally
competitive direct taxation system. USAID's competitiveness projects promote trade and
investment in agribusiness, wood processing, and tourism by improving the competitiveness of
the firms, industries, and training firms to meet EU standards.

Kosovo. The objective in Kosovo is to strengthen its economic ties in the region and promote its
integration into Euro-Atlantic institutions. USAID‘s goal is to help Kosovo make the transition
from international administration to self-governance in an effective and peaceful manner.
USAID provides training and expert counsel to build capacity in the fiscal and economic policy
sectors, private enterprise development, and energy management. One such program is the
Kosovo Private Enterprise Program, which assists businesses in targeted sectors (including
agriculture, road construction, and forestry and wood processing) by promoting improved
productivity, improving the business operating environment, providing workforce training to
improve job skills in targeted areas, and identifying trade, marketing, and import-substitution
opportunities.

The Regional Cooperation Council (RCC). The RCC was officially launched in February 2008
as the successor to the Stability Pact for South Central Europe. Since Kosovo‘s declaration of
independence on February 17, 2008, the RCC has encountered difficulties in arranging meetings
that involve both Serbia and Kosovo. The RCC has several relevant programs related to global
trade that affect parts of the region with significant Muslim populations, including Albania,
Bosnia and Herzegovina, and Kosovo. The RCC's Trade Working Group has encouraged the
negotiation, ratification, and implementation of a network of bilateral free trade agreements
among the members of the RCC and supports negotiation of a single regional trade agreement to
harmonize bilateral trade agreements to encompass all RCC members. The United States
supports this process by providing technical assistance to lower non-tariff barriers within the
region, consistent with World Trade Organization principles.

Under RCC auspices, the Organization of European Cooperation and Development Investment
Compact for Southeastern Europe aims to improve the region's investment conditions, by setting
out commitments for policy reform and to encourage increasing local and foreign direct
investment. Signatories include Albania and Bosnia and Herzegovina.

Possible Actions to Promote Intraregional Trade and Rule of Law in the Region

Intraregional Trade

       The vision of a Middle East Free Trade Area (MEFTA) by 2013, linking countries in the
       region with each other and the United States, is the centerpiece of our effort to promote
       intraregional trade. Our strategy for attaining MEFTA includes:

                                                                                     Page | 261
    Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 270 of 352




         o   Negotiating Free Trade Agreements (FTAs) with countries ready for that step.
             The United States has concluded FTAs with Israel, Jordan, Morocco, Bahrain,
             and Oman;
         o   Working with additional countries through the TIFA process to advance readiness
             for FTA negotiations; and
         o   Assisting reform-minded Middle East countries that are not yet in the World
             Trade Organization (WTO) accession process.

      The MEPI, MCC, and USAID Missions in the Middle East provide support for the
      MEFTA initiative through a variety of programs in trade capacity-building. MEPI and
      USAID missions in the Middle East are supporting the WTO accession efforts of Iraq,
      Yemen, and Lebanon. U.S. government assistance programs assist FTA partners Jordan,
      Morocco, Bahrain, and Oman with free trade implementation with the United States.

      USAID/Jordan‘s Business Development Center supports implementation of the FTA
      between the United States and Jordan, and assists small and medium-sized firms to
      modernize and improve their competitiveness so they can move into higher value sectors
      and take advantage of FTA export opportunities.

      USAID/Morocco's New Business Opportunities (NBO) Program helps export-oriented
      Moroccan firms to take advantage of new opportunities for entry and expansion into the
      United States created by the Morocco-U.S. Free Trade Agreement. NBO includes
      business development services that help exporting firms to identify new market
      opportunities, and then work to improve their marketing and promotion to turn these
      opportunities into exports to the United States.

The Rule of Law

      The Middle East Partnership Initiative (MEPI) will continue to support rule of law
      activities aimed at strengthening the capacity of regional governments to enact and
      implement commercial laws conducive to promoting economic growth. By working with
      legislators, judges, lawyers, and business persons, improvements in the commercial legal
      and regulatory environment focused on international best practices should lead to
      increased investment and employment across the region.

      Egypt. USAID‘s Administration of Justice Support II project promotes the rule of law by
      reforming and modernizing the commercial court system and improving the access to
      quality legal services.

      Indonesia. USAID‘s Financial Crime Prevention Project (FCPP), which ended in June
      2008, was designed to strengthen Indonesia‘s ability to combat financial crimes. FCPP
      provided technical assistance to the FIU (PPATK), Supreme Audit Commission,
      Attorney General‘s Office, Corruption Eradication Commission, and Ministry of
      Finance-Inspector General Office. FCPP‘s work aided Indonesia‘s own efforts to build a
      more modern legal and institutional framework to detect and prosecute corruption and


                                                                                  Page | 262
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 271 of 352




       financial crime. The USG will continue to provide assistance to the Indonesian
       government to strengthen its capacity to combat financial crime.

       USAID‘s Judicial Reform Support Program assists Indonesia‘s Attorney General‘s Office
       (AGO) to implement reforms in the public prosecution system including development of
       a database to track prosecutors and profiles, development of a code of conduct,
       continuing legal education for prosecutors, and bureaucratic reform to improve human
       resources. This support is helping to reduce the backlog of civilian complaints and
       establish more objective assessment criteria for evaluating performance of prosecutors
       and work units. Assistance is also being extended to the Supreme Court under this
       program.

The Millennium Challenge Corporation (MCC). The MCC provides assistance for
transformational development in countries that perform well on 17 independent, transparent
policy indicators in the areas of ruling justly, investing in people, and economic freedom.
Besides the financial support provided by MCC programs, the selection criteria creates an
incentive for candidate countries to adopt related legal, policy, regulatory, and institutional
reforms.

Summary of Millennium Challenge Corporation (MCC) Activities in Predominantly
Muslim Countries:

Compact-Eligible Countries. Based on their good performance on the 17 policy indicators
mentioned above, Compact-Eligible countries are invited to apply for substantial grants from
MCC for programs that they design and implement through a "Compact."

Mali. Mali signed a five-year, $460.8 million Compact with MCC in November 2006 that
entered into force in September 2007. It aims to reduce rural poverty and to help achieve national
food security through a sustainable increase in the economic performance of the agricultural
sector, and to spur economic growth and reduce poverty by increasing the competitiveness of
light industry and increasing the value-added of exports and tourism. These objectives will be
met through investments that increase farmers' productivity, enhance agricultural supply chains,
reduce transport costs, and create a platform for industry. The Compact focuses on improved
infrastructure at the Bamako Airport, a key gateway for trade, and along the Niger River for
irrigated agriculture.

Burkina Faso. Burkina Faso signed a five-year, $480.9 million Compact with MCC in July
2008. It aims to promote economic growth in the rural sector by fostering land tenure security;
investing in irrigation and watershed management infrastructure for agricultural purposes;
constructing national roads, feeder roads, and market infrastructure; and improving existing
agro-industrial supply chains.

Morocco. Morocco signed a five-year, $697.5 million Compact with MCC in August 2007
which entered into force in September 2008. The Compact focuses on relieving constraints to
growth in the agriculture, fishing, artisan, and small enterprise finance sectors.


                                                                                        Page | 263
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 272 of 352




Threshold Programs are designed to assist countries that have demonstrated significant
commitment to improving their performance on MCC selection criteria, but do not yet pass more
than half the indicators in each of the three selection categories of ruling justly, investing in
people, and encouraging economic freedom. A Threshold Program provides financial assistance
to help improve a low score on at least one of MCC's policy indicators.

Albania. Reducing corruption was the primary focus of the $13.9 million Albanian program
signed in April 2006. The MCC program funded projects designed to reform tax administration,
public procurement, and business administration and helped to reduce the extensive red tape and
below-board payments needed to start a business while increasing the national tax base. Albania
signed a second Threshold program with MCC in October 2008, which builds on the success of
the first program and seeks to institutionalize reforms in public administration and judicial
capacity building to support further anticorruption activities.

Burkina Faso. Burkina Faso‘s $12.9 million program, signed in July 2005, officially ended on
September 30, 2008. The program sought to improve performance on girls' primary education
completion rates. Specific interventions included the construction of 132 "girl-friendly" schools,
teacher training, provision of take-home dry rations to girls who maintain a 90 percent school
attendance rate, and literacy training for mothers.

Indonesia. Indonesia‘s $55 million program, signed in November 2006, seeks to immunize at
least 80 percent of children under the age of one for diphtheria, tetanus, and pertussis, and 90
percent of all children for measles. The Threshold Program also has a component aimed at
curbing public corruption by reforming the judiciary and strengthening government institutions
that fight corruption. Indonesia is also eligible for Compact assistance.

Jordan. Jordan‘s $25 million Jordanian program, signed in October 2006, aims to strengthen
democratic institutions by supporting Jordan's efforts to broaden public participation in the
political and electoral process, increasing government transparency and accountability, and
enhancing the efficiency and effectiveness of customs administration. The Threshold Program is
also a part of Jordan's reform efforts focused on improvements in public administration, civil
liberties, infrastructure, and the economy. Jordan is also eligible for Compact assistance.

Kyrgyz Republic. The Kyrgyz Republic‘s $16 million Threshold Program was signed in March
2008 to help the Kyrgyz government fight corruption and improve the rule of law through
judicial, criminal justice, and law enforcement reforms.


5.8 Basic Education in Muslim Countries

The United States continued to support an increased focus on education in predominantly
Muslim countries and those with significant Muslim populations. The U.S. government approach
stressed mobilizing public and private resources as partners to improve the access, quality, and
relevance of education, with a specific emphasis on youth and on developing civic-mindedness
in young people. In many Muslim-majority countries, such as Afghanistan and Yemen, the
challenge was to increase country capacity to provide universal access to primary education and

                                                                                      Page | 264
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 273 of 352




literacy. Countries faced increasing enrollments and low education quality in the classroom
while struggling with limited budgets.

In the Middle East, USAID and the Department of State's Middle East Partnership Initiative
(MEPI) continued responding to these needs by working to improve policy, learning outcomes,
teacher training, education finance/governance, and community participation. These efforts
complement investments of partner countries and other donors. MEPI funding for projects in
basic education totaled approximately 53.2 million (FY-2002-08).

USAID/Asia and Middle East Bureaus‘ total education assistance for the region was
approximately $463.7 million, of which $451.4 million was targeted in predominantly Muslim
countries: Afghanistan, Bangladesh, Egypt, Indonesia, Jordan, Lebanon, Morocco, Pakistan,
Philippines (Mindanao), West Bank/Gaza, and Yemen. Out of the $467.1 million total,
approximately $385 million went towards basic education programs.

In 2008, USAID/Africa Bureau's total education assistance for the region was approximately $76
million in basic education (including the Africa Education Initiative); approximately $30 million
benefit Muslim populations in Chad, Djibouti, Ethiopia, Kenya, Mali, Mauritania, Niger,
Nigeria, Senegal, Somalia, Tanzania, and Uganda.

The U.S. Strategy to Meet Challenges in Education

To promote transformational diplomacy and development, the Department of State and USAID
have articulated a common Foreign Assistance Framework. In the "Investing in People"
objective, education is a major element with basic education as an important sub-element. This
strategy is applied to programs worldwide.

Basic Education: USAID has an Agency-wide Basic Education Strategy (2005) that targeted
underserved populations and promoted access to quality universal basic education. The goal was
to help learners gain the general skills and relevant knowledge needed to function effectively in
life. Basic education programs focused on three areas:

       Increasing Access: Targeting groups that have been marginalized in the education
       system such as minority, rural, out-of-school youth, girls, and young adults; and those
       who have been impacted by conflict or disaster, thus helping ensure equitable access to
       education.

       Improving Quality: Improving the quality of education is pivotal for ensuring
       attendance and learning outcomes of basic education. Attention was focused on
       curriculum reform and measuring learning outcomes.

       Improving Relevance: Education programs that develop human capacities and
       livelihood skills, and aimed to link learning with skill development and employment
       opportunities, particularly in areas with high youth unemployment.




                                                                                     Page | 265
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 274 of 352




In designing and implementing basic education programs throughout the world, USAID worked
closely with host-country governments (national and local), non-governmental organizations,
communities, and the private sector to maximize program impact and sustainability.

Working with the International Community. The U.S. government continued to be an active
member of several international bodies and activities to achieve universal primary education,
including the International Working Group on Education, which originally proposed the
"Education for All" initiative begun in the late 1980s.

Coordination of the International Effort. USAID provided technical guidance to the EFA
effort through the UNESCO-aligned International Institute for Educational Planning. The U.S.
Director of Foreign Assistance represented the U.S. at the annual High Level Group meeting for
"Education for All," and the USAID Office of Education participated in the annual EFA
Working Group meeting.

In engaging the G8 and governments for Broader Middle East and North Africa (BMENA)
initiatives, USAID collaborated closely with the State Department and other U.S. government
agencies, especially on literacy. At the Sea Island Summit, the G8 launched the Broader Middle
East and North Africa (BMENA) Literacy Initiative aimed at halving illiteracy rates in the region
by 2015. This initiative launched a series of Literacy Working Group and Education Ministerial
Dialogues in the BMENA region. Education Ministers from the BMENA region and the G8 have
met annually since 2005; they met in Oman in November 2008.

In 2008, USAID contributed $2.5 million to the UNESCO Literacy Trust Fund, supported
literacy assessments in the BMENA region, and developed the BMENA ‗Literacy Hub' database
of global best practices in promoting literacy. The BMENA ‗Literacy Hub' was transferred to the
Afghanistan Ministry of Education in October 2008.

Leveraging Other Donors. USAID coordinated closely with multilateral (e.g. World Bank and
the Asian Development Bank) and other bilateral donors in each country. In Indonesia, for
example, the Australian bilateral aid agency, AusAID, used a USAID pilot education program 's
methodology for supporting local government management of education and for promoting
active learning in classrooms. Collaboration with AusAID, as well as other donors such as
UNICEF, continued during implementation in the form of jointly-prepared training materials and
activities in communities to avoid duplication as well as combined approaches in working with
local and national officials. This coordinated approach has extended donor program coverage in
Indonesia in the education sector.

In Tajikistan, USAID-developed training modules on interactive learning and teaching methods
and teacher trainers support the Government of Tajikistan's implementation of the "Education for
All" Fast Track Initiative, leveraging funds of approximately $1.6 million. This basic education
project also complemented World Bank and Asia Development Bank (ADB) projects in the area
of education finance, curriculum revision, teacher training, and strengthening capacity of teacher
training institutes. In Kyrgyzstan, USAID-supported independent testing organization won a
World Bank tender to implement the Program for International Student Assessment (PISA);
USAID-developed teacher standards were used in revision of the teacher incentive system. The

                                                                                      Page | 266
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 275 of 352




basic education project collaborated with the ADB project by providing training for textbook
authors.

Leveraging Contributions from the Private Sector and Civil Society Organizations. The
U.S. government used development assistance to leverage other resources for education by
developing alliances or partnerships with the private sector and non-governmental organizations
(NGOs). USAID's Global Development Alliances (GDAs), also known as public-private
partnerships, were tailored to country-specific needs and the private sector partners' interests. In
2008, the USG succeeded in getting public-private partnership support to education on the
agenda for the annual World Economic Forum meeting. USAID received on average a greater
than a two-to-one match for education alliances in the Asia and Middle East region, of which the
total life of project value is $271 million. Below are several examples of ongoing and new
country-specific partnerships in the region:

In Western and Central Mindanao, and the Autonomous Region of Muslim Mindanao in the
Philippines, there are currently six GDA partnerships to increase educational opportunities for
children by ensuring access to quality education; to improve the capacity of teachers, and raise
math, science and English skills among elementary school beneficiaries; to increase employment
opportunities and engage young leaders; and, to provide business and skills training for out-of-
school youth; and, to provide opportunity for school drop-outs and out-of-school youths to rejoin
formal schooling through an accreditation and equivalency mechanism.

In Indonesia, public private partnerships were used to expand the reach of USAID activities and
to respond in natural disaster situations. A partnership with British Petroleum was helping
improve education quality in Papua, one of the most underserved and isolated areas of Indonesia.
An alliance with ConocoPhillips is helping restore education services in communities affected by
the May 2006 earthquake that struck Yogyakarta and Central Java, and an alliance with Intel was
helping teachers effectively use technology in classrooms. A partnership with Chevron has
expanded vocational and technical education opportunities for youth in Aceh.

In India, USAID has supported Quality Education and Skills Training (Quest), in an alliance
with leading non-government organizations, and global corporations to promote the effective use
of technologies to improve basic education and skills training. Through various pilot initiatives
and advocacy efforts, the alliance has established its credibility in the field of education
technology.

In Morocco and Jordan, a USAID information technology partnership with CISCO, UNIFEM,
and the Governments of Morocco and Jordan, has introduced CISCO Certified Network
Associate and job-readiness training to eleven Moroccan institutions (900 students, 49 percent
women) and just over 1,700 students in Jordan. Seven CISCO Networking Academies were
established in Jordan. In both countries, there was a focus on job skills and placement for
women. Fifty percent of the first student cohort who completed the program found jobs within
six months after graduation.

USAID's Office of Middle East Affairs implemented a GDA that engaged and supported
emerging youth leaders in Egypt, Jordan, Lebanon, West Bank, Gaza, and Yemen. Partnering

                                                                                        Page | 267
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 276 of 352




with the Ford Foundation and Save the Children International, it has created a youth
development tool kit. It linked emerging young leaders to a network of youth development
workers and institutions that assist young people with building leadership capacity and
exercising positive, moderate leadership behaviors within a community development context.

In cooperation with the Department of State‘s Middle East Partnership Initiative (MEPI) in the
Bureau of Near Eastern Affairs, Scholastic Inc. is providing 8.2 million Arabic-language
classroom libraries to more than 40,620 classrooms in more than 6,770 primary schools in the
Middle East and North Africa. Scholastic's substantive contribution allows MEPI to leverage its
$12 million investment in this critical-thinking and independent reading skills development
program. In another example, MEPI's partnership with the CISCO Learning Institute developed
on-line English language curricular materials to complement the efforts of the private sector-
based World Economic Forum-sponsored Jordan Education Initiative.

USG Coordination to Reduce Duplication and Waste. The Department of State and USAID
coordinated their Foreign Assistance Framework, which included education, and a joint
Operational Plan process, to reduce duplication of effort and/or waste.

To minimize any potential duplication of efforts and investments, USAID collaborated with the
Department of State/Middle East Partnership Initiative (MEPI) to promote education within the
Near East region, with a focus on civic education. The MEPI education pillar supported
education systems that enabled all people, especially girls, to acquire the knowledge and skills
necessary to compete in today's economy, participate actively and effectively in the civic arena,
and improve the quality of their lives.

Training and Exchange Programs. Bridging both basic and higher education, USAID and the
State Department Bureau of Education and Cultural Affairs (ECA) coordinated in the area of
providing training and exchanges for students from Muslim-majority countries to the United
States. In Egypt, ECA has also financed awards for teachers/administrators to enhance the
Ministry‘s technical college instructor capacity.

Scholarship Programs. MEPI has launched two pilot scholarship programs, the basic-education
based ―MEPI Scholarship Program,‖ and the higher-education based ―Tomorrow‘s Leaders‖
program. The MEPI Scholarship Program provides disadvantaged youth with the opportunity of
receiving a democratic based education (grades 7–12) at American-sponsored schools abroad.
The program was launched with the September 2007 school year and has been enthusiastically
received by teachers, parents, students, and the communities in Oman, Egypt, Morocco, and
Jordan. The ―Tomorrow‘s Leaders‖ scholarship recipients will be selected from among the
underserved in the Middle East and North Africa, and the scholarship will provide a four-year
academic and internship/study-abroad opportunity with specialized curricula through which to
develop their civic engagement, entrepreneurial, and leadership skills. The first cohort of
―Tomorrow‘s Leaders‖ began the program in September 2008.

For younger students, there are some programs, such as the English Microscholarship Access
Program, which provides English classes for deserving high school students from non-elite
sectors. The program delivers language instruction in a civic education context, and helps

                                                                                      Page | 268
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 277 of 352




students compete for future job and educational opportunities. U.S. embassies selected schools in
45 countries to enroll approximately 10,000 students in the program. In addition to teaching
English, the program provides an American classroom experience using U.S. materials and
emphasizes active learning.

The State Department's Youth Exchange and Study Program (YES) and Future Leaders
Exchange Program (FLEX) bring high school students from Muslim countries to live with
American host families and attend American public high schools for an academic year. The
FLEX students also receive special training in civic education and work as volunteers.

Student Leaders/Study of the United States Institutes provide young people with intensive
training in civic engagement and leadership skills in both U.S. and regionally-based settings.

The State Department's International Leaders in Education Program brings secondary school
teachers of English, social studies, math, and science from South and Southeast Asia, the Near
East, and North and Sub-Saharan Africa, and the Western Hemisphere to U.S. universities for a
semester to develop their teaching skills, to increase their subject-matter expertise, and to pursue
coursework and practical teaching experiences in U.S. high schools. U.S. teachers may then
apply to participate in a reciprocal exchange program in several of the participating countries.

The Teaching Excellence and Achievement Program (TEA) provides secondary school
teachers from Eurasia, South Asia, and Southeast Asia with unique opportunities to enhance their
teaching skills and increase their knowledge about the United States. The participants participate
in a professional teacher development program in the United States. The six-week program,
based at a U.S. university‘s school of education, also includes a three-week internship at a
secondary school where participants actively engage with American teachers and students. The
TEA program provides follow-on grants to the international teachers to purchase essential
materials for their schools, to offer follow-on training for other teachers, and to conduct other
activities that will build on the exchange visits.

USAID's Training Future Leaders initiative highlights the importance of U.S. trained scholars
and their unique role in developing their nations upon returning home. There are currently 13
scholars now enrolled in Masters degree programs in the United States.

USAID‘s Office of Middle East Partnerships (OMEP) program also supports a Peace
Scholars program. This program supports 30 young people annually from the Middle East and
North Africa who have demonstrated a commitment to their communities with undergraduate
level scholarships to study for one year in the United States. These programs complement
ongoing efforts carried out by State/ECA and MEPI.

Funds Needed to Achieve Universal Basic Education
The UN Educational, Scientific, and Cultural Organization (UNESCO) estimates that $5.6
billion are needed per year to achieve "Education for All" by 2015. Globally UNESCO estimates
that 72 million children are enrolled in school, but many of those in school are not there
regularly, and many more do not receive a quality education. For the countries in the Muslim
world, this figure is estimated to be around 40 million. Estimating that it costs roughly $50 per

                                                                                        Page | 269
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 278 of 352




year per child to complete six years of schooling, it would cost $2.2 billion per year in Muslim
countries as a whole to achieve education for all children to that level.

Efforts to Encourage Development and Implementation of a National Education Plan
In countries with predominantly Muslim populations, the effectiveness of basic education
systems is at the crux of their development future. The United States encourages countries to
develop and implement national education plans by offering assistance to support education
reform developments and program funding once reforms have moved into the implementation
phase. For example, funding for the International Expanding Education Initiative supports
countries which have national education plans approved by the Fast Track Initiative. The United
States has influenced national education plans and reform by way of pilot programs that model
best practices in education. These positive experiences galvanize support for broader change and
can impact the education system beyond the pilots programs' localities. Model programs also
potentially have an impact outside of targeted interventions.

Closing the Digital Divide and Expanding Vocational/Business Skills
To "close the digital divide" and expand vocational/business skills, USAID, the Department of
State, and other agencies implement public-private partnerships, information technology in the
classroom, school-to-work and workforce training programs, improved quality of basic and
secondary education programs, and scholarships and exchanges. A few programs are highlighted
below.

USAID/Asia and Middle East Bureaus‘ Education and Employment Alliance promotes private
sector participation in Egypt, Morocco, Pakistan, India, Indonesia, and the Philippines to
enhance skills and improve education and employment opportunities among over one million
underserved youth. In addition to local profit and non-profit partners, corporate partners include
Chevron/Unocal, GE, Ink Media, Lucent, Microsoft, Nike, and Oracle.

The State Department's Global Connections and Exchange Program seeks to promote mutual
understanding and civic education in countries with significant Muslim populations by bringing
together more than 1,000 schools from 16 countries for online collaborative projects that focus
on professional development, media literacy, and civic education. Teachers also develop skills
needed to participate in collaborative activities with U.S. schools, and teachers and students are
offered opportunities to travel to their partner schools as a way to strengthen mutual
understanding and solidify virtual relationships through in-person meetings.

MEPI is partnering with the Education for Employment Foundation (EFE) and with businesses,
universities, and private organizations to create four highly scalable and replicable youth
education and employment programs that offer real employment to 80 percent of all graduates.
The programs are as follows: in Egypt, both a ―Mini MBA‖ accounting training and a textile
management and workplace for success training program; in Morocco, sales force training; in
Jordan, vocational scholarships and workplace for success training; and in Yemen, information
technology training. EFE will also create an affiliate foundation in Yemen that will partner with
business, universities, and civil society leaders that are dedicated to youth education and
employment to develop employer-driven education and training linked to jobs. This initiative


                                                                                       Page | 270
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 279 of 352




also supports broader education goals articulated under the Broader Middle East and North
Africa initiative.

USAID/India’s Technology Tools for Teaching and Training (T4) employs educational
technologies to educate poor and disadvantaged children studying in public schools in the states
of Karnataka, Chhattisgarh, Madhya Pradesh, Jharkhand, and Bihar and will soon operate in
Delhi and Rajasthan. Combining technology tools with sound pedagogy and effective teacher
training, USAID and its partners are developing high-quality, interactive radio, video, and
computer programs that simplify the teaching of difficult concepts in various subjects, including
language, math, science, and social studies. T4 currently reaches more than 22 million children.
In addition, USAID/India‘s Youth Skill Development Initiative provides education in basic life
and employability skills to deprived out-of-school youth, effectively linking their education to
the skills demanded by the new economy. The program provides training to these youth in
market-oriented skills such as computer usage, spoken English, communication, and customer
relations to make them more ―employable.‖ Over 14,000 youth have been trained in the three
Indian states of Delhi, Jharkhand, and Maharashtra; 76% of the trainees have received
employment and many have opted for further studies. Designed as a public-private initiative,
50% of the program costs come from non-USAID sources.

USAID/Central Asian Republics also supports Junior Achievement (JA) programs which
provide training for secondary school students in basic entrepreneurship skills. In 2008, JA
reached more than 15,000 students in Kazakhstan and more than 3,500 students in Turkmenistan.
JA organized student fairs across the region for thousands of Junior Achievement program
participants to showcase their ―school companies‖ which provided an opportunity for students to
gain practical experience in entrepreneurship by organizing and operating a ‗model‘ business
enterprise. Students learned to produce and sell products and services to their communities and
the fair provided an additional opportunity to market student products to organizations from
other regions that attend the fair. USAID continued working with the private sector to strengthen
their support of JA to ensure sustainability of the programs.

USAID/Cambodia supports an in-school effort aimed at making education more relevant to
Cambodia‘s needs, particularly for Cham and rural areas; and also supported the development of
a new national curriculum which reinforces math, science, and language skills, and includes a
life skills component focused on agriculture, pre-vocational skills, and health education in
primary schools.

The USAID Internet Access Training Program (IATP), administered by the International
Research and Exchanges Board (IREX) since 1995, provides free internet access and training in
11 countries throughout Central Asia, the Caucasus, and Western Eurasia. From major cities to
small communities, IATP encourages information sharing, network building, and collaboration
among U.S. government exchange alumni and other targeted audiences. IATP staff train alumni
and other targeted audiences in the effective use of the Internet and sponsor the development of
local language web sites. The centers also conduct training in basic civics, entrepreneurship, and
English.




                                                                                      Page | 271
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 280 of 352




USAID and the Intel Corporation signed Memorandum of Understanding in December 2006
to broaden access and usage of information and communications technologies (ICT) in
developing communities worldwide. This alliance envisions collaboration and partnership in
enabling "last mile" internet connectivity and locally relevant applications; supporting ICT usage
and deployment by small and medium-sized enterprises to enhance economic development; and
increasing the use of ICTs to support education and health. Intel‘s prior experience in the
education sector includes software development and teacher training programs for K-12.

Countries Eligible for Assistance. USAID has education programs in Muslim-majority
countries and countries with large Muslim populations that potentially overlap those which might
be targeted by the President under an International Youth Opportunity Fund [section 7114(b)].
Below is a list, though not exhaustive, of programs in the Asia Near East, Africa, Europe, and
Eurasia regions.

The Asia and Middle East regions contain several Muslim-majority countries with significant
education needs. Basic education program highlights include, in alphabetical order by country:

Afghanistan. Because Afghans lost years of formal schooling under the Taliban, many students
are not at their appropriate grade level. USAID created an accelerated learning program that
compresses two years of study into a single year through innovative teaching techniques. This
program trained an estimated 10,500 teachers in teaching methodologies for accelerated learning
and enrolled nearly 170,000 students, over half of them girls. In addition, the Community
Schools Program supports 50,000 students annually, and has trained over 65,000 teachers across
all provinces through daily radio broadcasts. Since 2002, over 60 million textbooks were printed
and distributed nationwide in Dari and Pashto for grades one through 12, in part in collaboration
with the Danish International Development Agency. To strengthen the Ministries of Education
and Higher Education, USAID provides advisors to help develop and implement education
policy; supports the International School of Kabul, an English language high school with an
enrollment of approximately 260 students from more than 20 countries, the majority of whom
are Afghans; and works with 16 Afghan universities to upgrade teacher training. USAID
supports the American University of Afghanistan, and has refurbished the Women‘s Dormitory
at Kabul University to house over 1,000 women, mainly from rural areas.

In Bangladesh, USAID‘s Early Learning for School Success Program (SUCCEED), has become
the model program for support of early learning activities in the country. SUCCEED is carried
out in 1,800 preschools in 600 communities, which prepares children ages five to 13, including
children with disabilities, to achieve greater success in school. The program provides extra-
curricular educational activities to increase learning skills, strengthen community involvement in
school management, and model successful teaching methodologies to primary school teachers.
SUCCEED has facilitated 1,800 small peer support groups that discuss local health, environment
and social issues, and work together to initiate positive changes in these areas. The program has
established an innovative after-school program using educational toys and games that stimulate
learning for more than 53,274 primary school children. This program helps children to utilize
their free time to improve their critical thinking, reading, and social skills. The SUCCEED
program has also developed a Reading Buddy and Mentoring program, which couples struggling
students with their progressing peers. USAID-sponsored preschools encourage the enrollment of

                                                                                      Page | 272
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 281 of 352




children with mild disabilities, which currently comprise approximately five percent of the total
enrollment.

USAID also supports the extremely successfully television program, Sisimpur (Sesame Street),
which is the most widely viewed children‘s television show in Bangladesh. It is estimated to
reach 7.5 million young children weekly, nearly half of all three to six year olds. The television
episodes aim to improve skills such as literacy, numeracy, and critical thinking, as well as
hygiene practices such as hand washing and dental hygiene. The TV program also portrays
positive socio-emotional and cultural knowledge, values, and skills; appreciation of diversity;
illustrates the capacity of children with disabilities; depicts successful women across professions;
and demonstrates self-respect and respect for others. Combined, the two programs have helped to
combat traditionally low achievement and high dropout rates in the lower primary grades.

In Central Asia, USAID supports a regional basic education project in the Kyrgyz Republic,
Tajikistan, and Turkmenistan, the Quality Learning Project (QLP). Awarded in October 2007,
QLP is a five-year $12 million dollar project with a focus on expanding access to quality basic
education. QLP activities continued to build on the achievements and lessons learned on the
previous USAID-funded basic education project, including support to the governments of the
Kyrgyz Republic and Tajikistan in implementing their national education strategies and
Education for All Fast Track Initiative grants. QLP activities will result in: (1) improved quality
of teacher training in student-centered methodologies; (2) introduction and application of modern
skill-based student assessment methodologies; (3) greater involvement of teachers in curriculum
development; and (4) use of transparent and efficient school finance and management systems.

       Kyrgyz Republic. The Quality Learning Project (QLP) has encountered unanticipated
       delays in signing the MOU with the Ministry of Education and Science (MES) that led to
       delays in project implementation. The MOU was signed in November and stipulates
       support for implementation of the Kyrgyz National education strategies and the Fast
       Track Initiative Catalytic Grant. Despite the delays, the project has established
       cooperation with the Kyrgyz Academy of Education and its Center for Teacher Training
       and Retraining – the two institutions critical for achieving improved teacher training. In
       order to ensure sustainability of in-service teacher training activities within the legislative
       framework, QLP developed recommendations to the draft law on general secondary
       education and teacher training for the KR Parliament Committee on Education, Science,
       Information, and Culture, and participated in elaboration of the Education Development
       Strategy for 2010-2020 for the MOES. In October 2008, USAID signed the Loan
       Portfolio Guarantee Agreements for tuition financing with two Kyrgyz financial
       institutions to increase access to higher and vocational education. This initiative aims to
       create a replicable, private sector tuition financing model that would provide students
       with more choice as to which education institutions they could attend. Over the next
       seven years USAID will guarantee up to $1.5 million in student loans and up to 50% of
       losses. USG continues to provide support to the American University–Central Asia
       through a joint USAID/State Department grant that supports activities toward achieving
       accreditation from a U.S. accrediting body.



                                                                                         Page | 273
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 282 of 352




       Tajikistan. To address improvement of teacher training, the Quality Learning Project
       (QLP), in collaboration with the Ministry of Education (MOE), established a Teacher
       Training Working Group and signed a memorandum of understanding with the
       Republican Teacher Training Institute (RTTI) to collaborate on training of module
       developers and revisions of training modules under the FTI grant. Under the Formative
       Student Assessment component, the project trained 25 MOE and RTTI staff and eight
       local module developers in formative assessment approaches. As a result of the training,
       key elements of formative assessment were incorporated into the revised training
       modules developed as part of FTI. The QLP team closely collaborates with the newly-
       established Education Finance Working Group and implementation of the new education
       finance policy.

Turkmenistan. The overall strategy for project implementation in Turkmenistan is to work
under the umbrella of a formal agreement with the Ministry of Education (MOE). While
awaiting the signing of the memorandum of understanding, the Quality Learning Project
organized a three-day seminar for MOE staff to familiarize them with the proposed activities of
the project.

USAID/Egypt supports the Government of Egypt in sustaining improvements in learning
outcomes in grades K-12. The program focuses on improving teaching and learning, increasing
equitable access to education, and strengthening management and governance in seven
governorates. Activities include in-service teacher training, school libraries, information
technology, and some school construction in remote and densely populated areas. USAID
assistance strengthens school governance and management through leadership training for school
principals; the development of nationwide management information systems; and, the training of
school Boards of Trustees. The current education strategy runs through September 2009. To date,
USAID has also provided 25 million books for libraries and classrooms in all 39,000 public
primary, preparatory, and secondary schools in Egypt. Books range from non-fiction to reference
materials to novels. Libraries are 80% in Arabic and 20% in English language. Over 39,000
students now have access to computer technology. USAID has built 70 new girls schools serving
almost 40,000 students. Nearly 100,000 girls‘ scholarships have been provided to date. USAID
supported the development of the Egyptian Sesame Street, which reaches over 85 percent of all
children under age eight, helping them acquire early literacy and numeracy skills.

The U.S. Indonesia Education Initiative program works with over 100 districts (25 percent of
the nation) providing training and technical assistance to school officials, communities, and local
governments on education management and finance. This Presidential initiative also includes in-
service teacher training, mentoring, and teacher resource centers to improve the quality of
classroom instruction. Approximately 24,000 educators have been trained to improve the quality
of teaching and learning and over 1,050,000 students are reaping the benefits. Over 245,000
junior secondary students and out-of-school youth are learning employment-related life skills
while working toward school completion or its equivalency. USAID is supporting the creation of
an Indonesian Sesame Street, Jalan Sesame, which debuted in late 2007. Through direct
assistance and dissemination of best practices, education programs are expected to reach 9,000
public and private schools, 2.5 million students, 90,000 educators, and one million out-of-school
youth by 2010.

                                                                                       Page | 274
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 283 of 352




In July 2003, the Government of Jordan launched the Education Reform for the Knowledge
Economy (ERfKE) initiative, a five-year, $380 million program developed with USAID
assistance. The goal of this initiative, one of the most ambitious education reform programs in
the Arab region, l is to re-orient education policy, restructure education programs and practices,
improve physical learning environments, and promote learning readiness through improved and
more accessible early childhood education. USAID, in coordination with Jordan and eight other
donor nations and multi-lateral organizations, will provide $80 million in support of reform
efforts through ERfKE. USAID's efforts under this initiative (1) assist the Government of
Jordan's early child care initiative, with the creation of 100 public kindergartens, field-test
curriculum, and the development of an accreditation system; (2) develop school-to-work
programs and an IT curriculum stream for high school students; (3) connect 100 ‗Discovery'
schools to broadband and test e-learning modules for all subject; (4) expand youth and life skills
programs to secondary schools in new underserved areas in Jordan; and (5) construct up to 28
new schools and rehabilitate another 100 schools to create the appropriate learning environment
that supports the reform efforts and accommodates the recent influx of refugees from the region.
In 2006, the sector reform activities were expanded into the Southern governorates of Aqaba,
Ma‘an and Tafileh to work with all the public schools.

In Lebanon, in response to the 2006 conflict, USAID worked to repair and upgrade schools
throughout the country. The work was finished in time for the start of the 2007 school year and
continued in 2008. Other program components included providing equipment for laboratories,
supplies and books, awareness programs on health, nutrition and social awareness for a better
learning environment; and extracurricular activities to enhance students‘ skills and learning
experiences. The program benefits over 200 public primary, intermediary, and secondary schools
and over 80,000 students. Over the past two years, USAID provided over 560 students with
scholarship assistance at the American Community School and the International College
(secondary schools); and also provided about 3,100 students with scholarship assistance at the
American University of Beirut and the Lebanese American University.

In Morocco, ―Improved Education and Training for Employment‖ aims to assist Morocco‘s
basic education and vocational training systems in preparing young graduates to meet Morocco‘s
entry-level workforce needs. While pursuing partnerships to institutionalize programs for longer-
term impact, USAID works within existing structures, emphasizing the relevance of content and
the ability of instructors to deliver this content effectively, in four of Morocco‘s 16 regions, in
collaboration with the Moroccan government. Over 200,000 children (45% girls) and 1,600
teachers (23% women) from some 337 participating schools are benefiting from USAID‘s
Advancing Learning and Employability for a Better Future (ALEF) program, which assists the
Government of Morocco in improving the quality and relevance of basic education. Teachers and
children demonstrated tremendous creativity and innovativeness in information technology,
entrepreneurship, and other initiatives.

Middle East Partnership Initiative (MEPI) funds for the development of learner-friendly literacy
materials based on the Family Code have benefited over 9,600 rural women. Grants have been
awarded to 30 non-governmental organizations who implement literacy programs not only in
classical Arabic but in the rural women‘s mother tongue (Moroccan dialect and Amazigh), a

                                                                                      Page | 275
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 284 of 352




breakthrough for Morocco. MEPI funds supported 215 rural girls with scholarships to attend
middle school while living in supervised boarding facilities.

In Pakistan, USAID-funded programs benefit more than 600,000 children and 60,000 teachers.
Since 2006, 3,770 teachers and supervisors have been trained in interactive teaching and learning
skills. Nearly 2,400 classrooms of 327 primary, middle, and high schools; and model colleges
have been equipped with new learning materials. More than 4,500 parents have learned basic
literacy and math skills. Links to Learning (ED-LINKS), with the objective of improving the
quality and sustainability of teacher education and student performance, is located in Sindh,
Balochistan, Islamabad Capital Territory (ICT), and the Federally Administered Tribal Area
(FATA). The ED-LINKS program has three basic components: 1) Teacher Education and
Professional Development; 2) Student Learning and Achievement; and 3) Governance of
Teaching and Learning. The program will contribute to better quality education in approximately
22 districts and 6,000 middle and high schools, affecting 600,000 students and 60,000 teachers.

Focusing on early childhood and primary education, the Interactive Teaching and Learning
Program brings child-centered teaching into public and private classrooms. As a result, 399
schools have begun to move away from rote learning and repetitive memorization toward
interactive learning that emphasizes critical-thinking skills. The program also encourages family
members to participate in the schools.

USAID is enhancing professional development and teacher education across Pakistan by
assisting the Ministry of Education in the formulation of a strategic framework for teacher
certification and accreditation. The Strengthening Teacher Education in Pakistan (STEP)
initiative transforms teacher education through the development of national standards for teacher
certification and accreditation and improves networking among government teacher training
institutions. Under the FATA School Rehabilitation and Construction Program, USAID has
supported the rehabilitation and furnishing of 58 public schools and two Government Colleges of
Elementary Teachers (GCETs) in the FATA. The schools have been completed and handed over
to FATA authorities.

In the Philippines, in Mindanao province, USAID is training teachers and providing computers,
textbooks, and other materials to schools. To reduce instability in conflict-prone areas in
Mindanao, tens of thousands of out-of-school youth are being prepared to return to the formal
education system, and thousands of others have been provided with employable skills. A
matching grants program for school improvements encourages greater participation by parents
and communities in the education of their children. The U.S. government is partnering with local
private sector firms to increase the quality of basic education and provide training to educators to
improve the teaching of English, science, and math. USAID‘s education program is providing
more than two million textbooks and other learning materials to elementary school students and
out-of-school youth through a partnership with the U.S. military, which delivers the donated
materials to remote communities. Computer and internet education has been introduced into
schools in Mindanao.

USAID/West Bank and Gaza improved the quality of and increased access to primary and
secondary education through the construction and rehabilitation of schools and kindergartens. To

                                                                                       Page | 276
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 285 of 352




date, 773 classrooms have been built or rehabilitated, generating more than 150,780 person-days
of short-term employment for unemployed Palestinians. The American Scholarship Fund
Program awards approximately 7,500 disadvantaged students with scholarships to pay tuition
fees at private schools per year. The assistance will also make it possible for private schools to
maintain basic educational services. Since September 2007, USAID has supported a Model
Schools Network program and a Vocational Training and Education Development Program. The
Model School program develops innovative concepts and pedagogical approaches in cooperation
with the Palestinian Ministry of Education and Higher Education through a network of 20 private
schools. The Vocational Training program aims to increase the relevance of non-governmental
technical and vocational education and training to meet labor market needs. The Palestinian
Faculty Development Program increases the capacity of the higher education sector. Finally, the
Ruwwad ―Youth Empowerment‖ program provides Palestinian youth with opportunities to gain
leadership skills and serve their communities through youth-led initiatives.

To assist the government of Yemen in reforming its education system, USAID has developed
programs to improve the teaching of reading, writing, and mathematics, and offers adult literacy
and life-skills classes. In-service training for teachers and Parent Councils was conducted and
schools were renovated and expanded. The government‘s decentralization goals in the education
sector were supported with officials at the governorate and district levels training in data
collection, data management and using data for informed decision making. A catalogue of
Ministry of Education approved teaching aids has been developed to assist headmasters and
teachers in acquiring educational aids through ministry channels as well as help other donors
intending to support schools in Yemen. A Renovation Risk Management System was developed
for 77 school renovations and all were assessed, and a mobile repair team supports self-help
efforts to maintain facilities, furniture, and equipment. To date, 2,577 teachers and school
administrators were trained in student-centered and active learning techniques. The impact of the
teacher training at 23 schools indicates that 64% of third graders taught by USAID-trained
teachers performed math problems at their grade level or above, and 74.6 % read and wrote
Arabic at their grade level or above.

The Asia Near East region also contains countries with significant Muslim populations though
not in the majority, such as India (second largest Muslim population in the world).
USAID/India's madrassa intervention began as a pilot project with eleven madrassas in
Hyderabad, Andra Pradesh in 2004. The goal of the pilot was to demonstrate an effective and
scalable model for introducing formal curriculum into these religious schools. The program
worked with Muslim community leaders and madrassa administrators to introduce formal
curricula, enroll and retain out-of-school children, improve the quality of education, and prepare
madrassas to meet government standards. The pilot program has now been extended to 586
madrassas covering 48,000 children. Resources such as honorarium, technical support and
training to teachers; and textbooks and meals to students are leveraged from the government. A
similar initiative is being launched in the state of West Bengal.

The sub-Saharan Africa region contains a number of important Muslim and Muslim majority
countries, in which support to basic education activities and improved learning opportunities for
in-school and out-of-school youth figure prominently. The Bureau for Africa's Office of
Sustainable Development has re-evaluated the role of education and taken a more strategic

                                                                                      Page | 277
         Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 286 of 352




approach to address the concerns of a post-9/11 society. USAID partners with Muslim
communities to ensure that children in these communities are receiving the best and broadest
education possible.

In support of President Bush's East Africa Counterterrorism Initiative (EACTI), programs were
initiated in 2003 in East Africa that provided basic education opportunities in marginalized
Muslim communities. The targeted countries include Kenya, Uganda, Tanzania, and Ethiopia.19
A summary of these programs include:

           USAID/Ethiopia implemented various activities in Muslim-dominated areas particularly
           in Somali, Afar, and Oromia regions. The activities included support to pre-service and
           in-service teacher training to improve the quality of primary education; building the
           capacity of primary school principals to improve the management of schools; provision
           of capacity building training for Parent Teacher Associations (PTAs) and community
           members to increase parent and community involvement in school management; building
           the capacity of education officers to improve the planning and management of the
           education system; and establishment and expansion of alternative basic education centers
           to provide non-formal primary education to children, especially girls; and adult literacy
           classes for illiterate men and women.

           USAID/Kenya's basic education program, Education for Marginalized Children in
           Kenya, is concentrated in the North Eastern and Coast Provinces. Both Provinces have
           predominantly Muslim populations and the lowest education statistics in the country.
           This activity began in 2004 with supplemental funding specifically targeted at Muslim
           communities and continued as a part of the mission‘s portfolio. Over 125,000 children
           have been reached in the Coast Province, with over 250 Early Childhood Development
           Centers supported and more than 3,200 teachers trained in child-centered teaching
           methods. The School Infrastructure Program has successfully built 107 classrooms, three
           dining halls, eight dormitories, and supplied desks along with bunk-beds with mattresses.
           In 2007, Kenya instituted a program to strengthen the management of education and its
           resources at the local levels, thereby beginning to address the need for more effective and
           higher quality basic education. In 2008, USAID launched a Higher Education
           Scholarship Program in collaboration with the Ministry of Education and civil society. A
           full four-year scholarship for undergraduate study at public university in Kenya was
           offered. The geographic focus was on the predominantly Muslim North Eastern province
           that shares a border with Somalia.

           USAID/Tanzania's program focused on strengthening primary school students‘
           performances in general, and secondary math and science over the next four years with
           an emphasis on basic education activities for under-served children (especially girls in
           Muslim and rural areas). The basic education initiative provided training and materials to
           teachers and students; thousands of students‘ textbooks written in Kiswahili; and girls‘
           scholarships. U.S. resources over the next four years will enable two programs to increase
           the number of girls receiving preschool, primary, and secondary education; improve

19
     Eritrea had been part of the original list, but was eliminated during the USAID/Eritrea closeout.
                                                                                                         Page | 278
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 287 of 352




       primary and secondary skills in math and science; and provide specialized training for
       teachers in math, science, English, and the needs of children with disabilities.

       USAID worked with Muslim and pastoralist populations in geographic areas where there
       was little or no other donor support. Service delivery in Zanzibar was enhanced, in
       addition to two pilot districts (Lindi Urban and Mtwara Urban) on the southern
       Tanzanian mainland. Over 90,000 secondary, 49,000 primary, and 7,000 pre-primary
       school students will benefit from U.S. support targeting education delivery systems at
       local, district, and regional levels. In addition, an innovative radio instruction activity
       focused on pre-primary and primary-level education. The radio instruction activity will
       continue to establish 100 informal learning centers in Tanzania mainland, 125 Play and
       Learn Clubs in Zanzibar, and pilot radio instruction in 60 formal primary-school
       classrooms in Zanzibar. By the end of 2008, the program had provided equitable access
       to quality education for 14,700 children in Kiswahili, English, mathematics, social
       studies, science, and life skills.

   USAID/Uganda supported Madrassa Early Childhood Development (ECD), which targets
   poor communities and builds on existing non-formal and informal early child education at
   selected community mosques and madrassas. Through the Madrassa Resource Center
   activity, communities are supported to establish and manage their own pre-schools by using
   intensive community participation methods. The project seeks to provide access to high
   quality, value-based, culturally relevant and affordable early childhood education and
   development in order to increase the chances of children from underprivileged communities
   entering and succeeding in the formal education system. The project has mobilized 15
   community schools to participate in the program; supported 13 community schools under
   post graduation continuous support to ensure the long-term sustainability of the pre-schools;
   supported over 1,200 children in new schools and other schools; trained approximately 300
   Schools‘ Management Committee members on how to manage their schools and 120 ECD
   teachers in ECD methodologies; and close to 2000 parents have been mobilized to send their
   children to the community schools. In addition, the Project hosted the first of its kind ECD
   Stakeholder Conference with the Islamic leadership and 100 participants to assist them to
   collectively and effectively manage the schools.

In support of the Trans-Sahara Counterterrorism Partnership (TSCTP):

       USAID/Mali includes a focus on supporting moderate Islamic schools (medersas) as part
       of a broader strategy to improve access to quality basic education for all Malian boys and
       girls. Approximately 1,600 medersas will take part in USAID's "Road to Reading"
       program, which will use a combination of teacher training and materials development to
       improve the quality of French language instruction in Mali's public, community-owned,
       and medersa schools. A cornerstone of the "Road to Reading" program will be the
       development and broadcast of Interactive Radio Instruction (IRI) programs for Grades 1-
       6. These IRI programs will build medersa teachers' and students' ability to make the
       transition from Arabic into French, thus expanding students' educational and employment
       opportunities. To gauge the quality of instruction and impact of USAID programming in
       medersas, the "Road to Reading" program will implement Early Grade Reading

                                                                                      Page | 279
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 288 of 352




       Assessments in Arabic and French. USAID/Mali's strategy will ensure that medersas
       benefit from the same programs intended for public and community-owned schools. In
       addition, to orient USAID's and USG interventions, a comprehensive study will be
       conducted that will lead to recommendations for how to best support medersas in Mali.

       USAID/Senegal's program aimed at improving basic education in Koranic schools and
       benefits approximately 5,000 vulnerable children living and studying in these schools.
       The pilot activity, launched in late 2005, supported improvements in the living, health,
       nutrition, and learning conditions of children in Koranic schools. It accomplished this
       through the provision of hot meals; basic learning materials such as pens, books, and
       notebooks; and first aid kits. The program also provides training to teachers in how to
       effectively teach languages, math, life skills, and health education. Vocational training
       was offered in the areas of carpentry, sewing, masonry, and tannery. The leaders of these
       schools have begun to incorporating secular education in their curriculum and in
       promoting better nutrition and hygiene among their students.

       The President's Africa Education Initiative (AEI) in Niger, Chad, and Mauritania
       complemented the TSCTP's efforts to counter terrorism. The AEI's Ambassador Girls'
       Scholarship Program has enabled more girls to attend schools, and engaged parents and
       communities in the north of Mali and throughout Niger, Chad, and Mauritania.

While not part of EACTI or TSCTP, other countries have benefited from USAID's Bureau for
Africa's efforts to reach out to Muslim populations, including Somalia, Sudan, and Djibouti.

USAID/Somalia recently increased its support for education programs that will contribute to
peace building, stabilization, and counterterrorism. The USAID/Somalia education portfolio
includes an innovative education program that uses radio to deliver high-quality, interactive
instructional programs to marginalized children. The radio programs are broadcast throughout
Somalia, including in Mogadishu, and have provided quality education to more than 200,000
school children. USAID/Somalia is also renovating 500 classrooms, improving water and
sanitation facilities and strengthening communities to support local schools. A new higher
education partnership between the University of Hargeisa and Eastern Mennonite University is
establishing the first ever higher education program for conflict mitigation in Somalia.
USAID/Somalia is also supporting a new youth education and training program that will provide
1,500 Somalia youth with viable employment opportunities.

USAID/Sudan continued to implement programs to enhance inter-religious peace-building
through improving education access. Formal and non-formal programs focused on primary and
girls' education, teacher training and institutional development, targeting out-of-school youth,
women girls, returnees, and other vulnerable groups. The U.S. government expedited the
provision of primary education and adult literacy through radio-based instruction, providing a
high standard of learning for students and teachers. Conflict resolution, recovery, and prevention
were integrated into the broadcasts to support the peace process.

Since 2003, USAID/Djibouti has supported Djibouti's education reform program to increase
access to Basic Education through school rehabilitation, renovating/building water and sanitation

                                                                                      Page | 280
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 289 of 352




facilities, the provision of textbooks, equipment and kits, community participation through the
establishment and training of PTAs, the provision of scholarships to 1,000 girls and 338 boys,
and non-formal education programs to increase girls' education. The program improved quality
through teacher training, development of teachers and school principals' guides, provision of
English Language learning materials, teaching and teacher training for secondary levels, and
construction and equipment of pedagogic resources centers. The Ministry of Education‘s
strategic planning and decision making system is being strengthened through the development of
a planning framework using selected norms as a basis for resource allocations, and the
establishment and training of a national strategic planning team to enforce its policy for
decentralized planning, improved data quality, management, and use. Finally, the program
provides opportunities for out-of-school youth, especially girls, through job search training,
upgrading youth vocational skills, and designing and implementing partnership mechanisms to
provide employment opportunities for out-of-school youth. On this and other activities, USAID
collaborates with the U.S. Embassy and the Combined Joint Task Force/Horn of Africa.

Key components of USAID/Nigeria in FY-2008 included strengthening teachers' instructional
skills in English literacy and numeracy; fostering increased enrollment, attendance and retention
of girls in primary school; increasing community and civil society involvement in schools'
management; promoting child-focused classroom instructional methods; and improving local and
state government skills in school-based data collection and use. Approximately one-fourth of
participating schools are Islamic schools, integrating secular and religious instruction, while
three-quarters are public schools. The current program integrates health and education activities,
provides pre- and in-service teacher training, implements interactive radio instruction, and
addresses school health and nutrition issues.




                                                                                     Page | 281
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 290 of 352




Chapter 6
Terrorist Organizations

Foreign Terrorist Organizations

Foreign Terrorist Organizations (FTOs) are foreign organizations that are designated by the
Secretary of State in accordance with section 219 of the Immigration and Nationality Act (INA),
as amended. FTO designations play a critical role in our fight against terrorism and are an
effective means of curtailing support for terrorist activities and pressuring groups to get out of
the terrorism business.

Identification

The Department of State continually monitors the activities of terrorist groups active around the
world to identify potential targets for designation. When reviewing potential targets, the
Department looks not only at the actual terrorist attacks that a group has carried out, but also at
whether the group has engaged in planning and preparations for possible future acts of terrorism
or retains the capability and intent to carry out such acts.

Designation

Once a target is identified, a detailed "administrative record" is prepared demonstrating that the
statutory criteria for designation have been satisfied. If the Secretary of State, in consultation
with the Attorney General and the Secretary of the Treasury, decides to make the designation,
Congress is notified of the Secretary‘s intent to designate the organization and given seven days
to review the designation, as required by the Immigration and Nationality Act (INA). Upon the
expiration of the seven-day waiting period and in the absence of Congressional action to block
the designation, notice of the designation is published in the Federal Register, at which point the
designation takes effect. By law an organization designated as an FTO may seek judicial review
of the designation in the United States Court of Appeals for the District of Columbia Circuit not
later than 30 days after the designation is published in the Federal Register.

Until recently the INA provided that FTOs must be redesignated every two years or the
designation would lapse. Under the Intelligence Reform and Terrorism Prevention Act of 2004
(IRTPA), however, the redesignation requirement was replaced by certain review and revocation
procedures. IRTPA provides that an FTO may file a petition for revocation two years after its
designation date (or in the case of redesignated FTOs, its most recent redesignation date) or two
years after the determination date on its most recent petition for revocation. In order to provide a
basis for revocation, the petitioning FTO must provide evidence that the circumstances forming
the basis for the designation are sufficiently different as to warrant revocation. If no such review
has been conducted during a five year period with respect to a designation, then the Secretary of
State is required to review the designation to determine whether revocation would be
appropriate. In addition, the Secretary of State may at any time revoke a designation upon a
finding that the circumstances forming the basis for the designation have changed in such a
manner as to warrant revocation, or that the national security of the United States warrants a

                                                                                        Page | 282
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 291 of 352




revocation. The same procedural requirements apply to revocations made by the Secretary of
State as apply to designations. A designation may be revoked by an Act of Congress, or set aside
by a Court order.

Legal Criteria for Designation under Section 219 of the INA as amended

            1. It must be a foreign organization.

            2. The organization must engage in terrorist activity, as defined in section 212
                (a)(3)(B) of the INA (8 U.S.C. § 1182(a)(3)(B)), or terrorism, as defined in
                section 140(d)(2) of the Foreign Relations Authorization Act, Fiscal Years 1988
                and 1989 (22 U.S.C. § 2656f(d)(2)), or retain the capability and intent to
                engage in terrorist activity or terrorism.

            3. The organization‘s terrorist activity or terrorism must threaten the security of U.S.
                nationals or the national security (national defense, foreign relations, or the
                economic interests) of the United States.


U.S. Government Designated Foreign Terrorist Organizations

Abu Nidal Organization (ANO)
Abu Sayyaf Group (ASG)
Al-Aqsa Martyrs Brigade
Al-Shabaab
Ansar al-Islam
Armed Islamic Group
Asbat al-Ansar
Aum Shinrikyo
Basque Fatherland and Liberty (ETA)
Communist Party of Philippines/New People's Army
Continuity Irish Republican Army (CIRA)
Gama'a al-Islamiyya
HAMAS
Harakat ul-Jihad-i-Islami/Bangladesh (HUJI-B)
Harakat ul-Mujahideen
Hizballah
Islamic Jihad Union (IJU)
Islamic Movement of Uzbekistan
Jaish-e-Mohammed
Jemaah Islamiya (JI)
Al-Jihad
Kahane Chai (Kach)
Kurdistan Workers’ Party (PKK)
Lashkar e-Tayyiba (LT)
Lashkar i Jhangvi (LJ)

                                                                                       Page | 283
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 292 of 352




Liberation Tigers of Tamil Eelam (LTTE)
Libyan Islamic Fighting Group
Moroccan Islamic Combatant Group
Mujahadin-e Khalq Organization
National Liberation Army (ELN)
Palestine Liberation Front – Abu Abbas Faction
Palestinian Islamic Jihad – Shaqaqi Faction
Popular Front for the Liberation of Palestine
Popular Front for the Liberation of Palestine-General Command
Al-Qa’ida
Al-Qa’ida in Iraq (Tanzim Qa‘idat al-Jihad fi Bilad al-Rafidayn)
Al-Qa’ida in the Islamic Maghreb (AQIM)
Real IRA
Revolutionary Armed Forces of Colombia
Revolutionary Nuclei
Revolutionary Organization 17 November
Revolutionary People's Liberation Party/Front
Shining Path
United Self-Defense Forces of Colombia


ABU NIDAL ORGANIZATION

a.k.a. ANO; Arab Revolutionary Brigades; Arab Revolutionary Council; Black September; Fatah
Revolutionary Council; Revolutionary Organization of Socialist Muslims

Description: The Abu Nidal Organization (ANO was designated as a Foreign Terrorist
Organization on October 8, 1997. The ANO, an international terrorist organization, was founded
by Sabri al-Banna (a.k.a. Abu Nidal) after splitting from the Palestine Liberation Organization
(PLO) in 1974. The group's previous known structure consisted of various functional
committees, including political, military, and financial. In August 2002, Abu Nidal died in
Baghdad, probably at the hands of Iraqi security officials. Present leadership of the organization
remains unclear.

Activities: The ANO has carried out terrorist attacks in 20 countries, killing or injuring almost
900 persons. The group has not staged a major attack against Western targets since the late
1980s. Major attacks included the Rome and Vienna airports in 1985, the Neve Shalom
synagogue in Istanbul, the hijacking of Pan Am Flight 73 in Karachi in 1986, and the City of
Poros day-excursion ship attack in Greece in 1988. The ANO is suspected of assassinating PLO
Deputy Chief Abu Iyad and PLO Security Chief Abu Hul in Tunis in 1991. In 2008, a Jordanian
official reported the apprehension of an ANO member who planned to carry out attacks in
Jordan. The ANO did not successfully carry out attacks in 2008.

Strength: Current strength is unknown.



                                                                                      Page | 284
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 293 of 352




Location/Area of Operation: The group is largely considered inactive, although former and
possibly current ANO associates might be in Iraq and Lebanon.

External Aid: The ANO's current access to resources is unclear, but it is likely that the decline
in state support has had a severe impact on its capabilities.


ABU SAYYAF GROUP

a.k.a. al Harakat al Islamiyya

Description: The Abu Sayyaf Group (ASG) was designated as a Foreign Terrorist Organization
on October 8, 1997. The ASG is a terrorist group operating in the southern Philippines. Some
ASG leaders allegedly fought in Afghanistan during the Soviet invasion and are students and
proponents of radical Islamic teachings. The group split from the much larger Moro National
Liberation Front in the early 1990s under the leadership of Abdurajak Abubakar Janjalani, who
was killed in a clash with Philippine police in December 1998. His younger brother, Khadaffy
Janjalani, replaced him as the nominal leader of the group. In September 2006, Janjalani was
killed in a gun battle with the Armed Forces of the Philippines. Radullah Sahiron is assumed to
be the new ASG leader.

Activities: The ASG engages in kidnappings for ransom, bombings, beheadings, assassinations,
and extortion. The group's stated goal is to promote an independent Islamic state in western
Mindanao and the Sulu Archipelago, areas in the southern Philippines heavily populated by
Muslims, but the ASG primarily has used terrorist for financial profit. Recent bombings may
herald a return to a more radical, politicized agenda, at least among certain factions. In 2006, the
Armed Forces of the Philippines began "Operation Ultimatum," a sustained campaign that
disrupted ASG forces in safe havens on Jolo Island in the Sulu archipelago, and resulted in the
killing of ASG leader Khadaffy Janjalani in September 2006 and his deputy, Abu Solaiman in
January 2007. In July 2007, the ASG, and Moro Islamic Liberation Front (MILF) engaged a
force of Philippine marines on Basilan Island, killing fourteen, ten of which were beheaded.

The group's first large-scale action was a raid on the town of Ipil in Mindanao in April 1995. In
April 2000, an ASG faction kidnapped 21 persons, including ten Western tourists, from a resort
in Malaysia. In May 2001, the ASG kidnapped three U.S. citizens and 17 Filipinos from a tourist
resort in Palawan, Philippines. Several of the hostages, including U.S. citizen Guillermo Sobero,
were murdered. A Philippine military hostage rescue operation in June 2002 freed U.S. hostage
Gracia Burnham, but her husband Martin Burnham, also a U.S. national, and Filipina Deborah
Yap were killed.

U.S. and Philippine authorities blamed the ASG for a bomb near a Philippine military base in
Zamboanga in October 2002 that killed a U.S. serviceman. In February 2004, Khadaffy
Janjalani's faction bombed SuperFerry 14 in Manila Bay, killing 132. In March 2004, Philippine
authorities arrested an ASG cell whose bombing targets included the U.S. Embassy in Manila.
The ASG also claimed responsibility for the 2005 Valentine's Day bombings in Manila, Davao
City, and General Santos City, which killed eight and injured more than 150. In November 2007,

                                                                                        Page | 285
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 294 of 352




a motorcycle bomb exploded outside the Philippines Congress, killing a congressman and three
staff members. While there was no definitive claim of responsibility, three suspected ASG
members were arrested during a subsequent raid on a safe house.

Strength: ASG is estimated to have 200 to 500 members.

Location/Area of Operation: The ASG was founded in Basilan Province and operates primarily
in the provinces of the Sulu Archipelago, namely Basilan, Sulu, and Tawi-Tawi. The group also
operates on the Zamboanga peninsula, and members occasionally travel to Manila. In mid-2003,
the group started operating in Mindanao's city of Cotobato and on the provincial coast of Sultan
Kudarat, Mindanao. The ASG was expelled from Mindanao proper by the Moro Islamic
Liberation Front in mid-2005. The group expanded its operational reach to Malaysia in 2000
with the abduction of foreigners from a tourist resort there.

External Aid: The ASG is funded through acts of ransom and extortion, and receives funding
from both regional terrorist groups such as Jemaah Islamiya (JI), which is based mainly in
Indonesia, and Middle Eastern Islamic extremists. In October 2007, the ASG appealed for funds
and recruits on YouTube by featuring a video of the Janjalani brothers before they were killed.


AL-AQSA MARTYRS BRIGADE

a.k.a. al-Aqsa Martyrs Battalion

Description: The al-Aqsa Martyrs Brigade was designated as a Foreign Terrorist Organization
on March 27, 2002. The al-Aqsa Martyrs Brigade consists of loose cells of Palestinian militants
loyal to, but not under the direct control of, the secular-nationalist Fatah movement. Al-Aqsa
emerged at the outset of the 2000 Palestinian al-Aqsa intifada as a militant offshoot of the Fatah
party, attacking Israeli military targets and settlers with the aim of driving Israel from the West
Bank and Gaza and establishing a Palestinian state. Al-Aqsa has no central leadership; the cells
operate with autonomy, although they remained ideologically loyal to Palestinian Authority (PA)
President and Fatah party head Yassir Arafat until his death in November 2004.

Activities: Al-Aqsa initially focused on small arms attacks against Israeli military personnel and
settlers in the West Bank. In 2002, however, the group began to conduct suicide bombings
against Israeli civilians. Al-Aqsa suspended most anti-Israel attacks as part of the broader
unilateral Palestinian ceasefire agreement during 2004 but resumed them following HAMAS's
January 2006 victory in Palestinian Legislative Council elections. Al-Aqsa members continued
the anti-Israeli and intra-Palestinian violence that contributed to the overall chaotic security
environment in the Palestinian territories. In 2008, the majority of al-Aqsa attacks were rocket
and mortar attacks into southern Israel from HAMAS-ruled Gaza. Israel agreed to extend a
conditional pardon to 300 West Bank al-Aqsa members, but did not expand the program to the
rest of the organization. Al-Aqsa has not targeted U.S. interests as a policy, although its anti-
Israeli attacks have killed some dual U.S.-Israeli citizens.

Strength: Current strength is unknown, but most likely numbers a few hundred.

                                                                                       Page | 286
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 295 of 352




Location/Area of Operation: Al-Aqsa operates mainly in the West Bank and Gaza Strip and
has conducted attacks inside Israel and Gaza. The group also has members in Palestinian refugee
camps in Lebanon.

External Aid: Iran has exploited al-Aqsa's lack of resources and formal leadership by providing
funds and other aid, mostly through Hizballah facilitators.


AL-SHABAAB

A.K.A. The Harakat Shabaab al-Mujahidin, al-Shabab, Shabaab, the Youth, Mujahidin al-
Shabaab Movement, Mujahideen Youth Movement, Mujahidin Youth Movement

Description: Al-Shabaab was designated as a Foreign Terrorist Organization on February 29,
2008. Al-Shabaab is the militant wing of the former Somali Islamic Courts Council that took
over most of southern Somalia in the second half of 2006. In December 2006 and January 2007,
Somali government and Ethiopian forces routed the Islamic Court militias in a two-week war.
Since the end of 2006, al-Shabaab and disparate clan militias led a violent insurgency, using
guerrilla warfare and terrorist tactics against the Ethiopian presence in Somalia and the
Transitional Federal Government of Somalia, and the African Union Mission in Somalia
(AMISOM) peacekeepers.

Activities: Al-Shabaab has used intimidation and violence to undermine the Somali government
and regularly kills activists working to bring about peace through political dialogue and
reconciliation. The group has claimed responsibility for several high profile bombings and
shootings in Mogadishu targeting Ethiopian troops and Somali government officials. It has been
responsible for the assassination of numerous civil society figures, government officials, and
journalists. Al-Shabaab fighters or those who have claimed allegiance to the group have also
conducted violent attacks and targeted assassinations against international aid workers and
nongovernmental aid organizations.

Location/Area of Operation: The majority of Ethiopian troops left Somalia in late January and
the subsequent security vacuum in parts of central and southern Somalia has led divergent
factions to oppose al-Shabaab and its extremist ideology. However, hardcore al-Shabaab fighters
and allied militias continue to conduct brazen attacks in Mogadishu and outlying environs,
primarily in lower-Somalia. After al-Shabaab‘s leaders publicly ordered their fighters to attack
African Union (AU) peace-keeping troops based in Mogadishu, a suicide vehicle bomber
detonated near an AU base in the capital on January 24, 2008, killing an estimated 13 people.

Strength: Precise numbers are unknown, however some of al-Shabaab‘s senior leaders are
affiliated with al-Qa‗ida (AQ) operatives, and it is believed that specific al-Shabaab members
have previously trained and fought with AQ in Afghanistan. Al-Shabaab has issued statements
praising Usama Bin Ladin and linking Somalia jihadists to AQ‘s global ideology.



                                                                                    Page | 287
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 296 of 352




External Aid: Al-Shabaab receives significant donations from the global Somali diaspora. It
also raises funds in Somalia.


ANSAR AL-ISLAM

a.k.a. Ansar al-Sunna; Ansar al-Sunna Army; Devotees of Islam; Followers of Islam in
Kurdistan; Helpers of Islam; Jaish Ansar al-Sunna; Jund al-Islam; Kurdish Taliban; Kurdistan
Supporters of Islam; Partisans of Islam; Soldiers of God; Soldiers of Islam; Supporters of Islam
in Kurdistan

Description: Ansar al-Islam (AI) is a Salafi terrorist group whose goals include expelling the
U.S.-led Coalition from Iraq and establishing an independent Iraqi state based on Sharia law. AI
was established in 2001 in Iraqi Kurdistan with the merger of two Kurdish extremist factions that
traced their roots to the Islamic Movement of Kurdistan. In a probable effort to appeal to the
broader Sunni jihad and expand its support base, AI changed its name to Ansar al-Sunna in 2003,
in a bid to unite Iraq-based extremists under the new name. In December 2007, it changed its
name back to Ansar al-Islam. AI has ties to the al-Qa‘ida (AQ) central leadership and to al-
Qa‘ida in Iraq (AQI). Although AI did not join the AQI-dominated "Islamic State of Iraq",
relations between AI and AQI have greatly improved and efforts to merge the groups are
ongoing. Some members of AI trained in AQ camps in Afghanistan, and the group provided safe
haven to affiliated terrorists before Operation Iraqi Freedom (OIF). Since OIF, AI has become
the second-most prominent group engaged in anti-Coalition attacks in Iraq behind AQI and has
maintained a strong propaganda campaign.

Activities: AI continued to conduct attacks against a wide range of targets including Coalition
Forces, the Iraqi government and security forces, and Kurdish and Shia figures. AI has claimed
responsibility for many high profile attacks in 2007, including the execution-style killing of
nearly two dozen Yazidi civilians in Mosul in reprisal for the stoning death of a Muslim convert
in April, the car-bombing of a police convoy in Kirkuk in July, the suicide bombing of Kurdistan
Democratic Party offices in Khursbat in October, and numerous kidnappings, executions, and
assassinations.

Strength: Precise numbers are unknown. AI is one of the largest Sunni terrorist groups in Iraq.

Location/Area of Operation: Primarily northern Iraq, but maintains a presence in western and
central Iraq.

External Aid: AI receives assistance from a loose network of associates in Europe and the
Middle East.


ARMED ISLAMIC GROUP

a.k.a. GIA, al-Jama'ah al-Islamiyah al-Musallah, Groupement Islamique Arme


                                                                                     Page | 288
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 297 of 352




Description: The Armed Islamic Group (GIA) aims to overthrow the Algerian regime and
replace it with a state governed by Sharia law. The GIA began its violent activity in 1992 after
the military government suspended legislative elections in anticipation of an overwhelming
victory by the Islamic Salvation Front, the largest Algerian Islamic opposition party.

Activities: The GIA engaged in attacks against civilians and government workers. The group
began conducting a terrorist campaign of civilian massacres in 1992, sometimes wiping out
entire villages and killing tens of thousands of Algerians, alienating itself from the Algerian
populace. Since announcing its campaign against foreigners living in Algeria in 1992, the GIA
killed more than 100 expatriate men and women, mostly Europeans, in the country. Almost all of
the GIA's members have now joined other Islamist groups or have been killed or captured by the
Algerian government. The Algerian government's September 2005 reconciliation program led to
an increase in the number of GIA terrorist suspects who surrendered to security forces. Algerian
press continues to report attacks local people attribute to the GIA, but the most recent significant
attacks known to be perpetrated by the GIA occurred in August 2001. After the arrest of the
GIA's last known emir and subsequent counterterrorism operations, the Algerian government
declared that the GIA network was almost entirely broken up.

Strength: Precise numbers are unknown, but the group continues to decline.

Location/Area of Operation: Algeria

External Aid: Unknown.


ASBAT AL-ANSAR

Description: Asbat al-Ansar was designated as a Foreign Terrorist Organization on March 27,
2002. Asbat al-Ansar is a Lebanon-based Sunni extremist group composed primarily of
Palestinians with links to the al-Qa‘ida (AQ) organization and other Sunni extremist groups.
Some of the group's goals include thwarting perceived anti-Islamic and pro-Western influences
in the country.

Activities: Asbat al-Ansar maintains close ties with the AQ network. Its base of operations is
located in the Ain al-Hilwah Palestinian refugee camp near Sidon. Asbat al-Ansar has recently
been reluctant to involve itself in operations in Lebanon due in part to concerns over losing its
safe haven in Ain al-Hilwah. Various extremist web forums criticized Asbat al-Ansar for its
failure to support fellow Sunni extremist group Fatah al-Islam (FAI) during the Lebanese Armed
Forces campaign in summer 2007. That campaign forced FAI out of Nahr al-Barid refugee camp
in northern Lebanon, and severely damaged the group.

Members of Asbat al-Ansar were believed responsible for a Katyusha rocket attack on the
Galilee region of Israel in December 2005. Asbat al-Ansar operatives have been involved in
fighting Coalition Forces in Iraq since at least 2005 and several members of the group have been
killed in anti-Coalition operations. Al-Sa'di was working in cooperation with Abu Muhammad
al-Masri, the head of AQ at the Ain al-Hilwah refugee camp, where fighting has occurred

                                                                                       Page | 289
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 298 of 352




between Asbat al-Ansar and Fatah elements. In 2007, Asbat al-Ansar remained focused on
supporting jihad in Iraq and planning attacks against UNIFIL, Lebanese security forces, and U.S.
and Western interests. Asbat al-Ansar-associated elements were implicated in the June 17, 2007
Katyusha rocket attack against northern Israel.

Asbat al-Ansar first emerged in the early 1990s. In the mid-1990s the group assassinated
Lebanese religious leaders and bombed nightclubs, theaters, and liquor stores. It was involved in
clashes in northern Lebanon in December 1999, and carried out a rocket-propelled grenade
attack on the Russian Embassy in Beirut in January 2000. Asbat al-Ansar's leader, Ahmad Abd
al-Karim al-Sa'di, a.k.a. Abu Muhjin, remains at large despite being sentenced to death in
absentia for the 1994 murder of a Muslim cleric. In September 2004, operatives with links to the
group were allegedly involved in planning terrorist operations targeting the Italian Embassy, the
Ukrainian Consulate General, and Lebanese government offices. In October 2004, Mahir al-
Sa'di, a member of Asbat al-Ansar, was sentenced in absentia to life imprisonment for his 2000
plot to assassinate then U.S. Ambassador to Lebanon, David Satterfield.

Strength: The group commands between 100 and 300 fighters in Lebanon. Its named leader is
Ahmad Abd al-Karim al-Sa'di.

Location/Area of Operation: The group's primary base of operations is the Ain al-Hilwah
Palestinian refugee camp near Sidon in southern Lebanon.

External Aid: It is likely the group receives money through international Sunni extremist
networks.


AUM SHINRIKYO

a.k.a. A.I.C. Comprehensive Research Institute; A.I.C. Sogo Kenkyusho; Aleph; Aum Supreme
Truth

Description: Aum Shinrikyo was designated as a Foreign Terrorist Organization on October 8,
1997. Shoko Asahara established Aum Shinrikyo (Aum) in 1987, and the cult received legal
status as a religious entity in 1989. Initially, Aum aimed to take over Japan and then the world,
but over time it began to emphasize the imminence of the end of the world. Asahara predicted
1996, and 1999 to 2003, as likely dates and said that the United States would initiate
Armageddon by starting World War III with Japan. The Japanese government revoked its
recognition of Aum as a religious organization following Aum's deadly sarin gas attack in Tokyo
in March 1995. In 1997, however, a government panel decided not to invoke the Operations
Control Law to outlaw the group. A 1999 law authorized the Japanese government to maintain
police surveillance over the group because of concerns that Aum might launch future terrorist
attacks. In January 2000, under the leadership of Fumihiro Joyu, the chief of Aum's once thriving
Moscow operation, Aum changed its name to Aleph and tried to distance itself from the violent
and apocalyptic teachings of its founder. In late 2003, however, Joyu stepped down under
pressure from members who wanted to return fully to the worship of Asahara. A growing divide
between members supporting Joyu and Asahara emerged. In 2007, Joyu officially split and in

                                                                                     Page | 290
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 299 of 352




May established a splinter group called Hikari No Wa, which is translated as ‗Circle of Light‘ or
‗Ring of Light.‘ Japanese authorities continued to monitor both Aum (now called Aleph) and
Hikari No Wa.

Activities: In March 1995, Aum members simultaneously released the chemical nerve agent
sarin on several Tokyo subway trains, killing 12 persons and causing up to 6,000 to seek medical
treatment. Subsequent investigations by the Japanese government revealed the group was
responsible for other mysterious chemical incidents in Japan in 1994, including a sarin gas attack
on a residential neighborhood in Matsumoto that killed seven and hospitalized approximately
500. Japanese police arrested Asahara in May 1995, and in February 2004 authorities sentenced
him to death for his role in the 1995 attacks. In September 2006, Asahara lost his final appeal
against the death penalty.

Since 1997, the cult has recruited new members, engaged in commercial enterprises, and
acquired property, although it scaled back these activities significantly in 2001 in response to a
public outcry. In July 2001, Russian authorities arrested a group of Russian Aum followers who
had planned to set off bombs near the Imperial Palace in Tokyo as part of an operation to free
Asahara from jail and smuggle him to Russia.

Although Aum has not conducted a terrorist attack since 1995, concerns remain regarding their
continued adherence to the violent teachings of founder Asahara that led them to perpetrate the
sarin gas attack in Tokyo.

Strength: According to a study by the Japanese government issued in December 2008, current
Aum Shinrikyo/Aleph membership in Japan is approximately 1,500 as well as approximately
200 in Russia, in addition to maintaining 30 facilities in 15 Prefectures, to include Tokyo and a
few in Russia. At the time of the Tokyo subway attack, the group claimed to have as many as
40,000 members worldwide, including 9,000 in Japan and 30,000 members in Russia.

Location/Area of Operation: Aum's principal membership is located in Japan while a residual
branch of about 300 followers live in Russia.

External Aid: None.


BASQUE FATHERLAND AND LIBERTY (ETA)

a.k.a. ETA, Askatasuna; Batasuna; Ekin; Euskal Herritarrok; Euzkadi Ta Askatasuna; Herri
Batasuna; Jarrai-Haika-Segi; K.A.S.; XAKI

Description: Basque Fatherland and Liberty (ETA) was designated as a Foreign Terrorist
Organization on October 8, 1997. Basque Fatherland and Liberty (ETA) was founded in 1959
with the aim of establishing an independent homeland based on Marxist principles encompassing
the Spanish Basque provinces of Vizcaya, Guipuzcoa, and Alava, the autonomous region of
Navarra, and the southwestern French territories of Labourd, Basse-Navarre, and Soule. Spain
and the EU both have listed ETA as a terrorist organization; in 2002 the Spanish Parliament

                                                                                       Page | 291
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 300 of 352




banned the political party Batasuna, ETA's political wing, charging its members with providing
material support to the terrorist group. In September 2008, Spanish courts in September also
banned two other Basque independence parties with reported links to Batasuna.

Spanish and French prisons together are estimated to hold a total of more than 750 ETA
members. In March 2006, days after claiming responsibility for a spate of roadside blasts in
northern Spain that caused no injuries, ETA announced that it would implement a "permanent"
cease-fire. On December 30, 2006, however, ETA exploded a massive car bomb that destroyed
much of the covered parking garage outside the new Terminal Four of Madrid's Barajas
International Airport. Two individuals killed in the blast became ETA's first fatalities in more
than three years. The Spanish Government suspended talks with ETA and government officials
later said political negotiations with the group had ended.

Activities: ETA primarily conducts bombings and assassinations. Targets are typically Spanish
government officials, security and military forces, politicians, and judicial figures, but the group
also has targeted journalists and tourist areas. The group is responsible for killing more than 800
and injuring thousands more since it began its lethal attacks in the late 1960s. Security service
scrutiny and a public outcry after the Islamic extremist train bombings in Madrid in March 2004
have limited ETA's capability and willingness to inflict casualties. In February 2005, ETA
detonated a car bomb in Madrid at a convention center where Spanish King Juan Carlos and then
Mexican President Vicente Fox were scheduled to appear, wounding more than 20 people. ETA
also detonated an explosive device at a stadium constructed as part of Madrid's bid to host the
2012 Olympic Games. There were no injuries in that attack. ETA‘s late 2006 attack at Madrid's
airport was the group's first fatal attack since March 2003.

ETA formally renounced its ―permanent‖ cease-fire in June 2007 and three months later
threatened a wave of attacks throughout Spain. By mid-2007, there were indications that the
group may have expanded its logistical operations, such as renting vehicles, into Portugal. In
October 2007, Spain and Portugal agreed to intensify their cooperation against ETA by
establishing a joint counterterrorism team based in Lisbon.

In 2008, ETA continued to perpetrate attacks which resulted in casualties. In March 2008, just
days before the national election, ETA fatally shot a former Spanish politician, Isaias Carrasco,
outside his home in northern Spain. In May, a car bomb exploded outside a Civil Guard barracks
in Legutiano, killing one policeman and wounding four others. In July, Eta was responsible for
five bomb explosions in northern Spain, including four at popular seaside resorts. In September,
a an ETA car bomb killed an army officer and injured several other people in the northern town
of Santona. In October, ETA members conducted a car bomb attack at a university in Pamplona
that injured more than one dozen people. The group also claimed responsibility for the December
killing of Ignacio Uria, a leading Basque businessman, for failing to pay extortion money to ETA
and for his construction company‘s involvement in the building of high-speed train links in the
Basque Country, which ETA opposes.

In 2008, French authorities apprehended ETA‘s top three leaders, beginning in May with the
arrest of Francisco Javier Lopez Pena (a.k.a. Thierry). In November, French police arrested
Garikoitz Aspiazu (a.k.a. Txeroki), who is suspected of ordering a December 2006 car bombing

                                                                                       Page | 292
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 301 of 352




at the Madrid airport. One month later, French police captured his alleged replacement, Aitzol
Iriondo Yarza (a.k.a. Gurbitz).

Strength: ETA‘s current strength is unknown as a result of the arrest of 365 ETA members in
2007 and 2008.

Location/Area of Operation: ETA operates primarily in the Basque autonomous regions of
northern Spain and southwestern France, but has attacked Spanish and French interests
elsewhere.

External Aid: ETA finances its activities primarily through bribery and extortion of Basque
businesses. It has received training at various times in the past in Libya, Lebanon, and
Nicaragua. Some ETA members have allegedly fled to Cuba and Mexico, while others reside in
South America. ETA members have operated and been arrested in other European countries,
including France, Belgium, the Netherlands, the UK, Germany, and Portugal.


COMMUNIST PARTY OF PHILIPPINES/NEW PEOPLE'S ARMY

a.k.a. CPP/NPA; Communist Party of the Philippines; the CPP; New People's Army; the NPA

Description: The Communist Party of the Philippines (CPP/NPA) was designated as a Foreign
Terrorist Organization on August 9, 2002. The military wing of the Communist Party of the
Philippines (CPP), the New People‘s Army (NPA), is a Maoist group formed in March 1969
with the aim of overthrowing the government through protracted guerrilla warfare. Jose Maria
Sison, the chairman of the CPP's Central Committee and the NPA's founder, reportedly directs
CPP and NPA activity from the Netherlands, where he lives in self-imposed exile. Luis
Jalandoni, a fellow Central Committee member and director of the CPP's overt political wing,
the National Democratic Front (NDF), also lives in the Netherlands and has become a Dutch
citizen. Although primarily a rural-based guerrilla group, the NPA has an active urban
infrastructure to support its terrorist activities and at times uses city-based assassination squads.

In September 2007, Sison was briefly arrested in the Netherlands, but was released on a judge‘s
order a few days later. In November 2007, the Armed Forces of the Philippines announced the
capture of Elizabeth Principe, a suspected member of the Central Committee of the Communist
Party of the Philippines.

Activities: The NPA primarily targets Philippine security forces, government officials, local
infrastructure, and businesses that refuse to pay extortion, or "revolutionary taxes." The NPA
charges politicians running for office in NPA-influenced areas for "campaign permits." The
group opposes any U.S. military presence in the Philippines and has attacked U.S. military
interests; it killed several U.S. service personnel before the U.S. base closures in 1992. The NPA
claimed responsibility for the assassination of two congressmen, one from Quezon in May 2001
and one from Cagayan in June 2001, among other killings. Periodic peace talks with the
Philippine government stalled after these incidents. In December 2005, the NPA publicly
expressed its intent to target U.S. personnel if they were discovered in NPA operating areas.

                                                                                          Page | 293
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 302 of 352




Strength: Estimated at less than 9,000, a number significantly lower than its peak strength of
approximately 25,000 in the 1980s.

Location/Area of Operations: The NPA operates in rural Luzon, Visayas, and parts of northern
and eastern Mindanao. There are cells in Manila and other metropolitan centers.

External Aid: Unknown.


CONTINUITY IRISH REPUBLICAN ARMY (CIRA)

a.k.a. Continuity Army Council; Continuity IRA; Republican Sinn Fein

Description: The Continuity Irish Republican Army (CIRA) was designated as a Foreign
Terrorist Organization on July 13, 2004. CIRA is a terrorist splinter group formed in 1994 as the
clandestine armed wing of Republican Sinn Fein, which split from Sinn Fein in 1986.
"Continuity" refers to the group's belief that it is carrying on the original Irish Republican Army's
(IRA) goal of forcing the British out of Northern Ireland. CIRA's aliases, Continuity Army
Council and Republican Sinn Fein, are included in its FTO designation. CIRA cooperates with
the larger Real IRA (RIRA).

Activities: CIRA has been active in Belfast and the border areas of Northern Ireland, where it
has carried out bombings, assassinations, kidnappings, hijackings, extortion, and robberies. On
occasion, it has provided advance warning to police of its attacks. Targets have included the
British military, Northern Ireland security forces, and Loyalist paramilitary groups. CIRA did not
join the Provisional IRA in the September 2005 decommissioning and remains capable of
effective, if sporadic, terrorist attacks. In early 2006, the Independent Monitoring Commission
reported that two splinter organizations, Óglaigh na hÉireann and Saoirse na hÉireann, were
formed as a result of internal disputes within CIRA. In late 2006, CIRA members issued a list of
up to 20 individuals they were targeting for paramilitary attacks, several of whom were wounded
in subsequent shootings. Around the same time, CIRA claimed the firebomb attacks of B&Q
home-supply stores, although RIRA also claimed such attacks. CIRA activity has largely
decreased from previous levels seen in 2005.

By 2007, the group had become increasingly active in criminal activity in Northern Ireland and
Ireland. In April 2007, following the discovery of an improvised mortar (direct-fire mode)
adjacent to the railway line in Lurgan, three CIRA members were arrested and charged with
conspiracy to murder, possession of explosives with intent to endanger life, and possession of
articles for use in terrorism. The Independent Monitoring Commission, which was established to
oversee the peace process, assessed that CIRA was responsible for both the June 2008 command
detonated explosive device against a police patrol car and an August 2008 attempted rocket
attack in Lisnaskea. In November 2008, CIRA publicly threatened to murder any Belfast
Catholic community workers found to be cooperating with the police.



                                                                                        Page | 294
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 303 of 352




Strength: Membership is small, with possibly fewer than 50 hard-core activists. Police
counterterrorist operations have reduced the group's strength.

Location/Area of Operation: Northern Ireland and the Irish Republic. CIRA does not have an
established presence in Great Britain.

External Aid: Suspected of receiving funds and arms from sympathizers in the United States.
CIRA may have acquired arms and materiel from the Balkans, in cooperation with the Real IRA.


GAMA'A AL-ISLAMIYYA

a.k.a. al-Gama'at; Egyptian al-Gama'at al-Islamiyya; GI, Islamic Gama'at, IG; Islamic Group,
Egyptian Islamic Group

Description: Gama‘a al-Islamiyya (IG) was designated as a Foreign Terrorist Organization on
October 8, 1997. Gama'a al-Islamiyya, once Egypt's largest militant groups, was active in the late
1970s, but is now a loosely organized network. Many of its members have renounced terrorism,
although some have begun to work with or have joined al-Qa‗ida (AQ). The external wing,
composed of mainly exiled members in several countries, maintains that its primary goal is to
overthrow the Egyptian government and replace it with an Islamic state, though most of the
group‘s leadership have renounced violence as a means to do so. The IG announced a cease-fire
in 1997 that led to a split into two factions: one, led by Mustafa Hamza, supported the cease-fire;
the other, led by Rifa'i Taha Musa, called for a return to armed operations. The IG announced
another ceasefire in March 1999, but its spiritual leader, Sheik Umar Abd al-Rahman, sentenced
to life in prison in January 1996 for his involvement in the 1993 World Trade Center bombing
and incarcerated in the United States, rescinded his support for the cease-fire in June 2000. IG
has not conducted an attack inside Egypt since the 1997 Luxor attack, which killed 58 tourists
and four Egyptians, and wounded dozens more. In February 1998, a senior member signed
Usama bin Ladin's fatwa call for attacks against the United States.

In early 2001, Taha Musa published a book in which he attempted to justify terrorist attacks that
cause mass casualties. Musa disappeared several months afterward and the United States has no
information about his whereabouts. In March 2002, members of the group's historic leadership in
Egypt declared the use of violence misguided and renounced its future use, prompting
denunciations from much of the leadership abroad. The Egyptian government continued to
release IG members from prison; approximately 900 were released in 2003 and most of the 700
persons released in 2004 at the end of the Muslim holy month of Ramadan were IG members. In
August 2006, Ayman al-Zawahiri announced that IG had merged with AQ, but the group‘s
Egypt-based leadership quickly denied this claim which ran counter to their reconciliation
efforts.

Activities: Before the 1997 cease-fire, IG conducted armed attacks against Egyptian security and
other government officials, Coptic Christians, and Egyptian opponents of Islamic extremism.
After the cease-fire, the faction led by Taha Musa launched attacks on tourists in Egypt, most

                                                                                      Page | 295
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 304 of 352




notably the 1997 Luxor attack. IG claimed responsibility for the June 1995 assassination attempt
on Egyptian President Hosni Mubarak in Addis Ababa, Ethiopia. IG was dormant in 2008.

Strength: At its peak, IG probably commanded several thousand hardcore members and a
similar number of supporters. Security crackdowns following the 1997 attack in Luxor, the 1999
cease-fire, and post-September 11 security measures and defections to AQ have probably
resulted in a substantial decrease in what is left of an organized group and its ability to conduct
attacks.

Location/Area of Operation: The IG maintains an external presence in Afghanistan, Yemen,
Iran, the United Kingdom, Germany, and France. IG terrorist presence in Egypt is minimal due
to the reconciliation efforts of former local members.

External Aid: AQ and Afghan militant groups provide support to members of the organization
to carry out support on behalf of AQ. IG also may obtain some funding through various Islamic
non-governmental organizations.


HAMAS

a.k.a. the Islamic Resistance Movement, Harakat al-Muqawama al-Islamiya; Izz al-Din al
Qassam Battalions; Izz al-Din al Qassam Brigades; Izz al-Din al Qassam Forces; Students of
Ayyash; Student of the Engineer; Yahya Ayyash Units; Izz al-Din al-Qassim Brigades; Izz al-
Din al-Qassim Forces; Izz al-Din al-Qassim Battalions

Description: HAMAS was designated as a Foreign Terrorist Organization on October 8, 1997.
HAMAS includes military and political wings and was formed in late 1987 at the onset of the
first Palestinian uprising, or Intifada, as an outgrowth of the Palestinian branch of the Muslim
Brotherhood. The armed element, called the Izz al-Din al-Qassam Brigades, conducts anti-Israeli
attacks, including suicide bombings against civilian targets inside Israel. HAMAS also manages
a broad, mostly Gaza-based network of "Dawa" or ministry activities that include charities,
schools, clinics, youth camps, fund-raising, and political activities. A Shura council based in
Damascus, Syria, sets overall policy. After winning Palestinian Legislative Council elections in
January 2006, HAMAS seized control of significant Palestinian Authority (PA) ministries,
including the Ministry of Interior. HAMAS subsequently formed an expanded, overt militia
called the Executive Force, subordinate to the Ministry. This force and other HAMAS cadres
took control of Gaza in a military-style coup in June 2007, forcing Fatah forces to either leave
Gaza or go underground.

Activities: Prior to 2005, HAMAS conducted numerous anti-Israeli attacks, including suicide
bombings, rocket launches, improvised-explosive device (IED) attacks, and shootings. HAMAS
has not directly targeted U.S. interests, though the group makes little or no effort to avoid soft
targets frequented by foreigners. The group curtailed terrorist attacks in February 2005 after
agreeing to a temporary period of calm brokered by the PA, and ceased most violence after
winning control of the PA legislature and cabinet in January 2006. After HAMAS staged a June
2006 attack on IDF soldiers near Kerem Shalom that resulted in two deaths and the abduction of

                                                                                       Page | 296
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 305 of 352




Corporal Gilad Shalit, Israel took steps that severely limited the operation of the Rafah crossing.
In June 2007, HAMAS took control of Gaza from the PA and Fatah in a military-style coup,
leading to an international boycott and closure of Gaza borders. HAMAS has since dedicated the
majority of its activity in Gaza to solidifying its control, hardening its defenses, tightening
security, and conducting limited operations against Israeli military forces.

HAMAS fired rockets from Gaza into Israel in 2008 but focused more on mortar attacks
targeting Israeli incursions. Additionally, other terrorist groups in Gaza fired rockets into Israel,
most, presumably, with HAMAS support or acquiescence. Following the June 2007 takeover of
the Gaza Strip the majority of HAMAS activity has been directed at solidifying its control,
including providing security and enforcing law and order. In June 2008, HAMAS agreed to a
six-month cease-fire with Israel and temporarily halted all rocket attacks emanating from the
Gaza Strip by arresting Palestinian militants and violators of the agreement. HAMAS fought a
23-day war with Israel from late December 2008 to January 2009, in an effort to break an
international blockade on the Gaza Strip and force the openings of the international crossings.
HAMAS‘ failure to end its international isolation and open the borders could lead to future
violent actions, but HAMAS appears, for now, to be focusing on a diplomatic solution.

Strength: HAMAS probably has several thousand operatives with varying degrees of skills in its
armed wing, the al-Qassam Brigades, along with its reported 9,000-man Executive Force and
tens of thousands of supporters and sympathizers.

Location/Area of Operation: HAMAS has an operational presence in every major city in the
Palestinian territories and currently focuses its anti-Israeli attacks on targets in the West Bank
and within Israel. HAMAS could potentially activate operations in Lebanon or resume terrorist
operations in Israel. The group retains a cadre of leaders and facilitators that conducts
diplomatic, fundraising, and arms-smuggling activities in Lebanon, Syria, and other states.
HAMAS is also increasing its presence in the Palestinian refugee camps in Lebanon, probably
with the mid-term goal of eclipsing Fatah‘s long-time dominance of the camps and long-term
goal of seizing control of the Palestinian Liberation Organization.

External Aid: HAMAS receives some funding, weapons, and training from Iran. In addition,
fundraising takes place in the Persian Gulf countries, but the group also receives donations from
Palestinian expatriates around the world and private benefactors in Arab states. Some fundraising
and propaganda activity takes place in Western Europe and North America.


HARAKAT UL-JIHAD-I-ISLAMI/BANGLADESH (HUJI-B)

a.k.a. Harakat ul Jihad e Islami Bangladesh; Harkatul Jihad al Islam; Harkatul Jihad; Harakat ul
Jihad al Islami; Harkat ul Jihad al Islami; Harkat-ul-Jehad-al-Islami; Harakat ul Jihad Islami
Bangladesh; Islami Dawat-e-Kafela; IDEK

Description: Harakat ul-Jihad-i-Islami/Bangladesh (HUJI-B) was designated as a Foreign
Terrorist Organization on March 5, 2008. HUJI-B was formed in April 1992 by a group of
former Bangladeshi Afghan veterans to establish an Islamic social system based on the ―Medina

                                                                                          Page | 297
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 306 of 352




Charter.‖ The group was banned by Bangladeshi authorities in October 2005. In May 2008,
HUJI-B members formed a new organization, the Islamic Democratic Party (IDP). In November,
government authorities rejected their application for registering as a party that could participate
in elections. HUJI-B has connections to the Pakistani militant groups Harakat ul-Jihad-Islami
(HUJI) and Harakat ul-Mujahedin (HUM), which advocate similar objectives in Pakistan,
Jammu, and Kashmir. The leaders of HUJI-B and HUM both signed the February 1998 fatwa
sponsored by Usama bin Ladin that declared American civilians to be legitimate targets for
attack.

Activities: HUJI-B may be responsible for numerous terrorist attacks in India, including an
October 2008 attack in a shopping area in Agartala, Tripura that killed three and wounded over
100 people. The Agartala attack may have been conducted jointly with a local Indian separatist
group. HUJI-B has trained and fielded operatives in Burma to fight on behalf of the Rohingya, an
Islamic minority group. Three HUJI-B members were convicted in December 2008 for the
grenade attack on the British High Commissioner in May 2004 in Sylhet, Bangladesh.
Bangladeshi courts issued warrants in December 2008 for the arrest of eight HUJI-B members
for the bombing at a festival in April 2001 that killed 10 and injured scores of people. In May,
Indian police arrested HUJI-B militant Mohammad Iqbal, a.k.a. Abdur Rehman, who was
charged with plotting attacks in Delhi, India. HUJI-B and its detained leader, Mufti Hannan, are
also suspected in a 2000 assassination attempt on Bangladeshi Prime Minister Sheikh Hasina.

Strength: HUJI-B leaders have claimed up to 400 members are Afghan war veterans, but its
total membership is unknown.

Location/Area of Operation: The group operates primarily in Bangladesh, India, and Burma.
HUJI-B has a network of madrassas and conducts trainings in Bangladesh.

External Aid: HUJI-B funding comes from a variety of sources. Several international Islamic
NGOs such as the South African-based Servants of Suffering Humanity may have funneled
money to HUJI-B and other Bangladeshi militant groups. HUJI-B also can draw funding from
local militant madrassa leaders and teachers.


HARAKAT UL-MUJAHIDEEN (HUM)

a.k.a. HUM; Harakat ul-Ansar; HUA; Jamiat ul-Ansar

Description: Harakat ul-Mujahideen (HUM) was designated as a Foreign Terrorist Organization
on October 8, 1997. HUM, an Islamic militant group based in Pakistan, is politically aligned
with the political party Jamiat Ulema-i-Islam's Fazlur Rehman faction (JUI-F), and operates
primarily in Kashmir. Reportedly under pressure from the Government of Pakistan, HUM's long-
time leader Fazlur Rehman Khalil stepped down and was replaced by Dr. Badr Munir as the head
of HUM in January 2005. Khalil has been linked to Usama bin Ladin, and his signature was
found on Bin Ladin's fatwa in February 1998, calling for attacks on U.S. and Western interests.
HUM operated terrorist training camps in eastern Afghanistan until Coalition air strikes
destroyed them in autumn 2001. Khalil was detained by Pakistani authorities in mid-2004 and

                                                                                       Page | 298
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 307 of 352




subsequently released in late December of the same year. In 2003, HUM began using the name
Jamiat ul-Ansar (JUA). Pakistan banned JUA in November 2003.

Activities: HUM has conducted a number of operations against Indian troops and civilian targets
in Kashmir. It is linked to the Kashmiri militant group al-Faran that kidnapped five Western
tourists in Kashmir in July 1995; the five reportedly were killed later that year. HUM was
responsible for the hijacking of an Indian airliner in December 1999 that resulted in the release
of Masood Azhar, an important leader in the former Harakat ul-Ansar, who was imprisoned by
India in 1994 and then founded Jaish-e-Mohammed (JEM) after his release. Ahmed Omar Sheik
also was released in 1999 and was later convicted of the abduction and murder in 2002 of U.S.
journalist Daniel Pearl.

Strength: HUM has several hundred armed supporters located in Azad Kashmir, Pakistan;
India's southern Kashmir and Doda regions; and in the Kashmir valley. Supporters are mostly
Pakistanis and Kashmiris, but also include Afghans and Arab veterans of the Afghan war. HUM
uses light and heavy machine guns, assault rifles, mortars, explosives, and rockets. When JEM
was founded in 2000, HUM lost a significant share of its membership in defections to the JEM.

Location/Area of Operation: Based in Muzaffarabad, Rawalpindi, and several other cities in
Pakistan, HUM conducts insurgent and terrorist operations primarily in Kashmir, but members
have also been found operating in Afghanistan. HUM trains its militants in Afghanistan and
Pakistan.

External Aid: HUM collects donations from both wealthy and grassroots donors in Pakistan,
Kashmir, Saudi Arabia, and other Gulf and Islamic states. HUM's financial collection methods
include soliciting donations in magazine ads and pamphlets. The sources and amount of HUM's
military funding are unknown. Its overt fundraising in Pakistan has been constrained since the
government clampdown on extremist groups and the freezing of terrorist assets.


HIZBALLAH

a.k.a. the Party of God; Islamic Jihad; Islamic Jihad Organization; Revolutionary Justice
Organization; Organization of the Oppressed on Earth; Islamic Jihad for the Liberation of
Palestine; Organization of Right Against Wrong; Ansar Allah; Followers of the Prophet
Muhammed

Description: Hizballah was designated as a Foreign Terrorist Organization on October 8, 1997.
Formed in 1982, in response to the Israeli invasion of Lebanon, this Lebanese-based radical Shia
group takes its ideological inspiration from the Iranian revolution and the teachings of the late
Ayatollah Khomeini. The group generally follows the religious guidance of Khomeini's
successor, Iranian Supreme Leader Ali Khamenei. Hizballah is closely allied with Iran and often
acts at its behest, though it also acts independently. Although Hizballah does not share the Syrian
regime's secular orientation, the group has helped Syria advance its political objectives in the
region. The Majlis al-Shura, or Consultative Council, is the group's highest governing body and
has been led by Secretary General Hasan Nasrallah since 1992. Hizballah remains the most

                                                                                      Page | 299
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 308 of 352




technically-capable terrorist group in the world. It has strong influence in Lebanon's Shia
community, which comprises about one-third of Lebanon's population. The Lebanese
government and the majority of the Arab world, still recognize Hizballah as a legitimate
"resistance group" and political party. Hizballah has 14 elected officials in the 128-seat Lebanese
National Assembly and is represented in the Cabinet by the Labor Minister, Mohammed Fneish.
After the group‘s May 2008 armed takeover of West Beirut, which resulted in over 60 deaths, the
Hizballah-led opposition negotiated to obtain sufficient representation in the cabinet providing it
veto power over government decisions.

Hizballah has reduced its overt military presence in southern Lebanon in accordance with
UNSCR 1701, although it likely maintains weapons caches in the area patrolled by the UN
Interim Force in Lebanon, in contravention of UNSCR 1701. It justifies its continued armed
status by claiming to defend Lebanon against acts of Israeli aggression and citing unresolved
territorial claims, such as the Sheba‘a farms, which is legally considered part of the Israeli-
occupied Syrian Golan Heights. Hizballah provides support to several Palestinian terrorist
organizations, as well as a number of local Christian and Muslim militias in Lebanon. This
support includes the covert provision of weapons, explosives, training, funding, and guidance, as
well as overt political support.

After the February 2008 killing in Damascus of Imad Mughniyah, the Hizballah terrorist and
military chief suspected of involvement in many of these attacks, senior Hizballah officials have
repeatedly made public statements blaming Israel for the killing and vowing retaliation.

Activities: Hizballah is known to have been involved in numerous anti-U.S. and anti-Israeli
terrorist attacks; prior to September 11, 2001, it was responsible for more American deaths than
any other terrorist group. In July 2006, Hizballah attacked an Israeli Army patrol, kidnapping
two soldiers and killing three, starting a conflict with Israel that lasted into August. Since at least
2004, Hizballah has provided training to select Iraqi Shia militants, including the construction
and use of shaped charge IEDs that can penetrate heavily-armored vehicles, which it developed
in southern Lebanon in the late 1990s. A senior Hizballah operative, Ali Mussa Daqduq, was
captured in Iraq in 2007 while facilitating Hizballah training of Iraqi Shia militants.

Hizballah‘s terrorist attacks have included the suicide truck bombings of the U.S. Embassy and
U.S. Marine barracks in Beirut in 1983, and the U.S. Embassy annex in Beirut in 1984, and the
1985 hijacking of TWA flight 847, during which a U.S. Navy diver was murdered. Elements of
the group were responsible for the kidnapping, detention, and murder of Americans and other
Westerners in Lebanon in the 1980s. Hizballah also was implicated in the attacks on the Israeli
Embassy in Argentina in 1992 and the Argentine-Israeli Mutual Association in Buenos Aires in
1994. In 2000, Hizballah operatives captured three Israeli soldiers in the Sheba'a Farms area and
kidnapped an Israeli non-combatant.

Strength: Thousands of supporters, several thousand members, and a few hundred terrorist
operatives.

Location/Area of Operation: Operates in the southern suburbs of Beirut, the Bekaa Valley, and
southern Lebanon. Receives support from Lebanese Shia communities in Europe, Africa, South

                                                                                          Page | 300
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 309 of 352




America, North America, and Asia. Much of the support from these communities is fundraising,
although Hizballah can expect to receive logistic support if needed.

External Aid: Receives training, weapons, and explosives, as well as political, diplomatic, and
organizational aid from Iran, and diplomatic, political, and logistical support from Syria.
Hizballah also receives funding from private donations and profits from legal and illegal
businesses.


ISLAMIC JIHAD UNION (IJU)

a.k.a. Islomiy Jihod Ittihodi; formerly known as Islamic Jihad Group (IJG); al-Djihad al-Islami;
Dzhamaat Modzhakhedov; Islamic Jihad Group of Uzbekistan; Jamiat al-Jihad al-Islami;
Jamiyat; The Jamaat Mojahedin; The Kazakh Jama'at; The Libyan Society

Description: The Islamic Jihad Union (IJU) was designated as a Foreign Terrorist Organization
on June 17, 2005. The IJU is a Sunni extremist organization that splintered from the Islamic
Movement of Uzbekistan (IMU). They oppose secular rule in Uzbekistan and seek to replace it
with a government based on Islamic law. They adhere to a radical Sunni extremist agenda.

Activities: IJU has claimed responsibility for attacks targeting Coalition forces in
Afghanistan in 2008, including a March 2008 suicide attack against a U.S. military post
purportedly carried out by a German-born Turk. In September 2007, German authorities
disrupted an IJU plot by detaining three IJU operatives involved in the operation. Two of the
three had attended IJU-run terrorist training camps in Pakistan and maintained communications
with their Pakistani contacts after returning to Germany. The operatives had acquired large
amounts of hydrogen peroxide and an explosives precursor that they stockpiled in a garage in
southern Germany. The group had acquired large amounts of hydrogen peroxide for possible use
in multiple car bomb attacks. The IJU subsequently claimed responsibility for the foiled attacks.

The IJU issued a statement in May 2005, fully supporting the armed attacks on Uzbek police and
military personnel in Andijon, Uzbekistan, and called for the overthrow of the regime in
Uzbekistan. The group first conducted attacks in March and April 2004 targeting police at
several roadway checkpoints and a popular bazaar. These attacks killed approximately 47 people,
including 33 terrorists, some of whom were suicide bombers. The IJU's claim of responsibility,
which was posted to multiple militant Islamic websites, denounced the leadership of Uzbekistan.
These attacks marked the first use of suicide bombers in Central Asia.

In July 2004, the group carried out near-simultaneous suicide bombings in Tashkent of the
Uzbekistani Prosecutor General's office and the U.S. and Israeli Embassies. The IJU again
claimed responsibility via an Islamic website and stated that martyrdom operations by the group
would continue. The statement also indicated that the attacks were done in support of IJU's
Palestinian, Iraqi, and Afghan brothers in the global insurgency. The date of the July attack
corresponded with the trial of individuals arrested for their alleged participation in the March and
April attacks.


                                                                                       Page | 301
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 310 of 352




Strength: Unknown.

Location/Area of Operation: IJU members are scattered throughout Central Asia, South Asia,
and Europe.

External Aid: Unknown.


ISLAMIC MOVEMENT OF UZBEKISTAN

a.k.a. IMU

Description: The Islamic Movement of Uzbekistan (IMU) was designated as a Foreign Terrorist
Organization on September 9, 2000. The IMU is a group of Islamic militants from Uzbekistan,
other Central Asian states, and Europe. The IMU's goal is to overthrow the Uzbekistani regime
and to establish an Islamic state in Uzbekistan. The IMU, under the leadership of Tohir
Yoldashev, has embraced Usama bin Ladin's anti-Western ideology.

Activities: Since the beginning of Operation Enduring Freedom, the IMU has been
predominantly occupied with attacks on U.S. and Coalition soldiers in Afghanistan, and has also
been active in terrorist operations in Central Asia. Government authorities in Tajikistan arrested
several IMU members in 2005. In November 2004, the IMU was blamed for an explosion in the
southern Kyrgyz city of Osh that killed one police officer and one terrorist. In May 2003, Kyrgyz
security forces disrupted an IMU cell that was seeking to bomb the U.S. Embassy and a nearby
hotel in Bishkek, Kyrgyzstan. The IMU was responsible for explosions in Bishkek in December
2002 and Osh in May 2003 that killed eight people. The IMU primarily targeted Uzbekistani
interests before October 2001 and is believed to have been responsible for several explosions in
Tashkent in February 1999. In August 1999, IMU militants took four Japanese geologists and
eight Kyrgyz soldiers hostage, and in August 2000, they took four U.S. mountain climbers
hostage.

Strength: Approximately 500 members.

Location/Area of Operation: IMU militants are located in South Asia, Central Asia, and Iran.
Their area of operation includes Afghanistan, Iran, Kyrgyzstan, Pakistan, Tajikistan, Kazakhstan,
and Uzbekistan.

External Aid: The IMU receives support from a large Uzbek Diaspora, Islamic extremist
groups, and patrons in the Middle East, Central Asia, and South Asia.


JAISH-E-MOHAMMED

a.k.a. the Army of Mohammed; Mohammed‘s Army; Tehrik ul-Furqaan; Khuddam-ul-Islam;
Khudamul Islam; Kuddam e Islami


                                                                                      Page | 302
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 311 of 352




Description: Jaish-e-Mohammed (JEM) was designated as a Foreign Terrorist Organization on
December 26, 2001. JEM is an Islamic extremist group based in Pakistan that was founded in
early 2000 by Masood Azhar, a former senior leader of Harakat ul-Ansar, upon his release from
prison in India. The group's aim is to unite Kashmir with Pakistan and it has openly declared war
against the United States. It is politically aligned with the radical political party Jamiat Ulema-i-
Islam's Fazlur Rehman faction (JUI-F). Pakistan outlawed JEM in 2002. By 2003, JEM had
splintered into Khuddam ul-Islam (KUI), headed by Azhar, and Jamaat ul-Furqan (JUF), led by
Abdul Jabbar, who was released from Pakistani custody in August 2004. Pakistan banned KUI
and JUF in November 2003.

Activities: JEM continued to operate openly in parts of Pakistan despite then President
Musharraf's 2002 ban on its activities. The group was well-funded and was said to have tens of
thousands of followers who supported attacks against Indian targets, the Pakistani government,
and sectarian minorities. Since Masood Azhar's 1999 release from Indian custody in exchange
for 155 hijacked Indian Airlines hostages, JEM has conducted many fatal terrorist attacks in the
area.

JEM continued to claim responsibility for several suicide car bombings in Kashmir, including an
October 2001 suicide attack on the Jammu and Kashmir legislative assembly building in
Srinagar that killed more than 30 people. The Indian government has publicly implicated JEM,
along with Lashkar e-Tayyiba (LT), for the December 2001 attack on the Indian Parliament that
killed nine and injured 18. Pakistani authorities suspect that JEM members may have been
involved in the 2002 anti-Christian attacks in Islamabad, Murree, and Taxila that killed two
Americans. In December 2003, Pakistan implicated elements of JEM in the two assassination
attempts against President Musharraf. In July 2004, Pakistani authorities arrested a JEM member
wanted in connection with the 2002 abduction and murder of U.S. journalist Daniel Pearl. In
2006, JEM claimed responsibility for a number of attacks, including the killing of several Indian
police officials in the Indian-administered Kashmir capital of Srinagar.

Strength: JEM has at least several hundred armed supporters, including a large cadre of former
HUM members, located in Pakistan, in India's southern Kashmir and Doda regions, and in the
Kashmir Valley. Supporters are mostly Pakistanis and Kashmiris, but also include Afghans and
Arab veterans of the Afghan war. The group uses light and heavy machine guns, assault rifles,
mortars, improvised explosive devices, and rocket-propelled grenades.

Location/Area of Operation: Pakistan and Kashmir. Prior to autumn 2001, JEM maintained
training camps in Afghanistan.

External Aid: Most of JEM's cadre and material resources have been drawn from the Pakistani
militant groups Harakat ul-Jihad-i-Islami (HUJI-B) and the Harakat ul-Mujahadin (HUM). In
anticipation of asset seizures by the Pakistani government, JEM withdrew funds from bank
accounts and invested in legal businesses, such as commodity trading, real estate, and production
of consumer goods. In addition, JEM collects funds through donation requests in magazines and
pamphlets, and allegedly from al-Qa‘ida.




                                                                                        Page | 303
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 312 of 352




JEMAAH ISLAMIYA (JI)

Description: Jemaah Islamiya (JI) was designated as a Foreign Terrorist Organization on
October 23, 2002. Southeast Asia-based JI is a terrorist group that seeks the establishment of an
Islamic caliphate spanning Indonesia, Malaysia, southern Thailand, Singapore, Brunei, and the
southern Philippines. More than 300 JI operatives, including operations chief Hambali, have
been captured since 2002, although many of these were subsequently released after serving short
sentences, including former JI emir Abu Bakar Bashir. Abu Bakar was released from prison in
2006 after serving a 25-month sentence for his involvement in the 2002 Bali bombings.
Indonesia‘s Supreme Court later that year acquitted him of the charges. The death of top JI bomb
maker Azahari bin Husin in 2005 and a series of high-profile arrests between 2005 and 2008, in
combination with additional efforts by the Government of Indonesia, likely disrupted JI's anti-
Western attacks that occurred annually from 2002-2005. These included the 2006 arrests of
several close associates of senior JI operative Noordin Mat Top, the 2007 arrests of former acting
JI emir Muhammad Naim (a.k.a. Zarkasih) and JI military commander Abu Dujana, the 2008
arrests of two senior JI operatives in Malaysia, and the mid-2008 arrest of a JI-linked cell in
Sumatra.

Activities: The group's most recent high-profile attack occurred in Bali on October 1, 2005,
which left 25 persons dead, including the three suicide bombers. Other major JI attacks included
the September 2004 bombing outside the Australian Embassy in Jakarta, the August 2003
bombing of the J. W. Marriott Hotel in Jakarta, and the October 2002 Bali bombing. The 2002
Bali attack, which killed more than 200, was one of the deadliest terrorist attacks since 9/11. In
December 2001, Singaporean authorities uncovered a JI plot to attack the U.S. and Israeli
Embassies, and British and Australian diplomatic buildings in Singapore. In December 2000, JI
coordinated bombings of numerous Christian churches in Indonesia and was involved in the
bombings of several targets in Manila. In February 2004, JI facilitated attacks in Manila, Davao,
and General Santos City. JI associates in the Philippines provide operational support and training
for indigenous Philippine Muslim violent extremists.

Strength: Exact numbers currently are unknown. Estimates of total JI members vary from the
hundreds to one thousand.

Location/Area of Operation: JI is based in Indonesia and is believed to have cells in Indonesia,
Malaysia, and the Philippines.

External Aid: Investigations indicate that JI is fully capable of its own fundraising, although it
also has received financial, ideological, and logistical support from Middle Eastern contacts and
non-governmental organizations.

AL-JIHAD

a.k.a. Egyptian Islamic Jihad; Egyptian al-Jihad; New Jihad; Jihad Group

Description: In 2001, this Egyptian Islamic extremist group merged with al-Qa‘ida (AQ).
Usama bin Ladin's deputy, Ayman al-Zawahiri, was the former head of Al-Jihad (AJ). Active

                                                                                       Page | 304
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 313 of 352




since the 1970s, AJ's primary goal has been the overthrow of the Egyptian government and the
establishment of an Islamic state. The group's targets, historically, have been high-level Egyptian
government officials as well as U.S. and Israeli interests in Egypt and abroad. Regular Egyptian
crackdowns on extremists and Cairo‘s deradicalization measures, such as its very successful
reconciliation program aimed at imprisoned AJ members have greatly reduced AJ‘s capabilities
in Egypt.

Activities: The original AJ was responsible for the 1981 assassination of Egyptian President
Anwar Sadat. It claimed responsibility for the attempted assassinations in 1993 of Interior
Minister Hassan al-Alfi and Prime Minister Atef Sedky. AJ has not conducted an attack inside
Egypt since 1993 and has never successfully targeted foreign tourists there. The group was
responsible for the Egyptian Embassy bombing in Islamabad in 1995 and a disrupted plot against
the U.S. Embassy in Albania in 1998. AJ has not committed independent acts of terrorism since
its merger with AQ in 2001.

Strength: Believed to have an indeterminate number of hard-core members outside Egypt.

Location/Area of Operation: Most AJ members today are outside Egypt in countries such as
Afghanistan, Pakistan, Lebanon, the United Kingdom, and Yemen. AJ activities have been
centered outside Egypt for several years under the auspices of AQ.


KAHANE CHAI (KACH)

a.k.a. American Friends of the United Yeshiva; American Friends of Yeshivat Rav Meir;
Committee for the Safety of the Roads; Dikuy Bogdim; DOV; Forefront of the Idea; Friends of
the Jewish Idea Yeshiva; Jewish Legion; Judea Police; Judean Congress; Kach; Kahane; Kahane
Lives; Kahane Tzadak; Kahane.org; Kahanetzadak.com; Kfar Tapuah Fund; Koach; Meir's
Youth; New Kach Movement; Newkach.org; No'ar Meir; Repression of Traitors; State of Judea;
Sword of David; The Committee Against Racism and Discrimination (CARD); The Hatikva
Jewish Identity Center; The International Kahane Movement; The Jewish Idea Yeshiva; The
Judean Legion; The Judean Voice; The Qomemiyut Movement; The Rabbi Meir David Kahane
Memorial Fund; The Voice of Judea; The Way of the Torah; The Yeshiva of the Jewish Idea;
Yeshivat Harav Meir

Description: Kahane Chai‘s (Kach) stated goal was to restore the biblical state of Israel. Kach
was founded by radical Israeli-American rabbi Meir Kahane. Its offshoot, Kahane Chai,
(translation: "Kahane Lives") was founded by Meir Kahane's son Binyamin following his father's
1990 assassination in the United States. Both Kach and Kahane Chai were declared terrorist
organizations in 1994 by the Israeli Cabinet under its 1948 Terrorism Law. This designation
followed the groups' statements in support of Dr. Baruch Goldstein's attack in February 1994 on
the Ibrahimi Mosque and their verbal attacks on the Israeli government. Palestinian gunmen
killed Binyamin Kahane and his wife in a drive-by shooting in December 2000 in the West
Bank. The group has attempted to gain seats in the Israeli Knesset over the past several decades,
but has won only one seat, in 1984.


                                                                                       Page | 305
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 314 of 352




Activities: Kach has harassed and threatened Arabs, Palestinians, and Israeli government
officials, and has vowed revenge for the death of Binyamin Kahane and his wife. Kach is
suspected of involvement in a number of low-level attacks since the start of the al-Aqsa Intifada
in 2000.

Strength: Unknown.

Location/Area of Operation: Israel and West Bank settlements, particularly Qiryat Arba' in
Hebron.

External Aid: Receives support from sympathizers in the United States and Europe.


KURDISTAN WORKERS’ PARTY (PKK)

a.k.a. the Kurdistan Freedom and Democracy Congress; the Freedom and Democracy
Congress of Kurdistan; KADEK; the Kurdistan Workers' Party; Partiya Karkeran Kurdistan;
the People‘s Defense Force; Halu Mesru Savunma Kuvveti (HSK); Kurdistan People‘s
Congress (KHK); People‘s Congress of Kurdistan; KONGRA-GEL

Description: The Kurdistan Workers‘ Party (PKK) was designated as a Foreign Terrorist
Organization on October 8, 1997. The PKK was founded by Abdullah Ocalan in 1978 as a
Marxist-Leninist separatist organization. The group, composed primarily of Turkish Kurds,
launched a campaign of violence in 1984. The PKK aspired to establish an independent Kurdish
state in southeastern Turkey, but in recent years has spoken more often about autonomy within a
Turkish state that guaranteed Kurdish cultural and linguistic rights.

In the early 1990s, the PKK moved beyond rural-based insurgent activities to include urban
terrorism. In the 1990s, southeastern Anatolia was the scene of significant violence; some
estimates place casualties at approximately 30,000 persons. Following his capture in 1999,
Ocalan announced a "peace initiative," ordering members to refrain from violence and requesting
dialogue with Ankara on Kurdish issues. Ocalan's death-sentence was commuted to life-
imprisonment; he remains the symbolic leader of the group. The group foreswore violence until
June 2004, when the group's hard-line militant wing took control and renounced the self-imposed
cease-fire of the previous five years. Striking over the border from bases within Iraq the PKK
engaged in terrorist attacks in eastern and western Turkey.

Activities: Primary targets have been Turkish government security forces, local Turkish
officials, and villagers who oppose the organization in Turkey. The PKK‘s reputed military
wing, the People‘s Defense Force (HPG), has been responsible mainly for attacks against
military and paramilitary targets in the southeastern area of Turkey. The PKK‘s reported urban
terrorist arm, the Kurdistan Freedom Hawks (TAK) has attacked primarily tourist areas in
Western Turkey, and in late February 2008, announced a new wave of terrorist actions against
Turkey.



                                                                                      Page | 306
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 315 of 352




In an attempt to damage Turkey's tourist industry, the PKK has bombed tourist sites and hotels
and kidnapped foreign tourists. In July, PKK operatives kidnapped three German tourists on
Mount Ararat in eastern Turkey in retaliation for Germany‘s tough stance against the group. On
October 3, PKK militants killed 15 Turkish soldiers at the Aktutun outpost on the Turkish-Iraqi
border, and five days later the group killed several police officers and wounded 19 in an attack in
the southeastern province of Diyarbakir.

Strength: Approximately 4,000 to 5,000; 3,000 to 3,500 are located in northern Iraq.

Location/Area of Operation: Operates primarily in Turkey, Iraq, Europe, and the Middle East.

External Aid: In the past, the PKK received safe haven and modest aid from Syria, Iraq, and
Iran. Since 1999, Syria and Iran have cooperated in a limited fashion with Turkey against the
PKK. In 2008, Turkey and Iraq began cooperating to fight the PKK. The group maintains a large
extortion, fundraising, and propaganda network in Europe.


LASHKAR E-TAYYIBA (LT)

a.k.a. al Mansooreen; Al Mansoorian; Army of the Pure; Army of the Pure and Righteous; Army
of the Righteous; Lashkar e-Toiba; Lashkar-i-Taiba; Paasban-e-Ahle-Hadis; Paasban-e-Kashmir;
Paasban-i-Ahle-Hadith; Pasban-e-Ahle-Hadith; Pasban-e-Kashmir; Jamaat-ud-Dawa, JUD;
Jama‘at al-Dawa; Jamaat ud-Daawa; Jamaat ul-Dawah; Jamaat-ul-Dawa; Jama‘at-i-Dawat;
Jamaiat-ud-Dawa; Jama‘at-ud-Da‘awah; Jama‘at-ud-Da‘awa; Jamaati-ud-Dawa; Idara Khidmat-
e-Khalq

Description: Lashkar e-Tayyiba (LT) was designated as a Foreign Terrorist Organization on
December 26, 2001. The group remains the prime suspect for the November 26 Mumbai attacks.
LT is one of the largest and most proficient of the traditionally Kashmiri-focused militant
groups. LT formed in the late 1980s or early 1990s as the militant wing of the Islamic extremist
organization Markaz Dawa ul-Irshad (MDI), a Pakistan-based Islamic fundamentalist mission
organization and charity founded to oppose the Soviet presence in Afghanistan. LT, which is not
connected to any political party, is led by Hafiz Muhammad Saeed. Shortly after LT was
designated as an FTO, Saeed changed the name to Jamaat-ud-Dawa (JUD) and began
humanitarian projects to avoid restrictions. LT functions and disseminates its message through
JUD‘s media outlets. Elements of LT and Jaish-e-Muhammad (JEM) combined with other
groups to mount attacks as "The Save Kashmir Movement.‖ The Pakistani government banned
the group and froze its assets in January 2002. LT and its leader, Hafiz Muhammad Saeed,
continued to spread ideology advocating terrorism, as well as virulent rhetoric condemning the
United States, India, Israel, and other perceived enemies.

Activities: LT has conducted a number of operations against Indian troops and civilian targets in
Jammu and Kashmir since 1993, as well as several high profile attacks inside India itself. LT
claimed responsibility for numerous attacks in 2001, including an attack in January on Srinagar
airport that killed five Indians; an attack on a police station in Srinagar that killed at least eight
officers and wounded several others; and an attack in April 2007 against Indian border security

                                                                                         Page | 307
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 316 of 352




forces that left at least four dead. The Indian government publicly implicated LT, along with
JEM, for the December 2001 attack on the Indian Parliament building, although concrete
evidence was lacking. LT is also suspected of involvement in the May 2002 attack on an Indian
Army base in Kaluchak that left 36 dead. India blamed LT for an October 2005 attack in New
Delhi and a December 2005 Bangalore attack. Senior al-Qa‘ida (AQ) lieutenant Abu Zubaydah
was captured at an LT safe house in Faisalabad in March 2002, which suggested that some
members were facilitating the movement of AQ members in Pakistan. Indian governmental
officials hold LT responsible for the July 11, 2006 train attack in Mumbai and several attacks
since then in Hyderabad. In 2008, the Indian government assessed that LT was behind the
November 26-28 attacks in Mumbai against luxury hotels, a Jewish center, a prominent train
station, and a popular café that killed at least 183, including 22 foreigners, and injured over 300.

Strength: The actual size of the group is unknown but LT has several thousand members in
Azad Kashmir, Pakistan, in the southern Jammu and Kashmir and Doda regions, and in the
Kashmir Valley. Most LT members are Pakistanis or Afghanis and/or veterans of the Afghan
wars, though the group is alleged to augment its strength through collaboration with terrorist
groups comprised of non-Pakistanis. The group uses assault rifles, light and heavy machine guns,
mortars, explosives, and rocket-propelled grenades.

Location/Area of Operation: Based in Muridke (near Lahore) and Muzaffarabad, Pakistan;
maintains a number of facilities, including training camps, schools, and medical clinics.

External Aid: Collects donations from the Pakistani expatriate communities in the Middle East
and the United Kingdom, Islamic NGOs, and Pakistani and other Kashmiri business people. LT
coordinates its charitable activities through its front organization Jamaat ud-Daawa (JUD), which
spearheaded humanitarian relief to the victims of the October 2005 earthquake in Kashmir. The
precise amount of LT funding is unknown.


LASHKAR I JHANGVI (LJ)

Description: Lashkar I Jhangvi (LJ) was designated as a Foreign Terrorist Organization on
January 30, 2003. LJ is the militant offshoot of the Sunni Deobandi sectarian group Sipah-i-
Sahaba Pakistan. LJ focuses primarily on anti-Shia attacks and was banned by then Pakistani
President Musharraf in August 2001 as part of an effort to rein in sectarian violence. Many of its
members then sought refuge in Afghanistan with the Taliban, with whom they had existing ties.
After the collapse of the Taliban, LJ members became active in aiding other terrorists with safe
houses, false identities, and protection in Pakistani cities, including Karachi, Peshawar, and
Rawalpindi.

Activities: LJ specializes in armed attacks and bombings and has admitted responsibility for
numerous killings of Shia religious and community leaders in Pakistan. In January, the Interior
Ministry ordered the arrest of three LJ militants suspected of being involved in a suicide
bombing at a Shia religious procession in Peshawar that killed 15 people. In February, police
arrested 20 LJ militants wanted for various terrorism attacks in the Punjab and Sindh provinces.
In June, Sindh authorities issued a statement attributing the April 2006 Mishtar Parking bombing

                                                                                        Page | 308
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 317 of 352




in Karachi to a militant with ties to LJ. The Government of Pakistan claimed that the group was
involved in the April 2006 assassination attempt and the July 2006 assassination of Allama
Turabi, an influential Shia leader. In October 2008, Afghan security forces claimed to have
arrested four Pakistani suicide bombers in Kandahar who asserted that they belonged to LJ.

In May 2006, Pakistani police arrested two LJ militants suspected of involvement in the March
bombing outside the U.S. Consulate in Karachi that killed one U.S. official. Pakistani authorities
have publicly linked LJ members to the 2002 abduction and murder of U.S. journalist Daniel
Pearl. Media reports linked LJ to attacks on Christian targets in Pakistan, including a March
2002 grenade assault on the Protestant International Church in Islamabad that killed two U.S.
citizens, but no formal charges were filed. Pakistani authorities believe LJ was responsible for
the July 2003 bombing of a Shia mosque in Quetta, Pakistan. Authorities also implicated LJ in
several sectarian incidents in 2004, including the May and June bombings of two Shia mosques
in Karachi that killed more than 40 people. In January 1999, the group attempted to assassinate
former Prime Minister Nawaz Sharif and his brother Shabaz Sharif, Chief Minister of Punjab
Province.

Strength: Probably fewer than 100.

Location/Area of Operation: LJ is active primarily in Punjab and Karachi. Some members
travel between Pakistan and Afghanistan.

External Aid: Unknown.


LIBERATION TIGERS OF TAMIL EELAM (LTTE)

a.k.a. Ellalan Force; Tamil Tigers

Description: The Liberation Tigers of Tamil Eelam (LTTE) was designated as a Foreign
Terrorist Organization on October 8, 1997. Founded in 1976, the LTTE is a powerful Tamil
secessionist group in Sri Lanka. The LTTE wants to establish an independent Tamil state in the
island's north and east. Since the beginning of its insurgency against the Sri Lankan government
in 1983, it has evolved its capability from terrorist and guerilla tactics to conventional warfare.
Although the LTTE nominally committed to a 2002 cease-fire agreement with the Sri Lankan
government, it continued terrorist attacks against government leaders and dissident Tamils.

Activities: LTTE has integrated a battlefield insurgent strategy with a terrorist program that
targets key personnel in the countryside and senior Sri Lankan political and military leaders in
Colombo and other urban centers. It has conducted a sustained campaign targeting rival Tamil
groups and figures, and assassinated Prime Minister Rajiv Gandhi of India in 1991, and President
Ranasinghe Premadasa of Sri Lanka in 1993. Although most notorious for its cadre of suicide
bombers, the Black Tigers, the organization also features an amphibious force, the Sea Tigers;
and a nascent air wing, the Air Tigers. Fighting between the LTTE and the Sri Lanka
government escalated in 2006 and continued through 2008. Open source reporting asserts the
LTTE is believed to have detonated a claymore mine on a crowded bus near Colombo on June 6,

                                                                                        Page | 309
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 318 of 352




2008, killing 22 civilians and wounding more than 50 others. Political assassinations and
bombings were commonplace tactics prior to the cease-fire and have increased again since mid-
2005. Most LTTE attacks targeted Sri Lankan military and official personnel but, as illustrated
by the June 6, 2008 bombing, the LTTE appears to continue to target civilians on occasion.

Strength: Exact strength is unknown, but LTTE is estimated to have 8,000 to 10,000 armed
combatants in Sri Lanka, with an elite cadre of 5,000 to 7,000. LTTE also has a significant
overseas support structure for fundraising, weapons procurement, and propaganda activities.

Location/Area of Operations: In June 2008, Sri Lankan government forces increased military
operations against the LTTE capturing the Jaffna Peninsula and Kilinochchi, LTTE‘s
administrative center of operations, reducing LTTE‘s control in Sri Lanka to a region around the
northeastern town of Mullaitivu.

External Aid: The LTTE uses its international contacts and the large Tamil Diaspora in North
America, Europe, and Asia to procure weapons, communications, funding, and other needed
supplies. The group employs charities as fronts to collect and divert funds for their activities.


LIBYAN ISLAMIC FIGHTING GROUP

a.k.a. LIFG

Description: The Libyan Islamic Fighting Group (LIFG) was designated as a Foreign Terrorist
Organization on December 17, 2004. In the early 1990s, LIFG emerged from the group of
Libyans who had fought Soviet forces in Afghanistan and the Qadhafi regime in Libya, and
declared Libyan President Muammar Qadhafi un-Islamic and pledged to overthrow him. In the
years following, some members maintained a strictly anti-Qadhafi focus and targeted Libyan
government interests. Others, such as Abu al-Faraj al-Libi, who in 2005 was arrested in Pakistan,
aligned with Usama bin Ladin, and are believed to be part of the al-Qa‘ida (AQ) leadership
structure or active in the international terrorist network. On November 3, 2007, senior AQ
leaders announced that LIFG had officially joined AQ.

Activities: Libyans associated with LIFG are part of the broader international terrorist
movement. LIFG is one of the groups believed to have planned the Casablanca suicide bombings
in May 2003. LIFG continued to target Libyan interests, and attempted to assassinate Qadhafi
four times; the last attempt was in 1998. The LIFG engaged Libyan security forces in armed
clashes during the 1990s. However, the LIFG has been largely operationally inactive in Libya
since the late 1990s when members fled predominately to Europe and the Middle East because of
tightened Libyan security measures. To date, the November 3, 2007 merger with AQ has not
resulted in a significant increase in LIFG activities within Libya.

Strength: The LIFG probably has several hundred active members or supporters, mostly in the
Middle East or Europe.



                                                                                       Page | 310
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 319 of 352




Location/Area of Operation: Since the late 1990s, many members have fled to various Asian,
Arabian Gulf, African, and European countries, particularly the UK. It is likely that LIFG
maintains a limited presence in eastern Libya.

External Aid: Unknown. The LIFG has used Islamic charitable organizations as cover for
fundraising and transferring money and documents; it may have also financed operations with
criminal activity.


MOROCCAN ISLAMIC COMBATANT GROUP

a.k.a. Groupe Islamique Combattant Marocain (GICM)

Description: The Moroccan Islamic Combatant Group (GICM) was designated as a Foreign
Terrorist Organization on September 11, 2005. The GICM is a clandestine transnational terrorist
group centered in the Moroccan Diaspora communities of Western Europe. Its goals include
establishing an Islamic state in Morocco and supporting al-Qa‘ida‘s (AQ 's) war against the West
by assisting in the assimilation of AQ operatives into Moroccan and European society. The
group emerged in the 1990s and is composed of Moroccan recruits who trained in armed camps
in Afghanistan, including some who fought in the Soviet Afghan war. GICM members interact
with other North African extremists, particularly in Europe.

Activities: GICM members were among those responsible for the 2004 Madrid bombing, and
Moroccans associated with the GICM are part of the broader international terrorist movement.
GICM members were implicated in the recruitment network of individuals for Iraq, and at least
one GICM member carried out a suicide attack against Coalition Forces in Iraq. GICM
individuals are believed to have been involved in the 2003 Casablanca attacks.

Strength: Much of the GICM's leadership in Morocco and Europe has been killed, imprisoned,
or are awaiting trial. Alleged leader Mohamed al-Guerbouzi was convicted in absentia by the
Moroccan government for his role in the Casablanca attacks but remains free in exile in the UK.

Location/Area of Operation: Morocco, Western Europe, Afghanistan, and Canada.

External Aid: The GICM has been involved in narcotics trafficking in North Africa and Europe
to fund its operations. Moroccan security officials believe money from drug trafficking largely
financed the 2003 Casablanca attacks. The Madrid attacks were financed mainly by the narcotics
trafficking of Moroccan terrorist Jamal Ahmidan.


MUJAHADIN-E KHALQ ORGANIZATION

a.k.a. MEK; MKO; Mujahadin-e Khalq (Iranian government name for group); Muslim Iranian
Students' Society; National Council of Resistance; NCR; Organization of the People's Holy
Warriors of Iran; the National Liberation Army of Iran; NLA; People's Mujahadin Organization


                                                                                    Page | 311
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 320 of 352




of Iran; PMOI; National Council of Resistance of Iran; NCRI; Sazeman-e Mujahadin-e Khalq-e
Iran

Description: The Mujahadin-e Khalq Organization (MEK) advocates the violent overthrow of
the Iranian government and was responsible for the assassination of several U.S. military
personnel and civilians in the 1970s. The MEK‘s armed wing is known as the National
Liberation Army of Iran (NLA). In December 2008, the European Court of First Instance
annulled the European Union‘s designation of the MEK as a terrorist organization.

The MEK emerged in the 1960s as one of the more violent political movements opposed to the
Pahlavi dynasty and its close relationship with the United States. MEK ideology has gone
through several iterations and blends elements of Marxism, Islam, and feminism. The group has
planned and executed terrorist operations against the Iranian government for nearly three decades
from its European and Iraqi bases of operations. Additionally, it has expanded its fundraising
base, further developed its paramilitary skills, and aggressively worked to expand its European
ranks. In addition to its terrorist credentials, the MEK has also displayed cult-like characteristics.

Upon entry into the group, new members are indoctrinated in MEK ideology and revisionist
Iranian history. Members are also required to undertake a vow of "eternal divorce" and
participate in weekly "ideological cleansings." Additionally, children are reportedly separated
from parents at a young age. MEK leader Maryam Rajavi has established a "cult of personality."
She claims to emulate the Prophet Muhammad and is viewed by members as the "Iranian
President in exile."

Activities: The group's worldwide campaign against the Iranian government uses propaganda
and terrorism to achieve its objectives and has been supported by reprehensible regimes,
including that of Saddam Hussein. During the 1970s, the MEK assassinated several U.S. military
personnel and U.S. civilians working on defense projects in Tehran and supported the violent
takeover in 1979 of the U.S. Embassy in Tehran.

In 1981, MEK leadership attempted to overthrow the newly installed Islamic regime; Iranian
security forces subsequently initiated a crackdown on the group. The MEK instigated a bombing
campaign, including an attack against the head office of the Islamic Republic Party and the
Prime Minister's office, which killed some 70 high-ranking Iranian officials, including Chief
Justice Ayatollah Mohammad Beheshti, President Mohammad-Ali Rajaei, and Prime Minister
Mohammad-Javad Bahonar. These attacks resulted in a popular uprising against the MEK and an
expanded Iranian government crackdown which forced MEK leaders to flee to France. For five
years, the MEK continued to wage its terrorist campaign from its Paris headquarters. Expelled by
France in 1986, MEK leaders turned to Saddam Hussein's regime for basing, financial support,
and training. Near the end of the 1980-1988 Iran-Iraq War, Baghdad armed the MEK with heavy
military equipment and deployed thousands of MEK fighters in suicidal, mass wave attacks
against Iranian forces.

The MEK's relationship with the former Iraqi regime continued through the 1990s. In 1991, the
group reportedly assisted the Iraqi Republican Guard's bloody crackdown on Iraqi Shia and
Kurds who rose up against Saddam Hussein's regime. In April 1992, the MEK conducted near-

                                                                                         Page | 312
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 321 of 352




simultaneous attacks on Iranian embassies and installations in 13 countries, demonstrating the
group's ability to mount large-scale operations overseas. In April 1999, the MEK targeted key
Iranian military officers and assassinated the deputy chief of the Iranian Armed Forces General
Staff, Brigadier General Ali Sayyaad Shirazi.

In April 2000, the MEK attempted to assassinate the commander of the Nasr Headquarters,
Tehran's interagency board responsible for coordinating policies on Iraq. The pace of anti-Iranian
operations increased during "Operation Great Bahman" in February 2000, when the group
launched a dozen attacks against Iran. One attack included a mortar attack against a major
Iranian leadership complex in Tehran that housed the offices of the Supreme Leader and the
President. In 2000 and 2001, the MEK was involved in regular mortar attacks and hit-and-run
raids against Iranian military and law enforcement personnel, as well as government buildings
near the Iran-Iraq border. Also in 2001, the FBI arrested seven Iranians in the United States who
funneled $400,000 to an MEK-affiliated organization in the UAE, which used the funds to
purchase weapons. Following an initial Coalition bombardment of the MEK's facilities in Iraq at
the outset of Operation Iraqi Freedom, MEK leadership negotiated a cease-fire with Coalition
Forces and voluntarily surrendered their heavy-arms to Coalition control. Since 2003, roughly
3,400 MEK members have been encamped at Ashraf in Iraq.

In 2003, French authorities arrested 160 MEK members at operational bases they believed the
MEK was using to coordinate financing and planning for terrorist attacks. Upon the arrest of
MEK leader Maryam Rajavi, MEK members took to Paris' streets and engaged in self-
immolation. French authorities eventually released Rajavi. Although currently in hiding, Rajavi
has made ―motivational‖ appearances via video-satellite to MEK-sponsored conferences across
the globe.

According to evidence which became available after the fall of Saddam Hussein, the MEK
received millions of dollars in Oil-for-Food program subsidies from Saddam Hussein from 1999
through 2003. In addition to discovering 13 lists of recipients of such vouchers on which the
MEK appeared, evidence linking the MEK to the former Iraqi regime includes lists, as well as
video footage of both Saddam Hussein handing over suitcases of money to known MEK leaders,
and of MEK operatives receiving training from the Iraqi military.

Strength: Estimates place MEK's worldwide membership at between 5,000 and 10,000
members, with large pockets in Paris and other major European capitals. In Iraq, roughly 3,400
MEK members are gathered at Camp Ashraf, the MEK's main compound north of Baghdad. As a
condition of the 2003 cease-fire agreement, the MEK relinquished more than 2,000 tanks,
armored personnel carriers, and heavy artillery. Between 2003–2006, a significant number of
MEK personnel have voluntarily left Ashraf, and an additional several hundred individuals have
renounced ties to the MEK and been voluntarily repatriated to Iran.

Location/Area of Operation: The MEK maintains its main headquarters in Paris and has
concentrations of members across Europe, in addition to the large concentration of MEK located
at Camp Ashraf in Iraq. The MEK's global support structure remains in place, with associates
and supporters scattered throughout Europe and North America. Operations target Iranian
government elements across the globe, including in Europe and Iran. MEK's political arm, the

                                                                                     Page | 313
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 322 of 352




National Council of Resistance of Iran (NCRI), has a global support network with active
lobbying and propaganda efforts in major Western capitals. NCRI also has a well-developed
media communications strategy.

External Aid: Before Operation Iraqi Freedom began in 2003, the MEK received all of its
military assistance and most of its financial support from Saddam Hussein. The fall of Saddam's
regime has led MEK increasingly to rely on front organizations to solicit contributions from
expatriate Iranian communities.


NATIONAL LIBERATION ARMY (ELN)

a.k.a. Ejercito de Liberacion Nacional

Description: The National Liberation Army (ELN) was designated as a Foreign Terrorist
Organization on October 8, 1997. The National Liberation Army (ELN) is a Colombian Marxist-
Leninist terrorist group formed in 1964 by urban intellectuals inspired by Fidel Castro and Che
Guevara. It is primarily rural-based, although it also has several urban units. Peace talks between
the ELN and the Colombian government began in Cuba in December 2005 and continued as
recently as August 2007. To date, Bogota and the ELN have yet to agree on a formal framework
for peace negotiations and talks have been indefinitely suspended. Suspensions have occurred
before with talks subsequently resuming.

Activities: The ELN engages in kidnappings, hijackings, bombings, drug trafficking, and
extortion activities. It has minimal conventional military capabilities. The group conducts
kidnappings for ransom, often targeting foreign employees of large corporations, especially in
the petroleum industry. On February 17, 2008, ELN rebels kidnapped a Radio Delfin journalist
near Dibuya. It attacks energy infrastructure and has inflicted major damage on oil and natural
gas pipelines and the electrical distribution network, but has lost much of its capacity to carry out
these types of attacks in recent years. The ELN derives some revenue from taxation of the illegal
narcotics industry, and its involvement may be increasing.

Strength: Approximately 2,000 armed combatants and an unknown number of active supporters.

Location/Area of Operation: Mostly in rural and mountainous areas of northern, northeastern,
and southwestern Colombia, as well as Venezuelan border regions.

External Aid: Cuba provides some medical care and political consultation. In spite of this, Cuba
appears to encourage the Colombian government and the ELN to reach an agreement.


PALESTINE LIBERATION FRONT- ABU ABBAS FACTION

a.k.a. PLF; PLF-Abu Abbas; Palestine Liberation Front



                                                                                        Page | 314
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 323 of 352




Description: The Palestinian Liberation Front – Abu Abbas Faction (PLF) was designated as a
Foreign Terrorist Organization on October 8, 1997. In the late 1970s the Palestine Liberation
Front (PLF) splintered from the Popular Front for the Liberation of Palestine-General Command
(PFLP-GC), and later split into pro-PLO, pro-Syrian, and pro-Libyan factions. The pro-PLO
faction was led by Muhammad Zaydan (a.k.a. Abu Abbas) and was based in Baghdad prior to
Operation Iraqi Freedom.

Activities: Abbas's group was responsible for the 1985 attack on the Italian cruise ship Achille
Lauro and the murder of U.S. citizen Leon Klinghoffer. In 1993, the PLF officially renounced
terrorism when it acknowledged the Oslo accords, although it was suspected of supporting
terrorism against Israel by other Palestinian groups into the 1990s. In April 2004, Abu Abbas
died of natural causes while in U.S. custody in Iraq. Current leadership and membership of the
relatively small PLF appears to be based in Lebanon and the Palestinian territories. The PLF took
part in the 2006 Palestinian parliamentarian elections but did not win a seat. In 2008, as part of a
prisoner exchange between Israel and Hizballah, Samir Kantar, a PLF member and purportedly
the longest serving Arab prisoner in Israeli custody was released from an Israeli prison. After
going approximately 16 years without claiming responsibility for an attack, PLF claimed
responsibility for two attacks against Israeli targets on March 14, 2008, according to media
reports. One attack was against an Israeli military bus in Huwarah, West Bank, and the other
involved a PLF ―brigade‖ firing at an Israeli settler south of the Hebron Mountain, seriously
wounding him. On March 28, 2008, shortly after the attacks, a PLF Central Committee member
reaffirmed PLF‘s commitment to using ―all possible means to restore‖ its previous glory and to
adhering to its role in the Palestinian ―struggle‖ and ―resistance,‖ through its military.

Strength: Estimates have placed membership between 50 and 500.

Location/Area of Operation: Based in Iraq from 1990 until 2003. The group currently is based
in Lebanon and Syria.

External Aid: Unknown.


PALESTINE ISLAMIC JIHAD - SHAQAQI FACTION

a.k.a. PIJ; Palestine Islamic Jihad; PIJ-Shaqaqi Faction; PIJ-Shallah Faction; Islamic Jihad of
Palestine; Islamic Jihad in Palestine; Abu Ghunaym Squad of the Hizballah Bayt Al-Maqdis; Al-
Quds Squads; Al-Quds Brigades; Saraya Al-Quds; Al-Awdah Brigades

Description: The Palestine Islamic Jihad (PIJ) was designated as a Foreign Terrorist
Organization on October 8, 1997. Formed by militant Palestinians in Gaza during the 1970s, PIJ
is committed to both the creation of an Islamic state in all of historic Palestine, including present
day Israel, and the destruction of Israel through attacks against Israeli military and civilian
targets.

Activities: PIJ terrorists have conducted numerous attacks, including large-scale suicide
bombings against Israeli civilian and military targets. PIJ continues to plan and direct attacks

                                                                                         Page | 315
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 324 of 352




against Israelis both inside Israel and in the Palestinian territories. Although U.S. citizens have
died in PIJ mounted attacks, the group has not directly targeted U.S. interests. PIJ attacks in 2008
have primarily been rocket attacks aimed at southern Israeli cities. In April 2008, alone, PIJ fired
216 rockets and mortar shells at various Israeli towns. In March 2008, two IDF soldiers died as a
result of an explosive device detonated near their jeep while patrolling the security fence in the
central Gaza Strip, near Kissufim. HAMAS and PIJ claimed responsibility for the attack.

Strength: Unknown.

Location/Area of Operation: Primarily Israel, the West Bank, and Gaza. The group's senior
leadership resides in Syria. Other leadership elements reside in Lebanon and official
representatives are scattered throughout the Middle East.

External Aid: Receives financial assistance and training primarily from Iran. Syria provides the
group with safe haven.


POPULAR FRONT FOR THE LIBERATION OF PALESTINE

a.k.a. PFLP; Halhul Gang; Halhul Squad; Palestinian Popular Resistance Forces; PPRF; Red
Eagle Gang; Red Eagle Group; Red Eagles; Martyr Abu-Ali Mustafa Battalion

Description: The Popular Front for the Liberation of Palestine (PFLP) was designated as a
Foreign Terrorist Organization on October 8, 1997. The PFLP, a Marxist-Leninist group founded
by George Habash, broke away from the Arab Nationalist Movement in 1967. The PFLP views
the Palestinian struggle not as religious, but as a broader revolution against Western imperialism.
The group earned a reputation for spectacular international attacks in the 1960s and 1970s,
including airline hijackings that killed at least 20 U.S. citizens. A leading faction within the PLO,
the PFLP has long accepted the concept of a two-state solution but has opposed specific
provisions of various peace initiatives.

Activities: The PFLP stepped up its operational activity during the al-Aqsa intifada. This was
highlighted by at least two suicide bombings since 2003, multiple joint operations with other
Palestinian terrorist groups, and the assassination of Israeli Tourism Minister Rehavam Ze'evi in
2001 to avenge Israel's killing of the PFLP Secretary General earlier that year. In March 2006,
the PFLP's current Secretary General, Ahmed Sa'adat, then imprisoned by the Palestinian
Authority for his involvement in the Ze'evi assassination, was seized from the Jericho prison
compound by Israeli forces and sentenced to 30 years in prison by an Israeli military court in
December 2008. The PFLP was involved in several rocket attacks against Israel in 2008.

Strength: Unknown.

Location/Area of Operation: Syria, Lebanon, Israel, the West Bank, and Gaza.

External Aid: Receives safe haven and some logistical assistance from Syria.


                                                                                        Page | 316
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 325 of 352




POPULAR FRONT FOR THE LIBERATION OF PALESTINE - GENERAL
COMMAND

a.k.a. PFLP-GC

Description: The Popular Front for the Liberation of Palestine - General Command (PFLP-GC)
was designated as a Foreign Terrorist Organization on October 8, 1997. The PFLP-GC split from
the PFLP in 1968, claiming it wanted to focus more on resistance and less on politics. Originally,
the group was violently opposed to the Arafat-led PLO. Ahmad Jibril, a former captain in the
Syrian Army whose son, Jihad, was killed by a car bomb in May 2002, has led the PFLP-GC
since its founding. The PFLP-GC is closely tied to both Syria and Iran.

Activities: The PFLP-GC carried out dozens of attacks in Europe and the Middle East during the
1970s and 1980s. The organization was known for cross-border terrorist attacks into Israel using
unusual means, such as hot-air balloons and motorized hang gliders. The group's primary focus
is now on supporting Hizballah‘s attacks against Israel, training members of other Palestinian
terrorist groups, and smuggling weapons. The PFLP-GC maintains an armed presence in several
Palestinian refugee camps and at its own military bases in Lebanon and along the Lebanon-Syria
border. The PFLP-GC has been implicated by Lebanese security officials in several rocket
attacks against Israel in 2008. In May 2008, the PFLP-GC claimed responsibility for a rocket
attack on a shopping center in Ashkelon, wounding at least ten people. A health clinic took the
brunt of the attack.

Strength: Several hundred to several thousand.

Location/Area of Operation: Headquartered in Damascus with bases in southern Lebanon and
a presence in the Palestinian refugee camps in Lebanon and Syria.

External Aid: Receives logistical and military support from Syria and financial support from
Iran.


AL QA‘IDA

Variant spelling al-Qa‘ida; translation "The Base;" Qa'idat al-Jihad (The Base for Jihad);
formerly Qa'idat Ansar Allah (The Base of the Supporters of God)

a.k.a. al Qaeda; the Islamic Army; Islamic Salvation Foundation; the Base; The Group for the
Preservation of the Holy Sites; The Islamic Army for the Liberation of the Holy Places; the
World Islamic Front for Jihad Against Jews and Crusaders; the Usama Bin Laden Network; the
Usama Bin Laden Organization; al-Jihad; the Jihad Group; Egyptian al-Jihad; Egyptian Islamic
Jihad; New Jihad
Description: Al-Qa‘ida (AQ) was established by Usama bin Ladin in 1988 with Arabs who
fought in Afghanistan against the Soviet Union. The group helped finance, recruit, transport, and
train Sunni Islamic extremists for the Afghan resistance. AQ‘s near-term goal is uniting Muslims

                                                                                      Page | 317
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 326 of 352




to fight the United States and its allies, overthrowing regimes it deems "non-Islamic," and
expelling Westerners and non-Muslims from Muslim countries. Its ultimate goal is the
establishment of a pan-Islamic caliphate throughout the world. AQ leaders issued a statement in
February 1998 under the banner of "The World Islamic Front for Jihad against the Jews and
Crusaders" saying it was the duty of all Muslims to kill U.S. citizens, civilian and military, and
their allies everywhere. AQ merged with al-Jihad (Egyptian Islamic Jihad) in June 2001,
renaming itself Qa‘idat al-Jihad.

Activities: Even as AQ's top leaders continue to plot and direct terrorist attacks worldwide,
terrorists affiliated with, but not necessarily controlled by AQ, have increasingly carried out
high-profile attacks. AQ, its affiliates, and those inspired by the group were involved in anti-U.S.
and anti-Coalition attacks in Africa, Europe, the Middle East, Afghanistan, Pakistan, and Iraq,
including suicide bombings and vehicle-borne improvised explosive devices.
Although bin Ladin remains the group‘s ideological figurehead, Zawahiri has emerged as AQ‘s
strategic and operational planner.

AQ is assessed to be the top terrorist threat to the United States and is developing stronger
operational relationships with affiliates in the Middle East, North Africa, and Europe. AQ
remains committed to attacking the United States and focuses its planning on targets that would
produce mass casualties, dramatic visual destruction, and economic dislocation.

In January 2008, militants attacked a convoy of Belgian tourists in Hadhramout, Yemen, killing
two Belgian women and two Yemeni drivers. AQ claimed responsibility for the attack. In June
2008, a suicide car bomber attacked the Danish Embassy in Islamabad, killing six people,
including a Danish citizen. The blast was so powerful that it damaged windowpanes of buildings
in a four kilometer radius and left a three-foot crater at impact. In a press interview, an AQ
commander in Afghanistan claimed responsibility for the attack, on behalf of AQ.

The Government of Pakistan accused AQ, along with the Taliban, of being responsible for the
October 2007 suicide bombing attempt against former Pakistani Prime Minister Benazir Bhutto
that killed at least 144 people in Karachi, Pakistan. On December 27, 2007, the Government of
Pakistan stated that Baitullah Mahsud, a leading Pakistani Taliban commander with close ties to
AQ, was responsible for the assassination of Benazir Bhutto.

Bin Ladin's deputy Ayman al-Zawahiri claimed responsibility on behalf of AQ for multiple
attacks on July 7, 2005 against the London public transportation system. The extent of senior
leadership involvement in planning the July 2005 attacks was unclear. Some suspects in the
attacks included homegrown UK-based extremists who were ―inspired‖ by AQ.
In 2003 and 2004, Saudi-based AQ operatives and associated extremists launched more than a
dozen attacks, killing at least 90 people, including 14 Americans in Saudi Arabia. AQ may have
been connected to the suicide bombers and planners of the November 2003 attacks in Istanbul
that targeted two synagogues, the British Consulate, and the HSBC Bank, and resulted in the
deaths of more than 60 people. Former Pakistani President Musharraf blamed AQ for two
attempts on his life in December 2003.




                                                                                       Page | 318
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 327 of 352




In October 2002, AQ directed a suicide attack on the French tanker MV Limburg off the coast of
Yemen that killed one and injured four. The group also carried out the November 2002 suicide
bombing of a hotel in Mombasa, Kenya that killed 15. AQ probably provided financing for the
October 2002 Bali bombings by Jemaah Islamiya that killed more than 200.
On September 11, 2001, 19 AQ members hijacked and crashed four U.S. commercial jets – two
into the World Trade Center in New York City, one into the Pentagon near Washington, DC, and
a fourth into a field in Shanksville, Pennsylvania – leaving nearly 3,000 individuals dead or
missing. In October 2000, AQ conducted a suicide attack on the USS Cole in the port of Aden,
Yemen, with an explosive-laden boat, killing 17 U.S. Navy sailors and injuring 39. AQ also
carried out the August 1998 bombings of the U.S. Embassies in Nairobi and Dar es Salaam
killing at least 301 individuals and injuring more than 5,000 others. AQ and its supporters claim
to have shot down U.S. helicopters and killed U.S. servicemen in Somalia in 1993, and to have
conducted three bombings that targeted U.S. troops in Aden in December 1992.

Strength: AQ's organizational strength is difficult to determine in the aftermath of extensive
counterterrorist efforts since 9/11. The arrests and deaths of mid-level and senior AQ operatives
have disrupted some communication, financial, and facilitation nodes and disrupted some
terrorist plots. Additionally, supporters and associates worldwide who are ―inspired‖ by the
group's ideology may be operating without direction from AQ central leadership; it is impossible
to estimate their numbers. AQ serves as a focal point of ―inspiration‖ for a worldwide network
that is comprised of many Sunni Islamic extremist groups, including some members of the
Gama'at al-Islamiyya, the Islamic Movement of Uzbekistan, the Islamic Jihad Group, Lashkar i
Jhangvi, Harakat ul-Mujahadin, Ansar al-Sunnah, the Taliban, and Jemaah Islamiya.

Location/Area of Operation: AQ worldwide networks are augmented by ties to local Sunni
extremists. The group was based in Afghanistan until Coalition Forces removed the Taliban from
power in late 2001. While the largest concentration of senior AQ members now resides in
Pakistan‘s Federally Administered Tribal Areas, the network incorporates members of al-Qa‘ida
in Iraq and other associates throughout the Middle East, Southeast Asia, Africa, Europe, and
Central Asia.

External Aid: AQ primarily depends on donations from like-minded supporters and individuals
who believe that their money is supporting a humanitarian or other cause. Some funds are
diverted from Islamic charitable organizations. In addition, parts of the organization raise funds
through criminal activities; for example, al-Qa‘ida in Iraq raises funds through hostage-taking for
ransom, and members in Europe have engaged in credit card fraud. U.S. and international efforts
to block AQ funding have hampered the group's ability to raise money.


AL-QA‘IDA IN IRAQ (TANZIM QA‘IDAT AL-JIHAD FI BILAD AL-RAFIDAYN)

a.k.a. al-Qa‘ida Group of Jihad in Iraq; al-Qa‘ida Group of Jihad in the Land of the Two Rivers;
al-Qa‘ida in Mesopotamia; al-Qa‘ida in the Land of the Two Rivers; al-Qa‘ida of Jihad in Iraq;
al-Qa‘ida of Jihad Organization in the Land of The Two Rivers; al-Qa‘ida of the Jihad in the
Land of the Two Rivers; al-Tawhid; Jam'at al-Tawhid Wa'al-Jihad; Tanzeem Qa‘idat al
Jihad/Bilad al Raafidaini; Tanzim Qa‘idat al-Jihad fi Bilad al-Rafidayn; The Monotheism and

                                                                                      Page | 319
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 328 of 352




Jihad Group; The Organization Base of Jihad/Country of the Two Rivers; The Organization Base
of Jihad/Mesopotamia; The Organization of al-Jihad's Base in Iraq; The Organization of al-
Jihad's Base in the Land of the Two Rivers; The Organization of al-Jihad's Base of Operations in
Iraq; The Organization of al-Jihad's Base of Operations in the Land of the Two Rivers; The
Organization of Jihad's Base in the Country of the Two Rivers; al-Zarqawi Network

Description: In January 2006, in an attempt to unify Sunni extremists in Iraq, al-Qa‘ida in Iraq
(AQI) created the Mujahidin Shura Council (MSC), an umbrella organization meant to
encompass the various Sunni terrorist groups in Iraq. AQI claimed its attacks under the MSC
until mid-October, when Abu Mus'ab al-Zarqawi's successor, Abu Ayyub al-Masri, took the first
step toward al-Qa‘ida's goal of establishing a caliphate in the region by declaring the "Islamic
State of Iraq" (ISI), under which AQI now claims its attacks. Although Iraqis compose at least 90
percent of the group‘s membership, it is probable that the majority of AQI‘s senior leadership is
foreign-born. In an attempt to give AQI a more Iraqi persona, the AQI-led ISI was created and
headed by Abu Umar al-Baghdadi.

Abu Ayyub al-Masri, Zarqawi's successor, issued a statement pledging to continue what Zarqawi
began, and AQI has continued its strategy of targeting Coalition Forces, Iraqi government
groups, anti-AQI Sunni tribal and security elements, and Shia civilians to provoke violence and
undermine perceptions that the Iraqi central government can effectively govern.
AQI has claimed joint attacks with both Ansar al-Islam (AI) and the Islamic Army in Iraq (IAI);
however, ideological differences have prevented these groups from merging. More recently, IAI
and the 1920 Revolution Brigades cooperated with Coalition Forces in targeting AQI. (See
Chapter 2, Country Reports, Middle East and North Africa, for further information on U.S.
efforts to counter AQI.)

Activities: The threat from AQI continued to diminish in 2008. AQI, although still dangerous,
has experienced the defection of members, lost key mobilization areas, suffered disruption of
support infrastructure and funding, and been forced to change targeting priorities. Indeed, the
pace of suicide bombing countryside, which we consider one indicator of AQI's operational
capability, fell significantly during last year.

High-profile attacks in 2007 included the suicide car-bombing attack of a mosque in Al
Habbaniyah in February, the multiple suicide bombing attack of Shia pilgrims in Al Hillah in
March, several chlorine gas canister bombings from January through June, an orchestrated bridge
bombing campaign throughout Iraq aimed at isolating Baghdad Shia population concentrations
and disrupting ground transportation from January through October, the suicide truck bombing
of a market in Tall ‗Afar in March, the suicide truck bombings of a market and Patriotic Union
of Kurdistan (PUK) party offices in Amurli and Kirkuk in July, and the single deadliest attack of
the Iraq war, the multiple suicide truck bombings of two Yazidi villages near Sinjar in August.

In August 2003, Zarqawi's group carried out major terrorist attacks in Iraq when it bombed the
Jordanian Embassy in Baghdad, which was followed 12 days later by a suicide vehicle-borne
improvised explosive device (VBIED) attack against the UN Headquarters in Baghdad that killed
23, including the Secretary-General's Special Representative for Iraq, Sergio Vieira de Mello.
That same month the group conducted a VBIED attack against Shia worshippers outside the

                                                                                     Page | 320
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 329 of 352




Imam Ali Mosque in al Najaf, killing 85, including the leader of the Supreme Council for the
Islamic Revolution in Iraq (SCIRI). The group kept up its attack pace throughout 2003, striking
numerous Iraqi, Coalition, and relief agency targets such as the Red Cross. Zarqawi's group
conducted VBIED attacks against U.S. military personnel and Iraqi infrastructure throughout
2004, including suicide attacks inside the Green Zone perimeter in Baghdad. The group
successfully penetrated the Green Zone in the October 2004 bombing of a popular café and
market. It also claimed responsibility for the videotaped execution by beheading of Americans
Nicholas Berg (May 11, 2004), Jack Armstrong (September 22, 2004), and Jack Hensley
(September 21, 2004). AQI was likely involved in other hostage incidents as well. In 2005, AQI
largely focused on conducting multiple high-profile, coordinated suicide attacks. AQI claimed
numerous attacks primarily aimed against civilians, the Iraqi government, and security forces,
such as the coordinated attacks against polling sites during the January elections and the
coordinated VBIED attacks outside the Sheraton and Palestine hotels in Baghdad on October 24.
The group also continued assassinations against Shia leaders and members of the Shia militia
groups Jaysh al-Mahdi and Badr Corps.

AQI increased its external operations in 2005 by claiming credit for three attacks: suicide
bomber attacks against three hotels in Amman on November 9; a rocket attack against U.S. Navy
ships in the port of Aqaba in August, which resulted in limited damage in Jordan and in Eilat,
Israel; and the firing of several rockets into Israel from Lebanon in December. In August 2005,
an AQI operative was arrested in Turkey while planning an operation targeting Israeli cruise
ships. Prior to 2005, Zarqawi planned and conducted limited attacks in Jordan, including the
assassination of USAID official Laurence Foley in 2002. In October 2006, AQI declared the ISI
would become a platform from which AQI would launch terrorist attacks throughout the world.
Following the announcement, AQI members marched through cities they considered to be part of
their new state as a show of force. AQI attack claims, which the group released under the
auspices of the Mujahidin Shura Council and now the ISI, increased in 2006 but decreased
significantly starting in late 2007.

AQI was implicated in the February 2006 Samarra‘ al-Askari Mosque bombing that precipitated
the escalation in sectarian violence.

AQI senior leaders in Iraq may have had advance knowledge of terrorist attacks in Iraq that
incorporated chlorine into VBIEDs. However, the use of chlorine in suicide attacks probably
represents an opportunistic evolution of conventional VBIED attacks.

Strength: Membership is estimated at 2,000-4,000, making it the largest, most potent Sunni
extremist group in Iraq. AQI perpetrates the majority of suicide and mass casualty bombings in
Iraq, using both foreign and Iraqi operatives. The selection of civilian targets, particularly in
large urban areas, generates widespread media coverage, but garners public backlash against the
group.

Location/Area of Operation: AQI's operations are predominately Iraq-based, but it has
perpetrated attacks in Jordan. The group maintains an extensive logistical network throughout
the Middle East, North Africa, Iran, South Asia, and Europe. In Iraq, AQI currently conducts the


                                                                                      Page | 321
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 330 of 352




majority of its operations in Ninawa, Diyala, Salah ad Din, and Baghdad provinces and to a
lesser extent Al Anbar.

External Aid: AQI probably receives funds from donors in the Middle East and Europe, local
sympathizers in Iraq, from a variety of businesses and criminal activities, and other international
extremists throughout the world. In many cases, AQI's donors are probably motivated to support
terrorism rather than an attachment to any specific terrorist group.


AL-QA’IDA IN THE ISLAMIC MAGHREB

a.k.a. AQIM, formerly known as Group for Call and Combat; GSPC; Le Groupe Salafiste Pour
La Predication Et Le Combat; Salafist Group for Preaching and Combat

Description: Al-Qa‘ida in the Islamic Maghreb (AQIM) was designated as a Foreign Terrorist
Organization on March 27, 2002. The Salafist Group for Preaching and Combat (GSPC)
officially merged with al-Qa‘ida (AQ) in September 2006 and subsequently changed its name to
al-Qa‘ida in the Islamic Maghreb (AQIM). The GSPC formed in 1998 when its members left the
Armed Islamic Group (GIA) over disagreements about leadership, tactics, and indiscriminant
targeting of Algerian civilians. In contrast to the GIA, it has pledged to avoid attacks on civilians
inside Algeria. Nevertheless, civilians have died in numerous GSPC/AQIM attacks. The GSPC
retained GIA‘s mission of overthrowing the Algerian government and installing an Islamic
regime. AQIM is the most effective and largest armed group inside Algeria. AQIM and AQ have
used the merger extensively in their propaganda.

Activities: AQIM employed sophisticated suicide tactics for the first time on April 11, 2007. The
near-simultaneous bombings of multiple targets inside Algiers, including the office of Algeria‘s
prime minister, claimed more than 30 lives. Shortly thereafter, AQIM vowed to continue to use
suicide tactics, and proceeded to carry out five additional suicide attacks in Algeria in 2007. On
December 11, AQIM carried out two near-simultaneous suicide vehicle-borne improvised
explosive device (VBIED) attacks that struck two UN offices and the headquarters of Algeria's
Constitutional Council, killing 41 people, (including 17 UN employees), and wounding at least
170 others. AQIM had previously attacked vehicles belonging to foreign corporations several
times during the year, beginning in December 2006 with an attack in Algiers on a bus belonging
to a U.S.-Algeria joint venture and carrying several expatriate workers. There was a rise in
terrorist attacks claimed by AQIM during the month of August 2008, with at least 79 people
killed in various incidents across northeastern Algeria

Outside Algeria, in December 2007, multiple AQIM-linked attacks in Mauritania were the first
terrorist incidents since 2005, when the GSPC had claimed responsibility for an attack on a
remote Mauritanian military outpost that killed 15; this appeared to indicate an AQIM shift
towards a more regional terrorist campaign. Also during 2007, police in France, Italy, and Spain
arrested several individuals from Algeria and other Maghreb countries suspected of providing
support to AQIM. French officials announced that AQIM had issued an Internet call-to-action
against France, declaring France "public enemy number one."


                                                                                        Page | 322
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 331 of 352




AQIM maintains a safe haven in northern Mali. This safe haven functions as a training area and
logistics-facilitation hub for AQIM operations in Algeria and Mauritania. AQIM hostages are
generally held in this area.

Strength: AQIM has an estimated several hundred fighters operating in Algeria with a smaller
number in the Sahel. Abdelmalek Droukdel, a.k.a. Abu Mus‘ab Abd al-Wadoud, is the leader of
the group.

Location/Area of Operation: Algeria and the Sahel, with affiliates and logistics/fundraisers in
Western Europe.

External Aid: Algerian expatriates and AQIM members abroad, many residing in Western
Europe, provide financial and logistical support. AQIM members also engage in hostage-taking
for ransom and criminal activity to finance their operations.


REAL IRA

a.k.a. RIRA; Real Irish Republican Army, 32 County Sovereignty Committee; 32 County
Sovereignty Movement; Irish Republican Prisoners Welfare Association; Real Oglaigh Na
Heireann

Description: The Real IRA (RIRA) was designated as a Foreign Terrorist Organization on May
16, 2001. RIRA was formed in 1997 as the clandestine armed wing of the 32 County Sovereignty
Movement, a "political pressure group" dedicated to removing British forces from Northern
Ireland and unifying Ireland. RIRA also seeks to disrupt the Northern Ireland peace process and
did not participate in the September 2005 weapons decommissioning. The 32 County
Sovereignty Movement opposed Sinn Fein's adoption in September 1997 of the Mitchell
principles of democracy and non-violence; it also opposed the amendment in December 1999 of
Articles 2 and 3 of the Irish Constitution that laid claim to Northern Ireland. Despite internal rifts
and calls by some jailed members, including the group's founder Michael "Mickey" McKevitt,
for a cease-fire and disbandment, RIRA has pledged additional violence and continues to
conduct attacks.

Activities: Many RIRA members are former Provisional Irish Republican Army members who
left the organization after it renewed its cease-fire in 1997. These members brought a wealth of
experience in terrorist tactics and bomb-making to RIRA. Targets have included civilians (most
notoriously in the Omagh bombing in August 1998), British security forces, police in Northern
Ireland, and local Protestant communities. RIRA's most recent fatal attack was in August 2002 at
a London army base, killing a construction worker. The organization wants to improve its
intelligence-gathering ability, engineering capacity, and access to weaponry; it also trains
members in the use of guns and explosives. RIRA continued to attract new members, and its
senior members were committed to launching attacks on security forces. Three suspected RIRA
members that engaged in cigarette smuggling were arrested in Spain in 2006. From 2006 to
November 2007, terrorist activity in the form of successful and attempted attacks by RIRA only
slightly decreased. Notably, between August and November 2006, throughout Northern Ireland,

                                                                                         Page | 323
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 332 of 352




RIRA targeted B&Q home-supply stores and other retail businesses in successful and attempted
fire bombings, although a handful of these attacks were also claimed by the Continuity Irish
Republican Army (CIRA). In November 2007, RIRA claimed two armed attacks that wounded
two Police Service of Northern Ireland (PSNI) officers that same month. RIRA claimed
responsibility for a May 2008 improvised explosive device that injured a PSNI officer in Belfast
and the firebombing of two stores. The Independent Monitoring Commission, which was
established to oversee the peace process, assesses that RIRA members were likely responsible
for the majority of the shootings and assaults that occurred in Northern Ireland in 2008. In
November 2008, Lithuania arrested a RIRA member for attempting to arrange a shipment of
weapons to Northern Ireland.

Strength: According to the Irish government, RIRA has approximately 100 active members. The
organization may receive limited support from IRA hardliners and Republican sympathizers who
are dissatisfied with the IRA's continuing cease-fire and with Sinn Fein's involvement in the
peace process. Approximately 40 RIRA members are in Irish jails.

Location/Area of Operation: Northern Ireland, Great Britain, and the Irish Republic.

External Aid: RIRA is suspected of receiving funds from sympathizers in the United States and
of attempting to buy weapons from U.S. gun dealers. RIRA also is reported to have purchased
sophisticated weapons from the Balkans.


REVOLUTIONARY ARMED FORCES OF COLOMBIA

a.k.a. FARC; Fuerzas Armadas Revolucionarias de Colombia

Description: The Revolutionary Armed Forces of Colombia (FARC) was designated as a
Foreign Terrorist Organization on October 8, 1997. The Revolutionary Armed Forces of
Colombia (FARC) is Latin America's oldest, largest, most capable, and best-equipped
insurgency, and remains so in spite of recent losses at the hands of the Colombian government. It
began in the early 1960s as an outgrowth of the Liberal Party-based peasant self-defense leagues,
but took on Marxist ideology. Today, it only nominally fights in support of Marxist goals. The
FARC is governed by a general secretariat led by new Supreme Commander Guillermo Leon
Saenz (a.k.a. Alfonso Cano) and six others, including senior military commander Victor Suarez
(a.k.a. Jorge Briceno or "Mono Jojoy"). The FARC is organized along military lines and includes
some specialized urban fighting units. In 2008, the FARC experienced several significant
setbacks. A robust and continuing Colombian military offensive targeting key FARC units and
leaders succeeded in capturing or killing a number of FARC senior and mid-level commanders.
Colombian military operations on March 1 resulted in the death of Luis Devia Silva (a.k.a. Raul
Reyes), the FARC‘s second-in-command at the time. In early March the FARC lost another
secretariat member, Manuel Jesus Munoz Ortiz (a.k.a. Ivan Rios) when he was killed by one of
his own security guards, and the FARC‘s co-founder and Supreme Leader Antonio Marin (a.k.a.
Manuel Marulanda or ―Tirofijo‖) died in late March, reportedly from heart failure. In July, the
Colombian military pulled off a dramatic rescue of 15 high-value FARC hostages including three


                                                                                     Page | 324
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 333 of 352




U.S. Department of Defense contractors and former Colombian presidential candidate Ingrid
Betancourt.

Activities: The FARC has carried out bombings, murder, mortar attacks, kidnapping, extortion,
and hijacking, as well as guerrilla and conventional military action against Colombian political,
military, and economic targets. Foreign citizens were often targets of abductions that the FARC
carried out to obtain ransom and political leverage. The FARC has well-documented ties to the
full range of narcotics trafficking activities, including taxation, cultivation, and distribution.

Strength: Approximately 9,000 to 12,000 combatants and several thousand more supporters.

Location/Area of Operation: Primarily in Colombia with some activities, such as extortion,
kidnapping, weapons sourcing, and logistics in neighboring countries.

External Aid: Cuba provided some medical care, safe haven, and political consultation.
Venezuela supplied some logistical, financial, and lethal aid to the FARC, although this may be a
result of individual corruption rather than official policy; available information is not conclusive.
The FARC often used the Colombia/Venezuela, Colombia/Panama, and Colombia/Ecuador
border areas for incursions into Colombia and also used Venezuelan and Ecuadorian territory for
safe haven, although the degree of government acquiescence was not clear and may vary
depending on localized cross-border relations.


REVOLUTIONARY NUCLEI

a.k.a. Revolutionary Cells; ELA; Epanastatiki Pirines; Epanastatikos Laikos Agonas; June 78;
Liberation Struggle; Organization of Revolutionary Internationalist Solidarity; Popular
Revolutionary Struggle; Revolutionary People‘s Struggle; Revolutionary Popular Struggle

Description: Revolutionary Nuclei (RN) was designated as a Foreign Terrorist Organization on
October 8, 1997. RN emerged from a broad range of anti-establishment and anti-U.S./NATO/EU
leftist groups active in Greece between 1995 and 1998. The group is believed to be the successor
to or offshoot of Greece's most prolific terrorist group, Revolutionary People's Struggle (ELA),
which has not claimed an attack since January 1995. Indeed, RN appeared to fill the void left by
ELA, particularly as lesser groups faded from the scene. RN's few communiqués show strong
similarities in rhetoric, tone, and theme to ELA proclamations.

Activities: Since it began operations in January 1995, the group has claimed responsibility for
some two dozen arson attacks and low-level bombings against a range of U.S., Greek, and other
European targets in Greece. In its most infamous and lethal attack to date, the group claimed
responsibility for a bomb it detonated at the Intercontinental Hotel in April 1999 that resulted in
the death of a Greek woman and injury of a Greek man. RN's modus operandi includes warning
calls of impending attacks, attacks targeting property instead of individuals, use of rudimentary
timing devices, and strikes during the late evening to early morning hours. RN's last confirmed
attacks against U.S. interests in Greece occurred in November 2000, with two separate bombings
against the Athens offices of Citigroup and the studio of a Greek-American sculptor. Greek

                                                                                        Page | 325
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 334 of 352




targets have included judicial and other government office buildings, private vehicles, and the
offices of Greek firms involved in NATO-related defense contracts in Greece. Similarly, the
group has attacked European interests in Athens.

Strength: Group membership is unknown.

Location/Area of Operation: Unknown, but historically RN‘s area of operation was Athens.

External Aid: Unknown but believed to be self-sustaining.


REVOLUTIONARY ORGANIZATION 17 NOVEMBER

a.k.a. Epanastatiki Organosi 17 Noemvri; 17 November

Description: The Revolutionary Organization 17 November (17N) was designated as a Foreign
Terrorist Organization on October 8, 1997. Revolutionary Organization 17 November (17N) is a
radical leftist group established in 1975 and named for the student uprising in Greece in
November 1973 that protested the ruling military junta. 17N is an anti-Greece, anti-U.S., anti-
Turkey, and anti-NATO group that seeks the ouster of U.S. bases from Greece, the removal of
Turkish military forces from Cyprus, and the severing of Greece's ties to NATO and the
European Union (EU).

Activities: Initial attacks consisted of assassinations of senior U.S. officials and Greek public
figures. Five U.S. Embassy employees have been murdered since 17N began its terrorist
activities in 1975. The group began using bombings in the 1980s. In 1990, 17N expanded its
targets to include Turkish diplomats, EU facilities, and foreign firms investing in Greece, and
added improvised rocket attacks to its methods. The group supported itself largely through bank
robberies. A failed 17N bombing attempt in June 2002 at the port of Piraeus in Athens, coupled
with robust detective work, led to the arrest of 19 members, the first 17N operatives ever
arrested, including a key leader of the organization. In December 2003, a Greek court convicted
15 members, five of whom were given multiple life terms. Four other alleged members were
acquitted for lack of evidence. In May 2007, two of these 15 members were acquitted on appeal
due to doubts surrounding the charges against them. The convictions of the other 13 were upheld
on appeal.

Strength: Unknown but presumed to be small.

Location/Area of Operation: Athens, Greece.

External Aid: Unknown.


REVOLUTIONARY PEOPLE'S LIBERATION PARTY/FRONT



                                                                                      Page | 326
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 335 of 352




a.k.a. DHKP/C; Dev Sol; Dev Sol Armed Revolutionary Units; Dev Sol Silahli Devrimci
Birlikleri; Dev Sol SDB; Devrimci Halk Kurtulus Partisi-Cephesi; Devrimci Sol; Revolutionary
Left

Description: The Revolutionary People‘s Liberation Party/Front (DHKP/C) was designated as a
Foreign Terrorist Organization on October 8, 1997. The DHKP/C originally formed in 1978 as
Devrimci Sol, or Dev Sol, a splinter faction of Dev Genc (Revolutionary Youth). It was renamed
in 1994, after factional infighting. "Party" refers to the group's political activities, while "Front"
is a reference to the group's militant operations. The group espouses a Marxist-Leninist ideology
and is vehemently an anti-U.S., anti-NATO, and anti-Turkey establishment. Its goals are the
establishment of a socialist state and the abolition of F-type prisons, which contain one to three-
man prison cells. DHKP/C finances its activities chiefly through donations and extortion.

Activities: Since the late 1980s, the group has primarily targeted current and retired Turkish
security and military officials. It began a new campaign against foreign interests in 1990, which
included attacks against U.S. military and diplomatic personnel and facilities. In order to protest
perceived U.S. imperialism during the Gulf War, Dev Sol assassinated two U.S. military
contractors, wounded an Air Force officer, and bombed more than 20 U.S. and NATO military,
commercial, and cultural facilities. In its first significant terrorist act as DHKP/C in 1996, the
group assassinated a prominent Turkish businessman and two others; the perpetrators fled to
Belgium, where legal cases continue. DHKP/C added suicide bombings to its repertoire in 2001,
with successful attacks against Turkish police in January and September. Since the end of 2001,
DHKP/C has typically used improvised explosive devices against official Turkish targets and
soft U.S. targets of opportunity. Attacks against U.S. targets beginning in 2003 were probably a
response to Operation Iraqi Freedom.

Operations and arrests against the group have weakened its capabilities. In late June 2004, the
group was suspected of a bus bombing at Istanbul University, which killed four civilians and 21
other people. In July 2005, in Ankara, police intercepted and killed a suicide bomber who
attempted to attack the Ministry of Justice. In June 2006, the group fired upon and killed a police
officer in Istanbul; four members of the group were arrested the next month for the attack.

The DKHP/C was dealt a major ideological blow when Dursun Karatas, leader of the group, died
in August 2008 in the Netherlands. Throughout 2008, several DHKP/C members were arrested
in Turkey and Europe, and several members stood trial for previous terrorist activity. In early
March, Turkish Authorities arrested three DHKP/C members preparing bombings. German
authorities in late July indicted a DKHP/C senior leader, and in November German authorities
arrested several individuals suspected of serving as high-ranking DHKP/C functionaries. In
addition, Belgian authorities reviewed the acquittal of several DHKP/C members and began
retrial to reach final judgment.

Strength: Probably several dozen terrorist operatives inside Turkey, with a limited support
network throughout Europe.

Location/Area of Operation: Turkey, primarily Istanbul, Ankara, Izmir, and Adana.


                                                                                         Page | 327
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 336 of 352




External Aid: Widely believed to have training facilities or offices in Lebanon and Syria.
DHKP/C raises funds in Europe.


SHINING PATH

a.k.a. SL; Sendero Luminoso; Ejercito Guerrillero Popular (People's Guerrilla Army); EGP;
Ejercito Popular de Liberacion (People's Liberation Army); EPL; Partido Comunista del Peru
(Communist Party of Peru); PCP; Partido Comunista del Peru en el Sendero Luminoso de Jose
Carlos Mariategui (Communist Party of Peru on the Shining Path of Jose Carlos Mariategui);
Socorro Popular del Peru (People's Aid of Peru); SPP

Description: Shining Path (SL) was designated as a Foreign Terrorist Organization on October
8, 1997. Former university professor Abimael Guzman formed the Shining Path (SL) in Peru in
the late 1960s; his teachings created the foundation of SL's militant Maoist doctrine. In the
1980s, SL became one of the most ruthless terrorist groups in the Western Hemisphere. The
Peruvian government made dramatic gains against SL during the 1990s, capturing Guzman in
1992 and killing a large number of militants. SL's stated goal is to destroy existing Peruvian
institutions and replace them with a communist peasant revolutionary regime. It also opposes any
influence by foreign governments. More recently, SL members have attempted to influence the
local populace through indoctrination as opposed to violence.

Activities: In the past, SL has conducted indiscriminate bombing campaigns, ambushes, and
selective assassinations. Remnants of SL now focus on drug-trafficking and production activities
to obtain funds to carry out attacks.

A recent increase in SL attacks against Peruvian security forces and counter-narcotics personnel
during fall 2008 underscored that the SL remained a threat. In response to SL's bloody attacks,
Peruvian authorities stepped up counterterrorism efforts against the group and have since kept
the SL remnants largely on the defensive.

Strength: Unknown but estimated to be between 200 and 300 armed militants.

Location/Area of Operation: Peru, with most activity in rural areas, specifically the Huallaga
Valley, the Ene River, and the Apurimac Valley of central Peru.

External Aid: None.


UNITED SELF-DEFENSE FORCES OF COLOMBIA

a.k.a. AUC; Autodefensas Unidas de Colombia

Description: The United Self-Defense Forces of Colombia (AUC) was designated as a Foreign
Terrorist Organization on September 10, 2001. The United Self-Defense Forces of Colombia
(AUC), commonly referred to as the paramilitaries, was an umbrella group formed in April 1997

                                                                                     Page | 328
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 337 of 352




to organize loosely affiliated illegal paramilitary groups that had emerged to retaliate against
leftist guerillas fighting the Colombian government and the landed establishment. The AUC
increasingly discarded its counter-guerilla activities, electing instead to involve itself in the
illegal drug trade. By 2007, as the result of a large demobilization process, most of the AUC's
centralized military structure had been dismantled, and all of the top paramilitary chiefs had
stepped down with the majority being held in a maximum security facility. More than 31,000
paramilitary members and support personnel demobilized bloc by bloc from 2003 to 2006.
Colombia now faces criminal gangs composed of some demobilized paramilitaries and other
individuals, and one minor paramilitary group that refused to disarm. Unlike the AUC, the new
criminal groups make little claim of fighting insurgents. They are more clearly criminal
enterprises focused primarily on drug trafficking, other lucrative illicit activities, and influencing
local politics to facilitate their criminal ventures. These new criminal groups are not a
reconstituted AUC, but they recruit from the pool of former AUC members. Some of the various
groups‘ leadership appears to be former mid-level paramilitary commanders who did not
participate in demobilization.

Activities: Prior to the 2006 demobilization, the AUC engaged in terrorist activity through a
variety of activities including political killings and kidnappings of human rights workers,
journalists, teachers, and trade unionists, among others. As much as 70 percent of the
paramilitary operational costs were financed with drug-related earnings. The emerging criminal
groups include some remnants of the AUC, and their members continued to engage heavily in
criminal activities.

Strength: With the exception of a few paramilitary fronts who refused to participate in the
demobilization process, the AUC‘s organizational structure no longer exists. According to
Colombian government figures, approximately 10 to 15 percent of the 3,000 to 4,000 members
of these criminal groups are former members of paramilitary groups, including the AUC.

Location/Areas of Operation: Paramilitary forces were strongest in northwest Colombia in
Antioquia, Cordoba, Sucre, Atlantico, Magdelena, Cesar, La Guajira, and Bolivar Departments,
with affiliate groups in the coffee region, Valle del Cauca, and Meta Department.

External Aid: None.




                                                                                         Page | 329
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 338 of 352




Chapter 7 -- Legislative Requirements and Key Terms

Country Reports on Terrorism 2008 is submitted in compliance with Title 22 of the United
States Code, Section 2656f (the "Act"), which requires the Department of State to provide
Congress a full and complete annual report on terrorism for those countries and groups meeting
the criteria of the Act. Statutory excerpts relating to the terms used in this report and a discussion
of the interpretation and application of those terms in this report are included below.

Excerpts and Summary of Key Statutory Terms

Section 2656f(a) of Title 22 of the United States Code states as follows:
(a) … The Secretary of State shall transmit to the Speaker of the House of Representatives and
the Committee on Foreign Relations of the Senate, by April 30 of each year, a full and complete
report providing -

(1) (A) detailed assessments with respect to each foreign country -

(i) in which acts of international terrorism occurred which were, in the opinion of the Secretary,
of major significance;

(ii) about which the Congress was notified during the preceding five years pursuant to Section
2405(j) of the Export Administration Act of 1979; and

(iii) which the Secretary determines should be the subject of such report; and

(B) detailed assessments with respect to each foreign country whose territory is being used as a
sanctuary for terrorist organizations;

(2) all relevant information about the activities during the preceding year of any terrorist group,
and any umbrella group under which such terrorist group falls, known to be responsible for the
kidnapping or death of an American citizen during the preceding five years, any terrorist group
known to have obtained or developed, or to have attempted to obtain or develop, weapons of
mass destruction, any terrorist group known to be financed by countries about which Congress
was notified during the preceding year pursuant to section 2405(j) of the Export Administration
Act of 1979, any group designated by the Secretary as a foreign terrorist organization under
section 219 of the Immigration and Nationality Act (8 U.S.C. 1189), and any other known
international terrorist group which the Secretary determines should be the subject of such
report;

(3) with respect to each foreign country from which the United States Government has sought
cooperation during the previous five years in the investigation or prosecution of an act of
international terrorism against United States citizens or interests, information on-

(A) the extent to which the government of the foreign country is cooperating with the United
States Government in apprehending, convicting, and punishing the individual or individuals
responsible for the act; and

                                                                                         Page | 330
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 339 of 352




(B) the extent to which the government of the foreign country is cooperating in preventing
further acts of terrorism against United States citizens in the foreign country; and

(4) with respect to each foreign country from which the United States Government has sought
cooperation during the previous five years in the prevention of an act of international terrorism
against such citizens or interests, the information described in paragraph (3)(B).

Section 2656f(d) of Title 22 of the United States Code defines certain key terms used in Section
2656f(a) as follows:

(1) the term "international terrorism" means terrorism involving citizens or the territory of more
than one country;

(2) the term "terrorism" means premeditated, politically motivated violence perpetrated against
non-combatant targets by subnational groups or clandestine agents; and

(3) the term "terrorist group" means any group practicing, or which has significant subgroups
which practice, international terrorism.

The "7120 Report." Title 22 USC Section 2656f(b) requires the Department of State, to the
extent feasible, to provide to Congress an update of the information contained in the report
required to be transmitted to Congress under Section 7120(b) of the 9/11 Commission
Implementation Act of 2004 (also known as the Intelligence Reform and Terrorist Prevention
Act of 2004). The 7120 Report forms a part of the annual Country Reports on Terrorism, and
the terrorist sanctuary reporting required under Sections 22 USC 2656f(a)(1)(B) and (b)(2) is
integrated with the information required under Section 7120(b)(1).

Interpretation and Application of Key Terms. For purposes of this report, the terms
"international terrorism," "terrorism," and "terrorist group" have the definitions assigned to them
in 22 USC 2656f(d) (see above). The term "non-combatant," which is referred to but not defined
in 22 USC. 2656f(d)(2), is interpreted to mean, in addition to civilians, military personnel
(whether or not armed or on duty) who are not deployed in a war zone or a war-like setting.

It should be noted that 22 USC 2656f(d) is one of many U.S. statutes and international legal
instruments that concern terrorism and acts of violence, many of which use definitions for
terrorism and related terms that are different from those used in this report. The interpretation
and application of defined and related terms concerning terrorism in this report is therefore
specific to the statutory and other requirements of the report, and is not intended to express the
views of the U.S. government on how these terms should be interpreted or applied for any other
purpose. Accordingly, there is not necessarily any correlation between the interpretation of terms
such as "non-combatant" for purposes of this report and the meanings ascribed to similar terms
pursuant to the law of war (which encapsulates the obligations of states and individuals with
respect to their activities in situations of armed conflict).




                                                                                       Page | 331
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 340 of 352




Statistical Information. Pursuant to 22 USC § 2656f(b), this report must contain "to the extent
practicable, complete statistical information on the number of individuals, including United
States citizens and dual nationals, killed, injured, or kidnapped by each terrorist group during the
preceding calendar year." This requirement is satisfied through the inclusion of a statistical
annex to the report that sets out statistical information provided by the National Counterterrorism
Center (NCTC). The statistical annex includes a discussion of the methodology employed by
NCTC in compiling the relevant data. This report does not contain statistical information
specifically concerning combatants. The focus of the terrorism report, as is clear from the
definition of terrorism, is on violence against noncombatant targets. Further, it would not be
practicable to provide such statistics, as the government does not maintain - and would have
great difficulty maintaining - statistics that distinguish between incidents against combatants by
terrorist groups and by others, including insurgents, in Iraq and Afghanistan.

Contextual Reporting. Adverse mention in this report of individual members of any political,
social, ethnic, religious, or national population is not meant to imply that all members of that
population are terrorists. Indeed, terrorists rarely represent anything other than a tiny fraction of
such larger populations. It is terrorist groups--and their actions--that are the focus of this report.

Furthermore, terrorist acts are part of a larger phenomenon of violence inspired by a cause, and
at times the line between the two can become difficult to draw. This report includes some
discretionary information in an effort to relate terrorist events to the larger context in which they
occur, and to give a feel for the conflicts that spawn violence.

Thus, this report will discuss terrorist acts as well as other violent incidents that are not
necessarily ―international terrorism‖ and therefore are not subject to the statutory reporting
requirement.




                                                                                           Page | 332
Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 341 of 352




                        National
                        Counterterrorism
                        Center


                          Annex of Statistical Information



                                         Information cut off date:   20 MAR 2009
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 342 of 352




Developing Statistical Information

Consistent with its statutory mission to serve as the United States government's
knowledge bank on international terrorism, the National Counterterrorism Center
(NCTC) is providing the Department of State with required statistical information to
assist in the satisfaction of its reporting requirements under Section 2656f of title 22 of
the US Code (USC). The statistical information included in this Annex to the 2008
Country Reports on Terrorism is drawn from the data NCTC maintains on the
www.nctc.gov website.

Section 2656f(b) of Title 22 of the USC requires the State Department to include in its
annual report on terrorism "to the extent practicable, complete statistical information on
the number of individuals, including United States citizens and dual nationals, killed,
injured, or kidnapped by each terrorist group during the preceding calendar year." While
NCTC keeps statistics on the annual number of incidents of "terrorism," its ability to
track the specific groups responsible for each incident involving killings, kidnappings,
and injuries is significantly limited by the availability of reliable open source information,
particularly for events involving small numbers of casualties. Moreover, specific details
about victims, damage, perpetrators, and other incident elements are frequently not fully
reported in open source information.

   The statistical material in this report, therefore, is drawn from the incidents of
   "terrorism" that occurred in 2008 as reported in open sources information, which is
   the most comprehensive body of information available to NCTC for compiling data
   that it can provide to satisfy the above-referenced statistical requirements.

In deriving its figures for incidents of terrorism, NCTC in 2005 adopted the definition of
"terrorism" that appears in the 22 USC § 2656f(d)(2), i.e., "premeditated, politically
motivated violence perpetrated against noncombatant targets by subnational groups or
clandestine agents."

   Through 2004 NCTC compiled statistical data on the basis of a more limited
   methodology tied to the definition of “international terrorism,” which is also contained
   in 22 USC § 2656f.
   Because of the change in methodology, the NCTC data is only comparable starting
   with the 2005 calendar year data, the highlights of which are contained in the 2005
   Country Reports on Terrorism.
   Subject to changes in reporting statutes, NCTC anticipates that future statistics
   provided by it will continue to be tied to the broader definition of “terrorism."

To record and update attack records, NCTC has continued to post information in the
repository for the US government's database on terror attacks, the Worldwide Incidents
Tracking System (WITS) that was unveiled in 2005. A data management system with a
more comprehensive dataset than those used in years prior to 2004, WITS is accessible
on the NCTC website at www.nctc.gov for the public to have an open and transparent


                                                                                      Page | 1
    Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 343 of 352




view of the NCTC data. NCTC will ensure that the data posted to the website is updated
as often as necessary by regularly posting information about new or prior attacks.

Considerations for Interpreting the Data

Tracking and analyzing terrorist incidents can help us understand some important
characteristics about terrorism, including the geographic distribution of attacks and
information about the perpetrators, their victims, and other details. Year-to-year
changes in the gross number of attacks across the globe, however, may tell us little
about the international community's effectiveness either for preventing these incidents,
or for reducing the capacity of terrorists to advance their agenda through violence
against the innocent.

NCTC cautions against placing too much emphasis on the use of attack data to gauge
success or failure against the forces of terrorism. Furthermore, NCTC does not believe
that a simple comparison of the total number of attacks from year to year provides a
meaningful measure.

   Tallying attack data necessarily involves relying exclusively on frequently incomplete
   and ambiguous information—information for these statistics is not derived from
   federal government collection programs created or operated specifically to obtain
   attack data. The quality, accuracy, and volume of open source reporting can vary
   greatly from country to country. As a result, determining whether an attack meets the
   NCTC criteria for a terror attack is often difficult and highly subjective. This is
   particularly true if the attack does not involve mass casualties because detailed
   information is not typically available on these events since they are not usually
   subject to heavy media coverage. Furthermore, in the parts of the world where there
   is little press coverage and little non-governmental organization presence, terror
   attacks go unreported.

   Attack tallies exclusively do not provide a complete picture of the magnitude or
   seriousness of the terrorism challenge confronting a country or region. For example,
   the fact that 50 percent of the attacks in the NCTC database involve no loss of life
   would be only one factor for assessing the danger of terrorism globally. Moreover,
   different factors weigh more heavily than others in assessing the dangers posed by
   terrorism. For example, an attack that kills 100 civilians is likely to be considered
   more alarming than an attack that damages a pipeline but harms no one; however,
   each attack is simply tallied as one incident.

   Counting protocols are necessary and inevitably require judgment calls that may
   have an impact on results. For example, NCTC protocols dictate that events
   identified as simultaneous and coordinated would be recorded as one attack, as
   would be secondary attacks that targeted first responders. For instance, on the
   morning of August 17, 2005, there were approximately 450 small bomb attacks in




                                                                                  Page | 2
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 344 of 352




    Bangladesh 1, and because they were coordinated according to a central plan, NCTC
    counted them as a single event. Other valid counting protocols would register these
    attacks as 450 separate attacks.

    Analyzing attack data from year to year to identify patterns and notable deviations or
    trends in the data is problematic, and may not be meaningful in some cases. The
    availability, quality, and depth of open source reporting vary making it hard to isolate
    whether a rise or fall of a particular data element from one year to the next is due to
    an increase or decrease of this open source reporting or whether actual events are
    behind the change in the data.

Despite these limitations, WITS can be a valuable tool for facilitating empirical research
on terrorism.

Methodology Utilized to Compile NCTC’s Database of Terrorist Incidents

The data provided in WITS consists of incidents that meet the statutory criteria for
terrorism as defined in Title 22 of the US Code § 2656f(d)(2) which states terrorism is
“premeditated, politically motivated violence perpetrated against noncombatant targets
by subnational groups or clandestine agents. Determination of what constitutes a
terrorist act, however, can be complex: information is often incomplete, fact patterns
may be open to interpretation, and perpetrators' intent is rarely clear. Moreover,
information may become available over time, changing initial judgments about attacks.
Users of this database should therefore recognize that reasonable people may differ on
whether a particular attack actually constitutes terrorism or some other form of political
violence. NCTC has made every effort to limit the degree of subjectivity involved in the
judgments and, in the interests of transparency, has adopted a set of counting rules that
are delineated below.

Terrorists must have initiated and executed the attack for it to be included in the
database; failed or foiled attacks, as well as hoaxes, are not included in the database.
Additionally, consistent with reports from previous years, spontaneous hate crimes
without intent to cause mass casualties and genocidal events are not included in the
database.


Determining when perpetrators have targeted noncombatants can also be difficult.
Military personnel and assets outside war zones and war-like settings pose one
challenge to the noncombatant provision of the definition, while police under military
command and control, and organized groups of armed civilians inside war zones and
war-like settings pose another challenge. NCTC developed a combatant matrix which
details the various areas of war-like settings, and the common actors such as military
police, militias, soldiers, and other combatant-like actors. The analysts use the matrix in
complex cases to determine when an act targeting combatant-like actors should be

1
 “ICN 200574834.” Online posting. Worldwide Incidents Tracking System. Last updated, 12/31/2008. National
Counterterrorism Center. 3/20/2009 <http://wits.nctc.gov/>.

                                                                                                   Page | 3
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 345 of 352




included in WITS. The combatant matrix is adjusted as the circumstances in world
conflicts change or evolve. The distinction between terrorism and insurgency in Iraq was
especially challenging in previous years, as Iraqis participated in both the Sunni terrorist
networks as well as the former-regime-elements insurgency, targeting both civilians and
combatants and often affecting both populaces. Therefore, combatants may be included
as victims in some attacks when their presence was incidental to an attack aimed at
noncombatants, and some attacks may be deemed terrorism when it recklessly affects
combatants.

The WITS database contains a field that allows analysts to categorize an incident by
"event type." Event types are coded in the database as the following: armed attack,
arson/firebombing, assassination, assault, barricade/hostage, bombing, CBRN, crime,
firebombing, hijacking, hoax, kidnapping, near miss/non-attack, other, theft, unknown,
and vandalism. While some incidents can clearly be coded using this taxonomy, other
kinds of attacks are more difficult to define. When it can be determined, incidents that
involve multiple types of attacks are coded with multiple event types. Incidents involving
mortars, rocket-propelled grenades, and missiles generally fall under armed attack,
although improvised explosive devices (IED) fall under bombing including vehicle-borne
IEDs (VBIED). VBIEDs include any IED built into or made a part of a vehicle including
cars, trucks, bicycles, and motorcycles. Suicide events are also captured, but the
perpetrator must have died in the attack for the event type “suicide” to be included.

The WITS database categorizes victims of an incident. Civilians, business, students,
military, and police are some of the several dozen victims types captured in WITS.
Additionally, the nationalities are recorded in WITS where open source reports such
information. The methodology presumes most victims to be local nationals unless
otherwise reported in the press.

In the cases of Iraq and Afghanistan, it is particularly difficult to gather comprehensive
information about all attacks and to distinguish terrorism from the numerous other forms
of violence, including crime and sectarian violence. During the past twelve months,
analysts have noted a decline in open source reporting in some provinces in
Afghanistan that have deteriorating security. Thus, WITS has limited attack information
for these provinces. We note, however, that because of the difficulty in gathering data
on Iraq and Afghanistan, the dataset undoubtedly undercounts the number of attacks in
these two countries.

In an effort to provide greater granularity and analytic service, in 2007 NCTC introduced
to the database the concept of "targeting characteristics." The purpose was to capture,
where possible, the underlying motivating factors for attacks. Victims and facilities are
coded, so as to enable searching for violence against specific targets -Westerners,
Christians, and other groups targeted because of their cultural, ethnic, or religious
identities. The intent of this field is not to identify all victims who happened to be
Muslims, Christians, etc., but rather to identify victims who appeared to be targeted
because they were Muslims, Christians, etc.



                                                                                    Page | 4
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 346 of 352




Traditionally, NCTC only attributed attacks to perpetrators when a claim of responsibility
was made or if reporting indicated a belief that a particular perpetrator was responsible.
Fundamentally, only those groups that have already been designated as foreign terrorist
organizations by the State Department; that have themselves claimed responsibility for
terrorist actions or status as a terrorist group; or that have been repeatedly and reliably
suspected of involvement in specific terrorist activities are included in WITS. As noted,
we often get neither piece of information, and as a result many of the attacks list an
unknown perpetrator; for instance in 2007 over 60 percent of all attacks were listed as
unknown perpetrators. Where we had information, we provided a confidence level of
likely, plausible or unlikely. In an effort to improve analytic capability, and at the request
of a panel of outside academics, NCTC added a new confidence level in the 2008 data
that is associated with perpetrators to assist researchers. The new value is “Inferred.”

In instances where available information provides neither a claim of responsibility nor a
belief that a particular perpetrator was responsible, NCTC may now infer a perpetrator.
Such inferences are based on an evaluation of the characteristics of the attack and
other factors, such as whether only one group is active in a particular region. In cases
where the attack characteristics match the modus operandi of a single group, or a group
is known to be the only one operating in the region, for example, an inference is made
that associates a group with the attack. If desired, these inferences may be filtered out
of the result set by excluding the confidence level of “Inferred” in the Advanced Search
facility of WITS as shown below.




Thus far, this data value is being utilized largely for the inference of “Sunni extremist”
attacks in some countries and only applies to the 2008 data. Such an inference is
based upon specific parts of the country in which the attack occurred, the attack method
used, or both factors.

NOTE: Users must be aware that such an analytic reference has not been applied to
earlier years and as such queries must be carefully constructed to avoid fallacious
conclusions about the change in the number of attack conducted by Sunni extremists. If
users do not wish to use this additional analytic reference they can maintain consistency
across time-series data by filtering out the value as described above. Moreover,

                                                                                      Page | 5
        Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 347 of 352




perpetrator characteristics may change over time. For instance, the Chechen rebels
were previously categorized as secular/political, but are now categorized Sunni
extremists because they declared themselves to be the Islamic Emirate of the
Caucuses in October of 2007 and claimed attacks under this name.

To be of more analytic service, the database also enables greater granularity with
respect to the impact of attacks. Killed, wounded, and kidnapped figures are provided.
Kidnapped victims who were later killed are counted as killed; and kidnapped victims
either liberated or still in captivity are counted as kidnapped. Any attack hitting a facility
is now coded with a damage estimate of Light ($1 to $500 thousand), Moderate ($500
thousand to $20 million), or Heavy (over $20 million). While it is inherently difficult to
make damage assessments for attacks in different countries with different economic
circumstances, these estimates allow users to garner a general sense of the overall
level of attacks.

Because terrorism is a tactic, used on many fronts, by diverse perpetrators in different
circumstances and with different aims, NCTC cautions against using attack data alone
to gauge success against the forces of terrorism. NCTC does not believe that a simple
comparison of the total number of attacks from year to year provides a meaningful
metric, for the following reasons:

* We continue to refine our counting rules as the study of terrorism evolves. Interaction
with academics and outside terrorism experts convinces us that there will never be a
"bright red line" around terrorist attacks, but instead the definition of terrorism will
always be a point of thoughtful debate. This evolution in our methodology for counting
attacks is reflected in WITS and means that some types of year to year comparisons
may be misleading.

* A quarter of the attacks in the database actually involve no loss of life whatsoever;
while an attack against a pipeline and a VBIED attack that kills 100 civilians each count
as one attack in the database, such a comparison hardly seems meaningful.

* The nature of this exercise necessarily involves incomplete and ambiguous
information. The motivation behind attacks, particularly those that do not involve mass
casualties can be particularly difficult to discern.

* As additional sources of information are found and as more information becomes
available from remote parts of the globe we will continue to enrich the database. In the
case of 2005, for example, incidents in Nepal grew dramatically; this data can't be
meaningfully compared to 2004 because it is clear that attacks on civilians were
occurring at a substantially higher rate than was reflected in previous years' accounting.

* Finally, the very approach to counting attacks could skew results; for instance, in the
morning of 17 August 2005 there were about 450 small bomb attacks in Bangladesh. 2
WITS counted these as one incident because we judged the individual attacks to all be
2
    Ibid., “ICN 200574834.”

                                                                                        Page | 6
    Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 348 of 352




part of a larger coordinated attack; an argument could be made that these were 450
separate attacks.

In summary, tracking attacks against civilians and noncombatants can help us
understand important trends related to the nature of the attacks, where they are
occurring, victims, and perpetrators. However, year-to-year changes in the gross
number of attacks across the globe may tell us nothing about the effectiveness of the
international community in preventing attacks, reducing the capacity of extremists to
wage war, or preventing extremists from advancing their agenda through violence
against the innocent.




                                                                                 Page | 7
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 349 of 352




Incidents of Terrorism Worldwide*

                                                                          2005     2006     2007    2008


Attacks worldwide                                                        11,157   14,545   14,506 11,770
Attacks resulting in death, injury, or kidnapping of at least 1 person    8,025   11,311   11,123   8.438
Attacks resulting in the death of at least one individual                 5,127    7,428    7,255   5,067
Attacks resulting in the death of zero individuals                        6,030    7,117    7,251   6,703
Attacks resulting in the death of only one individual                     2,880    4,139    3,994   2,889
Attacks resulting in the death of at least 10 individuals                  226      293      353     235
Attacks resulting in the injury of at least one individual                3,842    5,796    6,256   4,888
Attacks resulting in the kidnapping of at least one individual            1,475    1,733    1,459   1,125




People killed, injured or kidnapped as a result of terrorism             74,280   74,709   71,608 54,747
        People worldwide killed as a result of terrorism                 14,560   20,468   22,508 15,765
        People worldwide injured as a result of terrorism                24,875   38,386   44,118 34,124
        People worldwide kidnapped as a result of terrorism              34,845   15,855    4,982   4,858




Incidents of Terrorism in Iraq and Afghanistan*
                                                                          2005     2006     2007    2008
Terrorist attacks in Iraq                                                 3,467    6,631    6,210   3,258
        Attacks resulting in at least 1 death, injury, or kidnapping      2,837    6,028    5,573   2,902
        People killed, injured, or kidnapped as a result of terrorism    20,722   38,878   44,012 19,083




Terrorist attacks in Afghanistan                                           494      968     1,125   1,220
        Attacks resulting in at least 1 death, injury, or kidnapping       369      694      890     948
        People killed, injured, or kidnapped as a result of terrorism     1,551    3,556    4,662   5,423




*
 In all cases limited to attacks targeting noncombatants. 2005 to 2007 numbers were updated since last
year’s publication on the Worldwide Incidents Tracking System at <www.nctc.gov>.

                                                                                                Page | 8
     Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 350 of 352




NCTC Observations Related to Terrorist Incidents Statistical Material
Approximately 11,800 terrorist attacks occurred in various countries during 2008,
resulting in over 54,000 deaths, injuries, and kidnappings. Compared to 2007, attacks
decreased by 2,700, or 18 percent, in 2008 while deaths due to terrorism decreased by
6,700, or 30 percent. As was the case last year, the largest number of reported terrorist
attacks occurred in the Near East, but unlike previous years, South Asia had the greater
number of fatalities. These two regions also were the locations for 75 percent of the
235 high-casualty attacks (those that killed 10 or more people) in 2008.

   Of the 11,770 reported attacks, about 4,600, or nearly 40 percent, occurred in the
   Near East where approximately 5,500 fatalities, or 35 percent of the worldwide total,
   were reported for 2008. Attacks in Iraq continued the decline ongoing since August
   of 2007.
   Another 35 percent of the attacks occurred in South Asia with Afghanistan and
   Pakistan registering increased attacks. Attacks in Pakistan more than doubled in
   2008.
   Violence against noncombatants in Africa, particularly related to fatalities associated
   with turmoil in the Somalia and the Democratic Republic of the Congo, rose 140
   percent in 2008, totaling about 2,200 fatalities in comparison to approximately 900
   fatalities for 2007.
   The number of reported attacks in 2008 fell in the Western Hemisphere by about 25
   percent, and in East Asia and the Pacific by 30 percent.

Terrorist use of kidnappings for ransom increased significantly in 2008. The number of
kidnappings in South Asia during 2008 rose by 45 percent, although kidnappings
worldwide remained about the same. The number of kidnappings in Pakistan rose
sharply by 340 percent, and in Afghanistan by about 100 percent, while in India the
number rose by 30 percent.

Attackers
The perpetrators of over 7,000 attacks, or over 60 percent, in 2008 could not be
determined from open source information. Of the remaining incidents, as many as 150
various subnational groups—many of them well-known foreign terrorist organizations—
or clandestine agents were connected to an attack in various ways, including as a
claimant, as the accused, and as the confirmed perpetrator. In most instances, open
source reporting contains little confirmed or corroborating information that identifies the
organizations or individuals responsible for a terrorist attack. In many reports, attackers
are alleged to be tied to local or well-known terrorist groups but there is little subsequent
reporting that verifies these connections. Moreover, pinpointing attackers becomes even
more difficult as extremist groups splinter or merge with others, make false claims, or
deny allegations.

   According to open source reports, the Taliban, more than any other group, claimed
   credit for the largest number of attacks and the highest fatality totals.
   In contrast, al-Shabaab al-Islamiya [Muslim Youth Movement] was the group with
   the seventh highest total of claimed attacks but was the second deadliest group.

                                                                                     Page | 9
      Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 351 of 352




No terrorist attack occurred last year that approached the sophistication of planning and
preparations that were characteristic of the 9/11 attacks, the Mumbai attacks—although
not the first of such style attacks—however, remind us that terrorists can carry out
deadly attacks using less sophisticated tactics. Reporting points to a steadfast al-Qa'ida
that is planning attacks in northwest Pakistan, and was able to expand its propaganda
campaign through new audio releases in 2008 to invigorate supporters, win converts,
and gain recruits while its al-Qa’ida in Iraq associates and other linked groups carried
out several successful attacks. The following were according to open sources:

    The al-Qa’ida Organization in Islamic Maghreb (AQIM) attacked a police academy in
    Les Issers, Algeria, killing 43 and wounding another 45 people; 3 and

    Al-Qa’ida in Yemen claimed responsibility for an attack at the US Embassy in Sanaa
    that killed 10 and wounded another 3.4

Types of Attacks
As was the case in 2007, most attacks in 2008 were perpetrated by terrorists applying
conventional fighting methods such as armed attacks, bombings, and kidnappings.
Terrorists continued their practice of coordinated attacks that included secondary
attacks on first responders at attack sites, and they continued to reconfigure weapons
and other materials to create improvised explosive devices.

    According to open sources, the Taliban claimed responsibility for a food poisoning
    attack on a provincial headquarters in Nurestan, Afghanistan that sickened 261
    government employees and police. 5
    Suicide attacks declined from 525 in 2007 to 404 in 2008. This is largely due to
    declining violence in Iraq.
    Attacks in Iraq, Afghanistan and Pakistan accounted for about 55 percent of attacks.
    Attacks by female suicide bombers accounted for about almost 9 percent of all
    suicide attacks worldwide, and for 15 percent of all suicide attacks in Iraq.
    2008 witnessed an attack by an American suicide bomber in Somalia.

Victims and Targets of Attacks
As has been the case since 2005, substantial numbers of victims of terrorist attacks in
2008 were Muslim.

    Almost 50,000 individuals worldwide were either killed or injured by terrorist attacks
    in 2008. Based upon a combination of reporting and demographic analysis of the
    countries involved, well over 50 percent of the victims were Muslims, and most were
    victims of attacks in Iraq, Pakistan, and Afghanistan.



3
  Ibid., “ICN 200809075.”
4
  Ibid., “ICN 200809446.”
5
  Ibid., “ICN 200809457.”

                                                                                  Page | 10
       Case 1:17-cv-02136-RJL Document 132-8 Filed 02/05/20 Page 352 of 352




Open source reporting identifies approximately 65 percent of the almost 50,000 killed or
injured victims of terror as simply civilians, and therefore actual tallies of significant
types of victims cannot be specifically determined. However, the reporting does yield
some insights about the demographics of these victims.

     Children remained disproportionately affected by terrorism, with a 10 percent rise in
     the number of child victims in 2008 while overall numbers declined.
     Diplomatic officials also saw a rise in the number of attempts against them and a
     large increase in victims from 12 victims in 2007 to 47 in 2008.


An Academic’s Perspective on Open Source Event Data

In the last two decades there have been more than a dozen attempts to build open
source event data bases on terrorism. A major drawback of these data collections is
that they have traditionally excluded domestic terrorist attacks—even though analysts
have long suspected that domestic attacks greatly outnumber international ones. Both
the Worldwide Incidents Tracking System (WITS), collected by the National
Counterterrorism Center (NCTC), and the Global Terrorism Database (GTD), collected
by the National Consortium for the Study of Terrorism and Responses to Terrorism
(START) at the University of Maryland, have tackled this problem. Now that we are
beginning to have access to more comprehensive terrorism event databases, it is
possible to think constructively about ways to further improve their quality. I recommend
the following three: validation studies, case control methods, and geo-spatial analysis.
First, as event data improves new avenues for validating it become feasible. For
example, it is now possible to compare WITS to GTD and other event databases or to
examine how media-related measures like newspapers per capita effect open source
coverage. In some cases, it is also possible to compare event data to police or court
data. Second, a limitation of event databases is that they include attacks that happened
but provide no baseline for attacks that could have happened but did not. Advances
here could be made by borrowing “case control methods” from medical research. For
example, to understand suicide attacks it is useful to have information not only on the
specific locations of attacks, but on case controls of similar locations that have not been
targeted. And finally, the spatial dimensions of comprehensive event data bases like
WITS and GTD have barely been explored. The NCTC should be applauded for
substantially improving the government’s publicly available data on terrorism and for
seeking feedback from the research community. As psychologist Donald Campbell has
pointed out, there is nothing that moves knowledge ahead faster than a “disputatious
community of truth seekers.”


                                                             —Gary LaFree, University of Maryland
                                                              March 18, 2009


The full letter of Dr. LaFree is available in the 2008 NCTC Report on Terrorism, available via the Internet at <www.nctc.gov>.



                                                                                                                         Page | 11
